CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS










--------------------------------------------------------------------------------



MASTER SERVICES AGREEMENT
by and between

CoreLogic Solutions, LLC

and

Dell Marketing L.P.


Effective as of July 19, 2012





--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Table of Contents
 
 
Page
1
Introduction.
1
1.1
Framework Approach.
1
1.2
Definitions.
1
2
CONTRACT DOCUMENTS.
2
2.1
Associated Contract Documents.
2
2.2
Companion Agreements.
2
3
TERM.
3
3.1
Initial Term.
3
3.2
Notice and Extension of Term of Supplements.
3
3.3
Term of Agreement.
3
4
SERVICES.
3
4.1
Overview.
3
4.2
Transition Services.
4
4.3
New Services.
6
4.4
Additional Work or Reprioritization.
8
4.5
Right to In-Source or Use of Third Parties; Cooperation and Management.
8
4.6
Correction of Errors.
9
4.7
Supplier Cooperation.
9
4.8
Transformation Services.
10
5
REQUIRED CONSENTS.
12
5.1
Administrative Responsibility.
12
5.2
Financial Responsibility.
12
5.3
Contingent Arrangements.
12
6
FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES.
12
6.1
Service Facilities.
12
6.2
CoreLogic Facilities.
13
6.3
Supplier’s Responsibilities Regarding CoreLogic’s Network.
14
6.4
CoreLogic Access to Supplier Facilities.
15
6.5
Software, Equipment and Third Party Contracts.
15
6.6
Assignment of Third Party Contracts.
16
6.7
Notice of Defaults.
17
7
SERVICE LEVELS.
18
7.1
Service Levels and Other Performance Standards.
18
7.2
Multiple Service Levels.
18
7.3
Service Level Credits.
18
7.4
Deliverable Credits.
18


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page i

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
Page
8
SUPPLIER PERSONNEL.
18
8.1
Personnel Transfer. .
18
8.2
Key Supplier Personnel and Knowledge Transfer Personnel.
18
8.3
Customer Executive.
20
8.4
Supplier Personnel Are Not CoreLogic Employees.
20
8.5
Replacement, Qualifications, and Retention of Supplier Personnel.
20
8.6
Reserved.
21
8.7
Conduct of Supplier Personnel.
21
8.8
Substance Abuse.
22
9
SUPPLIER RESPONSIBILITIES.
22
9.1
Policy and Procedures Manual.
22
9.2
Reports.
24
9.3
Governance Model; Meetings.
24
9.4
Quality Assurance and Internal Controls.
24
9.5
CoreLogic Standards.
25
9.6
Change Management.
27
9.7
Software Currency.
29
9.8
Cost Effectiveness and Cost Reduction.
30
9.9
Malicious Code.
31
9.1
Audit Rights.
31
9.11
Subcontractors.
34
9.12
Technology and Business Process Evolution.
35
9.13
Notice of Adverse Impact.
36
9.14
Force Majeure.
36
9.15
Specialized Services.
38
9.16
Government Contracts Flow-Down.
38
9.17
CoreLogic Customer Contracts Flow-Down.
39
10
CoreLogic Responsibilities.
39
10.1
Responsibilities.
39
10.2
Supplier Excused Performance.
39
11
CHARGES.
40
11.1
General.
40
11.2
Administered Expenses.
41
11.3
Taxes.
42
11.4
Extraordinary Events.
43
11.5
Refundable Items.
44
11.6
CoreLogic Benchmarking Reviews.
44
11.7
Financial Forecasting and Budgeting Support.
45
11.8
Reserved.
46


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page ii

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
Page
12
INVOICING AND PAYMENT.
46
12.1
Invoicing.
46
12.2
Payment Due.
46
12.3
Set Off.
47
12.4
Disputed Charges.
47
13
CoreLogic DATA AND OTHER CONFIDENTIAL INFORMATION.
48
13.1
Confidential Information.
48
13.2
CoreLogic Data.
50
13.3
Personal Data.
53
13.4
Survival.
55
14
OWNERSHIP OF MATERIALS.
55
14.1
CoreLogic Owned Materials.
55
14.2
Developed Materials.
56
14.3
Supplier Owned Materials.
58
14.4
Other Materials.
60
14.5
General Rights.
60
14.6
CoreLogic Rights Upon Expiration or Termination of Agreement.
60
15
REPRESENTATIONS, WARRANTIES and covenants.
62
15.1
Work Standards.
62
15.2
Materials.
63
15.3
Non-Infringement.
63
15.4
Authorization.
64
15.5
Reserved.
64
15.6
Disabling Code.
64
15.7
Compliance with Laws.
65
15.8
Interoperability.
67
15.9
Disclaimer.
67
16
INSURANCE AND RISK OF LOSS.
67
16.1
Insurance.
67
16.2
Risk of Loss.
67
17
INDEMNITIES.
68
17.1
Indemnity by Supplier.
68
17.2
Indemnity by CoreLogic.
69
17.3
Additional Indemnities.
70
17.4
Infringement.
70
17.5
Indemnification Procedures.
71
17.6
Indemnification Procedures – Governmental Claims.
71
17.7
Subrogation.
72
18
LIABILITY.
72


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page iii

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
Page
18.1
General Intent.
72
18.2
Limitation of Liability.
72
19
DISPUTE RESOLUTION.
75
19.1
Dispute Resolution Procedures.
75
19.2
Jurisdiction.
75
19.3
Continued Performance.
75
19.4
Governing Law.
76
19.5
Injunctive Relief.
76
20
TERMINATION.
76
20.1
Termination for Cause.
76
20.2
Termination for Convenience.
77
20.3
Termination Upon Supplier Change of Control.
77
20.4
Termination Upon CoreLogic Merger or Acquisition.
78
20.5
Termination for Insolvency.
78
20.6
CoreLogic Rights Upon Supplier’s Bankruptcy.
78
20.7
Termination for ***.
79
20.8
Disengagement Services.
79
21
GENERAL.
83
21.1
Binding Nature, Assignment.
83
21.2
Entire Agreement; Amendment.
83
21.3
Notices.
84
21.4
Counterparts, Headings, Language.
85
21.5
Relationship of Parties.
85
21.6
Severability.
85
21.7
Consents and Approval.
86
21.8
Waiver of Default; Cumulative Remedies.
86
21.9
Survival.
86
21.1
Publicity.
86
21.11
Third Party Beneficiaries.
86
21.12
Covenant Against Pledging.
86
21.13
Order of Precedence.
87
21.14
Hiring.
87
21.15
Liens.
87
21.16
Covenant of Cooperation and Good Faith.
87
21.17
Acknowledgment, Further Assurances.
88
21.18
Reference and Customer Satisfaction Survey.
88




CORELOGIC AND DELL CONFIDENTIAL
MSA
Page iv

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

MASTER SERVICES AGREEMENT
This Master Services Agreement is entered into effective as of July 19, 2012
(the “Effective Date”) by and between CoreLogic Solutions, LLC, a California
limited liability company having a principal place of business at 4 First
American Way, Santa Ana, California 92707 (“CoreLogic”), and Dell Marketing
L.P., a Texas limited partnership having a principal place of business at One
Dell Way, Round Rock, Texas 78682 (“Supplier”).
WHEREAS, CoreLogic and Supplier have engaged in extensive negotiations,
discussions and due diligence that have culminated in the formation of the
contractual relationship described in this Agreement; and
WHEREAS, CoreLogic desires to procure from Supplier, and Supplier desires to
provide to CoreLogic and the other Eligible Recipients, certain services, on the
terms and conditions specified in this Agreement;
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and of other good and valid consideration, the receipt and sufficiency
of which is hereby acknowledged, CoreLogic and Supplier (collectively, the
“Parties” and each, a “Party”) hereby agree as follows:
1.
INTRODUCTION.

1.1
Framework Approach.

(a)
Master Services Agreement. The body of this agreement (i.e., the introductory
paragraph through Article 21) and all schedules and annexes hereto (the “Master
Services Agreement” or “MSA”) sets forth terms and conditions pursuant to which
the Parties may enter into supplementary agreements for the provision of
Services.

(b)
Supplements and Work Orders. To the extent the Parties desire to enter into an
agreement for Supplier to perform Services, the Parties shall execute a
supplement to this MSA, a form for which is set forth in Annex 1. Each
supplement, together with any Work Orders (defined below), exhibits, schedules,
attachments or appendices thereto, shall be referred to as a “Supplement”. After
execution of a Supplement, the Parties may add Services to be provided under
such Supplement by executing a work order referring to such Supplement (each,
together with any schedules, exhibits, attachments, appendices or annexes
thereto, a “Work Order”). Supplements and Work Orders are not binding on the
Parties until fully executed by authorized representatives of each Party.

(c)
Relationship of the Master Services Agreement and Supplements. The term
“Agreement” means, collectively, the MSA and the Supplements. Unless and to the
extent expressly excluded in a particular Supplement, all of the terms and
conditions of this MSA shall be deemed to be incorporated into such Supplement,
unless, given the context of a particular term or condition, the term or
condition is clearly inapplicable to such Supplement. For example, if this MSA
contains a term regarding Service Levels, and a particular Supplement does not
contain Service Levels, such term would not apply to such Supplement. The terms
and conditions of a particular Supplement (including incorporated MSA terms and
conditions as such terms and conditions may have been modified for such
Supplement), apply only to such Supplement unless otherwise expressly provided.
For example, a pricing term in Schedule A-4 to Supplement A will not apply to
Supplement B unless otherwise expressly agreed, but a pricing term in Schedule 4
will apply to all Supplements. However, information in a Schedule to the MSA
(and all Schedules to this Agreement are marked as such), for example, Schedule
1, will apply to all Supplements.

(d)
References. References to a Schedule, Exhibit, Attachment, Appendix or Annex
include all documents subsidiary to such document. For example, a reference to
Schedule 3 will include reference to Attachments 3-A, 3-B, and 3-C to Schedule
3.

1.2
Definitions.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 1

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(a)
Except as otherwise expressly provided in this Agreement, all capitalized terms
used in this Agreement shall have the meanings set forth in Schedule 1.

(b)
Each reference in this Agreement to “Commencement Date” refers to the applicable
Commencement Date for the particular Services as designated in the applicable
Supplement or a Companion Agreement for such Supplement or, if no such date is
set forth in the applicable Supplement, the Supplement Effective Date. Each
reference to “Term” refers to the Term for the applicable Supplement.

2.
CONTRACT DOCUMENTS.

2.1
Associated Contract Documents.

This MSA includes each of the following Schedules and Annexes, all of which are
incorporated into this MSA by this reference.
Schedule 1
Definitions

Schedule 2
Services

Schedule 3
Service Levels

Schedule 4
Pricing and Financial Provisions

Schedule 5
Human Resources Provisions

Schedule 6
Governance

Schedule 7
Facilities

Schedule 8
Rules, Procedures and Policies

Schedule 9
Insurance Requirements

Schedule 10
Direct CoreLogic Competitors

Schedule 11
Direct Supplier Competitors

Schedule 12
Additional Data Safeguarding Obligations

Schedule 13
Termination Charges Percentage Table

Schedule 14
CoreLogic-Specific Facility and Controls Audits

Schedule 15
Approved Benchmarkers



Annex 1
Form of Supplement

Annex 2
Form of Non-Disclosure Agreement

Annex 3
Form of Companion Agreement

Annex 4
Form of Business Associate Agreement



2.2
Companion Agreements.

(a)
As specified in a Supplement, Supplier and CoreLogic shall cause their local
Affiliates to enter into, one or more companion agreements in the form of Annex
3 with non-U.S. Entities that are Eligible Recipients for the purpose of
memorializing the implementation of this Agreement and the applicable Supplement
(each, a “Companion Agreement”). All Services shall be provided by Supplier or
the applicable Affiliate of Supplier pursuant to this Agreement or an executed
Companion Agreement. Unless and to the extent an individual Companion Agreement
expressly provides otherwise, each Companion Agreement shall incorporate by
reference the terms and conditions of this Agreement and shall not be construed
as altering or superseding the rights and obligations of the Parties under this
Agreement.

(b)
Supplier shall be fully responsible and liable for all obligations of itself or
any Supplier Affiliate or Subcontractor to the same extent as if such failure to
perform or comply was committed by Supplier, and CoreLogic will have the same
rights under this Agreement if an event or circumstance (e.g., bankruptcy)
occurs with respect to a Supplier Affiliate or Subcontractor that is a party to
a Companion Agreement, that it would have if such party were Supplier. CoreLogic
shall be fully responsible and liable for all obligations of any Eligible
Recipient to the same extent as if such failure to perform or comply was
committed by CoreLogic, and Supplier will have the same rights under this
Agreement if an event or


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 2

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

circumstance (e.g., bankruptcy) occurs with respect to an Eligible Recipient
that is a party to a Companion Agreement, that it would have if such party were
CoreLogic.
(c)
The Customer Executive (and his or her designees(s)) and the CoreLogic
Relationship Manager (and his or her designees(s)) shall remain responsible for
the administration of this Agreement and the individual Companion Agreements on
a day-to-day basis on behalf of Supplier and CoreLogic respectively and shall
each provide recommendations to his or her respective Party’s authorized
representative to amend, modify, change, waive or discharge their rights and
obligations under this Agreement or such Companion Agreements as appropriate.

(d)
Notwithstanding anything to the contrary in any Companion Agreement, any and all
disputes arising under or relating to any Companion Agreement shall be subject
to the provisions of Article 19, and under no circumstances shall CoreLogic or
any Eligible Recipient, on the one hand, or Supplier, any Supplier Affiliate or
Subcontractor, on the other hand, bring or attempt to bring any claim or other
action arising under or relating to any Companion Agreement or this Agreement in
any jurisdiction except as provided in Section 19.2. In addition, CoreLogic
shall have the right to enforce this Agreement (including the terms of all
Companion Agreements) on behalf of each Eligible Recipient that enters into a
Companion Agreement, and to assert all rights and exercise and receive the
benefits of all remedies (including monetary damages) of each Eligible
Recipient, to the same extent as if CoreLogic were such Eligible Recipient,
subject to the limitations of liability applicable under this Agreement.
Supplier shall have the right to enforce this Agreement (including the terms of
all Companion Agreements) on behalf of each Affiliate or Subcontractor that
enters into a Companion Agreement, and to assert all rights and exercise and
receive the benefits of all remedies (including monetary damages) of each
Affiliate or Subcontractor hereunder, to the same extent as if Supplier were
such Affiliate or Subcontractor, subject to the limitations of liability
applicable under this Agreement. Each reference to “Supplier” in this Agreement
shall be deemed to refer to Supplier Affiliates or Subcontractors, to the extent
such Supplier Affiliates or Subcontractors perform, or are obligated to perform,
Services under any Companion Agreement.

3.
TERM.

3.1
Initial Term.

The Term for each Supplement shall be as set forth therein, unless such
Supplement is terminated earlier in accordance with Article 20 or such
Supplement.
3.2
Notice and Extension of Term of Supplements.

CoreLogic may, at its sole option, extend the Term of any Supplement for up to
two (2) successive periods of one (1) year each on the terms and conditions then
set forth in this Agreement and such Supplement.
3.3
Term of Agreement.

Unless otherwise terminated in accordance with Article 20, this MSA shall remain
in effect from the Effective Date until the second anniversary of the first date
on which no Supplement is then in effect between the Parties.
4.
SERVICES.

4.1
Overview.

(a)
Services. During the periods set forth in the applicable Supplement, Supplier
shall provide the following Services as they may evolve during the Term or be
supplemented, enhanced, modified or replaced to CoreLogic, and, upon CoreLogic’s
request, to Eligible Recipients and Authorized Users designated by CoreLogic:


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 3

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(i)
The services, functions and responsibilities described in the applicable
Supplement and elsewhere in this Agreement;

(ii)
The services, functions and responsibilities reasonably related to the Services
performed in the normal course of business during the *** (***) *** preceding
the Commencement Date by CoreLogic Personnel (including CoreLogic contractors)
who were *** *** as a result of such Supplement, even if the service, function,
or responsibility is not specifically described in such Supplement (provided
that, (A) in the event of a direct conflict between the description of services,
functions and responsibilities in such Supplement and the scope of services as
described in this Section 4.1(a)(ii), the description in such Supplement shall
control and (B) such services, functions and responsibilities shall not include
services, functions and responsibilities for which CoreLogic has operational
responsibility pursuant to the terms of this Agreement, were permanently
discontinued before the Commencement Date with CoreLogic approval or were
specifically discontinued pursuant to the Transition Plan or this Agreement);
and

(iii)
To the extent a CoreLogic Base Case is set forth in the applicable Supplement,
the services, functions and responsibilities reflected in those categories of
such CoreLogic Base Case which Supplier is assuming pursuant to such Supplement
(provided that, (A) in the event of a direct conflict between the description of
services, functions and responsibilities in such Supplement and the scope of
services as described in this Section 4.1(a)(iii), the description in such
Supplement shall control and (B) such services, functions and responsibilities
shall not include services, functions and responsibilities for which CoreLogic
has operational responsibility pursuant to the terms of this Agreement, were
permanently discontinued before the Commencement Date with CoreLogic approval or
were specifically discontinued pursuant to the Transition Plan or this
Agreement).

(b)
Included Services. If any services, functions or responsibilities not
specifically described in a Supplement are an inherent, necessary or *** the
described Services, or are required for proper performance or provision of the
Services in accordance with this Agreement, those services, functions and
responsibilities shall be deemed to be included within the scope of the Services
to be delivered for the Charges, as if such services, functions or
responsibilities were specifically described in such Supplement.

(c)
Required Resources. Except as otherwise expressly provided in the applicable
Supplement or otherwise in this Agreement, Supplier shall be responsible for
providing the facilities, personnel, Equipment, Materials, technical knowledge,
expertise, supplies and other resources necessary to provide the Services.

(d)
Supplier Responsibility. Supplier shall be responsible for the performance of
the Services in accordance with this Agreement even if such Services are
actually performed or dependent upon services performed by Subcontractors and
***, acting under the direction of Supplier under this Agreement.

4.2
Transition Services.

(a)
Transition. Supplier shall perform the services required to smoothly transfer
responsibility for the services to be transitioned from CoreLogic (or Third
Party Contractors where applicable) to Supplier (the “Transition Services”),
including those described in any transition plan set forth in the applicable
Supplement (the “Transition Plan”). CoreLogic will perform or cause to be
performed those tasks which are designated to be the responsibility of
CoreLogic, Eligible Recipients or Third Party Contractors in the Transition Plan
including causing Third Party Contractors to fully cooperate with and work in
good faith with Supplier. Supplier agrees that the responsibilities of
CoreLogic, as set forth in this Section 4.2(a), are not intended as contractual
duties or obligations of CoreLogic giving rise to a claim of breach by Supplier,
but rather as conditions precedent to the extent applicable to the related
duties and obligations of Supplier under this Agreement for purposes of Section
***.

(b)
Transition Plan. Each Supplement will include a Transition Plan that will be
attached as a Schedule to such Supplement. To the extent requested by CoreLogic,
the Transition Plan shall identify (i) the transition


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 4

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

activities to be performed by Supplier and the significant components,
subcomponents and the conditions precedent associated with each such activity,
(ii) all deliverables to be completed by Supplier, (iii) the date(s) by which
each such activity or deliverable is to be completed (the “Transition
Milestones”), (iv) the completion date for each Transition Services task, (v)
the contingency or risk mitigation strategies to be employed by Supplier in the
event of disruption or delay, (vi) the acceptance criteria (and, if appropriate,
description of applicable testing) to be applied by CoreLogic in evaluating
Transition Services deliverables, (vii) any transition responsibilities to be
performed or transition resources to be provided by CoreLogic, (viii) any
related documents contemplated by this Agreement and/or required to effectuate
the transition to be executed by the Parties and (ix) a detailed work plan
identifying the specific transition activities to be performed by Supplier on a
weekly basis during the Transition Period.
(c)
Detailed Transition Plan. Supplier shall prepare and deliver to CoreLogic a more
detailed version of the Transition Plan for CoreLogic’s review, comment and
approval within *** (***) *** after the Supplement Effective Date or such other
period as is specified in the Supplement. The proposed detailed Transition Plan
shall describe in greater detail the specific transition activities to be
performed by Supplier, but shall be consistent in all respects with the
Transition Plan attached to the applicable Supplement, including the activities,
deliverables, Transition Milestones and Deliverable Credits described in such
Transition Plan. Supplier shall address and resolve any questions or concerns
CoreLogic may have as to any aspect of the proposed detailed Transition Plan and
incorporate any modifications, additions or deletions to such Transition Plan
requested by CoreLogic within *** (***) *** of receiving them from CoreLogic.
The Parties shall reasonably cooperate to permit completion of the detailed
Transition Plan within *** (***) *** after the Supplement Effective Date unless
another period is agreed upon by the Parties. The detailed Transition Plan as
approved by CoreLogic shall be deemed to be appended to and incorporated in the
applicable Supplement.

(d)
Performance. Supplier shall perform the Transition Services described in the
Transition Plan in accordance with the timetable and the Transition Milestones
set forth in the Transition Plan. Supplier shall perform the Transition Services
in a manner that will not disrupt the business or operations of any of the
Eligible Recipients or degrade the Services then being received by any of the
Eligible Recipients, except as may be otherwise expressly provided in the
Transition Plan. Prior to undertaking any transition activity, Supplier shall
discuss with CoreLogic all known *** material risks and shall not proceed with
such activity until *** with the plans with regard to such risks (provided that
neither Supplier’s disclosure of any such risks to CoreLogic, nor CoreLogic’s
acquiescence in Supplier’s plans, shall operate or be construed as limiting
Supplier’s responsibility under this Agreement). Subject to Section 4.2(f),
Supplier shall identify and resolve, with CoreLogic’s reasonable assistance, any
problems that may impede or delay the timely completion of each task in the
Transition Plan that is Supplier’s responsibility and shall use commercially
reasonable efforts to assist CoreLogic with the resolution of any problems that
may impede or delay the timely completion of each task in the Transition Plan
that is CoreLogic’s responsibility. If new and unforeseen risks are discovered
after final approval of the detailed Transition Plan, the Parties shall work
together in good faith to resolve the risks through governance, including, as
applicable, through the Change Management Procedures; provided that, unless the
Parties agree otherwise (which agreement either Party may withhold in its sole
discretion), in no event shall this sentence be used to *** set forth for ***.

(e)
Reports. Supplier shall meet at least weekly with CoreLogic to report on its
progress in performing its responsibilities set forth in the Transition Plan.
Supplier also shall provide written reports to CoreLogic at least weekly
regarding such matters, and shall provide oral reports more frequently if
reasonably requested by CoreLogic. Promptly, but not later than *** (***) ***,
after receiving any information indicating that Supplier may not perform its
responsibilities or meet the timetable set forth in the Transition Plan,
Supplier shall notify CoreLogic in writing of the potential delays and shall
identify for CoreLogic’s consideration and approval specific measures to address
such delay and mitigate the risks associated therewith.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 5

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(f)
Suspension or Delay of Transition Activities. CoreLogic reserves the right, in
its sole discretion, to suspend or delay the performance of the Transition
Services and/or the transition of all or any part of the Services. If CoreLogic
elects to exercise such right and CoreLogic’s decision is *** based on
Supplier’s failure to plan for or complete necessary activities related to a
Transition Milestone, or Supplier’s failure to perform its other obligations
under the applicable Supplement or this Section 4.2 (including failure to meet a
Transition Milestone), CoreLogic shall not incur any Charges, Termination
Charges, or reimbursable expenses in connection with such decision. If
CoreLogic’s decision is not primarily based on Supplier’s failure to plan for or
complete necessary activities related to a Transition Milestone, or Supplier’s
failure to perform its other obligations under the applicable Supplement or this
Section 4.2 (including failure to meet a Transition Milestone), CoreLogic shall
reimburse Supplier for any additional costs (including stranded time for
Supplier Personnel affected by such suspension or delay, at the applicable rates
set forth in the Supplement) reasonably incurred by Supplier as a result of such
decision (provided that Supplier notifies CoreLogic in advance of such costs,
obtains CoreLogic’s approval prior to incurring such costs, and uses
commercially reasonable efforts to minimize such costs).

(g)
Failure to Meet Transition Milestones.

(i)
If Supplier fails to meet a Transition Milestone, Supplier shall pay CoreLogic
any Deliverable Credits specified in the applicable Supplement for such
Transition Milestone.

(ii)
Neither the Transition Services nor the activities and deliverables associated
with individual Transition Milestones will be deemed complete until Acceptance
of such activities and deliverables.

(iii)
In addition to any Deliverable Credits provided pursuant to Section 4.2(g)(i),
if Supplier fails to meet the date specified for any Transition Milestone,
Supplier shall *** associated with such Transition Milestone after such date.

(h)
Termination for Cause. In addition to any other termination right CoreLogic may
have under this Agreement, CoreLogic may terminate the applicable Supplement ***
(with respect to such ***) for cause if (i) Supplier materially breaches its
obligations with respect to the provision of Transition Services and fails to
cure such breach within *** (***) *** after its receipt of notice, (ii) Supplier
fails to meet a Transition Milestone and such failure constitutes a material
breach of the applicable Supplement and Supplier fails to cure such breach
within *** (***) *** after its receipt of notice or (iii) Supplier fails to meet
a Transition Milestone designated in the applicable Supplement as a “Critical
Transition Milestone” and fails to cure such breach within *** (***) *** after
its receipt of notice. In all such events, subject to Section 18.2, CoreLogic
may recover the damages suffered by the Eligible Recipients in connection with
such a termination, provided that, if such termination is based on Supplier’s
failure to meet a Transition Milestone, Supplier shall be entitled to set-off
against such damages any Deliverable Credits Supplier has paid for the failure
to meet such Transition Milestone.

(i)
Establishment of Managed Services. Unless otherwise set forth in an applicable
Supplement, Supplier shall assume performance of the Services as of the
Commencement Date set forth in such Supplement; provided that, if Supplier fails
to meet the final Transition Milestone identified in such Supplement with
respect to each applicable Service Area identified in Supplement A to be
performed as a Managed Service, Supplier shall not *** until such time as such
final Transition Milestone with respect to such Service Area has been Accepted.
For purposes of Supplement A, the “final Transition Milestone” shall be deemed
to mean completion of the *** (as such term is defined therein) with respect to
the applicable Service Area identified in Supplement A to be performed as a
Managed Services. Notwithstanding the foregoing, for purposes of Supplement A,
the Commencement Date for all Service Areas shall be ***. For clarity, the
pricing methodology and Charges set forth in the applicable Supplement with
respect to the Managed Services performed after the Commencement Date shall
apply during any period between *** and Acceptance of the final Transition
Milestone.

4.3
New Services.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 6

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(a)
Procedures. If CoreLogic requests that Supplier perform any New Services
reasonably related to the Services, Supplier shall promptly prepare a New
Services proposal for CoreLogic’s consideration. Unless otherwise agreed by the
Parties, Supplier shall prepare such New Services proposal *** to CoreLogic and
shall deliver such proposal to CoreLogic within *** (***) *** of its receipt of
CoreLogic’s request, unless a longer period of time is agreed upon by the
Parties. Supplier shall use all commercially reasonable efforts to respond more
quickly in the case of a pressing business need or an emergency situation.
CoreLogic shall provide such information as Supplier reasonably requests in
order to prepare such New Services proposal. CoreLogic may accept or reject any
New Services proposal in its sole discretion and Supplier shall not be obligated
to perform any New Services to the extent the applicable proposal is rejected.
If CoreLogic accepts Supplier’s proposal, Supplier will perform the New Services
and will be paid in accordance with the proposal submitted by Supplier, or other
terms as may be agreed upon by the Parties, and the applicable provisions of
this Agreement. Upon CoreLogic’s acceptance of a Supplier proposal for New
Services, the scope of the Services will be expanded to include such New
Services, and such accepted New Services proposal will be documented in a Work
Order or in a new Supplement to this Agreement, as applicable. Notwithstanding
any provision to the contrary, (i) Supplier shall act reasonably and in good
faith in formulating its pricing proposal, (ii) Supplier shall use commercially
reasonable efforts to identify ***, including utilizing Subcontractors as and to
the extent appropriate, (iii) such pricing proposal shall be *** set forth in
this Agreement for comparable or similar Services, and (iv) such pricing
proposal shall take into account *** between CoreLogic and Supplier. If
CoreLogic requests additional Services and Supplier and CoreLogic disagree about
whether such requested Services constitute New Services, then the Parties shall
meet and discuss such disagreement in good faith, provided that during the
discussions, Supplier shall *** for *** percent (***%) of ***, without
limitation of Section *** or prejudice to the Parties’ rights to claim that ***
apply. Promptly after resolution of the dispute, (A) if CoreLogic is the
prevailing Party, Supplier shall refund *** paid to Supplier with respect to the
requested Services that were the subject of the dispute, together with *** and
any applicable Disputed New Services Fee as described below in this Section
4.3(a) and (B) if Supplier is the prevailing Party, Supplier shall invoice
CoreLogic for *** of the charges for the requested Services that are determined
to be New Services, together with interest at the rate specified in Section 12.2
and any applicable Disputed New Services Fee as described below in this Section
4.3(a). If such disagreement remains unresolved *** (***) *** after Supplier
commenced performance of such disputed Services, then upon resolution of such
disagreement, in addition to the applicable refunds or payments and associated
interest, the non-prevailing Party shall pay the other Party a “Disputed New
Services Fee” equal to *** percent (***%) of the total amount paid for the
requested Services under dispute (e.g., ***% of the applicable charges proposed
by Supplier) by CoreLogic to Supplier during the period of the dispute. If after
thirty (30) days of the commencement of discussions, the Parties cannot agree on
whether such requested Services constitute New Services, the matter shall be
resolved pursuant to the dispute resolution procedures set forth in Article 19.

(b)
Use of Third Parties. CoreLogic may elect to solicit and receive bids from third
parties to perform any New Services. If CoreLogic elects to use third parties to
perform New Services, (i) such New Services shall not be deemed “Services” under
the provisions of this Agreement, and (ii) Supplier shall cooperate with such
third parties as provided in this Agreement, including Section 4.5.

(c)
Services Evolution and Modification. The Parties anticipate that the Services
will evolve and be supplemented, modified, enhanced or replaced over time to
keep pace with technological advancements and improvements in the methods of
delivering Services and changes in the businesses of the Eligible Recipients.
The Parties acknowledge and agree that these changes will modify the Services
and will not be deemed to result in *** unless the ***.

(d)
Authorized User and Eligible Recipient Requests.

(i)
Supplier shall promptly inform the CoreLogic Relationship Manager (or his or her
designee) of requests for New Services that are within the categories of
Services contemplated under this Agreement from Authorized Users or Eligible
Recipients, and shall submit any proposals for such


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 7

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

New Services to the CoreLogic Relationship Manager (or his or her designee).
Supplier shall not agree to provide New Services under this Agreement to any
Authorized Users or Eligible Recipients without the prior written approval of
the CoreLogic Relationship Manager (or his or her designee). If Supplier fails
to comply with this Section 4.3(d), it shall *** any services rendered to any
person or entity in violation of such provision. After the CoreLogic
Relationship Manager (or his or her designee) becomes aware that Supplier is
providing a New Service to an Authorized User or Eligible Recipient in violation
of this Section 4.3(d)(i), Supplier shall continue to perform such New Service
only to the extent *** in accordance with Section 4.3; in which case, CoreLogic
shall be responsible for *** for such New Services due in accordance with
Section 4.3 from the date on which ***. This Section 4.3(d)(i) shall not apply
with respect to any Authorized User or Eligible Recipient who obtains New
Services by logging into one of Supplier’s commercially-available websites and
orders Services or Equipment (provided that such Authorized User is not induced
by Supplier or Supplier Personnel).
(ii)
Supplier shall promptly inform the CoreLogic Relationship Manager (or his or her
designee) of requests for New Services, products or services that are outside
the categories of Services contemplated by this Agreement from CoreLogic
Personnel or CoreLogic Affiliates, and shall submit any proposals for such New
Services to the CoreLogic Relationship Manager (or his or her designee).
Supplier shall not agree to provide such New Services to any CoreLogic Personnel
or CoreLogic Affiliates without the prior written approval of the CoreLogic
Relationship Manager (or his or her designee). If Supplier fails to comply with
this Section 4.3(d), CoreLogic shall have the right (but not the obligation), in
its sole discretion within a reasonable period of time after CoreLogic’s
awareness of such failure, to terminate the contract under which such New
Services were purchased by CoreLogic. In the event of such a termination, (A)
Supplier shall promptly provide CoreLogic with *** CoreLogic or an Eligible
Recipient with respect to any *** and (B) CoreLogic shall *** further obligation
to *** to Supplier (other than ***) under such terminated contract, including
any ***, if any, that are contemplated by such contract.

(iii)
This Section 4.3(d) shall not apply with respect to a request for New Services
by any CoreLogic Personnel who, with knowledge of the purpose of the provisions
of this Section 4.3(d), seeks to circumvent the approval of the CoreLogic
Relationship Manager (or his or her designee) with respect to such request for
New Services as contemplated by this Section 4.3(d) so as to obtain *** from
Supplier.

4.4
Additional Work or Reprioritization.

The CoreLogic Relationship Manager (or his or her designee) may identify new or
additional work activities to be performed by Supplier (including work
activities that would otherwise be treated as New Services) or reprioritize or
reset the schedule for existing work activities to be performed by Supplier.
With respect to such new or additional work activities, Supplier shall use
commercially reasonable efforts to perform such work activities without
impacting the established schedule for other tasks or the performance of
Services in accordance with the Service Levels. If it is not possible to avoid
such an impact or the activities require more than commercially reasonable
efforts, Supplier shall notify CoreLogic of the anticipated impact and obtain
its consent prior to proceeding with such work activities. Unless otherwise
agreed, CoreLogic shall incur *** *** for the performance of such work
activities by Supplier. CoreLogic, in its sole discretion, may forego or delay
such work activities (in which case, Supplier shall have no obligation to
perform such work activities) or temporarily or permanently adjust the work to
be performed by Supplier, the schedules associated therewith or the Service
Levels to permit the performance by Supplier of such work activities.
4.5
Right to In-Source or Use of Third Parties; Cooperation and Management.

(a)
Right of Use. This Agreement shall not be construed as a requirements contract
and shall not be interpreted to prevent any Eligible Recipient from obtaining
from third parties (each, a “Third Party Contractor”), or providing to itself or
any other Eligible Recipient, any New Services or, subject to the Charges
provisions


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 8

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

set forth in the applicable Supplement, all of the Services or any other
services. Nor shall anything in this Agreement be construed or interpreted as
*** CoreLogic’s right or ability to *** or increase or decrease its demand for
Services. Nor shall anything in this Agreement be construed or interpreted as
*** CoreLogic’s right or ability to change Service volumes or *** any Service
*** scope. To the extent CoreLogic adds or deletes Eligible Recipients or any
Eligible Recipient increases or decreases its demand for Services or obtains
Services from a Third Party Contractor or provides Services to itself or another
Eligible Recipient, the amount to be paid to Supplier by CoreLogic will be
equitably adjusted, including, if applicable in accordance with Schedule 4 or as
otherwise specified in the applicable Supplement. Except as specifically
provided in a Supplement and with a specific reference to this Section 4.5(a),
CoreLogic will not be obligated to pay Termination Charges in connection with
such adjustment.
(b)
Reserved.

(c)
Managed Third Parties. With respect to Third Party Contractors identified in a
Supplement as “Managed Third Parties” and any substitutes or replacements for
Third Party Contractors so identified by mutual agreement of the Parties (each,
a “Managed Third Party”), Supplier shall: (i) manage the Managed Third Parties,
including monitoring operational day-to-day service delivery, monitoring
performance, escalating problems for resolution, and maintaining technical
support relationships; (ii) as requested by CoreLogic, work with CoreLogic to
manage new and existing contractual relationships between CoreLogic and Managed
Third Parties; (iii) oversee Managed Third Party delivery of services and
compliance with the service levels and the performance standards contained in
CoreLogic’s agreement with the Managed Third Party; (iv) notify CoreLogic and
the Managed Third Party of each Managed Third Party failure to perform in
accordance with the performance standards or other terms and conditions
contained in CoreLogic’s agreement with the Managed Third Party; (v) escalate
Managed Third Party performance failures to Managed Third Party management as
necessary to achieve timely resolution; (vi) monitor and manage the Managed
Third Party’s efforts to remedy a failure of performance; (vii) communicate to
CoreLogic the status of the Managed Third Party’s efforts to remedy a failure of
performance; (viii) recommend retention, replacement, modification, or
termination of the Managed Third Party based on the performance or cost benefits
to CoreLogic as tracked by Supplier; and (ix) participate and assist in the ***
(e.g., *** or ***) of such Managed Third Parties if CoreLogic requests that ***.

4.6
Correction of Errors.

As part of the Services and at no additional charge to CoreLogic, Supplier shall
promptly correct any errors or inaccuracies ***. Without limiting Supplier’s
obligations in Section 13.2(c), as part of the Services and at no additional
charge to CoreLogic, Supplier shall promptly correct any errors or inaccuracies
in or with respect to the information or data provided by Supplier in relation
to the Services (including such data contained in Reports, or other contract
deliverables delivered by Supplier).
4.7
Supplier Cooperation.

Supplier shall fully cooperate with and work in good faith with CoreLogic, the
other Eligible Recipients and Third Party Contractors as described in this
Agreement or requested by CoreLogic and at no additional charge to CoreLogic. If
and to the extent requested by CoreLogic, Supplier shall provide such
cooperation by, among other things: (i) timely providing reasonable electronic
and physical access to the business processes and associated Equipment,
Materials and/or Systems to the extent necessary and appropriate for CoreLogic,
the other Eligible Recipients *** to perform the work assigned to them; (ii)
timely providing reasonably required access to Supplier Facilities; (iii) timely
providing written requirements, standards, policies or other documentation for
the business processes and associated Equipment, Materials or Systems procured,
operated, supported or used by Supplier in connection with the Services;
provided that, with respect Managed Services only, such documentation shall be
only as necessary to integrate their services with the Services provided by
Supplier; (iv) timely providing access to CoreLogic Data to the Eligible
Recipients *** in the same manner and to the same extent access to such data is
required to be provided by Supplier to CoreLogic; (v) timely providing
cooperation and assistance in accordance with Section 20.8 to facilitate the
orderly transfer of

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 9

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

terminated Services from Supplier to CoreLogic, the other Eligible Recipients
***; (vi) ensuring that there is no degradation in the performance of the
Services caused by the adjustments made by Supplier following such transfer of
Services; (vii) establishing procedures and other arrangements with *** to
ensure continuity of seamless service to CoreLogic (e.g., RACI charts,
multi-supplier governance procedures); and (viii) any other cooperation or
assistance reasonably necessary for CoreLogic, the other Eligible Recipients ***
to perform the work in question. CoreLogic Personnel *** shall comply with
Supplier’s reasonable security and confidentiality requirements, and shall, to
the extent performing work on Materials, Equipment or Systems for which Supplier
has operational responsibility, comply with Supplier’s reasonable standards,
methodologies, and procedures, use commercially reasonable efforts to avoid
adversely affecting Supplier’s ability to perform its obligations under this
Agreement, and cooperate and work in good faith with Supplier. If requested by
CoreLogic, Supplier shall enter into a mutually agreed joint governance and
issue resolution document between Supplier *** who provide services similar or
related to the Services to an Eligible Recipient.
4.8
Transformation Services.

(a)
Transformation Services. Supplier shall perform the services (the
“Transformation Services” or “Transformation”), described in any Transformation
plan set forth in the applicable Supplement (the “Transformation Plan”) and any
services not specifically described in the Transformation Plan that are an
inherent, necessary or customary part of such services or required for the
proper performance of such Transformation Plan. CoreLogic will perform or cause
to be performed those tasks which are designated in the Transformation Plan to
be the responsibility of CoreLogic, Eligible Recipients or Third Party
Contractors in the Transformation Plan including causing Third Party Contractors
to fully cooperate with and work in good faith with Supplier. Supplier agrees
that the responsibilities of CoreLogic, as set forth in this Section 4.8(a), are
not intended as contractual duties or obligations of CoreLogic giving rise to a
claim of breach by Supplier, but rather as conditions precedent to the extent
applicable to the related duties and obligations of Supplier under this
Agreement for purposes of Section 10.2.

(b)
Transformation Plan. For each Supplement that includes Transformation Services,
a Transformation Plan will be attached as a Schedule to such Supplement. To the
extent requested by CoreLogic, the Transformation Plan shall identify (i) the
Transformation activities to be performed by Supplier and the significant
components, subcomponents and any conditions precedent associated with each such
activity, (ii) all Deliverables to be completed by Supplier, (iii) the date(s)
by which each such activity or Deliverable is to be completed (the
“Transformation Milestones”), (iv) the completion date for each Transformation
Services task, (v) the contingency or risk mitigation strategies to be employed
by Supplier in the event of disruption or delay, (vi) the Acceptance Criteria
(and, if appropriate, description of applicable testing) to be applied by
CoreLogic in evaluating Transformation Services Deliverables, (vii) any
Transformation responsibilities to be performed or Transformation resources to
be provided by CoreLogic, (viii) any related documents contemplated by this
Agreement and/or required to effectuate the Transformation to be executed by the
Parties and (ix) a detailed work plan identifying the specific Transformation
activities to be performed by Supplier on a weekly basis during the
Transformation Period.

(c)
Detailed Transformation Plan. Supplier shall prepare and deliver to CoreLogic a
more detailed version of the Transformation Plan for CoreLogic’s review, comment
and approval within *** (***) *** after the Supplement Effective Date or such
other period as is specified in the Supplement. The proposed detailed
Transformation Plan shall describe in greater detail the specific Transformation
activities to be performed by Supplier, but shall be consistent in all respects
with the Transformation Plan attached to the applicable Supplement, including
the activities, Deliverables, Transformation Milestones and Deliverable Credits
described in such Transformation Plan. Supplier shall *** any questions or
concerns CoreLogic may have as to any aspect of the proposed detailed
Transformation Plan and incorporate any modifications, additions or deletions to
such Transformation Plan requested by CoreLogic within *** (***) *** of
receiving them from CoreLogic. The Parties shall reasonably cooperate to permit
completion of the detailed Transformation Plan within *** (***) *** after the
Supplement Effective Date unless another period is agreed upon by the Parties.
The detailed Transformation Plan as approved by CoreLogic shall be deemed to be
appended to and incorporated in the applicable Supplement.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 10

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(d)
Performance. Supplier shall perform the Transformation Services described in the
Transformation Plan in accordance with the timetable and the Transformation
Milestones set forth in the Transformation Plan. Supplier shall perform the
Transformation Services in a manner that will not disrupt the business or
operations of any of the Eligible Recipients or degrade the Services then being
received by any of the Eligible Recipients, except as may be otherwise expressly
provided in the Transformation Plan. Prior to undertaking any Transformation
activity, Supplier shall discuss with CoreLogic all known *** material risks and
shall not proceed with such activity until *** with the plans with regard to
such risks (provided that neither Supplier’s disclosure of any such risks to
CoreLogic, nor CoreLogic’s acquiescence in Supplier’s plans, shall operate or be
construed as limiting Supplier’ responsibility under this Agreement). Subject to
Section 4.8(f), Supplier shall identify and resolve, with CoreLogic’s reasonable
assistance, any problems that may impede or delay the timely completion of each
task in the Transformation Plan that is Supplier’s responsibility; and shall use
commercially reasonable efforts to assist CoreLogic with the resolution of any
problems that may impede or delay the timely completion of each task in the
Transformation Plan that is CoreLogic’s responsibility. If new and unforeseen
risks are discovered after final approval of the detailed Transformation Plan,
the Parties shall work together in good faith to resolve the risks through
governance, including, as applicable, through the Change Management Procedures;
provided that, unless the Parties agree otherwise (which agreement either Party
may withhold in its sole discretion), in no event shall this sentence be used to
*** set forth ***.

(e)
Reports. Supplier shall meet at least *** with CoreLogic to report on its
progress in performing its responsibilities set forth in the Transformation
Plan. Supplier also shall provide written reports to CoreLogic at least ***
regarding such matters, and shall provide oral reports more frequently if
reasonably requested by CoreLogic. Promptly, ***, after receiving any
information indicating that Supplier may not perform its responsibilities or
meet the timetable set forth in the Transformation Plan, Supplier shall notify
CoreLogic in writing of the potential delays and shall identify for CoreLogic’s
consideration and approval specific measures to address such delay and mitigate
the risks associated therewith.

(f)
Suspension or Delay of Transformation Activities. CoreLogic reserves the right,
in its sole discretion, to suspend or delay the performance of the
Transformation Services and/or the Transformation of all or any part of the
Services. If CoreLogic elects to exercise such right and CoreLogic’s decision is
based on Supplier’s failure to plan for or complete necessary activities related
to a Transformation Milestone, or Supplier’s failure to perform its other
obligations under the applicable Supplement or this Section 4.8 (including
failure to meet a Transformation Milestone), CoreLogic shall ***. If CoreLogic’s
decision is not based on Supplier’s failure to plan for or complete necessary
activities related to a Transformation Milestone, or Supplier’s failure to
perform its other obligations under the applicable Supplement or this Section
4.8 (including failure to meet a Transformation Milestone), CoreLogic shall
reimburse Supplier for any additional costs (including stranded time for
Supplier Personnel affected by such suspension or delay, at the applicable rates
set forth in the Supplement) reasonably incurred by Supplier as a result of such
decision (provided that Supplier notifies CoreLogic in advance of such costs,
obtains CoreLogic’s approval prior to incurring such costs, and uses
commercially reasonable efforts to minimize such costs).

(g)
Failure to Meet Transformation Milestones.

(i)
If Supplier fails to meet a Transformation Milestone, Supplier shall pay
CoreLogic any Deliverable Credits specified in the applicable Supplement for
such Transformation Milestone.

(ii)
Neither the Transformation Services nor the activities and Deliverables
associated with individual Transformation Milestones will be deemed complete
until Acceptance of such activities and Deliverables.

(h)
Termination for Cause. In addition to any other termination right CoreLogic may
have under this Agreement, CoreLogic may terminate the applicable Supplement ***
(with respect to ***) for cause if (i) Supplier materially breaches its
obligations with respect to the provision of Transformation Services and fails
to cure such breach within *** (***) *** after its receipt of notice, or (ii)
Supplier fails to meet


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 11

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

a Transformation Milestone and such failure constitutes a material breach of the
applicable Supplement and Supplier fails to cure such breach within *** (***)
*** after its receipt of notice. In all such events, subject to Section 18.2,
CoreLogic may recover the damages suffered by the Eligible Recipients in
connection with such a termination, provided that, if such termination is based
on Supplier’s failure to meet a Transformation Milestone, Supplier shall be
entitled to set-off against such damages any Deliverable Credits Supplier has
paid for the failure to meet such Transformation Milestone.
5.
REQUIRED CONSENTS.

5.1
Administrative Responsibility.

Each Party shall undertake all administrative activities necessary to obtain the
Required Consents for which such Party is financially responsible, as such
financial responsibility is designated in Section 5.2.  At either Party’s
request, the other Party will cooperate with the requesting Party in obtaining
the applicable Required Consents by executing appropriate written communications
approved by the non-requesting Party and other documents prepared or provided by
the requesting Party.  The Parties shall cooperate in minimizing or eliminating
any costs associated with obtaining Required Consents.
5.2
Financial Responsibility.

Financial responsibility for obtaining Required Consents shall be as follows:
(a) subject to Sections 5.2(b) through (d) below, each Party shall bear the
costs of obtaining Required Consents for its contracts and licenses (including
those related to volume changes for existing Services), including any
termination and re-licensing fees or expenses associated with third-party
licenses or contracts as to which such Party is unable to obtain such Required
Consents; (b) Supplier shall bear Required Consent costs associated with
CoreLogic’s contracts and licenses to the extent Supplier’s performance of the
Services requires use or access by a number of Supplier Personnel in excess of
what CoreLogic, an Eligible Recipient *** used or accessed as of the applicable
Commencement Date under the Supplement (other than as a result of volume changes
for existing Services), or use *** than that set forth in the applicable
Supplement as of the Commencement Date; (c) Required Consents costs associated
with New Services will be handled in a manner to be mutually agreed by the
Parties; and (d) Supplier shall undertake all administrative activities and bear
the financial responsibility necessary to obtain the Required Consents listed in
subsections (iv) and (v) of the definition of Required Consents.
5.3
Contingent Arrangements.

The following alternative approaches shall apply in the event CoreLogic is
unable to obtain the corresponding Required Consent despite using commercially
reasonable efforts.  If CoreLogic is unable to obtain a Required Consent with
respect to CoreLogic’s licensed Third Party Software, Supplier shall, at
CoreLogic’s expense and with CoreLogic’s consent: (a) replace the CoreLogic
license for such Third Party Software with a Supplier license; (b) replace such
Third Party Software with other Software offering equivalent features and
functionality; or (c) assist CoreLogic in securing the right for Supplier to
manage the CoreLogic licensed Third Party Software on behalf of CoreLogic. 
Without limiting the foregoing, if such alternative approaches are required, the
Parties shall equitably adjust the terms and the prices specified in this
Agreement to reflect any additional costs being incurred by CoreLogic or
Supplier and any Services not being received by CoreLogic and the Eligible
Recipients.
6.
FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES.

6.1
Service Facilities.

(a)
Service Facilities. Supplier and its Affiliates and Subcontractors will supply
or provide the Services only at or from (i) the CoreLogic Facilities and
Supplier Facilities identified in Schedule 7 or the applicable Supplement, (ii)
any other service locations approved in advance by CoreLogic, or (iii) with
respect to


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 12

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Managed Services, such other locations as approved by CoreLogic in accordance
with the immediately following sentence. With respect to clause (iii), Supplier
shall obtain CoreLogic’s prior approval, which CoreLogic may withhold in its
reasonable discretion, for any proposed relocation by Supplier, its Affiliates
or Subcontractors of the provision of a Service to a new or different Supplier
Facility. For purposes of the preceding sentence, the following reasons for
withholding approval shall be deemed reasonable: (1) such location may have a
material adverse impact on the Services or the business or reputation of
CoreLogic or any Eligible Recipient, (2) events or conditions in such location
interfere with CoreLogic’s or any Eligible Recipient’s ability to conduct its
business or to exercise and enforce its rights under this Agreement, or to
protect its assets and rights generally or to remain in compliance with
applicable Laws, (3) CoreLogic’s compliance function has determined that such
location is not an acceptable location for the conduct of CoreLogic’s business
because such location would pose an adverse impact on the compliance obligations
of CoreLogic or an Eligible Recipient, or (4) constraints in the customer
agreements of CoreLogic or an Eligible Recipient. Supplier shall obtain
CoreLogic’s prior approval for any proposed relocation by Supplier, its
Affiliates or Subcontractors of the provision of a Service (e.g., Services in a
Functional Service Area or sub-Functional Service Area) to a new or different
Supplier Facility. *** shall be *** for *** or *** resulting from any ***,
including any costs or expenses incurred or experienced *** as a result of such
relocation (***). Without limiting *** obligation to *** contemplated by the
immediately preceding sentence, CoreLogic will, to the extent it is aware of any
*** at the time of its approval of the Supplier Facility, notify Supplier of
such ***. Supplier will store and process CoreLogic Data only in (A) the
locations identified in Schedule 7 or the applicable Supplement or (B) any other
service locations approved (pursuant to this Section 6.1(a)) in writing in
advance by CoreLogic. Supplier shall not transfer CoreLogic Data to any other
locations without the direct authorization in writing by CoreLogic.
(b)
Supplier’s Responsibilities. Except as provided in Sections 6.1(a), 6.2 and
6.5(e), Supplier shall be responsible for providing all furniture, fixtures,
space and other facilities required to perform the Services and all upgrades,
improvements, replacements and additions to such furniture, fixtures, space and
facilities required to perform the Services. Supplier’s responsibilities with
respect to provision of Equipment are set forth in Sections 4.1(c) and 6.5.

6.2
CoreLogic Facilities.

(a)
Access and Use. CoreLogic shall provide Supplier with access to and the use of
the CoreLogic Facilities (or equivalent space) identified in Schedule 7 or the
applicable Supplement for the periods specified therein solely as necessary for
Supplier to perform its obligations under this Agreement. If any given
Supplement provides that CoreLogic will make office space or storage space at
any CoreLogic Facilities available to Supplier, then CoreLogic will provide such
space and any reasonable and customary related office support services (such as
parking privileges, access cards or badges, cafeteria services, and furniture)
to Supplier, as such level of support services may be modified from time to
time, but only to the extent CoreLogic provides such items to its own employees
at such CoreLogic Facility. Supplier’s use of any CoreLogic Facility does not
constitute or create a leasehold interest, and CoreLogic may, by notice to
Supplier from time to time, require that Supplier re-locate to other reasonably
equivalent space. THE CORELOGIC FACILITIES ARE PROVIDED BY CORELOGIC TO SUPPLIER
ON AN AS-IS, WHERE-IS BASIS. CORELOGIC EXPRESSLY DISCLAIMS ANY WARRANTIES,
EXPRESS OR IMPLIED, AS TO THE CORELOGIC FACILITIES, OR THEIR CONDITION OR
SUITABILITY FOR USE BY SUPPLIER.

(b)
CoreLogic Rules. In performing the Services, Supplier shall observe and comply
with (i) all CoreLogic policies, guidelines, rules, and regulations applicable
to CoreLogic Facilities or the access and use of CoreLogic Systems, and (ii)
those policies, guidelines, rules and regulations set forth on Schedule 8, as
the same may be updated from time to time, and those generally applicable
policies communicated to Supplier or Supplier Personnel by the means generally
used by CoreLogic to disseminate such information to its employees or
contractors (collectively, “CoreLogic Rules”). Supplier shall be responsible for
the promulgation and distribution of CoreLogic Rules to Supplier Personnel. In
addition, Supplier and


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 13

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Supplier Personnel shall be responsible for familiarizing themselves with the
premises and operations at each CoreLogic Facility at, to or from which Services
are rendered and the CoreLogic Rules applicable to each such CoreLogic Facility.
Additions or modifications to the CoreLogic Rules may be (i) communicated orally
by an Eligible Recipient directly to Supplier and Supplier Personnel, (ii)
disclosed to Supplier and Supplier Personnel in writing, or (iii) conspicuously
posted at a CoreLogic Facility, electronically posted or otherwise communicated
by means generally used by CoreLogic to disseminate such information to its
employees or contractors. Supplier and Supplier Personnel shall observe and
comply with such additional or modified CoreLogic Rules. At CoreLogic’s request,
Supplier Personnel shall participate in CoreLogic provided training programs
regarding CoreLogic Rules.
6.3
Supplier’s Responsibilities Regarding CoreLogic’s Network.

(a)
To the extent any Equipment used by Supplier or Supplier Personnel is, with
CoreLogic’s approval, to be connected to any network operated by or on behalf of
an Eligible Recipient or a customer of an Eligible Recipient (a “CoreLogic
Network”), such Equipment (and all Software installed thereon) shall be (i)
subject to review and approval in advance by CoreLogic (Supplier shall cooperate
with CoreLogic in the testing, evaluation and approval of such Equipment), (ii)
in strict compliance with the then-current CoreLogic Rules and CoreLogic
Standards that are directly applicable to the CoreLogic Network, unless and to
the extent deviations are approved in advance by CoreLogic. With respect to such
Equipment for which Supplier has operational responsibility under an applicable
Supplement, Supplier shall not install or permit the installation of any other
software on such Equipment by any individual (whether or not a Supplier
Personnel) without CoreLogic’s prior approval, and with respect to all other
such Equipment, Supplier shall not install or permit the installation by
Supplier Personnel of any other software on such Equipment. Supplier will use
each CoreLogic Network for the sole and limited purpose of and to the limited
extent necessary for performing the Services. Supplier shall not access, or
attempt to access, any part of any CoreLogic Network that Supplier is not
authorized to access, including any part of the CoreLogic Network that is not
reasonably necessary for and pertinent to the performing the Services.

(b)
Except as otherwise agreed in a Supplement or expressly agreed in writing by
CoreLogic, (i) to the extent performance of the Services involves the access or
use of the portions of CoreLogic Data that constitute *** thereof, such access
or use shall be performed on or utilize *** designated by *** and (ii) all
CoreLogic Owned Developed Materials (for clarity, this shall not include
Supplier Owned Materials that are joined with such CoreLogic Owned Developed
Materials) will be created on *** through such ***. Notwithstanding clause (i)
above, CoreLogic hereby agrees that Supplier’s use of *** that do not require
access or use of such portions of the CoreLogic Data may be performed on or
outside of the ***.

(c)
Supplier shall access a CoreLogic Network only using one or more Access Codes
provided by CoreLogic, and shall ensure that no one other than the Supplier
Personnel who are authorized by CoreLogic to use an Access Code (by name, title,
job function or otherwise) use such Access Code to access the CoreLogic Network.
Supplier shall inform CoreLogic of the name(s) of each of the Supplier Personnel
that Supplier desires CoreLogic to authorize to access any CoreLogic Network.
Supplier shall notify CoreLogic promptly if any of the Supplier Personnel who
has been granted an Access Code has been (i) terminated from employment or
otherwise is no longer one of the Supplier Personnel, or (ii) reassigned and no
longer requires access to the CoreLogic Network. Access Codes will be deemed
Confidential Information of CoreLogic.

(d)
Supplier acknowledges and agrees that, to the extent permitted by applicable
Law, CoreLogic has the right to monitor, review, record and investigate all uses
of the CoreLogic Network and CoreLogic Systems by Supplier, including all email
or other communications sent to, from, or through the CoreLogic Network,
regardless of the content of such communications, and Supplier hereby consents
to such reviewing, monitoring, recording and investigation. Supplier
acknowledges and agrees that it does not have any expectation of privacy with
respect to any personal information or communications made by or to it through
the CoreLogic Network. Notwithstanding the foregoing, the use by Supplier or its
Subcontractors of its virtual private network (VPN) connection while at a
CoreLogic Facility, even if such VPN connection


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 14

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

makes use of an internet connection provided by the CoreLogic Network, shall not
constitute a communication made by or through the CoreLogic Network for purposes
of this Section.
6.4
CoreLogic Access to Supplier Facilities.

During the Term, subject to CoreLogic’s compliance with Supplier’s reasonable
security guidelines and processes, Supplier shall provide to CoreLogic, at no
additional charge, reasonable access to reasonable work/conference space at
Supplier Facilities, in each case for the exercise of CoreLogic’s rights or the
conduct of activities associated with this Agreement. In addition, at
CoreLogic’s request, Supplier shall provide reasonable access to and use of such
Supplier Facilities by CoreLogic, customers of CoreLogic or an Eligible
Recipient, the other Eligible Recipients or Third Party Contractors as and to
the extent provided in Section 4.5 and Section 9.10.
6.5
Software, Equipment and Third Party Contracts.

(a)
Financial Responsibility. To the extent a Party is financially responsible under
the applicable Supplement for certain Third Party Software licenses, Equipment
Leases or Third Party Contracts, such Party shall (i) pay all amounts becoming
due under such licenses, leases or contracts, *** for periods during which such
Party is financially responsible; (ii) where Section 11.5(a) is applicable for a
Supplement, refund to CoreLogic any CoreLogic prepayment of such amounts in
accordance with Section 11.5(a); (iii) pay all modification, termination,
cancellation, late payment, renewal or other fees, penalties, charges, interest
or other expenses not caused by the other Party relating to periods during which
such Party is financially responsible; (iv) except as provided in Article 5, pay
*** associated with the transfer of such licenses, leases and contracts,
including all taxes associated with such transfer; and (v) be responsible for
*** in such Party’s performance under such licenses, leases and contracts for
periods during which such Party is financially responsible.

(b)
Operational Responsibility. To the extent Supplier is operationally responsible
under the applicable Supplement for certain Software, Equipment, Equipment
Leases or related Third Party Contracts, Supplier shall be responsible, to the
extent relevant to the Services, for (i) the evaluation, procurement, testing,
installation, use, support, management, administration, operation and
maintenance of such Software, Equipment, Equipment Leases and Third Party
Contracts and new, substitute or replacement items (including Upgrades,
enhancements, and new versions or releases of Software); (ii) the ***,
availability, reliability, compatibility and interoperability of such Software,
Equipment, Equipment Leases and Third Party Contracts, each in accordance with
this Agreement; (iii) the compliance with and performance of all operational,
administrative and non-financial contractual obligations specified in such
licenses, leases and contracts; (iv) the administration and exercise as
appropriate of all rights available under such licenses, leases and contracts;
and (v) the payment of any fees, penalties, charges, interest or other expenses
under such licenses, leases and contracts resulting from Supplier’s failure to
comply with or perform its obligations under this Section 6.5(b) (except to the
extent that such failure results from a breach by CoreLogic of its obligations
under this Agreement).

(c)
Rights Upon Expiration/Termination. With respect to all Third Party Software
licenses, Equipment Leases and Third Party Contracts for which Supplier is
responsible to provide under the applicable Supplement (other than the tools and
Equipment, or replacement tools and Equipment) for which no CoreLogic license or
use rights are contemplated pursuant to Sections 14.6 and 20.8 or as set forth
in such Supplement), Supplier shall use commercially reasonable efforts to (i)
obtain for CoreLogic, the other Eligible Recipients and/or their designee(s)
(including successor supplier(s)) the license, sublicense, assignment and other
rights specified in Sections 14.6 and 20.8, (ii) ensure that the granting of
such license, sublicense, assignment and other rights is not subject to
subsequent third party approval or the *** by CoreLogic, the other Eligible
Recipients and/or their designee(s) of *** (other than ***), and (iii) ensure
that the terms, conditions and prices applicable to CoreLogic, the other
Eligible Recipients and/or their designee(s) following expiration or termination
are no less favorable than those otherwise applicable to Supplier (***), and at
least sufficient for the continuation of the activities comprising the


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 15

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Services. If Supplier is unable to obtain any such rights and assurances, it
shall notify CoreLogic in advance and shall *** such Third Party Software
license, Equipment Lease or Third Party Contract without *** (and *** such ***,
*** such license, lease or contract shall result in the consequences
contemplated by ***).
(d)
Evaluation of Third Party Software, Equipment. In addition to its obligations
under Sections 6.5(a) and (b) and in order to facilitate CoreLogic’s control of
architecture, standards and plans pursuant to Section 9.5, Supplier shall use
commercially reasonable efforts to evaluate any Third Party Software and
Equipment selected by or for an Eligible Recipient or their customers to
determine whether such Software and Equipment will *** their environment or
ability to interface with and use the Software, Equipment and Systems and/or
Supplier’s ability to provide the Services. Supplier shall complete and report
the results of such evaluation to CoreLogic within *** (***) *** of its receipt
of CoreLogic’s request where it would be objectively reasonable to complete such
evaluation within such period (and where not, as soon as reasonably possible,
taking into account the scope of such evaluation); provided that Supplier shall
use commercially reasonable efforts to respond more quickly in the case of a
pressing business need or an emergency situation.

(e)
CoreLogic Provided Equipment.

(i)
CoreLogic shall provide Supplier with the use of the CoreLogic owned and/or
leased Equipment identified in the applicable Supplement as “CoreLogic Provided
Equipment” (collectively, the “CoreLogic Provided Equipment”) for the periods
specified therein solely for and in connection with the performance of the
Services. Upon the expiration of the period specified in the applicable
Supplement for each item of CoreLogic Provided Equipment (or when such CoreLogic
Provided Equipment is no longer required by Supplier for the performance of the
Services), Supplier shall promptly return such CoreLogic Provided Equipment to
CoreLogic, the other Eligible Recipients and/or their designee(s) in condition
at least as good as the condition thereof on the date initially provided to
Supplier, ordinary wear and tear excepted. THE CORELOGIC PROVIDED EQUIPMENT IS
PROVIDED BY CORELOGIC TO SUPPLIER ON AN AS-IS, WHERE-IS BASIS. CORELOGIC
EXPRESSLY DISCLAIMS ANY WARRANTIES, EXPRESS OR IMPLIED, AS TO THE CORELOGIC
PROVIDED EQUIPMENT, OR ITS CONDITION OR SUITABILITY FOR USE BY SUPPLIER TO
PROVIDE THE SERVICES, INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY,
OR FITNESS FOR A PARTICULAR PURPOSE.

(ii)
Surplus CoreLogic Provided Equipment. Where performance of the Services requires
Supplier to dispose of certain CoreLogic Provided Equipment, Supplier shall, at
its cost, dispose of any such surplus CoreLogic Provided Equipment in accordance
with applicable Laws, and Supplier shall pay CoreLogic any money received from
disposal of such Equipment, after deducting the reasonable cost incurred by
Supplier in disposing of such Equipment. Supplier shall obtain CoreLogic’s
consent to dispose of any surplus CoreLogic Provided Equipment before disposing
of such Equipment. Supplier shall maintain reasonable documentation regarding
the disposition of such surplus Equipment, including the costs of and revenues
from disposal, and shall make such documentation available to CoreLogic upon
CoreLogic’s request. Prior to disposing of any such surplus Equipment, Supplier
shall certify to CoreLogic that all data and information previously stored on or
in such surplus CoreLogic Provided Equipment has been *** from such Equipment in
accordance with the then current *** standard (as of the Effective Date, the
Department of ***) and any other standards set forth in the applicable
Supplement or, if no such standards are specified, standards of *** providers of
similar services.

6.6
Assignment of Third Party Contracts.

(a)
Assignment and Assumption. Subject to the responsible Party obtaining any
Required Consents, on and as of the Commencement Date (or, if later, the date on
which Supplier assumes responsibility for the Services in question in accordance
with the Transition Plan), CoreLogic shall assign to Supplier, and


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 16

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Supplier shall assume and agree to perform all obligations related to, Third
Party Contracts for which Supplier is financially responsible under this
Agreement or the applicable Supplement, and which are identified as “to be
assigned” to Supplier in the applicable Supplement; provided, however, that such
assignment shall not include any assignment or transfer of any intellectual
property rights in Materials developed under such Third Party Contracts prior to
the date of such assignment and, as between the Parties, CoreLogic hereby
expressly reserves and retains such intellectual property rights. The Parties
shall execute and deliver a mutually satisfactory assignment and assumption
agreement evidencing any such assignments. Notwithstanding the foregoing,
CoreLogic shall remain responsible for all payment and other obligations
attributable to any period prior to the effective date of assignment of the
Third Party Contract.
(b)
Items Not Assignable by Commencement Date. With respect to any Software
licenses, Equipment Leases or other Third Party Contracts that cannot, as of the
Commencement Date (or, if later, the date on which Supplier assumes
responsibility for the Services in question in accordance with the Transition
Plan), be assigned to Supplier without breaching their terms or otherwise
adversely affecting the rights or obligations of an Eligible Recipient
thereunder, the performance obligations shall be deemed to be subcontracted or
delegated to Supplier to the extent permitted under such Third Party Contract
until any Required Consent, notice or other prerequisite to assignment can be
obtained, given or satisfied by Supplier. It is understood that, from and after
the Commencement Date (or, if later, the date on which Supplier assumes
responsibility for the Services in question in accordance with the Transition
Plan), Supplier, as a subcontractor or delegate under such Third Party Contract
shall be financially and operationally responsible for such Third Party Contract
as the Eligible Recipient’s agent. The responsible Party shall use all
commercially reasonable efforts to satisfy the consent, notice or other
prerequisites to assignment and, upon such Party doing so, the Third Party
Contract shall immediately be assigned and transferred to and assumed by
Supplier.

(c)
Non-Assignable Items. If, after the responsible Party has used all commercially
reasonable efforts and after the passage of a reasonable period of time, a Third
Party Contract cannot be assigned without breaching its terms or otherwise
adversely affecting the rights or obligations of an Eligible Recipient
thereunder, the Parties shall take all actions and execute and deliver all
documents as may be necessary to cause the Parties to realize the practical
effects of the allocation of responsibilities intended to be effected by this
Agreement.

(d)
Modification and Substitution. Notwithstanding anything to the contrary herein,
Supplier shall not terminate, shorten or modify without CoreLogic’s prior
written consent any license for Third Party Software either created exclusively
for the Eligible Recipients or their customers or otherwise not commercially
available. Supplier shall reimburse the Eligible Recipient(s) for any
termination charges, cancellation charges or other amounts paid by them at
Supplier’s direction in connection with obtaining any such modification.
Supplier may terminate, shorten, modify or extend the Third Party Contracts
assigned to Supplier and for which Supplier is financially responsible and may
substitute or change suppliers relating to goods or services covered thereby;
provided that, except as otherwise disclosed by Supplier and agreed to by
CoreLogic, such change(s) (i) shall not constitute a breach of any obligation of
the Eligible Recipients under such Third Party Contracts; (ii) shall not result
in additional financial obligations, financial or operational risk or Losses to
the Eligible Recipients; (iii) shall not result in any increase to the Eligible
Recipients in the cost of receiving the Services; and (iv) shall not provide for
less favorable terms, conditions or prices for any Eligible Recipients and/or
their respective designee(s) following the expiration or termination of the Term
or any applicable Service than would otherwise be applicable to Supplier (except
for terms, conditions or prices available to Supplier because of its volume
purchases), unless CoreLogic has otherwise agreed that such Third Party Contract
is not assumable.

6.7
Notice of Defaults.

Each Party shall promptly, and in any case *** (***) *** inform the other Party
in writing of any breach of, or misuse or fraud in connection with, any Third
Party Contract, Equipment Lease or Third Party Software

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 17

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

license used in connection with the Services of which it becomes aware and shall
cooperate with the other Party to prevent or stay any such breach, misuse or
fraud.
7.    SERVICE LEVELS.
7.1
Service Levels and Other Performance Standards.

Beginning on the Commencement Date (or, if later, the date specified in the
applicable Supplement), Supplier shall perform the Services so as to meet or
exceed the performance standards designated as “Service Levels” in the
applicable Supplement (the “Service Levels”). For matters not covered by the
Service Levels set forth in the applicable Supplement, Supplier shall perform
the Services at levels of accuracy, quality, completeness, timeliness,
responsiveness and resource efficiency that are *** the documented or otherwise
verifiable levels received by the Eligible Recipients during the *** (***) ***
prior to the Commencement Date, and at levels that are equal to or higher than
the accepted standards of *** providers of similar services. The obligations in
the preceding sentence shall not be construed to alter or supersede any Service
Level set forth in the applicable Supplement.
7.2
Multiple Service Levels.

If more than one Service Level applies to any particular obligation of Supplier,
Supplier shall perform in accordance with the most stringent of such Service
Levels.
7.3
Service Level Credits.

Supplier recognizes that CoreLogic is paying Supplier to deliver certain
Services at specified Service Levels. If Supplier fails to meet any Service
Levels, then, in addition to other remedies available to CoreLogic, Supplier
shall pay or credit to CoreLogic the performance credit amounts as calculated in
accordance with Schedule 3 (the “Service Level Credits”) in recognition of the
diminished value of the Services resulting from Supplier’s failure to meet the
agreed upon level of performance, and not as a penalty. Under no circumstances
shall the imposition of Service Level Credits be construed as CoreLogic’s sole
or exclusive remedy for any failure to meet the Service Levels. However, if
CoreLogic recovers monetary damages from Supplier as a result of Supplier’s
failure to meet a Service Level, Supplier shall be entitled to set-off against
such damages any Service Level Credits paid for the failure giving rise to such
recovery.
7.4
Deliverable Credits.

Supplier recognizes that CoreLogic is paying Supplier to provide certain
Critical Deliverables by the time and in the manner set forth in the applicable
Supplement. If Supplier fails to meet its obligations with respect to Critical
Deliverables, then, in addition to other remedies available to CoreLogic,
Supplier shall pay or credit to CoreLogic the Deliverable Credits specified in
the applicable Supplement or established as part of a project or action plan
approval process on a case-by-case basis in recognition of the diminished value
of the Services resulting from Supplier’s failure to meet the agreed upon level
of performance, and not as a penalty. If CoreLogic recovers monetary damages
from Supplier as a result of Supplier’s failure to meet its obligations with
respect to one or more Critical Deliverables, Supplier shall be entitled to
set-off against such damages any Deliverable Credits paid for the failure(s)
giving rise to such recovery.
8.    SUPPLIER PERSONNEL.
8.1
Personnel Transfer. Supplier’s obligations with respect to Affected Employees
and Transitioned Employees are set forth in Schedule 5 and the applicable
Supplement.

8.2
Key Supplier Personnel and Knowledge Transfer Personnel.

(a)
Approval of Key Supplier Personnel.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 18

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(i)
Supplier shall fill the positions specified as “Key Supplier Personnel”
positions in the applicable Supplement with Supplier Personnel approved by
CoreLogic in accordance with this Section 8.2. Supplier shall identify and
obtain CoreLogic’s approval of the initial Key Supplier Personnel prior to the
Commencement Date.

(ii)
Before assigning an individual to act as a Key Supplier Personnel, whether as an
initial or subsequent assignment, Supplier shall notify CoreLogic of the
proposed assignment, introduce the individual to appropriate CoreLogic
representatives, permit CoreLogic representatives to ***, and provide CoreLogic
with a resume and any other information about the individual reasonably
requested by CoreLogic. If CoreLogic in good faith objects to the proposed
assignment, the Parties shall attempt to resolve CoreLogic’s concerns on a
mutually agreeable basis. If the Parties are not able to resolve CoreLogic’s
concerns within *** (***) ***, or as otherwise agreed, Supplier shall propose
another individual of suitable ability and qualifications.

(iii)
Upon ninety (90) days prior notice, CoreLogic may from time to time change the
positions designated as Key Supplier Personnel under this Agreement with
Supplier’s approval, which shall not be unreasonably withheld.

(b)
Continuity of Key Supplier Personnel. Supplier shall cause each of the Key
Supplier Personnel to devote *** (***) *** to the provision of Services, at a
minimum, unless a different minimum period is specified in the applicable
Supplement. Supplier shall not transfer, reassign or remove any of the Key
Supplier Personnel (except as a result of voluntary resignation, involuntary
termination for cause, illness, disability or death) or announce its intention
to do so during the specified period without CoreLogic’s prior approval, which
CoreLogic may withhold in its reasonable discretion based on its own self
interest. In the event of the voluntary resignation, involuntary termination for
cause, illness, disability or death of any of its Key Supplier Personnel during
or after the specified period, Supplier shall (i) give CoreLogic as much notice
as reasonably possible of such development, and (ii) expeditiously identify and
*** a suitable replacement. In addition, unless and to the extent a Key Supplier
Personnel position ceases to be so designated after a defined period, even after
the minimum period specified above, Supplier shall not transfer, reassign or
remove any of the Key Supplier Personnel unless and until Supplier has (1) given
CoreLogic reasonable prior notice, (2) identified and *** a suitable replacement
in accordance with this Section 8.2 at least thirty (30) days prior to the
effective date of such transfer, reassignment or removal, (3) demonstrated to
CoreLogic’s reasonable satisfaction that such transfer, reassignment or removal
will not have an adverse impact on Supplier’s performance of its obligations
under this Agreement, and (4) completed any and all necessary knowledge transfer
between the departing Key Supplier Personnel and his or her CoreLogic-approved
replacement. Unless otherwise agreed, Supplier shall not transfer, reassign or
remove more than *** (***) Key Supplier Personnel in any *** (***) *** period.

(c)
Continuity of Knowledge Transfer Personnel. Except as expressly agreed otherwise
in an applicable Supplement, Supplier shall cause each of the Knowledge Transfer
Personnel to devote full time and effort to the provision of Services under this
Agreement during the *** (***) *** period immediately following his or her
Employment Effective Date unless a different minimum period is specified in the
applicable Supplement. Supplier shall not transfer, reassign or remove any of
the Knowledge Transfer Personnel (except as a result of voluntary resignation,
involuntary termination for cause, illness, disability or death or as a result
of the termination or elimination by CoreLogic of the Services they provide)
during the specified period without CoreLogic’s prior approval, which CoreLogic
may withhold in its sole discretion. In the event of the voluntary resignation,
involuntary termination for cause, illness, disability or death of one of its
Knowledge Transfer Personnel during the specified period, Supplier shall (i)
give CoreLogic as much notice as reasonably possible of such development and
(ii) expeditiously identify and obtain CoreLogic’s approval of a suitable
replacement.

(d)
Retention and Succession. Supplier shall implement and maintain a retention
strategy designed to retain Key Supplier Personnel and Knowledge Transfer
Personnel on the CoreLogic account for the prescribed period. Supplier shall
also maintain active succession plans for each of the Key Supplier Personnel and


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 19

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Knowledge Transfer Personnel positions and shall provide such succession plans
to CoreLogic for its review upon CoreLogic’s request.
8.3
Customer Executive.

Supplier shall designate a “Customer Executive” for this CoreLogic engagement.
The Customer Executive shall (i) be one of the Key Supplier Personnel; (ii) be a
full time employee of Supplier; (iii) devote his or her full time and effort to
managing the Services; (iv) remain in this position for a minimum period of ***
(***) *** from the initial assignment (except as a result of voluntary
resignation, involuntary termination for cause, illness, disability, or death);
(v) serve as the single point of accountability for the Services; (vi) be the
single point of contact to whom all CoreLogic communications concerning this
Agreement may be addressed; (vii) have authority to act on behalf of Supplier in
all day-to-day matters pertaining to this Agreement; (viii) have day-to-day
responsibility for service delivery, billing and relationship management; and
(ix) have day-to-day responsibility for CoreLogic satisfaction and Service
Levels attainment.
8.4
Supplier Personnel Are Not CoreLogic Employees.

Nothing in this Agreement shall operate or be construed as making CoreLogic (or
the other Eligible Recipients) and Supplier partners, joint venturers,
principals, joint employers, agents or employees of or with the other. No
officer, director, employee, agent, Affiliate, contractor or subcontractor
retained by Supplier to perform work on CoreLogic’s behalf hereunder shall be
deemed to be an officer, director, employee, agent, Affiliate, contractor or
subcontractor of the Eligible Recipients for any purpose. Neither CoreLogic nor
the other Eligible Recipients has the right, power, authority or duty to
supervise or direct the activities of the Supplier Personnel or to compensate
such Supplier Personnel for any work performed by them pursuant to this
Agreement. Supplier, and not the Eligible Recipients, shall be responsible and
liable for the acts and omissions of Supplier Personnel, including acts and
omissions constituting negligence, willful misconduct and/or fraud. Supplier
shall be solely responsible for the payment of compensation (including provision
for employment taxes, federal, state and local income taxes, workers
compensation and any similar taxes) associated with the employment of, or
contracting with, Supplier Personnel. Supplier shall also be solely responsible
for obtaining and maintaining all requisite work permits, visas and any other
documentation for Supplier Personnel.
8.5
Replacement, Qualifications, and Retention of Supplier Personnel.

(a)
Sufficiency and Suitability of Personnel. Supplier shall assign (or cause to be
assigned) sufficient Supplier Personnel to provide the Services in accordance
with this Agreement and all such Supplier Personnel shall possess suitable
competence, ability, qualifications, education and training for the Services
they are to perform and are performing.

(b)
Requested Replacement. If CoreLogic determines in good faith and not for an
unlawful purpose that the continued assignment to CoreLogic of any individual
Supplier Personnel (including Key Supplier Personnel) is not in the best
interests of the Eligible Recipients, then CoreLogic shall give Supplier notice
to that effect requesting that such Supplier Personnel be replaced. Supplier
shall, as soon as possible, permanently remove and replace such Supplier
Personnel with an individual of suitable ability and qualifications. In such
event, CoreLogic shall not be obligated to pay any Charges or other fees
relating to the replacement of such Supplier Personnel, including any training
or other knowledge transfer activities or overlaps in periods of employment.
Nothing in this provision shall operate or be construed to limit Supplier’s
responsibility for the acts or omissions of the Supplier Personnel, or be
construed as joint employment.

(c)
Turnover Rate and Data. Supplier shall use commercially reasonable efforts to
maintain the turnover rate of Supplier Personnel at a level comparable to or
better than *** for *** service providers in the applicable country performing
services similar to the Services. If CoreLogic believes that the turnover rate
of Supplier Personnel may be excessive (i.e., not in compliance with the
requirements described above in this Section 8.5(c)) and so notifies Supplier,
Supplier shall provide CoreLogic with data relating


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 20

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

to Supplier’s turnover rate within *** (***) ***, and if such data confirms that
it is excessive, Supplier shall within the following *** (***) *** (i) meet with
CoreLogic to discuss the reasons for the turnover rate, and (ii) implement a
program for reducing the turnover rate, all at no additional cost to CoreLogic.
Notwithstanding any transfer or turnover of Supplier Personnel, Supplier shall
remain obligated to perform the Services without degradation and in accordance
with the Service Levels and shall be responsible for all costs related to the
transition of personnel and all required training.
(d)
Restrictions on Performing Services to Competitors. Neither Supplier nor any
Subcontractor shall cause or permit any Restricted Personnel to perform during
the period of employment with Supplier or any Subcontractor, services directly
or indirectly for a Direct CoreLogic Competitor either while engaged in the
provision of Services or during the *** (***) *** immediately following the
termination of his or her involvement in the provision of such Services (the
“Restricted Period”) without CoreLogic’s prior written consent. “Restricted
Personnel” means (i) *** and (ii) any other Supplier Personnel designated by the
Parties as “Restricted Personnel” in an applicable Supplement. In addition, in
connection with Application development and/or Application maintenance Services
and Services of a similar nature, to the extent CoreLogic requests Supplier
Personnel to be Restricted Personnel prior to their engagement in the
performance of such Services, such addition shall be subject to Supplier’s
agreement, not to be unreasonably withheld.

(e)
Security Clearances/Background Check/Drug Screening. To the fullest extent
permitted by Law, prior to assigning any Supplier Personnel to perform any
Services on CoreLogic’s account, Supplier shall (i) verify that Supplier
Personnel are authorized to work in any country in which they are assigned to
perform Services and (ii) conduct (or shall have conducted) background checks
(and shall verify that such checks have been successfully completed), which
shall include at a minimum a criminal history background check, drug screening
test and education verification check on all Supplier Personnel (other than
Transitioned Employees) assigned to work on CoreLogic’s account. Supplier shall
conduct fingerprinting and third party credit checks on Supplier Personnel to
the extent specified in an applicable Supplement. The scope of the criminal
history background checks shall verify that Supplier Personnel (a) have not been
convicted of, or accepted responsibility for, (x) a felony or (y) a crime (i.e.,
felony or misdemeanor) involving a dishonest act, breach of trust, fraud or
violent act, and (b) are not present on the most recent version of the
“Specially Designated Nationals List” published by the Office of Foreign Assets
Controls of the U.S. Department of the Treasury. At CoreLogic’s request,
Supplier shall provide evidence of compliance with this Section. Upon becoming
aware of any violation of this Section, Supplier will keep CoreLogic apprised of
such violations and its actions to remedy the violation, subject to applicable
Law and Supplier’s confidentiality commitments to the applicable Supplier
Personnel. Supplier Personnel may also be required to execute confidentiality
agreements with CoreLogic, at CoreLogic’s request, unless such Supplier
Personnel have executed confidentiality agreements with Supplier that are at
least as protective as the confidentiality provisions contained in this
Agreement. In order to comply with CoreLogic’s and Eligible Recipients’
customers’ requirements, pursuant to the terms of Section 9.17, CoreLogic shall
have the right, from time to time and in its reasonable discretion, to designate
additions or other changes to Supplier’s obligations under this Section 8.5(e).

8.6
Reserved.

8.7
Conduct of Supplier Personnel.

(a)
Conduct and Compliance. While at CoreLogic Facilities, Supplier Personnel shall
(i) comply with the CoreLogic Rules and other rules and regulations regarding
personal and professional conduct, (ii) comply with reasonable requests of
Eligible Recipient personnel pertaining to personal and professional conduct,
(iii) attend workplace training offered by CoreLogic at CoreLogic’s request, and
(iv) otherwise conduct themselves in a businesslike manner.

(b)
Identification of Supplier Personnel. Except as expressly authorized by
CoreLogic, Supplier Personnel shall clearly identify themselves as Supplier
Personnel and not as employees or representatives of any


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 21

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Eligible Recipient. This shall include any and all communications, whether oral,
written or electronic, unless and to the extent authorized by CoreLogic in
connection with the performance of specific Services. Each Supplier Personnel
shall wear a badge indicating that he or she is employed by Supplier or its
Subcontractors when at any CoreLogic Facility.
(c)
Restriction on ***. Except for marketing representatives designated in writing
by Supplier to CoreLogic and activities expressly approved in advance by
CoreLogic, none of the Supplier Personnel other than the Customer Executive (who
shall restrict any marketing activities to direct communication with the
CoreLogic Relationship Manager) shall conduct *** to Eligible Recipient
employees or agents (including marketing of any New Services), other than ***.
Under no circumstances shall Supplier use information provided by CoreLogic
specifically or in the aggregate to advertise or market itself or others. In
addition, Supplier shall not use or access CoreLogic System queries or searches,
CoreLogic Data, CoreLogic Confidential Information, Personal Data or metadata
for any secondary uses beyond the limited extent necessary to provide the
Services to CoreLogic and the other Eligible Recipients. For the avoidance of
doubt, Supplier shall not use any such information for marketing or market
research purposes.

8.8
Substance Abuse.

(a)
Employee Removal. To the extent permitted by applicable Laws, Supplier shall
immediately remove (or cause to be removed) any Supplier Personnel who is known
to be or reasonably suspected of engaging in substance abuse while at a
CoreLogic Facility, in a CoreLogic vehicle or while performing the Services. In
the case of reasonable suspicion, such removal shall be pending completion of
the applicable investigation. Substance abuse includes the sale, attempted sale,
possession or use of illegal drugs, drug paraphernalia, or alcohol abuse, or the
misuse of prescription or non-prescription drugs.

(b)
Substance Abuse Policy. Supplier represents and warrants that it has and will
maintain substance abuse policies, in each case in conformance with applicable
Laws, and Supplier Personnel will be subject to such policies. Supplier
represents and warrants that it shall require its Subcontractors and Affiliates
providing Services to have and maintain such policies in conformance with
applicable Laws and to adhere to this provision.

9.
SUPPLIER RESPONSIBILITIES.

9.1
Policy and Procedures Manual.

(a)
Delivery and Contents. For each Supplement entered into by the Parties under
this Agreement, as part of the Services, and at no additional cost to CoreLogic,
Supplier shall deliver to CoreLogic for its review, comment and approval a
reasonably complete draft of the Policy and Procedures Manual for such
Supplement within *** (***) *** after the Supplement Effective *** unless
another date is specified in such Supplement. CoreLogic shall have at least ***
(***) days to review such draft Policy and Procedures Manual and provide
Supplier with comments and revisions. Supplier shall address and resolve any
questions or concerns CoreLogic may have as to any aspect of the proposed draft
Policy and Procedures Manual and incorporate any modifications, additions or
deletions to such Policy and Procedures Manual requested by CoreLogic within ***
(***) *** of receiving them from CoreLogic. The Parties shall reasonably
cooperate to permit completion of the Policy and Procedures Manual within ***
(***) *** after the Supplement Effective Date unless another period is agreed
upon by the Parties.

At a minimum, each Policy and Procedures Manual shall include:
(i)
a detailed description of the Services performed by Supplier for CoreLogic and
the other Eligible Recipients and a description in reasonable detail *** by
Supplier for CoreLogic and the other Eligible Recipients to the extent not
already described in the applicable Supplement;


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 22

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(ii)
the procedures for CoreLogic/Supplier interaction and communication and
descriptions relative to CoreLogic’s use and receipt of Services, including: (A)
call lists; (B) procedures for and limits on direct communication by Supplier
with CoreLogic Personnel; (C) problem management and escalation procedures; (D)
priority and project procedures; (E) Acceptance testing and procedures; (F)
Quality Assurance procedures and internal controls applicable to the Services;
(G) the Project formation and approval process; (H) a schedule, format and
required attendees for performance reporting, account relationship management,
issues management, risk management, request management and financial management;
and (I) procedures regarding the declaration of a disaster and activation of the
applicable disaster recovery/business continuity plans with an identification of
the location of each applicable plan to be activated (for clarity, not copies of
such plans); and

(iii)
practices and procedures addressing any other issues and matters as CoreLogic
shall reasonably require.

Supplier shall *** in each Policy and Procedures Manual.
(b)
Reserved.

(c)
Compliance. Supplier shall perform the Services in compliance with CoreLogic’s
then current CoreLogic Policy Sets, a copy of which is included in Schedule 8,
until the Policy and Procedures Manual is finalized and agreed upon by the
Parties. Thereafter, Supplier shall perform the Services in accordance with the
Policy and Procedures Manual and all other terms and conditions of this
Agreement.

(d)
Maintenance, Modification and Updating. Supplier shall promptly modify and
update the Policy and Procedures Manual to reflect changes in the operations or
procedures described therein, to reflect changes in the work to be performed,
and (except as expressly set forth herein with respect to Managed Services
(e.g., in Section 9.5 and 9.6 (other than Section 9.5(a)(i) with respect to
compliance with the CoreLogic Policy Sets in the performance of all Services)))
to *** as described in ***. Changes to the Services resulting from changes to
CoreLogic Standards (including the CoreLogic Information Security Policy Set and
CoreLogic Compliance Policy Set), CoreLogic Rules, the Technology and Business
Process Plan, CoreLogic Information Security Policy Set and CoreLogic Compliance
Policy Set and Strategic Plans shall be subject to Section 4.3. Supplier shall
provide the proposed changes in the manual to CoreLogic for review, comment and
approval. Supplier shall maintain the Policy and Procedures Manual so as to be
accessible electronically to CoreLogic management via a secure web site in a
manner consistent with CoreLogic’s security policies.

(e)
Annual Review. The Parties shall meet to perform a formal annual review of the
Policy and Procedures Manual on a mutually agreed upon date but not later than
thirty (30) days from each anniversary of the Effective Date.

(f)
Ownership. CoreLogic shall be the sole and exclusive owner of all portions of
the Policy and Procedures Manual (i) provided by CoreLogic, or (ii) that are
unique to CoreLogic or the Eligible Recipients or their customers or any of
their business operations; provided, that Supplier shall own all right, title
and interest in the other portions of Policy and Procedures Manual (the “Other
PPM Provisions”). Supplier hereby grants to CoreLogic and the Eligible
Recipients a worldwide, perpetual, irrevocable, non-exclusive, fully-paid-up,
royalty-free, transferable license, for CoreLogic’s and each Eligible
Recipient’s business purposes (including business purposes of third parties
hired or engaged by CoreLogic or Eligible Recipients to provide services to
CoreLogic or Eligible Recipients), to use, execute, reproduce, display, perform,
modify, enhance, sublicense, distribute and create derivative works of the Other
PPM Provisions and all enhancements and derivative works thereof, including the
right to have contractors and agents use the Policy and Procedures Manual and
all enhancements and derivative works thereof, on behalf of CoreLogic or such
Eligible Recipient. CoreLogic’s proprietary or confidential data contained
within the Policy and Procedures Manual will remain confidential pursuant to
Article 13, and Supplier shall cease all use of


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 23

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

the portions of the Policy and Procedures Manual that are owned by CoreLogic
upon completion of any Disengagement Services.
9.2
Reports.

(a)
Reports. Supplier shall provide CoreLogic with monthly reports sufficient to ***
along with any other reports to be provided under this Agreement (“Reports”). In
addition, from time to time, CoreLogic may identify additional Reports to be
generated by Supplier and delivered to CoreLogic on an ad hoc or periodic basis.
All Reports shall be provided to CoreLogic as part of the Services and at no
additional charge to CoreLogic except to the extent the Services required with
respect to such Reports meet the definition of New Services. The Reports, to the
extent reasonably possible, shall be provided to CoreLogic in a network
accessible format with ability for data to be downloaded to CoreLogic’s then
current standard spreadsheet application.

(b)
Back-Up Documentation. As part of the Services, Supplier shall provide CoreLogic
with all documentation and other information available to Supplier as may be
reasonably requested by CoreLogic from time to time in order to verify the
accuracy of the Reports provided by Supplier.

9.3
Governance Model; Meetings.

(a)
Governance. The Parties shall, in connection with this Agreement, employ the
governance model set forth in Schedule 6 and the applicable Supplement.

(b)
Meetings. During the term of this Agreement, representatives of the Parties
shall meet periodically or as requested by CoreLogic to discuss matters arising
under this Agreement, including any such meetings provided for in the applicable
Supplement, the Transition Plan, the Transformation Plan, the Policy and
Procedures Manual or Schedule 6. Each Party shall bear its own costs in
connection with the attendance and participation of such Party’s representatives
in such meetings.

9.4
Quality Assurance and Internal Controls.

(a)
Supplier shall develop, implement, and document Quality Assurance and internal
control (e.g., financial and accounting controls, organizational controls,
input/output controls, system modification controls, processing controls, system
design controls, and access controls) processes and procedures, including
implementing tools and methodologies, sufficient to ensure that the Services are
performed (i) in an accurate and timely manner, in accordance with the Service
Levels and other requirements in this Agreement; (ii) to assist CoreLogic in
complying with generally accepted accounting principles; (iii) in conformance
with standards and practices used by *** providers performing services similar
to the Services; (iv) subject to Section 15.7, to assist CoreLogic in complying
with Laws applicable to CoreLogic, ***, including by complying with all
applicable requirements and guidelines established by CoreLogic in order to
assist CoreLogic to meet the requirements of (1) the Sarbanes-Oxley Act of 2002,
as amended, and regulations promulgated by the United States Securities and
Exchange Commission and Public Company Accounting Oversight Board; (2) the
Health Insurance Portability and Accountability Act and Health Information
Technology for Economic and Clinical Health Act, as amended, and implementing
regulations; (3) the Gramm-Leach-Bliley Act, as amended, and implementing
regulations; and (4) the Fair Credit Reporting Act; and (v) to meet standards
that are at least as restrictive as the standards set forth in the CoreLogic
Information Security Policy Set and/or the CoreLogic Compliance Policy Set.

(b)
Without limiting the foregoing, the processes, procedures and controls developed
and implemented by Supplier shall require Supplier to:

(i)
Maintain a strong control environment in day-to-day operations, to assure that
the following fundamental control objectives are met: (1) financial and
operational information is valid, complete and accurate; (2) operations are
performed efficiently and achieve effective results, consistent with


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 24

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

the requirements of this Agreement; (3) assets are safeguarded; and (4) actions
and decisions of the organization are in compliance with applicable Laws,
subject to Section 15.7;
(ii)
Build the following basic control activities into its work processes: (1)
accountability clearly defined and understood; (2) access properly controlled;
(3) adequate supervision; (4) transactions properly authorized; (5) transactions
properly recorded; (6) transactions recorded in proper accounting period; (7)
policies, procedures, and responsibilities documented; (8) adequate training and
education; (9) adequate separation of duties; and (10) recorded assets compared
with existing assets;

(iii)
Conduct *** with respect to all Services (such *** to be performed at least ***
unless and until CoreLogic approves less frequent ***) and promptly remediate
any *** (and promptly report to CoreLogic any items having the potential to
impact an Eligible Recipient or any of their customers or CoreLogic Confidential
Information);

(iv)
On a quarterly basis, (A) facilitate a third party *** using a third party
designated by CoreLogic (e.g., ***); provided that CoreLogic shall remain
financially responsible for amounts paid to the applicable third party for such
testing and (B) promptly notify CoreLogic of any issues discovered by such
testing (to the extent that such third party tester has not notified CoreLogic
directly) and promptly remediate any issues that are within Supplier’s scope of
operational responsibility (and notify CoreLogic of the completion of such
remediation promptly thereafter);

(v)
Maintain *** sufficient to monitor the processes and Systems used to provide the
Services (e.g., ***) and provide summaries of such *** relevant to the Services
to CoreLogic every *** (***) ***; provided, however, that CoreLogic shall not be
given access to reports or work product generated by such ***; and Supplier
shall correct *** identified in such ***;

(vi)
Promptly conduct investigations of suspected fraudulent activities within
Supplier's organization that impact or could impact an Eligible Recipient or any
of their customers or CoreLogic Confidential Information. Supplier shall
promptly notify CoreLogic of any such suspected fraudulent activity and the
results of any such investigation as they relate to any Eligible Recipient or
any of their customers or CoreLogic Confidential Information;

(vii)
Reserved.

(viii)
Reserved.

(ix)
Reserved.

(c)
Inclusion in Policy and Procedures Manual. Processes, procedures and controls
described in Sections 9.4(a) and 9.4(b) applicable to the Services shall be
included in the Policy and Procedures Manual. No failure or inability of the
Quality Assurance procedures to disclose any errors or problems with the
Services shall excuse Supplier’s failure to comply with the Service Levels and
other terms of this Agreement.

(d)
Industry Standards, Certifications and Compliance. Supplier has achieved and, to
the extent relevant, will maintain certification or compliance with the industry
standards set forth in the applicable Supplement, in addition to the other
certifications, specifications and standards set forth elsewhere in this
Agreement.

9.5
CoreLogic Standards.

(a)
CoreLogic Policy Sets, CoreLogic Standards and Strategic Plans.

(i)
Notwithstanding anything to the contrary in this Section 9.5(a), CoreLogic shall
have the final authority to promulgate and modify from time to time the
CoreLogic Information Security Policy Set and/or the CoreLogic Compliance Policy
Set (collectively, the “CoreLogic Policy Sets”), and


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 25

--------------------------------------------------------------------------------


Supplier shall at all times comply with the CoreLogic Policy Sets in the
performance of the Services (i.e., perform in accordance with standards at least
as high or protective as those set forth in the CoreLogic Policy Sets), without
regard to whether such Services are Managed Services or Classic Services. The
CoreLogic Policy Sets shall be deemed to be part of the CoreLogic Standards;
provided that this Section 9.5(a)(i) shall control over the remainder of Section
9.5(a). During the period of Supplier’s performance of the Transition Services
pursuant to Section 4.2, CoreLogic agrees to make its designated compliance
subject matter experts available to meet with Supplier and respond to Supplier’s
questions and provide other similar guidance and information as requested by
Supplier and to assist in the development of procedures so that the Services
comply with the CoreLogic Policy Sets (including compliance with any waivers
then granted under such CoreLogic Policy Sets). The Parties will mutually agree
on such procedures and, once such procedures are agreed, Supplier shall promptly
add such procedures to the Policy and Procedures Manual and begin to comply with
such procedures. During the Term, CoreLogic shall notify Supplier of any changes
to the CoreLogic Policy Sets in accordance with Section 21.3, and Supplier shall
commence the implementation of the CoreLogic Policy Set changes promptly, during
which time, CoreLogic will provide assistance to Supplier as described in the
immediately preceding sentences. Supplier shall comply with all such changes to
the CoreLogic Policy Sets at no additional charge to CoreLogic, except to the
extent such changes meet the definition of New Services (in which case, any
additional Charges shall be determined subject to, and in accordance with,
Section 4.3). If the implementation of CoreLogic Policy Set changes is expected
to exceed *** (***) ***, Supplier’s Information Security Manager assigned to
CoreLogic shall, within *** (***) *** after receiving the CoreLogic Policy Set
changes from CoreLogic, present to CoreLogic a plan that details the method of
implementing the CoreLogic Policy Set changes, the implementation timeframe and
any additional Supplier costs that will result from implementing the CoreLogic
Policy Set changes, to the extent that such costs are due to changes that meet
the definition of New Services and satisfy the requirements set forth in Section
4.3(a) (each, a “Policy Set Changes Implementation Plan”). CoreLogic will review
and approve or reject the Policy Set Changes Implementation Plan within ***
(***) *** after receipt of such plan from Supplier. Supplier shall update the
Policy and Procedures Manual not later than *** (***) *** after the CoreLogic
Policy Set changes are provided by CoreLogic to Supplier. Supplier shall use
commercially reasonable efforts to notify CoreLogic’s compliance group from time
to time of any *** that Supplier uses with respect to compliance as compared to
the standards required by the CoreLogic Policy Sets. From time to time during
the Term, if Supplier has additional questions regarding the CoreLogic Policy
Sets, CoreLogic shall make its designated compliance subject matter experts
available to respond to Supplier’s questions and provide other similar guidance
and information as reasonably requested by Supplier.
(ii)
Subject to and without limiting Section 9.5(a)(i), with respect to Classic
Services only, CoreLogic shall have the final authority to designate the
associated standards, policies, practices, procedures, controls and processes,
architectures, products, software, systems and technologies to be supported by
Supplier in the performance of the Services (collectively, the “CoreLogic
Standards”). For clarity, Supplier’s performance of the Classic Services shall
at all times be subject to Section 9.6 (and specifically Section 9.6(c)(i)).

(iii)
Subject to and without limiting Sections 7.1 and 9.5(a)(i), with respect to
Managed Services only, Supplier shall determine the associated standards,
policies, practices, procedures, controls and processes, architectures,
products, software, systems and technologies to be applied or used by Supplier
in the performance of the Managed Services, subject to any minimum requirements
or other specifications as may be set forth in a Supplement (including any of
the Statements of Work, where the requirements set forth therein shall prevail)
or the CoreLogic Policy Sets, and subject to Supplier’s obligations in Sections
7.1 and 15.1.

(iv)
CoreLogic also shall have final authority to promulgate Strategic Plans on an
annual basis and to modify and update such Strategic Plans on a periodic basis
as appropriate; provided that CoreLogic may not mandate changes to the Managed
Services through the Strategic Plans. Except with respect


CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

--------------------------------------------------------------------------------


to Managed Services, only CoreLogic shall have the authority to modify or grant
waivers from such CoreLogic Standards and Strategic Plans. Except with respect
to Managed Services (however, subject to and without limiting Section
9.5(a)(i)), Supplier shall (i) comply with and implement the CoreLogic Standards
and Strategic Plans in providing the Services, (ii) work with CoreLogic to
enforce the CoreLogic Standards and Strategic Plans, (iii) subject to Section
4.3, modify the Services as and to the extent necessary to conform to such
CoreLogic Standards and Strategic Plans, and (iv) obtain CoreLogic’s prior
written approval for any deviations from such CoreLogic Standards and Strategic
Plans.
(b)
Supplier Support. At CoreLogic’s request, Supplier shall assist CoreLogic on an
ongoing basis in developing CoreLogic Standards, annual Strategic Plans and
short-term implementation plans. The assistance to be provided by Supplier shall
include: (i) active participation with CoreLogic representatives on permanent
and ad-hoc committees and working groups addressing such issues; (ii)
assessments of the then-current CoreLogic Standards; (iii) analyses of the
appropriate direction for such CoreLogic Standards in light of business
priorities, business strategies, competitive market forces, and changes in
technology; (iv) to the extent that such information is made generally available
to Supplier’s customers, the provision of information to CoreLogic regarding
Supplier’s technology, business processes and telecommunications strategies for
its own business; and (v) recommendations regarding standards, processes,
procedures, methodologies and controls and associated information technology
architectures, standards, products and systems. With respect to each
recommendation, Supplier shall provide the following at a level of detail
sufficient to permit CoreLogic to make an informed business decision: (A) the
projected cost to the Eligible Recipients and cost/benefit analyses; (B) the
changes, if any, in the personnel and other resources Supplier and/or the
Eligible Recipients will require to operate and support the changed environment;
(C) the resulting impact on the total costs of the Eligible Recipients; (D) the
expected performance, quality, responsiveness, efficiency, reliability, security
risks and other service levels; and (E) general plans and projected time
schedules for development and implementation. Supplier shall provide such
assistance at no additional charges to CoreLogic unless such assistance meets
the definition of New Services.

(c)
Technology and Business Process Plan. Supplier shall develop and implement a
technology and business process plan (provided that, to the extent such
implementation meets the definition of New Services, the applicable portion of
the implementation shall be handled in accordance with Section 4.3) on ***
basis, or other more frequent basis, as requested by CoreLogic, and shall modify
and update such plan on a periodic basis as appropriate (“Technology and
Business Process Plan”); provided that CoreLogic may not mandate changes to the
Managed Services through the Technology and Business Process Plan. The
Technology and Business Process Plan shall include, among other things, plans
for the following with respect to Services that are not Managed Services: (i)
implementing the then-current CoreLogic Standards and Strategic Plan; (ii)
refreshing Equipment and Software (in accordance with the refresh cycles and
responsibilities described in the applicable Supplement); and (iii) adopting new
technologies and business processes as part of the Technology and Business
Process Evolution (as further described in this Section). The development of the
Technology and Business Process Plan will be an iterative process that Supplier
shall carry out in consultation with CoreLogic. The timetable for finalization
of the Technology and Business Process Plan shall be set *** having regard to
the timetable for the Strategic Plan. Following approval by CoreLogic, Supplier
shall comply with the Technology and Business Process Plan unless and to the
extent CoreLogic agrees to depart from such Technology and Business Process
Plan.

9.6
Change Management.

(a)
Compliance with Change Management Procedures. In making or requesting any change
in the Services or the standards, processes, procedures, methodologies or
controls or associated technologies, architectures, standards, products,
Software, Equipment, Systems, or Materials provided, operated, managed,
supported or used in connection with the Services, Supplier and CoreLogic shall
comply with the change management procedures and change management standards
specified in Schedule 6 (the “Change Management Procedures”).


CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(b)
*** Responsibility for Changes. Unless otherwise set forth in this Agreement or
approved in accordance with Sections 4.3 or 9.6(c), *** shall *** (including,
for clarity, *** from such change (i.e., that are ***)) associated with any
change desired by ***, including all *** associated with (i) the design,
installation, implementation, testing and rollout of such change, (ii) any
modification or enhancement to, or substitution for, any impacted business
process or associated Software, Equipment, System, Services or Materials, and
(iii) any increase in the cost to the Eligible Recipients of operating,
maintaining or supporting any impacted business process or associated Software,
Equipment, System, Services or Materials.

(c)
CoreLogic Approval – Cost, Adverse Impact.

(i)
With Respect to Classic Services. Supplier shall make no change which *** (i)
increase any Eligible Recipient’s total cost of receiving the Services; (ii)
require material changes to, or have an adverse impact on, any Eligible
Recipient’s businesses, operations, environments, facilities, business
processes, systems, software, utilities, tools or equipment (including those
provided, managed, operated, supported and/or used on their behalf by ***);
(iii) require any Eligible Recipients or Supplier to install a new version,
release, upgrade of, or replacement for, any Software or Equipment or to modify
any Software or Equipment; (iv) have a material adverse impact on the
functionality, interoperability, performance, accuracy, speed, responsiveness,
quality or resource efficiency of the Services; (v) have a material adverse
impact on the cost (individually or in the aggregate), either actual or planned,
to CoreLogic of ***; (vi) require changes to or have an adverse impact on the
functionality, interoperability, performance, accuracy, speed, responsiveness,
quality, cost or resource efficiency of CoreLogic’s Retained Systems and
Business Processes; or (vii) violate or be inconsistent with CoreLogic Standards
or Strategic Plans as specified in Section 9.5, without first obtaining
CoreLogic’s approval, which approval CoreLogic may withhold in ***.

(ii)
With Respect to Managed Services. Supplier shall make no change which may (i)
increase any Eligible Recipient’s total cost of receiving the Services; (ii)
require material changes to, or have an adverse impact on, any Eligible
Recipient’s businesses, operations, environments, facilities, business
processes, systems, software, utilities, tools or equipment (including those
provided, managed, operated, supported and/or used on their behalf by ***);
(iii) require any Eligible Recipients to install a new version, release, upgrade
of, or replacement for, any Software or Equipment or to modify any Software or
Equipment; (iv) have a material adverse impact on the functionality,
interoperability, performance, accuracy, speed, responsiveness, quality or
resource efficiency of the Services; (v) have a material adverse impact on the
cost (individually or in the aggregate) either actual or planned, to CoreLogic
of ***; (vi) require changes to or have an adverse impact on the functionality,
interoperability, performance, accuracy, speed, responsiveness, quality, cost or
resource efficiency of CoreLogic’s Retained Systems and Business Processes; or
(vii) violate or be inconsistent with Supplier’s obligations with respect to the
CoreLogic Policy Sets as specified in Section 9.5, without first obtaining
CoreLogic’s approval, which approval CoreLogic may withhold in its reasonable
discretion.

(iii)
Notwithstanding Section 9.6(c)(ii), with respect to Managed Services only:

(1)
with respect to any Software tool used in the performance of the Managed
Services and expressly identified in an applicable Supplement as being subject
to this Section 9.6(c)(iii)(1), if Supplier elects to make a change to such
Software tool (e.g., upgrading versions or exchanging for different tool), so
long as such Software tool (or its replacement) retains functionality that is
equal to or better than the Software tool prior to such change, Supplier shall
have the right to make such change in accordance with Section 9.6(c)(ii) and the
Change Management Procedures for Managed Services set forth in the applicable
Supplement; provided, that to the extent that CoreLogic (without Supplier’s
approval or as otherwise contemplated by the immediately subsequent sentence)
has made CoreLogic Software or CoreLogic processes dependent upon any such
identified Software tool, then CoreLogic shall be responsible for the cost to
remove or mitigate dependence on the tool, or otherwise to


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 28

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

mitigate the adverse impact arising from CoreLogic’s dependence on such Software
tool. Notwithstanding the foregoing, (x) if Supplier has made CoreLogic Software
or CoreLogic processes dependent upon any such identified Software tool either
(A) *** or (B) ***, Supplier shall be responsible for the cost to remove or
mitigate dependence on the tool, or otherwise to mitigate the adverse impact
arising from CoreLogic’s dependence on such Software tool; (y) if the Parties
jointly develop and implement a solution that makes CoreLogic Software or
CoreLogic processes dependent upon any such identified Software tool, the
Parties shall *** to remove or mitigate dependence on the tool, or otherwise to
mitigate the adverse impact arising from CoreLogic’s dependence on such Software
tool.
(2)
with respect to any Equipment or Software that is used by Supplier to provide
Managed Services (whether provided by CoreLogic or Supplier), if commercial
support is no longer available for any such Equipment or Software, then
CoreLogic may either (i) agree to Supplier changing the Equipment or Software to
a commercially-supported version that is equal to or better than the Equipment
or Software for which commercial support is no longer available (*** with
respect to the change to such commercially-supported version), or (ii) elect to
have Supplier continue to use and support such out-of-support Equipment or
Software as part of Classic Services.

(d)
Temporary Emergency Changes. Notwithstanding the foregoing, Supplier may make
temporary changes required by an emergency if it has been unable to contact the
CoreLogic Relationship Manager (or his or her designee) to obtain approval after
making reasonable efforts. Supplier shall document and report such emergency
changes to CoreLogic not later than the next business day after the change is
made. Such changes shall not be implemented on a permanent basis unless and
until approved by CoreLogic.

(e)
Implementation of Changes. Supplier shall schedule and implement all changes so
as not to (i) disrupt or adversely impact the business, Systems or operations of
the Eligible Recipients and any of their customers, (ii) degrade the Services
then being received by them, or (iii) interfere with their ability to obtain the
full benefit of the Services.

(f)
Planning and Tracking. On a *** basis, Supplier shall prepare, with CoreLogic’s
participation and approval, a rolling quarterly “look ahead” schedule for
ongoing and planned changes for the next *** (***) ***. The status of changes
shall be monitored and tracked by Supplier against the applicable schedule.

9.7
Software Currency.

(a)
Currency of Supplier Owned Software. Subject to and in accordance with Sections
6.5, 9.5, 9.6, 9.7(c) and Schedule 4, Supplier shall maintain reasonable
currency for Supplier Owned Software and provide maintenance and support for new
releases and versions of such Software. At CoreLogic’s direction, Supplier shall
operate, maintain and support *** of Supplier Owned Software on a temporary
basis for a reasonable period of time during a technology or business transition
(e.g., a software upgrade or business unit acquisition) and shall do so *** the
applicable Charges. For purposes of this Section 9.7(a), “reasonable currency”
with respect to Classic Services shall mean that, unless otherwise specified in
the applicable Supplement or otherwise directed by CoreLogic, Supplier shall (i)
maintain Supplier Owned Software at the then current Major Release, or the Major
Release level immediately prior to the then-current Major Release, and (ii)
install Minor Releases ***.  Notwithstanding the foregoing, with respect to
Classic Services, if CoreLogic directs Supplier to maintain a release level for
Software that is at “end-of-life” as published by Supplier’s applicable Software
business unit, Supplier shall use commercially reasonable efforts to so maintain
such release level in accordance with the requirements of this Agreement and the
Services Levels. If and to the extent, despite such commercially reasonable
efforts, a Service Level Default occurs as a result of a failure to so maintain
such “end-of-life” Software, then such failure shall be excluded from the
calculation of the applicable Service Level and such Service Level shall be
recalculated excluding such failure. For purposes of this Section 9.7(a),
“reasonable currency” with


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 29

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

respect to Managed Services shall mean that, unless otherwise specified in the
applicable Supplement, Supplier shall maintain Supplier Owned Software as
necessary to perform of the Services, satisfy Supplier’s obligations with
respect to the Service Levels, and to comply with Supplier’s other obligations
under this Agreement (including Sections 9.6(c)(ii) and (iii) and Section 15.1)
and the applicable Supplement.
(b)
Currency of Third Party Software. Subject to and in accordance with Sections
6.5, 9.5, 9.6, 9.7(c) and Schedule 4, Supplier shall maintain reasonable
currency for Third Party Software for which it is financially responsible under
this Agreement and provide maintenance and support for new releases and versions
of Third Party Software for which it is operationally responsible. At
CoreLogic’s direction, Supplier shall operate, maintain and support *** of Third
Party Software on a temporary basis for a reasonable period of time during a
technology or business transition (e.g., a software upgrade or business unit
acquisition) and shall do so *** the applicable Charges. In addition, unless
otherwise directed by CoreLogic, Supplier shall keep Third Party Software within
release levels supported by the appropriate third party vendor to ensure
compatibility with other Software or Equipment components of the Systems. For
purposes of this Section 9.7(a), “reasonable currency” with respect to Classic
Services shall mean that, unless otherwise specified in the applicable
Supplement or otherwise directed by CoreLogic, Supplier shall (i) maintain Third
Party Software at the then current Major Release, or the Major Release level
immediately prior to the then-current Major Release, and (ii) install Minor
Releases ***.  Notwithstanding the foregoing, with respect to Classic Services,
if CoreLogic directs Supplier to maintain a release level for Third Party
Software that is at “end-of-life” as published by the applicable third party
vendor, Supplier shall use commercially reasonable efforts to so maintain such
release level in accordance with the requirements of this Agreement and the
Services Levels. If and to the extent, despite such commercially reasonable
efforts, a Service Level Default occurs as a result of a failure to so maintain
such “end-of-life” Third Party Software, then such failure shall be excluded
from the calculation of the applicable Service Level and such Service Level
shall be recalculated excluding such failure. For purposes of this Section
9.7(a), “reasonable currency” with respect to Managed Services shall mean that,
unless otherwise specified in the applicable Supplement, Supplier shall maintain
Third Party Software as necessary to perform of the Services, satisfy Supplier’s
obligations with respect to the Service Levels, and to comply with Supplier’s
other obligations under this Agreement (including Sections 9.6(c)(ii) and (iii)
and Section 15.1) and the applicable Supplement.

(c)
Approval. Notwithstanding Sections 9.7(a) and 9.7(b) and in accordance with
Section 9.6, Supplier shall confer with CoreLogic prior to installing any ***,
shall provide CoreLogic with the results of its testing and evaluation and a
detailed implementation plan and, except with respect to the Managed Services,
shall not install such *** if directed not to do so by CoreLogic. Except with
respect to the Managed Services, where specified by CoreLogic, Supplier shall
not install new Software releases or make other Software changes until CoreLogic
has completed and provided formal signoff on successful user acceptance testing.

(d)
Updates by CoreLogic. The Eligible Recipients shall have the right, but not the
obligation, to install new releases of, replace, or make other changes to
Applications Software or other Software for which CoreLogic is financially
responsible under this Agreement.

9.8
Cost Effectiveness and ***.

(a)
Efficiency and Cost Effectiveness. Supplier shall provide the Services in a
cost-effective and efficient manner consistent with the level of quality and
performance required by this Agreement. Without limiting the generality of the
foregoing, such actions shall include efficiently using resources for which
CoreLogic is charged hereunder, consistent with industry norms, and compiling
data concerning such efficient use in segregated and auditable form whenever
possible.

(b)
CoreLogic Requests for ***. Without limiting Supplier’s obligations under
Section 9.8(a) above, CoreLogic may request from time to time that the Parties
work together to identify ways to *** in the


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 30

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

*** in the *** by *** the nature or scope of the ***, the applicable *** or
other ***. If requested by CoreLogic, Supplier shall promptly prepare a proposal
at a level of detail sufficient to permit CoreLogic to make an informed business
decision identifying all viable means of achieving the *** without ***
identified by ***. The Parties shall negotiate in good faith about each *** and,
without *** of providing ***, Supplier shall identify *** if and to what extent
*** implementing various ***. CoreLogic shall not be obligated to accept any
proposal and Supplier shall not be obligated to implement any change to the
extent CoreLogic does not accept the applicable proposal.
9.9
Malicious Code.

Each Party shall cooperate with the other Party and shall take commercially
reasonable actions and precautions consistent with Schedule 8 and the applicable
Supplement to prevent the introduction and proliferation of Malicious Code into
CoreLogic’s or another Eligible Recipient’s environment or any System used by
Supplier to provide the Services (and Supplier shall provide reasonable
assistance to Eligible Recipients with respect to any of their customer’s
environments in the event of such introduction). Without limiting Supplier’s
other obligations under this Agreement, if Malicious Code is found in Equipment,
Software or Systems provided, managed or supported by Supplier, Supplier shall,
***, eliminate such Malicious Code and reduce and use commercially reasonable
efforts to eliminate the effects of such Malicious Code and, if the Malicious
Code causes a loss of operational efficiency or loss of data, to mitigate such
losses and restore such data using generally accepted data restoration
techniques. If such techniques do not result in the restoration of such data, at
CoreLogic’s election, Supplier shall restore such data using *** unless the
Malicious Code was introduced by *** (in which case *** for such restoration).
9.10
Audit Rights.

(a)
Records Retention. Supplier shall, and shall cause its Subcontractors to,
maintain complete and accurate records of and supporting documentation relating
to the following: Charges, ***, and all transactions, authorizations, changes,
implementations, reports, filings, returns, analyses, procedures, or controls,
*** in the performance of its obligations under this Agreement, including all
invoices and supporting documentation and excluding internal audit reports
prepared by Supplier’s corporate internal audit group and other information
regarding internal processes and operations that Supplier is not otherwise
required to be delivered to CoreLogic as provided in this Agreement (the
“Contract Records”). Subject to Supplier’s obligations to return or destroy
Confidential Information and/or CoreLogic Data otherwise under this Agreement
(e.g., Sections 6.5(e)(ii), 13.1(f), 13.2(b)(v)), Supplier shall maintain such
Contract Records in accordance with CoreLogic’s record retention policy (as such
policy may be modified from time to time and provided to Supplier in writing)
during the Term and any Disengagement Services period and thereafter for the
longer of (1) the period required by applicable Laws or (2) the period ending at
the end of the fifth (5th) full calendar year after the calendar year in which
Supplier ceased performing the Services (including Disengagement Services
requested by CoreLogic under Section 20.8(b)(7)) (the “Audit Period”), provided
that, at the end of the Audit Period, Supplier shall return or securely erase
any remaining Contract Records in accordance with the requirements set forth in
Section 13.1(f).

(b)
Compliance, Information Security, Privacy, Business Continuity, Disaster
Recover, Vendor Risk Management and Operational Audits. During the Audit Period,
Supplier shall***, provide to CoreLogic (and internal and external auditors,
inspectors, regulators and other representatives that CoreLogic may designate
from time to time, *** CoreLogic and/or Eligible Recipients *** (provided that
if such auditing entity is a Direct Supplier Competitor, CoreLogic shall first
arrange for such auditing entity and Supplier to sign a non-disclosure agreement
in substantially the form of Annex 2 (or another form mutually agreed to by
Supplier and such entity), provided further that Supplier hereby agrees to sign
such agreement with the applicable auditing entity so that CoreLogic’s audit
rights hereunder are not obstructed), *** (collectively, “Permitted Auditors”))
access at reasonable hours to Supplier Personnel, to Systems used by Supplier,
to the facilities at or from which Services are then being provided and to
Contract Records, all to the extent relevant to an applicable audit and the
Services, usage of Third Party Software and to ensure Supplier’s compliance with
the terms of this Agreement and Schedule 8 or with regulations


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 31

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

applicable to this Agreement. If an audit reveals a non-trivial breach of this
Agreement or that Supplier is not in compliance with a Third Party Software
license agreement, Supplier shall *** for the *** of *** to verify that such
breach has been corrected, and, if applicable, any license fees, penalties and
***. With respect to any such additional usage of Third Party Software
discovered pursuant to an audit described in this Section 9.10(b), the Parties
will work in good faith to manage and/or mitigate such additional usage during
the periods following such discovery. Supplier also agrees to promptly provide
all information necessary to complete CoreLogic’s and Eligible Recipients’
Requests For Proposal (“RFP”), Requests For Quotation (“RFQ”), Information
Security Risk Assessments, Information Security Questionnaires or similar
documentation.
(c)
Financial Audits. During the Audit Period, Supplier shall, and shall cause its
Subcontractors to, provide to CoreLogic and Permitted Auditors access during
reasonable hours to Supplier Personnel and to Contract Records and other
reasonably related information to conduct financial audits, all to the extent
relevant to the performance of Supplier’s financial obligations under this
Agreement. If any such audit reveals an overcharge by Supplier, and Supplier
does not successfully dispute the amount questioned by such audit in accordance
with Article 19, Supplier shall promptly pay to CoreLogic the amount of such
overcharge (taking into account any offsetting undercharges (but only to the
extent that such offsetting undercharges that are discovered pursuant to such
audit are not prohibited from being invoiced by Supplier due to the time
limitations set forth in Section 12.1(d)); provided that, such offsetting
undercharges shall not exceed the amount of the overcharge determined by such
audit (i.e., CoreLogic cannot owe Supplier more Charges in the aggregate on the
basis of the applicable audit)), ***. In addition, if any such audit reveals an
overcharge of more than *** percent (***%) of the audited Charges, Supplier
shall promptly reimburse CoreLogic for the actual cost of such audit.

(d)
Audit Assistance. Supplier shall (i) provide any assistance reasonably requested
by CoreLogic or a Permitted Auditor in conducting any such audit, including
completing any applicable questionnaires and installing and operating audit
software, (ii) make reasonably requested personnel, records, Systems and
information available to CoreLogic or a Permitted Auditor in response to an
audit or request for information, and (iii) in all cases, provide such
assistance, personnel, records, Systems and information in an expeditious manner
to facilitate the timely completion of such audit.

(e)
General Procedures.

(i)
Notwithstanding the intended breadth of CoreLogic’s audit rights, CoreLogic
shall not be given access to (A) the confidential information of other Supplier
customers or Supplier vendors who are not Subcontractors, (B) Supplier locations
that are not related to CoreLogic, the other Eligible Recipients or the
Services, or (C) Supplier’s internal costs, except to the extent such costs are
the basis upon which CoreLogic is charged (e.g., reimbursable expenses,
Out-of-Pocket Expenses, Administered Expenses or cost-plus Charges).

(ii)
CoreLogic shall provide Supplier a *** (***) *** advance notice of an audit,
unless such audit is by government or certification or accreditation auditors,
inspectors, regulators or representatives or for cause or required by a customer
of either CoreLogic or an Eligible Recipient or advance notice is not practical
or is inconsistent with the purpose of such audit; provided that, to the extent
an audit is required by a customer of either CoreLogic or an Eligible Recipient,
CoreLogic shall use commercially reasonable efforts to provide advance notice to
Supplier of such audit, work with the applicable customer to attempt to
establish a period of reasonable advance notice for such audit, and coordinate
with the applicable customer and Supplier in order to minimize disruption to
Supplier and its facilities in connection with such customer audit. In
performing audits, CoreLogic shall avoid unnecessary disruption of Supplier’s
operations and unnecessary interference with Supplier’s ability to perform the
Services in accordance with the Service Levels.

(iii)
CoreLogic and Permitted Auditors shall be given adequate private workspace in
which to perform an audit, plus access to photocopiers, telephones, facsimile
machines, computer hook-ups, and any


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 32

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

other facilities or equipment reasonably requested by CoreLogic and needed for
the performance of the audit.
(iv)
Audits shall be subject to Supplier’s reasonable standard security procedures
that are generally applied to all auditors and inspectors of its other
customers. To the extent Supplier’s standard security procedures make the
intended audit *** to perform its relevant audit, *** will work with such
auditor, inspector, or regulator *** to enable the auditor, inspector or
regulator to perform the audit, by ***.

(v)
Permitted Auditors shall not be retained on a contingent fee basis.

(f)
Supplier Internal Audit. If Supplier determines as a result of its own internal
audit or otherwise that it has overcharged CoreLogic, then Supplier shall
promptly pay to CoreLogic the amount of such overcharge (taking into account any
offsetting undercharges (but only to the extent that such offsetting
undercharges that are discovered pursuant to such audit ***); provided that such
offsetting undercharges shall not exceed the amount of the overcharge determined
by such audit (i.e., CoreLogic cannot owe Supplier more Charges in the aggregate
on the basis of the applicable audit)), ***.

(g)
Supplier Response to Audits. Supplier and CoreLogic shall meet promptly upon the
completion of any audit conducted pursuant to this Section 9.10 (i.e., an exit
interview) and/or the issuance of an interim or final report following such an
audit. Supplier shall respond to each exit interview and/or audit report in
writing within *** (***) ***, unless a shorter response time is specified in
such report. Supplier and CoreLogic shall develop and agree upon an action plan
to expeditiously address and resolve any deficiencies, concerns and/or
recommendations identified in such exit interview or audit report. Supplier, at
its own expense, shall then undertake remedial action in accordance with such
action plan and the dates specified therein to the extent necessary to comply
with Supplier’s obligations under this Agreement.

(h)
Facility and Controls Audit.

In addition to its other obligations under this Section 9.10, Supplier shall
provide on an annual basis a copy of the unqualified (subject to the provisions
contained below in this Section 9.10(h)) shared services or generic Service
Organization Controls (SOC1) “Type II” report under Statement on Standards for
Attestation Engagements (SSAE) No. 16 (or any applicable successor thereto)
(“SSAE 16”) concerning Supplier Facilities at or from which the Services are
provided (except as otherwise provided in an applicable Supplement) (each, a
“Facility and Controls Audit”). Such Facility and Controls Audits shall be
conducted by an independent public accounting firm on *** basis. The Facility
and Controls Audits shall be those Facilities Controls Audit reports generally
provided by Supplier to its customers for such Supplier Facilities, and the
scope and timing of such Facilities Controls Audits shall be consistent in all
material respects with *** as of the Effective Date. Facility and Controls
Audits shall meet the following requirements: (i) the audit shall be performed
by a firm of international repute, (ii) except as otherwise approved by
CoreLogic, such reports shall cover the period beginning *** through *** (and be
dated no later than ***) of ***, and (iii) Supplier shall provide a roll-forward
or bridge letter by *** of the *** after the report is issued stating that there
were no material changes to the control environment specified in the applicable
report for the portion of *** not covered by the audit, or describing any
material changes that occurred during the period covered by the bridge letter. 
CoreLogic and the Eligible Recipients shall be entitled to provide a copy of any
such audits to CoreLogic *** subject to their acceptance of the conditions to
disclosure (e.g., click-wrap agreement) required by the audit firm.  With
respect to any audit report issued under this Section 9.10(h), if any auditor
opinion (A) concludes that any control objective has not been met, (B) is
qualified and identifies one or more material weaknesses, significant
deficiencies or any other deficiencies in such operating practices and
procedures, or (C) determines that such operating practices and procedures
otherwise fail to comply in any material respect with *** designed to minimize
operational and financial risk, and, in each such case, such conclusion,
determination or qualification relates to the Services (each, an “F&C Audit
Deficiency”), then such findings shall be considered a breach by Supplier of
this Section 9.10(h). CoreLogic shall permit Supplier to cure its breach of this
Section 9.10(h) by allowing Supplier, (1) within *** (***) *** of the issuance
of such Report, if Supplier

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 33

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

investigates the results thereof and provides a reasonably detailed plan to
CoreLogic proposing remediation of such failures or deficiencies, and (2) upon
CoreLogic approval, immediately commences implementation of all necessary
remedial measures to eliminate such failures or deficiencies and concludes such
implementation within the timeframe established by the CoreLogic-approved
remediation plan, all at Supplier’s cost. If Supplier fails to implement the
remedial measures as agreed upon by the Parties in connection with the Facility
and Controls Audit contemplated by this paragraph, such failure shall be
considered a material breach of this Agreement and CoreLogic may terminate this
Agreement for cause in accordance with Section 20.1(a)(vii). The Facility and
Controls Audits described above in this paragraph shall be conducted and the
Reports provided at no additional charge to CoreLogic.
To the extent CoreLogic requests, with reasonable prior notice, that, in
addition to the Facility and Controls Audit described above, Supplier conduct a
CoreLogic-specific Facility and Controls Audit concerning Supplier Facilities at
or from which the Services are provided (each, a “CoreLogic-Specific Facility
and Controls Audit”), Supplier shall do so at CoreLogic’s expense with respect
to Supplier’s external auditor expenses *** to administer such audits (provided
that Supplier notifies CoreLogic of such third party expenses, obtains
CoreLogic’s prior approval of, and uses commercially reasonable efforts to
minimize, such third party expenses). As of the Effective Date, CoreLogic hereby
requests, and Supplier hereby agrees to perform, the CoreLogic-Specific Facility
and Controls Audits described in Schedule 14. If a CoreLogic-Specific Facility
and Controls Audit reveals an F&C Audit Deficiency, Supplier shall promptly
notify CoreLogic of such F&C Audit Deficiency and promptly commence remediation
of such F&C Audit Deficiency. Supplier shall meet with CoreLogic promptly after
such notification and the Parties shall mutually agree to a plan to complete
such remediation. Supplier shall complete such remediation within the timeframe
agreed by the Parties in the mutually agreed plan. To the extent that Supplier
receives a qualified SSAE 16 as a result of failure of controls for which
CoreLogic is responsible, CoreLogic shall promptly implement all necessary
remedial measures to eliminate such failures or deficiencies at CoreLogic’s
cost. In addition, if Supplier undertakes additional or different Facility and
Controls Audits (or equivalent audits) of Supplier Facilities from which
Services are provided that Supplier distributes generally to Supplier’s other
customers, Supplier shall provide CoreLogic with copies of reports from such
Facility and Controls Audits at ***.
(i)
Facility and Controls Audit Obligations for Subcontractors. Unless otherwise
approved by CoreLogic, any Supplier subcontract will require the applicable
Subcontractor that store or process CoreLogic Data (excluding those
Subcontractors that do not require CoreLogic’s approval pursuant to Section
9.11(b)) to provide an annual Facility and Controls Audit to CoreLogic under
terms and conditions identical to those applicable to Supplier under Section
9.10(h) above.

(j)
Audit Costs. Except as provided in this Section 9.10, Supplier and its
Subcontractors and suppliers shall provide the Services described in this
Section 9.10 at ***.

9.11
Subcontractors.

(a)
Use of Subcontractors. Supplier shall not use Subcontractors to perform the
Services specified in this agreement unless Supplier: (i) obtains CoreLogic’s
prior written approval of the proposed Subcontractor and the scope of the
Subcontracting services (which approval may take into account any approval
rights that may exist under agreements between CoreLogic and CoreLogic
customers) (ii) gives CoreLogic reasonable prior notice of any subcontract,
specifying the components of the Services affected, the scope of the proposed
subcontract, the identity and qualifications of the proposed Subcontractor, the
reasons for subcontracting the work in question, the location of the
Subcontractor facilities from which the Services will be provided, and the
extent to which the subcontract will be dedicated; and (iii) provides CoreLogic
with ***, or *** of the proposed subcontract, in either case excluding the ***
terms. With respect to dedicated subcontracts with a Subcontractor, Supplier
will use commercially reasonable efforts to include CoreLogic as an intended
third party beneficiary in such dedicated subcontract. Any pre-approved
Subcontractors shall be listed in the applicable Supplement, along with the
components and locations of


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 34

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

the Services to be provided by each Subcontractor. However, pre-approval of a
Subcontractor does not constitute approval of subcontracting of a Service.
(b)
Subcontractors Not Requiring Approval.  Supplier may, in the ordinary course of
business and without CoreLogic’s prior approval, enter into subcontracts for
third party services or products that are not exclusively dedicated to CoreLogic
and that do not include any direct contact with CoreLogic *** or the performance
of Services at CoreLogic Facilities (or as otherwise directly addressed in an
applicable Supplement), provided that such subcontracts entered into without
CoreLogic’s approval do not comprise greater than *** percent (***%) of the
total work effort provided under the applicable Supplement.  Such Subcontractors
shall possess the training, experience, competence and skill to perform the work
in a skilled and professional manner.

(c)
Supplier Responsibility. Unless specified in a Supplement with respect to a
specific Subcontractor or otherwise approved by CoreLogic, the terms of any
subcontract (except for subcontracts that are governed by Section 9.11(b)) must
be consistent with this Agreement, including: (i) confidentiality and
intellectual property obligations, including obligations that are at least as
restrictive as those set forth in Article 13; (ii) CoreLogic’s approval rights
(which must ***); (iii) compliance with the ***, and applicable Laws; (iv)
compliance with ***; (v) audit rights, as described in Section 9.10; (vi) Key
Supplier Personnel; and (vii) insurance coverage with coverage types and limits
consistent with the scope of work to be performed by such Subcontractors.
Notwithstanding the terms of the applicable subcontract, the approval of such
Subcontractor by CoreLogic or the availability or unavailability of
Subcontractor insurance, Supplier shall be and remain responsible and liable for
any acts or omissions of any Subcontractor or Subcontractor personnel (including
failure to perform in accordance with this Agreement or to comply with any
duties or obligations imposed on Supplier under this Agreement) to the same
extent as if such failure to perform or comply was committed by Supplier or
Supplier employees. Supplier shall cause all Subcontractors to comply with the
CoreLogic Policy Sets in the performance of the Services.

(d)
Right to Require Removal. CoreLogic shall have the right to require Supplier to
replace a Subcontractor (notwithstanding any prior approval), *** to CoreLogic,
if the Subcontractor’s performance is materially deficient or if there are other
reasonable grounds for removal. If directed to do so, Supplier shall remove and
replace such Subcontractor as soon as possible. Supplier shall continue to
perform its obligations under this Agreement, notwithstanding the removal of the
Subcontractor. CoreLogic shall have *** for any *** that *** may be *** to a
Subcontractor as a result of the removal of such Subcontractor at CoreLogic’s
request.

(e)
Release of Subcontractor. If Supplier’s terminates a Subcontractor such that
Supplier owes such Subcontractor termination charges or other similar amounts
under the applicable subcontract between Supplier and such Subcontractor,
CoreLogic shall *** for such termination *** except as may be permitted by an
applicable Supplement (e.g., an agreement to pay specified *** in the event of a
termination for convenience or other termination event).

9.12
Technology and Business Process Evolution.

(a)
Obligation to Evolve. Subject to Section 9.5, Supplier shall provide the
Services using current technologies and business processes that are consistent
with *** that will enable the Eligible Recipients to take advantage of the
advances in the industry and support their efforts to maintain competitiveness
in their markets. Supplier shall identify and propose the implementation of
Technology and Business Process Evolutions that are intended to: (i) improve the
efficiency and effectiveness of the Services (including cost savings); (ii)
improve the efficiency and effectiveness of the *** at or from CoreLogic
facilities; (iii) result in cost savings or revenue increases to the Eligible
Recipients in *** the Services; (iv) enhance the ability of the Eligible
Recipients to conduct their businesses and serve their customers; and (v)
achieve the objectives of the Eligible Recipients through receipt of the
Services faster and/or more efficiently.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 35

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(b)
Annual Technology and Business Process Review. CoreLogic may elect to conduct,
subject to Section 9.10(e), an annual technology and business process review to
compare Supplier’s then current technologies and business processes against the
industry best standards and practices. If any such review reveals that the
technologies and business processes then utilized by Supplier are not at the
level of “***,” then the Parties shall review the results of the review and
promptly establish and implement a plan to implement identified *** that are
agreed-upon by the Parties (such agreement not to be unreasonably withheld
(e.g., a reasonable belief by Supplier that such *** but would not be beneficial
for Supplier’s provision of the Services)).

(c)
Supplier Briefings. At least semi-annually and as described in Schedule 6,
Supplier shall meet with CoreLogic to formally brief CoreLogic regarding
Technology and Business Process Evolutions of possible interest or applicability
to the Eligible Recipients. Such briefing shall include Supplier’s assessment of
the business impact, performance improvements and cost savings associated with
such Technology and Business Process Evolutions. Subject to its non-disclosure
obligation under other customer contracts, Supplier shall obtain information
regarding Technology and Business Process Evolutions from other *** and shall
communicate such information to CoreLogic on an ongoing basis.

(d)
Supplier Developed Advances. If Supplier develops technological advances in or
changes to the information technology and business processes and services and
associated technologies used to provide the same or substantially similar
services to other Supplier customers or Supplier develops new or enhanced
processes, services, software, tools, products or methodologies to be offered
generally to such customers (collectively, “New Advances”), Supplier shall,
subject to Section 4.3 and Schedule 6, (i) where reasonably deemed appropriate
by Supplier, offer CoreLogic the opportunity to *** in connection with the
implementation of such New Advances; and (ii) if CoreLogic declines such
opportunity, offer *** to such New Advances and the opportunity to implement and
receive the benefits of any New Advances.

(e)
***. Supplier shall deploy, implement and support Technology and Business
Process Evolution and New Advances throughout the Term and such Technology and
Business Process Evolution and New Advances shall be *** except as set forth in
the applicable Supplement or to the extent such deployment, implementation or
support constitutes a New Service.

9.13
Notice of Adverse Impact.

If Supplier becomes aware of any failure by Supplier to comply with its
obligations under this Agreement or any other situation (i) that has impacted or
reasonably could impact the maintenance of any Eligible Recipient’s financial
integrity or internal controls, the accuracy of any Eligible Recipient’s
financial, accounting, safety, security, manufacturing/production quality or
human resources records and reports, or compliance with CoreLogic Rules,
CoreLogic Standards or applicable Laws or (ii) that has had or reasonably could
have any other material adverse impact on the Services in question or the
business operations or reputation of the Eligible Recipients, then Supplier
shall expeditiously notify CoreLogic of such situation and the impact or
expected impact, and Supplier and CoreLogic shall meet to formulate and
implement an action plan to rectify such situation and minimize or eliminate
such impact.
9.14
Force Majeure.

(a)
General. Subject to Section 9.14(e), no Party shall be liable for any default or
delay in the performance of its obligations under this Agreement if and to the
extent such default or delay is caused, directly or indirectly, by fire, flood,
earthquake, elements of nature or acts of God; wars, terrorist acts,
site-specific terrorist threats, riots, civil disorders, rebellions or
revolutions; strikes, lockouts or labor disputes; or any other similar cause
beyond the reasonable control of such Party (a “Force Majeure Event”); except to
the extent that the non-performing Party is at fault in failing to prevent or
causing such default or delay, and provided that such default or delay cannot be
circumvented by the non-performing Party through the use of commercially
reasonable alternate sources, workaround plans or other means. A strike, lockout
or labor dispute involving Supplier Personnel shall not excuse Supplier from its
obligations hereunder. Acts


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 36

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

or omissions of Affiliates, Subcontractors, Third Party Contractors or Managed
Third Parties that are themselves due to a Force Majeure Event as set forth
herein shall also excuse the relevant Party for any related default or delay in
such Party’s performance hereunder. In addition, the refusal of a Supplier
Personnel to enter a facility that is the subject of a labor dispute shall
excuse Supplier from its obligations hereunder only if and to the extent such
refusal is based upon a clear and present danger of physical harm.
(b)
Duration and Notification. In the event of a Force Majeure Event, the
non-performing Party shall be excused from further performance or observance of
the obligation(s) so affected for as long as such circumstances prevail and such
Party continues to use commercially reasonable efforts to recommence performance
or observance whenever and to whatever extent possible without delay. Any Party
so prevented, hindered or delayed in its performance shall, as quickly as
practicable under the circumstances, notify the Party to whom performance is due
by telephone (to be confirmed in writing within *** (***) *** of the inception
of such delay) and describe at a reasonable level of detail the circumstances of
the Force Majeure Event, the steps being taken to address such Force Majeure
Event, and the expected duration of such Force Majeure Event.

(c)
Substitute Services. If any Force Majeure Event described in Section 9.14(a)
affects (i) Supplier Facilities or Supplier Systems, or (ii) CoreLogic
Facilities or CoreLogic Systems for which Supplier has operational
responsibility as set forth in a Supplement to implement a disaster recovery
plan and has failed to perform its responsibilities with respect to its
implementation of such plan, and in either case such event has substantially
prevented, hindered or delayed or is reasonably expected to substantially
prevent, hinder or delay the performance by Supplier or one of its
Subcontractors of Services necessary for the performance of critical Eligible
Recipient functions for longer than *** specified in ***, or if there ***,
***(***) ***, Supplier shall, unless and until otherwise directed by CoreLogic,
use commercially reasonable efforts to procure such Services from an alternate
source at *** for so long as the delay in performance shall continue, up to the
***. If Supplier is unable to procure such substitute services on an expedited
basis or CoreLogic elects to contract directly for such services, CoreLogic may
procure such Services from an alternate source at Supplier’s expense up to the
Charges actually paid to Supplier with respect to the period of non-performance.
Supplier shall not *** any Force Majeure Event affecting Supplier’s ability to
perform.

(d)
Termination. If any Force Majeure Event affects (i) Supplier Facilities or
Supplier Systems, or (ii) CoreLogic Facilities or CoreLogic Systems for which
Supplier has operational responsibility as set forth in a Supplement to
implement a disaster recovery plan and has failed to perform its
responsibilities with respect to its implementation of such plan, and in either
case such event substantially prevents, hinders or delays the performance by
Supplier or one of its Subcontractors of Services necessary for the performance
of critical Eligible Recipient functions for more than *** (***) ***, CoreLogic,
at its option, may terminate this ***, in which case Termination Charges shall
by payable by CoreLogic in accordance with Schedule 13. If, in either event,
CoreLogic elects to terminate ***, the *** under this Agreement shall be ***, in
accordance with the pricing methodology set forth in Schedule 4, to reflect such
*** termination.

(e)
Business Continuity and Disaster Recovery Services. Upon the occurrence of a
Force Majeure Event or any operational interruption that constitutes a disaster
under a disaster recovery/business continuity plan, Supplier shall promptly
implement, as appropriate, (x) such CoreLogic-specific disaster recovery plan
and provide disaster recovery Services as described in such plan and the
applicable Supplement (including meeting Supplier’s obligations with respect to
any RTO/RPO requirements stated therein), and (y) Supplier’s own disaster
recovery/business continuity plan in effect for Supplier’s Facilities and
Supplier Systems. The occurrence of a Force Majeure Event or such an operational
interruption shall not relieve Supplier of its obligation to implement the
applicable disaster recovery/business continuity plan and provide disaster
recovery and business continuity services as described in this Section.
Customers of CoreLogic and Eligible Recipients shall have the right to
participate in any tests of CoreLogic’s disaster recovery/business continuity
plans. Supplier shall not make material adverse changes to *** as they exist as
of the applicable Supplement Effective Date. At all times during the Term of a
Supplement, in addition to any additional requirements set forth in an
applicable Supplement, Supplier shall maintain disaster


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 37

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

recovery/business continuity plans for Supplier Facilities and Supplier Systems
that are consistent with plans of *** providers of similar services. Supplier
shall make available to CoreLogic a copy of *** to view at Supplier Facilities,
and *** that CoreLogic and the Eligible Recipients can share with their
respective customers. Without limiting Supplier’s obligations set forth in the
applicable Supplement with respect to disaster recovery and business continuity
plans, Supplier shall test such plans at least *** and, upon request by
CoreLogic, share the results of such test with CoreLogic; provided that,
wherever Supplier’s plans are an integral part of the CoreLogic Services or the
CoreLogic Applications, then Supplier will participate in the applicable testing
on at least a *** basis (or at other frequencies set forth in the applicable
Supplement) in connection with the testing of CoreLogic’s associated disaster
recovery tests. CoreLogic and the Eligible Recipients reserve the right to
participate (i.e., being advised of the date, scope and plan of the test,
validating that the test is actually being performed, reviewing results, being
informed of remediation and reviewing the progress and results of such
remediation) in *** described in this Section 9.14(e). Further, if CoreLogic or
an Eligible Recipient is required by customers and/or regulators to demonstrate
active participation (e.g., calling a backup service desk site to ensure that
calls can be made and responded to adequately), the Parties shall work together
in good faith to establish additional levels of participation beyond those
contemplated above. Supplier shall remediate and perform re-tests if such
initial test (or any re-tests) reveals any issues or problems.
(f)
Payment Obligation. If Supplier fails to provide Services in accordance with
this Agreement due to the occurrence of a Force Majeure Event, all amounts
payable to Supplier hereunder shall be equitably adjusted in a manner such that
CoreLogic is not required to pay any amounts for Services that it is not
receiving whether from Supplier or from an alternate source at Supplier’s
expense pursuant to Section 9.14(c).

(g)
Allocation of Resources. Without limiting Supplier’s obligations under this
Agreement, whenever a Force Majeure Event causes Supplier to allocate limited
resources between or among Supplier’s customers and Affiliates, the Eligible
Recipients shall receive ***. In no event will Supplier *** in the event of the
occurrence of a Force Majeure Event.

9.15
Specialized Services.

Upon CoreLogic’s request, Supplier shall provide CoreLogic and the other
Eligible Recipients with prompt access to Supplier’s specialized services,
personnel and resources pertaining to information technology standards,
processes and procedures and associated software, equipment and systems on an
expedited basis taking into account the relevant circumstances (the “Specialized
Services”). The Parties acknowledge that the provision of such Specialized
Services may, in some cases, constitute New Services for which Supplier is
entitled to additional compensation, and in such event, Supplier’s performance
of such Specialized Services shall be contingent upon CoreLogic’s express prior
authorization of the performance of such Specialized Services and such
additional compensation. Supplier shall notify CoreLogic in advance if it
believes such Specialized Services constitute New Services. If CoreLogic
authorizes Supplier to proceed but the Parties disagree as to whether the
authorized work constitutes New Services, Supplier shall proceed with such work
and the disagreement shall be resolved in accordance with the procedures set
forth in Section 4.3(a).
9.16
Government Contracts Flow-Down.

The Parties acknowledge and agree that, as a matter of federal procurement law,
Supplier may be deemed a “subcontractor” to CoreLogic and/or another Eligible
Recipient under one or more of their contracts with the federal government, that
the Services provided or to be provided by Supplier in such circumstances
constitute “commercial items” as that term is defined in the Federal Acquisition
Regulation, 48 C.F.R. Section 52.202, and that “subcontractors” providing
“commercial items” under government contracts are subject to certain mandatory
“flow-down” clauses (currently, (i) Equal Opportunity, (ii) Affirmative Action
for Special Disabled and Vietnam Era Veterans, and (iii) Affirmative Action for
Handicapped Workers) under the Federal Acquisition Regulation, 48 C.F.R. Section
52.244-6. The Parties agree that, insofar as certain such clauses are be
required to be flowed down to Supplier, Supplier shall comply with such clauses
***.

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 38

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

9.17
CoreLogic Customer Contracts Flow-Down.

The Parties acknowledge that CoreLogic is in the business of providing services
similar to the Services to CoreLogic’s customers, and the Services to be
provided under this Agreement and its Supplements are the foundation for some of
the services to be provided by CoreLogic to CoreLogic’s and the Eligible
Recipients’ customers. Supplier agrees to cooperate with and make changes to the
Services requested by CoreLogic so as to provide the Services in a manner that
will assist CoreLogic and the Eligible Recipients in providing its services to
their customers. The Parties acknowledge and agree that Supplier may be deemed a
“subcontractor” to CoreLogic and/or another Eligible Recipient under one or more
of their contracts with their customers. The Parties agree that, insofar as
***this Section 9.17, Supplier shall *** to CoreLogic, except to the extent that
such ***, in which case *** in accordance with Section ***.
10.    CORELOGIC RESPONSIBILITIES.
10.1
Responsibilities.

In addition to CoreLogic’s responsibilities as expressly set forth elsewhere in
this Agreement, CoreLogic shall be responsible for the following:
(a)
CoreLogic Relationship Manager. CoreLogic shall designate one (1) individual to
whom all Supplier communications concerning this Agreement may be addressed (the
“CoreLogic Relationship Manager”), who shall have the authority to act on behalf
of the Eligible Recipients in all day-to-day matters pertaining to this
Agreement. CoreLogic may change the designated CoreLogic Relationship Manager
from time to time by providing notice to Supplier. Additionally, CoreLogic will
have the option, but will not be obligated, to designate additional
representatives who will be authorized to make certain decisions (e.g.,
regarding emergency maintenance) if the CoreLogic Relationship Manager is not
available.

(b)
Cooperation. CoreLogic shall cooperate with Supplier by, among other things,
making available, as reasonably requested by Supplier, management decisions,
information, approvals and acceptances so that Supplier may accomplish its
obligations and responsibilities hereunder.

(c)
Requirement of Writing. To the extent Supplier is required under this Agreement
to obtain CoreLogic’s approval, consent, authorization or agreement, such
approval, consent, authorization or agreement shall be in writing and shall be
signed by or directly transmitted by electronic mail from the CoreLogic
Relationship Manager or an authorized CoreLogic representative. Notwithstanding
the preceding sentence, the CoreLogic Relationship Manager may agree in advance
in writing that as to certain specific matters oral approval, consent,
authorization or agreement will be sufficient.

10.2
Supplier Excused Performance.

Supplier’s failure to perform its obligations under this Agreement (including
meeting the Service Levels) or the Policy and Procedures Manual shall be excused
only if and to the extent such Supplier non-performance is caused by (i) the ***
actions of an Eligible Recipient *** performing obligations on behalf of
CoreLogic under this Agreement (unless and to the extent, as to ***, such
failure is attributable to Supplier’s failure to properly manage such ***), or
(ii) the failure of an Eligible Recipient or such a *** to perform ***
obligations under this Agreement, but only if (A) Supplier expeditiously
notifies CoreLogic of such wrongful or tortious action or failure to perform and
describes in reasonable detail the reason for Supplier’s inability to perform
under such circumstances, (B) Supplier provides CoreLogic with a reasonable
opportunity to correct such wrongful or tortious action or failure to perform
and thereby avoid such Supplier non-performance, (C) Supplier identifies and
pursues all commercially reasonable means to avoid or mitigate the impact of
such wrongful or tortious action or failure to perform, (D) Supplier uses
commercially reasonable efforts to perform notwithstanding such wrongful or
tortious action or failure to perform, and (E) Supplier conducts a Root Cause
Analysis and thereby demonstrates that such wrongful or tortious action or
failure to perform is the cause of Supplier’s non-performance. With respect to
clauses (C) and (D) only (and without limiting Supplier’s

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 39

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

obligations therein), if Supplier anticipates that its exercise of commercially
reasonable efforts described therein would require activities that would result
in significant additional expense to Supplier, prior to incurring such expense,
Supplier shall notify CoreLogic and provide a description of the proposed
activities and associated significant expense, and CoreLogic shall have the
right in its sole discretion to (x) require Supplier to exercise such efforts,
whereby CoreLogic shall be financially responsible for such significant expense
or (y) elect to have Supplier forego the efforts that are anticipated to result
in a significant expense for Supplier, in which case Supplier shall not be
obligated to perform such efforts. If CoreLogic elects to require Supplier to
exercise such efforts pursuant to clause (x) above, Supplier shall use
commercially reasonable efforts to minimize expenses associated with such
efforts. Supplier acknowledges and agrees that the circumstances described in
this Section 10.2, together with Section *** and any other excuse of performance
expressly set forth in an applicable Supplement, are *** in which its *** its
obligations under this Agreement (including meeting the Service Levels) will be
*** and that Supplier *** any other act or omission of *** as *** any such ***.
11.    CHARGES.
11.1
General.

(a)
Payment of Charges. In consideration of Supplier’s performance of the Services,
CoreLogic agrees to pay Supplier the applicable Charges. Supplier acknowledges
and agrees that there are no separate or additional charges for such Services.
Any costs incurred by Supplier prior to the Effective Date are included in the
Charges and are not to be separately paid or reimbursed by CoreLogic.

(b)
Incidental Expenses. Supplier acknowledges that, except as expressly provided
otherwise in this Agreement, expenses that Supplier incurs in performing the
Services (including management, travel and lodging, document reproduction and
shipping, and long-distance telephone) are included in Supplier’s charges and
rates set forth in this Agreement. Accordingly, such Supplier expenses are not
separately reimbursable by CoreLogic unless expressly provided otherwise in this
Agreement or CoreLogic has agreed in writing in advance to reimburse Supplier
for the expense.

(c)
Proration. Unless otherwise specified in a Supplement, periodic Charges under
this Agreement are to be computed on a calendar month basis, and shall be
prorated for any partial month on a calendar day basis.

(d)
Charges for Contract Changes. Unless otherwise agreed, changes in the Services
(including changes in the CoreLogic Standards, Strategic Plans, Technology and
Business Process Plans, business processes, Materials, Equipment and Systems)
and changes in the rights or obligations of the Parties under this Agreement
(collectively, “Contract Changes”) shall result in changes in the applicable
Charges only if and to the extent (i) this Agreement expressly provides for a
change in the Supplier Charges in such circumstances; (ii) the agreed upon
Charges or pricing methodology provides for a price change in such circumstances
(for example, *** to be provided for the quoted price); or (iii) the Contract
Change meets the definition of *** are applicable in accordance therewith.

(e)
Eligible Recipient Services.

(i)
New Eligible Recipients. From time to time CoreLogic may request that Supplier
provide Services to Eligible Recipients not previously receiving such Services.
Except as provided in Section 4.3 or otherwise agreed by the Parties, such
Services shall be performed in accordance with the terms, conditions and prices
(excluding any non-recurring transition or start-up activities specific to such
Eligible Recipients) then applicable to the provision of the same Services to
existing Eligible Recipients.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 40

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(ii)
Existing Supplier Customer. If CoreLogic or an Affiliate acquires an Entity and
such Entity has an existing contract with Supplier for services similar to those
provided under any Supplement, CoreLogic may, in its discretion, do either of
the following in clause (1) or clause (2) below:

(1)
designate such Entity as an Eligible Recipient under this Agreement and
terminate the other contract for convenience; or

(2)
terminate this Agreement for convenience and roll the Services then being
provided hereunder under the other contract; provided that, if it would be
unreasonable for such Services to be provided under the other contract without
changes to such contract (while still maintaining the commercial-based and
risk-based balance set forth in such contract), the Parties agree to work in
good faith to address such changes and work through any issues so that such
Services can be provided under such other contract.

In either event, Supplier shall reduce and/or rollover to the extent reasonable
the applicable termination charges and/or wind-down expenses CoreLogic would
otherwise be obligated to pay in connection with such a termination; provided,
however, that with respect to Supplement A only, it would not be reasonable to
reduce or otherwise decrease the Termination Charges expressly identified as
Unconditional Termination Charges in Schedule A-4.9 thereto.
(iii)
Election Procedure. In the event of a transaction described in clause (c) or (d)
of the definition of Eligible Recipient in Schedule 1, CoreLogic may elect,
within twelve (12) months after the closing of a transaction and on behalf of
the Eligible Recipient in question, either (i) that such Eligible Recipient
shall continue to obtain *** the Services (*** or other rational Service
portions) subject to and in accordance with the terms and conditions of this
Agreement for the remainder of the Term, (ii) that the Entity shall obtain some
or all of the Services under a separate agreement between Supplier and such
Entity containing the same terms and conditions as this Agreement (subject to
such Entity ***) or (iii) that such Eligible Recipient shall no longer receive
*** the Services as of a specified date, subject to its receipt of Disengagement
Services pursuant to Section 20.8. If CoreLogic elects that such Eligible
Recipient shall no longer receive *** the Services pursuant to clause (iii) in
the immediately preceding sentence, and such election constitutes a termination
as defined in Section 20.2 or the applicable Supplement, CoreLogic shall remain
responsible for payment of Termination Charges, if any, to the extent
contemplated by the applicable Supplement in connection with such termination.
If the Services are provided under a separate agreement, CoreLogic shall *** to
*** any fees in relation to the Services provided to such Entity. If such a
separate agreement is entered into, as part of creating such separate agreement,
the Parties shall equitably allocate Charges, volume and/or revenue sensitive
measures and the Termination Charges between CoreLogic and such Entity
consistent with the division of the Services between the separate agreements.

11.2
Administered Expenses.

(a)
Procedures and Payment. Unless otherwise agreed by the Parties, CoreLogic shall
pay all Administered Expenses directly to the applicable vendors following
review, validation and approval of such Administered Expenses by Supplier. No
new Administered Expenses may be added without CoreLogic’s prior consent, which
it may withhold in its sole discretion. Before submitting any Administered
Expenses for payment, Supplier shall (i) review and validate the invoiced
charges, (ii) identify any errors or omissions, and (iii) communicate with the
applicable vendor so that the vendor corrects any errors or omissions, resolve
any questions or issues and obtain any applicable credits, rebates, discounts or
other incentives for CoreLogic. Supplier shall deliver to CoreLogic the original
vendor invoice, together with any documentation supporting such invoice and a
statement that Supplier has reviewed and validated the invoiced charges, within
*** (***) *** after Supplier’s receipt of an accurate, error-free invoice from
the applicable vendor; provided that, if earlier, Supplier shall use
commercially reasonable efforts to deliver such invoice, documentation and
statement at least *** (***) *** prior to the date on which payment is due; and
provided further that, if it is not possible to deliver such invoice,
documentation and statement


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 41

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

at least *** (***) *** prior to the due date, Supplier shall promptly notify
CoreLogic and, at CoreLogic’s option, either request additional time for review
and validation or submit the invoice for payment subject to subsequent review
and validation. In addition, if the vendor offers a discount for payment prior
to a specified date, Supplier shall use commercially reasonable efforts to
deliver such invoice and associated documentation to CoreLogic at least ***
(***) *** prior to such date. During the last month of each calendar quarter,
Supplier shall use commercially reasonable efforts to deliver all such invoices
and associated documentation to CoreLogic by the end of the month and, to the
extent that is not possible, Supplier shall provide CoreLogic with information
sufficient to accrue the applicable expenses on or before the end of such month.
To the extent Supplier fails to comply with its obligations hereunder, *** for
any *** or *** by the ***. In addition, to the extent Supplier fails to process
and submit for payment any invoice in accordance with this provision within ***
(***) *** after Supplier’s receipt of such invoice (which shall mean, where
Supplier reviewed and arranged with the applicable third party vendor to receive
a corrected invoice within a period of *** (***) *** after Supplier’s receipt of
such invoice, *** (***) *** after Supplier’s receipt of such corrected invoice),
CoreLogic shall remain financially responsible for the payment of all such
invoiced amounts; however, such amounts shall be paid directly by Supplier and
invoiced to CoreLogic on an amortized basis without interest, divided into equal
payments over a period of (x) *** (***) *** if the amount paid by Supplier to
such vendor is less than *** percent (***%) of the annual base Charges of the
applicable Supplement or (y) *** (***) *** if the amount paid by Supplier to
such vendor is equal to or greater than *** percent (***%) of the annual base
Charges of the applicable Supplement. All Services to be performed by Supplier
with respect to Administered Expenses are included in the Charges. Supplier
shall not charge any handling or administrative charge in connection with its
processing or review of Administered Expenses.
(b)
Efforts to Minimize. Supplier will continually seek to identify methods of
reducing and minimizing CoreLogic’s retained expenses and Administered Expenses
and will notify CoreLogic of such methods and the estimated potential savings
associated with each such method.

11.3
Taxes.

The Parties’ respective responsibilities for taxes arising under or in
connection with this Agreement shall be as follows:
(a)
Income Taxes. Each Party shall be responsible for its own Income Taxes.

(b)
Reserved.

(c)
Taxes on Goods or Services Used by Supplier. Supplier shall be responsible for
all sales, service, value-added, lease, use, personal property, excise,
consumption, and other taxes, tariffs and duties payable by Supplier on any
goods or services used or consumed by Supplier in providing the Services
(including services obtained from Affiliates and Subcontractors) where the tax
is imposed on Supplier’s acquisition or use of such goods or services and the
amount of tax is measured by Supplier’s costs in acquiring or procuring such
goods or services and not by CoreLogic’s cost of acquiring such goods or
services from Supplier.

(d)
Service Taxes. CoreLogic shall be financially responsible for all Service Taxes
assessed against either Party by a tax authority in the jurisdictions set forth
in a Supplement in which the Parties agree that Services are received
(“CoreLogic Service Taxes”).  If new or higher CoreLogic Service Taxes become
applicable to the Services as a result of either Party moving all or part of its
operations to a different jurisdiction (e.g., CoreLogic opening a new office,
Supplier relocating performance of Services to a shared service center or
assigning this Agreement to an Affiliate), *** shall be financially responsible
for incremental Service Taxes that result from the relocation.  If new or higher
CoreLogic Service Taxes become applicable to such Services after the Supplement
Effective Date for any reason other than moves described above, the Parties
shall negotiate in good faith and diligently seek to agree upon legally
permissible means of minimizing such new or higher CoreLogic Service
Taxes.  Notwithstanding anything


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 42

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

to the contrary in this Agreement, Supplier will be solely responsible for
payment of any inter-company Service Taxes, withholding taxes and other similar
inter-company charges between Supplier and any Supplier Affiliates or Supplier
contractors who are providing Services to CoreLogic and the Eligible Recipients
through Supplier, and for any Service Taxes imposed by any tax authority other
than a tax authority in those *** that Services are received as set forth in a
Supplement associated with the Parties’ performance under this Agreement, and
for all other taxes with respect to a matter for which Supplier is responsible
under this Agreement (collectively, the “Supplier Service Taxes”).
(e)
Withholding. Any withholding tax or other tax of any kind that CoreLogic is
required by applicable Law to withhold and pay on behalf of Supplier with
respect to amounts payable to Supplier under this Agreement shall be deducted
from such amounts prior to remittance to Supplier. CoreLogic will provide to
Supplier reasonable assistance, which shall include the provision of
documentation as required by revenue authorities, to enable Supplier to claim
exemption from or obtain a repayment of such withheld taxes and will, upon
request, provide Supplier with a copy of the withholding tax certificate or
equivalent documentation.

(f)
Efforts to Minimize Taxes. Each Party shall cooperate fully with the other Party
to accurately determine the tax liability and to minimize such liability to the
extent legally permissible. Supplier’s invoices shall separately state the
Charges that are subject to taxation and the amount of taxes included therein.
Each Party will provide and make available to the other any resale certificates,
information regarding out-of-state or out-of-country sales or use of equipment,
materials, or services, and other exemption certificates or information
reasonably requested by either Party.

(g)
Tax Audits or Proceedings. Each Party shall promptly notify the other Party of,
and coordinate with the other Party, the response to and settlement of, any
claim for taxes asserted by applicable Tax Authorities for which the other Party
is financially responsible hereunder. With respect to any claim arising out of a
form or return signed by a Party to this Agreement, such Party will have the
right to elect to control the response to and settlement of the claim, but the
other Party will have the right to participate in the responses and settlements
to the extent appropriate given its potential responsibilities or liabilities.
Each Party also shall have the right to challenge the imposition of any tax
liability for which it is financially responsible under this Agreement or, if
necessary, to direct the other Party to challenge the imposition of any such tax
liability. If either Party requests the other to challenge the imposition of any
tax liability, such other Party shall do so (unless and to the extent it assumes
financial responsibility for the tax liability in question), and, the requesting
Party shall reimburse the other for all fines, penalties, interest, additions to
taxes or similar liabilities imposed in connection therewith, plus the
reasonable legal, accounting and other professional fees and expenses it incurs.
Each Party shall be entitled to any tax refunds or rebates obtained with respect
to the taxes for which such Party is financially responsible under this
Agreement.

(h)
Tax Filings. Supplier represents, warrants and covenants that it is registered
to and will collect and remit Service Taxes in all applicable jurisdictions. At
CoreLogic’s request, Supplier shall provide CoreLogic with (i) written
confirmation that Supplier has filed all required tax forms and returns and has
collected and remitted all applicable amounts in connection with Service Taxes,
and (ii) such other information pertaining to applicable Taxes as CoreLogic may
reasonably request (in connection with this Section 11.3).

11.4
Extraordinary Events.

(a)
Definition. As used in this Agreement, an “Extraordinary Event” shall mean a
circumstance in which an event or discrete set of events has occurred or is
planned with respect to the business of the Eligible Recipients that results or
will result in a change in the scope, nature or volume of the Services that the
Eligible Recipients will require from Supplier, and which is expected to cause
the estimated average monthly usage of any single Service Area to increase or
decrease by ***percent (***%) or more from the actual average monthly usage for
the preceding *** (***) *** (or, if less, the number of months for which such
data is available), provided that such increase or decrease is not temporary or
seasonal and


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 43

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

that such decrease is not due to CoreLogic resuming the provision of Services
itself or transferring the performance of the Services to another service
provider. Examples of the kinds of events that might cause such substantial
increases or decreases include the following: (i) changes in the locations where
the Eligible Recipients operate; (ii) mergers, acquisitions, divestitures or
reorganizations of the Eligible Recipients; (iii) changes in the method of
service delivery; (iv) changes in the applicable regulatory environment; or (v)
changes in the business units being serviced by Supplier.
(b)
Consequence. If an Extraordinary Event occurs, *** with respect to applicable
Charges specified in Schedule 4 in accordance with the following:

(1)
Supplier and CoreLogic shall mutually determine on a reasonable basis the
efficiencies, economies, savings and resource utilization reductions resulting
from such Extraordinary Event and, upon CoreLogic’s approval, Supplier shall
then proceed to implement such efficiencies, economies, savings and resource
utilization reductions as quickly as practicable and in accordance with the
agreed upon schedule. As the efficiencies, economies, savings or resource
utilization reductions are realized, the Charges specified on Schedule 4 and any
affected pricing components (e.g., resource baselines) shall be promptly and
equitably adjusted to *** of such efficiencies, economies, savings and resource
utilization reductions; provided, that CoreLogic shall reimburse Supplier for
any *** costs or expenses incurred to realize such efficiencies, economies,
savings or resource utilization reductions if and to the extent Supplier (i)
notifies CoreLogic of such additional costs and obtains CoreLogic’s approval
prior to incurring such costs, (ii) uses commercially reasonable efforts to
identify and consider practical alternatives, and reasonably determines that
there is no other more practical or cost effective way to obtain such savings
without incurring such expenses, and (iii) uses commercially reasonable efforts
to minimize the additional costs to be reimbursed by CoreLogic.

(2)
Subject to Section 4.3, an Extraordinary Event shall *** specified in the
applicable Supplement ***. CoreLogic ***, for each Extraordinary Event, at any
time *** under this Section 11.4 and ***, apply the rates and charges (e.g.,
ARCs and RRCs) specified in the applicable Supplement to adjust the Charges.

11.5
Refundable Items.

(a)
Prepaid Amounts. If any Eligible Recipient has prepaid for a service or function
for which Supplier is assuming financial responsibility under this Agreement,
Supplier shall promptly refund to the applicable Eligible Recipient, upon either
Party identifying the prepayment, that portion of such prepaid expense which is
attributable to periods after the Commencement Date. The Parties acknowledge and
agree that this Section 11.5(a) shall not be applicable with respect to
Supplement A and any other Supplement that expressly provides that this Section
11.5(a) shall not apply.

(b)
Refunds and Credits. If Supplier should receive a refund, credit, discount or
other rebate for goods or services paid for by an Eligible Recipient on a
Administered Expense, Retained Expense, cost-plus or cost-reimbursement basis,
then Supplier shall (i) notify CoreLogic of such refund, credit, discount or
rebate and (ii) promptly pay the full amount of such refund, credit, discount or
rebate to such Eligible Recipient.

11.6
CoreLogic Benchmarking Reviews.

(a)
Benchmarking Review. At any time after the first anniversary of the Commencement
Date and thereafter no more frequently than annually, CoreLogic may, subject to
this Section 11.6, engage the services of an independent third party (a
“Benchmarker”) to compare the quality, cost and Supplier staffing of the
Services as a whole or with respect to one or more Service Areas against the
quality and cost of *** to ensure that CoreLogic is receiving from Supplier
pricing and levels of service that are competitive with market rates, prices and
service levels, given the nature, quality, volume and type of Services provided
by Supplier hereunder (“Benchmarking”). The expense paid to the Benchmarker for
any such


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 44

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Benchmarking shall be paid by CoreLogic. In making this comparison, the
Benchmarker shall use a sufficiently sized reference group to conduct the
Benchmarking process consisting of a representative sample of not less than four
(4) companies receiving similar outsourced services, and shall consider the
following factors and other similar variables and adjust the prices as and to
the extent appropriate: (i) whether and to what extent supplier transition
charges are paid by the customer as incurred or amortized over the term of this
Agreement; (ii) the extent to which supplier pricing includes the purchase of
the customer’s existing assets; (iii) the extent to which supplier pricing
includes the cost of acquiring future assets; (iv) the extent to which this
Agreement calls for Supplier to provide and comply with unique CoreLogic
requirements; (v) whether Service Taxes are included in such pricing or stated
separately in supplier invoices; and (vi) differences in volume of services
(scale), scope of services, service levels, contract terms, financing or payment
streams, geographic distribution (including the use of offshore facilities and
labor), complexity of supported environment, technologies employed, and terms
and conditions.
(b)
General. The Benchmarker engaged by CoreLogic shall be one of the approved
Benchmarkers set forth on Schedule 15 or, to the extent agreed by the Parties,
another nationally recognized independent (i.e., not an affiliate of a Direct
Supplier Competitor) firm with experience in benchmarking similar services;
provided, that in either case, the Benchmarker (i) shall not be retained on a
contingent fee basis and (ii) shall execute a non-disclosure agreement
substantially in the form attached hereto as Annex 2. Supplier shall cooperate
fully with CoreLogic and the Benchmarker during such effort, and shall (1)
provide the Benchmarker reasonable access to any premises, equipment, personnel
or documents; and (2) provide any assistance required by the Benchmarker to
conduct the Benchmarking, all at Supplier’s cost and expense. The Benchmarking
shall be conducted so as not to unreasonably disrupt Supplier’s operations under
this Agreement. Supplier shall not be obligated to provide the Benchmarker with:
(A) proprietary information of Supplier not related to the Eligible Recipients
or the Services; (B) any internal cost data; or (C) proprietary information of
other Supplier customers. The Parties will require the Benchmarker to closely
work with each Party throughout the Benchmarking process, including considering
in good faith each Party’s comments and suggestions with respect to the
methodology to be employed by the Benchmarker.

(c)
Result of Benchmarking. After making the comparison described in Section
11.6(a), the Benchmarker shall submit a written report setting forth such
findings and conclusions. If the Benchmarker finds that the Charges paid by
CoreLogic for all Services subject to the Benchmarking are greater than ***
percent (***%) higher than the *** the prices charged by other *** for work of a
similar nature, type or volume (such average, the “Benchmark Standard”), the
Parties shall *** a plan to decrease the Charges to eliminate any such
unfavorable variance for the current Contract Year and all future Contract
Years. If the Parties cannot agree on a plan that will result in a decrease in
the Charges to eliminate such unfavorable variance, CoreLogic may, at its
option, terminate the benchmarked Services, in which case Termination Charges
shall be payable by CoreLogic in accordance with Schedule 13. Any such
reductions in Supplier’s Charges shall be implemented effective *** (***) ***
after the date the Benchmarker’s report was first provided to Supplier.

11.7
Financial Forecasting and Budgeting Support.

To support CoreLogic’s forecasting and budgeting processes, Supplier shall
provide the following information regarding the costs to be incurred by the
Eligible Recipients in connection with the Services and the cost/benefit to the
Eligible Recipients associated therewith: (i) actual and forecasted utilization
of Resource Units; (ii) actual and forecasted *** the *** of the Eligible
Recipients associated with changes to the environment; (iii) opportunities to
modify or improve the Services, to reduce the Charges, Administered Expenses or
retained expenses incurred by CoreLogic; and (iv) a review of CoreLogic’s actual
savings over the prior twelve (12) month period, as projected in Schedule 4,
versus the actual amounts that CoreLogic paid Supplier for the Services during
that same period, and if savings are less than those projected in Schedule 4, a
justification explaining such variance. Such information shall be provided at
CoreLogic’s request, and at no additional charge to CoreLogic, in accordance
with the schedule reasonably established by CoreLogic.

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 45

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

11.8
Reserved.

12.    INVOICING AND PAYMENT.
12.1
Invoicing.

(a)
Invoice. Unless otherwise provided in the applicable Supplement, on or before
the *** (***) *** of each month, Supplier shall present CoreLogic with an
invoice for any variable Charges (e.g., ARCs and RRCs) for the preceding month
and fixed Charges for the current month (the “Monthly Invoice”). Supplier will
also provide CoreLogic with detailed chargeback information as specified in the
applicable Supplement available on-line in a database that lends itself to
searching and ad hoc reporting. At a minimum, Supplier will provide CoreLogic
with all information and assistance specified in the form of invoice attached to
the applicable Supplement to enable CoreLogic to chargeback CoreLogic business
units at no lesser detail than that delivered by CoreLogic prior to the
Supplement Effective Date. Supplier will provide a billable charges volume
measurement System to measure the Eligible Recipients’ actual consumption of
Services by country and business unit as specified in the applicable Supplement.
In such event, Supplier shall, contemporaneous with the delivery of such Monthly
Invoices, provide a summary of all such invoices to CoreLogic. Supplier shall
not invoice CoreLogic for any advance or concurrent charges or other amounts.

(b)
Form and Data. Each invoice shall be in the form specified in the applicable
Supplement and shall (i) comply with all applicable legal, regulatory and
accounting requirements, and (ii) contain the detail identified in such
Supplement to allow CoreLogic to validate volumes and fees, and comply with the
chargeback and other billing requirements provided by CoreLogic. Each invoice
shall include the pricing calculations and related data utilized to establish
the Charges and sufficient information to validate the service volumes and
associated Charges. The data underlying each invoice shall be delivered to
CoreLogic electronically in a form and format (e.g., Excel or CDF) compatible
with CoreLogic’s accounting systems, including CoreLogic’s *** (or any follow-on
replacement of such ***) such that CoreLogic is able to identify a reasonable
break-down of all resource utilization and assets that contribute to the
Charges; provided that, the foregoing in this sentence shall not require
Supplier to provide a *** into CoreLogic’s ***. CoreLogic may make reasonable
changes to such invoicing requirements in Sections 12.1(a) and (b) (including
with respect to chargeback information and other invoicing information and
assistance required by CoreLogic) during the Term with no additional charge to
CoreLogic, except to the extent such changes meet the definition of New
Services.

(c)
Credits. To the extent a credit may be due to CoreLogic pursuant to this
Agreement, Supplier shall provide CoreLogic with an appropriate credit against
amounts then due and owing; if no further payments are due to Supplier, Supplier
shall pay such amounts to CoreLogic within thirty (30) days.

(d)
Time Limitation. If Supplier fails to provide an invoice to CoreLogic for any
amount (with the exception of tax-related Charges and Administered Expenses) (i)
within *** (***) *** after the month in which the Services in question are
rendered or the expense incurred (or, if later, the month in which Supplier is
first entitled to invoice for such amount), then Supplier waives any right it
may otherwise have to invoice for and collect such amount, or (ii) within ***
(***) *** following the end of CoreLogic’s fiscal year in which the Services in
question were rendered (provided that Supplier may satisfy its obligations in
this clause (ii) by providing CoreLogic with information sufficient to accrue
the applicable expenses on or before such *** (***) *** period), then Supplier
waives any right it may otherwise have to invoice for and collect such amount.

(e)
Currency. Unless otherwise specified in the applicable Supplement or Companion
Agreement, Charges for all Services shall be invoiced and paid in United States
Dollars.

12.2
Payment Due.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 46

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Subject to the other provisions of this Article 12, each Monthly Invoice
provided for under Section 12.1 shall be due and payable by wire transfer within
thirty (30) days after receipt by CoreLogic of such invoice unless the amount in
question is disputed in accordance with Section 12.4. Any invoice due under this
Agreement for which a time for payment is not otherwise specified also shall be
due and payable within thirty (30) days unless the amount in question is
disputed in accordance with Section 12.4. Any amount that remains unpaid ten
(10) days after the date when due (the “Grace Period”) will bear interest from
the due date until paid at the lesser of (i) the highest rate allowed by law and
(ii) *** percent (***%) per month, pro-rated for partial months. During any
Contract Year, if CoreLogic pays any invoice after the due date (excluding
amounts disputed in accordance with Section 12.4) but during the Grace Period,
for the remainder of ***, the Grace Period shall not apply with respect to
CoreLogic’s payment of subsequent invoices (i.e., Supplier would have the right
to charge interest from the due date) ***. CoreLogic’s right to exercise the
Grace Period as described in the immediately preceding sentence shall ***
12.3
Set Off.

With respect to any amount to be paid or reimbursed by CoreLogic hereunder,
CoreLogic may set off against such amount any amount that Supplier is obligated
to pay CoreLogic hereunder if CoreLogic has provided thirty (30) days prior
written notice to Supplier and Supplier has failed to issue a credit or payment
for the amount identified in such notice within that thirty (30) day period.
12.4
Disputed Charges.

CoreLogic may withhold payment of particular Charges that CoreLogic reasonably
disputes in good faith subject to the following:
(a)
Notice of Dispute. If CoreLogic disputes any Charges, CoreLogic shall so notify
Supplier and provide a description of the particular Charges in dispute and a
reasonably-detailed explanation, including, if available, supporting
documentation, of the reason why CoreLogic disputes such Charges. Subject to and
without limiting Section 12.4(c), if CoreLogic intends to withhold Charges, it
shall notify Supplier before their due date.

(b)
Continued Performance. Each Party agrees to continue performing its obligations
under this Agreement while any dispute is being resolved unless and until such
obligations are terminated by the termination or expiration of this Agreement.

(c)
No Waiver. Neither the failure to dispute any Charges prior to payment nor the
failure to withhold any amount shall constitute, operate or be construed as a
waiver of any right CoreLogic may otherwise have to dispute any Charge or
recover any amount previously paid.

(d)
Modified Invoice. Upon resolution of the dispute, Supplier will prepare and
transmit to CoreLogic a modified invoice with the portion of the disputed
Charges (if any) that have been determined to be payable by CoreLogic as a
result of such resolution. For clarity, CoreLogic will pay undisputed Charges in
accordance with the terms of this Article 12.

(e)
Escrow of Disputed Amounts. If the aggregate amount of all Charges then under
dispute pursuant to this Section 12.4 exceeds an amount equal to *** (***) ***
the *** based upon amounts invoiced over the prior *** (***) *** (i.e., the ***
during the prior *** (***) *** by *** (***)), CoreLogic shall, within ten (10)
days after notice from Supplier, pay the excess into an interest-bearing escrow
account. The escrow account shall be mutually established by the Parties at a
financial institution agreed to by the Parties. The escrow shall be maintained
pursuant to an escrow agreement to be agreed to by the Parties, and unless and
until agreed, shall be substantially in the form of the standard form of escrow
agreement provided by the financial institution. The costs of such escrow shall
be borne equally by the Parties and, unless otherwise determined in accordance
with the dispute resolution process in Article 19, interest on the escrowed
amounts shall be allocated to the prevailing Party in the dispute.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 47

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

13.    CORELOGIC DATA AND OTHER CONFIDENTIAL INFORMATION.
13.1
Confidential Information.

Nothing in this Section 13.1 is intended to limit the obligations of Supplier
under Sections 13.2 and 13.2(c) of this Agreement with respect to the CoreLogic
Data addressed in such Sections and, to the extent the provisions of Sections
13.2 or 13.2(c) conflict with the provisions of this Section 13.1 as they
pertain to CoreLogic Data, the provisions of Sections 13.2 or 13.2(c) shall
control over the provisions of Section 13.1, as applicable.
(a)
Confidential Information. As used herein, “Confidential Information” means (i)
this Agreement and the terms hereof and thereof, (ii) all information marked
confidential, proprietary or similar legend by either Party, and (iii) any other
information that is treated as confidential by the disclosing Party and would
reasonably be understood to be confidential, whether or not so marked (which, in
the case of the Eligible Recipients and any of their customers, shall include
information treated or categorized as confidential under the CoreLogic Privacy
Policy in Schedule 8, CoreLogic Software, ***, CoreLogic Data, Personal Data,
Authorized User information, and (A) any information with respect to any
customer of CoreLogic or any Eligible Recipient (including information about
customers or clients of any such customers), (B) attorney-client privileged
materials, attorney work product, and CoreLogic customer lists, (C) CoreLogic
contracts, CoreLogic rates and pricing, information with respect to competitors,
strategic plans, account information, and research information, and (D) any
information contemplated by clauses (ii) or (iii) above (to the extent not
already part of CoreLogic Data) that contains CoreLogic or other Eligible
Recipient trade secrets, financial/accounting information, human
resources/personnel information, marketing/sales information, contact
information, information regarding businesses, plans, operations, mergers,
acquisitions, divestitures, third party contracts, licenses, internal or
external audits, law suits, arbitrations, mediations, and regulatory compliance
or other information or data obtained, received, transmitted, processed, stored,
archived, or maintained by Supplier under this Agreement on behalf of
CoreLogic). In the case of Supplier, Confidential Information shall include
financial information, account information, information regarding Supplier’s
business plans and operations (including information relating to Supplier’s
relationships with its customers, employees and contractors), and proprietary
Systems, software, tools, technologies and methodologies owned or licensed by
Supplier and used in the performance of the Services, as well as Supplier Owned
Developed Materials, subject to the license rights granted from Supplier to the
Eligible Recipients pursuant to Section 14.2(c).

(b)
Disclosure of Confidential Information.

(i)
During the Term and at all times thereafter as specified in Section 13.4, each
receiving Party (A) shall hold Confidential Information received from a
disclosing Party in confidence and shall use such Confidential Information only
for the purposes of fulfilling its obligations or exercising its rights under
this Agreement and for no other purposes, and (B) shall not disclose, provide,
disseminate or otherwise make available any Confidential Information of the
disclosing Party to any third party without the express written permission of
the disclosing Party, unless expressly permitted by Sections 13.1(b)(ii) and
13.1(b)(iii) below or elsewhere in this Agreement. Each receiving Party shall
use at least the same degree of care to safeguard and to prevent unauthorized
access, disclosure, publication, destruction, loss, alteration or use of the
disclosing Party’s Confidential Information as the receiving Party employs to
protect its own information (or information of its similarly-situated customers)
of a similar nature, but not less than reasonable care.

(ii)
A receiving Party may disclose Confidential Information of the disclosing Party
to its employees, directors, attorneys, auditors, accountants, financial
advisors and similar professionals, contractors and agents provided that (A)
such person or entity has a need to know the Confidential Information for
purposes of performing his or her obligations under or with or to enforce its
rights under or with respect to this Agreement or as otherwise naturally occurs
in such person’s scope of responsibility, (B) such disclosure is made pursuant
to an obligation of confidentiality that is no less stringent than that set
forth in this Section 13.1, and (C) such disclosure is not in violation of Law.
The receiving


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 48

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Party assumes full responsibility for the acts or omissions of any person or
entity to whom it discloses Confidential Information of the disclosing Party
regarding their use of such Confidential Information.
(iii)
A receiving Party may disclose Confidential Information of a disclosing Party as
required to satisfy any legal requirement of a competent government body,
provided that, promptly upon receiving any such request, the receiving Party, to
the extent it may legally do so, gives notice to the disclosing Party of the
Confidential Information to be disclosed and the identity of the third party
requiring such disclosure so that the disclosing Party may interpose an
objection to such disclosure, take action to assure confidential handling of the
Confidential Information, or take such other action as it deems appropriate to
protect the Confidential Information. The receiving Party shall reasonably
cooperate with the disclosing Party in its efforts to seek a protective order or
other appropriate remedy or, in the event such protective order or other remedy
is not obtained, to obtain assurance that confidential treatment will be
accorded such Confidential Information.

(iv)
Unless expressly permitted by this Agreement, neither Party shall (A) make any
use or copies of the Confidential Information of the other Party except as
expressly contemplated by this Agreement, (B) possess or acquire any right in or
assert any lien against the Confidential Information of the other Party, (C)
sell, assign, transfer, lease, encumber, or otherwise dispose of or disclose the
Confidential Information of the other Party to third parties, (D) commercially
exploit, or permit a third party to commercially exploit, such Confidential
Information, or (E) refuse for any reason (including a default or material
breach of this Agreement by the other Party) to promptly provide the other
Party’s Confidential Information (including any copies thereof) to the other
Party if requested to do so.

(v)
Agreement Terms.

(1)
Notwithstanding the foregoing, the terms and conditions of this Agreement that
are specific to this transaction (as opposed to the general outsourcing terms
and conditions as they existed prior to negotiation of this Agreement, which
belong to CoreLogic), including the Charges and the Service Levels
(collectively, the “Agreement Terms”), but not its existence and not general
descriptions of the Services, shall be deemed to be the Confidential Information
of each Party. Each Party shall have the right to disclose the Agreement Terms
without notice to or consent of the other Party as necessary to enforce any of
that Party’s rights or to perform their obligations as set forth in this
Agreement, in connection with any audit or Benchmarking, to a proposed acquirer
in connection with any potential merger, sale or acquisition of Supplier or an
Eligible Recipient (as the case may be), or a sale or transfer of a portion of
the business of an Eligible Recipient which business relies, in whole or in part
on the Services hereunder, in connection with Supplier or an Eligible Recipient
(as the case may be) obtaining any financing or investment, or as otherwise
permitted in this Article 13. Prior to disclosing the Agreement Terms to any ***
(other than government auditors, inspectors and regulators or as part of a
public regulatory filing as described below) the disclosing Party shall cause
the applicable third party to execute a non-disclosure agreement in
substantially the form of Annex 2 or another form mutually agreed to by the
Parties.

(2)
Each Party and its Affiliates shall have the right to disclose the Agreement
Terms (as part of any public regulatory filings or otherwise) upon at least five
(5) business days’ notice to the other Party to the extent required by rules or
regulations promulgated by the Securities and Exchange Commission (“SEC”) or any
similar governmental or regulatory body having jurisdiction over such Party in
any country or jurisdiction, provided that the Parties shall cooperate and seek
to minimize disclosure through redaction consistent with such rules and
regulations. Prior to any such disclosure or filing, the disclosing Party shall
redact such portions of this Agreement that the other Party reasonably requests
to be redacted, unless the disclosing Party concludes, based on advice of legal
counsel, that such redaction request is not permitted by the disclosing Party’s
obligations under applicable Laws. For any redaction efforts, the Parties shall
cooperate in good faith to agree upon the appropriate redactions within a
timeframe that permits the Eligible Recipient to comply with the applicable
Laws; provided, that nothing shall prevent an Eligible Recipient from filing an
unredacted version of the


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 49

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Agreement Terms if the redaction cannot reasonably be completed within the
timeframe required for the filing or disclosure. Supplier shall reimburse
CoreLogic for CoreLogic’s outside legal fees and expenses incurred in connection
with the redaction efforts.
(3)
In connection with the *** from a *** for the *** of the *** from that ***,
CoreLogic may disclose Agreement Terms to that *** relating to the financial or
operational terms of this Agreement (e.g., applicable Service Levels and
measurements of Supplier’s performance with respect to such Service Levels);
provided, however, CoreLogic may not divulge Supplier’s pricing for the
Services, the terms of the MSA identified as specifically negotiated with
Supplier, Supplier’s actual performance of contractual obligations, or Supplier
audit results.

(c)
Exclusions. Notwithstanding the above, Section 13.1(b) shall not apply to any
particular information which the receiving Party can demonstrate (i) is, at the
time of disclosure to it, generally available to the public other than through a
breach of the receiving Party’s or a third party’s confidentiality obligations;
(ii) after disclosure to it, is published by the disclosing Party or otherwise
becomes generally available to the public other than through a breach of the
receiving Party’s or a third party’s confidentiality obligations; (iii) was
lawfully in the possession of the receiving Party immediately prior to the time
of disclosure to it without obligation of confidentiality; (iv) is received from
a third party having a lawful right to disclose such information; or (v) is
independently developed by the receiving Party without reference to the
disclosing Party’s Confidential Information. The exclusions in this Section
13.1(d) shall not apply to Personal Data.

(d)
Loss of Confidential Information. Each Party shall (i) immediately notify the
other Party of any possession, use, knowledge, disclosure, or loss of such other
Party’s Confidential Information in contravention of this Agreement, (ii)
promptly furnish to the other Party all known details and assist such other
Party in investigating and/or preventing the reoccurrence of such possession,
use, knowledge, disclosure, or loss, (iii) cooperate with the other Party in any
investigation or litigation deemed necessary by such other Party to protect its
rights, and (iv) promptly use all commercially reasonable efforts to prevent
further possession, use, knowledge, disclosure, or loss of Confidential
Information in contravention of this Agreement. Each Party shall bear any costs
it incurs in complying with this Section 13.1(d).

(e)
No Implied Rights. Nothing contained in this Section 13.1 shall be construed as
obligating a Party to disclose its Confidential Information to the other Party,
or as granting to or conferring on a Party, expressly or impliedly, any rights
or license to any Confidential Information of the other Party.

(f)
Return or Destruction of Confidential Information. Within ten (10) days
following a request by CoreLogic as to return or destruction of CoreLogic’s
Confidential Information, Supplier must, at CoreLogic’s discretion, either
return to the CoreLogic all Confidential Information (including all
copies/derivatives thereof); or certify in writing to CoreLogic that such
Confidential Information (including all copies/derivatives thereof) has been
destroyed in such a manner that it cannot be retrieved. In no event shall
Supplier withhold any Confidential Information of the CoreLogic as a means of
resolving any dispute. Notwithstanding the foregoing, Supplier may retain one
copy of CoreLogic’s Confidential Information as and to the extent required to
comply with applicable Laws or enforce its rights under this Agreement; provided
that such Confidential Information shall be returned or destroyed in accordance
with this provision upon the expiration of the period specified in the
applicable Law, the expiration of the applicable statute of limitations and the
final resolution of any pending dispute.

13.2
CoreLogic Data.

Nothing in this Section 13.2 is intended to limit the obligations of Supplier
under Section 13.1 or 13.3 of this Agreement with respect to the Confidential
Information addressed in such Sections. To the extent that the provisions
pertaining to CoreLogic Data in Section 13.1, this Section 13.2, and Section
13.3, the provisions

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 50

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

of Section 13.3 shall control over the provisions of this Section 13.2, which
shall control over the provisions of Section 13.1.
(a)
Ownership of CoreLogic Data. CoreLogic Data shall be and remain, as between the
Parties, the property of the relevant Eligible Recipient and any of its
customers regardless of whether Supplier or CoreLogic is in possession of the
CoreLogic Data. CoreLogic Data shall be made available to CoreLogic, upon its
request, at all times, by the means and manner of storage contemplated by this
Agreement and the applicable Supplement and in the then existing form and format
as reasonably requested by CoreLogic. At no time shall CoreLogic Data be stored
or held by Supplier in a form or manner not readily accessible to CoreLogic in
this manner.

(b)
Safeguarding of CoreLogic Data.

Supplier and its Affiliates and Subcontractors to whom CoreLogic Data is
provided shall maintain an industry standard comprehensive data security
program, which shall include reasonable and appropriate technical,
organizational and security measures against the destruction, loss, unauthorized
access or alteration of CoreLogic Data with respect to Supplier Systems that
access, process, transmit or store CoreLogic Data and CoreLogic Systems for
which Supplier has operational responsibility. The information security program
and associated technical, organizational and security measures maintained by
Supplier with respect to such CoreLogic Data shall comply with the following:
(A)
Subject to Section 15.7, all applicable Laws (in all material respects);



(B)
The CoreLogic Policy Sets (i.e., compliance in accordance with standards at
least as high or protective as those set forth in the CoreLogic Policy Sets);
and



(C)
the *** standards as published by *** and the ***, also known as the *** series,
as each may be modified or replaced from time to time (in all material
respects); and



(D)
the requirements set forth in the Schedule 12, which sets forth Supplier’s
obligations with respect to security controls, system logs and remote access.



The content and implementation of the data security program and associated
technical, organizational and security measures with respect to the Services
shall be fully documented in writing by Supplier and Supplier shall provide such
documentation to CoreLogic upon CoreLogic’s request. Supplier shall permit
CoreLogic to review such documentation and/or to inspect Supplier’s compliance
with such program in accordance with Section 9.10.


(i)
In addition to adherence to the information security controls, Supplier shall
ensure that all Supplier Personnel are trained on (i) the Supplier information
security controls no less than annually, and (ii) at CoreLogic’s expense, the
CoreLogic Policy Sets, and CoreLogic Code of Ethics and Conduct no less than
annually in a format subject to CoreLogic’s written approval. Supplier hereby
agrees to ensure that, prior to being granted access to any CoreLogic Data, all
Supplier Personnel have undergone appropriate information security training in
the *** (***) *** and that new Supplier Personnel have undergone training prior
to accessing CoreLogic Data. Subject to any restriction in contracts with
Supplier’s other customers, Supplier shall regularly advise CoreLogic of data
security practices, procedures and safeguards in effect for *** that, in
Supplier’s reasonable judgment, are (1) relevant to the Services being provided
under this Agreement and (2) exceed relevant industry standards pertaining to
in-scope services. If requested by CoreLogic, Supplier shall, to the extent
reasonably practicable and subject to the Change Management Procedures and
Schedule 6, implement such enhanced practices, procedures, and safeguards with
respect to its provision of Services to CoreLogic hereunder.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 51

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(ii)
CoreLogic shall have the right to establish backup security for any CoreLogic
Data and to keep backup copies of such Data in its possession if it chooses. At
CoreLogic’s request, Supplier shall provide CoreLogic with downloads of
CoreLogic Data to enable CoreLogic to maintain such backup copies.

(iii)
Supplier shall maintain a Security Incident Response Plan (“SIRP”) consistent
with the CoreLogic Information Security Policy Set and standards and practices
used by tier one providers performing services similar to the Services. The SIRP
shall detail procedures to be followed in the event of a suspected or actual
breach of security involving unauthorized access to or use of CoreLogic
Confidential Information in the possession or under the control of Supplier,
including but not limited to unauthorized disclosure, theft or manipulation of
information, that has the potential to cause harm to CoreLogic or other Eligible
Recipients or any of their customers’ systems or information or any targeted
attempt at such breach of security that creates or created a significant risk of
such harm (“Security Incident”). The SIRP must include a clear, documented
escalation procedure and the process for notifying CoreLogic of a Security
Incident on an immediate basis with respect to material risks and otherwise
within applicable timelines required by the CoreLogic Policy Sets. Supplier
agrees to keep CoreLogic informed of the progress and actions taken in
connection with Supplier’s investigation of each Security Incident. Supplier
will investigate (with CoreLogic’s participation if reasonably requested by
CoreLogic) such Security Incident and mitigate the adverse effects of such
Security Incident. Supplier shall promptly (and in any event as soon as
reasonably practical) (i) perform a Root Cause Analysis and prepare a corrective
action plan, (ii) provide CoreLogic with written reports and detailed
information regarding any Security Incident, including how and when such
Security Incident occurred and what actions Supplier is taking to remedy such
Security Incident, (iii) cooperate in the investigation of the Security Incident
at CoreLogic’s request, and (iv) to the extent such Security Incident is within
Supplier’s or its Subcontractor’s or Affiliate’s areas of control, remediate
such Security Incident and take commercially reasonable actions to prevent its
recurrence. Nothing in this Article 13 is intended to create a standard of
strict liability for a Security Incident. Supplier’s failure to perform its
responsibilities under this Article 13 shall be excused if and to the extent
that such Supplier non-performance is caused by an Eligible Recipient’s or
Authorized User’s or Third Party Contractor’s failure to comply in any material
respect with CoreLogic Rules that must be implemented or followed by them,
including as set forth in the CoreLogic Information Security Policy Set and the
CoreLogic Compliance Policy Set. Where Supplier is aware of the failure to
comply and the circumstances allow, Supplier’s ability to claim excuse of
performance under the prior sentence is conditioned on Supplier’s compliance
with, and Supplier shall follow the notice and other procedures and requirements
of, Section 10.2.

(iv)
To the extent Supplier removes CoreLogic Data from any media under its control
that is taken out of service, Supplier shall destroy or securely erase such
media in accordance with the Policy and Procedures Manual. Under no
circumstances shall Supplier use or re-use media on which CoreLogic Data has
been stored for any purpose unless such CoreLogic Data has been securely erased
in accordance with the Policy and Procedures Manual.

(v)
CoreLogic shall solely determine whether to provide notification to CoreLogic
customers, employees, agents or government authorities concerning a Security
Incident as well as the content of such notification (other than in connection
with a *** in which case notification requirements shall be governed solely by
***); provided that if Supplier is obligated under applicable Laws to provide
such notification and CoreLogic determines to not provide such notification,
Supplier shall have the right to provide such notification, provided that
Supplier notifies CoreLogic of its intention and consults with CoreLogic
(including with respect to the content of such notification, where CoreLogic
shall have the right to approve such communication, such approval not to be
unreasonably withheld) in connection with such notification. In addition, if,
Supplier has an independent obligation under a separate contract between
Supplier and one of CoreLogic’s customers, nothing herein shall limit Supplier’s
right to provide notification under the terms therein.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 52

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(c)
Correction of CoreLogic Data. The correction of any errors or inaccuracies in or
with respect to CoreLogic Data shall be performed by *** at its sole cost and
expense if (i) *** is operationally responsible for inputting such data, or (ii)
such errors or inaccuracies are attributable to the failure of *** or *** to
comply with *** obligations under this Agreement. In that case, *** shall be
financially responsible for any additional resource usage resulting from the
re-running of corrected data.

(d)
Restoration of CoreLogic Data. The restoration of any destroyed, lost or altered
CoreLogic Data shall be performed by the Party that has operational
responsibility for maintaining the System on which such CoreLogic Data resides
and for creating and maintaining backup copies of such CoreLogic Data. To the
extent (i) *** is operationally responsible for performing such restoration or
(ii) such destruction, loss or alteration is attributable to the failure of ***
or *** to comply with *** obligations under this Agreement, *** shall bear the
cost of restoring such data using generally accepted data restoration
techniques, including use of last available back-up, and in accordance with the
techniques described in the Policy and Procedures Manual and the applicable
Supplement to the extent described therein.

(e)
Cardholder Data. Supplier shall comply with the Payment Card Industry Data
Security Standard (“PCI DSS”) to the extent applicable to the Services.

13.3
Personal Data.

(a)
Privacy Laws. Supplier acknowledges that the CoreLogic Data is subject to Laws,
in multiple jurisdictions worldwide, restricting collection, use, processing and
free movement of personal data. Supplier also shall hold any Personal Data that
it receives in confidence and in compliance with Supplier’s obligations under
this Agreement, the Policy and Procedures Manual, the data privacy policy of
CoreLogic communicated in advance to Supplier and CoreLogic’s contractual
obligations to CoreLogic’s customers communicated to Supplier pursuant to
Section 9.17. In addition, and without limiting the foregoing, Supplier shall
provide CoreLogic with all assistance as CoreLogic may reasonably require to
fulfill the responsibilities of CoreLogic and the other Eligible Recipients and
any of their customers under data Privacy Laws. Supplier shall not use terms of
use or privacy statements that vary from this Agreement or enter into separate
agreements between Supplier and Authorized Users or other individuals of
Eligible Recipients or any of their customers that offer less protection with
respect to the Personal Data of Authorized Users or other individuals’ Personal
Data than the protections provided in this Agreement. As between the Parties, in
the event that the applicable Law of a jurisdiction requires consent from a data
subject prior to providing such data to Supplier, CoreLogic shall be responsible
for obtaining such consent prior to passing the Personal Data to Supplier.

(i)
Unless otherwise agreed, Supplier shall process and store all Personal Data in
(1) the jurisdiction(s) set forth in Schedule 7, (2) the jurisdiction in which
the data subject resides (or, in the case of a data subject residing in the
European Economic Area (“EEA”), in the EEA, or for a data subject residing in
another jurisdiction that has Privacy Laws or data transfer requirements, in
that jurisdiction), (3) the jurisdictions and locations set forth in the
applicable Supplement, or (4) any other service locations approved in writing in
advance by CoreLogic, and shall not transfer, process, or store CoreLogic Data
in any other jurisdiction or location without the prior consent of CoreLogic.

(ii)
Supplier and CoreLogic shall not transfer Personal Data from a country within
the EEA to countries deemed by the European Union not to have adequate
protection without first ensuring that the standard contractual clauses approved
by the European Commission in Commission Decision 2010/87/EU as the standard
contractual clauses for the transfer of personal data to processors in third
countries under applicable EU Directives (e.g., Directive 95/46/EC, 2002 O.J.
L6/52 as of the Effective Date) and any implementing legislation are in place
between the CoreLogic Affiliate that is the Data Exporter and the Data Importer,
and any such contract is filed by CoreLogic with the appropriate regulatory
agency if required by applicable Laws.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 53

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(iii)
Supplier shall maintain technical, organizational and security measures to
protect the confidentiality of Personal Data in accordance with the obligations
contained in this Article 13.

(iv)
Notwithstanding any other provision of this Agreement, Supplier shall not
undertake or engage in any activity with respect to any Personal Data that would
constitute Supplier’s functioning in the capacity of a “controller,” as such
capacity may be identified and defined in the respective applicable Privacy Laws
and Supplier shall promptly notify CoreLogic if it believes that any use of
Personal Data by Supplier contemplated under this Agreement or to be undertaken
as part of the Services would constitute Supplier so functioning in the capacity
of a “controller”. The Parties acknowledge that, for purposes of the European
Data Protection Legislation and similar legislation in other jurisdictions,
Supplier will act as a Data Processor in relation to all Personal Data it
accesses under this Agreement, that CoreLogic is the Data Controller with
respect to such Personal Data, and that Supplier will act in accordance with
CoreLogic's instructions in relation to such Personal Data.

(v)
Supplier and CoreLogic shall comply with applicable Laws relating to Personal
Data and the handling, processing, security and transfer of Personal Data in
jurisdictions that impact Services or Personal Data, whether such Laws are in
place as of the Commencement Date or are enacted, adopted or otherwise come into
effect during the term of this Agreement.  Supplier and CoreLogic agree to
cooperate to enter into any appropriate agreements relating to such new Laws as
and when they apply, including data processing agreements between Supplier or
the applicable Supplier Affiliate and the applicable CoreLogic Affiliate(s).
Supplier, its Affiliates and Subcontractors shall cooperate with CoreLogic with
respect to any registrations, filings or responses for applicable governmental
organizations, data protection authorities, data protection working groups or
commissions, works councils, or other third party obligations and requests
related to the Services.

(b)
Limitations on Use. Supplier agrees that Supplier and Supplier Personnel will
not use Personal Data for any purpose or to any extent other than as necessary
to fulfill Supplier's obligations under this Agreement. Supplier and Supplier
Personnel shall not process, transfer or disseminate Personal Data without the
approval of CoreLogic unless expressly provided for in this Agreement. Supplier
shall take appropriate action to ensure that Supplier Personnel having access to
Personal Data are advised of the terms of this Section and trained regarding
their handling of Personal Data. All such Supplier Personnel’s access to
Personal Data must be governed by a non-disclosure agreement that prohibits the
personnel from using, disclosing or copying the Personal Data for any purpose
except as required for the performance of this Agreement. Supplier is and
Supplier shall be responsible for any failure of Supplier Personnel to comply
with the terms and conditions regarding Personal Data.

(c)
Reserved.

(d)
HIPAA. If Supplier or Supplier Personnel will have access to “protected health
information” (as such term is defined by the HIPAA Privacy Rule), Supplier and
CoreLogic shall execute a Business Associate Agreement in the form attached
hereto as Annex 4. Supplier and Supplier Personnel shall comply with the terms
of the Business Associate Agreement in performing the applicable Services. The
Eligible Recipients and their personnel shall comply with the terms of the
Business Associate Agreement in performing their obligations under this
Agreement.

(e)
Unauthorized Disclosure or Access. If Supplier or Supplier Personnel have
knowledge of or suspect any unauthorized possession, use, knowledge, loss,
disclosure of or access to Personal Data in contravention of this Agreement,
Supplier shall, in addition to its obligations with regard to Security Incidents
set forth in Section 13.2(b)(iii), (i) immediately report to CoreLogic such
possession, use, knowledge, loss, disclosure or access to Personal Data and
promptly furnish to CoreLogic all known details; (ii) immediately take steps to
mitigate any harmful effects of such possession, use, knowledge, loss,
disclosure or access; (iii) cooperate with CoreLogic in any investigation,
litigation, or provision of notices that CoreLogic deems appropriate and (iv)
promptly use all commercially reasonable efforts to prevent further possession,
use, knowledge, disclosure or loss of Personal Data in contravention of this


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 54

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Agreement. To the extent any unauthorized disclosure of or access to Personal
Data arises out of or is connected to a breach by *** or *** of *** obligations
under this Agreement, *** shall bear (A) the costs incurred *** in complying
with its legal obligations relating to such breach, and (B) in addition to any
other damages *** for under this Agreement, the following costs incurred by ***
or any of their *** in responding to such breach, to the extent applicable: (1)
the cost of providing notice to affected individuals; (2) the cost of providing
notice to government agencies, credit bureaus, and/or other required entities;
(3) *** individuals with *** (which *** to the extent *** then owns a business
engaged in providing ***) for a specific period not to exceed *** (***) *** or
the minimum time period provided by applicable Law, whichever is longer; (4) ***
for such *** for a specific period not to exceed thirty (30) days; and (5) the
cost of any other measures required under applicable Law (collectively, the
“Data Breach Costs”).
13.4
Survival.

Supplier’s obligations under this Article 13 shall survive the expiration or
termination of this Agreement and ***.
14.
OWNERSHIP OF MATERIALS.

14.1
CoreLogic Owned Materials.

(a)
Ownership of CoreLogic Owned Materials. For purposes of this Agreement, as
between the Parties, CoreLogic shall be the sole and exclusive owner of (i) all
Materials lawfully owned by the Eligible Recipients or any of their customers as
of or after the Effective Date, (ii) all enhancements and Derivative Works of
such Materials, including all United States and international patent, copyright
and other intellectual property rights in such Materials, (iii) certain
Developed Materials as provided in Section 14.2(a) and 14.2(d), and all United
States and international patent, copyright and other intellectual property
rights in such Materials described in clauses (i) through (iii) (collectively,
“CoreLogic Owned Materials”).

(b)
License to CoreLogic Owned Materials. CoreLogic hereby grants to Supplier and,
to the limited extent necessary for Supplier to provide the Services, to
Subcontractors designated by Supplier that are party to a written agreement with
Supplier by which they are bound by terms at least as protective as the terms
contained herein applicable to such Materials, a non-exclusive,
non-transferable, royalty-free limited right and license during the Term (and
thereafter to the extent necessary to perform any Disengagement Services
requested thereunder by CoreLogic) to access, use, execute, reproduce, display,
perform, modify, distribute and create Derivative Works of the CoreLogic Owned
Materials for the express and sole purpose of providing the Services. Supplier
and its Subcontractors shall have no right to the source code to such CoreLogic
Owned Materials unless and to the extent necessary for Supplier to provide the
Services or approved in advance by CoreLogic. CoreLogic Owned Materials shall
remain the property of CoreLogic. Supplier and its Subcontractors shall not (i)
use any CoreLogic Owned Materials for the benefit of any person or Entity other
than CoreLogic, the other Eligible Recipients or the Authorized Users, (ii)
separate or uncouple any portions of the CoreLogic Owned Materials, in whole or
in part, from any other portions thereof unless and to the extent such
separation or uncoupling is necessary for Supplier to provide the Services, or
(iii) reverse assemble, reverse engineer, translate, disassemble, decompile or
otherwise attempt to create or discover any source code, underlying algorithms,
ideas, file formats or programming interfaces of the CoreLogic Owned Materials
by any means whatsoever, without the prior approval of CoreLogic, which may be
withheld at CoreLogic’s sole discretion. Except as otherwise requested or
approved by CoreLogic, Supplier and its Subcontractors shall cease all use of
CoreLogic Owned Materials upon the end of the Term and the completion of any
Disengagement Services requested thereunder by CoreLogic pursuant to Section
20.8(b)(7) and shall certify such cessation to CoreLogic in a notice signed by
an authorized representative of Supplier at least at the level of Vice President
within Supplier’s organization.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 55

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(c)
License to CoreLogic Licensed Third Party Materials. Subject to Supplier or
CoreLogic, as applicable, having obtained any Required Consents, CoreLogic
hereby grants to Supplier, during the Term (and thereafter to the limited extent
necessary to perform any Disengagement Services requested by CoreLogic), for the
sole purpose of performing the Services and solely to the extent of CoreLogic’s
underlying rights, the same rights of access and use as CoreLogic possesses
under the applicable software licenses with respect to CoreLogic licensed Third
Party Materials. CoreLogic also shall grant such rights to *** if and to the
extent necessary for Supplier to provide the Services; provided that, *** shall
*** associated with the granting of such rights to such *** (other than with
respect to ***). Supplier and its Subcontractors shall comply with the duties,
including use restrictions and nondisclosure obligations, imposed on CoreLogic
by such licenses. If and to the extent, in the course of the performance of the
Transition Services for an applicable Supplement, Supplier identifies any
deficiency or gap between CoreLogic’s compliance with such licenses as of the
Supplement Effective Date and the duties imposed on CoreLogic by such licenses,
Supplier shall notify CoreLogic and CoreLogic shall have the right, in its sole
discretion to (a) eliminate such deficiency or gap with the reasonable
assistance of Supplier, (b) require Supplier to eliminate such deficiency or
gap, in which case CoreLogic shall be financially responsible for such
elimination, or (c) establish a waiver with respect to such deficiency or gap,
in which case Supplier shall use reasonable efforts to become compliant with
such duties as soon as reasonably practicable notwithstanding such waiver. In
addition, each Subcontractor shall have signed a written agreement with Supplier
to be bound by terms consistent with the terms contained herein applicable to
such Third Party Materials (including, to the extent relevant, the terms
specified in this Section as well as those pertaining to the ownership of such
Materials and any Developed Materials, the scope and term of the license, the
restrictions on the use of such Materials, and the obligations of
confidentiality). Except as otherwise requested or approved by CoreLogic (or the
relevant licensor), Supplier and its Subcontractors shall cease all use of such
Third Party Materials upon the end of the applicable Term and the completion of
any Disengagement Services requested thereunder by CoreLogic pursuant to Section
20.8(b)(7).

(d)
Disclaimer. THE CORELOGIC OWNED MATERIALS AND THE CORELOGIC LICENSED THIRD PARTY
MATERIALS ARE PROVIDED BY CORELOGIC TO SUPPLIER AND ITS SUBCONTRACTORS ON AN
AS-IS, WHERE-IS BASIS. CORELOGIC EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, AS TO SUCH MATERIALS, OR THE CONDITION OR
SUITABILITY OF SUCH MATERIALS FOR USE BY SUPPLIER OR ITS SUBCONTRACTORS TO
PROVIDE THE SERVICES, INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE.

14.2
Developed Materials.

(a)
Ownership by ***. Except as provided in Sections 14.2(c) and (d) or otherwise
agreed by the Parties, *** shall be the sole and exclusive owner of all
Developed Materials (i) that are identified in a Project as to be owned by an
Eligible Recipient, (ii) for which Supplier *** in the creation of such
Developed Materials or *** CoreLogic Confidential Information *** such Developed
Materials, (iii) for which an Eligible Recipient has provided the *** for the
production of such Developed Material, (iv) which is *** to an Eligible
Recipient’s business, or (v) with respect to any Application of an Eligible
Recipient, that are part of, derivative to, or *** such Application and/or
associated databases (i.e., ***, extensions, queries and Materials of a similar
nature), including all United States and international patent, copyright and
other intellectual property rights in such Materials (“CoreLogic Owned Developed
Materials”). Such Developed Materials shall be considered works made for hire
(as that term is used in Section 101 of the United States Copyright Act, 17
U.S.C. § 101, or in analogous provisions of other applicable Laws) owned by
CoreLogic. If any such Developed Materials may not be considered a work made for
hire under applicable Law, *** hereby irrevocably assigns, and shall assign, to
*** in perpetuity without further consideration, all of *** worldwide rights,
title and interest in and to such Developed Materials, including United States
and foreign intellectual property rights. *** and the successors and assigns of
*** shall have the right to obtain and hold in their own name any intellectual
property rights in and to such Developed Materials. *** agrees to execute any
documents and take any other actions reasonably requested by ***


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 56

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

to effectuate the purposes of this Section 14.2(a). *** hereby grants to *** a
license to such Developed Materials on the same terms as described in Section
14.1(b). *** may, in its sole discretion and upon such terms and at such
financial arrangement as CoreLogic and Supplier may agree, grant *** a license
to use the Developed Materials for other purposes and to sublicense such
Developed Materials.
(b)
*** *** Documentation.

(i)
With Respect to CoreLogic Owned Developed Materials. If any CoreLogic Owned
Developed Material includes Software, Supplier shall, promptly as it is
developed by Supplier, provide CoreLogic with all of the *** object code and
documentation for such CoreLogic Owned Developed Materials. Such *** technical
documentation shall be sufficient to allow a reasonably knowledgeable and
experienced *** to maintain and support such Materials, and the user
documentation for such Materials shall accurately describe in terms
understandable by a *** the functions and features of such Materials and the
procedures for exercising such functions and features.

(ii)
With Respect to Supplier Owned Developed Materials Other Than Perpetual License
Exceptions. If any Supplier Owned Developed Material other than Perpetual
License Exceptions includes Software, Supplier shall, promptly as it is
developed by Supplier, provide CoreLogic with all of the object code and
documentation for such Supplier Owned Developed Materials. If Supplier ceases
creating Upgrades and/or maintenance updates of any such Supplier Owned
Developed Material (as contemplated by Section 14.2(c)(iii)), upon CoreLogic’s
request, Supplier shall provide CoreLogic with the *** and technical
documentation for such Supplier Owned Developed Materials. Such *** and
technical documentation shall be sufficient to allow a reasonably knowledgeable
and experienced programmer to maintain and support such Materials, and the user
documentation for such Materials shall accurately describe in terms
understandable by a typical end user the functions and features of such
Materials and the procedures for exercising such functions and features.

(c)
*** Developed Materials.

(i)
Ownership. *** shall be the sole and exclusive owner of (i) all Developed
Materials notwithstanding Section 14.2(a), that are enhancements or Derivative
Works of ***Materials and (ii) all other Developed Materials that are not ***
Developed Materials, including all United States and foreign patent, copyright
and other intellectual property rights in such Materials (“*** Developed
Materials”). *** hereby irrevocably assigns, and shall assign, to *** in
perpetuity without further consideration, all of *** worldwide rights, title and
interest in and to such *** Developed Materials, including United States and
foreign intellectual property rights. *** and the successors and assigns of ***
shall have the right to obtain and hold in their own name any intellectual
property rights in and to such *** Developed Materials. *** agrees to execute
any documents and take any other actions reasonably requested by *** to
effectuate the purposes of this Section 14.2(c).

(ii)
Perpetual License to Eligible Recipients. Except with respect to Perpetual
License Exceptions (as defined in clause (iv)), Supplier hereby grants to the
Eligible Recipients (and at CoreLogic’s request, *** that sign a written
agreement with CoreLogic to be bound by terms at least as protective as the
terms contained herein applicable to such Materials) a *** license, with the
right to grant sublicenses (other than to *** for the commercial exploitation by
such *** with its other customers), to use, execute, reproduce, display,
perform, modify, enhance, distribute and create Derivative Works of Supplier
Owned Developed Materials other than the Perpetual License Exceptions for the
benefit of CoreLogic, the other Eligible Recipients and their respective
Affiliates.

(iii)
Upgrades and Maintenance Updates. In addition to the perpetual licenses granted
in Section 14.2(c)(ii) with respect to Supplier Owned Developed Materials other
than the Perpetual License Exceptions, Supplier shall, at CoreLogic’s request,
provide to the Eligible Recipients, Upgrades and/or other maintenance updates
(e.g., bug fixes) that Supplier creates with respect to such Supplier Owned
Developed Materials (whether or not created for, or on behalf of, CoreLogic)
(for the avoidance


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 57

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

of doubt, not including enhancements and Derivative Works created on behalf of a
Supplier customer to the extent it is created for such customer’s specific
business requirements) during or after the Term, and such Upgrades and other
maintenance updates shall be deemed to be part of such Supplier Owned Developed
Materials. Supplier’s sole compensation for the provision of such Upgrades
and/or other maintenance updates at CoreLogic’s request shall be a maintenance
fee calculated at rates consistent with maintenance fees generally commercially
available in the industry for similar updates and maintenance services, reduced
by an equitable percentage discount (to be determined in good faith by the
Parties) reflecting CoreLogic’s initial contribution in the creation of the
underlying Supplier Owned Developed Materials.
(iv)
Perpetual License Exceptions. “Perpetual License Exceptions” means Supplier
Owned Developed Materials that are (x) Derivative Works of the Supplier Owned
Materials under clause (i) or (ii) of the definition of Supplier Owned Materials
or (y) created in Supplier’s performance of IT *** (e.g., ***) (collectively,
“Perpetual License Exceptions”). Notwithstanding the preceding sentence,
Supplier Owned Developed Materials created in the performance of *** Services,
*** Services, *** Services, and Projects that are for the performance of ***
Services are not, and shall not be deemed to be Perpetual License Exceptions. In
addition, if, in the course of performance of the *** Services, Supplier agrees
to build a tool for CoreLogic at CoreLogic’s specific request and at CoreLogic’s
expense (i.e., a one-time or project-oriented cost), then any Supplier Owned
Developed Materials created in the course of building such tool shall not be a
Perpetual License Exception. With respect to Supplement A, the Parties agree
that the following Service Areas are *** Services for purposes of the definition
of Perpetual License Exceptions: ***. All Perpetual License Exceptions shall be
deemed Supplier Owned Materials for which the Eligible Recipients are hereby
granted licenses pursuant to, to the extent, and in accordance with Sections
14.3(b) and 14.6.

(d)
Third Party Materials. Notwithstanding Sections 14.2(a) and (c), the ownership
of Derivative Works of Third Party Materials created by Supplier in the course
of providing the Services shall, as between Supplier and CoreLogic, be
considered Developed Materials owned by the Party that has the license pursuant
to which such Derivative Works are created. For purposes of the foregoing,
Supplier shall be deemed the licensee of Third Party Materials licensed by its
Subcontractors or Affiliates and CoreLogic shall be deemed the licensee of Third
Party Materials licensed by CoreLogic Affiliates or any other Eligible
Recipients. Each Party acknowledges and agrees that its ownership of such
Derivative Works may be subject to or limited by the terms of the underlying
agreement with the owner of the underlying Third Party Materials; provided, that
if a Derivative Work is to be made of Third Party Materials provided by
Supplier, Supplier shall notify CoreLogic in advance and obtain CoreLogic’s
consent prior to proceeding with such Derivative Work if the terms of any such
agreement will preclude or limit, as applicable, CoreLogic’s license rights in
and to such Derivative Work as contemplated in Sections 14.3 and 14.6.

(e)
Disclosure by Supplier of Developed Materials. Supplier shall promptly disclose
in writing to CoreLogic each Developed Material that is developed in connection
with the Services. With respect to each disclosure, Supplier shall indicate the
features or concepts that it believes to be new or different.

(f)
Waiver of Moral Rights. To the extent permitted by Law, Supplier hereby waives
and shall cause Supplier Personnel who will provide any Services to waive any
moral rights in the *** Developed Materials, such as the right to be named as
author, the right to modify, the right to prevent mutilation and the right to
prevent commercial exploitation, whether arising under the Berne Convention or
otherwise. *** acknowledges the receipt of equitable compensation for its
assignment and waiver of such moral rights and agrees to provide equitable
compensation to *** for any assignment or waiver of moral rights.

14.3
Supplier Owned Materials.

(a)
Ownership of Supplier Owned Materials. For purposes of this Agreement, as
between the Parties, Supplier shall be the sole and exclusive owner of the (i)
Materials lawfully owned by it prior to the Effective Date, (ii) Materials
acquired by Supplier on or after the Effective Date other than acquisitions


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 58

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

for an Eligible Recipient in connection with the performance of the Services,
and (iii) Supplier Owned Developed Materials as provided in Section 14.2(c), and
all United States and foreign intellectual property rights in such Materials
described in clauses (i) through (iii) (“Supplier Owned Materials”).
(b)
License to Supplier Owned Materials. Without limiting any license grants set
forth in Section 14.2(c) with respect to Supplier Owned Developed Materials or
Section 14.3(d) with respect to embedded Supplier Owned Materials as described
therein, as of the Commencement Date, Supplier hereby grants to the Eligible
Recipients (and at CoreLogic’s request, *** that sign a written agreement with
CoreLogic to be bound by terms at least as protective as the terms contained
herein applicable to such Materials), at no additional charge, a *** right and
license, to *** of the Supplier Owned Materials (including all modifications,
replacements, Upgrades, enhancements, methodologies, tools, documentation,
materials and media related), during the Term and any Disengagement Services
period, for the benefit of the Eligible Recipients, solely to (i) receive the
*** provided by Supplier, (ii) monitor, access, interface with or use the
Materials and Software then being used by Supplier to the extent contemplated by
this Agreement, (iii) perform or *** services and functions that are *** to the
*** provided by Supplier, (iv) perform*** services or functions previously
performed *** in circumstances in which the services or functions in question
have *** or *** from ***; provided that this clause (iv) shall not be available
to CoreLogic for use in connection with *** are being performed by a *** (i.e.,
***), or (v) perform *** services that are the *** to the Services to the extent
such Supplier Owned Material is necessary to *** CoreLogic Owned Materials,
CoreLogic licensed Third Party Materials or other Materials as to which
CoreLogic holds a license under this Agreement. Subject to the rights granted in
Section 14.3(d) with respect to Supplier Owned Materials embedded in CoreLogic
Owned Developed Materials and Section 14.2(c) with respect to Supplier Owned
Developed Materials, the Eligible Recipients *** shall not (1) separate or
uncouple any portions of the Supplier Owned Materials, in whole or in part, from
any other portions thereof, or (2) reverse assemble, reverse engineer,
translate, disassemble, decompile or otherwise attempt to create or discover any
source code, underlying algorithms, ideas, file formats or programming
interfaces of the Supplier Owned Materials by any means whatsoever, without the
prior approval of Supplier, which may be withheld at Supplier’s sole discretion.
The rights and obligations of the Eligible Recipients with respect to such
Supplier Owned Materials following the expiration or termination of this
Agreement or termination of any Service are set forth in Section 14.6.

(c)
License to Supplier Third Party Materials. As of the Commencement Date and
subject to Supplier having obtained any Required Consents, Supplier hereby
grants to the Eligible Recipients (and at CoreLogic’s request, *** that sign a
written agreement with CoreLogic to be bound by terms at least as protective as
the terms contained herein applicable to such Third Party Materials), at no
additional charge, a *** right and license to *** the Third Party Materials that
Supplier is required to provide under the terms of this Agreement or the
applicable Supplement (e.g., pursuant to a financial responsibilities matrix
attached thereto) (including all available modifications, substitutions,
Upgrades, enhancements, methodologies, tools, documentation, materials and media
related thereto), during the Term and any Disengagement Services period, for the
benefit of CoreLogic, the Eligible Recipients and their respective Affiliates,
solely to (i) receive *** provided by Supplier, (ii) monitor, access, interface
with or use the Materials and Software then being used by Supplier to the extent
contemplated by this Agreement, (iii) perform *** services and functions that
are *** to the *** provided by Supplier, (iv) perform*** services or functions
previously performed *** in circumstances in which the services or functions in
question have *** or *** from ***; provided that this clause (iv) shall not be
available to CoreLogic for use in connection with *** are being performed by a
*** (i.e., ***), or (v) perform *** services that are the *** to the extent such
Third Party Materials are necessary to *** CoreLogic Owned Materials, CoreLogic
licensed Third Party Materials or other Materials as to which CoreLogic holds a
license under this Agreement. The rights and obligations of CoreLogic, the
Eligible Recipients *** with respect to such Supplier licensed Third Party
Materials following the expiration or termination of this Agreement or
termination of any Service are set forth in Section 14.6.

(d)
Embedded Materials. To the extent that *** Materials are embedded in any ***
Developed Materials, *** shall not be deemed to have assigned its intellectual
property rights in such *** Materials to ***, but


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 59

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

*** hereby grants to *** (and at *** request, *** that sign a written agreement
with *** to be bound by terms at least as protective as the terms contained
herein applicable to such Materials) a *** to *** of such *** Materials for the
benefit of *** and *** respective Affiliates for so long as such *** Materials
remain embedded in such Developed Materials and are not separately commercially
exploited. *** shall, at *** request and subject to Section 14.6(b)(ii), provide
to *** the *** and object code for such embedded *** Materials (except for ***
Materials that are generally commercially available Software).
14.4
Other Materials.

This Agreement shall not confer upon either Party intellectual property rights
in Materials of the other Party (to the extent not covered by this Article 14)
unless otherwise so provided elsewhere in this Agreement.
14.5
General Rights.

(a)
Copyright Legends. Each Party agrees to reproduce copyright legends which appear
on any portion of the Materials which may be owned by the other Party or third
parties.

(b)
No Implied Licenses. Except as expressly specified in this Agreement, nothing in
this Agreement shall be deemed to grant to one Party, by implication, estoppel
or otherwise, license rights, ownership rights or any other intellectual
property rights in any Materials owned by the other Party or any Affiliate of
the other Party (or, in the case of Supplier, any Eligible Recipient or any of
its customers).

(c)
Residuals. Without limiting either Party’s obligations (or the obligations of a
Party’s employees or representatives) under this Agreement with respect to the
disclosure or use of Confidential Information of the other Party or CoreLogic
Data, nothing in this Agreement shall restrict any employee or representative of
a Party from using general ideas, concepts, practices, learning or know-how that
is (i) relating to the Services and (ii) not Confidential Information or
CoreLogic Data, that are retained solely in the unaided memory of such employee
or representative after performing the obligations of such Party under this
Agreement.

(d)
Incorporated Materials. Should either Party incorporate into Developed Materials
any intellectual property subject to third party patent, copyright or license
rights, any ownership or license rights granted herein with respect to such
Materials shall be limited by and subject to any such patents, copyrights or
license rights; provided that, prior to incorporating any such intellectual
property in any Materials, the Party doing so discloses this fact and obtains
the prior approval of the other Party.

14.6
CoreLogic Rights Upon Expiration or Termination of Agreement.

Without limiting any license grants set forth in Section 14.2(c) with respect to
Supplier Owned Developed Materials or Section 14.3(d) with respect to embedded
Supplier Owned Materials as described therein, as part of the Disengagement
Services, Supplier shall provide the following to the Eligible Recipients with
respect to Materials and Software:
(a)
CoreLogic Owned Materials and Developed Materials. With respect to CoreLogic
Owned Materials (including CoreLogic Owned Developed Materials), Supplier shall,
at no cost to CoreLogic:

(i)
Deliver to CoreLogic all CoreLogic Owned Materials and all copies thereof in the
format and medium in use by Supplier in connection with the Services as of the
date of such expiration or termination; and

(ii)
Following confirmation by CoreLogic that the copies of the CoreLogic Owned
Materials delivered by Supplier are acceptable and the completion by Supplier of
any Disengagement Services for which such CoreLogic Owned Materials are
required, destroy or securely erase all other copies of such


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 60

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

CoreLogic Owned Materials then in Supplier’s possession and cease using such
CoreLogic Owned Materials and any information contained therein for any purpose.
(b)
Supplier Owned Materials. Subject to the final paragraph of this Section 14.6(b)
or as otherwise provided in a Supplement or agreed in advance by CoreLogic in
accordance with Section 6.5(c), with respect to Supplier Owned Materials ***
(and any modifications, enhancements, Upgrades, methodologies, tools,
documentation, materials and media related thereto), unless CoreLogic otherwise
agrees prior to ***:

(i)
Except with respect to Supplier Owned Materials provided to the Eligible
Recipients *** pursuant to Section ***, for a period of *** (***) *** following
completion of the Disengagement Services associated with the Affected Services
(the “Post-Term IP License Period”) (for clarity, periods prior to which,
Supplier’s license to Supplier Owned Materials is as set forth in Section
14.3(b)), Supplier hereby grants to the Eligible Recipients (and, at CoreLogic’s
election, to *** that sign a written agreement with CoreLogic to be bound by
terms at least as protective as the terms contained herein applicable to such
Materials) a *** to *** such Materials, in each case *** of the *** for their
business purposes (without separately commercially exploiting such Supplier
Owned Materials); provided that for generally commercially available products,
such license shall be as set forth in Supplier’s then-current standard terms and
conditions offered generally by Supplier to other commercial customers
(including the standard license fee); and provided further that such license
shall not be available to CoreLogic (or any ***) for use in connection with
Services formerly performed by Supplier if and when such Services are being
performed by a follow-on third party outsourcer (i.e., re-sourcing Services
following termination of Supplier’s performance of such Services);

(ii)
Except with respect to Supplier Owned Materials provided to the Eligible
Recipients *** pursuant to Section ***, Supplier shall deliver to CoreLogic (A)
a copy of such Materials and related documentation, (B) the *** the object code
for such Materials that are not generally commercially available products, and
(C) the *** and object code *** that are generally commercially available
products if Supplier does not offer or provide *** and other *** for such
Materials as provided in Section ***; and

(iii)
Supplier shall offer to provide to the Eligible Recipients (and, at CoreLogic’s
election, to *** that sign a written agreement with CoreLogic to be bound by
terms at least as protective as the terms contained herein applicable to such
Materials) *** and other *** for *** products on Supplier’s then-current
standard terms and conditions for such services.

(iv)
Notwithstanding the license granted above in Section 14.6(b)(i) for Supplier
Owned Materials during the Post-Term IP License Period, in lieu of (and as an
alternative to) the license grant set forth in Section 14.6(b)(i), Supplier may,
in its reasonable discretion, elect to provide to the Eligible Recipients (and,
at CoreLogic’s election, to *** and that sign a written agreement with CoreLogic
to be bound by terms at least as protective as the terms contained herein
applicable to such Materials) such Supplier Owned Materials as part of a service
during the Post-Term IP License Period upon Supplier’s then-current standard
terms and conditions for such service (including the standard service fee);
provided that such service shall not be available to CoreLogic (or any ***) for
use in connection with Services formerly performed by Supplier if and when such
Services are being performed by a follow-on third party outsourcer (i.e.,
re-sourcing Services following termination of Supplier’s performance of such
Services).

Unless CoreLogic otherwise agrees prior to Supplier’s first use of such
Materials in the performance of the Services, the Eligible Recipients (and, at
CoreLogic’s election, ***) shall *** in connection with its receipt of the
licenses, services and other rights above (other than *** for *** as set forth
in Supplier’s then-current standard terms and conditions).

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 61

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Supplier shall not *** any such Materials for which it is unable to offer ***
without CoreLogic’s prior written approval (and absent such approval, Supplier’s
use of any such Materials shall obligate Supplier to provide, ***, such license
and other rights to CoreLogic, CoreLogic Affiliates, the Eligible Recipients and
designated ***).
(c)
Third Party Materials. Unless otherwise provided in a Supplement or otherwise
agreed in advance by CoreLogic in accordance with Section 6.5(c), with respect
to Third Party Materials licensed by Supplier or Supplier Affiliates or
Subcontractors and ***, Supplier hereby grants to the Eligible Recipients (and,
at CoreLogic’s election, to *** that sign a written agreement with CoreLogic to
be bound by terms at least as protective as the terms contained herein
applicable to such Third Party Materials) a sublicense offering the same rights
and warranties with respect to such Third Party Materials available to Supplier
(or the applicable Supplier Affiliates or Subcontractors), on terms and
conditions that are at least as favorable in all material respects as those
applicable to Supplier (or the applicable Supplier Affiliate or Subcontractor),
for the benefit of the Eligible Recipients upon the expiration or termination of
the Term with respect to the Services for which such Materials were used;
provided that, during the Disengagement Services period, Supplier may***
substitute one of the following for such sublicense: (i) the assignment to
CoreLogic, the other Eligible Recipients and such ***, of the underlying license
for such Third Party Materials; or (ii) the procurement for CoreLogic, Eligible
Recipients and such *** of either a (a) new license (with terms at least as
favorable as those in the license held by Supplier or its Affiliates or
Subcontractors (unless and to the extent less favorable pricing is based upon
volume) and with the right to grant sublicenses) to such Third Party Materials
for the benefit of the Eligible Recipients, or (iii) substitute license for
Third Party Materials sufficient to perform, ***unless and to the extent ***),
support or resources and at the levels of performance and efficiency required by
this Agreement, the functions of the Third Party Materials necessary to enable
CoreLogic or its designee to provide the Services for which such Third Party
Materials were used.

Unless CoreLogic has otherwise agreed in advance, the Eligible Recipients (and,
to the extent applicable, ***) shall *** in connection with its receipt of the
licenses, sublicenses and other rights specified in this Section 14.6(c). In
addition, unless CoreLogic has otherwise agreed in advance, Supplier shall
deliver to the Eligible Recipients (and, to the extent applicable, ***) a copy
of such Third Party Materials (including ***, to the extent it has been
available to Supplier) and related documentation and shall cause *** to continue
to be available to the Eligible Recipients (and, at CoreLogic’s election, to
their designee(s)) to the extent it has been available to Supplier. CoreLogic,
however, shall be obligated to *** after the expiration or termination of the
Term with respect to the Services for which such Third Party Materials were
used, for the right to use and receive maintenance or support related thereto,
but only to the extent *** if it had *** the licenses in question or *** has
agreed in advance to ***.
To the extent CoreLogic has agreed in advance *** in connection with its receipt
of such licenses, sublicenses or other rights, Supplier shall, at CoreLogic’s
request, identify the licensing and sublicensing options available to the
Eligible Recipients and the *** associated with each. Supplier shall use
commercially reasonable efforts to obtain the most favorable options and the ***
for Third Party Materials. Supplier shall not commit any Eligible Recipient to
*** without CoreLogic’s prior approval. If the licensor offers more than one
form of license, CoreLogic (not Supplier) shall select the form of license to be
received by CoreLogic, the other Eligible Recipients or their designee(s).
15.    REPRESENTATIONS, WARRANTIES AND COVENANTS.
15.1
Work Standards.

Supplier represents, warrants and covenants that: (i) the Services shall be
rendered with promptness, due care, skill and diligence; (ii) the Services shall
be executed in a workmanlike manner, in accordance with the Service Levels and
standards and practices used by *** providers performing services similar to the
Services; (iii) Supplier shall use adequate numbers of qualified individuals
with suitable training, education, experience, know-how, competence and skill to
perform the Services; (iv) Supplier shall provide such individuals with

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 62

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

training as to *** prior to their *** in the CoreLogic's and/or the Eligible
Recipients’ environment; and (v) Supplier shall have the resources, capacity,
expertise and ability in terms of Equipment, Materials, know-how and personnel
to provide the Services.
15.2
Materials.

(a)
Ownership and Use. Supplier represents, warrants and covenants that it is either
the owner of, or authorized to use, any and all Materials provided and used by
Supplier in providing the Services. As to any such Materials that Supplier does
not own but is authorized to use, Supplier shall advise CoreLogic as to the
ownership and extent of Supplier’s rights with regard to such Materials to the
extent any limitation in such rights would impair Supplier’s performance of its
obligations under this Agreement.

(b)
Performance. Supplier represents, warrants and covenants that any Supplier Owned
Materials will perform in Compliance with its Specifications and will provide
the functions and features and operate in all material respects in the manner
described in its Specifications.

(c)
Developed Materials Compliance. Supplier represents, warrants and covenants that
Developed Materials shall be free from material errors (with respect to
Software, in operation and performance), shall Comply with the Specifications in
all material respects, shall provide the functions and features and operate in
the manner described in the applicable Supplement, Work Order or as otherwise
agreed to by the Parties, and will otherwise be free from any material defects
for the number of months specified in the applicable Supplement or Work Order
after the *** of such Developed Materials by CoreLogic (the “Warranty Period”).
Unless otherwise specified in a Supplement or Work Order, the Warranty Period
shall be *** for Developed Materials that execute on a *** cycle; *** for
Developed Materials that execute on a quarterly cycle; and *** for Developed
Materials that execute on an *** cycle. During the Warranty Period, CoreLogic
shall notify Supplier of any failure to Comply of which CoreLogic becomes aware
as expeditiously as possible (and provide a description of such the
non-conformance in reasonable detail), and Supplier shall repair, replace or
correct any failure to Comply at no additional charge to CoreLogic and shall use
commercially reasonable efforts to do so as expeditiously as possible; provided
that the non-conformance is not attributable to (i) a change or modification to
the CoreLogic Owned Developed Material that is not recommended, performed or
approved by Supplier, or (ii) CoreLogic’s failure to operate such Developed
Material (x) in accordance with the applicable documentation and Specifications,
or (y) in a manner permitted by the terms of this Agreement. If Supplier fails
or is unable to repair, replace or correct such nonconforming Developed
Materials, CoreLogic shall, in addition to any and all other remedies available
to it hereunder, be entitled to obtain from Supplier a copy of the *** to such
Developed Material. The foregoing warranty is *** any obligation Supplier has to
repair and maintenance Services pursuant to an applicable Supplement.

(d)
Nonconformity of Supplier Owned Software. In addition to the foregoing, if
Supplier Owned Materials (excluding Supplier owned Developed Materials, which
are addressed in Section 15.2(c)) do not Comply with the Specifications and
criteria set forth in this Agreement or the applicable Supplement, and/or
adversely affect the Services provided hereunder, Supplier shall expeditiously
*** such Supplier Owned Materials ***.

15.3
Non-Infringement.

(a)
Performance of Responsibilities. Except as otherwise provided in this Agreement,
each Party represents, warrants and covenants that it shall perform its
responsibilities under this Agreement in a manner that does not infringe, or
constitute an infringement or misappropriation of, any patent, copyright,
trademark, trade secret or other proprietary rights of any third party;
provided, however, that the performing Party shall not have any obligation or
liability to the extent any infringement or misappropriation is caused by (i)
modifications made by the other Party or its contractors or subcontractors,
without the knowledge or approval of the performing Party, (ii) the other
Party’s combination of the performing Party’s work product or Materials with
items not furnished, specified or reasonably anticipated by the performing Party
or


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 63

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

contemplated by this Agreement, (iii) a breach of this Agreement by the other
Party, (iv) the failure of the other Party to use corrections or modifications
provided by the performing Party offering equivalent features and functionality,
(v) the other Party’s use of the allegedly infringing or misappropriated
Materials in a manner not contemplated by this Agreement and for which such
Materials are not designed, (vi) the performing Party’s compliance with
Specifications provided by the other Party (unless and to the extent the
performing Party had knowledge of the infringement or misappropriation
associated with compliance with such specifications and failed to disclose it to
the other Party), or (vii) Third Party Software, except to the extent that such
infringement or misappropriation arises from the failure of the performing Party
to obtain the necessary licenses or Required Consents or to abide by the
limitations of the applicable Third Party Software licenses. Each Party further
represents, warrants and covenants that it will not use or create materials in
connection with the Services which are libelous, defamatory, obscene or
otherwise infringe another individual’s privacy rights.
(b)
Third Party Software Indemnification. With respect to Third Party Software
provided by Supplier pursuant to this Agreement, Supplier covenants that it
shall obtain and provide intellectual property indemnification for the Eligible
Recipients (or obtain intellectual property indemnification for itself and
enforce such indemnification on behalf of the Eligible Recipients) from the
suppliers of such Software. Unless otherwise approved in advance by CoreLogic,
such indemnification shall be (i) comparable to the intellectual property
indemnification provided by Supplier to the Eligible Recipients under this
Agreement, or (ii) the indemnification customarily available in the industry for
the same or substantially similar types of software products.

15.4
Authorization.

Each Party represents, warrants and covenants to the other that:
(a)
Corporate Existence. It is a corporation duly incorporated or limited
partnership duly organized, validly existing and in good standing under the Laws
of its state of incorporation or organization;

(b)
Corporate Power and Authority. It has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement;

(c)
Legal Authority. It has obtained all licenses, authorizations, approvals,
consents or permits required to perform its obligations under this Agreement
under all applicable Laws of all authorities having jurisdiction over the
Services, except to the extent the failure to obtain any such license,
authorizations, approvals, consents or permits is, in the aggregate, immaterial;

(d)
Due Authorization. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated by this Agreement have been
duly authorized by the requisite corporate action on the part of such Party;

(e)
No Violation or Conflict. The execution, delivery, and performance of this
Agreement shall not constitute a violation of any judgment, order, or decree; a
material default under any material contract by which it or any of its material
assets are bound; or an event that would, with notice or lapse of time, or both,
constitute such a default; and

(f)
Ownership of Supplier Facilities. To the extent that Supplier provides data
center or hosting services under a Supplement, at all times during the Term
Supplier (or a Subcontractor authorized by CoreLogic to provide data center or
hosting services from such Subcontractor’s owned or leased facility) is and
shall continue to be the owner or lessee of the facilities from which such
services are provided.

15.5
Reserved.

15.6
Disabling Code.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 64

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Supplier represents, warrants and covenants that, without the prior written
consent of CoreLogic, Supplier shall not insert into the Software any code that
*** invoked to disable or otherwise shut down all or any portion of the
Services. Supplier represents, warrants and covenants that, with respect to any
disabling code that may be part of the Software, Supplier shall not invoke or
cause to be invoked such disabling code at any time, including upon expiration
or termination of this Agreement for any reason, without CoreLogic’s prior
written consent. Supplier also represents, warrants and covenants that it shall
not use Third Party Software containing disabling code without the prior
approval of CoreLogic. For purposes of this provision, code that serves the
function of ensuring software license compliance (including passwords) shall not
be deemed disabling code, provided that Supplier notifies CoreLogic in advance
of all such code and obtains CoreLogic’s approval prior to installing such code
in any Software, Equipment or System.
15.7
Compliance with Laws.

(a)
Compliance by Supplier. Subject to ***, Supplier represents, warrants and
covenants that, with respect to the Services and the performance of any of its
legal and contractual obligations hereunder, it is and shall be in compliance in
all material respects with all applicable Supplier Laws during the Term and any
Disengagement Services period, including *** applicable permits, certificates,
approvals and inspections required under such Laws. If a charge of
non-compliance by Supplier with any such Laws occurs and such non-compliance has
or would reasonably be expected to have a material adverse impact on the receipt
or use of the Services by CoreLogic, Supplier shall promptly notify CoreLogic of
such charge.

(b)
Compliance by CoreLogic. Subject to Section 15.7(a), (e) and (f), CoreLogic
represents and warrants that, with respect to the performance by the Eligible
Recipients of CoreLogic’s legal and contractual obligations under this
Agreement, it is and shall be in compliance in all material respects with all
applicable CoreLogic Laws for the Term and any Disengagement Services period
including identifying and procuring applicable permits, certificates, approvals
and inspections required under such Laws. If a charge of non-compliance by
CoreLogic with any such Laws occurs and such non-compliance has or would
reasonably be expected to have a material adverse impact on the performance of
the Services by Supplier, CoreLogic shall promptly notify Supplier of such
charge.

(c)
Compliance Data and Reports. At no additional charge, Supplier shall provide
CoreLogic with data and reports in Supplier’s possession that CoreLogic has
requested or Supplier should otherwise reasonably know are necessary for
CoreLogic to comply with all Laws applicable to the Services.

(d)
Notice of Laws. CoreLogic shall be and remain familiar with the Laws and changes
in Laws applicable to the Eligible Recipients and to the businesses of the
Eligible Recipients (excluding Laws applicable to ***) and shall notify Supplier
of such Laws that are specifically applicable to the Services and changes in
such Laws to the extent they materially impact Supplier’s performance of the
Services or Supplier’s performance of its other obligations under this Agreement
(collectively, “CoreLogic Laws”). Supplier shall be and remain familiar with
Laws applicable to Supplier and to the business of Supplier, the Services or the
performance of Supplier’s obligations under this Agreement (collectively,
“Supplier Laws”). Supplier shall notify CoreLogic of Laws specifically
applicable to the Services or the performance of Supplier’s obligations under
this Agreement and changes in such Laws to the extent they relate to *** the
Services. For the avoidance of doubt, Supplier Laws shall include Laws
applicable to (i) the technical, organizational and security measures to be
implemented and maintained by Supplier and/or at Supplier Facilities to
safeguard Personal Data, and (ii) the restrictions or prohibitions on the use or
disclosure of Personal Data by Supplier and/or Supplier Personnel to the extent
such Laws apply to Supplier and/or Supplier Personnel. Subject to the *** set
forth in Section ***, *** will be responsible for *** if and to the extent ***
under this Agreement causes *** to be ***.

Supplier shall, through the Supplier Personnel, maintain general familiarity
with CoreLogic Laws, and shall bring additional or changed requirements of which
Supplier is aware to CoreLogic’s attention.

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 65

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Subject to its non-disclosure obligations and where Supplier reasonably deems
appropriate, Supplier also shall make commercially reasonable efforts to
communicate information *** regarding Laws applicable to *** that may be of
possible interest or applicability to CoreLogic. At CoreLogic’s request,
Supplier Personnel shall participate in CoreLogic provided compliance training
programs.
(e)
Interpretation of Laws or Changes in Laws. CoreLogic shall be responsible, with
Supplier’s cooperation and assistance, for interpreting CoreLogic Laws or
changes in CoreLogic Laws and shall consult with Supplier regarding the impact
of CoreLogic Laws or changes in CoreLogic Laws on Supplier’s performance and
CoreLogic’s and/or the other Eligible Recipients’ or any of their customers’
receipt and use of the Services. Supplier shall be responsible, with CoreLogic’s
cooperation and assistance, for interpreting Supplier Laws or changes in
Supplier Laws and shall consult with CoreLogic regarding the impact of Supplier
Laws or changes in Supplier Laws on Supplier’s performance and any Eligible
Recipients’ *** the Services. To the extent the impact of any Supplier Law,
CoreLogic Law, or change in Supplier Law or CoreLogic Law cannot be readily
identified by Supplier, the Parties shall cooperate in interpreting such Law or
change in Law and shall seek in good faith to identify and agree upon the impact
on Supplier’s performance and the Eligible Recipients’ *** the Services. If the
Parties are unable to agree upon such impact, each Party shall retain the right,
in its sole discretion, to interpret its own Law or change in such Law and
determine its impact.

(f)
Implementation of Changes in Laws. Each Party shall be operationally responsible
for any changes to its own Systems and processes required by any change in Laws.
*** shall be *** for the *** with changes in *** Laws. Supplier will also
implement changes requested by CoreLogic that are required pursuant to changes
in CoreLogic Laws; provided that, if such change meets the definition of New
Services, then CoreLogic shall be financially responsible for the costs of
compliance with such changes in CoreLogic Laws. However, to the extent such
changes in CoreLogic Laws impact other Supplier customers, any additional costs
for services performed for work for CoreLogic and other Supplier customers shall
be apportioned on an equitable basis ***. If a Party is operationally but not
financially responsible for a change in Laws, the financially responsible Party
shall reimburse the operationally responsible Party for the reasonable cost of
making the required operational changes.

(g)
Export Control.

(i)
The Parties acknowledge that certain products, technology, technical data and
software (including certain services and training) and certain transactions may
be subject to export controls and/or sanctions under the Laws of the United
States and other countries and jurisdictions (including the Export
Administration Regulations, 15 C.F.R. §§730-774, the International Traffic in
Arms Regulations, 22 C.F.R. Parts 120-130, and sanctions programs implemented by
the Office of Foreign Assets Control of the U.S. Department of the Treasury). No
Party shall directly or indirectly export or re-export any such items or any
direct product thereof or undertake any transaction or service in violation of
any such Laws.

(ii)
Subject to Supplier’s obligations in the last sentence of Section 15.7(g)(i),
CoreLogic acknowledges that Supplier has employees and independent contractors
who are not U.S. persons who will provide Services under this Agreement, and
that certain Services will be provided by Supplier Personnel who are located
outside the U.S. For any products, technology, technical data or software
provided by any Eligible Recipient to Supplier which are subject to export
controls and/or sanctions (“CoreLogic Export Materials”), if *** such materials
provided to Supplier, then CoreLogic shall inform Supplier of such CoreLogic
Export Materials prior to their transfer.

(iii)
Subject to CoreLogic’s notification pursuant to Section 15.7(g)(ii), if Supplier
requests that any Services be performed from a new country pursuant to Section
6.1(a), Supplier shall provide CoreLogic with all information that is
readily-available to Supplier *** based upon Supplier’s knowledge and experience
providing services similar to the Services in such country for the export of
such CoreLogic Export Materials, which will include, without limitation, all
such readily-available


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 66

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

information relating to the export activities contemplated by Supplier, by this
Agreement, or as mutually agreed to by both Parties.
(h)
Compliance with Anti-Corruption Laws. Supplier represents and warrants that it
is fully aware of and will comply with, in the performance of its obligations to
CoreLogic, (i) U.S. Foreign Corrupt Practices Act, (ii) U.K. Anti-Bribery Act,
(iii) India Prevention of Corruption Act of 1988, or (iv) any regulations
promulgated under any such laws. As used in this Section, “Official” means an
official or employee of any government (or any department, agency or
instrumentality of any government), political party, state owned enterprise or a
public international organization such as the United Nations, or a
representative or any such person. Supplier further represents and warrants
that, to its knowledge, neither it nor any of the Supplier Personnel has
offered, promised, made or authorized to be made, or provided any contribution,
thing of value or gift, or any other type of payment to, or for the private use
of, directly or indirectly, any Official for the purpose of influencing or
inducing any act or decision of the Official to secure an improper advantage in
connection with, or in any way relating to, (i) any government authorization or
approval involving CoreLogic, or (ii) the obtaining or retention of business by
CoreLogic. Supplier further represents and warrants that it will not in the
future offer, promise, make or otherwise allow to be made or provide any payment
and that it will take all lawful and necessary actions to ensure that no such
payment is promised, made or provided in the future by any of the Supplier
Personnel. Any violation of this Section 15.7(h) will be ***.

15.8
Interoperability.

Supplier covenants that the Software, Equipment and Systems used by Supplier to
provide the Services and for which Supplier is financially or operationally
responsible under this Agreement, are and, subject to Sections 4.3 and 9.6, will
remain during the Term and any Disengagement Services period, compatible and
interoperable with the *** (including the software, equipment and systems used
by *** to provide the *** and/or which may deliver records to, receive records
from, or otherwise interact with the Software, Equipment and/or Systems used by
Supplier to receive the Services) as and to the extent necessary to provide the
Services.
15.9
Disclaimer.

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATIONS, CONDITIONS OR WARRANTIES TO THE OTHER PARTY, WHETHER
EXPRESS OR IMPLIED, INCLUDING THE IMPLIED WARRANTIES AND CONDITIONS OF
MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS FOR A PARTICULAR PURPOSE.
16.    INSURANCE AND RISK OF LOSS.
16.1
Insurance.

During the Term, Supplier shall keep in full force and effect and maintain at
its sole cost and expense the policies of insurance set forth in Schedule 9,
with the specified minimum limits of liability specified therein.
16.2
Risk of Loss.

(a)
General. Subject to Section 17.3, Supplier and CoreLogic each shall be
responsible for damage, destruction, loss, theft or governmental taking of their
respective tangible property or real property (whether owned or leased) and each
Party agrees to look only to its own insuring arrangements with respect to such
damage, destruction, loss, theft, or governmental taking. Each Party shall
promptly notify the other Party of any such damage, destruction, loss, theft, or
governmental taking of such other Party’s tangible property or real property
(whether owned or leased) in the possession or under the control of such Party.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 67

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(b)
Waiver. Supplier and CoreLogic hereby waive, on behalf of themselves and shall
cause their respective insurers to issue appropriate waivers of subrogation
rights for, any claims that either may have against the other for loss or damage
resulting from perils covered by the *** insurance policy. It is understood that
this waiver is intended to extend to all such loss or damage whether or not the
same is caused by the fault or neglect of either Supplier or CoreLogic and
whether or not insurance is in force. If required by policy conditions, each
Party shall secure from its property insurer a waiver of subrogation endorsement
to its policy, and deliver a copy of such endorsement to the other Party if
requested.

17.    INDEMNITIES.
17.1
Indemnity by Supplier.

Supplier agrees to indemnify, defend and hold harmless the Eligible Recipients
and their respective officers, directors, employees, agents, representatives,
successors, and assigns from any and all Losses and threatened Losses paid or
payable to non-Parties (whether the subject of a final adjudication or
otherwise) due to non-Party claims arising from or in connection with any of the
following:
(a)
Representations, Warranties and Covenants. Supplier’s breach of any of the
representations, warranties and covenants set forth in Sections 15.4 and 15.6.

(b)
Assigned Contracts. Supplier’s decision to terminate or failure to observe or
perform any duties or obligations to be observed or performed on or after the
Commencement Date by Supplier under any of the Third Party Software licenses,
Equipment Leases or Third Party Contracts assigned to Supplier pursuant to this
Agreement.

(c)
Licenses, Leases and Contracts. Supplier’s failure to observe or perform any
duties or obligations to be observed or performed on or after the Commencement
Date by Supplier under Third Party Software licenses, Equipment Leases or Third
Party Contracts used by Supplier to provide the Services or for which Supplier
has assumed financial or operational responsibility or to which Supplier is a
party, or any Required Consents pertaining to such licenses, leases or Third
Party Contracts, used by Supplier to provide the Services, each to the extent
such failure was not the result of CoreLogic’s failure to perform its
obligations under this Agreement including its obligation to provide copies of
the contracts or obtain the Required Consents for which it is responsible
pursuant to Section 5.1.

(d)
*** or ***. Supplier’s breach of its obligations under Article *** with respect
to CoreLogic ***.

(e)
Infringement. Infringement or misappropriation or alleged infringement or
alleged misappropriation of a patent, trade secret, copyright or other
proprietary rights in contravention of Supplier’s representations, warranties
and covenants in Sections 15.2 and 15.3.

(f)
*** with ***. Losses, including ***, interest or other remedies, resulting from
Supplier’s failure to perform its responsibilities with respect to *** as
required by Section ***.

(g)
*** with ***. Losses, including ***, interest or other remedies, resulting from
Supplier’s failure to perform its responsibilities with respect to *** as
required by Section ***.

(h)
Taxes. Taxes, together with interest and penalties, that are the responsibility
of Supplier under Section 11.3.

(i)
Shared Facility Services. Services, products or systems provided by Supplier to
a third party from any shared Supplier facility or using any shared Supplier
resources and not constituting Services provided to an Eligible Recipient or
consumer pursuant to this Agreement.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 68

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(j)
Affiliate, Subcontractor or Assignee Claims. Any claim, other than an
indemnification claim under this Agreement, initiated by (i) a Supplier
Affiliate or Subcontractor asserting rights under this Agreement or (ii) any
entity to which Supplier assigned, transferred, pledged, hypothecated or
otherwise encumbered its rights to receive payments from CoreLogic under this
Agreement.

(k)
Reserved.

(l)
Employment Claims. Any claim (including claims by Transitioned Employees)
relating to any: (i) violation by Supplier, Supplier Affiliates or
Subcontractors, or their respective officers, directors, employees,
representatives or agents, of any Laws or any common law protecting persons or
members of protected classes or categories, including Laws prohibiting
discrimination or harassment on the basis of a protected characteristic; (ii)
liability arising or resulting from the employment of Supplier Personnel
(including Transitioned Employees from and after their Employment Effective
Date) by Supplier, Supplier Affiliates or Subcontractors (including liability
for any social security or other employment taxes, workers’ compensation claims
and premium payments, and contributions applicable to the wages and salaries of
such Supplier Personnel); (iii) payment or failure to pay any salary, wages,
pensions, benefits or other compensation due and owing to any Supplier Personnel
(including Transitioned Employees) for amounts arising in periods from and after
their Employment Effective Dates); (iv) employee pension or other benefits of
any Supplier Personnel (including Transitioned Employees) accruing from and
after their Employment Effective Date; (v) other aspects of the employment
relationship of Supplier Personnel with Supplier, Supplier Affiliates or
Subcontractors or the termination of such relationship, including claims for
wrongful discharge, claims for breach of express or implied employment contract
and claims of co-employment or joint employment (vi) Supplier’s or any Supplier
Personnel’s failure to comply with Schedule 5; and (vii) liability resulting
from *** by Supplier, Supplier Affiliates or Subcontractors (or their respective
officers, directors, employees, representatives or agents), or other acts or
omissions with respect to any such Affected Employee by such persons or
entities, including any act, omission or representation made in connection with
the ***, the failure to make offers to any such employees or the terms and
conditions of such offers (including compensation and employee benefits),
except, in each case, to the extent the claims described in (i) through (vii)
result from the wrongful actions or omissions of CoreLogic, the other Eligible
Recipients, or Third Party Contractors or the failure of CoreLogic, the other
Eligible Recipients, or Third Party Contractors to comply with CoreLogic’s
responsibilities under this Agreement.

17.2
Indemnity by CoreLogic.

CoreLogic agrees to indemnify, defend and hold harmless Supplier and its
officers, directors, employees, agents, representatives, successors, and assigns
from any and all Losses and threatened Losses paid or payable to non-Parties
(whether the subject of a final adjudication or otherwise) due to non-Party
claims arising from or in connection with any of the following:
(a)
Representations, Warranties and Covenants. CoreLogic’s breach of any of the
representations, warranties and covenants set forth in Section 15.4.

(b)
Assigned Contracts. CoreLogic’s failure to observe or perform any duties or
obligations to be observed or performed prior to the Commencement Date by
CoreLogic under any of the Third Party Software licenses, Equipment Leases or
Third Party Contracts assigned to Supplier by CoreLogic pursuant to this
Agreement.

(c)
Licenses, Leases or Contracts. CoreLogic’s failure to observe or perform any
duties or obligations to be observed or performed on or after the Commencement
Date by CoreLogic under Third Party Software licenses, Equipment Leases or Third
Party Contracts for which CoreLogic has assumed financial or operational
responsibility or to which CoreLogic is a party, or any Required Consents
pertaining to such licenses, leases or Third Party Contracts, each to the extent
such failure was not the result of Supplier’s


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 69

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

failure to perform its obligations under this Agreement including its obligation
to or obtain the Required Consents for which it is responsible pursuant to
Section 5.1.
(d)
Supplier’s Confidential Information. CoreLogic’s breach of its obligations under
Article 13 with respect to Supplier’s Confidential Information.

(e)
Infringement. Infringement or misappropriation or alleged infringement or
alleged misappropriation of a patent, trade secret, copyright or other
proprietary rights in contravention of CoreLogic’s representations, warranties
and covenants in Section 15.3.

(f)
Taxes. Taxes, together with interest and penalties, that are the responsibility
of CoreLogic under Section 11.3.

(g)
Compliance with Laws. Losses, including government fines, penalties, sanctions,
interest or other remedies resulting from CoreLogic’s failure to perform its
responsibilities under Section 15.7(b).

(h)
CoreLogic Affiliate, Eligible Recipient or Third Party Contractor Claims. Any
claim, other than an indemnification claim or insurance claim under this
Agreement, initiated by a CoreLogic Affiliate, an Eligible Recipient (other than
CoreLogic) or a CoreLogic Third Party Contractor asserting rights under this
Agreement.

(i)
Employment Claims. Any claim relating to any: (i) violation by CoreLogic or an
Eligible Recipient, *** or its respective officers, directors, employees,
representatives or agents, of any Laws or any common law protecting persons or
members of protected classes or categories, including Laws prohibiting
discrimination or harassment on the basis of a protected characteristic; (ii)
liability resulting from the employment of the personnel (including Transitioned
Employees for periods prior to their Employment Effective Date) by CoreLogic or
an Eligible Recipient (including liability for any social security or other
employment taxes, workers’ compensation claims and premium payments, and
contributions applicable to the wages and salaries of such personnel); (iii)
payment or failure to pay any salary, wages, pensions, benefits or other
compensation due and owing to any Transitioned Employees, for amounts arising in
periods prior to their Employment Effective Dates; (iv) employee pension or
other benefits from any Transitioned Employees of CoreLogic or an Eligible
Recipient accruing prior to their Employment Effective Date; (v) other aspects
of the employment relationship of CoreLogic Personnel with CoreLogic, Eligible
Recipients, Affiliates or *** or the termination of such relationship, including
claims for wrongful discharge, claims for breach of express or implied
employment contract, and (vi) any CoreLogic’s or an Eligible Recipient’s failure
to comply with Schedule 5; except, in each case, to the extent claims described
in (i) through (vi) result from the wrongful conduct or wrongful act or omission
of Supplier or Supplier Personnel, or the failure of Supplier or Supplier
Personnel to comply with Supplier’s responsibilities under Schedule 5.

17.3
Additional Indemnities.

Supplier and CoreLogic each agree to indemnify, defend and hold harmless the
other, and the Eligible Recipients and their respective Affiliates, officers,
directors, employees, agents, representatives, successors, and assigns, from any
and all Losses and threatened Losses (a) paid or payable to a non-Party to the
extent they arise from or in connection with the death or bodily injury of any
agent, employee, customer, business invitee, business visitor or other person
caused by the negligence or other tortious conduct of the indemnitor ; and (b)
except as otherwise provided in Section 16.2, arising from or in connection with
the damage, loss or destruction of any real or tangible personal property caused
by the negligence or other tortious conduct of the indemnitor.
17.4
Infringement.

In the event that (a) any item supplied by Supplier or its Affiliates or
Subcontractors that is subject to the indemnity in Section 17.1(e) are found, or
in Supplier’s reasonable opinion are likely to be found, to infringe

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 70

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

upon the patent, copyright, trademark, trade secrets, intellectual property or
proprietary rights of any third party in any country in which Services are to be
performed or received under this Agreement, or (b) the continued use of such
Materials, Equipment, Software or Services is enjoined, Supplier shall, in
addition to defending, indemnifying and holding harmless CoreLogic as provided
in Section 17.1(e) and to the other rights CoreLogic may have under this
Agreement, promptly and at its own cost and expense, and in such a manner as to
minimize the disturbance to the Eligible Recipients, do one of the following:
(i) obtain for the Eligible Recipients the right to continue using such
Materials, Equipment, or Services; (ii) modify such Materials, Equipment, or
Services so as to no longer be infringing without degrading the performance or
quality of the Services or adversely affecting CoreLogic’s and the Eligible
Recipients’ intended use; or (iii) replace such item(s) with a non-infringing
functional equivalent that does not degrade the performance or quality of the
Services or adversely affect the intended use as contemplated by this Agreement.
17.5
Indemnification Procedures.

With respect to non-Party claims which are subject to indemnification under this
Agreement (other than as provided in Section 17.6 with respect to claims covered
by Section 17.1(f) or (g)), the following procedures shall apply:
(a)
Notice. Promptly after receipt by any person or entity entitled to
indemnification under this Agreement of notice of the commencement or threatened
commencement of any civil, criminal, administrative, or investigative action or
proceeding involving a claim in respect of which the indemnitee will seek
indemnification hereunder, the indemnitee shall notify the indemnitor of such
claim. No delay or failure to so notify an indemnitor shall relieve it of its
obligations under this Agreement except to the extent that such indemnitor has
suffered actual prejudice by such delay or failure. Within fifteen (15) days
following receipt of notice from the indemnitee relating to any claim, but no
later than five (5) days before the date on which any response to a complaint or
summons is due, the indemnitor shall notify the indemnitee that the indemnitor
elects to assume control of the defense and settlement of that claim (a “Notice
of Election”).

(b)
Procedure Following Notice of Election. If the indemnitor delivers a Notice of
Election within the required notice period, the indemnitor shall assume sole
control over the defense and settlement of the claim; provided, however, that
(i) the indemnitor shall keep the indemnitee fully apprised at all times as to
the status of the defense, and (ii) the indemnitor shall obtain the prior
written approval of the indemnitee before entering into any settlement of such
claim imposing financial or non-financial obligations or restrictions on the
indemnitee or constituting an admission of guilt or wrongdoing by the indemnitee
or ceasing to defend against such claim. The indemnitor shall not be liable for
any legal fees or expenses incurred by the indemnitee following the delivery of
a Notice of Election; provided, however, that (i) the indemnitee shall be
entitled to employ counsel at its own expense to participate in the handling of
the claim, and (ii) the indemnitor shall pay the fees and expenses associated
with such counsel if there is a conflict of interest with respect to such claim
which is not otherwise resolved or if the indemnitor has requested the
assistance of the indemnitee in the defense of the claim or the indemnitor has
failed to defend the claim diligently and the indemnitee is prejudiced or likely
to be prejudiced by such failure. The indemnitor shall not be obligated to
indemnify the indemnitee for any amount paid or payable by such indemnitee in
the settlement of any claim if (x) the indemnitor has delivered a timely Notice
of Election and such amount was agreed to without the written consent of the
indemnitor, (y) the indemnitee has not provided the indemnitor with notice of
such claim and a reasonable opportunity to respond thereto, or (z) the time
period within which to deliver a Notice of Election has not yet expired.

(c)
Procedure Where No Notice of Election Is Delivered. If the indemnitor does not
deliver a Notice of Election relating to any claim for which it is obligated to
indemnify the other Party hereunder within the required notice period, the
indemnitee shall have the right to defend the claim in such manner as it may
deem appropriate. The indemnitor shall promptly reimburse the indemnitee for all
such reasonable costs and expenses incurred by the indemnitee, including
reasonable attorneys’ fees.

17.6
Indemnification Procedures – Governmental Claims.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 71

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

With respect to claims covered by Section 17.1(f) or (g), the following
procedures shall apply:
(a)
Notice. Promptly after receipt by CoreLogic of notice of the commencement or
threatened commencement of any action or proceeding involving a claim in respect
of which the indemnitee will seek indemnification pursuant to Section 17.1(f) or
(g), CoreLogic shall notify Supplier of such claim. No delay or failure to so
notify Supplier shall relieve Supplier of its obligations under this Agreement
except to the extent that Supplier has suffered actual prejudice by such delay
or failure.

(b)
Procedure for Defense. CoreLogic shall be entitled, at its option, to have the
claim handled pursuant to Section 17.5 or to retain sole control over the
defense and settlement of such claim; provided that, in the latter case,
CoreLogic shall (i) keep Supplier reasonably apprised as to the status of the
defense and consult with Supplier on a regular basis regarding claim processing
(including actual and anticipated costs and expenses) and litigation strategy,
(ii) reasonably consider any Supplier settlement proposals or suggestions and
consult with Supplier and discuss any settlement agreement that imposes a
monetary amount to be paid or reimbursed by Supplier, and (iii) use commercially
reasonable efforts to minimize any amounts payable or reimbursable by Supplier.

17.7
Subrogation.

Except as otherwise provided in Section 16.1 or 16.2, if an indemnitor shall be
obligated to indemnify an indemnitee pursuant to any provision of this
Agreement, the indemnitor shall, upon payment of such indemnity in full, be
subrogated to all rights of the indemnitee with respect to the claims to which
such indemnification relates.
18.    LIABILITY.
18.1
General Intent.

Subject to the specific provisions and limitations of this Article 18, it is the
intent of the Parties that each Party shall be liable to the other Party for any
actual damages incurred by the non-breaching Party as a result of the breaching
Party’s unexcused failure to perform its obligations in the manner required by
this Agreement.
18.2
Limitation of Liability.

(a)
Exclusions from Limitations. EXCEPT AS PROVIDED IN THIS SECTION 18.2, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT, CONSEQUENTIAL,
INCIDENTAL, COLLATERAL, EXEMPLARY OR PUNITIVE DAMAGES, REGARDLESS OF THE FORM OF
THE ACTION OR THE THEORY OF RECOVERY, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES.

(b)
Liability Cap. Except as otherwise provided in this Section 18.2, the total
aggregate liability of either Party, for all claims asserted by the other Party
under or in connection with this Agreement, regardless of the form of the action
or the theory of recovery, shall be limited to (i) ***dollars ($***) if the last
act or omission giving rise to liability occurs during the ***(***) *** period
immediately after the Effective Date and (ii) after such ***(***) *** period,
the *** to *** under this Agreement during the ***(***) *** period preceding the
last act or omission giving rise to such liability (with respect to clause (i)
or (ii) as applicable, the “Standard Cap”). For avoidance of doubt, this
liability cap is an aggregate liability cap for this Agreement, all Supplements
and all Companion Agreements.

(c)
Exceptions to Limitations of Liability. The limitations of liability set forth
in Sections 18.2(a) and (b) shall not apply with respect to:

(i)
Losses occasioned by the fraud or willful misconduct of a Party.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 72

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(ii)
Losses that are the subject of ***under Article *** of this Agreement, excluding
Losses payable pursuant to Section *** (***), Section *** (*** with ***) and
Section *** (***) for which the limitations of liability are as set forth in
Section ***.

(iii)
Losses occasioned by ***. For purposes of this provision, *** shall mean ***, in
a manner impermissible under this Agreement, of the performance of *** of the
*** then *** to be *** under this Agreement.

(iv)
Reserved.

(v)
Losses occasioned by any breach of a Party’s representations or warranties under
Section ***.

(vi)
Losses occasioned by (i) *** of the *** of an Eligible Recipient and (ii) Losses
occasioned by *** of the *** of ***.

(vii)
Losses occasioned by Supplier’s breach of its obligations under Section *** with
respect to ***; provided that if and to the extent any such Supplier breach also
constitutes a failure by Supplier to comply with *** as contemplated by either
Section *** or *** (each, a “***”), then, subject to the immediately following
sentence, any Losses occasioned by such *** shall be subject to the limitations
set forth below in Section *** or ***, as each may be applicable depending on
the *** involved. Notwithstanding the foregoing, if any *** is also a liability
event that may be characterized under additional types of claims under this
Agreement (e.g., ***, willful misconduct), the type of claim that carries the
*** and types of damages for such claim shall be available to CoreLogic,
notwithstanding that a *** limit of liability or *** type of damages may be
specified in Section 18.2(d)(ii) or (iii). For example, if a *** also
constitutes willful misconduct, the *** of liability and the *** of damages
applicable to such claim shall apply, notwithstanding that a *** of liability or
*** of damages are specified for breaches of confidentiality in Section
18.2(d)(ii) or (iii).

(d)
Modifications to Limitations of Liability. The limitations of liability set
forth in Sections 18.2(a) and (b) shall not apply with respect to the following
except to the extent set forth below:

(i)
For Losses occasioned by the *** of a Party, the Party’s aggregate liability
will not exceed ***(***) times the Standard Cap.

(ii)
Subject to the last paragraph of Section 18.2(d), for Losses occasioned by
Supplier’s failure to comply with Article *** with respect to ***, Supplier’s
aggregate liability will not exceed ***(***) times the Standard Cap and such
Losses shall include ***, any amounts paid or payable to any non-Party pursuant
to an indemnified claim per Article ***, and any and all ***, but shall not
include any other damages excluded by Section ***.

(iii)
Subject to the last paragraph of Section 18.2(d), for Losses occasioned by
Supplier’s failure to comply with Article *** with respect to *** that is not
***, Supplier’s aggregate liability will not exceed ***(***) times the Standard
Cap; provided, that (a) Supplier shall not be liable for Losses from *** or ***
*** in ***; and (b) for Losses of the type described in Section 18.2(a), only
*** may be recovered for that type of Loss under this Section 18.2(d)(iii).
“***” means Losses arising from the *** (including, ***) that results in *** for
CoreLogic or any other Eligible Recipients. For clarification, nothing in this
Section 18.2(d)(iii) is intended to limit CoreLogic’s ability to recover direct
damages under this paragraph, which collectively with any ***, shall not exceed
in the aggregate *** times the Standard Cap.

(iv)
Subject to the last paragraph of Section 18.2(d), for Losses occasioned by an
Eligible Recipient’s failure to comply with Article *** with respect to ***,
CoreLogic’s aggregate liability will not exceed ***(***) times the Standard Cap;
provided, that (a) CoreLogic shall not be liable for Losses from ***; and (b)
for Losses of the type described in Section 18.2(a), only *** may be


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 73

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

recovered for that type of Loss under this Section 18.2(d)(iv). “***” means
Losses arising from the *** (including, *** that result in *** for Supplier or
any of its Affiliates. For clarification, nothing in this Section 18.2(d)(iv) is
intended to limit Supplier’s ability to recover direct damages under this
paragraph, which collectively with any ***, shall not exceed in the aggregate
***(***) times the Standard Cap.
(v)
Subject to the last paragraph of Section 18.2(d), for Losses occasioned by
Supplier’s breach of the last sentence of Section *** (*** by ***), Supplier’s
aggregate liability will not exceed (A) ***(***) times the Standard Cap where
CoreLogic has provided Supplier with *** either (x) in the *** (as implemented
in accordance with Section ***) or (y) in reasonable detail identifying Section
*** to the *** or (B) the Standard Cap where CoreLogic has not provided Supplier
with such ***; and such Losses shall include ***, and any amounts paid or
payable to any non-Party pursuant to an indemnified claim per Article ***, but
shall not include any other damages excluded by Section 18.2(a).

(vi)
For any and all liability events described in this Section 18.2(d), (A) each
Party’s liability will not exceed, in the aggregate, ***(***) times the Standard
Cap and (B) where a Party is liable for any amount in excess of the Standard
Cap, the first dollars toward satisfaction of liability for such liability event
will come first from the amounts in excess of the Standard Cap, and thereafter
from the Standard Cap. In addition, notwithstanding anything to the contrary in
Section 18.2, for a single liability event that may be characterized under two
or more types of claims under this Agreement, the type of claim that carries the
*** and types of damages for such claim shall be available to the claiming
Party, notwithstanding that a *** of liability or *** of damages may be
specified in this Section 18.2(d) for one type of claim. For example, if a
breach of *** covered by Section 18.2(d)(iii) also constitutes willful
misconduct or fraud, the *** of liability and the *** damages applicable to such
claim shall apply, notwithstanding that a *** or *** of damages are specified
for breaches of *** above.

(e)
Items Not Considered Damages. The following shall not be considered damages
subject to, and shall not be counted toward the liability exclusion or cap
specified in, Section 18.2(a) or (b):

(i)
*** against Supplier pursuant to this Agreement.

(ii)
Amounts withheld by CoreLogic in accordance with this Agreement or paid by
CoreLogic but subsequently recovered from Supplier due either to incorrect
Charges by Supplier or non-***.

(iii)
Invoiced Charges and other amounts that are due and owing to Supplier for
Services under this Agreement.

(f)
Waiver of Liability Cap. If, at any time, the total aggregate liability of one
Party for claims asserted by the other Party under or in connection with this
Agreement exceeds ***percent (***%) of the liability cap specified in Section
18.2(b) (as may be increased in accordance with this Section 18.2(e)) and, upon
the request of the other Party, the Party incurring such liability refuses to
waive such cap and/or increase the available cap to an amount at least equal to
the original liability cap, then the other Party may terminate this Agreement,
and in the case of CoreLogic exercising its right to terminate, CoreLogic may
terminate this Agreement immediately without payment of Termination Charges.

(g)
Eligible Recipient Damages. The Parties acknowledge and agree that, to the
extent an Eligible Recipient has suffered Losses for which Supplier may be
liable under this Agreement, CoreLogic may seek recovery of such Losses on
behalf of such Eligible Recipient in the same manner and to the same extent it
would be entitled to do so on its own behalf if it had suffered such Losses.

(h)
Acknowledged Direct Damages. The following shall be considered direct damages
and neither Party shall assert that they are indirect, incidental, collateral,
consequential or special damages or lost profits


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 74

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

to the extent they are proximately caused by either Party’s failure to perform
in accordance with this Agreement:
(i)
Costs and expenses of ***.

(ii)
Costs and expenses of *** the Services or any part thereof.

(iii)
Costs and expenses of ***.

(iv)
Cover damages, including the costs and expenses incurred to (A) ***, to the
extent *** under this Agreement or (B) *** and, with respect to both (A) and
(B), including the costs and expenses associated with the *** to assist with
***.

(v)
Reserved.

(vi)
*** or related expenses reasonably incurred by either Party in performing items
(ii) and (iv), including *** and similar charges.

(vii)
Subject to Section ***, damages, *** resulting from ***.

(viii)
*** resulting from *** obligations under Section ***

(ix)
Reserved.

The absence of a direct damage listed in this Section 18.2(g) shall not be
construed or interpreted as an agreement to exclude it as a direct damage under
this Agreement.
(i)
Duty to Mitigate. Each Party shall use appropriate efforts to mitigate its
damages to the extent within its reasonable control and consistent with the
Parties’ respective performance obligations under this Agreement; provided,
however, that this provision is not intended to expand or diminish a Party’s
rights or obligations under this Agreement, alter the plain meaning of the
provisions contained herein, or limit a Party’s rights to act in its own
self-interest.

19.    DISPUTE RESOLUTION.
19.1
Dispute Resolution Procedures.

Any dispute arising out of or relating to this Agreement and/or the Services
provided by Supplier pursuant thereto shall be resolved in accordance with the
dispute resolution procedures set forth in Schedule 6.
19.2
Jurisdiction.

Each Party irrevocably agrees that any legal action, suit or proceeding brought
by it in any way arising out of this Agreement must be brought solely and
exclusively in state or federal courts located in Orange County in the state of
California, and each Party irrevocably submits to the sole and exclusive
jurisdiction of these courts in personam, generally and unconditionally with
respect to any action, suit or proceeding brought by it or against it by the
other Party. Notwithstanding the foregoing, either Party may seek injunctive or
other equitable relief or seek to enforce an arbitration award or other judgment
in any court of competent jurisdiction. Each Party hereby waives its right to a
jury trial in connection with any dispute or legal proceeding arising out of
this Agreement or the subject matter hereof.
19.3
Continued Performance.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 75

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(a)
General. Each Party agrees that it shall, unless otherwise directed by the other
Party, continue performing its obligations under this Agreement, and neither
Party shall deny, withdraw or restrict such performance, while any dispute is
being resolved; provided that this provision shall not operate or be construed
as extending the Term or prohibiting or delaying a Party’s exercise of any right
it may have to terminate the Term as to all or any part of the Services. For
purposes of clarification, CoreLogic Data may not be withheld by Supplier
pending the resolution of any dispute.

(b)
Non-Interruption of Services. Supplier acknowledges and agrees that any
interruption to the Service may cause irreparable harm to the Eligible
Recipients and their customers, in which case an adequate remedy at law may not
be available.

19.4
Governing Law.

This Agreement and performance under it shall be governed by and construed in
accordance with the applicable Laws of California, without giving effect to any
choice-of-law provision or rule (whether of such State or any other
jurisdiction) that would cause the application of the Laws of any other
jurisdiction; provided, however, the Uniform Computer Information Transactions
Act whether now or hereafter enacted in California (“UCITA”), shall not apply to
this Agreement or any performance hereunder and the Parties expressly opt-out of
the applicability of UCITA to this Agreement. The application of the United
Nations Convention on Contracts for the International Sale of Goods is expressly
excluded.
19.5
Injunctive Relief.

As a recipient of Confidential Information, Supplier agrees that CoreLogic
and/or the Eligible Recipients and/or their customers may be irreparably injured
by the disclosure of Confidential Information in violation of this Agreement;
and in addition to any other remedies available at law or in equity, CoreLogic
may seek an injunction to prevent or stop such disclosure.
20.    TERMINATION.
20.1
Termination for Cause.

(a)
By CoreLogic. If Supplier:

(i)
commits a material breach of its obligations with respect to Transition
Services, which breach is not cured within the period specified in Section
4.2(h);

(ii)
commits a material breach of this Agreement or a Supplement, which breach is not
cured within thirty (30) days after notice of the breach from CoreLogic;

(iii)
commits a material breach of this Agreement or a Supplement which is not capable
of being cured within the period specified pursuant to Section 20.1(a)(ii);

(iv)
commits ***, which *** a material breach of this Agreement (which may be a
material breach under a Supplement);

(v)
becomes liable for or incurs Service Level Credits under a Supplement that, in
the aggregate, exceed *** percent (***%) of the cumulative At Risk Amount under
a Supplement during any rolling *** (***) *** period;

(vi)
fails to perform in accordance with the same Critical Service Level for ***
(***) *** or *** (***) *** over a *** (***) *** consecutive period; or


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 76

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(vii)
fails to deliver to CoreLogic a Facility and Controls Audit opinion in
accordance with Section 9.10(h) which breach is not cured within thirty (30)
days after notice of the breach from CoreLogic or otherwise fails to implement
remedial measures to eliminate failures or deficiencies in such Facility and
Controls Audit as required by, and in accordance with, Section 9.10(h);

then CoreLogic may, by giving notice to Supplier, terminate this Agreement or
the applicable Supplement, with respect to *** Services as of a date specified
in the notice of termination; provided, however, that in the case of a material
breach under any Supplement pursuant to Sections 20.1(a)(i) through 20.1(a)(iv)
or Service Level Credits incurred under a Supplement pursuant to Section
20.1(a)(v), CoreLogic’s right to terminate shall apply only to the applicable
Supplement and not to this Agreement as a whole unless the breach is also a
material breach of this Agreement, or separate grounds exist for a material
breach of this Agreement, in which case CoreLogic may terminate this Agreement
or the applicable Supplement. Supplier shall *** to *** in connection with such
a termination for cause. If CoreLogic chooses to terminate this Agreement or a
Supplement in part, the Charges payable under this Agreement or such Supplement
will be equitably adjusted in accordance with the pricing methodology set forth
in the applicable Supplement, to reflect such partial termination. For avoidance
of doubt, the Parties acknowledge and agree that a material breach under a
Supplement or any Companion Agreement shall be deemed a material breach under
all *** for purposes of this provision.
The express acknowledgment that a certain amount of Service Level Credits or
number of Service Level defaults constitutes grounds for termination under
Section 20.1(a)(v) and (vi) does not imply that a lesser amount or number cannot
constitute a material breach of this Agreement and therefore grounds for
termination under other subsections, and no Party shall contend otherwise in any
dispute or controversy between the Parties.
(b)
By Supplier. If CoreLogic fails to pay undisputed Charges then due and owing
under a Supplement by the specified due date or fails to properly escrow
disputed Charges in accordance with Section 12.4(e), and the total of all such
overdue undisputed Charges exceeds, in the aggregate, *** dollars ($***),
Supplier shall provide notice of such failure and its intention to terminate on
the basis of such failure, and if CoreLogic fails to cure such default within
*** (***) *** of such notice from Supplier, Supplier may then provide a second
notice of such failure and Supplier’s intention to terminate on the basis of
such failure. If CoreLogic fails to cure such default within *** (***) *** of
such second notice, then Supplier may, by notice to CoreLogic, immediately
terminate the applicable Supplement. Supplier acknowledges and agrees that ***
describe *** to *** and *** any *** it may have to *** or any ***.

20.2
Termination for Convenience.

CoreLogic may terminate any Supplement with respect to *** the Services for
convenience and without cause ***. If CoreLogic elects to terminate Services
provided under a Supplement on this basis, CoreLogic shall give Supplier at
least *** (***) *** prior notice designating the termination date. In either
event, CoreLogic shall pay to Supplier a Termination Charge calculated and paid
in accordance with Schedule 4 or the applicable Supplement, if any Termination
Charges is applicable to the termination under the applicable Supplement. If a
purported termination for cause by CoreLogic under Section 20.1 is finally
determined by a competent authority not to be properly a termination for cause,
then such termination by CoreLogic shall be deemed to be a termination for
convenience under this Section 20.2 as of the date of such termination.
20.3
Termination Upon Supplier Change of Control.

In the event of a change in Control of Supplier (***) or the Entity that
Controls Supplier (if any), where such Control is acquired, directly or
indirectly, in a single transaction or series of related transactions, or all or
substantially all of the assets of Supplier (***) are acquired by any entity, or
Supplier (***) is merged with or into another entity to form a new entity, in
each such case where such Control is acquired by an Entity that was not an
Affiliate of Supplier immediately prior to and independent of such transaction
or series of related transactions and provided that CoreLogic has concerns that
are reasonable and made in good faith (in the

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 77

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

context of the nature and magnitude of the decision contemplated by this Section
20.3) pertaining to the successor Entity’s reputation in the market, ability to
provide the Services in accordance with the provisions of this Agreement and the
Supplement (including ***), *** and/or ***, or other *** and ***, then at any
time within *** (***) *** after the last to occur of such events, CoreLogic may
at its option terminate this Agreement by giving Supplier at least *** (***) ***
prior notice and designating a date upon which such termination shall be
effective; provided, however, if such change in Control of Supplier involves a
Direct CoreLogic Competitor, CoreLogic may terminate this Agreement by giving
Supplier at least *** (***) *** prior notice, and such Direct CoreLogic
Competitor shall be prohibited from any contact with CoreLogic Data, CoreLogic
Confidential Information and any and all other information about the CoreLogic
account, including discussions with Supplier Personnel regarding specifics
relating to the Services. Supplier shall be entitled to Termination Charges in
connection with such a termination to the extent provided in, and in accordance
with, Schedule 13.
20.4
Termination Upon CoreLogic Merger or Acquisition.

If, in a single transaction or series of transactions, CoreLogic is acquired by
any other Entity (by stock sale, asset sale or otherwise) or merges with any
other Entity, then, at any time within *** (***) *** after the last to occur of
such events, CoreLogic may at its option terminate this Agreement by giving
Supplier at least *** (***) *** prior notice and designating a date upon which
such termination shall be effective. Supplier shall be entitled to Termination
Charges in connection with such a termination calculated to the extent provided
in, and in accordance with, Schedule 13.
20.5
Termination for Insolvency.

If any Party (i) files for bankruptcy, (ii) becomes or is declared insolvent, or
is the subject of any bona fide proceedings related to its liquidation,
administration, provisional liquidation, insolvency or the appointment of a
receiver or similar officer for it, (iii) passes a resolution for its voluntary
liquidation, (iv) has a receiver or manager appointed over all or substantially
all of its assets, (v) makes an assignment for the benefit of all or
substantially all of its creditors, (vi) enters into an agreement or arrangement
for the composition, extension, or readjustment of substantially all of its
obligations or any class of such obligations, (vii) fails or becomes incapable
of paying its debts as they become due, or (viii) experiences an event analogous
to any of the foregoing in any jurisdiction in which any of its assets are
situated, then the other Party may terminate this Agreement as of a date
specified in a termination notice; provided, however, that Supplier will not
have the *** under this Section so long as *** for the Services to be *** in
***. If any Party elects to terminate this Agreement due to the insolvency of
the other Party, such termination will be deemed to be a termination for cause
hereunder. Supplier shall not be entitled to any Termination Charges in
connection with such a termination.
20.6
CoreLogic Rights Upon Supplier’s Bankruptcy.

(a)
General Rights. In the event of Supplier’s bankruptcy or other formal procedure
referenced in Section 20.5 or the filing of any petition under bankruptcy laws
affecting the rights of Supplier which is not stayed or dismissed within thirty
(30) days of filing, in addition to the other rights and remedies set forth
herein, to the maximum extent permitted by Law, CoreLogic will have the
immediate right to retain and take possession for safekeeping all CoreLogic
Data, CoreLogic Confidential Information, CoreLogic licensed Third Party
Software, CoreLogic owned Equipment, CoreLogic Owned Materials, CoreLogic owned
Developed Materials, and all other Software (including all ***), Equipment,
Systems or Materials to which the Eligible Recipients are or would be entitled
during the Term or upon the expiration or termination of this Agreement.
Supplier shall cooperate fully with the Eligible Recipients and assist the
Eligible Recipients in identifying and taking possession of the items listed in
the preceding sentence. CoreLogic will have the right to hold such CoreLogic
Data, CoreLogic Confidential Information, Software (including all source code),
Equipment, Systems and Materials until such time as the trustee or receiver in
bankruptcy or other appropriate insolvency office holder can provide adequate
assurances and evidence to CoreLogic that they will be protected from sale,
release, inspection, publication, or inclusion in any publicly accessible


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 78

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

record, document, material or filing. Supplier and CoreLogic agree that without
this material provision, CoreLogic would not have entered into this Agreement or
provided any right to the possession or use of CoreLogic Data, CoreLogic
Confidential Information, or CoreLogic Software covered by this Agreement.
(b)
CoreLogic Rights in Event of Bankruptcy Rejection. Notwithstanding any other
provision of this Agreement to the contrary, if Supplier becomes a debtor under
the United States Bankruptcy Code (11 U.S.C. §101 et. seq. or any similar Law in
any other country (the “Bankruptcy Code”)) and rejects this Agreement pursuant
to Section 365 of the Bankruptcy Code (a “Bankruptcy Rejection”), (i) any and
all of the licensee and sublicensee rights of the Eligible Recipients arising
under or otherwise set forth in this Agreement, including the rights of the
Eligible Recipients referred to in Section 14.6, shall be deemed fully retained
by and vested in the Eligible Recipients as protected intellectual property
rights under Section 365(n)(1)(B) of the Bankruptcy Code and further shall be
deemed to exist immediately before the commencement of the bankruptcy case in
which Supplier is the debtor; (ii) CoreLogic shall have all of the rights
afforded to non-debtor licensees and sublicensees under Section 365(n) of the
Bankruptcy Code; and (iii) to the extent any rights of the Eligible Recipients
under this Agreement which arise after the termination or expiration of this
Agreement are determined by a bankruptcy court not to be “intellectual property
rights” for purposes of Section 365(n), all of such rights shall remain vested
in and fully retained by the Eligible Recipients after any Bankruptcy Rejection
as though this Agreement were terminated or expired. CoreLogic shall under no
circumstances be required to terminate this Agreement after a Bankruptcy
Rejection in order to enjoy or acquire any of its rights under this Agreement,
including without limitation any of the rights of CoreLogic referenced in
Section 14.6 unless and to the extent required by applicable Laws.

20.7
Termination for ***.

If Supplier receives a ***, then *** may, in its sole discretion, terminate this
Agreement *** by giving Supplier at least *** (***) *** prior notice. Supplier
*** to *** in connection with such a termination.
20.8
Disengagement Services.

(a)
Availability. As part of the Services, and for the Charges set forth in Sections
20.8(b)(2) and 20.8(d) and the applicable Supplement, Supplier shall provide to
CoreLogic and its designee(s) the Services described in Section 20.8(b) and any
disengagement services described in the applicable Supplement (collectively, the
“Disengagement Services”) with respect to any Services that Supplier will no
longer be performing for CoreLogic (whether as a result of termination,
expiration or removal) (the “Affected Services”).

(1)
Period of Provision. Supplier shall provide the Disengagement Services to
CoreLogic and its designee(s), commencing after a request for Disengagement
Services, and, at CoreLogic’s request, continuing for up to *** (***) ***
following the commencement of such Disengagement Services.

(2)
Firm Commitment. Supplier shall provide Disengagement Services regardless of the
reason for removal of the Affected Services; provided, that if this Agreement is
terminated by Supplier under Section 20.1(b), or if, during the Disengagement
Services following any other termination or expiration, CoreLogic commits a
breach of CoreLogic’s payment obligations under Section 12.2 (Payment Due) or
12.4 (Disputed Charges) and fails to cure such breach within thirty (30) days
after receipt of notice of such breach from Supplier, Supplier may *** for
Disengagement Services to be provided or performed under this Section 20.8. Such
*** shall be based on an *** with any *** to be *** on the ***.

(3)
Performance. All Disengagement Services shall be provided subject to and in
accordance with the terms and conditions of this Agreement. Without limiting the
foregoing, Supplier shall perform the Disengagement Services with at least the
same degree of accuracy, quality,


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 79

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

completeness, timeliness, responsiveness and resource efficiency as it was
required to provide the same or similar Services during the Term, including
compliance with the Service Levels, payment of Service Level Credits in the
event it fails to do so, and if the Disengagement Services occur during the
Sarbanes-Oxley reporting period, delivery of the SSAE 16 report in accordance
with Section 9.10(h). Supplier Personnel (including all Key Supplier Personnel)
*** to be critical to the performance of the Services and Disengagement Services
shall be retained on the CoreLogic account through the completion of all
relevant Disengagement Services.

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 80

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(b)
Scope of Disengagement Services. At CoreLogic's request, the Disengagement
Services provided by Supplier shall include the services, functions and
responsibilities described below (in addition to any Disengagement Services
described in the applicable Supplement).

(1)
General Support. To the extent requested by CoreLogic, Supplier shall (i) assist
CoreLogic or its designee(s) in developing a written disengagement plan
(“Disengagement Plan”) to effect the disengagement, (ii) perform programming and
consulting services to assist in implementing the Disengagement Plan, (iii)
train personnel designated by CoreLogic or its designee(s) in the use of any
business processes, work instructions and work procedures and any Equipment,
Software, Systems, Materials and tools used in connection with the performance
of the Affected Services and to which CoreLogic or an Eligible Recipient has
license rights following the termination or expiration of the Affected Services,
(iv) catalog all business processes, work instructions, work procedures,
Software, CoreLogic Data, Equipment, Materials, Third Party Contracts and tools
used to provide the Affected Services, (v) provide machine readable and printed
listings and associated documentation for *** Software owned by any Eligible
Recipient and *** to which any Eligible Recipient is entitled under this
Agreement or the applicable Supplement and assist in its re-configuration,
(vi) provide technical documentation for Software used by Supplier to provide
the Affected Services and to which CoreLogic or the Eligible Recipients has
rights following the termination or expiration of this Agreement, (vii) assist
in the execution of a parallel operation, data migration and testing process
until the successful completion of the transition of the Affected Services to
CoreLogic or its designee(s), (viii) create and provide copies of the CoreLogic
Data related to the Affected Services in the format and on the media reasonably
requested by CoreLogic, another Eligible Recipient and/or their designee(s),
(ix) provide a complete and up-to-date, electronic copy of the Policy and
Procedures Manual and any applicable business processes, work instructions and
work procedures, in each case in the format and on the media reasonably
requested by CoreLogic, and (x) provide other technical assistance requested by
CoreLogic that is reasonably related to the disengagement with respect to the
Affected Services. With respect to any designee of an Eligible Recipient as
contemplated in this Section 20.8(b)(1), CoreLogic agrees to (i) cause the
applicable Eligible Recipient to execute an agreement (or confirm that such an
agreement as been executed) with such designee that includes confidentiality
terms at least as protective as the confidentiality terms contained herein
governing CoreLogic’s use of Supplier’s Confidential Information and (ii)
provide written confirmation to Supplier that such agreement has been executed
between such Eligible Recipient and the applicable designee.

(2)
Continuation of the Affected Services. At CoreLogic’s request, Supplier shall
continue providing to the Eligible Recipient(s) any or all of the Affected
Services after their anticipated the removal, expiration or termination date.
Supplier shall provide any such Affected Services subject to and in accordance
with the terms and conditions of this Agreement and CoreLogic shall pay Supplier
the Charges specified in the applicable Supplement that CoreLogic would have
been obligated to pay Supplier for such Affected Services if this Agreement had
not yet expired or been terminated or had the Affected Services not been
removed. To the extent CoreLogic requests a portion of the Services included in
a particular Charge, the amount to be paid by CoreLogic will be equitably
adjusted to reflect the portion of the Affected Services included in such Charge
that Supplier will not be providing or performing.

(3)
*** Subject to Section 20.8(c), CoreLogic and its designee(s) shall be permitted
*** without interference from Supplier, Supplier Subcontractors or Supplier
Affiliates, *** effective after the date when Supplier ceases provision of the
Affected Services, *** *** during the *** (***) *** preceding such date.
Supplier shall waive, and shall cause its Subcontractors (as contemplated in
Section 20.8(c) below) and Affiliates to waive, their rights, if any, under ***
restricting the ability of ***. Supplier shall provide CoreLogic and its
designee(s) with reasonable assistance in their efforts to *** such Supplier
Personnel, and shall give CoreLogic and its designee(s) ***. CoreLogic shall
conduct the above-described *** activity in a manner that is


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 81

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

not unnecessarily disruptive of the performance by Supplier of its obligations
under this Agreement.
(4)
Software. As provided in Section 14.6, Supplier shall provide, and hereby grants
certain license, sublicense and/or other rights to certain Software and other
Materials used by Supplier, Supplier Affiliates or Subcontractors in performing
the Affected Services.

(5)
Equipment. Except as otherwise agreed by the Parties, CoreLogic and its
designee(s) shall have the right (but not the obligation) to purchase, or assume
the lease for, any Equipment owned or leased by Supplier that is *** used by
Supplier, Supplier Subcontractors or Supplier Affiliates to perform the Affected
Services. Such Equipment shall be transferred in good working condition,
reasonable wear and tear excepted, as of the completion of any Affected Services
requiring such Equipment. Supplier shall maintain such Equipment through the
date of transfer so as to be eligible for the applicable manufacturer’s
maintenance program at no additional charge to CoreLogic or its designee(s). In
the case of Supplier-owned Equipment, Supplier shall grant to CoreLogic or its
designee(s) a warranty of title and a warranty that such Equipment is free and
clear of all liens and encumbrances. Such conveyance by Supplier to CoreLogic or
its designee(s) shall be at *** calculated in accordance with ***. At
CoreLogic’s request, the Parties shall negotiate in good faith and agree upon
the form and structure of the purchase. In the case of Supplier leased
Equipment, Supplier shall (i) represent and warrant that the lessee is not in
default under the lease and that all lease payments have been made through the
date of transfer, and (ii) notify CoreLogic of any lessor defaults of which it
is aware at the time. EXCEPT AS EXPRESSLY PROVIDED HEREIN, SUPPLIER MAY DISCLAIM
OTHER WARRANTIES OF MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

(6)
CoreLogic Facilities, Equipment and Software. Supplier shall vacate the
CoreLogic Facilities and return to CoreLogic, if not previously returned, any
CoreLogic owned Equipment (including CoreLogic Provided Equipment as defined in
Section 6.5(e)), CoreLogic leased Equipment, CoreLogic Owned Materials and
CoreLogic licensed Third Party Materials (including Software), in condition at
least as good as the condition when made available to Supplier, ordinary wear
and tear excepted. Supplier shall vacate such CoreLogic Facilities and return
such Equipment, Materials and Software to the extent that the Services requiring
such CoreLogic Facilities, Equipment, Materials and Software are no longer being
provided by Supplier.

(7)
Supplier Subcontractors and Third Party Contracts. Supplier shall provide prompt
notice to CoreLogic of all subcontracts and Third Party Contracts used by
Supplier, *** to perform the Affected Services. Subject to Section 6.5(c),
Supplier shall, at CoreLogic’s request, use commercially reasonable efforts to
cause any dedicated Subcontractors, Supplier Affiliates, or third party
contractors to permit CoreLogic or its designee(s) to *** with CoreLogic or its
designee(s) ***. Subject to the terms of the applicable subcontract or Third
Party Contract, Supplier shall *** the designated subcontracts and Third Party
Contracts or cause such subcontracts or Third Party Contracts *** to CoreLogic
or its designee(s) after the Services requiring such subcontracts or Third Party
Contracts are no longer being provided by Supplier. Unless otherwise agreed by
CoreLogic pursuant to Section 6.5(c), there shall *** CoreLogic or its
designee(s) by Supplier or its Subcontractors, Affiliates or third party
contractors ***. Supplier shall (i) represent and warrant that it is not in
default under such subcontracts and Third Party Contracts and that all payments
have been made under such subcontracts and Third Party Contracts through the
***, and (ii) notify CoreLogic of any Subcontractor’s or third party
contractor’s default with respect to such subcontracts and Third Party Contracts
of which it is aware at the time.

For the avoidance of doubt, it is understood and agreed that, in all events, the
Eligible Recipients retain the right to contract directly with any Subcontractor
or third party utilized by Supplier, Supplier Subcontractors or Supplier
Affiliates to perform any Services. Supplier shall retain the

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 82

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

right to utilize any such Subcontractor or third party services in connection
with the performance of services for other Supplier customers.
(c)
Rights from Subcontractors. With respect to Subcontractors who provide Services
on a dedicated basis to CoreLogic and the Eligible Recipients, Supplier shall
use all commercially reasonable efforts to (A) obtain for CoreLogic and its
designee(s) the rights specified in Section 20.8(b), and (B) ensure that such
rights are not subject to subsequent Subcontractor approval or the payment by
CoreLogic or its designee(s) of any fees. If Supplier is unable to obtain any
such rights with respect to a Subcontractor, it shall notify CoreLogic in
advance and shall not use such Subcontractor without CoreLogic’s approval.

(d)
Rates and Charges. Except as provided below and in Section 20.8(b)(7), to the
extent the Disengagement Services requested by CoreLogic can be provided by
Supplier using personnel and resources already assigned to CoreLogic without
adversely affecting its ability to meet its performance obligations, there will
be no additional charge to CoreLogic for such Disengagement Services. If
material Disengagement Services requested by CoreLogic cannot be provided by
Supplier using Supplier Personnel then assigned to CoreLogic without adversely
affecting Supplier’s ability to meet its performance obligations, CoreLogic, in
its sole discretion, may forego or delay any work activities or temporarily or
permanently adjust the work to be performed by Supplier, the schedules
associated with such work or the Service Levels to permit the performance of
such Disengagement Services using such personnel. To the extent CoreLogic
authorizes Supplier to use additional Supplier Personnel to perform material
Disengagement Services requested by CoreLogic, *** in the applicable Supplement,
or*** in the applicable Supplement, *** which shall be *** to CoreLogic ***
reflected by the *** applicable Supplement *** in the applicable Supplement.

21.    GENERAL.
21.1
Binding Nature, Assignment.

(a)
Binding Nature. This Agreement will be binding on the Parties and their
respective successors and permitted assigns.

(b)
Assignment. Neither Party may, or will have the power to, assign this Agreement
without the prior written consent of the other, except in the following
circumstances:

(i)
CoreLogic may assign, in whole but not in part, its rights or obligations under
this Agreement or any Supplement, without the approval of Supplier, to an
Affiliate which expressly assumes CoreLogic’s obligations and responsibilities
hereunder, provided that CoreLogic remains fully liable for and is not relieved
from the full performance of its obligations under this Agreement; and

(ii)
CoreLogic may assign its rights and obligations under this Agreement or any
Supplement without the approval of Supplier to an Entity acquiring, directly or
indirectly, Control of CoreLogic, an Entity into which CoreLogic is merged, or
an Entity acquiring all or substantially all of CoreLogic’s assets, provided
that the acquirer or surviving Entity agrees in writing to be bound by the terms
and conditions of this Agreement; provided that, if and to the extent such
acquisition or merger would result in the Services being materially different
and impose materially different or greater obligations on Supplier, such
Services to be provided to the acquirer or surviving entity shall be treated as
New Services under Section 4.3. CoreLogic shall cause the acquirer or surviving
Entity to agree in writing to be bound by the terms and conditions of this
Agreement.

(c)
Impermissible Assignment. Any attempted assignment that does not comply with the
terms of this Section shall be null and void.

21.2
Entire Agreement; Amendment.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 83

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

This Agreement, including any Schedules, Annexes and Attachments referred to
herein and attached hereto as well as any Supplements, Companion Agreements, and
Work Orders entered into from time to time, each of which is incorporated herein
for all purposes, constitutes the entire agreement between the Parties with
respect to the subject matter hereof. The Schedules and Attachments to any
Supplements or Work Orders are incorporated into such Supplement or Work Order
by this reference. There are no agreements, representations, warranties,
promises, covenants, commitments or undertakings other than those expressly set
forth herein. This Agreement supersedes all prior agreements, representations,
warranties, promises, covenants, commitments or undertaking, whether written or
oral, with respect to the subject matter contained in this Agreement. No
amendment, modification, change, waiver, or discharge hereof shall be valid
unless in writing and signed by an authorized representative of the Party
against which such amendment, modification, change, waiver, or discharge is
sought to be enforced.
21.3
Notices.

(a)
Primary Notices. Any notice, notification, request, demand or determination
provided by a Party pursuant to the following:

Section 4.5(a) (Right to In-Source or Use of Third Parties; Cooperation – Right
of Use);
Section 6.7 (Notice of Defaults);
Section 9.13 (Notice of Adverse Impact);
Section 10.2 (Supplier Excused Performance);
Section 11.4 (Extraordinary Events);
Section 13.1(d) (Loss of Confidential Information);    
Article 16(Insurance and Risk of Loss);
Sections 17.5 (Indemnification Procedures);
Section 17.6 (Indemnification Procedures – Government Claims);
Section 18.2(f) (Waiver of Liability Cap);
Section 19.1 (Dispute Resolution Procedures);
Article 20 (Termination);
Section 20.8 (Disengagement Services); and
Section 21.1 (Binding Nature, Assignment);
 

shall be in writing and shall be delivered in hard copy using one of the
following methods and shall be deemed delivered upon receipt: (i) by hand, (ii)
by an express courier with a reliable system for tracking delivery, or (iii) by
registered or certified mail, return receipt requested, postage prepaid. Unless
otherwise notified, the foregoing notices shall be delivered as follows:
In the case of CoreLogic:                In the case of Supplier:
9 First American Way
Dell Marketing L.P.
Santa Ana, California 92707
2330 West Plano Parkway
Attention: Chief Information Officer
Plano, Texas 75075
 
Attention: Vice-President and General Manager, Infrastructure and Cloud
Computing
12395 First American Way
 
Poway, California 92064
 
Attention: Vice President, Enterprise Technology Services
 



With a copy to:    

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 84

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

4 First American Way
Dell Marketing L.P.
Santa Ana, California 92707
2300 West Plano Parkway
Attention: General Counsel
Plano, Texas 75075
 
Attention:  Vice-President, Services Legal



(b)
Other Notices. All notices, notifications, requests, demands or determinations
required or provided pursuant to this Agreement, other than those specified in
Section 21.3(a), shall be in writing and may be sent in hard copy in the manner
specified in Section 21.3(a), or by e-mail transmission (where receipt is
affirmatively acknowledged by the recipient, excluding auto-receipts) or
facsimile transmission (with acknowledgment of receipt from the recipient’s
facsimile machine) to the addresses set forth below:

In the case of CoreLogic:                In the case of Supplier:
12395 First American Way
Dell Marketing L.P.
Poway, California 92064
2330 West Plano Parkway
Attention: Vice President, Enterprise Technology Services
Plano, Texas 75075
Attention: Customer Executive
 
 
E-mail Address: ***@corelogic.com
E-mail Address: ***@dell.com
Facsimile Number: ***
Facsimile Number: To be determined



(c)
Notice of Change. A Party may from time to time change its address or designee
for notification purposes by giving the other prior notice of the new address or
designee and the date upon which it shall become effective.

21.4
Counterparts, Headings, Language.

This Agreement may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the Parties hereto. The
Article and Section headings and the table of contents used herein are for
reference and convenience only and shall not be considered in the interpretation
of this Agreement. All Annexes, Schedules, Exhibits, Attachments, documents,
materials, deliverable items, notices and communications of any kind between the
Parties and their representatives relating to the Services or this Agreement
shall be made in the English language.
21.5
Relationship of Parties.

Supplier, in furnishing services to the Eligible Recipients hereunder, is acting
as an independent contractor, and Supplier has the sole obligation to supervise,
manage, contract, direct, procure, perform or cause to be performed, all work to
be performed by Supplier or Supplier Personnel under this Agreement. The
relationship of the Parties under this Agreement shall not constitute a
partnership or joint venture for any purpose. Except as expressly provided in
this Agreement, Supplier is not an agent of the Eligible Recipients and has no
right, power or authority, expressly or impliedly, to represent or bind the
Eligible Recipients as to any matters.
21.6
Severability.

If any provision of this Agreement conflicts with applicable Law or is held
void, invalid or unenforceable by a court with jurisdiction over the Parties,
such provision shall be deemed to be restated to reflect as nearly as possible
the original intentions of the Parties in accordance with applicable Law. The
remaining provisions of this Agreement and the application of the challenged
provision to persons or circumstances other than those

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 85

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

as to which it is void, invalid or unenforceable shall not be affected thereby,
and each such provision shall be valid and enforceable to the full extent
permitted by applicable Law.
21.7
Consents and Approval.

Except where expressly provided as being in the sole discretion of a Party,
where agreement, approval, acceptance, consent, confirmation, notice or similar
action by either Party is required under this Agreement, such action shall not
be unreasonably delayed or withheld. An approval or consent given by a Party
under this Agreement shall not relieve the other Party of responsibility for
complying with the requirements of this Agreement, nor shall it be construed as
a waiver of any rights under this Agreement, except as and to the extent
expressly provided in such approval or consent.
21.8
Waiver of Default; Cumulative Remedies.

(a)
Waiver of Default. A delay or omission by either Party hereto to exercise any
right or power under this Agreement shall not be construed to be a waiver
thereof. A waiver by either of the Parties hereto of any of the covenants to be
performed by the other or any breach thereof shall not be construed to be a
waiver of any succeeding breach thereof or of any other covenant herein
contained. All waivers must be in writing and signed by the Party waiving its
rights.

(b)
Cumulative Remedies. All remedies provided for in this Agreement shall be
cumulative and in addition to and not in lieu of any other remedies available to
either Party at law, in equity or otherwise. The election by a Party of any
remedy provided for in this Agreement or otherwise available to such Party shall
not preclude such Party from pursuing any other remedies available to such Party
at law, in equity, by contract or otherwise.

21.9
Survival.

Any provision of this Agreement which contemplates performance or observance
subsequent to any termination or expiration of this Agreement shall survive any
termination or expiration of this Agreement and continue in full force and
effect. Additionally, all provisions of this Agreement will survive the
expiration or termination of this Agreement to the fullest extent necessary to
give the Parties the full benefit of the bargain expressed herein.
21.10
Publicity.

Neither Party shall use the other Party’s (or any Eligible Recipient’s) names,
logos, service marks, trade names or trademarks or refer to the other Party
directly or indirectly in any media release, public announcement, or public
disclosure, in each case, relating to this Agreement, including in any
promotional, advertising or marketing materials, customer lists or business
presentations except for the use of a Party’s name in customer lists for
business presentations (for clarity, in text, but not using stylized name or
logo without CoreLogic’s prior approval) without the prior written consent of
the other Party prior to each such use or release (except as otherwise required
by Law). For clarity, the immediately preceding sentence shall not limit either
Party’s (or any Eligible Recipient’s) communications with respect to
transactions with mutual customers of the Parties (or the Eligible Recipients)
that are unrelated to this Agreement.
21.11
Third Party Beneficiaries.

Except as expressly provided in this Agreement, this Agreement is entered into
solely between, and may be enforced only by, CoreLogic and Supplier. This
Agreement shall not be deemed to create any rights or causes of action in or on
behalf of any third parties, including employees, supplier and customers of a
Party, or to create any obligations of a Party to any such third parties.
21.12
Covenant Against Pledging.


CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 86

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Supplier agrees that, without the prior written consent of CoreLogic, it shall
not assign, transfer, pledge, hypothecate or otherwise encumber its rights to
receive payments from CoreLogic under this Agreement for any reason whatsoever.
To the extent CoreLogic permits Supplier to assign, transfer, pledge,
hypothecate or otherwise encumber its rights to receive payments from CoreLogic
under this Agreement, Supplier shall continue to be CoreLogic’s sole point of
contact with respect to this Agreement, including with respect to payment. The
person or Entity to which such rights are assigned, transferred, pledged,
hypothecated or otherwise encumbered shall not be considered a third party
beneficiary under this Agreement and shall not have any rights or causes of
action against CoreLogic.
21.13
Order of Precedence.

In the event of a conflict, this MSA shall take precedence over (a) the
Schedules and Annexes, and the Schedules and Annexes shall take precedence over
the Attachments to those Schedules and Annexes, (b) any Supplement or Work
Order, and Supplements shall take precedence over Work Orders and both
Supplements and Work Orders shall take precedence over their Schedules and
Attachments, and (c) any Companion Agreement, except for any term specifically
identified as superseding the terms of this MSA or an applicable Supplement,
which term shall control over this MSA or such Supplement, as applicable, for
that Annex, Supplement, Attachment, Schedule, Work Order or Companion Agreement
only.
21.14
Hiring.

(a)
Solicitation and Hiring. Except as expressly set forth herein, during the Term
and for a period of ***(***)*** thereafter, Supplier will not solicit for
employment directly or indirectly, nor employ, any employees of an Eligible
Recipient or *** with whom Supplier had more than incidental contact with in the
course of performing its obligations under this Agreement within the previous
***(***) *** without the prior approval of CoreLogic. Except as expressly set
forth herein in connection with the expiration or termination of this Agreement,
during the Term and for a period of ***(***)*** thereafter, CoreLogic will not
solicit for employment directly or indirectly, nor employ, any employee of
Supplier involved in the performance of Supplier’s obligations under this
Agreement within the previous ***(***) *** without the prior consent of
Supplier. In each case, the prohibition on solicitation and hiring shall extend
***(***) *** after the termination of the employee’s employment or, in the case
of Supplier employees, the cessation of his or her involvement in the
performance of Services under this Agreement. This provision shall not operate
or be construed to prevent or limit any employee’s right to practice his or her
profession or to utilize his or her skills for another employer or to restrict
any employee’s freedom of movement or association.

(b)
Publications. Neither the publication of classified advertisements in
newspapers, periodicals, Internet bulletin boards, or other publications of
general availability or circulation nor the consideration and hiring of persons
responding to such advertisements shall be deemed a breach of this Section
21.14, unless the advertisement and solicitation is undertaken as a means to
circumvent or conceal a violation of this provision and/or the hiring party acts
with knowledge of this hiring prohibition.

21.15
Liens.

Supplier shall not file, or by its action or inaction permit, any liens to be
filed on or against property or realty of any Eligible Recipient. CoreLogic
shall not file, or by its action or inaction permit, any liens to be filed on or
against property or realty of Supplier or its Affiliates. If any such liens
arise as a result of Supplier’s breach of the foregoing, Supplier shall obtain a
bond to fully satisfy such liens or otherwise remove such liens at its sole cost
and expense within ten (10) business days.
21.16
Covenant of Cooperation and Good Faith.

Each Party agrees that, in its respective dealings with the other Party under or
in connection with this Agreement, it shall act in good faith.

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 87

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

21.17
Acknowledgment, Further Assurances.

The Parties each acknowledge that the terms and conditions of this Agreement
have been the subject of active and complete negotiations, and that such terms
and conditions should not be construed in favor of or against any Party by
reason of the extent to which any Party or its professional advisors
participated in the preparation of this Agreement. Each Party covenants and
agrees that, subsequent to the execution and delivery of this Agreement and
without any additional consideration, each Party shall execute and deliver any
further legal instruments and perform any acts that are or may become necessary
to effectuate the purposes of this Agreement.
21.18
Reference and Customer Satisfaction Survey.

Unless otherwise directed by CoreLogic, Supplier *** as a reference *** for
prospective Supplier customers interested in purchasing services that include
the same or substantially similar services to the Services. In conjunction with
the foregoing, the CoreLogic Relationship Manager (or equivalent level of
CoreLogic management), *** as the contact point for such prospective Supplier
customers and *** to all ***. Notwithstanding anything to the contrary in this
Agreement, Supplier acknowledges and agrees that the CoreLogic Relationship
Manager (or equivalent level of CoreLogic management) may freely discuss all
aspects of Supplier's performance and CoreLogic’s satisfaction with such
performance with prospective Supplier customers. Supplier *** such prospective
Supplier customers with appropriate CoreLogic contact information. The identity
of such prospective Supplier customers and all information related thereto shall
be considered Supplier Confidential Information. Once per quarter, one or more
CoreLogic representatives shall participate in a customer satisfaction survey,
using Supplier’s then-current standard methodology (as of the Effective Date,
the Net Promoter System), in order to gauge the satisfaction of CoreLogic
personnel with the Services as well as Supplier’s performance generally.
SIGNATURE PAGE FOLLOWS

CORELOGIC AND DELL CONFIDENTIAL
MSA
Page 88

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the Effective Date.    
CoreLogic Solutions, LLC
 
Dell Marketing L.P.
By:
 
 
By:
 
Title:
 
 
Title:
 
Date:
 
 
Date:
 






CORELOGIC AND DELL CONFIDENTIAL    MSA    Signature Page

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS















CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




















MASTER SERVICES AGREEMENT
between
CoreLogic Solutions, LLC
and
Dell Marketing L.P.
July 19, 2012




SCHEDULE 1
DEFINITIONS









--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS







This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without their prior written permission.









CORELOGIC AND DELL CONFIDENTIAL    Schedule 1    Page 12
Schedule 1
Definitions
1.
Introduction.

1.
Agreement. This Schedule 1 (this “Schedule”) is attached to and incorporated by
reference in that certain Master Services Agreement by and between CoreLogic and
Supplier dated July 19, 2012 (the “MSA”).

2.
References. All references in this Schedule to articles, sections and schedules
shall be to this Schedule, unless another reference is provided.

3.
General. The terms defined in this Schedule include the plural as well as the
singular and the derivatives of such terms. Unless otherwise expressly stated,
the words “herein,” “hereof,” and “hereunder” and other words of similar import
refer to the Agreement as a whole and not to any particular Article, Section,
Subsection or other subdivision. Article, Section, Subsection and Attachment
references refer to articles, sections and subsections of, and attachments to,
the MSA, unless specified otherwise. The words “include” and “including” shall
not be construed as terms of limitation and introduce a non-exclusive set of
examples. The words “day,” “month,” and “year” mean, respectively, calendar day,
calendar month and calendar year. As stated in Section 21.3 of the MSA, the word
“notice” and “notification” and their derivatives means notice or notification
in writing. Other terms used in the Agreement are defined in the context in
which they are used and have the meanings there indicated.

2.
DEFINITIONS.

The following terms, when used in the Agreement, have the meanings specified
below.
“Acceptance” means the determination and in accordance with the acceptance
criteria set forth in the Supplement, Policy and Procedures Manual or otherwise
agreed to by the Parties in writing (“Acceptance Criteria”), that *** and/or
Developed Materials Transition Milestones and Transformation Milestones are in
Compliance.
“Access Code” means a user identification number, a code or a password (or some
combination of the foregoing) permitting access to the CoreLogic Network.
“Administered Expenses” means the expenses identified as “Administered Expenses”
in the applicable Supplement.
“Affected Employee” means an employee of an Eligible Recipient who, as of the
Supplement Effective Date of an applicable Supplement, is performing Services
that will be performed by Supplier under such Supplement and is identified as
such in the Supplement.
“Affected Services” has the meaning given in Section 20.8(a).
“Affiliate” means, generally, with respect to any Entity, any other Entity
Controlling, Controlled by or under common Control with such Entity.

CORELOGIC AND DELL CONFIDENTIAL
Schedule 1
Page 1

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

“Agreement” has the meaning given in Section 1.1(c).
“Agreement Terms” has the meaning given in Section 13.1(b)(v).
“Applications Software” or “Applications” means those software application
programs and programming (and all modifications, replacements, Upgrades,
enhancements, documentation, materials and media related thereto) used to
support day-to-day business operations and accomplish specific business
objectives to the extent Supplier has financial or operational responsibility
for such programs or programming under the applicable Supplement. Applications
Software shall include all such programs or programming in use as of the
Supplement Effective Date, including those (i) that are set forth in the
applicable Supplement, (ii) that are included in the CoreLogic Base Case, if
any, or (iii) as to which Supplier received notice or access prior to the
Supplement Effective Date. Applications Software also shall include all such
programs or programming developed and/or introduced on or after the Supplement
Effective Date to the extent a Party has financial or operational responsibility
for such programs or programming under the applicable Supplement. Applications
Software does not include the tools, utilities, or Systems Software used to host
such Applications Software in a data center.
“At Risk Amount” has the meaning given in the applicable Supplement.
“Audit Period” has the meaning given in Section 9.10(a).
“Authorized User(s)” means, individually and collectively, the employees,
customers, agents, representatives and contractors and subcontractors, of
CoreLogic or other Eligible Recipients (other than Supplier and its
Subcontractors), to the extent designated by CoreLogic or an Eligible Recipient
to receive or use the Systems or Services provided by Supplier.
“Bankruptcy Code” has the meaning given in Section 20.6(b).
“Bankruptcy Rejection” has the meaning given in Section 20.6(b).
“Benchmark Standard” has the meaning given in Section 11.6(c).
“Benchmarker” has the meaning given in Section 11.6(a).
“Benchmarking” has the meaning given in Section 11.6(a)
“Cardholder Data” means all data designated as “Cardholder Data” or “Sensitive
Authentication Data” in PCI DSS.
“Change Management Procedures” has the meaning given in Section 9.6(a).
“Charges” means the amounts (including rates) set forth in a Supplement,
including in Schedule 4 to the Supplement, as charges for the Services under
that Supplement, excluding Administered Expenses, Service Taxes, Out-of-Pocket
Expenses and CoreLogic Retained Expenses.
“Classic Services” means all Services other than those designated in an
applicable Supplement to be performed as Managed Services.
“***” has the meaning given in Section 18.2(c)(vii).
“Commencement Date” has the meaning given in Section 1.2(b).
“Companion Agreement” has the meaning given in Section 2.2(a).

CORELOGIC AND DELL CONFIDENTIAL
Schedule 1
Page 2

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

“Compliance” and “Comply” means, with respect to *** to be implemented,
designed, developed, delivered, integrated, installed and/or tested by Supplier,
compliance with the Acceptance Criteria and compliance in all material respects
with the applicable Specifications.
“Confidential Information” has the meaning given in Section 13.1(a).
“Contract Changes” has the meaning given in Section 11.1(d).
“Contract Records” has the meaning given in Section 9.10(a).
“Contract Year” means, for the first Contract Year, a period commencing on the
Commencement Date and ending twelve (12) months after the Commencement Date and,
for each ensuing Contract Year, a twelve (12) month period commencing on the
applicable anniversary of the Commencement Date and ending twelve (12) months
thereafter. If any Contract Year is less than twelve (12) months, the rights and
obligations under this Agreement that are calculated on a Contract Year basis
will be proportionately adjusted for such shorter period.
“Control” and its derivatives means: (a) the legal, beneficial, or equitable
ownership, directly or indirectly, of (i) at least fifty percent (50%) of the
aggregate of all voting equity interests in an Entity or (ii) equity interests
having the right to at least fifty percent (50%) of the profits of an Entity or,
in the event of dissolution, to at least fifty percent (50%) of the assets of an
Entity; (b) the right to appoint, directly or indirectly, a majority of the
board of directors; or (c) the right to control, directly or indirectly, the
management or direction of the Entity by contract or corporate governance
document; or (d) in the case of a partnership, the holding by an Entity (or one
of its Affiliates) of the position of sole general partner.
“CoreLogic” has the meaning given in preamble of the Agreement.
“CoreLogic Base Case” means the summary financial base case attached to the
applicable Supplement (if any), as well as the detailed financial and budget
information underlying such summary base case.
“CoreLogic Data” means any data or information of CoreLogic or any Eligible
Recipient or any of their customers that is provided to or obtained by Supplier
in connection with the negotiation and execution of this Agreement or the
performance of its obligations under this Agreement, including data and
information with respect to the intellectual property, trade secrets,
businesses, past current and prospective customers, operations, facilities,
products, insurance policies, policy holders, applicants or other prospective
customers, rates, regulatory compliance, competitors, consumer markets, assets,
expenditures, mergers, acquisitions, divestitures, billings, collections,
revenues and finances of CoreLogic or any Eligible Recipient, including similar
information of any of their customers. CoreLogic Data also means any data or
information of CoreLogic or an Eligible Recipient or any of their customers (i)
created, generated, collected or processed by Supplier in the performance of its
obligations under this Agreement, including data processing input and output,
asset information, Reports, third party service and product agreements of
CoreLogic or an Eligible Recipient, retained expenses and Administered Expenses
or (ii) that resides in or is accessed through Software, Equipment or Systems
provided, operated, supported, or used by Supplier in connection with the
Services, as well as information derived from this data and information;
provided, however, that CoreLogic Data excludes Supplier's Development Tools,
Supplier Owned Materials, Supplier Owned Developed Materials, Supplier Owned
Software and Third Party Software licensed by Supplier. CoreLogic Data shall not
include any Supplier Confidential Information.
“CoreLogic Data Indirect Losses” has the meaning given in Section 18.2(d)(iii).
“CoreLogic Export Materials” has the meaning given in Section 15.7(g)(ii).
“CoreLogic Facilities” means the facilities identified as “CoreLogic Facilities”
in the applicable Supplement.
“CoreLogic Laws” has the meaning given in Section 15.7(d).
“CoreLogic Network” has the meaning given in Section 6.3(a).

CORELOGIC AND DELL CONFIDENTIAL
Schedule 1
Page 3

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

“CoreLogic Owned Developed Materials” has the meaning given in Section 14.2(a).
“CoreLogic Owned Materials” has the meaning given in Section 14.1(a).
“CoreLogic Personnel” means the employees, agents, contractors or
representatives of CoreLogic employed or contracted by CoreLogic or its
Affiliates or Eligible Recipients.
“CoreLogic Policy Sets” or “Policy Sets” has the meaning given in Section
9.5(a).
“CoreLogic Privacy Policy” means CoreLogic's privacy policy listed in Schedule
8.
“CoreLogic Provided Equipment” has the meaning given in Section 6.5(e).
“CoreLogic Relationship Manager” has the meaning given in Section 10.1(a).
“CoreLogic Rules” has the meaning given in Section 6.2(b).
“CoreLogic Service Taxes” has the meaning given in Section 11.3(d).
“CoreLogic-Specific Facility and Controls Audit” has the meaning given in
Section 9.10(h).
“CoreLogic Standards” has the meaning given in Section 9.5(a).
“Critical Deliverables” means the deliverables identified in the applicable
Supplement, if any, that have associated Deliverable Credits payable to
CoreLogic in the event Supplier fails to deliver such deliverables in accordance
with such Supplement.
“Critical Service Level” means a Service Level identified as a “Critical Service
Level” in a Supplement with respect to which Service Level Credits may be
payable to CoreLogic if Supplier fails to meet such Service Level.
“Customer Executive” has the meaning given in Section 8.3.
“Data Breach Costs” has the meaning given in Section 13.3(e).
“Data Controller” has the meaning given in the European Union Data Protection
Legislation.
“Data Exporter” has the meaning given in the European Union Data Protection
Legislation.
“Data Importer” has the meaning given in the European Union Data Protection
Legislation.
“Data Processor” has the meaning given in the European Union Data Protection
Legislation.
“Deliverable” means a Developed Material that is identified as a deliverable in
the Agreement, or in a Supplement, statement of work, project plan, or other
writing by or between the Parties.
“Deliverable Credits” means the amount payable to CoreLogic in the event
Supplier fails to deliver a Critical Deliverable or meet certain Transition
Milestones in accordance with a Supplement.
“Derivative Work” means a work based on one or more preexisting works, including
a condensation, transformation, translation, modification, expansion, or
adaptation, that, if prepared without authorization of the owner of the
copyright of such preexisting work, would constitute a copyright infringement
under applicable Law, but excluding the preexisting work.

CORELOGIC AND DELL CONFIDENTIAL
Schedule 1
Page 4

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

“Developed Materials” means any Materials (including Software), or any
modifications, enhancements or Derivative Works thereof, developed by or on
behalf of Supplier for CoreLogic or the other Eligible Recipients in the course
of providing the Services.
“Development Tools” means all software programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto) that are used in the development, testing, deployment
and maintenance of Applications to the extent a Party has financial or
operational responsibility for such programs or programming under a Supplement.
Development Tools shall include all such products in use or required to be used
as of the Commencement Date, including those set forth in the applicable
Supplement, those as to which the license, maintenance or support costs are
included in the CoreLogic Base Case, if any, and those as to which Supplier
received reasonable notice and/or access prior to the Commencement Date.
Development Tools also shall include all such products selected and/or developed
by or for CoreLogic or the other Eligible Recipients on or after the
Commencement Date to the extent a Party has financial or operational
responsibility for such programs or programming under a Supplement.
“Direct CoreLogic Competitors” means the Entities identified in Schedule 10 of
the Agreement, as well as their subsidiaries, successors and assigns, as such
list of Entities may reasonably be modified by CoreLogic from time to time upon
*** (***) *** prior notice; provided, however, that the number of Direct
CoreLogic Competitors may not at any time exceed *** (***) Entities.
“Direct Supplier Competitors” means the Entities identified in Schedule 11 of
the Agreement, as well as their subsidiaries, successors and assigns, as such
list of Entities may reasonably be modified by Supplier from time to time upon
*** (***) days prior notice; provided, however, that the number of Direct
Supplier Competitors may not at any time exceed *** (***) Entities.
“Disengagement Plan” has the meaning given in Section 20.8(b)(1).
“Disengagement Services” has the meaning given in Section 20.8(a).
“Disputed New Services Fee” has the meaning given in Section 4.3(a).
“EEA” has the meaning given in Section 13.3(a)(i).
“Effective Date” has the meaning given in the preamble to the MSA.
“Eligible Recipients” means, collectively, the following:
(a)
CoreLogic;

(b)
any Entity that is an Affiliate of CoreLogic on the Supplement Effective Date,
or thereafter becomes an Affiliate of CoreLogic;

(c)
any Entity that purchases after the Supplement Effective Date from ***, all or
substantially all of the assets of CoreLogic or such Affiliate, or of any
division, marketing unit or business unit thereof, provided that such Entity
agrees in writing to be bound by the terms and conditions of this Agreement;

(d)
any Entity that after the Supplement Effective Date is created using assets of
***, provided that such Entity agrees in writing to be bound by the terms and
conditions of this Agreement;

(e)
any Entity into which *** merges or consolidates, provided that such Entity has
assumed CoreLogic's obligations under this Agreement, and provided further that
such Entity agrees in writing to be bound by the terms and conditions of this
Agreement;

(f)
any Entity which merges into or consolidates with ***;

(g)
any Entity in which on or after the Supplement Effective Date, CoreLogic *** has
***, including any corporation, joint venture or partnership;

(h)
any person or Entity *** in the *** identified in clauses (a) through (g) (e.g.,
***), but only in connection with the *** to ***; and

(i)
other entities to which the Parties agree.


CORELOGIC AND DELL CONFIDENTIAL
Schedule 1
Page 5

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

“Employment Effective Date” means the date on which an Affected Employee becomes
a Transitioned Employee pursuant to the process described in the applicable
Supplement.
“Entity” means a corporation, partnership, joint venture, trust, limited
liability company, limited liability partnership, association or other
organization or entity.
“Equipment” means all computing, networking and communications equipment
procured, provided, operated, supported, or used by an Eligible Recipient,
Supplier or an Authorized User in connection with the Services to the extent a
Party has financial or operational responsibility for the same under a
Supplement, including (i) mainframe, midrange, server and distributed computing
equipment and associated attachments, features, accessories, peripheral devices,
and cabling, (ii) personal computers, laptop computers, terminals, workstations
and personal data devices and associated attachments, features, accessories,
printers, multi-functional printers, peripheral or network devices, and cabling,
and (iii) voice, data, video and wireless telecommunications and network and
monitoring equipment and associated attachments, features, accessories,
peripheral devices, cell phones and cabling.
“Equipment Leases” means all leasing arrangements whereby CoreLogic, another
Eligible Recipient or a Third Party Contractor leases Equipment as of the
Commencement Date which will be used by Supplier (or Subcontractors or
Affiliates of Supplier) to provide the Services after such Commencement Date to
the extent a Party has financial or operational responsibility for the same
under a Supplement. Equipment Leases include those leases identified in the
applicable Supplement, those leases as to which the lease, maintenance and
support costs are included in the CoreLogic Base Case, if any, and all other
such leases as to which Supplier received notice or access prior to the
Supplement Effective Date.
“Extraordinary Event” has the meaning given in Section 11.4(a).
“Facility and Controls Audit” has the meaning given in Section 9.10(h).
“F&C Audit Deficiency” has the meaning given in Section 9.10(h).
“Full Time Equivalent” or “FTE” has the meaning given in the applicable
Supplement.
“Force Majeure Event” has the meaning given in Section 9.14(a).
“Functional Service Area” means each of the service areas identified in the
applicable Supplement as a “Functional Service Area.”
“Grace Period” has the meaning given in Section 12.2.
“HIPAA Privacy Rule” means the Health Insurance Portability and Accountability
Act of 1996 and regulations thereunder (45 C.F.R. Parts 160-164), as the same
may be amended from time to time.
“Income Taxes” means any tax on or measured by the net income of a Party
(including taxes on capital or net worth that are imposed as an alternative to a
tax based on net or gross income), or taxes which are of the nature of excess
profits tax, minimum tax on tax preferences, alternative minimum tax,
accumulated earnings tax, personal holding company tax, capital gains tax or
franchise tax for the privilege of doing business.
“Issuers” has the meaning given in Section 13.2(e).
“Key Supplier Personnel” means the Supplier Personnel filling the positions
designated as Key Supplier Personnel positions in a Supplement.
“Knowledge Transfer Personnel” means the transitioned employees that are
designated as Knowledge Transfer Personnel in a Supplement.

CORELOGIC AND DELL CONFIDENTIAL
Schedule 1
Page 6

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

“Laws” means all federal, state, provincial, regional, territorial and local
laws, statutes, regulations, rules, executive orders, supervisory requirements,
directives, circulars, opinions, interpretive letters and official releases of
or by any government, or any authority, department or agency thereof , including
Privacy Laws.
“Losses” means all losses, liabilities, damages (including punitive and
exemplary damages), fines, penalties, interest and claims (including taxes), and
all related costs and expenses (including reasonable legal fees and
disbursements and costs of investigation, litigation, experts, settlement,
judgment, interest and penalties).
“Major Release” means a new version of Software that includes changes to the
architecture and/or adds new features and functionality in addition to the
original functional characteristics of the preceding software release. These
releases are usually identified by full integer changes in the numbering, such
as from “7.0” to “8.0,” but may be identified by the industry as a major release
without the accompanying integer change.
“Malicious Code” means (i) any code, program, or sub-program whose knowing or
intended purpose is to damage or maliciously interfere with the operation of the
computer system containing the code, program or sub-program, or to halt, disable
or maliciously interfere with the operation of the Software, code, program, or
sub-program, itself, or (ii) any device, method, or token that permits any
person to circumvent the normal security of the Software or the system
containing the code.
“Managed Services” means the categories of Services expressly identified in an
applicable Supplement to be performed by Supplier as “Managed Services” (for
example, Service Areas or portions thereof).
“Managed Third Party” has the meaning given in Section 4.5(c).
“Management Tools” means all software products and tools (and all modifications,
replacements, Upgrades, enhancements, documentation, materials and media related
thereto) that are used by Supplier to deliver and manage the Services to the
extent a Party has financial or operational responsibility for such software
products and tools under the applicable Supplement. Management Tools shall
include all such products or tools in use as of the Supplement Effective Date,
including those (i) that are listed in a Supplement, (ii) for which the license,
maintenance or support costs are included in the CoreLogic Base Case, if any, or
(iii) as to which Supplier otherwise received notice or access prior to the
Supplement Effective Date. Management Tools also shall include all such software
products and tools selected and/or developed on or after the Effective Date to
the extent a Party has financial or operational responsibility for such programs
or programming under the applicable Supplement.
“Master Services Agreement” or “MSA” has the meaning given in Section 1.1(a).
“Materials” means, collectively, Software, literary works, other works of
authorship, documented specifications, designs, analyses, processes,
methodologies, concepts, inventions, know-how, programs, program listings,
programming tools, documentation, reports, drawings, databases, spreadsheets,
machine-readable text and files financial models and work product, whether
tangible or intangible.
“Minimum Service Level” means the level of performance designated as such in the
applicable Supplement for each Service Level.
“Minor Release” means a scheduled release containing small functionality updates
and/or accumulated resolutions to defects or non-conformances made available
since the immediately preceding release (whether Major Release or Minor
Release). Minor Releases shall include “Maintenance Releases” which are
supplemental to and made available between Major Releases and other Minor
Releases, issued and provided under specific vendor service level or maintenance
obligations and contain only accumulated resolutions or mandated changes. These
releases are usually identified by a change in the decimal numbering of a
release, such as “7.12” to “7.13.”
“Monthly Invoice” has the meaning given in Section 12.1(a).
“New Advances” has the meaning given in Section 9.12(d).

CORELOGIC AND DELL CONFIDENTIAL
Schedule 1
Page 7

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

“New Services” means new services or significant changes to existing Services
requested or required (including indirectly, through a change by CoreLogic in
the CoreLogic Standards, CoreLogic Rules or other CoreLogic requirements as
permitted by the Agreement) by CoreLogic, (i) that (x) are *** or (y) impose ***
on Supplier and, for each of (x) and (y) require *** from Supplier, or (ii) that
require *** from Supplier, and for each of (i) and (ii) for which there is ***.
“Notice of Election” has the meaning given in Section 17.5(a).
“Official” has the meaning given in Section 15.7(h).
“Other PPM Provisions” has the meaning given in Section 9.1(f).
“Out-of-Pocket Expenses” means reasonable and actual out-of-pocket expenses due
and payable to a third party by Supplier that are *** for which Supplier is
entitled to be reimbursed by CoreLogic under this Agreement. Out-of-Pocket
Expenses shall not include *** (or ***), *** or *** and shall be *** of *** and
*** attributable to the expense.
“Party” and “Parties” means CoreLogic and Supplier.
“PCI DSS” has the meaning given in Section 13.2(e).
“Permitted Auditors” has the meaning given in Section 9.10(b).
“Perpetual License Exceptions” has the meaning given in Section 14.2(c)(iv).
“Personal Data” means that portion of CoreLogic Data that is subject to any
Privacy Laws.
“Policy and Procedures Manual” means the document containing the information
described in Section 9.1(a).
“Policy Set Changes Implementation Plan” has the meaning given in Section
9.5(a).
“Post-Term IP License Period” has the meaning given in Section 14.6(b)(i).
“Privacy Laws” means Laws that relate to the confidentiality, security and
protection of personally-identifiable information, customer information,
electronic data privacy, trans-border data flow or data protection.
“Project” has the meaning given in the applicable Supplement, if any.
“Quality Assurance” means the actions, planned and performed, to provide
confidence that all business processes, Systems, Equipment, Software and
components that influence the quality of the Services are working as expected,
both individually and collectively.
“Reports” has the meaning set forth in Section 9.2(a).
“Required Consents” means the consents (if any) required to be obtained: (i) to
assign or transfer to Supplier, or obtain for Supplier the right to use and/or
access, any CoreLogic licensed Third Party Software, Third Party Contracts or
Equipment Leases or Acquired Assets; (ii) to grant Supplier the right to use
and/or access the CoreLogic licensed Third Party Software in connection with
providing the Services; (iii) to grant CoreLogic and the Eligible Recipients and
their customers the right during the Term, the applicable Supplement Term and
any Termination Assistance Services period to use and/or access the Supplier
Owned Software, Third Party Software and Equipment acquired, operated, supported
or used by Supplier in connection with providing the Services; (iv) to assign or
transfer to CoreLogic, the Eligible Recipients or their designee any Developed
Materials, Supplier Owned Software, Third Party Software, Third Party Contracts,
Equipment leases or other rights following the Term or the applicable Supplement
Term to the extent

CORELOGIC AND DELL CONFIDENTIAL
Schedule 1
Page 8

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

provided in this Agreement; and (v) all other consents required from third
parties in connection with Supplier's provision of the Services or performance
of its obligations hereunder.
“Resource Unit” shall have the meaning, if any, set forth in the applicable
Supplement.
“Restricted Period” has the meaning set forth in Section 8.5(d).
“Restricted Personnel” has the meaning set forth in Section 8.5(d).
“Retained Expense” means an expense (i) related to a Retained System and
Business Process, or (ii) for which CoreLogic has financial responsibility under
a Supplement.
“Retained Systems and Business Processes” means those Systems and business
processes of CoreLogic or an Eligible Recipient for which Supplier has not
assumed responsibility under this Agreement (including those provided, managed,
operated, supported and/or used on their behalf by Third Party Contractors).
Retained Systems and Business Processes include equipment and software
associated with such systems and business processes.
“RFP” has the meaning given in Section 9.10(b).
“RFQ” has the meaning given in Section 9.10(b).
“Root Cause Analysis” is the formal process, specified in the Policy and
Procedures Manual, to be used by Supplier to diagnose problems at the lowest
reasonable level so that corrective action can be taken that will eliminate, to
the extent reasonably possible, repeat failures. Supplier shall implement a Root
Cause Analysis as specified in Schedule 3 or as reasonably requested by
CoreLogic.
“SEC” has the meaning given in Section 13.1(b)(v).
“Security Incident” has the meaning given in Section 13.2(b).
“Service Area” means a category of Services expressly identified as a “Service
Area” in an applicable Supplement.
“Service Level(s)” has the meaning given in Section 7.1.
“Service Level Credits” has the meaning given in Section 7.3.
“Service Taxes” means all sales, use, excise, value-added, consumption, goods
and services and other similar taxes that are assessed against either Party on
the provision of the Services as a whole, or on any particular Service received
by CoreLogic or the Eligible Recipients from Supplier, excluding Income Taxes.
“Services” means, collectively: (i) the services, functions and responsibilities
described in Article 4 and elsewhere in this Agreement or in the applicable
Supplement (including Transition Services and Termination Assistance Services)
as each may be supplemented, enhanced, modified or replaced during the Term or
the applicable Supplement Term in accordance with this Agreement; (ii) ongoing
Projects and new Projects, *** for such Projects in accordance with Section 4.5
and the other provisions of this Agreement or such Supplement; and (iii) any New
Services, *** for such New Services in accordance with Section 4.3 and the other
provisions of this Agreement.
“SIRP” has the meaning given in Section 13.2(b)(iv).
“Software” means all software programs and programming for which a Party is
financially or operationally responsible under the applicable Supplement (and
all modifications, replacements, Upgrades, enhancements, documentation,
materials and media related thereto), including Applications, Development Tools,
Management Tools, and Systems Software, unless a more specific reference is
required by the context.

CORELOGIC AND DELL CONFIDENTIAL
Schedule 1
Page 9

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

“Specialized Services” has the meaning given in Section 9.15.
“Specifications” means, with respect to Software, Equipment, Systems or other
contract deliverables to be designed, developed, maintained, modified, enhanced,
delivered, integrated, installed and/or tested by Supplier, the technical,
design and/or functional specifications set forth in the applicable Supplement,
in third party vendor standard documentation, in a New Services or Project
description requested and/or approved by CoreLogic or otherwise agreed upon in
writing by the Parties.
“SSAE 16” has the meaning given in Section 9.10(h).
“Standard Cap” has the meaning given in Section 18.2(b).
“Strategic Plan” means the plans periodically developed by CoreLogic that set
forth CoreLogic' key business objectives and requirements and outline its
strategies for achieving such objectives and requirements. CoreLogic may revise
the Strategic Plan from time to time. The Strategic Plan is likely to include
both annual and multi-year strategies, objectives and requirements.
“Subcontractors” means subcontractors (of any tier) of Supplier, including
Affiliates of Supplier.
“Supplement” has the meaning given in Section 1.1(b).
“Supplement Effective Date” means, with respect to an individual Supplement, the
meaning given in the preamble to such Supplement.
“Supplier” has the meaning given in the preamble of the MSA.
“Supplier Data Indirect Losses” has the meaning given in Section 18.2(d)(iv).
“Supplier Facilities” means, individually and collectively, the facilities
owned, leased or used by Supplier or its Affiliates or Subcontractors from which
any Services are provided or performed (other than CoreLogic Facilities).
Supplier Facilities are listed on Schedule 7 and the applicable Supplements.
“Supplier Laws” has the meaning given in Section 15.7(d).
“Supplier Owned Developed Materials” has the meaning given in Section 14.2(c).
“Supplier Owned Materials” has the meaning given in Section 14.3(a).
“Supplier Owned Software” means any Software owned by Supplier or its Affiliates
and used to provide the Services.
“Supplier Personnel” means those employees, representatives, contractors,
subcontractors and agents of Supplier, Subcontractors and Supplier Affiliates
who perform any Services under this Agreement or a Supplement.
“Supplier Service Taxes” has the meaning given in Section 11.3(d).
“System” means an interconnected grouping of manual or electronic processes,
including Equipment, Software and associated attachments, features, accessories,
peripherals and cabling, and all additions, modifications, substitutions,
Upgrades or enhancements to such System, in each case to the extent a Party has
financial or operational responsibility for such System or System components
under the applicable Supplement. System shall include all Systems in use as of
the Supplement Effective Date, all additions, modifications, substitutions,
Upgrades or enhancements to such Systems and all Systems installed or developed
by or for CoreLogic or Supplier in connection with its performance of the
Services following the Supplement Effective Date.

CORELOGIC AND DELL CONFIDENTIAL
Schedule 1
Page 10

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

“Systems Software” means all software programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto) that perform tasks basic to the functioning of the
Equipment and are required to operate the Applications Software or otherwise
support the provision of Services by Supplier, including operating systems,
systems utilities, data security software, compilers, performance monitoring and
testing tools and database managers, to the extent a Party has financial or
operational responsibility for such programs or programming under the applicable
Supplement. Systems Software shall include all such programs or programming in
use as of the Supplement Effective Date, including those (i) that are set listed
in such Supplement, (ii) for which the license, maintenance or support costs are
included in the CoreLogic IT Base Case, if any, or (iii) as to which Supplier
otherwise received notice or access prior to the Supplement Effective Date.
Systems Software also shall include all such programs or programming developed
and/or introduced after the Supplement Effective Date to the extent a Party has
financial or operational responsibility for such programs or programming under
the applicable Supplement.
“Tax Authority” means any federal, state, provincial, regional, territorial,
local or other fiscal, revenue, customers or excise authority, body or official
competent to impose, collect or asses tax.
“Technology and Business Process Evolution” means any improvement, upgrade,
addition, modification, replacement, or enhancement to the standards, policies,
practices, processes, procedures, methods, controls, scripts, product
information, technologies, architectures, standards, Applications, Equipment,
Software, Systems, tools, products, transport systems, interfaces and personnel
skills associated with the performance of the in-scope business process products
and services in line with the ***. Supplier's obligations with respect to
Technology and Business Process Evolution apply not only to the ***, but also to
its *** performed by or for CoreLogic ***. Technology and Business Process
Evolution includes: (i) higher capacity, further scaling and commercializing of
business processes, more efficient and scalable business processes, new versions
and types of applications and systems/network software, new business or IT
processes, and new types of hardware and communications equipment that will
enable Supplier to perform the Services more efficiently and effectively as well
as *** to meet and support their *** and (ii) any change to the Equipment,
Software or methodologies used to provide the Services that is necessary to
bring that function, Equipment or Software or those methodologies into line with
the *** and/or current ***.
“Technology and Business Process Plan” has the meaning given in Section 9.5(c).
“Term” has the meaning given in Section 1.2(b).
“Termination Charge” means the termination charges specified in the applicable
Supplement.
“Third Party Contractor” has the meaning given in Section 4.5(a).
“Third Party Contracts” means all agreements between third parties and an
Eligible Recipient or between third parties and Supplier (or Subcontractors or
Affiliates of Supplier) that have been or will be used in connection with the
provision of the Services to the extent a Party is financially or operationally
responsible for the same under a Supplement.
“Third Party Materials” means intellectual property or other Materials that are
owned by third parties and provided under license to Supplier (or Supplier
Affiliates or Subcontractors) or an Eligible Recipient and that have been or
will be used or required to be used in connection with the provision of, or
receipt of us of, the Services to the extent a Party is financially or
operationally responsible for the same under a Supplement. Third Party Materials
include Materials owned by Subcontractors and used in the performance of the
Services.
“Third Party Software” means all Software products (and all modifications,
replacements, Upgrades, enhancements, documentation, materials and media related
thereto) that are provided under a Third Party Contract (e.g., a license or
lease) to Supplier (or Supplier Affiliates or Subcontractors) or an Eligible
Recipient and that have been or will be used or required to be used in
connection with the provision of, or receipt of us of, the Services to the
extent a Party is financially or operationally responsible for the same under a
Supplement. Third Party Software shall include all such programs or programming
in use as of the Supplement Effective Date, including those (i) that are
identified as such in such Supplement, (ii) for which the acquisition, license,
maintenance or support costs are included in the CoreLogic Base Case, if any, or
(iii) as to which Supplier received notice or access prior to the Supplement
Effective Date. Third

CORELOGIC AND DELL CONFIDENTIAL
Schedule 1
Page 11

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Party Software also shall include all such programs or programming licensed
and/or leased after the Supplement Effective Date.
“Transformation” or “Transformation Services” has the meaning given in Section
4.8(a).“Transformation Milestone” has the meaning given in Section 4.8(b).
“Transformation Plan” has the meaning given in Section 4.8(a).
“Transition Milestone” has the meaning given in Section 4.2(c).
“Transition Period” means the period that commences on the Supplement Effective
Date and expires 12:00:01 a.m., Eastern Time, on the date specified for the
completion of the Transition Services as specified in the Transition Plan,
unless expressly extended in writing by CoreLogic.
“Transition Plan” has the meaning given in Section 4.2(a).
“Transition Services” has the meaning given in Section 4.2(a).
“Transitioned Employee” means an employee of an Eligible Recipient who accepts
Supplier's offer of employment and becomes employed by Supplier pursuant to the
terms of Schedule 5 and the applicable Supplement. Upon being employed by
Supplier, such Transitioned Employee shall be deemed to be a Supplier Personnel.
“UCITA” has the meaning given in Section 19.4.
“Upgrade” and its derivatives means updates, renovations, enhancements,
additions and/or new versions or releases of Software or Equipment. Unless
otherwise agreed, financial responsibility for the costs, fees and expenses
associated with an Upgrade of Software or Equipment shall be allocated between
the Parties in accordance with Section 6.5 or as set forth in the applicable
Supplement.
“Warranty Period” has the meaning given in Section 15.2(c).
“Work Order(s)” has the meaning given in Section 1.1(b).



CORELOGIC AND DELL CONFIDENTIAL
Schedule 1
Page 12

--------------------------------------------------------------------------------













MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SCHEDULES 2 THROUGH 5
SEE SCHEDULES IN EACH APPLICABLE SUPPLEMENT










This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.







--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS









MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012






SCHEDULE 6
GOVERNANCE
















This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.




--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule 6
Governance


1.
INTRODUCTION

1.1
Agreement. This Schedule 6 (this “Schedule”) is attached to and incorporated by
reference in that certain Master Services Agreement by and between CoreLogic and
Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA or the other Schedules to the MSA.

1.4
Schedules. The following Schedules are incorporated by reference into this
Schedule 6:

Schedule 6.1    Change Management Procedures
2.
GENERAL

2.1
Governance Objectives. The Parties agree that this governance operating model is
intended to achieve the following objectives:

(a)
To ensure that there are clear executive level obligations, roles, and
responsibilities for CoreLogic and Supplier;

(b)
To ensure the alignment of CoreLogic's strategic business objectives and
business units with the direction of the Services;

(c)
To understand CoreLogic’s on-going and evolving business requirements, and
issues that may affect the Services, including requirements relating to
CoreLogic’s IT architecture, standards, or strategic direction;

(d)
To monitor and oversee the performance of the Services;

(e)
To drive early identification and resolution of performance issues;

(f)
To define the escalation path for issue resolution;

(g)
To establish and document required procedures and processes;

(h)
To oversee the integration of CoreLogic and Supplier processes;

(i)
To develop, monitor and maintain integrated processes such as Project
Management, Change Management and Quality Assurance; and

(j)
To identify, plan for and control changes to the Services and CoreLogic’s IT
environment and ensure that they are implemented in a way that minimizes
disruption to CoreLogic’s business operations or the performance of the
Services.




CORELOGIC AND DELL CONFIDENTIAL
Schedule 6
Page 2

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

2.2
Governance Plan. Within *** (***) *** after the Supplement Effective Date,
Supplier shall provide a plan (the “Governance Plan”) to CoreLogic that
establishes appropriate communication, management, and interface processes that
support the governance organizations between the Parties and any applicable
third parties, including CoreLogic’s Third Party Contractors, and that
identifies CoreLogic Personnel (designated by CoreLogic) that are authorized to
give approvals of various activities under the Agreement (e.g., those authorized
to approve Projects). CoreLogic shall have at least *** (***) *** to review such
plan and provide comments to Supplier. Supplier shall incorporate any
modifications, additions, or deletions to such plan reasonably requested by
CoreLogic within *** (***) *** of receiving them from CoreLogic. The Parties
shall reasonably cooperate to permit completion of the detailed Governance Plan
within *** (***) *** after the Supplement Effective Date unless another period
is agreed upon by the Parties.

2.3
Meetings. Supplier shall be responsible for establishing, coordinating, and
leading the meetings described in this Schedule, which shall include producing
materials and presentations and taking and distributing minutes, such minutes to
be subject to CoreLogic approval. All meetings shall be in person at CoreLogic’s
headquarters, unless it is agreed by the parties to meet at other such location
or by remote communication.

3.
GOVERNANCE COMMITTEES

3.1
General. The Parties will cause the following committees to be formed in
furtherance of the Parties’ governance activities under the Agreement. Each such
committee will have both CoreLogic and Supplier representatives as members. No
committee will perform any responsibilities or take any action unless a
representative from each of the Parties is present and participating. Either
Party may, from time to time, recommend adding or removing governance
committees.

3.2
Executive Steering Committee. The Executive Steering Committee shall provide
strategic direction with respect to the overall relationship of CoreLogic and
Supplier under the Agreement.

(a)
Membership. The Executive Steering Committee shall consist of the following
executives from CoreLogic and Supplier as indicated below:

Executive Steering Committee
CoreLogic
Supplier
***
 
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
 

(b)
Responsibilities. The Executive Steering Committee shall:

(i)
oversee that the goals and expectations of the Parties are in alignment;

(ii)
provide executive commitment on behalf of CoreLogic and Supplier;

(iii)
periodically review the authority of and recommend changes to the governance
committees hereunder and the membership thereof;




CORELOGIC AND DELL CONFIDENTIAL
Schedule 6
Page 3

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(iv)
participate in an annual review of the relationship of the Parties, including
customer and service satisfaction, quality of the relationship and assessments
of the general performance, financial performance, and performance of the
Services as against the Service Levels and other requirements of the Agreement;

(v)
review progress of the Transition Services and Transformation Services
activities;

(vi)
review trends, issues, and common interests among the CoreLogic business units;

(vii)
assign and review operational responsibilities to the Operational Governance
Committee and others within CoreLogic and Supplier;

(viii)
review Demand Forecast;

(ix)
review strategic projects and innovation opportunities;

(x)
review divestiture, mergers and acquisition plans, if any;

(xi)
discuss CoreLogic strategy as it relates to the Services;

(xii)
address and resolve (to the extent reasonably possible) disputes escalated to
it;

(xiii)
annually review CoreLogic and Supplier business and strategy;

(xiv)
review progress of Supplier-sponsored initiatives; and

(xv)
track CoreLogic’s overall progress towards business case goals.

(c)
Meetings. The Executive Steering Committee will conduct its first meeting on or
about *** (***) *** after CoreLogic approval of the Governance Plan, subject to
the availability of the committee members. Thereafter, the Executive Steering
Committee shall meet at least once every ***(***) ***(***) *** after CoreLogic
approval of the Governance Plan and *** thereafter, provided that either Party
may call a meeting of the Executive Steering Committee no earlier than upon ***
(***) *** notice.

3.3
Operational Governance Committee. The Operational Governance Committee and the
members thereof shall act as the primary liaison between CoreLogic and Supplier
for the management of the day-to-day performance of the Services and shall
provide oversight for the Services and serve as the initial escalation point for
disputes between the Parties.

(a)
Membership. The Operational Governance Committee shall consist of the following
participants from CoreLogic and Supplier as indicated below:

Operational Governance Committee
CoreLogic
Supplier
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
 
***






CORELOGIC AND DELL CONFIDENTIAL
Schedule 6
Page 4

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(b)
Responsibilities. The Operational Governance Committee shall:

(i)
function as a contact point with the Executive Steering Committee and implement
directions from the Executive Steering Committee;

(ii)
work to resolve operational issues and disputes escalated to it and to escalate
issues and disputes, where appropriate, to the Executive Steering Committee;

(iii)
review the monthly performance of the Services as against the Service Levels and
other requirements of the Agreement;

(iv)
establish enterprise Service Level remediation plans to correct Service delivery
deficiencies, combining regional remediation plans if required;

(v)
Review status and progress of enterprise Service Level remediation plans;

(vi)
review Supplier’s performance of Projects against the applicable performance
metrics;

(vii)
review the status of Change Orders;

(viii)
identify risks and opportunities for improvement in the performance of the
Services;

(ix)
review Demand Management forecasts;

(x)
review results and action plans;

(xi)
review global security issues; and

(xii)
review the monthly billing reports.

(c)
Meetings. The Operational Governance Committee shall conduct its first meeting
within *** (***) *** of the Supplement Effective Date; thereafter, the
Operational Governance Committee meetings will be held at least ***.

3.4
Finance Governance Committee. The Finance Governance Committee shall provide
financial direction with respect to the overall relationship of CoreLogic and
Supplier pursuant to the Agreement and shall serve as the focal point of formal
escalation for all financial disputes between the Parties. The Financial
Governance Committee establishes and maintains the framework for oversight of
all financial activities related to the Agreement and the delivery of Services.

(a)
Membership. The Finance Governance Committee shall consist of the following
executives from CoreLogic and Supplier as indicated below:

Finance Governance Committee
CoreLogic
Supplier
***
***
***
***
***
***
***
***
***
***
***
***
***
***

(b)
Responsibilities. The Finance Governance Committee shall:

(i)
build financial processes and controls across all aspects of the outsourcing
arrangement;




CORELOGIC AND DELL CONFIDENTIAL
Schedule 6
Page 5

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(ii)
monitor and manage the Charges in connection with each Service areas;

(iii)
assist in and supporting, as needed, the review of monthly Charges to assure the
accuracy of the Charges, CoreLogic retained costs, and Administered Expenses;

(iv)
investigate variances in forecasted expenses or usage;

(v)
define and maintain allocation, chargeback, currency, and tax consolidation
framework;

(vi)
review Asset Management and Software licenses utilization and exchange
information necessary to monitor license compliance;

(vii)
review general alignment with current version of financial responsibility
matrix;

(viii)
assist with the development of service catalogs, cost pools, and unit costs; and

(ix)
analyze financial reports.

(c)
Meetings. The Finance Governance Committee will conduct its first meeting on or
about *** (***) *** following the Supplement Effective Date, subject to the
committee member’s availability. During the course of the Transition Period, the
Finance Committee shall meet at least ***; thereafter, the Finance Governance
Committee shall meet at least ***.

3.5
Technical and Architecture Steering Committee. The Technical and Architecture
Steering Committee will focus primarily on the development of the Technology and
Business Process Plan which includes identifying technologies, processes, and
emerging trends related to the Services. The Technical and Architecture Steering
Committee shall not be involved in day-to-day operational issues, but instead
shall address long-term issues involving planning, strategy, and technical
steering.

(a)
Membership

Technical and Architecture Steering Committee
CoreLogic
Supplier
***
***
***
***
***
***
***
***
***
***
***
***
***
***
 
***



(a)
Responsibilities. The Technical and Architecture Steering Committee shall:

(i)
develop and recommend infrastructure technical and architecture solutions;

(ii)
review CoreLogic Technology and Business Development Plans and requested by
CoreLogic; and

(iii)
suggest and develop technology and innovation solutions in partnership with
CoreLogic business units.




CORELOGIC AND DELL CONFIDENTIAL
Schedule 6
Page 6

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(b)
Meetings.  The Technical and Architecture Steering Committee shall conduct their
first local meetings within three (3) months of the Supplement Effective Date;
thereafter, the Technical and Architecture Steering Committee shall meet at
least on a *** basis during the first year after the Supplement Effective Date
and at least *** thereafter, or at other times as agreed between the Parties.

3.6
Project Office Steering Committee. The Project Office Steering Committee will
manage the delivery of Projects for CoreLogic business units. The Project Office
Steering Committee will also monitor Supplier programs and financial performance
and provide assistance in reviewing and resolving program-level issues.

(a)
Membership

Project Office Steering Committee
CoreLogic
Supplier
***
***
***
***
***
***
***
***
 
***

(b)
Responsibilities. The Project Office Steering Committee shall ensure an
efficient Project service delivery model through consistent and repeatable
process and disciplines, and shall also include the following:

(i)
Project governance & methodology;

(ii)
Introduce economies of scale (best practices);

(iii)
stakeholder communication;

(iv)
Project dashboards;

(v)
business case benefit tracking;

(vi)
Project monitoring & reporting;

(vii)
documentation standards & repository;

(viii)
demand planning; and

(ix)
risks and issues.

(c)
Meetings.  The Project Office Steering Committee shall conduct their first local
meetings on or about *** (***) *** following the Supplement Effective Date;
thereafter, the Project Office Steering Committee shall meet at least *** during
the Transformation Period, or as otherwise agreed between the Parties.

3.7
Information Security Steering Committee. The Information Security Steering
Committee will manage implementation of the data security program and associated
information security policies and procedures, completion of remediation actions
and responses to Security Incidents and audits. Among other thing, the
Information Security Steering Committee will provide direction on changes to the
Services required by changes to the Information Security Policy Set, Compliance
Policy Set, and any other CoreLogic Rules and CoreLogic Standards. The
Information Security Steering Committee attendees will include business unit
representatives.




CORELOGIC AND DELL CONFIDENTIAL
Schedule 6
Page 7

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(a)
Membership

Information Security Steering Committee
CoreLogic
Supplier
***
***
***
***
***
***
***
***



(b)
Meetings and Responsibilities. The Information Security Steering Committee shall
conduct its first meetings within thirty (30) days of the Supplement Effective
Date; thereafter, the Information Security Committees shall meet as follows:

(i)
on *** basis to monitor the monthly performance responsibilities described above
for the business unit; and

(ii)
on *** basis, the committee will conduct an in-person workshop, led by the
supplier, and which will include topics such as a review of the overall security
program under the Agreement, a review of SSAE16 scope and control objectives,
overall Supplier compliance status, and Policy and Procedures Manual review and
updates.

CoreLogic’s IT Governance Steering Committee shall conduct a meeting on dates
set by ***, and *** shall provide *** with at least five (5) business days’
notice prior to any meeting of CoreLogic’s IT Governance Steering Committee and
*** the *** of his choosing to *** such meeting.
4.
DISPUTE RESOLUTION

4.1    Overview. If either Party identifies a dispute or disagreement between
the Parties arising out of or related to the Agreement (each, a “Dispute”), the
Parties shall comply with the informal dispute resolution procedures described
in Section 4.2 (the “Informal Dispute Resolution Procedures”) to seek to resolve
such Dispute.
4.2    Informal Dispute Resolution Procedures. The Informal Dispute Resolution
Procedures are as follows:
(a)
Notification: To commence the Informal Dispute Resolution Procedures, either
Party may escalate a Dispute by providing written notice to the member(s) of the
lowest practical management level of the other Party currently involved in such
Dispute. Upon receipt of such notice by the other Party, the Supplier and
CoreLogic representatives currently engaged in attempting to resolve such
Dispute shall meet to negotiate in good faith a resolution of such Dispute prior
to escalating (as further described in Section 4.2(a)(i) below). Supplier and
CoreLogic will meet within *** (***) *** after receipt of such notice. If the
Parties are unable to resolve such Dispute within *** (***) *** of such meeting,
either Party may escalate such Dispute in accordance with the following steps:

(i)
The Party escalating the Dispute shall escalate to the next level of management
as follows by providing notice to the other Party:

(A)
First, to the applicable committee described in Sections 3.3 through 3.7
designated by the Party escalating the Dispute.

(B)
If (1) after meeting in accordance with Section 4.2(a)(iii), either Party
determines that such escalation above is unsuccessful in resolving the Dispute
or (2) the




CORELOGIC AND DELL CONFIDENTIAL
Schedule 6
Page 8

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

applicable committee under Section 4.2(a)(i)(A) is unable to meet within ***
(***) *** of the notice provided in accordance with Section 4.2(a)(ii), unless
otherwise agreed, then to the appropriate Supplier governance team member
designated by Supplier and appropriate CoreLogic governance team member
designated by CoreLogic.
(C)
If (1) after meeting in accordance with Section 4.2(a)(iii), either Party
determines that such escalation above is unsuccessful in resolving the Dispute,
or (2) the team members are unable to meet within *** (***) *** of the notice
provided in accordance with Section 4.2(a)(ii), unless otherwise agreed, then to
the CoreLogic Chief Information Officer and Customer Executive.

(D)
If (1) after meeting in accordance with Section 4.2(a)(iii), either Party
determines that such escalation above is unsuccessful in resolving the Dispute
or (2) the CoreLogic Chief Information Officer and Customer Executive are unable
to meet within *** (***) *** of the notice provided in accordance with Section
4.2(a)(ii) unless otherwise agreed, then to the CoreLogic *** and ***.

(E)
If (1) after meeting in accordance with Section 4.2(a)(iii), either Party
determines that such escalation above is unsuccessful in resolving the Dispute
or (2) the CoreLogic *** and *** are unable to meet within ten (10) days of the
notice provided in accordance with Section 4.2(a)(ii), unless otherwise agreed,
then to the Executive Steering Committee.

(ii)
Documentation: Prior to any escalation described in Section 4.2(a)(i), the Party
escalating will first provide written notice of such escalation to the other
Party. The Parties will then jointly develop a short briefing document called a
“Statement of Issue for Escalation” that describes the Dispute, relevant
expected impact and positions of both Parties.

(iii)
Meeting: During any escalation described in Section 4.2(a)(i), the Parties will
meet (via phone or videoconference in most cases) with appropriate individuals
as described above and will negotiate in good faith to resolve the Dispute. Such
meeting shall occur within *** (***) *** of the notice provided in accordance
with Section 4.2(a)(ii) or such other period agreed to by the Parties. The
Statement of Issue for Escalation will be sent in advance to the participants
attending such meeting. During such meeting, the Parties will negotiate in good
faith to resolve such Dispute.

(iv)
Dispute Review: If after the Informal Dispute Resolution Procedures (including
all escalations described in Section 4.2(a)(i)), either Party believes that
resolution is not possible without further escalation, either Party may seek to
resolve such Dispute as described in Section 4.4 below.

4.3    Expedited Dispute Resolution Process. Notwithstanding Section 4.2 above,
either Party, on a good faith basis, may designate a Dispute as one requiring
expedited resolution. A Dispute may be expedited if the Dispute involves a ***
or arises under Section *** of the MSA. In such case, a Party may require, upon
written notice to the other Party, that the Dispute be escalated directly to the
*** and *** , in which case the Parties will promptly meet and attempt, in good
faith, to resolve the Dispute as soon as practicable but not later than ***
(***) *** after such notice requiring such escalation.
4.4    Formal Dispute Resolution Procedures. Notwithstanding the foregoing, this
Section 4 shall not alter or limit either Party’s right to (a) seek injunctive
or other equitable relief as provided in Sections 19.2 and 19.5 of the MSA or
(b) seek to resolve a Dispute through litigation and in accordance with Article
19 of the MSA in the event that the Dispute has not been resolved by the Parties
within *** (***) *** after the Dispute was initially escalated



CORELOGIC AND DELL CONFIDENTIAL
Schedule 6
Page 9

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

by the Parties under Section 4.2(a)(i) or *** (***) *** after the Dispute was
initially escalated by the Parties under Section 4.3.
4.5    Confidentiality. All meetings of the Informal Dispute Resolution
Procedures shall at all times be privately conducted. The Parties agree that the
Statement of Issues for Escalation and all information, materials, statements,
conduct, communications, negotiations, offers of settlement, documents of either
Party, in whatever form and however disclosed or obtained in connection with the
Informal Dispute Resolution Procedures (collectively, “Informal Dispute
Resolution Information”) (a) shall be Confidential Information of the preparing
Party, (b) shall not be offered into evidence, disclosed, or used for any
purpose other than the Informal Dispute Resolution Procedures; and (c) will not
constitute an admission or waiver of rights; provided, however, that the
foregoing shall not prohibit the underlying facts supporting such Informal
Dispute Resolution Information from being subject to discovery.





CORELOGIC AND DELL CONFIDENTIAL
Schedule 6
Page 10

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS











MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SCHEDULE 6.1
CHANGE MANAGEMENT PROCEDURES










This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.






--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule 6.1


Change Management Procedures


1.
INTRODUCTION

1.1
Agreement. This Schedule 6.1 (this “Schedule”) is attached to and incorporated
by reference in that certain Master Services Agreement by and between CoreLogic
and Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and
attachments shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA or the other Schedules to the MSA.



2.
CHANGE MANAGEMENT

2.1    General.
This Section describes the Change Management Procedures to be used for the
Parties to make changes to the existing scope of Services, including changes to
*** or a Project’s scope. Such procedures shall be further described in the
Policy and Procedures Manual. These procedures will be managed by the
Operational Governance Committee.
2.2    Change Management Procedures Requirements.
(a)
The key steps in the Change Management Procedures include:

(i)
reviewing each Change Order (as defined below) to determine whether a proposed
Services change is appropriate;

(ii)
preparing a more detailed proposal to implement a Change Order;

(iii)
prioritizing and reprioritizing Change Orders; and

(iv)
tracking and monitoring Change Orders.

(b)
No Change Order shall be implemented without the Parties’ prior written
approval.

(c)
Each Party will be responsible for all costs incurred by it in the preparation,
investigation, and approval of Change Orders.

(d)
Either Party may initiate a Services change request by delivering to the other
Party’s designee a Services change request that describes the proposed Services
change and sets forth the basis for such change (each, a “Change Order”).
Supplier shall assign a unique number to any such request and shall register the
Change Order in the Change Order Log as described below.

(e)
Each Party’s designee shall be responsible for reviewing and considering any
Change Order, and shall approve it for further investigation, if deemed
necessary. If the Parties agree that the Change Order requires further
investigation, Supplier shall perform such investigation as requested by
CoreLogic. Supplier shall be responsible for updating the status of each Change
Order to keep its status current in the Change Order Log as the Change Order
progresses through the Change Management Procedures.


CORELOGIC AND DELL CONFIDENTIAL
Schedule 6.1
Page 2

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

2.3    Change Orders.
Subject in all cases to the *** and Section *** of the Agreement:
(a)
For each Change Order that the Parties have approved for further investigation,
Supplier shall prepare and submit to CoreLogic *** *** (***) *** (or other
period as reasonably approved by CoreLogic), with CoreLogic’s reasonable
cooperation and provision of information reasonably requested by Supplier, a
preliminary specification report (a “Preliminary Specification Report”). Each
such Preliminary Specification Report shall contain, to the extent relevant:

(i)
description of the change and the anticipated impact on the organization and
Services;

(ii)
estimated changes in the Charges, if any, associated with the proposed Change
Order;

(iii)
estimates of any applicable increases and decreases in existing baselines and
additional baselines;

(iv)
estimated timeframes for implementing the proposed Services change (including
any timing constraints); and

(v)
an initial analysis of the potential benefits and risks (if any) if the proposed
Change Order is or is not implemented.

(b)
With respect to all Change Orders, Supplier shall: (a) schedule implementation
of such Change Orders so as not to ***; (b) prepare and deliver to CoreLogic ***
during the Term a rolling schedule for on-going and planned implementation of
Change Orders for the next *** period; and (c) monitor the status of Change
Orders against such *** rolling schedule.

2.4    Preliminary Specification Report Review.
(a)
CoreLogic and Supplier shall review the Preliminary Specification Report, and
CoreLogic shall, within *** (***) *** after delivery of such Preliminary
Specification Report in writing, either:

(i)
*** Supplier to prepare a Detailed Specification Report (as defined below); and

(ii)
notify Supplier that it does not wish to proceed with the proposed Change Order.

(b)
Where CoreLogic *** Supplier to prepare a Detailed Specification Report, within
thirty (30) days (or as otherwise agreed) after receiving such instruction,
Supplier shall prepare and submit a detailed specification report (a “Detailed
Specification Report”) including a comprehensive assessment of its ramifications
and impact on the following elements of the Agreement, to the extent relevant:

(i)
the then-current Services;

(ii)
the Service Levels; if applicable, including increases and decreases in existing
baselines and additional baselines;

(iii)
changes to the Charges, if any;

(iv)
any other *** other than ***;

(v)
the resources (including human resources, hardware, Software and other
Equipment) required for implementing the Change Order;

(vi)
timeline, milestones, delivery dates, and consequences for not implementing the
Change Order;

(vii)
acceptance testing period and Acceptance criteria (which must be included in the
final Change Order);


CORELOGIC AND DELL CONFIDENTIAL
Schedule 6.1
Page 3

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(viii)
any Third Party Contracts, including additions or deletions;

(ix)
CoreLogic’s, Supplier’s or any third party’s software, hardware, systems,
business operations, personnel requirements or other Services;

(x)
any related technical or human resource procedures;

(xi)
CoreLogic policies;

(xii)
Disengagement Services;

(xiii)
any additional contractual terms and conditions which would apply to the Change
Order, and/or any changes required to the contractual terms and conditions of
the Agreement which, subject to Sections 21.2 of the MSA, shall be handled in
accordance with those procedures;

(xiv)
an analysis of the potential benefits and risks (if any) to CoreLogic or
Supplier if the Change Order is not implemented; and

(xv)
any other matter reasonably requested by CoreLogic or reasonably considered by
Supplier to be relevant to the evaluation of the Change.

2.5    Detailed Specification Report Review.
Once submitted by Supplier, CoreLogic shall review the Detailed Specification
Report and, as soon as reasonably practicable, and in any event not more than
*** (***) *** (or as otherwise agreed) after receipt of the Detailed
Specification Report:
(a)
the Parties may approve the Detailed Specification Report, and the approved
change shall be incorporated into the Agreement in accordance with Section 2.7
below;

(b)
CoreLogic may notify Supplier that it does not wish to proceed with the proposed
Change Order, in which case no further action shall be taken in respect of the
Detailed Specification Report;

(c)
the Parties may acquire further information before deciding whether to proceed
with the Change Order; or

(d)
the Parties may amend some or all of the contents of the Detailed Specification
Report, which Supplier shall incorporate into a revised version of the Change
Order.

2.6    Fees for Changes. Supplier agrees that any increase to the Charges with
regard to any contemplated Change Order shall be based on Supplier’s net
increased costs or expenses in connection with such Change Order.
2.7    Effectiveness of a Change.
(a)
Upon the written approval of the Parties of the Change Order and the Detailed
Specification Report and subject to Section 21.2 of the MSA, the contents of
such approved Change Order shall be deemed to be agreed and incorporated into
the Agreement on the date of the last signature or as the Parties may otherwise
agree. All services added or modified by a Change Order shall be “Services”
under the Agreement, and the performance of Change Orders shall in all respects
be governed by the Agreement. No part of the discussions or interchanges between
the Parties shall obligate the Parties to approve any proposed Change Order or
shall be binding on the Parties until reflected in an approved Change Order and
adopted.

(b)
***, neither Party shall have any obligation to commence or comply with any
proposed Change Order, perform services that would be covered by any proposed
Change Order, or pay any fees that would be covered by any proposed Change
Order, until such time as the Parties’ designees have approved the appropriate
Change Order in writing.


CORELOGIC AND DELL CONFIDENTIAL
Schedule 6.1
Page 4

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

2.8    Change Management Reporting Requirements. Supplier shall provide
CoreLogic, as part of the monthly Reports set forth in Schedule A-12, a summary
specifying the status of all pending Change Orders.
2.9    Change Order Log.
(a)
Supplier shall maintain a change order log of Change Orders throughout the Term
(“Change Order Log”). The Change Order Log shall include the following level of
detail:

(i)
control number and date of the Change Order;

(ii)
name of the Party requesting the Change Order;

(iii)
brief description of the Change Order; and

(iv)
current status of the Change Order.

(b)
The status of the Change Order in the Change Management Procedures shall be
categorized as one of the following stages:

(i)
“Open” (i.e., the Change Order has been created and registered);

(ii)
“In Review” (i.e., the Change Order has been created and is being reviewed
pending approval to proceed);

(iii)
“Approved” (i.e., the Change Order has been approved and is awaiting
implementation);

(iv)
“On Hold” (i.e., the Parties wish to suspend implementation of the change but
anticipate the change being implemented at a later date);

(v)
“Closed” (i.e., all implementation tasks have been completed and the change has
been implemented); or

(vi)
“Rejected” (i.e., closed and not implemented).

2.10    Specified *** Changes. Where the Agreement expressly provides *** with
the *** that may result in a Change (including, e.g., changes to the *** or
changes to ***), the Parties shall use the foregoing provisions of this Section
2 to document and implement the resulting Change , but the *** and *** shall
comply with the resulting Change as approved by *** pursuant to Section 2;
provided that nothing in this Section 2.10 is intended to modify or limit *** in
the Agreement including under Section *** of the MSA.

CORELOGIC AND DELL CONFIDENTIAL
Schedule 6.1
Page 5

--------------------------------------------------------------------------------













MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SCHEDULE 7
SEE EACH SUPPLEMENT FOR APPLICABLE FACILITIES










This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.







--------------------------------------------------------------------------------













MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SCHEDULE 8
RULES, PROCEDURES AND POLICIES










This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.






--------------------------------------------------------------------------------



Schedule 8
Rules, Procedures and Policies
1.INTRODUCTION
1.1
Agreement. This Schedule 8 (this “Schedule”) is attached to and incorporated by
reference in that certain Master Services Agreement by and between CoreLogic and
Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and
attachments shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA or the other Schedules to the MSA.

2.    RULES, PROCEDURES AND POLICIES
The CoreLogic Rules and CoreLogic Policy Sets as of the Effective Date consist
of the following policies and procedures set forth in this Section 2.
 
(a)
The “Information Security Policy Set” shall include the then-current versions of
the following documents.

Policy 1 – Information Security Organization
Policy 2 – Classifying and Handling Information
Policy 3 – Securing and Accessing Systems
Policy 4 – Personnel and Facilities
Policy 5 – Detecting and Responding to Incidents
Policy 6 – Secure Application Development
Policy 7 – Planning for Business Continuity
Policy 8 – Information Privacy
Policy 9 – Password Management Policy
Policy 10 – Acceptable Use Policy
Application Vulnerability Assessment Standard
Change Management Standard
Information Security Standard
NIST Standard
PCI/EI3PA Standard
Sensitive Data Standard
Facilities Access Standard
Clean Desk Standard


(b)
The “Compliance Policy Set” shall include the then-current versions of the
following documents.

Vendor Risk Management Policy
Vendor Risk Management Standard

CORELOGIC AND DELL CONFIDENTIAL
Schedule 8
Page 2

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS













MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SCHEDULE 9
INSURANCE REQUIREMENTS










This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.






--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule 9
Insurance Requirements


1.INTRODUCTION
1.1
Agreement. This Schedule 9 (this “Schedule”) is attached to and incorporated by
reference in that certain Master Services Agreement by and between CoreLogic and
Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and
attachments shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA or the other Schedules to the MSA.

2.    INSURANCE
2.1    Requirements. Supplier agrees to keep in full force and effect and
maintain at its sole cost and expense the following policies of insurance with
at least the specified minimum limits of liability during the term of this
Agreement and during any period thereafter for which Supplier is providing
Disengagement Services under the Agreement:
(a)
Workers’ Compensation and Employer’s Liability Insurance the limits of liability
of Employer’s Liability Insurance with minimum limits of $*** per employee by
accident / $*** per employee by disease / $*** policy limit by disease (or, if
higher, the policy limits required by applicable Law).

(b)
Commercial General Liability Insurance (including coverage for contractual
liability, premises-operations, completed operations-products and independent
contractors) providing coverage for bodily injury, personal and advertising
injury and property damage with combined single limits of not less than $*** per
occurrence.

(c)
Commercial Business Automobile Liability Insurance including coverage for all
owned, non-owned, leased, and hired vehicles providing coverage for bodily
injury and property damage liability with combined single limits of not less
than $*** per occurrence, except as may otherwise be required by applicable Law.

(d)
Professional Liability (also known as Errors and Omissions Liability) and Cyber
Risk Insurance covering acts, errors and omissions arising out of Supplier’s
performance of Services in an amount not less than $*** per claim and in the
annual aggregate. Policies shall include *** liability, ***, and *** (***)
insurance  providing protection against: (a) errors and omissions in the
performance of professional services; (b) *** arising out of *** (excluding ***
and ***); (c)  ***; (d) *** any ***, ***; and (e) ***.   The Professional
Liability Insurance retroactive coverage date shall be no later than the
Effective Date.  Supplier shall maintain an extended reporting period providing
that claims first made and reported to the insurance company within ***) ***
after termination or expiration of this Agreement will be deemed to have been
made during the policy period. Supplier’s professional liability insurance shall
indemnify CoreLogic on a co-defendant basis for damages and claims expenses,
including but not limited to legal fees, sustained by CoreLogic due to a lawsuit
and/or claim brought by a third party against Supplier and CoreLogic to the
extent  such lawsuit and/or claim (i) arises or allegedly arises from the acts
and omissions of Supplier in performing services under this Agreement; and (ii)
triggers coverage for


CORELOGIC AND DELL CONFIDENTIAL
Schedule 9
Page 2

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Supplier as the named insured pursuant to the terms and conditions of the
policy.   Such indemnification shall not extend to damages and claims expenses
that are wholly or partially attributable to CoreLogic’s own negligence or
willful misconduct.
(e)
The coverages specified in subsections (a) through (d) of this Section 2.1 may
be provided with a combination of primary and excess insurance policies. The
policy limit for excess coverage shall be such that when added to the primary
coverages, the combination of the policy limits shall be no less than $*** per
occurrence.

(f)
Comprehensive Crime Insurance or Blanket Fidelity Bond, including Employee
Dishonesty and Computer Fraud Insurance covering losses arising out of or in
connection with any fraudulent or dishonest acts committed by Supplier
Personnel, acting alone or with others, in an amount not less than $*** per
occurrence.

2.2    Approved Companies. All such insurance shall be procured with reputable
insurance companies and in such form as is usual and customary to Supplier’s
business. Such insurance companies shall maintain a rating at least “***” and be
at least a “financial size category ***” as both criteria are defined in the
most current publication of Best’s Policyholder Guide.
2.3    Endorsements. Supplier’s insurance policies as required herein under
Sections 2.1(b) and 2.1(c) shall name CoreLogic, its Affiliates and the Eligible
Recipients and their respective officers, directors and employees as “additional
insureds” for liability arising at any time in connection with Supplier’s or
Supplier Personnel’s performance under this Agreement. The Supplier insurance
policies required under Section 2.1(f) shall include CoreLogic, its Affiliates
and the Eligible Recipients and their respective officers, directors and
employees as “loss payees” for liability arising at any time in connection with
Supplier’s or Supplier Personnel’s performance under this Agreement. Policies
provided pursuant to Sections 2.1(a), 2.1(b) and 2.1(c) shall provide that the
insurance companies waive all rights of subrogation against CoreLogic, the
Eligible Recipients, and each of their respective officers, directors, and
employees to the extent of Supplier’s indemnification obligations. With respect
to matters pertaining to the Services or Supplier’s obligations under this
Agreement, all insurance afforded to CoreLogic under this Schedule 9 shall be
primary insurance, if applicable, and any other valid insurance existing for
CoreLogic’s benefit shall be excess of such primary insurance and
non-contributory with respect to any insurance or self-insurance maintained by
CoreLogic or the Eligible Recipients. Supplier shall obtain such endorsements to
its policy or policies of insurance as are necessary to cause the policy or
policies to comply with the conditions stated herein.
2.4    Certificates. Prior to the Commencement Date and thereafter upon request
by CoreLogic, Supplier shall provide CoreLogic with certificates of insurance
evidencing Supplier’s compliance with this Schedule 9 (including certificates
evidencing renewal of such insurance or new insurance policies) signed by
authorized representatives of the respective carriers for each year that this
Agreement is in effect.
2.5    No Implied Limitation. The obligation of Supplier and its Affiliates to
provide the insurance specified herein shall not in any way alter or limit any
obligation or liability of Supplier provided elsewhere in this Agreement. For
the avoidance of doubt, any policy amounts or coverages shall not in any event
be construed as limitations or expansions on Supplier’s liability under the
Agreement.



CORELOGIC AND DELL CONFIDENTIAL
Schedule 9
Page 3

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS











MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING, L.P.
July 19, 2012




SCHEDULE 10
DIRECT CORELOGIC COMPETITORS
















This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
either Party without the prior written permission of the other Party.








--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule 10


Direct CoreLogic Competitors




1.
INTRODUCTION

1.1
Agreement. This Schedule 10 (this “Schedule”) is attached to and incorporated by
reference in that certain Master Services Agreement by and between CoreLogic and
Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and schedules
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA or the other Schedules to the MSA.

2.
DIRECT CORELOGIC COMPETITORS

2.1
The Direct CoreLogic Competitors are as follows:

***




* The restriction on working for *** during the Restricted Period for purposes
of Section 8.5(d) of the MSA shall only apply for Restricted Personnel who will
work on the *** (but only to the extent relating to ***).







CORELOGIC AND DELL CONFIDENTIAL
Schedule 10
Page 2

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS











MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SCHEDULE 11
DIRECT SUPPLIER COMPETITORS
















This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
either Party without the prior written permission of the other Party.










--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule 11


Direct Supplier Competitors




1.
INTRODUCTION

1.1
Agreement. This Schedule 11 (this “Schedule”) is attached to and incorporated by
reference in that certain Master Services Agreement by and between CoreLogic and
Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and schedules
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA or the other Schedules to the MSA.

2.
DIRECT SUPPLIER COMPETITORS

2.1
The Direct Supplier Competitors are as follows:


CORELOGIC AND DELL CONFIDENTIAL
Schedule 11
Page 2

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***





* If CoreLogic elects to use *** as a Permitted Auditor pursuant to Section
9.10(b) of the MSA in its capacity as an auditing or an *** entity, the
restriction therein related to signing a non-disclosure agreement shall not
apply.





CORELOGIC AND DELL CONFIDENTIAL
Schedule 11
Page 3

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS









MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SCHEDULE 12
ADDITIONAL DATA SAFEGUARDING OBLIGATIONS








This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.






--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule 12
Additional Data Safeguarding Obligations


1.
INTRODUCTION.

1.1
General. This Schedule 12 (this “Schedule”) is attached to and incorporated by
reference to that certain Master Services Agreement by and between CoreLogic and
Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA or the other Schedules to the MSA.

2.
SECURITY CONTROLS.

2.1
Supplier Controls. Supplier shall implement and maintain reasonable and
appropriate information security controls to protect against the unauthorized
access to or use of CoreLogic Data with respect to Supplier Systems that access,
process, transmit or store CoreLogic Data and CoreLogic Systems for which
Supplier has operational responsibility. Without limiting the generality of the
foregoing, Supplier shall implement and maintain: (i) *** with respect to
Supplier Systems that access, process, transmit or store CoreLogic Data and
CoreLogic Systems for which Supplier has operational responsibility, including
controls to *** to authorized officers, directors, employees, consultants,
attorneys, accountants, agents and independent subcontractors (and their
employees) and other representatives or other third parties who have a ***; (ii)
access restrictions at physical locations with respect to Supplier Systems that
access, process, transmit or store CoreLogic Data and CoreLogic Systems for
which Supplier has operational responsibility containing CoreLogic Data, such as
buildings, computer facilities, and records storage facilities to permit access
only to authorized individuals in accordance with the CoreLogic Information
Security Policy Set and any CoreLogic-approved waivers thereto;(iii) *** of
electronic CoreLogic Data at levels at least as protective as CoreLogic has in
place as of the Effective Date (including any waivers), as well as any other
levels directed by CoreLogic pursuant to an applicable Supplement; (iv)
procedures (including Change Management Procedures) designed to ensure that
information System modifications with respect to Supplier Systems that access,
process, transmit or store CoreLogic Data and CoreLogic Systems for which
Supplier has operational responsibility are consistent with the information
security controls contemplated by Section 13.2 and this Section 2 of Schedule
12; (v) *** and *** where required by the Policy Sets with respect to Supplier
Systems that access, process, transmit or store CoreLogic Data and CoreLogic
Systems for which Supplier has operational responsibility; (vi) *** and
procedures to detect *** or *** Supplier Systems that access, process, transmit
or store CoreLogic Data and CoreLogic Systems for which Supplier has operational
responsibility; (vii) *** that specify *** when *** that access, process,
transmit or store CoreLogic Data and CoreLogic Systems for which Supplier has
operational responsibility, including reports to CoreLogic in accordance with
the requirements of the ***; (viii) measures to protect against *** with respect
to Supplier Systems that access, process, transmit or store CoreLogic Data and
CoreLogic Systems for which Supplier has operational responsibility due to ***;
and (ix) facilitate regular testing of key controls, Systems and procedures of
the information security measures by independent third parties or staff
independent of those that develop or maintain the security measures as required
by Sections 9.10(h) (Facilities and Controls Audit), 9.17 (CoreLogic Customer
Contracts Flow-down), 9.14 and 13.2(b). If, in the course of the performance of
the Transition Services for an applicable Supplement, *** identifies any
deficiency or gaps between the current information security controls implemented
and maintained by *** with respect to the CoreLogic Systems for which Supplier
has operational responsibility and the information security controls that
Supplier is required to implement and maintain as set forth in clauses (i),
(ii), (iii) or (viii) above, Supplier shall notify *** and *** shall *** to (a)
eliminate such deficiency or gap with the reasonable assistance of Supplier, (b)
require Supplier to eliminate such deficiency


CORELOGIC AND DELL CONFIDENTIAL
Schedule 12
Page 2

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

or gap, in which case CoreLogic shall be financially responsible for such
elimination, or (c) establish a waiver with respect to such deficiency or gap.
2.2
***. For all (A) Supplier Systems that access, transmit, process or store
CoreLogic Data and (B) CoreLogic Systems for which Supplier has operational
responsibility that access, transmit or store CoreLogic Data and allow for the
***, unless otherwise approved by CoreLogic or expressly waived by the CoreLogic
Policy Sets, *** shall be in place to *** and *** associated Systems and to ***
all attempted or executed ***. If, in the course of the performance of the
Transition Services for an applicable Supplement, *** identifies any such
CoreLogic Systems that allow for the *** but for which such *** is not *** (and
for which a waiver from the CoreLogic Policy Sets has not been issued), ***
shall notify *** and *** shall *** to (a) *** with the reasonable assistance of
Supplier, (b) require Supplier to ***, in which case CoreLogic shall be
financially responsible for such implementation, or (c) establish a waiver with
respect to such ***. All Systems *** shall be *** for the applicable Systems
(i.e., Supplier or CoreLogic). Reasonable processes shall be in place with
respect to such *** to review *** to *** activity within ***. *** shall be
secured in a manner to prevent ***, and accidental or deliberate ***.

2.3
Remote Access. The authentication protocols and access methods used to access
the CoreLogic Network while outside a Supplier-managed facility shall be as
provided by *** and in accordance with ***.




CORELOGIC AND DELL CONFIDENTIAL
Schedule 12
Page 3

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

















MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012








SCHEDULE 13


TERMINATION CHARGES PERCENTAGES






This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.






--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule 13
Termination Charges Percentages


1.INTRODUCTION
1.1
Agreement. This Schedule 13 (this “Schedule”) is attached to and incorporated by
reference in that certain Master Services Agreement by and between CoreLogic and
Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and
attachments shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA or the other Schedules to the MSA.

“General Termination Charge” shall have the meaning given in the applicable
Supplement.
“Unconditional Termination Charge” shall have the meaning given in the
applicable Supplement.
“Wind Down Costs Termination Charge” shall have the meaning given in the
applicable Supplement.
2.    TERMINATION CHARGES PERCENTAGES
The table below sets forth the percentages for calculating Termination Charges
under the applicable     Supplement.



CORELOGIC AND DELL CONFIDENTIAL
Schedule 13
Page 2

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Section Number in the MSA
Reason for Termination
General Termination Charge Percentage
Unconditional Termination Charge Percentage
Wind Down Costs
Termination Charge
Percentage
4.2(h)
Transition - Termination by CoreLogic
***%
***%
***%
4.8(h)
Transformation - Termination by CoreLogic
***%
***%
***%
9.10(h)
Facilities and Controls Audit - Termination by CoreLogic
***%
***%
***%
9.14(d)
Force Majeure - Termination by CoreLogic
***%
***%
***%
***
***
***%
***%
***%
11.6(c)
Benchmarking - Termination by CoreLogic
***%
***%
***%
18.2(f)
Waiver of Liability Cap - Termination by Supplier
***%
***%
***%
18.2(f)
Waiver of Liability Cap - Termination by CoreLogic
***%
***%
***%
20.1(a)
Cause - Termination by CoreLogic
***%
***%
***%
20.1(b)
Cause - Termination by Supplier
***%
***%
***%
20.2
Convenience - Termination by CoreLogic
***%
***%
***%
20.3
Supplier Change of Control - Termination by CoreLogic for sale to ***  
***%
***%
***%
20.3
Supplier Change of Control -Termination by CoreLogic other than to *** 
***%
***%
***%
20.4
CoreLogic Change of Control  
***%


***%


***%


20.5
Insolvency - Termination by CoreLogic
***%
***%
***%
20.5
Insolvency - Termination by Supplier
***%
***%
***%
20.7
*** - Termination by CoreLogic
***%
***%
***%



Nothing in this table is intended to limit any *** claim for damages based on
any element of *** or ***.



CORELOGIC AND DELL CONFIDENTIAL
Schedule 13
Page 3

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS













MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SCHEDULE 14
CORELOGIC-SPECIFIC FACILITY AND CONTROLS AUDITS






This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.






--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule 14
CoreLogic-Specific Facility and Controls Audits
1.INTRODUCTION
1.1
Agreement. This Schedule 14 (this “Schedule”) is attached to and incorporated by
reference in that certain Master Services Agreement by and between CoreLogic and
Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA or the other Schedules to the MSA.

2.    DELL SSAE 16 APPROACH
2.1    Overview and Control Objectives.
CoreLogic will rely on the existing shared services Service Organization
Controls 1 (SOC1) Type II reports under SSAE 16 of Dell’s technology centers
utilized in the provisioning of services to CoreLogic, which are currently
performed by Ernst & Young LLP (“E&Y”) and include Control Objectives for
Physical Access and Physical Environment. The Dell SOC1 reports are limited in
scope to the below listed Dell Shared Services SSAE 16 SOC1 Control Objectives
for the general benefit of all Dell clients.
With respect to the remainder of the controls in the current CoreLogic SSAE 16
SOC1 report dated December 19, 2011 issued by PriceWaterhouseCoopers, which are
listed below, plus the additional Control Objective planned for Change
Management, Dell shall work with CoreLogic to design a set of compatible Control
Objectives, document specific Controls to support those Control Objectives, and
provide the necessary support to perform a “CoreLogic-Specific SSAE 16 Audit”
that reasonably includes the Control Objectives as directed by CoreLogic to meet
the needs of its financial auditors ***. Dell shall choose the accounting firm
that performs the review, subject to the audit being performed by a firm of
international repute.
2.2    Professional Fees
Audit firm fees for the existing shared services SOC1 reports are financial
responsibilities of Dell. The audit firm fees for the CoreLogic-Specific SOC1
report shall be borne by ***. ***, Dell shall not *** *** for *** the
CoreLogic-Specific SOC1 audit. The audit firm will be a firm of international
repute.
2.3    Timing
CoreLogic acknowledges that Dell’s shared services SOC1 SSAE 16 audit periods
commence on *** and conclude on *** of ***, with a *** provided to *** the ***.
CoreLogic requires that the audit period for the Core-Logic Specific SOC1 report
be *** of *** through *** of the ***.
2.4    Dell Shared Services SSAE 16 SOC1 Control Objectives include:
•
***

•
***

2.5    Current CoreLogic-Specific SSAE 16 Control Objectives include:
•
Computer Operations: Controls provide reasonable assurance that production
systems and network issues are identified and corrective actions are addressed.


CORELOGIC AND DELL CONFIDENTIAL
Schedule 14
Page 2

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

•
Tape and Disk Management: Controls provide reasonable assurance that production
system data is backed up on a regular basis and available for restoration in the
event of processing errors or unexpected interruptions and procedures are in
place to ensure media is appropriately protected upon disposal.

•
Technical Support: Controls provide reasonable assurance that development of new
network components or changes/upgrades to existing network components,
production systems, and support tools are authorized, tested, properly
implemented, and adequately documented.

•
Logical Security - Network - Controls provide reasonable assurance that logical
access to the network is restricted to properly authorized individuals.

•
Logical Security - Controls provide reasonable assurance that logical access to
Windows is restricted to properly authorized individuals.

•
Logical Security: Controls provide reasonable assurance that logical access to
Linux/Unix is restricted to properly authorized individuals.

•
Logical Security: Controls provide reasonable assurance that logical access to
the iSeries is restricted to properly authorized individuals.

•
Logical Security: Controls provide reasonable assurance that logical access to
the zSeries is restricted to properly authorized individuals.

•
Data Transmissions: Controls provide reasonable assurance that data
transmissions between the service organization and its user organizations are
secure and occur in a controlled fashion.

•
Change Management: Not included in the above referenced current CoreLogic SSAE
16 SOC1 report, dated December 19, 2011, issued by PriceWaterhouseCoopers to
CoreLogic. Additional control objective statement, to be determined.




CORELOGIC AND DELL CONFIDENTIAL
Schedule 14
Page 3

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS











MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SCHEDULE 15
APPROVED BENCHMARKERS
















This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.












--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule 15
Approved Benchmarkers


1.
INTRODUCTION

1.1
Agreement. This Schedule 15 (this “Schedule”) is attached to and incorporated by
reference in that certain Master Services Agreement by and between CoreLogic and
Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA or the other Schedules to the MSA.

2.
APPROVED BENCHMARKERS

The approved Benchmarkers are as follows:
***



CORELOGIC AND DELL CONFIDENTIAL
Schedule 15
Page 2

--------------------------------------------------------------------------------













MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




ANNEX 1
FORM OF SUPPLEMENT










This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.








--------------------------------------------------------------------------------





Annex 1
Form of Supplement


SUPPLEMENT [_] TO
MASTER SERVICES AGREEMENT
This Supplement [_] (this “Supplement”) is entered into effective [________],
20[__] (the “Supplement Effective Date”) by and between CoreLogic Solutions,
LLC, a California limited liability corporation having a principle place of
business in Santa Ana, California (“CoreLogic”), and Dell Marketing L.P., a
Texas limited partnership having a principal place of business in Round Rock,
Texas (“Supplier”) (collectively, the “Parties” and each, a “Party”).
This Supplement is entered into pursuant to and subject to that certain Master
Services Agreement (“Master Services Agreement” or “MSA”) dated as of July 19,
2012, by and between the Parties, the terms of which, except as may be expressly
modified or excluded herein, are incorporated herein by reference.
NOW THEREFORE, in consideration of the mutual promises contained herein, and of
other good and valid consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:
1.INTRODUCTION.
1.1    Precedence of Obligations. The Parties acknowledge that certain
obligations may be set forth in both this Schedule and elsewhere in the
Agreement, and that in the event of a conflict, such conflict shall be resolved
in accordance with Section 21.13 of the MSA.
1.2    References. All references in this Supplement [_] to articles, sections
and attachments shall be to this Supplement, unless another reference is
provided.
1.3    Associated Supplement Documents.
This Supplement includes each of the following Schedules, all of which are
incorporated into this Supplement by this reference:
Schedule [_]-1    Definitions
Schedule [_]-2    Statement of Work
Schedule [_]-3    Service Level Methodology
Schedule [_]-4    Pricing Methodology
Schedule [_]-5    Human Resource Provisions
Schedule [_]-6    Governance
Schedule [_]-7    Facilities
Schedule [_]-8    Rules, Procedures and Policies
Schedule [_]-9    Additional Insurance Requirements
Schedule [_]-10    Transition Schedule
Schedule [_]-11    Customer Satisfaction Survey
Schedule [_]-12    Software and Equipment Inventory
Schedule [_]-13    Third Party Contracts
Schedule [_]-14    Reports
Schedule [_]-15    Disengagement Services
Schedule [_]-16    Third Party Materials
Schedule [_]-17    Disaster Recovery Plan Requirements

CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 2

--------------------------------------------------------------------------------



1.4    Definitions.
(a)
Schedule 1 to the MSA is hereby supplemented with the definitions set forth [in
Schedule [_]-1 to this Supplement.] or [below:]

(b)
The definitions added by this Supplement to Schedule 1 to the MSA shall apply
only with respect to the Services provided under this Supplement.

2.    SERVICES.
Schedule 2 to the MSA is hereby supplemented [by Schedule [_]-2 to this
Supplement.] or [as follows:]
2.1
Services. Supplier shall perform or cause to be performed the Services set forth
[in Schedule [_]-2 to this Supplement during the Term of this Supplement.] or
[below:]

[This section should describe Supplier’s scope of responsibility for providing
Services to CoreLogic – it should principally be a description of what Supplier
will do, described in broad terms, in contrast to how Supplier will perform the
Services. The terms of the MSA give CoreLogic control or approval rights over
certain aspects of how Supplier performs the Services.]
2.2    Deliverables. Supplier shall complete the following Deliverables:
[List and describe Deliverables including target dates.]
2.3
CoreLogic Responsibilities. CoreLogic shall perform or cause to be performed the
tasks, functions and responsibilities of CoreLogic as set forth in Schedule
[_]-2 to this Supplement during the Term of this Supplement.] or [below:]

[Describe CoreLogic responsibilities.]
3.    SERVICE LEVELS.
Schedule 3 to the MSA is hereby supplemented [by Schedule [_]-3 to this
Supplement.] or [as follows:]
Supplier shall provide the Services so as to meet or exceed the Service Levels
identified [in Schedule [_]-3 to this Supplement.] or [below:]
[This Schedule describes the methodology for establishing service levels and
calculating service level credits, as well as the specific service level metrics
that Supplier must meet in providing the Services.]
4.    PRICING AND FINANCIAL PROVISIONS.
4.1
Charges. Schedule 4 to the MSA is hereby supplemented [by Schedule [_]-4 to this
Supplement.] or [as follows:]

The Charges for this Supplement are set forth [in Schedule [_]-4 to this
Supplement.] or [below:]
[Note: This should include the following: Any minimum commitment, ARC/RRCs,
Termination Charges, and any additional applicable pricing-related Schedules
(e.g., financial responsibilities matrix). Specify if a Base Case applies to the
Supplement.]
4.2    Prepaid Items. Section 11.5(a) of the MSA shall not apply with respect to
this Supplement.

CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 3

--------------------------------------------------------------------------------



[Note: Delete this Section 4.2 if Section 11.5(a) of the MSA (regarding refunds
of amounts paid by CoreLogic under its contracts) will apply.]
5.    HUMAN RESOURCES PROVISIONS.
Schedule 5 to the MSA is hereby supplemented [by Schedule [_]-5 to this
Supplement.] or [as follows:]
5.1    Key Supplier Personnel.
In accordance with Section 8.2 of the MSA, the following positions are Key
Supplier Personnel positions under this Supplement and, to the extent
applicable, an individual listed for a position is approved by CoreLogic to hold
such position as of the Supplement Effective Date:
[This section identifies the Key Supplier Personnel positions, as well as the
persons initially filling those positions, if known at signing. The Key Supplier
Personnel are typically personnel who occupy strategically important positions
in Supplier’s account team. Supplier must retain these individuals for the level
specified in the “Level of Effort” column for the time specified in the
“Committed Period” column.]
Key Supplier Personnel Position
Individual Approved for Position
Level of Effort
Committed Period
[Supplier Account Manager]
 
[Full Time]
[24 Months]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



5.2    Knowledge Transfer Personnel.
In accordance with Section 8.2(c) of the MSA, the following positions are
Knowledge Transfer Personnel positions under this Supplement and, to the extent
applicable, an individual listed for a position is approved by CoreLogic to hold
such position as of the Supplement Effective Date:
Knowledge Transfer Personnel Position
Individual Approved for Position
Committed Period
 
 
[24 months]
 
 
 

5.3    Restricted Personnel.
In accordance with Section 8.5(d) of the MSA, in addition to the Key Supplier
Personnel under this Supplement, the following Supplier Personnel are
“Restricted Personnel” under this Supplement:

CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 4

--------------------------------------------------------------------------------



Name of Restricted Personnel
 
 



6.    GOVERNANCE.
Schedule 6 to the MSA is hereby supplemented [by Schedule [_]-6 to this
Supplement.] or [as follows:]
[The parties will manage their relationship under the MSA using the governance
model described in this Schedule (see Section 9.3 of the MSA).]
6.1    Supplier Account Manager.
In accordance with Section 8.3 of the MSA, the Supplier Account Manager as of
the Supplement Effective Date is [_____].
6.2    CoreLogic Relationship Manager.
In accordance with Section 10.1(a) of the MSA, the CoreLogic Relationship
Manager as of the Supplement Effective Date is [_____].
6.3    Meetings.
In accordance with Section 9.3(b) of the MSA, in addition to those meetings
specified in the MSA, Transition Plan, Policy and Procedures Manual and Schedule
6, representatives of the Parties shall have the following meetings:
[List any additional meeting requirements specific to this Supplement here.]
6.4    Modifications to the Policy and Procedures Manual.
In accordance with Section 9.1(b) of the MSA, Supplier shall make the following
modifications to the Policy and Procedures Manual:
[List any specific modifications that need to be made to the Policy and
Procedures Manual.]
7.    FACILITIES.
Schedule 7 to the MSA is hereby supplemented [by Schedule [_]-7 to this
Supplement.] or [as follows:]
7.1    Supplier Facilities.
In accordance with Section 6.1 of the MSA and in addition to any Supplier
Facilities described in Schedule 7 to the MSA, Supplier may use the following
Supplier Facilities for the type of Services indicated for each such facility:
Facility Name and Address
Services to be Provided From Facility
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 5

--------------------------------------------------------------------------------



7.2    CoreLogic Facilities.
In accordance with Section 6.2 and Schedule 7 of the MSA, CoreLogic will provide
Supplier with office space and office furniture and the other accommodations
required under Section 6.2 of the MSA in the following CoreLogic Facilities, as
more fully described below, for the performance of the Services under this
Supplement:
[This section lists the CoreLogic Facilities which Supplier will be permitted to
use to provide the Services.]
Facility Name and Address
No. of Supplier Personnel
Description
Duration
 
 
 
 
 
 
 
 



7.3    Jurisdictions Where Services are Received.
In accordance with Section 11.3(d) of the MSA, for purposes of determining each
Party’s responsibility for Service Taxes under this Supplement, the Parties
agree that the Services under this Supplement will be received in the following
jurisdictions:
Jurisdiction
Duration
 
 
 
 



8.    RULES, PROCEDURES AND POLICIES.
Schedule 8 to the MSA is hereby supplemented [by Schedule [_]-8 to this
Supplement.] or [as follows:]
In accordance with Section 9.1(c) of the MSA, the following sections shall be
added to or modified in the Policy and Procedures Manual:
[Supplier must update the Policy and Procedures Manual for each Supplement. This
section lists the sections of the Policy and Procedures Manual that should be
added or modified for this Supplement.]
9.    INSURANCE REQUIREMENTS.
Schedule 9 to the MSA is hereby supplemented [by Schedule [_]-9 to this
Supplement.] or [as follows:]
[If this Supplement has any additional insurance requirements, they should be
listed here.]
10.    COMPANION AGREEMENTS.
In accordance with Section 2.2(a) of the MSA, Supplier and CoreLogic shall cause
their following local Affiliates to enter into Companion Agreements:

CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 6

--------------------------------------------------------------------------------



[List any CoreLogic/Supplier Affiliates that should enter into Companion
Agreements under this Supplement.]
11.    SOFTWARE AND EQUIPMENT INVENTORY.
Software and Equipment that are applicable to this Supplement are set forth in
Schedule [_]-12 to this Supplement.
[Note: This may already be captured in a financial responsibility matrix]
12.
ADMINISTERED EXPENSES, THIRD PARTY CONTRACTS AND MANAGED THIRD     PARTIES.

12.1    Administered Expenses.
The Administered Expenses described in Section 11.2(a) of the MSA are set forth
[below] or [in Schedule [_]-13].
[This section lists any Administered Expenses.]
12.2    Third Party Contracts.
In accordance with Section 6.6(a) of the MSA, CoreLogic shall assign to Supplier
the [following Third Party Contracts] or [Third Party Contracts set forth in
Schedule [_]-13]:
[This section lists Third Party Contracts which will be assigned to Supplier.]
12.3    Managed Third Parties.
In accordance with Section 4.5(c) of the MSA, Managed Third Parties under this
Supplement are set forth [below] or [in Schedule [_]-13].
[This section lists Managed Third Parties applicable to this Supplement.]
13.    REPORTS.
In accordance with Section 9.2 of the MSA, Supplier shall provide CoreLogic with
the Reports identified in Schedule [_]-14 to this Supplement.
14.    THIRD PARTY MATERIALS.
In accordance with Section 14.3(c) of the MSA, Supplier shall provide the Third
Party Materials set forth in Schedule [_]-16.
[Include a list of Third Party Materials that Supplier will provide. Note: This
may already be covered in a financial responsibility matrix to the Charges
schedule. Identify any Materials for which Supplier is unable to provide
post-termination rights or licenses in accordance with Sections 6.5(c), 14.6 or
20.8 of the MSA.]
15.    CORELOGIC PROVIDED EQUIPMENT.
In accordance with Section 6.5(e) of the MSA, CoreLogic shall provide Supplier
with the following CoreLogic Provided Equipment for the purpose of performing
the Services for the specified period:

CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 7

--------------------------------------------------------------------------------



CoreLogic Facility Location
Quantity
Description of CoreLogic Provided Equipment
Duration
 
 
 
 



16.    INDUSTRY STANDARDS.
In accordance with Section 9.4(d) of the MSA, Supplier will maintain
certification or compliance with the following industry standards:
[List each industry standard certification or compliance here, for example: CCMi
Level 3 certification.]
17.    EQUIPMENT REFRESH AND SOFTWARE CURRENCY.
In accordance with Section 9.5(c) of the MSA, Supplier’s Technology and Business
Process Plan shall include plans for refreshing Equipment and Software in
accordance with the following:
[List any Equipment refresh cycles and responsibilities applicable to the
Services under this Supplement or modify as appropriate if such refresh cycles
and responsibilities are set forth in a responsibilities matrix or other portion
of the Supplement.]
18.    SUBCONTRACTORS.
In accordance with Section 9.11(a) of the MSA, the following Subcontractors are
approved by CoreLogic for the provision of the following types of Services under
this Supplement:
[This section identifies the pre-approved Supplier Subcontractors, and also
should specify which Services each Subcontractor will provide. This list may
include some of CoreLogic’ current third party contractors who will be engaged
by or transitioned to Supplier. This section should also identify any
pre-approved Subcontractors for which Supplier is unable to obtain audit or
other rights described in clauses (i) through (vii) of Section 9.11(c) or other
provisions of the MSA.]
Approved Subcontractor
Service Location
Types of Services
 
 
 
 
 
 



19.    TECHNOLOGY AND BUSINESS PROCESS EVOLUTION AND NEW ADVANCES.
In accordance with Section 9.12(e) of the MSA, the following Technology and
Business Process Evolution and New Advances are not included in the Charges:
[By default Technology and Business Process Evolution and New Advances are
included in the Charges (unless they constitute “New Services”). If there are
any exceptions, they should be listed here.]
20.    PERSONAL DATA.
In accordance with Section 13.3(a) of the MSA, Supplier may process and store
Personal Data in the following jurisdictions, in addition to those listed in
Schedule 7:

CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 8

--------------------------------------------------------------------------------



[Any additional locations where Supplier has been approved as of the Supplement
Effective Date to process and store Personal Data for the Services under this
Supplement should be listed here.]
21.    SPECIFICATIONS AND WARRANTY PERIOD FOR DEVELOPED MATERIALS.
In accordance with Section 15.2(c) of the MSA, any Developed Materials will
comply with the following Specifications:
[This section lists the Specifications to which any Developed Materials must
materially comply during the warranty period. Also, if any warranty periods
differ from those specified in the MSA for a specific Developed Material, then
that should be specified here as well.]
22.    INVOICING.
In accordance with Section 12.1(b) of the MSA, Supplier will provide CoreLogic
with invoices [in the form as specified in Schedule [__]-4 to this Supplement
and in accordance with the following] or [in the accordance with and in the form
as specified in Schedule [__]-4 to this Supplement]:
[List in Schedule [__]-4 or here any invoice requirements including w/r/t local
billing and payment]
23.    TRANSITION.
23.1    Transition Milestones.
Schedule [_]-10 sets forth the Transition Milestones (and associated Deliverable
Credits, if any) under this Supplement. [Include a designation of which of the
Milestones are “Critical Transition Milestones” (i.e., Milestones that trigger a
CoreLogic termination right if Supplier fails to meet them) pursuant to Section
4.2(h)(iii) of the MSA.]
23.2    Initial Transition Plan.
In accordance with Section 4.2(b) of the MSA, Schedule [_]-10 sets forth the
initial Transition Plan.
24.    DISENGAGEMENT SERVICES.
In accordance with Section 20.8 of the MSA, Supplier shall provide the
Disengagement Services specified in Schedule [_]-15 in addition to those
Disengagement Services described in Section 20.8.
In accordance with Section 20.8(b)(1) of the MSA, CoreLogic is entitled to the
source code specified in Schedule [_]-15.
25.    DISASTER RECOVERY AND BUSINESS CONTINUITY.
In accordance with Section 9.14(e) of the MSA, Supplier shall perform disaster
recovery Services as described in Schedule [ ]-17
[Describe Supplier’s obligations for disaster recovery in addition to what is
required under Section 9.14(e) of the MSA]
26.    ENCRYPTION.
In accordance with Schedule 12 to the MSA, Supplier shall maintain encryption of
electronic CoreLogic Data at the following levels:

CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 9

--------------------------------------------------------------------------------



[List any specific CoreLogic encryption requirements here.]
27.    CLIENT AUTHORIZED SIGNATORIES.
The CoreLogic Personnel set forth below are hereby approved by CoreLogic to
execute changes in accordance with the Change Management Procedures and Work
Orders, in each case in connection with this Supplement.
Name
Title/Role
 
 
 
 



28.    SUPPLEMENT TERM.
The Term of this Supplement shall commence as of 12:00:01 a.m., Pacific Time on
the Supplement Effective Date and continue until 11:59:59 p.m., Pacific Time, on
[________], 20[__] unless this Supplement is terminated as provided herein or in
the MSA, in which case the Term of this Supplement shall end at 11:59:59 p.m.,
Pacific Time, on the effective date of such termination or the date to which
this Supplement is extended. The Supplement Commencement Date is [__________].
29.    MSA TERMS.
In accordance with Section 1.1(c) of the MSA, the following terms and conditions
of the MSA shall be excluded from incorporation into this Supplement:
[By default all of the terms and conditions of the MSA apply to this Supplement.
If there are any terms and conditions from the MSA that should not apply to this
Supplement, they should be listed here.]
SIGNATURE PAGE FOLLOWS

CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Supplement to be executed by
their respective duly authorized representatives as of the Supplement Effective
Date.


CORELOGIC SOLUTIONS, LLC 
DELL MARKETING L.P.
By: _________________________________
By:_____________________________________
Title:________________________________
Title:____________________________________
Date:________________________________
Date:____________________________________








CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 11

--------------------------------------------------------------------------------













MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




ANNEX 2
FORM OF NON-DISCLOSURE AGREEMENT












This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.


CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 12

--------------------------------------------------------------------------------



Annex 2
Form of Non-Disclosure Agreement


This Non-Disclosure Agreement (“NDA”) is entered into effective [________],
20[__], by and among Dell Marketing L.P., a Texas limited partnership having a
principal place of business in Round Rock, Texas (“Disclosing Party”), and
[________], a [________] corporation having a principal place of business in
[________] (“Receiving Party”) and CoreLogic Solutions, LLC, a California
limited liability corporation having a principal place of business in Santa Ana,
California (“CoreLogic”).
WHEREAS, Disclosing Party and CoreLogic are parties to that certain Master
Services Agreement, dated as of July 19, 2012 (the “MSA”);
WHEREAS, Disclosing Party is the owner and licensor of certain Confidential
Information (as defined below)
WHEREAS, CoreLogic has retained Receiving Party to conduct a review and
assessment of certain Confidential Information for the purposes permitted under
Section 9.10, Section 11.6, Section 13.1(b)(v) or Section 20.8 of the MSA and
set forth in Attachment 1 hereto (the “Purpose”); and
WHEREAS, CoreLogic wishes to disclose, or have Disclosing Party disclose to
Receiving Party, and Receiving Party wishes to receive, under the terms and
conditions of this NDA, Confidential Information;
NOW THEREFORE, in consideration of the above premises and the promises
hereinafter set forth, Receiving Party and Disclosing Party acknowledge and
agree as follows:
1.
CONFIDENTIAL INFORMATION.

1.1
“Confidential Information” shall mean (i) this NDA and the terms hereof and
thereof, (ii) the MSA and all schedules or annexes thereto as well as any
Supplements or Work Orders executed thereunder (including any exhibits,
schedules, attachments or appendices thereto, and (iii) all information
(written, oral or visual) marked as “Proprietary”, “Confidential”, or with a
similar legend, or otherwise identified in writing promptly after disclosure as
proprietary or confidential and (iv) all other information that should
reasonably be understood to be confidential, whether or not so marked.

1.2
Confidential Information shall not include information Receiving Party can
demonstrate (i) is, at the time of disclosure to it, in the public domain; (ii)
after disclosure to it, is published or otherwise becomes part of the public
domain through no fault of Receiving Party; (iii) is lawfully in the possession
of Receiving Party at the time of disclosure to it without obligation of
confidentiality; (iv) is received without obligation of confidentiality from a
third party having a lawful right to disclose such information and without
breach of this NDA by the Receiving Party; or (v) is independently developed by
Receiving Party without reference to Confidential Information.

2.
RECEIVING PARTY’S DUTIES.

2.1
During the term of this NDA and at all times thereafter, Receiving Party shall
not disclose, and shall maintain the confidentiality of, all Confidential
Information. Receiving Party shall use at least the same degree of care to
safeguard and to prevent disclosing to third parties Confidential Information as
it employs to avoid unauthorized disclosure, publication, dissemination,
destruction, loss, or alteration of its own information (or information of its
customers) of a similar nature, but not less than reasonable care. Receiving
Party may disclose Confidential Information to its employees as and to the
extent such disclosure is necessary for the performance of such person’s
obligations in connection with the Purpose on the condition that, prior to such
disclosure, such employees have signed an agreement with Receiving Party with
confidentiality provisions substantially equivalent to those set forth herein
that are applicable to the Confidential Information or are otherwise bound by
confidentiality obligations at least as restrictive as those contained herein.
Receiving Party and CoreLogic jointly and severally assume full responsibility
for the acts or omissions of such persons and must take all reasonable measures
to ensure that Confidential


CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 13

--------------------------------------------------------------------------------



Information is not disclosed or used in contravention of this NDA; provided,
that CoreLogic’s liability shall be limited in accordance with Article 18 of the
MSA.
2.2
Receiving Party shall not (i) make any use or copies of Confidential Information
except as contemplated by this NDA and required for the Purpose; (ii) acquire
any right in or assert any lien against Confidential Information; (iii) sell,
assign, transfer, lease, or otherwise dispose of Confidential Information to
third parties or commercially exploit such information, including through
derivative works; or (iv) refuse for any reason to promptly provide Confidential
Information (including copies thereof) to Disclosing Party if requested to do
so.

2.3
Receiving Party shall not be considered to have breached its obligations under
this NDA for disclosing Confidential Information as required to satisfy any
legal, accounting, or regulatory requirement of a competent government body,
provided that, (i) promptly upon receiving any such request and to the extent
that it may legally do so, Receiving Party advises Disclosing Party of the
Confidential Information to be disclosed and the identity of the third party
requiring such disclosure prior to making such disclosure in order that
Disclosing Party may interpose an objection to such disclosure, take action to
assure confidential handling of the Confidential Information, or take such other
action as it deems appropriate to protect the Confidential Information, (ii)
Receiving Party discloses only such Confidential Information as is required by
the governmental entity, and (iii) Receiving Party uses commercially reasonable
efforts to obtain confidential treatment for any Confidential Information so
disclosed.

2.4
Receiving Party shall: (i) promptly notify Disclosing Party of any known
possession, use, knowledge, disclosure, or loss of Confidential Information in
contravention of this NDA; (ii) promptly furnish to Disclosing Party all known
details and assist Disclosing Party in investigating and/or preventing the
reoccurrence of such possession, use, knowledge, disclosure, or loss; (iii)
reasonably cooperate with Disclosing Party in any investigation or litigation
deemed necessary by Disclosing Party to protect its rights; and (iv) promptly
use commercially reasonable efforts to prevent further possession, use,
knowledge, disclosure, or loss of Confidential Information in contravention of
this NDA. Receiving Party shall bear its own costs in complying with this
subsection.

3.
TERMINATION.

3.1
Upon completion of the Purpose, Receiving Party shall return or destroy, as
Disclosing Party directs, all Confidential Information, and retain no copies;
provided that the Receiving Party may retain work papers related to audit and
benchmarking functions; provided that such work papers shall all times be
subject to the restrictions contained in this NDA.

3.2
The obligations to maintain confidentiality, the restrictions on use,
disclosure, duplication, protection, and security of Confidential Information
and indemnification for breach thereof by Receiving Party shall survive the
rescission, termination, or completion of this NDA, and remain in full force and
effect until such Confidential Information, through no fault of Receiving Party,
becomes part of the public domain.

4.
GENERAL PROVISIONS.

4.1
This NDA shall be governed by and construed, and the legal relations between the
parties shall be determined, in accordance with the laws of the State of
California, without giving effect to the principles of conflicts of laws.

4.2
This NDA supersedes all prior understandings and negotiations, oral and written,
and constitutes the entire understanding between the parties on this subject.
Notwithstanding the foregoing, as between Disclosing Party and CoreLogic, the
confidentiality provisions contained in the MSA remain in full force and effect.

4.3
No waiver, modification, or amendment to this NDA shall be binding upon the
parties unless it is in writing signed by an authorized representative of the
party against whom enforcement is sought.


CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 14

--------------------------------------------------------------------------------



4.4
Nothing in this NDA nor any disclosure made hereunder shall be deemed to grant
to Receiving Party, by implication, estoppel or otherwise, license rights,
ownership rights or any other intellectual property rights or other rights in
any Confidential Information.

4.5
Receiving Party agrees that any violation or threatened violation of this NDA
may cause irreparable injury to Disclosing Party entitling Disclosing Party,
without proof of monetary damages or the inadequacy of other remedies, to seek a
preliminary injunction, injunction or other equitable relief in addition to
other legal remedies.

4.6
Disclosing Party makes no warranties (express or implied) regarding the
Confidential Information with regard to its accuracy, completeness, freedom from
infringement or otherwise. Without limitation of the foregoing, the Confidential
Information are made available under this Agreement “AS IS”, with all defects,
errors, and deficiencies, and without any representation or warranty as to
completeness or accuracy.

4.7
The parties agree that no agency, partnership to joint venture is in any way
created by the parties under this NDA.

4.8
If any provision of this NDA shall be held by a court of competent jurisdiction
to be illegal, invalid or unenforceable, such provision shall be deemed to be
restated to reflect as nearly as possible to the original intentions of the
parties in accordance with the applicable laws. The remaining provisions of this
NDA and the applications of the challenged provision to persons or circumstances
other than those as to which it is invalid or unenforceable shall not be
affected thereby, and each such provision shall be valid and enforceable to the
full extent permitted by the applicable laws.

4.9
The Receiving Party may not assign this NDA without the prior written approval
of the Disclosing Party.

4.10
If this NDA is executed in counterparts, no signatory is bound until all parties
have duly executed this NDA and have received a fully executed NDA. Any
signature transmitted by facsimile or e-mail (in .pdf, .tif, or similar format),
or a photocopy of such transmission, shall constitute the original signature of
such party.

4.11
The protections afforded to the Confidential Information under this Agreement
are in addition to, and not in lieu of, the protections afforded under any
applicable trade secrets laws, including the Uniform Trade Secrets Act.



SIGNATURE PAGE FOLLOWS

CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 15

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this NDA to be signed by their
authorized representatives effective on the date and year first above written.


Dell Marketing L.P.
 
[Receiving Party]
By:
 
 
By:
 
Name:
 
 
Name:
 
Title:
 
 
Title:
 
Date:
 
 
Date:
 
CoreLogic Solutions, LLC
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
Date:
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 16

--------------------------------------------------------------------------------





ATTACHMENT 1
PURPOSE













CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 17

--------------------------------------------------------------------------------















MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




ANNEX 3
FORM OF COMPANION AGREEMENT
















This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
either Party without the prior written permission of the other Party.






CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 18

--------------------------------------------------------------------------------



Annex 3


Form of Companion Agreement




COMPANION AGREEMENT
[Local Entity Name]
This Companion Agreement – [local entity name] (this “Companion Agreement”) is
entered into effective [________], 20[__] (the “Companion Agreement Date”), by
and between [________], with an office at [________] (“Local CoreLogic”), and
[________], with an office at [________] (“Local Supplier”).
R E C I T A L S:
WHEREAS, CoreLogic Solutions, LLC, a California limited liability corporation
having a principal place of business in Santa Ana, California (“CoreLogic”), and
Dell Marketing L.P., a Texas limited partnership having its registered office in
Round Rock, Texas (“Supplier”), entered into the Master Services Agreement dated
July 19, 2012 (the “Master Services Agreement” or “MSA”); and
WHEREAS, the MSA contemplates the provision of certain Services in or for
various countries around the world, including [name of country where local
entity is located]. The MSA also contemplates that CoreLogic (or an Affiliate
designated by CoreLogic) and Supplier (or an Affiliate designated by Supplier)
will enter into a Companion Agreement for the provision of such Services. The
MSA also contemplates that additional services may be added to the MSA by
execution of additional Supplements, which will then become part of the Services
under the MSA; and
WHEREAS, the purpose of this Companion Agreement is to set forth the terms and
conditions for Local Supplier’s provision of the Services as described in the
MSA and the above-referenced Supplement(s) to certain Eligible Recipients or
Authorized Users in [name of local entity];
NOW THEREFORE, in consideration of the promises contained in this Companion
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Local CoreLogic and Local Supplier agree as
follows:
1.
GENERAL

1.1
Precedence of Obligations. The Parties acknowledge that certain obligations may
be set forth in both this Companion Agreement and elsewhere in the Agreement,
and that in the event of a conflict, such conflict shall be resolved in
accordance with Section 21.13 of the MSA.

1.2
References. All references in this Companion Agreement to articles, sections and
schedules shall be to this Companion Agreement, unless another reference is
provided.

1.3
Definitions. Terms used in this Companion Agreement with initial capitalized
letters but not defined in this Companion Agreement shall have the respective
meanings set forth in Schedule 1 to the MSA or the other Schedules to the MSA.

2.
TERM. The term of this Companion Agreement will commence on the Companion
Agreement Date, and will continue thereafter until the expiration or termination
of the MSA or the Supplement(s), whichever is earlier, unless this Companion
Agreement is terminated earlier in accordance with the terms of the MSA, the
Supplement(s) or this Companion Agreement.

3.
LOCAL SERVICES. During the term of this Companion Agreement, Local Supplier will
provide the Services described in the MSA and Supplement(s) No. [_] to the [name
of local entity]. Local Supplier will provide such Services in the manner and in
accordance with the Service Levels set forth in the MSA and the Supplement.


CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 19

--------------------------------------------------------------------------------



Local Supplier also will timely perform or cause to be performed the obligations
of Supplier specified in the MSA with respect to such Services.
4.
LOCAL CORELOGIC OBLIGATIONS. Local CoreLogic will timely perform or cause to be
performed the obligations of CoreLogic specified in the MSA with respect to the
Services provided by Local Supplier under this Companion Agreement.

5.
LOCAL SUPPLIER FEES.

5.1
Local Supplier Fee. The Charges for the Services to be provided by Local
Supplier under this Companion Agreement are set forth in the MSA and applicable
Supplements.

5.2
Taxes. Unless otherwise specified in this Companion Agreement, the
responsibilities of each Party for taxes arising under or in connection with
this Companion Agreement will be as set forth in Section 11.3 of the MSA.
Without limiting the rights and obligations in Section 11.3 of the MSA, Local
CoreLogic shall have the rights and responsibilities of CoreLogic and Local
Supplier of Supplier as appropriate under such Section 11.3 of the MSA in
applying this Companion Agreement.

5.3
Invoicing and Payment Terms. Unless otherwise specified in this Companion
Agreement, the responsibilities of each Party for invoicing and payment for
Services provided under this Companion Agreement will be as set forth in the MSA
and, if applicable, the Supplement. //Include here any provisions regarding
local billing and payment//

6.
ADDITIONAL PROVISIONS. //Include here TUPE/ARD provisions and any other
provisions required by applicable Laws, including changes to any of the terms of
the MSA (noting that the change applies with respect to the Companion Agreement
notwithstanding Section 21.13 of the MSA and Section 1.1 above) and any
additional obligations of either Party//

7.
DISPUTES AND JURISDICTION. For avoidance of doubt, any dispute arising under
this Companion Agreement will be resolved in accordance with the provisions of
Article 19 of the MSA.

8.
GOVERNING LAW. Except as otherwise provided in this Companion Agreement, this
Companion Agreement and performance under it will be governed by and construed
in accordance with the applicable Laws of the State of California, USA, without
giving effect to the principles thereof relating to conflicts of laws. The
application of the United Nations Convention on Contracts for the International
Sale of Goods is expressly excluded. Notwithstanding the foregoing, if any
provision of this Companion Agreement is expressly required by the mandatory
Laws of [name of country] to be subject to specific Laws of [name of country]
and the applicability of such mandatory Laws is not subject to contractual
waiver or limitation, the construction, interpretation and performance of such
provision will be governed by the internal mandatory Laws of [name of country]
(without reference to choice or conflict of laws). The election of the Laws of
the State of [State] for this purpose will not operate or be construed to result
in the extraterritorial application of any Laws of the State of [State] or the
United States of America unrelated to the interpretation of contracts.

9.
NOTICE. Each Party shall comply with the notice provisions of Section 21.3 of
the MSA for all notices to the other Party that are related to this Companion
Agreement.

10.
COUNTERPARTS. This Companion Agreement may be executed in several counterparts,
all of which taken together will constitute one single agreement between the
parties hereto.

11.
SEVERABILITY. In the event that any provision of this Companion Agreement
conflicts with the Law under which this Companion Agreement is to be construed
or if any such provision is held invalid or unenforceable by a court with
jurisdiction over the parties hereto, such provision will be deemed to be
restated to reflect as nearly as possible the original intentions of the Parties
in accordance with applicable Law. The remaining provisions of this Companion
Agreement and the application of the challenged provision to persons


CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 20

--------------------------------------------------------------------------------



or circumstances other than those as to which it is invalid or unenforceable
will not be affected thereby, and each such provision will be valid and
enforceable to the full extent permitted by Law.
12.
LANGUAGE. The Parties have requested that this Companion Agreement and all
documents contemplated thereby or relating thereto be drawn up in the English
language. This document will be translated into an official language of [name of
country] if required by Law, but in the event of inconsistencies or conflicts
the English version will prevail.

13.
ENTIRE AGREEMENT. Together with the MSA and the Supplement(s), as each may be
amended, this Companion Agreement and the Schedules and Attachments thereto
constitute the entire agreement between the Parties with respect to the subject
matter hereof. There are no agreements, representations, warranties, promises,
covenants, commitments or undertakings other than those expressly set forth
herein and therein. This Companion Agreement supersedes all prior agreements,
representations, warranties, promises, covenants, commitments or undertakings,
whether written or oral, with respect to the subject matter contained in this
Companion Agreement. No amendment, modification, change, waiver, or discharge
hereof will be valid unless in writing and signed by an authorized
representative of the Party against which such amendment, modification, change,
waiver, or discharge is sought to be enforced (except, however, that amendments
to the MSA and/or the Supplement will be applicable to this Agreement).


CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 21

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Local CoreLogic and Local Supplier have each caused this
Companion Agreement to be executed by their respective duly authorized
representatives on the dates set forth below to be effective as of the Companion
Agreement Date.


[Local CoreLogic name]    [Local Supplier name]
By:            By:        
Name:            Name:        
Title:            Title:        
Date:            Date:        





CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 22

--------------------------------------------------------------------------------















MASTER SERVICES AGREEMENT
by and between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




ANNEX 4
FORM OF BUSINESS ASSOCIATE AGREEMENT










This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.




CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 23

--------------------------------------------------------------------------------



Annex 4
Form of Business Associate Agreement


1.INTRODUCTION
1.1
Agreement. This Annex 4 (this “Annex”) is attached to and incorporated by
reference in that certain Master Services Agreement by and between CoreLogic and
Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Annex to articles, sections and attachments
shall be to this Annex, unless another reference is provided.

1.3
Definitions. Terms used in this Annex with initial capitalized letters but not
defined in this Annex shall have the respective meanings set forth in Schedule 1
to the MSA or the other Schedules to the MSA.

2.    FORM OF BUSINESS ASSOCIATE AGREEMENT
Within thirty (30) days after the Effective Date, the Parties will work in good
faith to develop a form of Business Associate Agreement for purposes of Section
13.3(d) of the MSA.



CORELOGIC AND DELL CONFIDENTIAL
Annex
Page 24

--------------------------------------------------------------------------------



CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS






MASTER SERVICES AGREEMENT
by and between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012






SUPPLEMENT A
DATA CENTER SERVICES AND RE-PLATFORMING SERVICES
July 19, 2012






This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.






--------------------------------------------------------------------------------



SUPPLEMENT A TO
MASTER SERVICES AGREEMENT
DATA CENTER SERVICES AND RE-PLATFORMING SERVICES
This Supplement A (this “Supplement”) is entered into effective as of July 19,
2012 (the “Supplement Effective Date”) by and between CoreLogic Solutions, LLC,
a California limited liability company having a principle place of business in
Santa Ana, California (“CoreLogic”), and Dell Marketing L.P., a Texas limited
partnership having a principal place of business in Round Rock, Texas
(“Supplier”) (collectively, the “Parties” and each, a “Party”).
This Supplement is entered into pursuant to and subject to that certain Master
Services Agreement (“Master Services Agreement” or “MSA”) dated as of July 19,
2012, by and between the Parties, the terms of which, except as may be expressly
modified or excluded herein, are incorporated herein by reference.
NOW THEREFORE, in consideration of the mutual promises contained herein, and of
other good and valid consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:
1.INTRODUCTION
1.1
Precedence of Obligations. The Parties acknowledge that certain obligations may
be set forth in both this Schedule and elsewhere in the Agreement, and that in
the event of a conflict, such conflict shall be resolved in accordance with
Section 21.13 of the MSA.

1.2
References. All references in this Supplement to articles, sections and
attachments shall be to this Supplement, unless another reference is provided.

1.3
Associated Supplement Documents.

This Supplement includes each of the following Schedules, all of which are
incorporated into this Supplement by this reference:
Schedule A-1    Supplement Definitions
Schedule A-2    Statements of Work
Schedule A-2.1    Cross Functional Services
Schedule A-2.2    Service Management Services
Schedule A-2.3    Service Desk Services
Schedule A-2.4    Server Services
Schedule A-2.5    Storage and Backup Services
Schedule A-2.6    Desktop End User Messaging Services
Schedule A-2.7    Data Center, Mainframe, Production Control, and Monitoring
Services
Schedule A-2.8    Media Services
Schedule A-2.9    Network Services
Schedule A-2.10    Reserved
Schedule A-2.11    Reserved
Schedule A-2.12     Disaster Recovery Services
Schedule A-3    Service Level Methodology
Schedule A-3.1    Service Level Matrix
Schedule A-3.2    Reserved
Schedule A-3.3    Critical Deliverables
Schedule A-4    Pricing Methodology
Schedule A-4.1    Baseline Charges
Schedule A-4.2    Resource Unit Definitions
Schedule A-4.3    Baseline Volumes

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 2

--------------------------------------------------------------------------------



Schedule A-4.4    ARC / RRC Rates
Schedule A-4.5    Transition Charges and Transformation Charges
Schedule A-4.5.1    Transition Charges
Schedule A-4.5.2    Transformation Charges
Schedule A-4.6    Financial Responsibility Matrix
Schedule A-4.7    Rate Card
Schedule A-4.8    Termination Charges
Schedule A-4.9    Invoicing
Schedule A-4.10    Chargeable Projects
Schedule A-4.11    Project Pool
Schedule A-4.12    ***
Schedule A-5    Human Resources Provisions
Schedule A-5.1    Key Supplier Personnel
Schedule A-5.2    Affected Employees
Schedule A-5.3    Severance Formula
Schedule A-5.3.1    Directors for Enhanced Severance Benefits
Schedule A-6    Reserved
Schedule A-7    Facilities
Schedule A-7.1 CoreLogic Facilities
Schedule A-7.2 Supplier Facilities
Schedule A-8    Software and Equipment Inventory
Schedule A-8.1    Equipment Inventory
Schedule A-8.2    Supplier Tools & CoreLogic Tools
Schedule A-9    Approved Subcontractors
Schedule A-10    Transition Services
Schedule A-10.1    Initial Transition Plan
Schedule A-10.2    Reserved
Schedule A-10.3    Additional Transition Services Obligations
Schedule A-10.3.1 CoreLogic Projects as of Supplement Effective Date
Schedule A-11    Customer Satisfaction Surveys
Schedule A-12    Reports
Schedule A-13    Transformation Services
Schedule A-13.1    *** Application Scope Components
Schedule A-13.2    Acceptance Criteria for *** and ***
Schedule A-13.3    Natural to COBOL Conversion
1.4
Definitions.

(a)
Schedule 1 to the MSA is hereby supplemented with the definitions set forth in
Schedule A-1 to this Supplement.

(b)
The definitions added by this Supplement to Schedule 1 to the MSA shall apply
only with respect to the Services provided under this Supplement.

2.    SERVICES.
Schedule 2 to the MSA is hereby supplemented by Schedule A-2 to this Supplement.
Supplier shall perform the Services set forth in Schedule A-2 to this Supplement
during the Term of this Supplement, and CoreLogic shall perform the tasks,
functions and responsibilities of CoreLogic set forth in Schedule A-2 to this
Supplement during the Term of this Supplement. The Services that will be
performed under this Supplement as *** Services are identified as such in
Schedule A-2.
3.    SERVICE LEVELS.

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 3

--------------------------------------------------------------------------------



Schedule 3 to the MSA is hereby supplemented by Schedule A-3 to this Supplement.
Supplier shall provide the Services so as to meet or exceed the Service Levels
identified in Schedule A-3 to this Supplement.
4.    PRICING AND FINANCIAL PROVISIONS.
Schedule 4 to the MSA is hereby supplemented by Schedule A-4 to this Supplement.
The Charges for this Supplement are set forth in Schedule A-4 to this
Supplement.
In accordance with Section 12.1(b) of the MSA, Supplier will provide CoreLogic
with invoices in the form as specified in Schedule A-4.10 to this Supplement.
5.    HUMAN RESOURCE PROVISIONS.
Schedule 5 to the MSA is hereby supplemented by Schedule A-5 to this Supplement.
In accordance with Section 8.2(b) of the MSA, the Key Supplier Personnel under
this Supplement and their minimum retention periods are set forth in Schedule
A-5. In accordance with Section 8.5(d) of the MSA, as of the Supplement
Effective Date, there are *** *** the ***. In accordance with Section 8.2(c) of
the MSA, as of the Supplement Effective Date, there are *** ***.
In accordance with Section 8.5(e) of the MSA, Supplier shall conduct ***
Supplier Personnel prior to their performance of Services under this Supplement
as required by applicable CoreLogic customers in accordance with the flow-down
provisions of Section 9.17 of the MSA; provided, that the first *** Supplier
Personnel to be *** shall be at no additional charge to CoreLogic.  If, pursuant
to the preceding sentence, Supplier is required to *** more than *** Supplier
Personnel, Supplier shall do so at CoreLogic’s expense with respect to third
party expenses only and Supplier shall not assess additional fees or other
Charges to administer such fingerprinting (provided that Supplier notifies
CoreLogic of such third party expenses, obtains CoreLogic’s prior approval of,
and uses commercially reasonable efforts to minimize, such third party
expenses).
As of the Supplement Effective Date, there is no requirement to conduct *** on
Supplier Personnel prior to their performance of Services; provided, however, in
accordance with Section 8.5(e) of the MSA, Supplier shall conduct *** on
Supplier Personnel prior to their performance of Services under this Supplement
as required by applicable CoreLogic customers in accordance with the flow-down
provisions of Section 9.17 of the MSA.
6.    GOVERNANCE.
6.1    Supplier Account Manager.
In accordance with Section 8.3 of the MSA, the Supplier Account Manager as of
the Supplement Effective Date is ***.
6.2    CoreLogic Relationship Manager.
In accordance with Section 10.1(a) of the MSA, the CoreLogic Relationship
Manager as of the Supplement Effective Date is ***.
7.    FACILITIES.
Schedule 7 to the MSA is hereby supplemented by Schedule A-7 to this Supplement.

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 4

--------------------------------------------------------------------------------



7.1
CoreLogic Facilities. In accordance with Section 6.2 of the MSA, CoreLogic will
provide Supplier with space and office furniture and the other accommodations
required under Section 6.2 of the MSA in CoreLogic Facilities described in
Schedule A-7.1 to this Supplement for the performance of the Services under this
Supplement.

7.2
Supplier Facilities. In accordance with Section 6.1 of the MSA, Supplier may use
Supplier Facilities set forth in Schedule A-7.2 to this Supplement for the
performance of the Services under this Supplement.

7.3    Jurisdictions Where Services are Received.
In accordance with Section 11.3(d) of the MSA, for purposes of determining each
Party’s responsibility for Service Taxes under this Supplement, the Parties
agree that, as of the Supplement Effective Date, the Services under this
Supplement will be received in the following jurisdictions in the United States:
***


If CoreLogic requires receipt of a material portion of the Services by Eligible
Recipients in jurisdictions outside of the United States, the Parties will work
in good faith to determine whether *** will be in local currency or in United
States Dollars.
8.    SOFTWARE AND EQUIPMENT INVENTORY.
Software and Equipment that are applicable to this Supplement are set forth in
Schedule A-8 to this Supplement. Laptop computers, cell phones and pagers used
by Transitioned Employees (collectively, “Personal EUC Devices”) may be retained
by such employees after each such employee’s Employment Effective Date;
provided, that Supplier shall cause the Transitioned Employees to return such
Personal EUC Devices to CoreLogic by the end of the Transition Period. CoreLogic
shall make reasonably available to Supplier CoreLogic’s inventory tracking and
management reports during the Transition Period to assist Supplier in tracking
and managing such Personal EUC Devices and shall maintain existing insurance and
warranty coverage for such items to cover the loss, theft, damage or breakage of
such Personal EUC Devices. All other CoreLogic property and materials in the
control or possession of the Transitioned Employees, including calling cards,
shall have been returned to CoreLogic by the Transitioned Employees on or prior
each such employee’s Employment Effective Date.
9.    THIRD PARTY CONTRACTS.
9.1
In accordance with Section 11.2(a) of the MSA, as of the Supplement Effective
Date, the Administered Expenses applicable to this Supplement are invoices
associated with CoreLogic’s Third Party Contracts for transport charges for
circuits and ***, as further described in Schedule A-2.9.

9.2
In accordance with Section 6.6(a) of the MSA, as of the Supplement Effective
Date, there are no Third Party Contracts to be assigned by CoreLogic to Supplier
pursuant to this Supplement.

9.3
In accordance with Section 4.5(c) of the MSA, as of the Supplement Effective
Date, there are no Managed Third Parties applicable to this Supplement.

10.    TRANSITION.

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 5

--------------------------------------------------------------------------------



In accordance with Section 4.2(b) of the MSA, Schedule A-10.1 to this Supplement
sets forth the initial Transition Plan. Schedule A-10 describes the Transition
Services and Transition Milestones applicable to this Supplement. The
Deliverable Credits that may be due to CoreLogic are as set forth in Schedule
A-4.5.
11.    CUSTOMER SATISFACTION SURVEYS.
Supplier shall conduct customer satisfaction surveys in accordance with Schedule
A-11 to this Supplement.
12.    TRANSFORMATION.
In accordance with Section 4.8 of the MSA, Schedule A-13.1 to this Supplement
sets forth the initial Transformation Plan. Schedule A-13.1 describes the
Transformation Services applicable to this Supplement. The Transformation
Milestones applicable to this Supplement are set forth in Schedule A-13.2. The
Deliverable Credits that may be due to CoreLogic and additional payment amounts
that may be achieved by Supplier in connection with certain Transformation
Services are as set forth in Schedule A-4.5.
13.    REPORTS.
In accordance with Section 9.2 of the MSA, Supplier shall provide CoreLogic with
the Reports identified in Schedule A-12 to this Supplement.
14.    WARRANTY PERIOD FOR DEVELOPED MATERIALS.
In accordance with Section 15.2(c) of the MSA, the Warranty Period with respect
to the Tax Transformation Services and U2L Services is as specified in Schedule
A-13.2.
15.
SUBCONTRACTORS.

In accordance with Section 9.11(a) of the MSA, Subcontractors approved by
CoreLogic for the provision of Services under this Supplement are set forth in
Schedule A-9 to this Supplement.
16.    CORELOGIC AUTHORIZED SIGNATORIES.
The CoreLogic Personnel set forth below are hereby approved by CoreLogic to
execute changes in accordance with the Change Management Procedures and Work
Orders, in each case in connection with this Supplement.
Name
Title/Role
***
Chief Information Officer
***
SVP, Business Integration and Process Excellence
***
VP, Enterprise Technology Services
***
SVP, Information Technology
***
VP, Data & Analytics



17.    SUPPLEMENT TERM.

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 6

--------------------------------------------------------------------------------



The Term of this Supplement shall commence as of 12:00:01 a.m., Pacific Time on
the Supplement Effective Date and continue until 11:59:59 p.m., Pacific Time, on
July 19, 2020 unless this Supplement is terminated as provided herein or in the
MSA, in which case the Term of this Supplement shall end at 11:59:59 p.m.,
Pacific Time, on the effective date of such termination or the date to which
this Supplement is extended. The Commencement Date for all Service Areas is ***.


SIGNATURE PAGE FOLLOWS

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Supplement to be executed by
their respective duly authorized representatives as of the Supplement Effective
Date.


CORELOGIC SOLUTIONS, LLC 
DELL MARKETING L.P.
By: _________________________________
By:_____________________________________
Title:________________________________
Title:____________________________________
Date:________________________________
Date:____________________________________










CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 8

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS







MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012


SUPPLEMENT A




SCHEDULE A-1
SUPPLEMENT DEFINITIONS








This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 9

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-1
Supplement Definitions


1.INTRODUCTION
1.1
Agreement. This Schedule A-1 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and (“Supplier”) dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and
attachments shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA or the other Schedules to the MSA or Supplement A.

2.
SUPPLEMENT DEFINITIONS

The following terms, when used in Supplement A, have the meanings specified
below:
“Actual Uptime” means the aggregate number of minutes during the Scheduled
Uptime that the full material functionality of a particular Configuration Item,
System, Equipment or other Service component is available for use by CoreLogic
and the Eligible Recipients. Actual Uptime will be calculated by subtracting
Downtime from Scheduled Uptime.
“Assets” means all elements of Software and hardware that are found in the
environment, including CoreLogic Equipment and Software and any Supplier
Equipment and Software (excluding Supplier financial and contractual
information) used to deliver the Services. This encompasses the “Asset
Confirmation Report” (See Schedule A-2.12) and “Asset Management Inventory” (See
Section 3.2.1 of Schedule A-2.2).
“Asset Management” means the set of processes that join up-to-date financial,
contractual and inventory information to support life cycle management,
reporting, and strategic decision making for the Assets.
“Availability” means ability of a Configuration Item (CI) or IT Service to
perform its agreed function when required. Availability is determined by
reliability, maintainability, serviceability, performance, and security.
“Capacity Management” means the processes, procedures, and reporting related to
collaborating and collecting inputs related to infrastructure, Services,
technology performance, business plans, procedures, processes, components,
forecasts, and related information from CoreLogic and Supplier. (See Schedule
A-2.2).
“Change Request” means the process and any related forms required to submit
changes requested by Authorized Users, where such changes are within the scope
of the existing Services as outlined in Section 3.1 of Schedule A-2.2
“Change Management” means the processes relating to planning and implementing
changes to the Services, Systems and Equipment that are requested, approved by
CoreLogic or otherwise permitted in connection with the delivery of Services as
outlined in Section 3.1 of Schedule A-2.2.
“Configuration Item” or “CI” has the meaning given in Section 3.2.2 of Schedule
A-2.2.

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 10

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

“Configuration Management Database” has the meaning given in Section 1.1.3 of
Schedule A-4.2.
“Configuration Management” has the meaning given in Section 3.2.2 of Schedule
A-2.2.
“Data Leakage Protection” or “DLP” means a solution that includes systems that
are designed to detect and prevent potential data breach incidents by monitoring
data while in-use (endpoint actions), in-motion (network traffic), and at-rest
(data storage).
“Demand Management” means the process and procedures related to analyzing and
forecasting CoreLogic demand for the Services.
“Disaster Recovery” means the process, policies and procedures related to
executing the recovery or continuation of CoreLogic Applications and Systems as
well as Supplier Equipment and Systems critical to the Services after an
unforeseen business interruption.
“Disaster Recovery Plan” means a plan that includes procedures and the
resources, actions, tasks and data required to manage the IT environment
recovery process in the event of a critical business interruption. The plan is
designed to assist in restoring the business process within the stated disaster
recovery goals.
“Disaster Recovery Services” means the Services described in Schedule A-2.12,
including all actions and tasks required to continue the provisioning of the
Services in the event of a critical business interruption. The Disaster Recovery
Services include support and coordination with the business continuity
activities.
“Disaster Recovery Test” means the Services described in Schedule A-2.12 that
test the processes, policies and procedures related to execution of the Disaster
Recovery Plan.
“Downtime” means the aggregate number of minutes during the Scheduled Uptime
that the full material functionality of a particular System, Equipment, or other
Service component is not available for use by CoreLogic and the Eligible
Recipients or is degraded in a material respect.
“FTE” or “Full Time Equivalent” has the meaning given in Schedule A-4.2.
“IMACD” means End User IMACDs – Campus and End User IMACDs – Remote.
“Incident” any means an unplanned interruption to a Service or System or a
degradation in the quality of a Service or System, including the failure of a
Configuration Item that has not yet impacted Services or Systems.
“Incident Management” means a process to address Incidents and restore service
operations with minimum disruption to business operations.
“Physical Server Provisioning” means building a server and typically includes
the following: assigning the data center location, engineering review, racking
and stacking, networking, assigning IP, DNS, installing anti-virus software,
firewall rules, setup server for IPS/IDS, allocation of SAN, allocation of
multi-pathing software, setup of server for Software distribution and asset
management, installation of the operating system and associated components,
setup server in SIEM if applicable, Equipment configuration for monitoring,
backup setup, CMDB setup, job scheduling, installation of agents, participation
in a database requirements review, performance of server quality tests,
maintenance setup and a “hand off” to CoreLogic.***
“Private Cloud Environment” means a CoreLogic virtual computing environment that
includes dedicated storage, dedicated servers, dedicated other hardware and
networking components.
“Problem Management” means the processes and procedures to manage and resolve
the root causes of incidents, to minimize the re-occurrence of such incidents
and their subsequent impact to CoreLogic Systems, the Equipment and Services.

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 11

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

“Restoration” or “Restore” means taking action to return the Services to normal
functionality after repair and recovery from an Incident
“Scheduled Downtime” means the number of minutes of scheduled Downtime for
System, Equipment or other Service components during any Measurement Period
required to perform system maintenance (for example, preventive maintenance,
system upgrades, etc.), scheduled in accordance with Change Management
Procedures.
“Scheduled Uptime” means the number of minutes during which a particular System,
Equipment or other Service component expected to be available during the
Measurement Period minus Scheduled Downtime.
“Service Catalog” means a database or structured document/form with information
about the Services. The Service Catalogue includes information about
deliverables, prices, contact points, ordering and service request process as
outlined in Section 4.1 of Schedule A-2.2.
“Severity 1 Incident” means an Incident that: (i) causes a ***or ***or ***to be
***or ***, or (ii) is an ***or ***that ***, or ***performing a *** and for which
no workaround solution exists.
“Severity 2 Incident” means an Incident that: (i) causes the ***or ***or ***of
***of a ***or ***or ***, or (ii) is an ***or ***that ***, or ***performing ***
and for which a workaround solution may exist which allows for continued
essential operations.
“Severity 3 Incident” represents a lower impact problem that involves a ***or
***of ***, or some other problem involving ***. CoreLogic can continue ***
operations and a workaround solution may exist which allows for continued ***
operations.
“Service Level Management” means the processes and procedures relating to the
development, maintenance, monitoring, review and reporting of the performance of
the Services using data, metrics, service quality and key performance indicators
(KPI) against defined Service Levels.
“Security Information Event Management” or “SIEM” means SIM and SEM.
“Security Information Management” or “SIM” means a technology that provides for
log management, which is the collection, reporting, storage and analysis of log
data.
“Security Event Management” or “SEM” means the processing of event data from
security devices, network devices, systems and Applications in real time to
provide security monitoring, event correlation and incident response.
“Virtual Server Provisioning” means the creation of a virtual server and
typically includes the following: assigning the data center location,
engineering review, networking, assigning IP, DNS, install anti-virus software,
firewall rules, setup server for IPS/IDS, allocation of SAN, allocation of
multi-pathing software, setup of server for Software distribution and asset
management, installation of the operating system and associated components,
setup server in SIEM if applicable, Equipment configuration for monitoring,
backup setup, CMDB setup, job scheduling, installation of agents, participation
in a database requirements review, performance of server quality test,
maintenance setup and a “hand off” to CoreLogic.
3.    COMMONLY USED ACRONYMS
ACL        access control list
ASB        architecture standards board
AOS        assumption of service
CISO        Chief Information Security Officer
DCTMV        Data Center Transformation Migration and Virtualization

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 12

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

DHCP        dynamic host configuration protocol
DoS        denial of services
FAQs         frequently asked questions
GAL        global address list
IMAC         install, move, add, change
ITIL        Information Technology Infrastructure Library
ITSM        Information Technology Service Management
OEM        original equipment manufacturer
PMBOK        project management book of knowledge
PMO        project management office
PPD        project plan document
PPM        Policy and Procedures Manual
PPW        project planning workshop
QOS        quality of service
RCA        Root Cause Analysis
RDBMS        relational database management system
RPO        recovery point objective
RTM        requirements traceability matrix
RTO        recovery time objective
SIP        session initiation protocol
SOP        standard operating procedures
SSL        secure socket layer
VOIP        voice over internet protocol
VPN        virtual private network



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 13

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



4.    TERMS TO BE DEFINED
Within thirty (30) days after the Supplement Effective Date, the Parties shall
work together in good faith to define the following terms with definitions that
are consistent with standards and practices used by tier one providers
performing services similar to the Services:
Active Directory
Asset Confirmation Report
Availability Management Plans
Call Recording System
Change Advisory Board
Change Calendar
Clustering
CoreLogic Cloud Environment
Demand Forecast
Designated CoreLogic Data Centers
Desktop Software
Enterprise Security
Enterprise Storage
Event
Event Management
Expense Management
File Integrity Monitoring
Incident Ticket
Infrastructure
Install, Move, Add, Change and Delete
Intrusion Detection and Prevention Systems
ITSM Self-Service Portal
LAN Devices
Level 1 Support
Level 2 Support
Level 3 Support
Mainframe
Maintenance
Messaging
Monitoring Levels
Natural
Network Equipment
Network Zone
Operational Transition Planning Phase
Problem(s)
Problem Management System
Production
Production Control
Project Management
Project Management Office
Project Management Methodology
Project Plans
Release Management
Remote Sites
Request Management
Request Management Methodology
Resolution
Resolver Group
Storage Area Network
SAN Fabric
SAN Fabric Incidents
Server
Service Desk
Service Improvement
Service Improvement Plan
Service Management Services
Service Portfolio
Service Request
Software License Management
Source Assessment Transformation Approach Report
Special Retention Backups
Standard Server
Standard Template
Storage Equipment
Target Platform
Tool
Transformation Fee Threshold
U2L Services
Virtual Server
Voice Response Unit
Workstation




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 14

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS













MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-2
STATEMENTS OF WORK




This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 15

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-2
Statements of Work
1.Introduction.
1.1    Agreement. This Schedule A-2 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Services
Agreement by and between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).
1.2    References. All references in this Schedule to articles, sections and
exhibits shall be to this Schedule, unless another reference is provided.
1.3    Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MSA or the other Schedules to
the MSA or Supplement A.
1.4    Schedules. The following Schedules are hereby incorporated by reference
into this Schedule, each of which shall be a “Service Area” under this
Supplement:
Schedule A-2.1        Cross Functional Services    
Schedule A-2.2        Service Management Services
Schedule A-2.3        Service Desk Services
Schedule A-2.4        Server Services
Schedule A-2.5        Storage Backup Services
Schedule A-2.6        End User Device Support and Messaging Services
Schedule A-2.7        Data Center, Mainframe, Production Control, & Monitoring
Services
Schedule A-2.8        Electronic Data Exchange Services
Schedule A-2.9        Network Services
Schedule A-2.10        Reserved
Schedule A-2.11        Reserved
Schedule A-2.12        Disaster Recovery Services


2.    Managed Services
The following Services are Managed Services under this Supplement:   
Service Area
Schedule and Section Reference
*** Services
*** Services
Service Management Services
Schedule A-2.2
 
 
Demand Management
Section 2.1
 
X
Capacity Management
Section 2.2
 
X
Availability Management
Section 2.3
 
X
Service Level Management1
Section 2.4
 
X





____________________
1 Supplier's performance of Service Level management Services as Managed
Services shall not alter or limit Supplier's obligations or CoreLogic's rights
related to Service Levels under the Agreement (e.g., Schedule A-3).





CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 16

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS





Service Area
Schedule and Section Reference
*** Services
*** Services
*** Management2
Section ***
 X
X
Change Management3
Section 3.1
 
X
Asset and Configuration Management
Section 3.2
 
X
Request Management
Section 4.1
 
X
Incident Management
Section 4.3
 
X
Problem Management
Section 4.4
 
X
Cross Functional Services
Schedule A-2.1
 
 
Business Assessment
Section 2.1
X
 
Strategy & Architecture Planning
Section 2.2
X
 
Operations Documentation & Process
Article 3
X
 
Project Management
Article 4
X
 
Disaster Recovery Services
Schedule A-2.12
X
 
Disaster Recovery Planning & Implementation
Article 3
X
 
Disaster Recovery Testing
Article 4
X
 
Actual Disaster
Article 5
X
 
Service Desk Services
Schedule A-2.3
 
 



____________________
(a) The Parties agree that the portions of the *** Management Services that are
functions to be performed within Supplier's *** offering (“*** Scope”) shall be
deemed to be, and performed as, *** Services; provided that the functions to be
performed within the *** Scope shall be determined in accordance with clause
(b). 
(b) During the Transition Period, the Parties agree to work together in good
faith to determine which portions of *** Management Services will be run as ***
Services, and to minimize the portions of the *** Management Services that will
be *** Services.  The resulting balance of *** Services versus *** Services
shall be provided by Supplier at no additional charge to the Charges set forth
in Schedule A-4.  With respect to the *** Scope only, if CoreLogic, in its sole
discretion, determines that it is necessary to move away from the *** Services
model, then the Parties agree that this would represent a change to the
Services, and if such change meets the definition of New Services, such request
shall be handled subject to and in accordance with Section 4.3 of the MSA.
(c) During the Transition Period, Supplier agrees to make its *** management
leads available to meet with CoreLogic and respond to CoreLogic's questions and
provide guidance and information as requested by CoreLogic and to assist in the
development of procedures in order to minimize the portions of the ***
Management Services as that will be performed as *** Services.  The Parties will
mutually agree on such procedures and, once such procedures are agreed, Supplier
shall promptly add such procedures to the Policy and Procedures Manual and begin
to comply with such procedures.  From time to time during the Term, if CoreLogic
has additional questions regarding the *** Services portion of the ***
Management Services, Supplier shall make its *** management leads available to
respond to CoreLogic's questions and provide guidance and information as
reasonably requested by CoreLogic. 
(d) For clarity, during the period of performance of the Steady-State Transition
Services and while the Parties are working to determine which portions of the
*** Management Services will be performed as *** Services or *** Services
pursuant to clause (b) above, Supplier agrees to continue to perform Security
Management Services in the same manner in all material respects as CoreLogic
performed for itself prior to the Supplement Effective Date (without interfering
with Supplier's obligations set forth in Section 2.2 of Schedule A-10.3).
Supplier's performance of Change Management Services as *** Services shall not
alter or limit Supplier's obligations or CoreLogic's rights related to changes
under the Agreement (e.g., Section 9.6 of the MSA).





CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 17

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



Service Area
Schedule and Section Reference
*** Services
*** Services
Contact Center Management & Support
Article 2
 
X
Supplier Interface Requirements
Article 3
 
X
Service Desk Operational Procedures
Article 4
 
X
Service Desk Training
Article 5
 
X
Service Desk Reporting
Article 6
 
X
End User Desktop Support & Messaging Services
Schedule A-2.6
 
X
End User Support Services
Article 2
 
X
Messaging Operations and Deployment Support
Article 3
 
X
Network Services
Schedule A-2.9
 
 
LAN, WAN, Network Equipment
Section 1.3.1
 
X
Firewall Support4
Section 1.3.2
 
X
Telephony (VOIP)
Section 1.3.3
 
X
Data Center & Mainframe & Production Control & Monitoring Services
Schedule A-2.7
 
 
Data Center Operations - CL Facilities
Section 1.2
X
 
Data Center Operations - Dell Facilities
Section 1.2
 
X
Mainframe Systems
Section 1.3
 
X
Production Management & Operations
Section 1.4
X
 
Production Control & Scheduling
Section 1.4.1
X
 
Monitoring
Section 1.4.2
 
X
Server Services5
Schedule A-2.4
 
 
Server Support
Section 1.2.1
 
X
Server Administration
Section 1.2.2
 
X







____________________
The Parties recognize that *** technologies may benefit CoreLogic's business. 
To the extent Supplier elects to use such technologies in the performance of the
*** Services, such technologies shall be part of the Services at no additional
charge.  If CoreLogic requests the use of *** technologies that are not
currently used by, or required for, the performance the Services, the
achievement of the Service Levels and compliance with the CoreLogic Policy Sets,
then Supplier will seek to incorporate such *** technologies into Supplier's ***
Services offering.  If Supplier is unable to incorporate such *** technologies
into its *** Services offering within a timeframe that meets CoreLogic's
business needs, and CoreLogic requires the incorporation of such ***
technologies, at CoreLogic's election in its sole discretion, the Parties will
arrange for the inclusion of the *** technologies as a change to the Services;
provided that, to the extent such changes meet the definition of New Services,
the Parties shall address such requirement in accordance with Section 4.3 of the
MSA.
To be clear, CoreLogic retains sole control over the CoreLogic Data,
Applications and Materials supported by Supplier through the Server Services
that are provided as *** Services.





CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 18

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Service Area
Schedule and Section Reference
*** Services
*** Services
Clustering
Section 1.2.3
 
X
CoreLogic Cloud & Virtual Environment Support
Section 1.2.5
X
 
Private Cloud & Virtual Environments
Section 1.2.6
 
X
Managed Web Services
Section 1.2.7
 
X
Patch Management & Update
Section 1.2.8
 
X
Storage & Backup Services
Schedule A-2.6
 
X
Storage Management Requirements
Section 1.2.2
 
X
Storage Management Execution
Section 1.2.3
 
X
Storage Performance Monitoring
Section 1.2.4
 
X
Backup & Restore Management6
Section 1.2.5
 
X
Electronic Data Exchange Services
Schedule A-2.8
 
 
Electronic Data Exchange Services
Section 1.2
X
 



____________________
6 CoreLogic Personnel will be responsible for tape operations at remote
locations (i.e., at CoreLogic sites outside of the CoreLogic Facilities listed
in Schedule A-7).

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 19

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-2.1
CROSS-FUNCTIONAL SERVICES
















This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 20

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-2.1


Cross-Functional Services


1.1
    INTRODUCTION

1.1.1
Agreement. This Schedule A-2.1 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MSA or the other Schedules to
the MSA or Supplement A.

1.1.4
Overview. Supplier shall perform the cross-functional services, functions and
responsibilities described in this Schedule as part of the Services (the
“Cross-Functional Services”) and in connection with all of the Services
described in Schedule A-2.

1.1.5
Service Availability. Supplier shall provide the Services on a 24x7 basis;
unless otherwise agreed by CoreLogic.

1.1.6
Responsibilities. In the matrices in this Schedule, “P” means “Perform”. The
Party identified as “Perform” for an activity is responsible for the successful
and appropriate completion of such activity.

In the matrices in this Schedule, “A” means “Approve”. Approve means that the
applicable activity performed by the “Perform” Party will be subject to the
approval of the “Approve” Party.
1.2
BUSINESS ASSESSMENT

This Section details the obligations and responsibilities of the Parties
regarding the management and prioritization of CoreLogic’s business objectives
and requirements. Except where a responsibility is identified as a “P”
responsibility for CoreLogic in the matrix below, Supplier shall be responsible
for the associated activities. Supplier shall:



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 21

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.2.1
Facilitate *** business assessment and strategy meetings to understand the needs
of CoreLogic.


P
 
1.2.2
On a *** basis, facilitate a meeting with CoreLogic to understand and provide a
service improvement plan that identifies opportunities to improve the Services
to meet CoreLogic's current and future business requirements and goals.
P
A
1.2
Proactively work with CoreLogic to identify barriers to meeting Service Levels
and make proposals to CoreLogic on eliminating the barriers.


P
 
1.2.4
Implement Services improvement plan as approved by CoreLogic.
P
 
1.2.5
Monitor and track performance trends and provide to CoreLogic in accordance with
Schedule A-12.


P
 
1.2.6
Proactively provide and implement improvement plans for Services which fail to
meet Service Levels and reasonable expectations of CoreLogic.


P
A

1.3
STRATEGY AND ARCHITECTURE PLANNING

This Section details the obligations and responsibilities of the Parties
regarding the strategy and planning of the IT architecture. Except where a
responsibility is identified as a “P” responsibility for CoreLogic in the matrix
below, Supplier shall be responsible for the associated activities. Supplier
shall:


No.
Description
Supplier
CoreLogic
1.3.1
Review and support the CoreLogic-defined IT operational and project
architecture.


P
 
1.3.2
In collaboration with Supplier, ***, develop and update the three year
enterprise technology roadmap and update the IT operational and project
architecture.


A
P
1.3.3
Provide annual recommendations regarding the CoreLogic enterprise technology
roadmap based on Supplier’s best practices and industry best practices.


P
 
1.3.4
Adhere to the CoreLogic enterprise technology roadmap within the timeframe the
Parties mutually agree and develop a written plan for architecture development
initiatives to be conducted before the next CoreLogic technology roadmap review.


P
 
1.3.5
Participate in the CoreLogic architecture standards board (ASB) meetings.
P
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 22

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

1.4
*** COMPLIANCE

This Section details the obligations and responsibilities of the Parties
regarding SOX and other *** compliance obligations. Except where a
responsibility is identified as a “P” responsibility for CoreLogic in the matrix
below, Supplier shall be responsible for the associated activities. Supplier
shall:
No.
Description
Supplier
CoreLogic
1.4.1
Update and maintain compliance controls in accordance with CoreLogic provided
practices, procedures and instructions.
P
 
1.4.2
With respect to CoreLogic provided required *** controls, use Supplier's best
practices to conduct periodic reviews and produce required evidence of
compliance with such controls.


P
 
1.4.3
Review *** compliance processes and make recommendations for revisions to
achieve higher pass rate for compliance audits and improve the efficiencies
required to attain compliance.
P
 
1.4.4
Review and approve Supplier recommendations for revisions to the *** compliance
processes.


 
P
1.4.5
Review *** compliance documentation provided by CoreLogic that is related to the
Services; remediate any deficiencies identified by Supplier.


P
 



1.5
OPERATIONS DOCUMENTATION AND PROCESS REVIEW

This Section details the obligations and responsibilities of the Parties
regarding operations documentation and process review. Except where a
responsibility is identified as a “P” responsibility for CoreLogic in the matrix
below, Supplier shall be responsible for the associated activities. Supplier
shall:
No.
Description
Supplier
CoreLogic
1.5.1
Develop, maintain, update, and provide to CoreLogic all available documentation
on all operations, procedures, and Services which may become part of the Policy
and Procedures Manual in accordance with Section 9.1(d) of the MSA.


P
 
1.5.2
On a *** basis, meet with CoreLogic to establish guidelines, objectives, and
requirements for all documentation activities.


P
A
1.5.3
On no less than *** basis, review with and make available to CoreLogic
up-to-date versions of the Policy and Procedures Manual and associated
documentation.


P
 
1.5.4
Review all delivered documentation and provide feedback.


 
P
1.5.5
On a *** basis, make recommendations to CoreLogic to improve CoreLogic processes
that interface with Supplier processes.


P
A




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 23

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

1.6
PROJECT MANAGEMENT

“Project Management” shall mean the application of knowledge, skills, tools and
techniques to Project activities in order to successfully meet Project
requirements and goals, including the processes of initiating, planning,
budgeting, executing, monitoring, controlling, reporting, correcting and closing
each Project activity. Except where a responsibility is identified as a “P”
responsibility for CoreLogic in the matrix below, Supplier shall be responsible
for the associated activities. Supplier shall:


No.
Description
Supplier
CoreLogic
1.6.1
Manage and perform Projects using industry standard Project management
methodologies commonly used by *** providers of IT services (e.g., PMBOK).




P
 
1.6.2
Develop Project plans to meet both the business and user requirements, including
description, requirements, estimated durations/schedule, assumptions,
constraints, budget, priorities, risks, one-time and ongoing charges, and
Supplier Personnel required with estimated hours and their corresponding rates.


P
A
1.6.3
Through Project management methodology communication mechanisms, provide
communication on all Projects to governance team and impacted CoreLogic teams.


P
 
1.6.4
Provide Authorized Users access to tools and procedures used by Supplier for
Project management.


P
 
1.6.5
   Provide a consistent structure for portfolio/program/Project status reporting
across multiple environments.


P
A
1.6.6
Allocate and manage appropriate resources to tasks while providing for workload
optimization in the provision of Services.


P
 
1.6.7
Identify risks and potential Incidents and Problems associated with each Project
and make mitigation recommendations. Upon CoreLogic approval, implement
recommended improvements.


P
A
1.6.8
Track and report monthly, in accordance with Schedule A-12 or as mutually agreed
to by CoreLogic, the progress of work, time spent, remaining work, budget
variances and compliance with scheduled dates and Service Level requirements.


P
A
1.6.9
Manage and obtain CoreLogic approval for changes necessary to meet required
dates, requirements and budgets and make all CoreLogic-approved corrections.


P
A
1.6.10
Maintain all documentation necessary to validate that all Projects meet all
CoreLogic-provided *** compliance requirements.




P
 
1.6.11
Integrate with and provide overall coordination with CoreLogic business units,
Third Party Contractors and other applicable third parties to meet Project
objectives and schedules.


P
 
1.6.12
Evaluate Project management effectiveness and performance to recommend and,
subject to CoreLogic approval, implement recommendations to improve Project
management effectiveness.


P
A


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 24

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.6.13
Coordinate and manage monthly portfolio reviews with appropriate CoreLogic staff
to review schedule, scope, budget, critical issues and risk mitigation.


P
 
1.6.14
Define processes with CoreLogic for critical issues escalations and risk
mitigations.


P
A
1.6.15
Coordinate bi-weekly, or as required, joint status meetings on critical
initiatives with CoreLogic Personnel.


P
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 25

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS







MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-2.2
SERVICE MANAGEMENT SERVICES






This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 26

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-2.2
Service Management Services
1.1.
INTRODUCTION

1.1.1.
Agreement. This Schedule A-2.2 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.1.2.
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.1.3.
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MSA or the other Schedules to
the MSA or Supplement A.

1.1.4.
Overview. Supplier shall provide the service management services, functions, and
responsibilities described in this Schedule (the “Service Management Services”)
in connection with all of the Services described in Schedule A-2.

1.1.5.
Hours of Operation. Supplier shall deliver the Service Management Services on a
24x7 basis; unless otherwise agreed by CoreLogic.

1.1.6.
Responsibilities. In the matrices in this Schedule, “P” means “Perform”. The
Party identified as “Perform” for an activity is responsible for the successful
and appropriate completion of such activity.

In the matrices in this Schedule, “A” means “Approve”. Approve means that the
applicable activity performed by the “Perform” Party will be subject to the
approval of the “Approve” Party.
1.1.7.
Compliance with CoreLogic Policy Sets. For the avoidance of doubt, in accordance
with Section 9.5(a)(i) of the MSA, Supplier shall perform all Services described
in this Schedule A-2.2 in compliance with the CoreLogic Policy Sets (i.e.,
perform in accordance with the standards at least as high or protective as those
set forth in the CoreLogic Policy Sets), as such CoreLogic Policy Sets are
implemented in accordance with Section 9.5(a)(i) of the MSA.



2.
SERVICE STRATEGY & DESIGN

2.1.
Demand Management.

This Section details the obligations and responsibilities of the Parties
regarding the management of workload demands (“Demand Management”). Except where
a responsibility is identified as a “P” responsibility for CoreLogic in the
matrix below, Supplier shall be responsible for the following activities
associated with the management of workload demands:



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 27

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
2.1.1.    
Define Demand Management policies and procedures related to Demand Management.
P
A
2.1.2.    
Supplier shall work with CoreLogic to create and analyze demand indicators
P
 
2.1.3.    
Identify demand based on CoreLogic business requirements, historical trends and
patterns of business activity, and produce a *** Demand Forecast.


 
P
2.1.4.    
On a *** basis, (i) facilitate a Demand Management meeting with CoreLogic and
(ii) develop a Demand Forecast, using planning information provided by CoreLogic
and capacity forecasting and historical trending information provided by
Supplier.


P
 
2.1.5.    
On a *** basis, produce mapping of changes to business and service demand and
integrate changes into the Demand Management process.


P
 
2.1.6.    
Monitor, track, and report ***, and in accordance with Schedule A-12, demand and
capacity trends and changes, cost avoidance opportunities and, subject to
CoreLogic approval, implement changes to capacity and Services to address and
meet CoreLogic Demand Forecasts.


P
A
2.1.7.    
On a *** basis, and in accordance with Schedule A-12, and through an agreed-upon
measurement method, report on Demand Management effectiveness and performance.


P
 
2.1.8.    
Review Demand Forecasts.
 
P

2.2.
Capacity Management

2.2.1.
Capacity Management, Planning, and Reporting

This Section details the obligations and responsibilities of the Parties
regarding updating the capacity management, planning and reporting. Except where
a responsibility is identified as a “P” responsibility for CoreLogic in the
matrix below, Supplier shall be responsible for the following activities
associated with updating the capacity management, planning, and reporting:



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 28

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
2.2.1.1
Coordinate with Supplier and with CoreLogic teams, to perform Capacity
Management.
P
 
2.2.1.2
Establish a Capacity Management planning process, including using input and
trending information from the Demand Forecast.
P
 
2.2.1.3
On a monthly basis, and in accordance with Schedule A-12, for capacity Reports,
collaborate and collect inputs related to capacity, Services, technology
performance, business plans, procedures, processes, components, and related
information from CoreLogic teams.
P
 
2.2.1.4
Manage and monitor Services, components and resource capacity.
P
 
2.2.1.5.
Assess, analyze and communicate to CoreLogic, capacity impacts when adding,
removing or modifying Services, and infrastructure components.
P
 
2.2.1.6.
Maintain capacity levels to support the Services provided to CoreLogic and to
optimize use of existing IT resources and minimize CoreLogic costs.
P
 
2.2.1.7.
In accordance with the Demand Forecast and capacity utilization trends, provide
adequate capacity within the environment, taking into account input gathered for
the creation of capacity Reports, and daily, weekly, and seasonal variations in
capacity demands based on CoreLogic business needs.
P
 
2.2.1.8.
Identify and in accordance with Schedule A-12, report risks, deficiencies,
variances to thresholds and impacts related to capacity.
P
 
2.2.1.9.
Implement, configure and manage performance and workload monitoring Tools that
allow for capacity monitoring and trending of the Systems.
P
 
2.2.1.10.
Proactively predict, analyze and communicate capacity deficiencies, risks,
trends and impacts to CoreLogic.
P
 
2.2.1.11.
Recommend and, subject to CoreLogic approval, implement outcome of capacity
action plans.
P
A
2.2.1.12.
Provide capacity reporting in accordance with Schedule A-12.
P
 
2.2.1.13.
Provide CoreLogic access to *** capacity data on Services and associated
infrastructure components, in accordance with the requirements of the
Supplement.
P
 
2.2.1.14.
Evaluate Capacity Management effectiveness and performance.
A
P



2.3.
Availability Management

2.3.1.
Availability Management

This Section details the obligations and responsibilities of the Parties
regarding Availability management planning. Except where a responsibility is
identified as a “P” responsibility for CoreLogic in the matrix below, Supplier
shall be responsible for the following activities: associated with Availability
management



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 29

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
2.3.1.1.
Update Availability Management Plans and facilitate a meeting with CoreLogic,
Supplier Personnel and applicable third parties to review the Services and
Systems reliability and availability.
P
A
2.3.1.2.
Propose and implement CoreLogic-approved and Supplier-controlled Availability
management improvements.
P
A
2.3.1.3.
On a *** basis, On a *** basis, evaluate and report, and in accordance with
Schedule A-12, on Availability management effectiveness and performance.
P
 
2.3.1.4.
On a *** basis, analyze CoreLogic demand and capacity requirements to assess
Availability within CoreLogic's environments (Services and Systems).
P
 
2.3.1.5.
Make recommendations to and, subject to CoreLogic approval, update Availability
Management Plans, Services and Systems, and communicate with CoreLogic, Supplier
Personnel and applicable third parties.
P
A
2.3.1.6.
Define monitoring requirements, metrics, policies and Tools.
P
A
2.3.1.7.
Investigate and conduct risk assessment and report in accordance with Schedule
A-12, Incidents of non-Availability with improvement recommendations.
P
 



2.4.
Service Level Management

This Section details the obligations and responsibilities of the Parties
regarding Service Level Management. Except where a responsibility is defined as
a “P” responsibility for CoreLogic in the matrix below, Supplier shall be
responsible for the following activities associated with reporting:



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 30

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
2.4.1.    
Perform Service Level reviews, analyze trends, and perform associated reporting
in accordance with Schedule A-3.
P
 
2.4.2.    
Schedule and facilitate meetings to review Service Levels on a *** basis or as
otherwise agreed-upon.
P
 
2.4.3.    
Implement Service Improvement Plans on Services which do not meet Service Level
or Key Measurement standards in accordance with Schedule A-3.
P
A
2.4.4.    
Provide *** Service Improvement status updates to CoreLogic in accordance with
Schedule A-3.
P
 
2.4.5.    
***, provide recommendations to CoreLogic Service Levels and Key Measurement
tracking, procedures and processes to meet industry best practices.
P
 
2.4.6.    
Subject to CoreLogic’s approval, implement where possible latest ITIL best
practices into the CoreLogic relationship to meet best in class IT organization.
P
A
2.4.7.    
Align the Services to CoreLogic’s business and underpin the core business
processes.
P
A
2.4.8.    
In collaboration with Corelogic, Implement ITIL best practices to help CoreLogic
achieve the following:
•    improved Services
•    reduced costs
•    improved customer satisfaction through a more timely and professional
approach to service delivery
•    improved productivity
•    improved use of skills and experience
•    improved delivery of third party service.
P
A
2.4.9.    
Partner with CoreLogic to create new Service Levels and Key Measurements or to
promote Key Measurements into Service Levels.
P
 
2.4.10.    
Partner with CoreLogic to create requested KPI’s that may progress into Service
Levels or Key Measurements for Services provided. Define, develop, analyze and
report, in accordance with Schedule A-12, to CoreLogic on a monthly basis.
P
A



2.5.
Security Management

Without limiting Article 13 of the MSA, this Section details the obligations and
responsibilities of the Parties regarding security operations with respect to
security management. Except where a responsibility is identified as a “P”
responsibility for CoreLogic in the matrix below, Supplier shall be responsible
for the following activities:



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 31

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
2.5.1.    
Operate and maintain Data Leakage Protection (DLP) toolset to monitor and
prevent unauthorized movement of CoreLogic Data across the network, email, file
shares and end points.
P
 
2.5.2.    
Operate and maintain data encryption capabilities including key management
lifecycle.
P
A
2.5.3.    
Operate and maintain the Security Information Event Management (SIEM) System to
correlate data events that are indicative of unauthorized and/or anomalous data
behavior. Build a process around identification, communication and resolution of
data security incidents.
P
A
2.5.4.    
Operate and maintain the file integrity monitoring System to monitor critical
System files for changes.
P
 
2.5.5.    
Operate and maintain the database monitoring Systems to log unauthorized
activities on critical databases. Review logs and report anomalies at least
daily.
P
 
2.5.6.    
Operate and maintain the VPN environment to provide proper access.
P
 
2.5.7.    
Operate and maintain the multi-factor authentication environment.
P
 
2.5.8.    
Operate and maintain the password safe and secure critical System passwords.
P
A
2.5.9.    
Operate and maintain CoreLogic’s digital certificate environment.
P
 
2.5.10.    
Operate and maintain Firewall audit System and produce a *** report, in
accordance with Schedule A-12, to be reviewed by CoreLogic management.
P
A
2.5.11.    
Provide cost impacts and upon CoreLogic approval implement additional security
methods.
P
A



2.6.
Access and Control Management

Without limiting Article 13 of the MSA, this Section 2.6 details the obligations
and responsibilities of the Parties regarding the control of and compliance with
CoreLogic’s IT security policies. Except where a responsibility is identified as
a “P” responsibility for CoreLogic in the matrix below, Supplier shall be
responsible for the following activities:


No.
Description
Supplier
CoreLogic
2.6.1.    
Perform network intrusion detection on the inscope security Infrastructure and
at least ***ly, assess the types of Security Incidents that Supplier has
observed and logged, identify security threat trends and adjust Security
Incident and logging configurations in the Intrusion Detection and Prevention
Systems to reflect such security threat trends and work to remedy Security
Incidents.
P
 
2.6.2.    
Use the ITSM Incident Management System and perform Security Incident response.
P
 
2.6.3.    
Collaborate with and assist Corelogic with forensics and assist with security
investigations.
P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 32

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
2.6.4.    
Monitor, and evaluate vulnerabilities and assign criticality, and implement
necessary actions.
P
 
2.6.5.    
Identify and provide an Enterprise Security officer for direct interactions with
the CoreLogic IT Security Team.
P
 
2.6.6.    
Apply security patches to all in-scope Systems Software components, as permitted
by CoreLogic during approved patching windows.
P
 
2.6.7.    
On at least a *** basis and in accordance with the Service Levels and applicable
performance targets, provide patch scanning and reporting, in accordance with
Schedule A-12.
P
 
2.6.8.    
Recommend and document security configuration for all in-scope Systems.
P
A
2.6.9.    
On a *** basis, perform evaluation of security configurations against approved
security configurations. In accordance with Schedule A-12, report results and
implement corrections.
P
A
2.6.10.    
Configure Systems Software to log security events to a centralized security
information event manager (“SIEM”), including use of administrative rights.
P
 
2.6.11.    
Provide security logs for reporting in accordance with Reporting Schedule XXand
investigation and retain in line with CoreLogic policies.
P
 
2.6.12.    
Aggregate and monitor security logs and restrict access to security logs to only
CoreLogic-designated Supplier Personnel in order to prevent unauthorized
modifications.
P
 
2.6.13.    
Aggregate security logs in the SIEM, implement correlation rules to produce
actionable intelligence from security logs near real time. Monitor and respond
to security events.
P
 
2.6.14.    
Configure and support web content filtering.
P
 
2.6.15.    
Facilitate *** vulnerability scans and penetration tests on internal and
Internet facing Equipment, assess output, and provide a risk assessment and
propose for CoreLogic approval a remediation plan and activities required to
remediate any vulnerabilities identified.


P
 
2.6.16.    
Control and manage Supplier administrative accounts. Apply multi-factor
authentication, when required by CoreLogic policies.
P
 
2.6.17.    
On a *** basis, or as required for necessary audits, audit administrative
accounts, and re-certify access.
P
 
2.6.18.    
Make security processes and configurations applicable to the Systems and
CoreLogic Data available to CoreLogic at all times.
P
 
2.6.19.    
Recommend and comply with CoreLogic’s physical security requirements for the
Designated CoreLogic Data Centers.
P
 
2.6.20.    
With mutual agreement, and as scoped within the project, provide security
support/consultation for projects
P
 
2.6.21.    
As scoped and agreed, execute IT Infrastructure projects related to security
management
P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 33

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
2.6.22.    
Develop and implement a SIRP in accordance with Section 13.2(b)(iii) of the MSA
and report Security Incidents to CoreLogic in accordance with Sections
13.2(b)(iii) and 13.3(e) of the MSA.


P
A
2.6.23.    
Establish policies and procedures for assigning, resetting and disabling IDs and
passwords used for data or System access by Authorized Users and perform ***
reviews.


 
P
2.6.24.    
Make recommendations to the policies and procedures for assigning, resetting and
disabling IDs and passwords used for data or System access by Authorized Users.
P
A
2.6.25.    
Create, modify, disable, and delete Authorized User accounts (e.g. Active
Directory, Application) and assign and change passwords of Authorized Users.
P
 
2.6.26.    
Adhere to and confirm compliance with CoreLogic policies regarding assigning and
resetting, as needed, user passwords.
P
 
2.6.27.    
When provided with Authorized User-completed forms requesting new or modified
log-on IDs and passwords, respond to access requests within the applicable time
frames and as necessary to meet the Service Levels. Suspend and delete inactive
log-on IDs in accordance with CoreLogic security policies.
P
 
2.6.28.    
Coordinate the creation, change, and deletion of Authorized User accounts (for
example, perform account set-up, password resets, account deletions, and
terminations) per Service Requests and in accordance with CoreLogic’s security
policies.
P
 
2.6.29.    
Coordinate and cooperate with the Service Desk and applicable Third Party
Contractors to Resolve password related Incidents and Problems.
P
 

2.7.
Security Audits.

This Section details the obligations and responsibilities of the Parties
regarding security audits and reporting. Except where a responsibility is
identified as a “P” responsibility for CoreLogic in the matrix below, Supplier
shall be responsible for the following activities:


No.
Description


Supplier
CoreLogic
2.7.1.    
Perform security audits in accordance with the Agreement (e.g., Section 9.10 of
the MSA)
(a) Cooperate and assist with CoreLogic-approved audit self-assessments *** and
as needed;
(b) Provide written responses to both internal and external technology audits by
CoreLogic, CoreLogic's clients or applicable regulators, including necessary
responses which may be incorporated into internal technology health checks;
(c) Provide both hard copy and soft copy of security Reports ***, in accordance
with Schedule A-12, or within such timeframe as CoreLogic may reasonably
request.


P
A
2.7.2.    
Run tests and checks to identify accounts that should be removed in accordance
with CoreLogic security and legal hold policies.
P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 34

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

2.8.
Access Administration.

This Section details the obligations and responsibilities of the Parties
regarding access administration. Except where a responsibility is identified as
a “P” responsibility for CoreLogic in the matrix below, Supplier shall be
responsible for the following activities:


No.
Description


Supplier
CoreLogic
2.8.1.    
Develop access requirements for all Systems, networks, Applications, System
files and CoreLogic Data.
 
P
2.8.2.    
Conduct user management for all Authorized User accounts. Conduct Authorized
User on-boarding, transfers, and terminations in accordance with the Service
Levels and security protocols. Review Authorized User access certifications on a
*** basis. Migrate application user repositories into the authoritative user
repository source.


P
A
2.8.3.    
Provide access requirements and procedures for all Systems, networks,
Applications, Software, System files, and CoreLogic Data and notify Supplier of
the entities and personnel that will be granted access to the Systems and the
level of security access granted to each.
 
P
2.8.4.    
Manage and administer access to Systems, networks, Applications, Software,
System files and CoreLogic Data.
P
 
2.8.5.    
Utilizing tools provided by CoreLogic, maintain existing secure online database
of all access requests, access rights, and approval authorities.
P
 
2.8.6.    
In accordance with the CoreLogic policies, monitor Authorized Users of the
Systems and Services for authorized access, and log, track, and respond to
violations and track using the Incident Management System.
P
 
2.8.7.    
Capture data regarding routine access and exceptions for audit trail purposes,
and make such data available to CoreLogic upon CoreLogic’s request in accordance
with Section 13.2(a) of the MSA.
P
 
2.8.8.    


Prepare and retain documentation of breach investigations (including appropriate
logging) and provide copies to CoreLogic.


P
 
2.8.9.    
Establish and administer procedures to monitor and control remote access ( e.g.
VPN, ***) to CoreLogic Network.


P
A
2.8.10.    
Coordinate with the Service Desk and all applicable Third Party Contractors to
Resolve Incidents and Problems related to access to Systems, networks,
Applications, Software, System files, and CoreLogic Data.
P
 

2.9.
Virus Protection Administration.

This Section details the obligations and responsibilities of the Parties
regarding virus protection administration. Except where a responsibility is
identified as a “P” responsibility for CoreLogic in the matrix below, Supplier
shall be responsible for the following activities:



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 35

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description


Supplier
CoreLogic
2.9.1.    
Install, operate, maintain and regularly update CoreLogicprovided virus
protection tools on all Systems that prevent:
(a) Destruction, corruption or facilitation of the theft of data or Software;
(b) unauthorized disabling or locking of all Software or Systems; or
(c) Use of undocumented or unauthorized access methods for gaining access to
Software, other resources or CoreLogic Data for all Systems.
P
 
2.9.2.    
Install, operate and maintain appropriate CoreLogic-provided virus protection
Software, on designated Systems that are used to deliver or support the
Services.
P
 
2.9.3.    
Update virus protections Software as directed by CoreLogic, in “emergency
situations” as defined by CoreLogic.
P
A
2.9.4.    
Update virus-protection Software in accordance with Section 9.7 of the MSA.


P
A
2.9.5.    
Respond to virus Incidents upon detection of a virus, by performing the
following:
(a) Taking immediate steps to use the Incident Management process for
notification in accordance with SIRP.
(b) Assessing the scope of damage;
(c) Stopping the spread and progressive damage from the virus in accordance with
Section 9.9 of the MSA;
(d) Eradicating the virus in accordance with Section 9.9 of the MSA; and
(e) In accordance with Section 9.9 of the MSA, restoring all data and Software.
Supplier shall coordinate and cooperate with any necessary Third Party
Contractors to Resolve virus-related Incidents and Problems.
P
 
2.9.6.    
Immediately notify CoreLogic designated Authorized Users pursuant to the SIRP
when viruses are identified by Supplier in CoreLogic’s environment, describing
the Incident involving the virus and what measures Supplier has taken or will
take to prevent recurrence.
P
 
2.9.7.    
Mitigate the risks of System contamination caused by viruses by using virus
detection and eradication Software programs in association with each
installation, relocation or maintenance action of any Software.
P
 
2.9.8.    
Provide alerts to Authorized Users regarding current virus threats either
specific to CoreLogic’s environment, encountered in Supplier’s environment, or
based on industry information.
P
 
2.9.9.    
Using tools provided by CoreLogic, manage antivirus solution for both Server and
CoreLogic workstations.
P
 



2.10.
Physical Security Administration.

This Section details the obligations and responsibilities of the Parties
regarding physical security administration. Except where a responsibility is
identified as a “P” responsibility for CoreLogic in the matrix below, Supplier
shall be responsible for the following activities:

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 36

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



No.
Description
Supplier
CoreLogic
2.10.1.    
Install and maintain physical security Software at Supplier’s Facilities. Update
such Software in accordance with Section 9.7 of the MSA.
P
 
2.10.2.    
Maintain a secure and controlled physical environment for any entrusted
Supplier-held CoreLogic information and CoreLogic Data.
P
 
2.10.3.    
Develop, maintain, update on a *** basis, and implement physical security
procedures in accordance with CoreLogic policies.


P
A




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 37

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



3.
SERVICE OPERATION

3.1.
Change Management.

This Section details the obligations and responsibilities of the Parties
regarding the Change Management Process and service assurances. The “Change
Management Process” means the process controlling the lifecycle of all changes
to the Systems. The primary objective of Change Management is to enable
beneficial System changes to be made with minimum disruption to the Services and
CoreLogic’s business operations. The Change Management Process is designed to
manage the risks associated with a given Change Request.
3.1.1.
Change Management Framework.

This Section details the obligations and responsibilities of the Parties
regarding Change Management framework. The Supplier ITSM tool and Change
Management procedures are generally assumed for all the tasks. Except where a
responsibility is identified as a “P” responsibility for CoreLogic in the matrix
below, Supplier shall be responsible for the following activities associated
with the Change Management framework:



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 38

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description


Supplier
CoreLogic
3.1.1.1
Review and implement Change Management procedures and policies approved by
CoreLogic.
P
A
3.1.1.2
Establish Change authorization process for the Services.
P
A
3.1.1.3
Complete impact assessment, prioritization and risk classification for Changes.
P
 
3.1.1.4
Document and classify proposed Changes to the Systems, including but not limited
to risk, impact and back out plans, and establish Release Management plans for
major changes.
P
 
3.1.1.5
Develop and maintain a schedule of planned Changes and provide to CoreLogic for
review.
P
A
3.1.1.6
Publish and grant CoreLogic access to forward schedule of Change calendar.
P
 
3.1.1.7
Adhere to CoreLogic approved change windows.
P
 
3.1.1.8
Provide and implement procedure and tools to classify all changes, including
planned maintenance activities.
P
 
3.1.1.9
Implement a process and tools for CoreLogic to pre-approve agreed-upon types of
Changes.
P
A
3.1.1.10
Specify process purpose, scope, goals, pre/post testing, and capabilities in
accordance with CoreLogic’s Change Management practices.
 
P
3.1.1.11
Assist in specifying process purpose, scope, goals, and capabilities that align
with CoreLogic’s Change Management practices.
P
 
3.1.1.12
Recommend and, subject to CoreLogic approval, define Change Management policies,
standards, and conceptual models reporting requirements, roles and
responsibilities.
P
A
3.1.1.13
Evaluate, recommend and, on a *** basis and, subject to CoreLogic approval,
implement Change Management improvements to effectiveness and performance.


P
A
3.1.1.14
Recommend and, subject to CoreLogic approval, implement procedures, measurement
and control definitions, and performance evaluations of the Change Management
process.
P
A
3.1.1.15
Provide an audit trail related to the progression of the change record through
the various stages of the Change Management process.
P
 
3.1.1.16
Provide ability for an emergency change process.
P
A
3.1.1.17
Provide CoreLogic, CoreLogic’s joint ventures and their Third Party Contractors
CoreLogic-approved access, and company separation, to Supplier’s ITSM System in
order to submit, review, approve, and update Change Requests.
P
A
3.1.1.18
Provide training to CoreLogic on usage of the ITSM System.
P
 

3.1.2.
System Change Requests.

This Section details the obligations and responsibilities of the Parties
regarding the acceptance of Change Requests relating to the Systems. Except
where a responsibility is identified as a “P” responsibility for CoreLogic in

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 39

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

the matrix below, Supplier shall be responsible for the following activities
associated with the acceptance of System Change Requests:


No.
Description
Supplier
CoreLogic
3.1.2.1
Classify Change Requests.
P
A
3.1.2.2
Update all required fields including but not limited to priority and impact
categorization.
P
 
3.1.2.3
Initiate Change Requests in support of in-scope Services.
P
A
3.1.2.4
Approve Change Requests relating to the Systems. Report in accordance with
Schedule A-12, to CoreLogic changes rejected by Supplier or CoreLogic.
P
A
3.1.2.5
Manage, coordinate and conduct post-implementation System Change review and
validation.
P
 
3.1.2.6
Provide Change documentation as required for Changes to in-scope Services.
P
 
3.1.2.7
Modify and close Change Requests relating to the Systems.
P
 
3.1.2.8
Provide CoreLogic full access to Change Management System to support internal
CoreLogic Changes-and related processes, including running appropriate and
agreed upon Change Advisory Board (CAB)meetings.
P
 

3.1.3.
System Change Assessment.

This Section details the obligations and responsibilities of the Parties
regarding the assessment of Change Requests relating to the Systems. Except
where a responsibility is identified as a “P” responsibility for CoreLogic in
the matrix below, Supplier shall be responsible for the following activities
associated with the assessment of System Change Requests:


No.
Description
Supplier
CoreLogic
3.1.3.1
Assess and escalate for CoreLogic approval (if required by the Change Management
process) System Change Requests for business impacts.
P
A
3.1.3.2
Assess the Change based on the System Change risk using Supplier and the
CoreLogic risk Change Management criteria. Escalate and report System Changes
that are deemed high risk to the Change Advisory Board for exception, approval
or rejection. If deemed an emergency, follow emergency approval process as
defined in the Change Management procedures.
P
A
3.1.3.3
Collect and deliver System Change assessment results and issues.
P
 
3.1.3.4
Assess System Change approach, testing plan and schedule.
P
 
3.1.3.5
With participation by CoreLogic, conduct an impact assessment of Applications
and Systems that need to be updated as a result of proposed System Changes.
P
A
3.1.3.6
For internal CoreLogic CAB meetings, generate required reporting, in accordance
with Schedule A-12.
P
 
3.1.3.7
Identify, assess, recommend and Resolve schedule conflicts due to changes
submitted by CoreLogic internal staff.
P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 40

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

3.1.4.
System Change Approval and Scheduling.

This Section details the obligations and responsibilities of the Parties
regarding the approval of Change Requests relating to the Systems. Except where
a responsibility is identified as a “P” responsibility for CoreLogic in the
matrix below, Supplier shall be responsible for the following activities
associated with the approval of System Change Requests:


No.
Description
Supplier
CoreLogic
3.1.4.1
Facilitate the Change Management process and enable compliance with the Change
Management procedures. Supplier will have a System Change manager who shall act
as lead facilitator for the CAB meeting(s).
P
A
3.1.4.2
Schedule, facilitate, participate and host Change Management meetings to include
review and approval, of planned Changes and results of implemented Changes.
P
A
3.1.4.3
Review results of Change assessments.
 
P
3.1.4.4
Provide advance notifications of System Change Requests.
P
A
3.1.4.5
Assign and manage System Change Requests for implementation.
P
 
3.1.4.6
Update System Change schedule (within System Change Request based on outcome of
CAB meetings).
P
A
3.1.4.7
Install and validate System Changes promoted to CoreLogic’s Systems.
P
A
3.1.4.8
Evaluate, recommend changes to and, subject to CoreLogic approval, implement
documented operational readiness review steps.
P
A
3.1.4.9
Organize, facilitate and document CAB meetings as follows:
(a) organize CAB meeting with appropriate stakeholder participation based on
Request for System Change;
 (b) facilitate CAB meeting;
 (c) document CAB decisions; and
 (d) log CAB decisions in the ITSM system.
P
A
3.1.4.10
Maintain System Change calendar and coordinate with appropriate CoreLogic
resources.
P
 
3.1.4.11
Validate System Change operations readiness review and implementation.
P
 
3.1.4.12
Schedule System Changes to minimize business disruption and escalate for
CoreLogic approval (if required by the Change Management procedures).
P
A
3.1.4.13
Identify, assess, recommend and Resolve schedule conflicts due to changes
submitted by CoreLogic internal staff.
P
 
3.1.4.14
Monitor Changes and report results and impacts of Changes.
P
 
3.1.4.15
Along with CoreLogic participation (as required), verify that Change met
objectives and Resolve negative impact from the Change.
P
 

3.2.
Asset and Configuration Management.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 41

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

3.2.1.
Asset Management.

This Section details the obligations and responsibilities of the Parties
regarding the management and maintenance of the Equipment and Software,
including the creation and utilization of the Asset Management Inventory
database. The “Asset Management Inventory” shall mean the detailed and
up-to-date record of all CoreLogic Equipment and Software and any Supplier
Equipment and Software used to deliver the Services; provided that, with respect
to Supplier’s performance of Managed Services only, CoreLogic’s use of such
Supplier Equipment and Software information shall not limit Supplier’s rights
with respect to Managed Services as set forth in Section 9.5(a)(iii) of the MSA.
The Asset Management Inventory shall include the information set forth in the
Policy and Procedures Manual.
The Asset Management Inventory Database shall be used to assist Supplier in
updating the Incident, change and Problem management system for use by the
Service Desk and other parties to meet CoreLogic’s business requirements; to
update the CoreLogic asset inventory system; to trace historical IMAC, Incident,
Change, request and break/fix activities; and to track the use and distribution
of Software and Equipment (collectively, “Asset Management”).
Except where a responsibility is identified as a “P” responsibility for
CoreLogic in the matrix below, Supplier shall be responsible for the following
activities associated with the management and maintenance of the Equipment and
Software:


No.
Description
Supplier
CoreLogic
3.2.1.1
Define Asset Management Inventory processes and document in the Policy and
Procedures Manual.
P
A
3.2.1.2
Establish and maintain the Asset Management Inventory.
P
 
3.2.1.3
Electronically collect asset information regardless of location.
P
 
3.2.1.4
Using an initial inventory performed by Supplier and other information provided
by CoreLogic as well as information obtained via Supplier’s Tool, enter Systems
and Software information in the Asset Management Inventory database.
P
 
3.2.1.5
As Changes occur, update the Asset Management Inventory. This includes dynamic
changes (e.g. ***, Clusters, HA).


P
A
3.2.1.6
Configure, deploy and maintain required agents and technology for electronic
gathering of asset information.
P
 
3.2.1.7
Audit and report ***, in accordance with Schedule A-12, on all assets captured
and logged within the Asset Management Inventory database.


P
 
3.2.1.8
Perform electronic inventories of CoreLogic EUC Devices and Systems and utilize
this information to maintain the Asset Management Inventory.
P
A
3.2.1.9
Import Authorized User information from authorized payroll Systems to associate
with end user asset data.
P
A
3.2.1.10
Provide CoreLogic access or data extracts to the updated Asset Management
Inventory on the frequency set forth in the Policy and Procedures Manual, and as
requested.
P
 
3.2.1.11
Verify the accuracy of the Asset Management Inventory on a *** basis by
conducting a sample audit in accordance with Schedule A-3 and coordinate audit
results with CoreLogic.


P
A


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 42

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
3.2.1.12
Leverage the Asset Management Inventory to identify opportunities to redeploy
and refresh assets as appropriate and to make other recommendations for
improvements and cost reductions.
P
A
3.2.1.13
In accordance with Schedule A-12, provide Asset Management Inventory reporting.
P
 
3.2.1.14
Use the Asset Management Inventory to recommend refreshes, as needed.
P
 
3.2.1.15
Maintain Asset Management Inventory Database and related changes during the
lifecycle of the Asset
P
 
3.2.1.16
***, evaluate Asset Management effectiveness and performance, recommend and,
subject to CoreLogic approval, implement Changes to Asset Management based on
such evaluation.


P
A
3.2.1.17
Update records in the Asset Management Inventory as a result of IMACs or other
Changes.
P
 
3.2.1.18
Sync Asset Management Inventory with CMDB near real-time.
P
 
3.2.1.19
On a *** basis, review Asset Management Inventory and CMDB; reconcile
differences as required.


P
 
3.2.1.20
Provide Supplier with *** forecast of CoreLogic Equipment planned procurements.


 
P
3.2.1.21
Provide CoreLogic with non binding *** forecast of Equipment replacements or
refreshes, and timelines as requested by CoreLogic or known by Supplier.


P
A
3.2.1.22
Update and maintain Asset Management Inventory with CoreLogic-owned asset
information.
P
 
3.2.1.23
Using CoreLogic-provided processes, confirm that proper procurement operating
procedures are followed when requesting CoreLogic-provided Equipment.
P
 
3.2.1.24
Tag all new CoreLogic physical assets deployed by Supplier and create an asset
record in the Asset Management Inventory prior to deploying into production.
P
A
3.2.1.25
Track assets in the Asset Management Inventory as per fields agreed-upon by
Supplier and CoreLogic.
P
A
3.2.1.26
In accordance with Section 9.10(d) of the MSA, manage and assist in CoreLogic
third party software and hardware vendor audits, reviews and true-ups.
P
 
3.2.1.27
Decommission assets as requested by CoreLogic and in accordance with CoreLogic
standards and in meeting all vendor requirements.
P
 
3.2.1.28
Provide training to CoreLogic on usage of the ITSM System.
P
 



3.2.2.
Configuration Management

This Section details the obligations and responsibilities of the Parties
regarding Configuration Management. “Configuration Management” shall mean the
process of creating and being responsible for maintaining up-to-date
documentation of Configuration Items and Systems which consist of products and
version, release definitions and standards required to deliver the Services,
including their interrelationships. This

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 43

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

information is managed throughout the lifecycle of the Configuration Item. The
primary objective of Configuration Management is to support the delivery of the
Services by providing accurate data to the Service Management processes.
“Configuration Item” or “CI” shall mean any component that needs to be managed,
or required by CoreLogic, in order to deliver a Service, including but not
limited to hardware, Software, buildings, people, and formal documentation such
as process documentation and Service Levels. Information about each CI is
recorded in a configuration record within the Configuration Management Database.
CIs are under the control of the Change Management Process.
Except where a responsibility is identified as a “P” responsibility for
CoreLogic in the matrix below, Supplier shall be responsible for the following
activities associated with the Configuration Management:


No.
Description
Supplier
CoreLogic
3.2.2.1
Define, implement and maintain Configuration Management policies, CI
relationships and dependency mapping, tools (i.e., Dell’s Configuration
Management Database).
P
A
3.2.2.2
Create and maintain a CMDB reference architecture for all Systems Configuration
Items related to the Services and provide to CoreLogic.
P
 
3.2.2.3
Update the CMDB, utilizing electronic mechanisms whenever possible, in alignment
with the Change Management Procedures.


P
 
3.2.2.4
At least ***, review that the information in the CMDB is current, accurate and
complete and that all identified inaccuracies with CIs are corrected in a timely
manner. Provide CoreLogic assessment and results.


P
 
3.2.2.5
Manage and review Configuration Management activities of Systems and report
Configuration Management results in accordance with Schedule A-12.


P
 
3.2.2.6
Provide CoreLogic CMDB information so that CoreLogic can access agreed-upon CIs,
business-related CIs, CI relationships and dependency maps.


P
 
3.2.2.7
Define and implement a CoreLogic-approved process and security for CoreLogic to
access, update and maintain CoreLogic related CI business information and
associated data within the CMDB.


P
A


3.2.2.8
   Proactively monitor expiring CIs and report, in accordance with Schedule
A-12, to CoreLogic. Assist Third Party Contractors and CoreLogic to keep the
information current.


P
 
3.2.2.9
Define, manage and maintain CIs between the CMDB and CoreLogic-managed sources
to provide for integration to the CMDB through manual or automated means.


P
 
3.2.2.10
   Control and log Configuration Item modifications under a consistent process
that supports the integrity of the CMDB, CI relationships and dependency maps
and follows the Change Management Process.


P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 44

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
3.2.2.11
Provide Configuration Item activity reporting as outlined in accordance with
Schedule A-12.
P
 
3.2.2.12
Develop, maintain, recommend Systems Changes to and, subject to CoreLogic
approval, implement such Systems Changes to the configuration standards.
P
A
3.2.2.13
Define, maintain and support a process to handle exceptions to approved
configuration standards, and document in the Policy and Procedures Manual.
P
 
3.2.2.14
Review (including review of alternatives to maintain the CoreLogic Standards)
and submit to CoreLogic for its approval, exceptions to approved configuration
standards.


P
A
3.2.2.15
Conform to configuration standards with exceptions approved by CoreLogic.
P
A
3.2.2.16
Monitor and regularly report to CoreLogic compliance with exceptions to the
configuration standards and in accordance with Schedule A-12.
P
 
3.2.2.17
Provide CoreLogic, and in accordance with Schedule A-12, the delta between
current and approved state of CI’s.
P
 
3.2.2.18
Provide training to CoreLogic on usage of the ITSM System.
P
 



3.3.
Release Management

This Section details the obligations and responsibilities of the Parties
regarding Release Management. “Release Management” shall mean the process of
deploying Software and hardware across the IT Infrastructure environment and
Services. The primary objective of Release Management is to ensure content
integrity and consistency throughout the release and ensure the release does not
cause problems in the production environment.
Except where a responsibility is identified as a “P” responsibility for
CoreLogic in the matrix below, Supplier shall be responsible for the following
activities associated with the Release Management:



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 45

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
3.3.1.
Review and approve Release Management procedures and policies.
 
P
3.3.2.    
Develop and implement Release Management processes in alignment with CoreLogic
processes.
P
 
3.3.3.    
Maintain content integrity and consistency through all stages of the Release
Management process and distributing, installing and activating approved CIs.
P
 
3.3.4.    
Configure, install/release Systems, Software Upgrade releases, patches, fixes,
emergency fixes and major Upgrade releases.
P
 
3.3.5.    
In accordance with release procedures, record approved changes in the CMDB.
P
 
3.3.6.    
Test all releases and validate that post testing meets the release requirements.
P
 
3.3.7.    
Coordinate and manage post-release validation efforts with CoreLogic, when
required.
P
 
3.3.8.    
Schedule and plan releases in conjunction with CoreLogic.
P
 
3.3.9.    
Communicate in advance of release to CoreLogic and prepare for releases.
P
 
3.3.10.    
In accordance with Change Management and Release Management, distribute and
install releases.


P
 
3.3.11.    
Provide training to CoreLogic on usage of the ITSM System.
P
 



3.4.
Software License Management

This Section details the obligations and responsibilities of the Parties
regarding the management of CoreLogic’s Software licenses. Except where a
responsibility is identified as a “P” responsibility for CoreLogic in the matrix
below, Supplier shall be responsible for the following activities associated
with the management of CoreLogic’s Software licenses:



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 46

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
3.4.1.    
Implement a process to capture required data of all Software license information
for Software introduced into the CoreLogic IT environment by Supplier (e.g., all
Software distributed to the CoreLogic IT environment by Supplier).


Supplier shall integrate license information (e.g., per-user limits, concurrent
licenses, number of processors on which Software is installed, versions,
per-seat limits, license type, vendor) provided by CoreLogic into the CMDB in
order to assist CoreLogic in tracking usage of Software licenses for Data
Centers and Remote Sites.
P
 
3.4.2.    
Manage and report the Software license data, *** or as requested by CoreLogic,
for Systems and advise CoreLogic of any differences from the licensing limits
provided by CoreLogic.


P
 
 
Coordinate and collaborate with CoreLogic and proactively advise CoreLogic of
capacity issues (e.g., reporting numbers of Software licenses).
P
 
3.4.3.    
Validate Software licensing, secure approvals and confirm compliance with
CoreLogic prior to implementation of additional Software by Supplier.
P
A
3.4.4.    
Report availability and existence of Software licenses to CoreLogic.
P
 
3.4.5.    
Provide updated Software license counts when Equipment is commissioned and
decommissioned or Software is installed or de-installed.
P
 
3.4.6.    
Maintain and report information regarding CoreLogic business approvals for new
or additional Software, as required by CoreLogic.
P
 
3.4.7.    
Maintain contract compliance for CoreLogic-owned Software from Supplier-supplied
information.
 
P
3.4.8.    
Assist CoreLogic with Software license compliance should CoreLogic be audited by
a third party, and assist CoreLogic in providing Software license true-up for
Software, as requested by CoreLogic.
P
 
3.4.9.    
Recommend *** Software license management improvement and cost efficiencies
related to Services.


P
A
3.4.10.    
Provide training to CoreLogic on usage of tools and processes of Software
licensing management.
P
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 47

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



4.
SERVICE OPERATION

4.1.
Request Management

This Section details the obligations and responsibilities of the Parties
regarding the management of requests for Services made to the Service Desk.
Except where a responsibility is identified as a “P” responsibility for
CoreLogic in the matrix below, Supplier shall be responsible for the following
activities associated with the management of requests for Services made to the
Service Desk:


No.
Description
Supplier
CoreLogic
4.1.1.    
Define, develop and maintain and review, on a *** basis, an up-to-date Service
Catalog (Business and Infrastructure Service Catalog) that meets the
requirements of CoreLogic.


P
 
4.1.2.    
Monitor the status of the resolution of Service Requests in alignment with the
applicable performance levels.
P
 
4.1.3.    
Communicate with the Authorized Users during the Service Request lifecycle to
provide current status of request and Restoration/Resolution confirmations.
P
 
4.1.4.    
Maintain and update Supplier’s web-based self-service portal to allow Authorized
Users to track the status and progress of Incidents and Service Requests.


P
 
4.1.5.    
Initiate Service Requests through contacts with the Service Desk or Supplier’s
web-based self-service portal.
 
P
4.1.6.    
Escalate Service Requests through the CoreLogic-approved escalation and
notification matrix should standard Service Request timelines not be met or
acceptable.
P
 
4.1.7.    
Identify to Supplier those CoreLogic Personnel who are required to approve a
Service Request and the circumstances under which such approvals are required
with updates on a regular basis.
 
P
4.1.8.    
Validate approvals have been obtained for Service Requests.
P
 
4.1.9.    
Provide input for updates to the Service Catalog, along with associated approval
levels and approvers, as well as approved vendors and pricing.
 
P
4.1.10.    
Update the Service Catalog when components are added, retired or updated, and
communicate all such updates to Service Desk, CoreLogic end users and requested
support personnel.


P
 
4.1.11.    
Establish online form to request, authorize and track creation, termination and
transfer of Authorized User access, to include, Application, hardware, wireless,
facilities and Systems access.
P
 
4.1.12.    
Design, configure, install, and maintain custom CoreLogic Service Catalogs only
viewable by certain CoreLogic business units.
P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 48

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
4.1.13.    
Provide Service Request System Change Log and activity reporting in accordance
with Schedule A-12 (Reports).
P
 
4.1.14.    
Supplier to recommend and, subject to CoreLogic approval, implement processes
and governance for the addition and retirement of Service Catalog items.
P
A
4.1.15.    
Supply Service Request performance reporting no less than *** in accordance with
Schedule A-12 (Reports)


P
 
4.1.16.    
Provide CoreLogic, CoreLogic’s joint ventures and their Third Party Contractors,
CoreLogic-approved access to Supplier’s ITSM System in order to submit, view and
update Service Requests.
P
A
4.1.17.    
Provide training to CoreLogic on usage of the ITSM System.
P
 
4.1.18.    
Provide appropriate access to CoreLogic authorized users to submit and view
status of tickets on behalf of others (e.g., admins of senior level executives).
P
 

4.2.
Incident and Problem Management Process.

This Section details the obligations and responsibilities of the Parties
regarding the process for managing Incidents and Problems administered.
Incidents and Problems are categorized into Severity Levels.
Except where a responsibility is identified as a “P” responsibility for
CoreLogic in the matrix below, Supplier shall be responsible for the following
activities associated with the process for managing Incidents and Problems:






No.
Description
Supplier
CoreLogic
 
Implement and manage an Incident Management and Problem Management process that
facilitates coordination across Service areas, functions, business units,
Service locations, geographic regions, and third parties.
P
A
4.2.1.    
Align Incident Management activities to the defined Change Management
procedures.
P
 
4.2.2.    
Provide Level 1, 2 and Level 3 Incident Restoration and Problem Resolution for
in-scope Services.
P
 
4.2.3.    
Maintain Incident and Problem Management processes and lifecycle to facilitate
and coordinate Incident Restoration and Problem Resolution.
P
 
    
Confirm that all Incidents are Restored and Problems are Resolved and compliant
with applicable performance levels.
P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 49

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.1.3.    
Communicate to CoreLogic and appropriate third parties throughout the Incident
and Problem Management lifecycle, identify issues with communication, notify
CoreLogic of such issues, follow up such issues to Resolution and closure.
P
 
1.1.4.    
Employ mutually agreed Incident and Problem escalation processes utilizing ITIL
methodology and guidelines.
P
A
1.1.5.    
Identify and analyze Incident and Problem trends and produce a *** trending and
exceptions Report. Make recommendations to mitigate similar types of Incidents
and Problems for the future in accordance with Schedule A-12 (Reports).


P
 
1.1.6.    
Recommend and implement, subject to CoreLogic approval, Incident and Problem
Management improvement recommendations.
P
A
1.1.7.    
Assess and communicate impact of CoreLogic-approved Incident and Problem
Management improvement recommendations.
P
 
1.1.8.    
Monitor impact, outcome, trends and results of CoreLogic-approved Incident and
Problem Management improvement recommendations.
P
 
1.1.9.    
Lead and manage the Root Cause Analysis for applicable Severity Level 1 and
Severity Level 2 Incidents. Produce Problem Management record and RCA document
in alignment with agreed-upon Service Levels.
P
 
1.1.10.    
Provide access to Incident and Problem Management tools and data to CoreLogic
and appropriate third parties throughout the Incident Management, Problem
Management and Service Request lifecycles.
P
 
1.1.11.    
Perform initial Incident determination to assess impact and Restoration
activities (i.e., upon receipt of Incident, conduct initial review of the
Incident to determine the Severity Level and proper course for Resolution).
P
 
1.1.12.    
Reset Incident Severity Levels as approved by CoreLogic Authorized Users.
P
A
1.1.13.    
Log, track and facilitate documentation of all elements (e.g., workarounds,
known error database, ad hoc reporting for analysis) related to Incidents and
Problem records.
P
 
1.1.14.    
Notify impacted Authorized Users. Coordinate with CoreLogic and applicable third
parties to assess the Incident and develop a work plan for Restoration.
P
 
1.1.15.    
Provide training to Supplier Personnel to enhance troubleshooting skills for the
provision of Services.
P
A
1.1.16.    
Implement checks and audits and communicate results to CoreLogic to verify that
Supplier Personnel are complying with processes and procedures.
P
 
1.1.17.    
Maintain communications and provide status updates to Authorized Users, affected
persons and, as necessary, appropriate third parties.
P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 50

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.1.18.    
Maintain communication protocols in accordance with defined Service Levels on
all Severity 1 and Severity 2 incidents.
P
 
1.1.19.    
Close Incident Tickets when the Authorized User confirms that the Services have
been restored. For Incidents that have not been initiated by an Authorized User,
actions will be taken based on applicable Resolution procedures.
P
 
1.1.20.    
Review open and closed Incidents and Problems with technical teams to identify
FAQs. Recommend and, subject to CoreLogic approval, add, remove or update FAQs
in Supplier's knowledge repository and self-help website on a *** basis.


P
A
1.1.21.    
Re-code and re-open incorrectly closed or incorrectly coded Incident Tickets and
Problem Tickets.
P
 
1.1.22.    
On a *** basis, evaluate Incident Management effectiveness and performance in
line with the trending analysis


P
 
1.1.1.1.    
Provide training to CoreLogic on usage of the ITSM System.
P
 

4.3.
Incident Management.

This Section details the obligations and responsibilities of the Parties
regarding the management of Incidents(“Incident Management”). Except where a
responsibility is identified as a “P” responsibility for CoreLogic in the matrix
below, Supplier shall be responsible for the following activities associated
with the management of Incidents:


No.
Description
Supplier
CoreLogic
1.1.23.    
Provide ongoing review of Incident metrics to identify Problems. Develop or
recommend corrective and preventative actions to address and mitigate such
trends and Problems.
P
 
1.1.24.    
Resolve Incidents in accordance with Service Levels and in a timely manner for
Incidents not covered by the Service Levels.
P
 
1.1.25.    
Follow Incident Management processes and procedures.


P
 
1.1.26.    
Perform active, proactive and reactive troubleshooting in connection with
Incidents.
P
 
1.1.27.    
If an Incident cannot be Resolved, escalate to the appropriate service
personnel.
P
 
1.1.28.    
Provide Incident Management and tracking for external issues impacting the
CoreLogic environment (e.g., Social Security system outage).
P
 
1.1.29.    
Provide necessary 24x365 Incident response to automated alerts and reported
issues.
P
 
1.1.30.    
Provide in-scope Incident support and management on a 24x365 basis.
P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 51

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.1.31.    
Facilitate, govern and oversee Resolution of all Incidents, identify issues with
Resolution of Incidents (e.g., failure to meet agreed timeframes for
Resolution), notify CoreLogic of such issues, and follow up such issues to
Resolution and closure. Supplier will be responsible for Incident Ticket
tracking, assignment and follow up of all Incident Tickets.
P
 
1.1.32.    
Supplier will implement a Severity 1 and Severity 2 Incident Management process
to address major Incidents in accordance with the agreed Incident Severity
Levels. Supplier will implement an exception process and obtain CoreLogic
approval for urgency escalations based on business impact outside definitions
and process.
P
A
1.1.33.    
On a *** basis, analyze, identify and recommend automation and enhancement
recommendations for Incident Restoration.


P
 
1.1.34.    
Establish Incident classification, prioritization and workflow, communication,
escalation and reporting processes.
P
A
1.1.35.    
In accordance with the applicable Service Levels, monitor Systems and
proactively report potential outages before they occur.
P
 
1.1.36.    
Provide Incident Management Services, as follows:
(a) providing the level of support required by the CoreLogic Disaster Recovery
Plan, when a situation is declared;
(b) reporting situation events;
(c) providing updates regarding the status of situation Resolution;
(d) establishing a telephone line for Authorized Users to call regarding status;
(e) providing a conference bridge line to be used in conjunction with CoreLogic
disaster recovery efforts.
P
 
1.1.37.    
Log, track, and manage Incidents in the Supplier’s ITSM database/system and link
to appropriate CIs.
P
 
1.1.38.    
Create and maintain, subject to CoreLogic approval, Resolver Group structures
for all Supplier Personnel and Third Party Contractors based on agreed workflow,
queues and Service Levels. Supplier to establish Incident coordination process
to validate ticket assignment, ticket quality and provide for ticket status and
responsiveness to Authorized Users in a timely manner.
P
A
1.1.39.    
Establish Incident Management governance process in a multi-provider environment
to provide for timely escalation of Incidents and Resolution of Incidents.
Facilitate Incident reduction through the Problem Management process and confirm
that appropriate Change Management and Configuration Management processes and
procedures are followed through the remediation of Incidents.
P
 
1.1.40.    
Maintain and update list of Incident resolvers and call lists from approved
Supplier Personnel, CoreLogic Personnel, and Third Party Contractors.
P
A


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 52

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.1.41.    
In alignment with ITIL, create, manage and execute an event, event correlation,
and alert management system that engages Incident Management.
P
 
1.1.42.    
Provide Incident detection, escalation, tracking, and Resolution with the goal
of implementing workarounds/restoring normal service operations as quickly as
possible and minimizing the impact to business operations. Provide conference
bridge lines to be used in conjunction with CoreLogic Incident Management
processes.
P
 
1.1.43.    
Coordinate Service Restoration efforts across support groups (Supplier
Personnel, CoreLogic Personnel, and Third Party Contractors).
P
 
1.1.44.    




P
 
1.1.45.    
As part of the Incident and Problem Management process, support CoreLogic
Application teams with implementing proactive automated steps/scripts to be
executed in production environment in order to minimize and reduce future
Incidents.
P
A
1.1.46.    
Provide CoreLogic access and near real-time communications for the applicable
Incidents.
P
 
1.1.47.    
Provide CoreLogic, CoreLogic’s joint ventures and their Third Party Contractors
CoreLogic-approved access (as a resolver) to Supplier’s ITSM System in order to
manage, view, and update Incident Tickets.
P
A
1.1.1.1.    
Provide training to CoreLogic on usage of the ITSM system.
P
 

4.4.
Problem Management.

This Section details the obligations and responsibilities of the Parties
regarding the management of Problems. Except where a responsibility is
identified as a “P” responsibility for CoreLogic in the matrix below, Supplier
shall be responsible for the following activities associated with the management
of Problems:


No.
Description
Supplier
CoreLogic
1.1.48.
Provide Problem Management Services to minimize the adverse impact of Severity 1
and Severity 2 Incidents and prevent the re-occurrence of Incidents related to
those errors.
P
 
1.1.49.
Analyze, identify and recommend automation and enhancements to Problem
Management and Root Cause Analysis for the purpose of reducing Incidents.
P
 
1.1.50.
Monitor and provide reports on Problems, including analysis and remediation of
Root Cause Analysis action items.
P
 
1.1.51.
Monitor and report on repeat Incidents and escalate in accordance with the
Problem Management process.
P
 
1.1.52.
Classify Problems based on urgency and impact; reclassify Problems according to
CoreLogic’s direction.
P
A


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 53

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.1.53.
Manage all Problems from inception through Resolution, Root Cause Analysis, and
the implementation of recommendations with Supplier Personnel, CoreLogic
Personnel, and Third Party Contractors.
P
 
1.1.54.
Perform Root Cause Analyses for Severity 1 Incidents and Severity 2 Incidents
or, if applicable, assign and coordinate Root Cause Analysis with CoreLogic
Personnel and Third Party Contractors.
P
 
1.1.55.
Document and update all workarounds and known Resolutions in appropriate
database.
P
 
1.1.56.
Determine and recommend if a Change is necessary to Resolve a Problem and,
subject to CoreLogic approval, implement such Change.
P
A
1.1.57.
Verify and facilitate Resolution of all Problems and invoke escalation
procedures for Problems that are not Resolved within agreed timelines.
P
 
1.1.58.
Implement a known error database for Incident and Problem workarounds.
P
 
1.1.59.
Update all documentation to reflect any Changes associated with the Resolution
of each Problem.
P
 
1.1.60.
Close Incident Tickets associated with each resolved Problem.
P
 
1.1.61.
Perform proactive analysis of conditions leading to Problems and Incidents and
make corrective recommendations and, when CoreLogic approved, implement on
agreed schedule.
P
A
1.1.62.
Identify and record the details of Problems in a Problem Management System.
Check for multiple supplier involvement and provide updates to any appropriate
third party as well as Authorized User Problem databases.
P
 
1.1.63.
Evaluate Problem Management effectiveness and performance, recommend and,
subject to CoreLogic approval, implement improvements to the Problem Management
process.
P
A
1.1.64.
Record all Problems in Supplier’s ITSM system.
P
 
1.1.65.
Provide CoreLogic, CoreLogic’s joint ventures and their Third Party Contractors
CoreLogic-approved access (as a resolver) to Supplier’s ITSM System in order to
manage, view, and update Problem Tickets.
P
A
1.1.1.1.
Provide training to CoreLogic on usage of the ITSM system.
P
 

4.5.
Performance Management.

This Section details the obligations and responsibilities of the Parties
regarding performance management. Except where a responsibility is identified as
a ”P” responsibility for CoreLogic in the matrix below, Supplier shall be
responsible for the following activities associated with the performance
management.



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 54

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.1.66.
Define performance management requirements, policies, and processes.
P
 
1.1.67.
Perform Systems performance management and provide report/metrics in alignment
with Schedule A-12 (Reports).
P
 
1.1.68.
Provide reporting and analysis performance data.
P
 
1.1.69.
Provide performance management tools for Systems and allow appropriate access to
CoreLogic.
P
 
1.1.70.
Proactively evaluate, identify and recommend configurations or changes to
configurations that will enhance performance.
P
 
1.1.71.
Based upon analysis of performance data, implement improvement plans and
coordinate with CoreLogic, Subcontractors, and Third Party Contractors, as
required.
P
A
1.1.72.
Through the request and Incident Management procedures, provide technical advice
to improve performance and support to CoreLogic Application maintenance and
development staffs.
P
 
1.1.73.
Recommend, install, manage and provide System management tools, requirements,
and best practices for monitoring and providing performance reporting of the
Systems and CoreLogic Applications.
P
 






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 55

--------------------------------------------------------------------------------











MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-2.3
SERVICE DESK SERVICES















--------------------------------------------------------------------------------

This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.

--------------------------------------------------------------------------------








--------------------------------------------------------------------------------


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 56

--------------------------------------------------------------------------------



Schedule A-2.3
Service Desk Services
1.1
    INTRODUCTION

1.1.1
Agreement. This Schedule A-2.3 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MSA or the other Schedules to
the MSA or Supplement A.

1.1.4
Responsibilities. In the matrices in this Schedule, “P” means “Perform”. The
Party identified as “Perform” for an activity is responsible for the successful
and appropriate completion of such activity.

In the matrices in this Schedule, “A” means “Approve”. Approve means that the
applicable activity performed by the “Perform” Party will be subject to the
approval of the “Approve” Party.
1.1.5
Service Desk Services. Supplier shall provide Service Desk Services, as detailed
in this Schedule. The Service Desk is a primary entry point for Incidents,
inquiries, requests from Authorized Users related to the Services. The Service
Desk will handle the requests and route to the appropriate resolution teams.

Severity 1 Incidents that are critical (as defined in the Policy and Procedures
Manual) will be passed directly from the Supplier’s Level 1 support personnel to
the Supplier’s escalation and notification team designee who will escalate to
the appropriate resolver group (which could be Level 2, Level 3, include
CoreLogic Application support team members, or other subject matter expert
group) or invoke the Service Restoration process to minimize the Restoration
time.
1.1.6
Hours of Operation. Supplier shall deliver the Service Desk Services on a 24x365
basis; unless otherwise agreed by CoreLogic.

1.2
CONTACT CENTER MANAGEMENT AND SUPPORT

This Section details the obligations and responsibilities of the Parties
regarding the management and support of calls handled by the Service Desk.
Except where a responsibility is identified as a “P” responsibility for
CoreLogic in the matrix below, Supplier shall be responsible for the following
activities associated with the management and support of calls handled by the
Service Desk. Supplier will:
No.
Description
Supplier
CoreLogic
1.2.1
Provide a single point of contact via phone (24x365) and email responsible for
interfacing with Authorized Users for all issues related to Supplier’s delivery
of Services from the Service Desk.
P
 
1.2.2
Provide a central telephone number capable of routing callers to the appropriate
Supplier Personnel in an efficient manner.


P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 57

--------------------------------------------------------------------------------



No.
Description
Supplier
CoreLogic
1.2.3
Implement and maintain security processes that verify that Service Desk callers
are authenticated as Authorized Users.


P
A
1.2.4
Conduct Level 1 and Level 2 Support, triage and input the Incident into the
applicable ITSM System, and if needed, escalate the Incident.


P
 
1.2.5
Provide appropriately trained/skilled Supplier Personnel, processes, facilities,
hardware and Software to handle calls and conduct Level 1 Support and Level 2
Support and facilitate communications.


P
 
1.2.6
Provide Service Desk Services in the English language.


P
 
1.2.7
Coordinate the creation, change, and deletion of Authorized User accounts (for
example, perform account set-up, password resets, account deletions, and
terminations) per Service Requests and in accordance with CoreLogic’s security
policies.


P
A
1.2.8
Develop, update, and implement policies and procedures regarding Authorized User
account administration.


P
A
1.2.9
Receive and track in an agreed upon Tool, Service Requests for Authorized User
account activation, changes, and terminations.


P
 
1.2.10
Create, recommend updates to, and, subject to CoreLogic approval, implement a
process by which Severity Levels are initially assigned to Incidents.


P
 
1.2.11
Create, recommend updates to, and, subject to CoreLogic approval, implement a
process by which Incidents and Problems that are outside of the scope of the
Resolution capabilities of the Service Desk are escalated and routed to
CoreLogic or an appropriate third party.


P
A
1.2.12
Track, manage, communicate and update Incidents through the lifecycle including
coordination of Level 2 Support and Level 3 Support after escalating the call to
CoreLogic or the appropriate third party.


P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 58

--------------------------------------------------------------------------------



No.
Description
Supplier
CoreLogic
1.2.13
Provide a web-based self-help option and other self-service Tools to enable
Authorized Users to raise requests and Resolve Incidents without contacting the
Service Desk.


P
 
1.2.14
Provide and update a list of frequently asked questions (“FAQs”) that help
Authorized Users with workarounds and Resolutions for issues and Incidents.


P
 
1.2.15
Provide a Self-Service Portal with the ability for Authorized Users to:
•    Search the Knowledge Base and attempt to Resolve their own issues
•    Submit Service Desk Tickets
•    Review status of Service Desk Tickets created by the Authorized User
•    Escalate Service Desk Tickets


P
 
1.2.16
Analyze (i) CoreLogic-provided Authorized User requirements and (ii) existing
self-service content used by CoreLogic, and make recommendations for improvement
(and implement such recommendations upon CoreLogic approval).
 
P
 
1.2.17
Recommend and implement solutions for self-service capabilities.


P
A
1.2.18
Provide, configure and maintain a Voice Response Unit (VRU) with a menu
configuration to automate call flow through the Service Desk. At a minimum, the
VRU shall:
(a) Provide status messages
(b) Play back pre-recorded cut-in messages to advise callers of major service
interruptions
(c) Automatically direct calls to an appropriate service analyst
(d) offer password reset only option
P
A
1.2.19
Provide support for remote Authorized Users by creating Service Desk Tickets for
Incidents and coordinate additional support with appropriate Resolver Groups, as
necessary.


P
 
1.2.20
Monitor and analyze Service Desk operations, make quarterly recommendations,
and, subject to CoreLogic approval, implement improvements.
 
P
A


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 59

--------------------------------------------------------------------------------



No.
Description
Supplier
CoreLogic
1.2.21
Develop and update key documentation related to Service Desk operations,
training, CoreLogic policy guides, reference manuals, and policy and procedures
documentation.


P
A
1.2.22
Design, develop, document, and implement a manual or backup procedure to support
Service Desk availability in the event that Service Desk Tools fail.
 
P
A
1.2.23
Document, update, and subject to CoreLogic approval, implement key escalation
procedures to support Service Desk availability.
 
P
A
1.2.24
Using list of names provided by CoreLogic, maintain a list of “VIPs” to be used
by the Service Desk for the performance of the Services.
P
A


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 60

--------------------------------------------------------------------------------





1.3
SUPPLIER INTERFACE REQUIREMENTS

This Section details the obligations and responsibilities of the Parties
regarding interfaces and interactions between Supplier and Third Party
Contractors. Except where a responsibility is identified as a “P” responsibility
for CoreLogic in the matrix below, Supplier shall be responsible for the
following activities associated with the interfaces and interactions between
Supplier and Third Party Contractors. Supplier will:
No.
Description
Supplier
CoreLogic
1.3.1
Develop, document and, subject to CoreLogic’s approval, implement processes and
procedures regarding interfaces and interactions between Third Party Contractors
providing support to the Service Desk via interface agreements, operating level
agreements, or underpinning contracts.


P
A
1.3.2
Use a warm transfer technique to transfer calls to and from a Third Party
Contractor with agreement from CoreLogic and the Third Party Contractor.


P
 
1.3.3
Accept and manage calls from Third Party Contractors based on the applicable
procedures.


P
 
1.3.4
As information is acquired about high priority support issues, gather and
communicate status to CoreLogic.


P
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 61

--------------------------------------------------------------------------------





1.4
SERVICE DESK OPERATIONAL PROCEDURES

This Section details the obligations and responsibilities of the Parties
regarding procedures relating to the operation of the Service Desk. Except where
a responsibility is identified as a “P” responsibility for CoreLogic in the
matrix below, Supplier shall be responsible for the following activities
associated with the procedures relating to the operation of the Service Desk.
Supplier will:
No.
Description
Supplier
CoreLogic
1.4.1
Develop, update, maintain, and document all operational policies and procedures
for the Service Desk (for example, Policy and Procedures Manual in accordance
with Section 9.1 of the MSA) as well as call scripts.


P
A
1.4.2
Amend process, documentation, or scripts.
P
 
1.4.3
Maintain, update, utilize, and share an online repository/knowledge database to
assist in Incident and Problem diagnosis and Resolution, including documentation
of processes. Supplier shall update the knowledge repository with the completed
process documentation.


P
A
1.4.4
Using e-mail or web, conduct satisfaction surveys of Authorized Users following
the closing of Service Desk Tickets on an ongoing basis.


P
 
1.4.5
Perform call-backs to Authorized Users who returned surveys with unsatisfactory
scores for all Services.
P
 
1.4.6
Provide and maintain telephone Systems that allow reporting and recording of
call data.
P
 
1.4.7
Implement procedures to reduce miscoding and misrouting of Service Desk Tickets.
P
 






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 62

--------------------------------------------------------------------------------





1.5
SERVICE DESK TRAINING

This Section details the obligations and responsibilities of the Parties
regarding the training of personnel who will staff the Service Desk. Except
where a responsibility is identified as a “P” responsibility for CoreLogic in
the matrix below, Supplier shall be responsible for the following activities
associated with training of personnel who will staff the Service Desk. Supplier
will:
No.
Description
Supplier
CoreLogic
1.5.1
Provide training for and evaluation of all Service Desk personnel with respect
to applicable Tools, new products, Services, and new process updates in the
CoreLogic IT environment.
P
 
1.5.2
Provide training (either in-person or electronically, as mutually agreed) to
CoreLogic IT support groups and support personnel for any new processes or Tools
introduced by the Supplier.
P
 
1.5.3
Provide Authorized User training to CoreLogic point of contact, as necessary,
for the introduction of any new products, Applications, services, and processes
introduced by the Supplier.


P
 
1.5.4
Analyze on a quarterly basis, Authorized User trends and interactions to
recommend additional Authorized User training.


P
 
1.5.5
Using CoreLogic-provided training subject matter, affected item scripts and
available knowledge articles, coordinate and provide troubleshooting and
training for Service Desk personnel related to CoreLogic-specific Applications
and environments used by CoreLogic.


P
 
1.5.6
Using CoreLogic training materials, train Service Desk personnel on new
Applications and Services introduced using the Change Control Procedure prior to
implementation of such products and Services in the CoreLogic business units.


P
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 63

--------------------------------------------------------------------------------



1.6
SERVICE DESK REPORTING

This Section details the obligations and responsibilities of the Parties
regarding Service Desk reporting. Except where a responsibility is identified as
a “P” responsibility for CoreLogic in the matrix below, Supplier shall be
responsible for the following activities associated with the procedures relating
to Service Desk reporting. Supplier will:
No.
Description
Supplier
CoreLogic
1.6.1
In accordance with Schedule A-12, design, develop, maintain, track, update, and
analyze monthly Service Desk performance reports and Authorized User
satisfaction surveys.


P
 
1.6.2
Provide a “scorecard” on Key Measurements in accordance with Schedule A-12.


P
 
1.6.3
Upon CoreLogic’s request, provide ad-hoc individual Service Desk Ticket Root
Cause Analysis and closed loop corrective actions in regards to issues raised by
CoreLogic.


P
 
1.6.4
Participate in a monthly Service Desk operations review meeting with CoreLogic
and, in accordance with Schedule A-12, provide all metrics, Reports, corrective
action statements, and recommendations developed by the Supplier for review and
discussion.
P
 






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 64

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS





MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-2.4
SERVER SERVICES









--------------------------------------------------------------------------------

This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.

--------------------------------------------------------------------------------


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 65

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-2.4
Server Services


1.1
INTRODUCTION

1.1.1
Agreement. This Schedule A-2.4 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MSA or the other Schedules to
the MSA or Supplement A.

1.1.4
Overview. Supplier shall perform the Server services, functions and
responsibilities in this Schedule as part of the Services (the “Server
Services”).

1.1.5
Service Availability. Supplier shall provide the Services on a 24x7 basis;
unless otherwise agreed by CoreLogic.

1.1.6
Responsibilities. In the matrices in this Schedule, “P” means “Perform”. The
Party identified as “Perform” for an activity is responsible for the successful
and appropriate completion of such activity.

In the matrices in this Schedule, “A” means “Approve”. Approve means that the
applicable activity performed by the “Perform” Party will be subject to the
approval of the “Approve” Party.
1.2
SERVER SUPPORT AND ADMINISTRATION

1.2.1
Server Support.

This Section details the obligations and responsibilities of the Parties
regarding Server management. Except where a responsibility is identified as a
“P” responsibility for CoreLogic in the matrix below, Supplier shall be
responsible for the associated activities. Supplier shall:


No.
Description
Supplier
CoreLogic
1.2.1.1    
Comply with or improve current and future Equipment and Software technical
Specifications as necessary to deliver the Services.


P
A
1.2.1.2    
Follow original equipment manufacturer (OEM) standards and industry best
practices in performing Server Services.
P
 
1.2.1.3    
Support, create, test, and implement scripts for Systems administration and
automation of maintenance tasks.
P
A
1.2.1.4    
Manage file Systems, including optimizing logical and physical attributes.
P
 
1.2.1.5    
Provide support for CoreLogic stress testing and perform performance tuning
activities for in-scope Systems, as reasonably requested by CoreLogic.


P
 
1.2.1.6    
Configure and reconfigure Systems as requested by CoreLogic, including any
required third party support.


P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 66

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.2.1.7    
Defragment hard drives (e.g., compress hard drives to recapture space).
P
 
1.2.1.8    
Perform Server commands or actions as requested (e.g., reboot).
P
 
1.2.1.9    
Identify hot fixes and service packs for in-scope Systems and apply such hot
fixes and service packs.
P
 
1.2.1.10    
Install, configure, administer, maintain, optimize and troubleshoot the Server
Operating Systems.
P
 
1.2.1.11    
Troubleshoot System issues and provide support for determining/resolving
Application-related issues.
P
 
1.2.1.12    
Manage file permissions, shares and print queues with permissions.


P
 
1.2.1.13    
Configure and manage Microsoft Distributed File System (MS-DFS).
P
 
1.2.1.14    
Create and manage service accounts.
P
A
1.2.1.15    
Define core images, update schedules and Server build processes.
P
A
1.2.1.16    
Perform Server management, Asset Management, patch management, antivirus and
Software distribution for OS.


P
A
1.2.1.17    
Store/archive previous images.
P
 
1.2.1.18    
At the request of CoreLogic, restore individual System to previous state
including base build and Authorized User-specific features.


P
A
1.2.1.19    
Define System administration requirements and policies for CoreLogic approval
and document in the Policy and Procedures Manual.
P
A
1.2.1.20    
Manage CoreLogic Server asset life cycle from procurement to retire, including
staging, installation, third-party management and (at Supplier locations and
CoreLogic Campus Sites (***)) decommission and disposal.


P
A
1.2.1.21    
At other CoreLogic Facilities, manage the decommissioning and disposal of
Servers by the responsible CoreLogic Third Party Contractor.


P
 
1.2.1.22    
Manage and troubleshoot Citrix environment to include:
•    Infrastructure and Software, patching and Upgrades
•    Maintain performance and publish Applications
•    Application troubleshooting
•    Maintain a test environment
•    Capacity Management – User licenses, CPU, RAM
•    Integration with AD


P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 67

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.2.1.23    
Provide a test environment as needed for Supplier to maintain and test changes.


Note: If CoreLogic *** perform this obligation, Supplier shall *** required to
provide *** under Section *** of the MSA if Supplier complies with the other
requirements of Section *** of the MSA and provides prompt notice of the *** to
the CoreLogic Relationship Manager by e-mail (where receipt is affirmatively
acknowledged by the recipient).


 
P
1.2.1.24    
Where test environments exist, perform System changes in test environment, prior
to making change in production environment.


P
A
1.2.1.25    
Where test environments do not exist, and Supplier reasonably deems a planned
change has material risk without the use of a test environment, Supplier will
 provide CoreLogic its analysis of such material risk associated with such
change. If Supplier provides such analysis in advance of implementing such
change, CoreLogic shall review such analysis and will, in its reasonable
discretion, *** an *** of any *** arising from such change from the calculation
of the applicable *** (i.e., *** would be excluded); provided however, if
CoreLogic does not *** an ***, any *** arising from Supplier's implementation of
such change shall be *** from the calculation of the such *** if such change
would have been mitigated through a test environment (as demonstrated by a ***
performed by Supplier and provided to CoreLogic).


 
P
1.2.1.26    








Perform quarterly *** Server true-up reporting reconciling all ***Servers
deployed in the previous quarter from the ***capacity-on-demand pool for all
CoreLogic-owned hardware.
P
A
1.2.1.27    
Implement technology refresh for hardware.
P
A
1.2.1.28    
Install and maintain SAN multi-pathing Software.
P
 
1.2.1.29    
Install, configure and maintain monitoring agents to meet CoreLogic monitoring
requirements.


P
 



1.2.2
Server Administration.

This Section details the obligations and responsibilities of the Parties
regarding Server administration. Except where a responsibility is identified as
a “P” responsibility for CoreLogic in the matrix below, Supplier shall be
responsible for the associated activities. Supplier shall:


No.
Description
Supplier
CoreLogic
1.2.2.1    
Maintain responsibility for privileged System accounts (e.g., administrator and
root) and delegate access to Authorized Users upon request.
P
A


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 68

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.2.2.2    
Administer accounts to make certain that only those privileges and authorities
required for such accounts are provided to CoreLogic authorized Supplier
Personnel or authorized Authorized Users.


P
A
1.2.2.3    
Record the activities of all accounts, including privileged System accounts, and
provide such records (e.g. domain administrator logs, System logs, etc.) to
CoreLogic upon request.


P
A
1.2.2.4    
Assign and manage access permissions associated with Authorized User accounts.
P
A
1.2.2.5    
Perform administrative activities including: OS performance management, Incident
Resolution, file system management, Server disk and storage administration,
package administration, event log management, OEM coordination, Root Cause
Analysis, change management and security log management.
P
A
1.2.2.6    
Perform capacity planning for High Servers and Standard Servers.
P
 
1.2.2.7    
Change administrative passwords (including local) and service account on
supported Systems at required intervals in accordance with CoreLogic policies.


P
 
1.2.2.8    
Using Software license information provided by CoreLogic, provide notification
to *** parties of changes to Servers that may impact any retained Software
license compliance.


P
 
1.2.2.9    
Establish and maintain physical hardware standards and requirements for Systems.
P
A
1.2.2.10    
Generate and apply SSL Certificates associated with middleware (e.g. Apache,
Weblogic) on the appropriate Operating Systems.


P
A
1.2.2.11    




Configure and administer Systems Software (e.g. NIS, DNS, SMTP and FTP).
P
 
1.2.2.12    
Perform swap space administration.
P
 
1.2.2.13    
Configure System logs.
P
 
1.2.2.14    
Modify Operating System environment variables.


P
A
1.2.2.15    
Administer the Operating System job scheduler.
P
 
1.2.2.16    
Create permissions for Authorized Users to schedule jobs using the Operating
System job scheduler.


P
 
1.2.2.17    
Perform Operating System backup using applicable Tools.


P
A


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 69

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.2.2.18    
Maintain and manage LDAP /Directory for access control and authorization.


P
A
1.2.2.19    
Perform firmware and driver updates, including Servers, HBAs, NICs, and
enclosure components.


P
 

1.2.3
Clustering.

This Section details the obligations and responsibilities of the Parties
regarding Unix, Windows and Linux clustering. Except where a responsibility is
identified as a “P” responsibility for CoreLogic in the matrix below, Supplier
shall be responsible for the associated activities. Supplier shall:


No.
Description
Supplier
CoreLogic
1.2.3.1    
For High Servers and Standard Servers, plan, install and implement clusters and
N+1 redundant architecture.


P
 
1.2.3.2    
For Low Servers, plan, install and implement clusters and N+1 redundant
architecture, upon request by CoreLogic.


P
 
1.2.3.3    
Coordinate with CoreLogic Application and database teams to configure clusters.


P
 
1.2.3.4    
Re-configure cluster resources.


P
 
1.2.3.5    
Validate cluster failover and failback.


P
A

1.2.4
Active Directory.

This Section details the obligations and responsibilities of the Parties
regarding Active Directory management with respect to the Infrastructure
Services. Except where a responsibility is identified as a “P” responsibility
for CoreLogic in the matrix below, Supplier shall be responsible for the
associated activities. Supplier shall:



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 70

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description


Supplier
CoreLogic
1.2.4.1    
Manage Active Directory in support of the Services.
P
 
1.2.4.2    
Monitor Active Directory replication and configuration between sites and raise
alerts in the ITSM System (e.g., alerts relating to issues with performance,
Active Directory Objects and replication).
P
 
1.2.4.3    
Install, configure, maintain, troubleshoot and secure domain controllers.
P
 
1.2.4.4    
Design, configure and support Microsoft Operating System Software Active
Directory integrated DNS Services.


P
A
1.2.4.5    
Manage and maintain the Active Directory forest, domains, and OU structure.
P
 
1.2.4.6    
Design, build, configure and support global, local and individual group policy
objects.
P
A
1.2.4.7    
Maintain security and maintenance best practices in alignment with CoreLogic’s
standards and best practices.


P
 
1.2.4.8    
Design, configure and support public key Infrastructure within Active Directory.
P
A
1.2.4.9    
Design, configure and support of Windows Time service, domain and forest trusts,
global catalogs, and domain controllers.


P
A

1.2.5
CoreLogic Cloud Environment Support.

This Section details the obligations and responsibilities of the Parties
regarding the CoreLogic Cloud Environment management with respect to the
Services. Except where a responsibility is identified as a “P” responsibility
for CoreLogic in the matrix below, Supplier shall be responsible for the
associated activities. Supplier shall:


No.
Description


Supplier
CoreLogic
1.2.5.1    
Provide management for *** (and other hypervisor) and supporting Software and
Servers.
P
 
1.2.5.2    
Provide lifecycle management for hypervisor Software including patch management
and version Upgrades.
P
 
1.2.5.3    
Configure virtual networking components including vSwitches and virtual
Firewalls.
P
 
1.2.5.4    
Define system administration policies for the in-scope CoreLogic Cloud
Environment.


P
A
1.2.5.5    
Perform changes in the CoreLogic Cloud Environment and lead coordination of
changes across all components and Services.


P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 71

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description


Supplier
CoreLogic
1.2.5.6    
Perform Server configuration, Operating System image management, Operating
System installation, SAN connectivity, disk provisioning, volume, and patch
management in the CoreLogic Cloud Environment.


P
 
1.2.5.7    
Provide and maintain CoreLogic Cloud Environment monitoring and alert
capabilities and integrate such alerts within the ITSM System such that alerts
automatically create Incidents within the ITSM System.


P
 
1.2.5.8    
Install, configure, manage and maintain an Infrastructure environment for the
CoreLogic Cloud Services that shall include: (i) physical Servers that will
administer the CoreLogic Cloud Environment and host and provision Virtual
Servers, (ii) redundant Equipment components (e.g., power, networking,
connectivity to storage); (iii) *** Hypervisor; (iv) ***; (v) virtual Network
Switches (vi) virtual and non-virtual storage; (vii) reporting Systems; (viii)
high availability failover capabilities for Server High,(ix) virtual networking
(VLANs); (xi) Systems for performing Virtual Server templates, snapshots and
clones; and (xii) patch management.


P
 
1.2.5.9    
Provision standard Virtual Servers as requested through the ITSM Self-Service
Portal using: (i) a Standard Template; (ii) a custom template using a Standard
OS; or (iii) a standard Virtual Server clone on which such standard Virtual
Server will be based (including assignment of unique IP and hostname changes).
Configure Virtual Servers at the time of provisioning to include: (i) the
requested amount of ***; (ii) the requested amount of ***; (iii) the requested
Network Zone placement; and (iv) Enterprise Storage allocations. 
P
 
1.2.5.10    
Review the computing resources, memory utilization, capacity limits and expected
capacity needs to: (i) determine whether additional capacity is needed; (ii)
develop and deliver forecasts of growth and other changes each calendar quarter;
and (iii) validate capacity forecasts against actual utilization and make
recommendations based on such forecasts.


P
 
1.2.5.11    
Perform capacity planning for High Servers and Standard Servers.
P
 
1.2.5.12    
Perform all changes in the CoreLogic Cloud Environment, including changes to
individual components and coordination of changes across all components and
Services. 
P
 
1.2.5.13    
Install, configure, manage and maintain high availability failover functionality
within the Cloud Environment such that each Virtual Server configured in a
Server High configuration will be automatically restarted upon failure of its
***host Server on a different ***host Server in the CoreLogic Cloud Environment.
P
 
1.2.5.14    
Install, configure, manage and maintain redundant connectivity to storage SAN
groups in the CoreLogic Cloud Environment.
P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 72

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description


Supplier
CoreLogic
1.2.5.15    
As *** Software, other related Software or related Equipment evolves or is
updated from time to time, Supplier shall evaluate and implement such Software
and Equipment, including any additional features, functionality or advances
provided by such Software and related Equipment.
P
A
1.2.5.16    
For scheduled maintenance activity for the CoreLogic Cloud Environment, and for
Server High systems needing zero downtime, Supplier will utilize “maintenance
mode” functionality of the applicable ***host Servers to invoke Tools to migrate
all affected Virtual Servers to other ***host Servers providing Virtual Servers
with continued functionality, interoperability and performance with zero
downtime.
P
 
1.2.5.17    
Develop, manage and maintain a standard set of pre-defined templates (“Standard
Templates”) that include standard profile and configuration settings for Virtual
Servers, which shall be used for Virtual Server provisioning.
P
 
1.2.5.18    
Create Virtual Server custom templates as required by Authorized Users.


P
 
1.2.5.19    
Implement affinity rules, as requested, for Virtual Servers that will allow: (i)
a Virtual Server to reside on the same ***host Server as another Virtual Server,
or (ii) a Virtual Server to not reside on the same ***host Server as another
Virtual Server.
P
 
1.2.5.20    
Increase or decrease virtual disk allocations for Virtual Servers.
P
 
1.2.5.21    
Enable the increase or decrease of *** and *** resources for Virtual Servers by
Authorized Users and effect such change during the next available maintenance
window.
P
 
1.2.5.22    
Provision Virtual Server ***, through an Authorized User’s use of Request
Management, that allows for each Virtual Server *** to: (i) be created from an
existing Virtual Server; (ii) be made available for provisioning by creating a
template from the *** within the ITSM Self-Service Portal; and (iii) be made
available to the Authorized User by providing such Authorized User with the
capability to *** an *** of such Virtual Server ***.
P
 
1.2.5.23    
Assess physical Servers that are candidates for virtualization and work with
CoreLogic to assess valid candidates for virtualization.
P
A
1.2.5.24    
Perform P2V migrations as requested or scheduled using the ITSM Self-Service
Portal with parameters selected by the Authorized User to migrate a physical
Server and its associated content to a Virtual Server.
P
 
1.2.5.25    
Perform V2V migrations as requested via the Self-Service Portal to migrate a
source Virtual Server and its associated content to a new Virtual Server.
P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 73

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



1.2.6
Supplier Private Cloud Environment Support.

This Section details the obligations and responsibilities of the Parties
regarding the Private Cloud Environment management with respect to the Services.
Except where a responsibility is identified as a “P” responsibility for
CoreLogic in the matrix below, Supplier shall be responsible for the associated
activities. Supplier shall:


No.
Description


Supplier
CoreLogic
1.2.6.1    
Provide management for *** (and other hypervisor) and supporting Software and
Servers.


P
 
1.2.6.2    
Provide lifecycle management for hypervisor Software including patch management
and version Upgrades.


P
 
1.2.6.3    
Configure virtual networking components including vSwitches and virtual
Firewalls.


P
 
1.2.6.4    
Provide and maintain Private Cloud Environment monitoring and alert capabilities
and integrate such alerts within the ITSM System such that alerts automatically
create Incidents within the ITSM System.


P
 
1.2.6.5    
Provide, install, configure, manage and maintain an Infrastructure environment
for the Private Cloud Services that shall include: (i) physical Servers that
will administer the Private Cloud Environment and host and provision Virtual
Servers; (ii) redundant Equipment components (e.g., power, networking,
connectivity to storage); (iii) ***Hypervisor; (iv) ***; (v) virtual Networking
Switches; (vi) virtual and non-virtual storage; (vii) Virtual Server
provisioning portal via the ITSM Self-Service Portal; (viii) reporting Systems;
(ix) high availability failover capabilities for Server High; (x) virtual
networking (“VLANs”); (xi) Systems for performing Virtual Server templates,
snapshots and clones; and (xii) patch management.


P
 
1.2.6.6    


Develop for the use of the Private Cloud Environment (i) materials regarding
creation of provisioning templates and the provisioning of Virtual Servers using
such templates; (ii) materials regarding backup and restoration of provisioning
templates; and (iii) Authorized User training materials for the Private Cloud
Environment Services.


P
 
1.2.6.7    
Provision standard Virtual Servers as requested and using: (i) a Standard
Template; (ii) a custom template using a Standard OS; or (iii) a standard
Virtual Server clone on which such standard Virtual Server will be based
(including assignment of unique IP and hostname changes).
Configure Virtual Servers at the time of provisioning to include: (i) the
requested amount of ***; (ii) the requested amount of ***; (iii) the requested
Network Zone placement; and (iv) Enterprise Storage allocations; via the ITSM
Self-Service Portal. 
P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 74

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description


Supplier
CoreLogic
1.2.6.8    
Install, configure, and maintain *** to show billing and alignment with Resource
Unit and invoicing.


P
 
1.2.6.9    
Review the computing resources, memory utilization, capacity limits and expected
capacity needs to: (i) determine whether additional capacity is needed; (ii)
develop and deliver forecasts of growth and other changes each calendar quarter;
and (iii) validate capacity forecasts against actual utilization and make
recommendations based on such forecasts.


P
 
1.2.6.10    
Perform capacity planning for Server High and Standard configurations.
P
 
1.2.6.11    
Perform all changes in the Private Cloud Environment, including changes to
individual components and the coordination of changes across all components and
Services. 
P
 
1.2.6.12    
Provide, install, configure, manage and maintain high availability failover
functionality within the Private Cloud Environment such that each Virtual Server
configured in a Server High configuration will be automatically restarted upon
failure of its ***host Server on a different ***host Server in the Private Cloud
Environment.
P
 
1.2.6.13    
Provide, install, configure, manage and maintain balanced functionality within
the Private Cloud Environment such that each Virtual Server will be dynamically
balanced across the aggregate computing capacity of each Private Cloud
Environment for automated workload balancing.
P
 
1.2.6.14    
Provide, install, configure, manage and maintain redundant connectivity to
storage SAN groups in the Private Cloud Environment.
P
 
1.2.6.15    
As ***Software, other related Software or related Equipment evolves or is
updated from time to time, Supplier shall evaluate and implement such Software
and Equipment, including any additional features, functionality or advances
provided by such Software and related Equipment.
P
A
1.2.6.16    
For scheduled maintenance activity for the Private Cloud Environment and for
Server High systems needing *** downtime, Supplier will utilize “maintenance
mode” functionality of the applicable ***host Servers to invoke Tools to migrate
all affected Virtual Servers to other *** host Servers providing Virtual Servers
with continued functionality, interoperability and performance with zero
downtime.
P
 
1.2.6.17    
Utilize Tools for initial placement of a Virtual Server into the Private Cloud
Environment.
P
 
1.2.6.18    
Develop, manage and maintain a standard set of pre-defined templates (“Standard
Templates”) that include standard profile and configuration settings for Virtual
Servers, which shall be used for Virtual Server provisioning.
P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 75

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description


Supplier
CoreLogic
1.2.6.19    
Create Virtual Server custom templates as required by Authorized Users.


P
 
1.2.6.20    
Implement affinity rules, as requested via the ITSM Self-Service Portal for
Virtual Servers that will allow: (i) a Virtual Server to reside on the same
***host Server as another Virtual Server, or (ii) a Virtual Server to not reside
on the same ***host Server as another Virtual Server.
P
 
1.2.6.21    
Increase or decrease virtual disk allocations for Virtual Servers as requested
via the ITSM Self-Service Portal.
P
 
1.2.6.22    
Enable the increase or decrease of *** and *** resources for Virtual Servers by
Authorized Users through the ITSM Self-Service Portal and effect such change
during the next available maintenance window.
P
 
1.2.6.23    
Provision Virtual Server ***, through an Authorized User’s use of the ITSM
Self-Service Portal that allows for each Virtual Server *** to: (i) be created
from an existing Virtual Server; (ii) be made available for provisioning by
creating a template from the *** within the ITSM Self-Service Portal; and (iii)
be made available to the Authorized User by providing such Authorized User with
the capability to *** an *** of such Virtual Server ***.
P
 
1.2.6.24    
Assess physical Servers that are candidates for virtualization and work with
CoreLogic to assess valid candidates for virtualization.
P
A
1.2.6.25    
Perform P2V migrations as requested or scheduled using the ITSM Self-Service
Portal in accordance with parameters selected by the Authorized User to migrate
a physical Server and its associated content to a Virtual Server.
P
 
1.2.6.26    
Perform V2V migrations as requested via the ITSM Self-Service Portal to migrate
a source Virtual Server and its associated content to a new Virtual Server.
P
 

1.2.7
Manage Web Services.

This Section details the obligations and responsibilities of the Parties
regarding the Server-related Web Services requests. Except where a
responsibility is identified as a “P” responsibility for CoreLogic in the matrix
below, Supplier shall be responsible for the associated activities. Supplier
shall:

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 76

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description


Supplier
CoreLogic
1.2.7.1    
Manage DNS in support of the Server Services.


P
 
1.2.7.2    
Assist CoreLogic in promotion of website code within the respective
environments.


P
A
1.2.7.3    
Manage Infrastructure Servers, proxies, and domains.


P
 
1.2.7.4    
Manage renewal of expired SSL Certificates.


P
 
1.2.7.5    
Install, maintain and administer new and existing SSL certificates.


P
A
1.2.7.6    
Develop and provide for CoreLogic approval Web, internet, architecture and
design policies.


P
A
1.2.7.7    
Review and approve Web, internet, architecture and design policies.


 
P
1.2.7.8    
   Perform domain management duties as they relate to service ownership for
domain-names.


P
 
1.2.7.9    
Review and approve internal domain and zone additions, changes, and deletions.


 
P

1.2.8
Patch Management and Update.

This Section details the obligations and responsibilities of the Parties
regarding patch management and updates. Except where a responsibility is
identified as a “P” responsibility for CoreLogic in the matrix below, Supplier
shall be responsible for the associated activities. Supplier shall:
No.
Description
Supplier
CoreLogic
1.2.8.1    
Download and install patches as per instructions from ***.
P
A
1.2.8.2    
Where development and test environments exist, install System Software patches
and test in development, then promote to test environment, and finally promote
to production and DR environments.


P
A
1.2.8.3    
Where development or test environments do not exist, install System Software
patches and test in the environments in which CoreLogic directs.


P
 
1.2.8.4    
Assess and coordinate with all applicable parties the impact of patch installs
and create a back-out plan for patch installation.
P
A
1.2.8.5    
Prepare patch deployment schedules.
P
 
1.2.8.6    
Approve patch deployment schedules.
 
P
1.2.8.7    
Implement patch deployments.
P
 






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 77

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-2.5
STORAGE & BACKUP SERVICES






This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 78

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-2.5
Storage and Backup Services
1.1
INTRODUCTION

1.1.1
Agreement. This Schedule A-2.5 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MSA or the other Schedules to
the MSA or Supplement A.

1.1.4
Overview. Supplier shall be responsible for performing the storage and backup
services, functions and responsibilities in this Schedule (the “Storage and
Backup Services”).

1.1.5
Service Availability. Supplier shall provide the Services on a 24x7 basis;
unless otherwise agreed by CoreLogic.

1.1.6
Responsibilities.

In the matrices in this Schedule, “P” means “Perform”. The Party identified as
“Perform” for an activity is responsible for the successful and appropriate
completion of such activity.
In the matrices in this Schedule, “A” means “Approve”. Approve means that the
applicable activity performed by the “Perform” Party will be subject to the
approval of the “Approve” Party.
1.2
Storage/Backup and Restore Management and Operations.

This Section details the obligations and responsibilities of the Parties
regarding storage and backup and Restore management. Except where a
responsibility is identified as a “P” responsibility for CoreLogic in the
matrices below, Supplier shall be responsible for the following activities:
1.2.1
Storage Management.

This Section details the obligations and responsibilities of the Parties
regarding storage management.


1.2.2
Storage Management Requirements.

This Section details the obligations and responsibilities of the Parties
regarding the storage management requirements.





CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 79

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.2.2.1
Define, update, and communicate storage requirements across platforms and
Services.
 
P
1.2.2.2
In accordance with Schedule A-12, provide a monthly summary of pending storage
provisioning requests to CoreLogic.


P
 
1.2.2.3
Initiate requests for new storage resources or for increases/decreases of
existing storage resources.


P
A
1.2.2.4
On a *** basis and in accordance with Schedule A-12, provide detailed report of
storage provisioned, by business unit in support of allocations model.


P
A

1.2.3
Storage Management Execution.

This Section details the obligations and responsibilities of the Parties
regarding the execution of the storage management requirements.


No.
Description
Supplier
CoreLogic
1.2.3.1
Develop, maintain and update as appropriate existing detailed SAN design,
engineering, SAN testing and integration procedures that meet CoreLogic’s
requirements.


P
A
1.2.3.2
Identify and Resolve storage equipment and SAN Fabric Incidents.
P
 
1.2.3.3
Interface with Authorized Users and manage file share access and space requests.
P
 
1.2.3.4
Provide storage space allocations.
P
 
1.2.3.5
Provide, manage and maintain Tape libraries and Tape drives.


P
 
1.2.3.6
Maintain inventory of storage media equipment, volumes allocated and naming
assignments within the Designated Data Center environments and Remote Sites set
forth in Schedule A-7.


P
 
1.2.3.7
Mount, dismount, initialize and manage storage media as required within the
Designated Data Centers and CoreLogic Facilities set forth in Schedule A-7.


P
 
1.2.3.8
Perform storage management functions with respect to the Windows and UNIX
attached SAN (e.g., RAID array, SAN, NAS, tape, optical), as well as locally
attached storage.


P
 
1.2.3.9
Manage storage data in a manner that shall meet the Availability requirements
set forth in Schedule A-3.1.
P
 
1.2.3.10
Manage and optimize storage performance in support of the Services.
P
 
1.2.3.11
Allocate, de-allocate, and re-allocate storage as required or requested by
CoreLogic.
P
 
1.2.3.12
Migrate data as required or requested by CoreLogic.
P
 
1.2.3.13
Implement security practices (e.g., logical unit masking) to prevent
unauthorized storage access.
P
A


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 80

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.2.3.14
Perform data replication in accordance with Schedule A-12, and data recovery
Services in accordance with Section13.2(d) of the MSA and CoreLogic’s
requirements.


P
 
1.2.3.15
Update/manage storage recovery procedures and processes across the storage
platforms.
P
 
1.2.3.16
Monitor storage systems for reliability and malfunction.
P
 
1.2.3.17
Maintain and improve storage resource efficiency and space requirements.
P
 
1.2.3.18
Provision storage from arrays to host(s) in accordance with CoreLogic
requirements.


P
 
1.2.3.19
Through mutual agreement on replication requirements, configure and maintain
local and remote SAN-based replication.


P
A
1.2.3.20
   Configure and reconfigure Storage Equipment and Software as required or
requested by CoreLogic, including any required third party support.


P
 
1.2.3.21
In accordance with Schedule A-12, perform *** true-up reporting reconciling all
storage deployed in the previous quarter from the CoreLogic ***
capacity-on-demand pool for all *** storage hardware used to provide storage
Services.


P
 
1.2.3.22
Load and maintain removable media Equipment (including peripheral Equipment,
such as Tape drives) with appropriate media for operating runs.
 
P
 
1.2.3.23
Coordinate transport and delivery of media to and from the applicable third
party offsite secure storage Supplier (e.g., Iron Mountain) to
CoreLogic-designated locations as required to perform the Services and required
by CoreLogic and store removable media returned by such third party supplier.
 
P
 
1.2.3.24
Manage the distribution of all Tapes.
P
 
1.2.3.25
Maintain a media inventory catalog of all files and Tapes (or alternative media)
used to store CoreLogic Data.


P
 
1.2.3.26
Retain backups in accordance with the retention period for Contract Records set
forth in Section 9.10(a) of the MSA for auditing purposes and change backup
retention periods and create and maintain new backup jobs as required by
CoreLogic in connection with CoreLogic’s legal requirements (e.g. litigation
holds, Human Resource investigations, special retention backups).


P
 
1.2.3.27
Coordinate management of media.
P
 
1.2.3.28
Develop and document manual media (e.g., Tapes) processing procedures that meet
CoreLogic’s requirements and data retention policies and include the following:
(i) procedures governing cycling/rotation/disposal of media; and (ii) media
management and media retention periods (including for auditing purposes).


P
 
1.2.3.29
Perform a *** audit of offsite stored media against the offsite inventory
catalog.
P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 81

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

1.2.4
Storage Performance Monitoring.

This Section details the obligations and responsibilities of the Parties
regarding monitoring storage performance.


No.
Description
Supplier
CoreLogic
1.2.4.1
Resolve exceptions and alerts related to Enterprise Storage and the Storage
Equipment.
P
 
1.2.4.2
Analyze storage capacity on a *** basis and propose to CoreLogic changes to the
Enterprise Storage (e.g., elimination of unused Enterprise Storage and
appropriate allocations of Enterprise Storage, recommended additional capacity
of Enterprise Storage).
 
P
 
1.2.4.3
Develop and implement data migration, archival, backup, catalogue maintenance,
and retention management procedures.
P
A
1.2.4.4
Perform storage performance analysis in response to Incidents, Service Requests,
and as needed to provide the Services.


P
 
1.2.4.5
Configure and maintain existing Storage Management Software for storage
reporting, monitoring and management.


P
 

1.2.5
Backup and Restore Management.

This Section details the obligations and responsibilities of the Parties
regarding backup and R estore management.


No.
Description
Supplier
CoreLogic
1.2.5.1
Perform data backups and monitor for the successful completion of backups and
create Incidents for failed backups. Install and configure backup Equipment,
schedule backups, and through Request Management procedures, execute on-demand
backups.


P
 
1.2.5.2
Perform and monitor the successful completion of backup procedures and create
Incidents for unsuccessful backups. Install and configure backup equipment,
schedule backup processes, and through Request Management Procedures, execute
on-demand backup.
P
 
1.2.5.3
Perform and monitor for the successful completion of recovery procedures,
including online, partial, or other recovery procedures and create Incidents for
unsuccessful recoveries.


P
 
1.2.5.4
Resolve exceptions and alerts related to the Enterprise Storage and Storage
Equipment.
P
 
1.2.5.5
Subject to the capabilities of the replication method selected, provide a
recovery procedure for restoring a data image to a previous level within the
applicable timeframes.


P
 
1.2.5.6
On a *** basis, provide recommendations to CoreLogic regarding backup and
recovery considerations, such as improved levels of protection, efficiencies and
cost reductions.
P
A


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 82

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.2.5.7
Implement CoreLogic-approved recommendations on backup and recovery
considerations.


P
A
1.2.5.8
Backup CoreLogic Data and information in accordance with CoreLogic backup,
archive and retention schedules and other requirements, as provided by
CoreLogic, including regular backups on all Systems.


P
 
1.2.5.9
Maintain and manage backup schedule and backup windows per environment to
minimize the impact on the CoreLogic environments.
P
 
1.2.5.10
Resolve backup failure Incidents in accordance with applicable Incident
Management requirements.
P
 
1.2.5.11
Through agreed upon Restore criteria and requirements, perform random sample
test Restores from backups for validity checks and troubleshoot and remediate
any issues relating from such test.


P
 
1.2.5.12
Restore backup data image to the appropriate target Server, including multiple
data sets restores, as required to perform the Services or to fulfill CoreLogic
requests.


P
 
1.2.5.13
Create scripts for customized backups as required to meet backup windows.
P
 
1.2.5.14
Implement procedures for retrieving backed-up and archived storage media (onsite
or offsite) as requested by CoreLogic or as required to support the Services.


P
 
1.2.5.15
Configure and schedule backup and recovery Tools.
P
 
1.2.5.16
Following Incidents related to the Storage Equipment or Software, implement
improvements in backup procedures and Tools.


P
 
1.2.5.17
Perform load balancing on backup schedules to optimize performance.
P
 
1.2.5.18
Load and configure backup Software on Systems.
P
 
1.2.5.19
Maintain and manage the scratch Tape queue.


P
 
1.2.5.20
Escalate Tape library or Tape drive failures to applicable Third Party
Contractors (e.g., Sun).


P
 
1.2.5.21
Perform all activities necessary to connect new Infrastructure components to
shared storage and backup Infrastructure.


P
 
1.2.5.22
Implement changes to the backup/recovery system based on generally accepted
industry and manufacturer best practices.


P
A
1.2.5.23
Dispose of storage media (e.g. Tapes, disks, etc.) at CoreLogic Facilities in
accordance with Section 6.5(e)(ii) of the MSA and CoreLogic security and
compliance policies.
 
P
A
1.2.5.24
Implement procedures for recycling media regularly, managing media replacement
and recopying media to provide data integrity and quality.


P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 83

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.2.5.25
In accordance with CoreLogic encryption requirements and Schedule 12 to the MSA,
implement necessary capability and procedures for encrypting removable media
(for backup purposes).


P
A






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 84

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS







MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-2.6
END USER DEVICE SUPPORT AND MESSAGING SERVICES











--------------------------------------------------------------------------------

This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.

--------------------------------------------------------------------------------






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 85

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



Schedule A-2.6
End User Device Support and Messaging Services


1.
INTRODUCTION

1.1
Agreement. This Schedule A-2.6 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MSA or the other Schedules to
the MSA or Supplement A.

1.4
Overview. Supplier shall perform the end-user desktop support and messaging
services, functions and responsibilities described in this Schedule as part of
the Services (the “End User Device Support and Messaging Services”). ***

1.5
Service Availability. Supplier shall provide the Services on a 24x7 basis;
unless otherwise agreed by the Parties.

1.6
Responsibilities. In the matrices in this Schedule, “P” means “Perform”. The
Party identified as “Perform” for an activity is responsible for the successful
and appropriate completion of such activity.

In the matrices in this Schedule, “A” means “Approve”. Approve means that the
applicable activity performed by the “Perform” Party will be subject to the
approval of the “Approve” Party.


2.    END USER DEVICE SUPPORT SERVICES
This Section details the obligations and responsibilities of the Parties
regarding support for remote and local Authorized User Equipment, and device
IMACD setup, support, and maintenance. Except where a responsibility is
identified as a “P” responsibility for CoreLogic in the matrix below, Supplier
shall be responsible for the associated activities. Supplier will:




No.
Description
Supplier
CoreLogic
2.1
Perform engineering Services to develop new and to support existing personal
computing (PC) solutions within CoreLogic’s Infrastructure, including EUC
Devices, Operating Systems (OS) Software, Applications, support processes, and
self-service solutions.
P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 86

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
2.2
Provide and manage EUC Devices life-cycle Services including: (i) Asset
Management, (ii) installation management, (iii) recovery, (iv) redeployment, (v)
at the CoreLogic Facilities, collecting the devices from Authorized Users and
taking them to a secure on-site area provided by CoreLogic for disposal by
CoreLogic’s authorized disposal vendor and (vi) on-site support.


P
 
2.3
Provide solutions and support full interoperability within the Authorized User
Equipment Infrastructure.
P
 
2.4
Provide retained CoreLogic support employees with system access as required to
provide support.
P
 
2.5
Provide retained CoreLogic support employees with training as required to
provide support.
P
 
2.6
Verify that the Authorized User is authorized to receive the requested
Authorized User Equipment and/or Software.
P
 
2.7
Coordinate, execute and manage the installation of Authorized User Equipment and
Software.
P
 
2.8
Resolve technical issues in coordination with third parties.
P
 
2.9
Provide onsite support or remote support, or dispatch support specialists, to
designated CoreLogic Facilities as necessary to provide Authorized Users with
Level 2 support and Level 3 operational and technical support (in the English
language) for Authorized User Equipment and standard products.




P
 
2.10
Coordinate activities with the Service Desk and appropriate third parties, and
provide support to the Service Desk and Authorized Users as applicable.


P
 
2.11
Resolve Incidents associated with Authorized User Equipment and Software, and
provide break/fix support, advice and assistance to Authorized Users.
P
 
2.12
Coordinate efforts with third party service and maintenance providers as
appropriate to service Authorized User Equipment and Software.
P
 
2.13
Provide assistance to Authorized Users to enable the use of Authorized User
Equipment, Software, and access to and use of related technologies within the
standard images and Services.
P
 
2.14
Support, and as applicable during the Incident and Request Management Resolution
process, provide backup and recovery of Authorized User workstations.


P
 
2.15
Manage, maintain and provide Asset Management information to support warranty
service for EUC Devices.


P
 
2.16
Manage and maintain hot spares and spare parts inventory.


P
 
2.17
Provide Mobile Device management support, including managing the CoreLogic
process for authorizing the provisioning of Mobile Devices.
P
A


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 87

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
2.18
Install routine and emergency third party-supplied corrections and patches to
Software at designated end user locations/sites, as applicable.


P
A
2.19
Perform or supervise, as appropriate, all Authorized User IMACDs for Authorized
User Equipment, Software, and related Services at Designated CoreLogic Data
Centers and Remote Sites set forth in Schedule A-7.


P
 
2.20
Provide support for the installation of Authorized User Equipment and Software
related security patches that are routinely scheduled or scheduled in the event
of a “critical” update that may cause issues at time of installation.
P
 
2.21
Provide, manage and maintain Desktop Software distribution, including package
creation and maintenance for approved standard images.
P
 
2.22
Maintain hardware-independent EUC Device images.
P
A
2.23
Develop support processes and solution knowledge articles.
P
 
2.24
Manage and execute the decommission and refresh of Authorized User Equipment.


P
 
2.25
After break/fix repairs, test Authorized User Equipment and Software to ensure
functionality.


P
 
2.26
Maintain a list of individuals authorized by CoreLogic to approve Authorized
User IMACDs and project IMACDs requests, including obtaining specific approval
and authorization required for Authorized User IMACDs.


P
 
2.27
Validate the Authorized User IMACDs request for correctness, request from the
Authorized User any Authorized User IMACDs prerequisites and any procedures that
need to be followed prior to such Authorized User IMACDs and proper
authorization.


P
 
2.28
Provide a mechanism for expedited handling of Authorized User IMACDs and project
IMACDs.


P
 
2.29
Develop and maintain Authorized User IMACD scripts.


P
 
2.30
Perform Authorized User IMACDs in the deployment or rearrangement of Authorized
User Equipment.


 
 
2.31
   Remotely (where applicable) and on-site (where necessary) conduct all
Authorized User IMACDs for Authorized User Equipment and Software and update the
CMDB.


P
 
2.32
Coordinate, execute and manage the installation of Authorized User Equipment and
Software.


P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 88

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
2.33
Recover Authorized User Equipment and Software from terminated CoreLogic
employees, and prepare such Authorized User Equipment and Software for
redeployment or transfer to CoreLogic’s authorized disposal vendor, and update
the CMDB.


P
 
2.34
Redeploy recovered EUC Device Software licenses to fulfill new requests and
update the CMDB/Software License Management System.


P
 
2.35
Develop and execute managed refresh plans to replace Authorized User Equipment.
P
 
2.36
Manage Subcontractors to Resolve issues with sourcing, recovery, certification,
and Upgrades.
P
 
2.37
Transfer Authorized User Equipment and Network printers with internal hard disks
(which are not redeployed or subject to return under a lease) to CoreLogic’s
authorized disposal vendor, for transportation by CoreLogic’s disposal vendor,
according to CoreLogic specifications and update the CMDB.
P
 
2.38
 Develop and implement a process, subject to CoreLogic approval, to facilitate
the reporting to CoreLogic and prompt replacement of stolen or damaged
Authorized User Equipment and Software.


P
A
2.39
Return or replace all non-performing EUC Devices to the warranty provider
including, at the CoreLogic Facilities, collecting the devices from Authorized
Users and taking them to a secure on-site area provided by CoreLogic for
transfer to CoreLogic’s authorized disposal vendor .
P
 



3.    MESSAGING OPERATIONS AND DEPLOYMENT SUPPORT
This Section details the obligations and responsibilities of the Parties
regarding messaging management with respect to the Infrastructure Services
(“Messaging Services”). Messaging Services include management of CoreLogic’s
messaging environments (e.g., email, instant messaging, calendar, contacts,
etc.) and push / pull mail Services (e.g., personal digital assistants, etc.)
(collectively, “Messaging”) for all Authorized Users and all CoreLogic
Facilities. Supplier shall manage, administer, operate, install and maintain the
Messaging environments including the activities described in this Schedule.
Except where a responsibility is identified as a “P” responsibility for
CoreLogic in the matrix below, Supplier shall be responsible for the associated
activities. Supplier will:


Messaging Operations


No.
Description


Supplier
CoreLogic
3.1
Support, maintain (including the Software lifecycle) and monitor Messaging
functionality and Services accessed through *** (***).


P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 89

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description


Supplier
CoreLogic
3.2
Support, maintain (including the Software lifecycle) and monitor instant
messaging functionality and Services accessed through *** and ***.


P
 
3.3
Provide Email Mailboxes capable of sending and receiving corporate email to and
from CoreLogic-approved Software and Equipment.


P
 
3.4
Support Email Mailboxes as is required by CoreLogic policy.


P
 
3.5
Provide an Email Mailbox for administering mail Services, including providing a
*** email address where errors in email processing are directed.
P
 
3.6
Support, maintain and monitor the Messaging Servers and domains.


P
 
3.7
Perform stress testing and performance tuning of Messaging Servers or
environments.


P
A
3.8
Support, maintain and monitor enterprise fax Services.
P
 
3.9
Recommend and implement spam message blocking policies.
P
A
3.10
Update anti-spam Software and manage subscription to spam blacklist services in
order to reduce spam before it reaches the Authorized User computing
environment.


P
 
3.11
Provide mass-mailing email Services for internal and externally bound email.
P
 
3.12
Develop and recommend Messaging Systems’ use standards (e.g., mailbox size,
message retention, message deletion) on an annual basis.


P
A
3.13
Implement and enforce approved Messaging Systems’ use standards.
P
 
3.14
Support long-term storage of email in accordance with CoreLogic policy.
P
 
3.15
Disable and remove Authorized User accounts Email Mailboxes, instant messaging
and calendaring systems, as requested by CoreLogic.


P
 
3.16
Restrict access to company email distribution groups as directed by CoreLogic
and implement security measures restricting unauthorized users from sending
group email distributions to company distribution groups.


P
A
3.17
Administer directory services and meta-directory synchronization, email, and
shared mailbox/public folder management.


P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 90

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description


Supplier
CoreLogic
3.18
Provide distribution lists (both user maintained and auto-populated).
P
 
3.19
Administer and synchronize email global address lists (GALs).
P
 
3.20
Establish and maintain email routing.
P
 
3.21
Monitor and review email system backups and Resolve backup Incidents.
P
 
3.22
Provide mail and attachment virus scanning, policy management, transport layer
encryption and authentication.
P
 
3.23
Provide secure remote access to email Services.
P
 
3.24
Provide personal as well as shared or restricted mailboxes for non-end user
purposes (e.g., shared calendars, mailboxes, conference rooms, etc.).
 
P
 
3.25
Support, manage and maintain an encrypted email gateway.
P
 
3.26
Provide support for “legal holds” or emergency access removal.
P
A
3.27
Provide necessary support to keep CoreLogic off email “blacklists”.
P
 
3.28
Deliver audit trails of activity, including tracking information on email and
instant messaging, per legal and compliance requirements.
P
 



Messaging Deployment Support



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 91

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description


Supplier
CoreLogic
3.29
Provide architecture, administration and engineering Services related to email
in compliance with CoreLogic standards.  


P
 
3.30
Provide mail relay service for Data Centers and Remote Sites set forth in
Schedule A-7, with multiple internet points of presence.


P
 
3.31
With CoreLogic provided growth forecast input, configure Messaging
Infrastructure, including all required Messaging Servers and networking
Equipment for current and future CoreLogic messaging workloads.


P
 
3.32
Use generally accepted security best practices to configure the Messaging
Infrastructure so that known denial of service (DoS) attacks and other common
email attacks are mitigated to lessen the impact to email Services.


P
 
3.33
With growth and forecasting input from CoreLogic, plan for business volume
changes and specific project implementation requirements, based on information
supplied by CoreLogic. Review plans with CoreLogic on a semi-annual basis for
CoreLogic's approval.


P
 
3.34
Add and remove Messaging Servers to and from a domain to support Systems.


P
 
3.35
Provide proactive and reactive capacity planning to minimize problems caused by
lack of capacity (for example, full file Systems).


P
 
3.36
Install, maintain and support Messaging Software products.
P
 
3.37
Test and implement Messaging environment changes.
P
 
3.38
Participate in determining Messaging requirements changes, determine the impact
of development and maintenance work, and implement necessary changes to relevant
messaging components subject to CoreLogic's approval.


P
A
3.39
Route mail to non-customer addresses and other ".com" domains for CoreLogic and
its Eligible Recipients.


P
 








CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 92

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-2.7
DATA CENTER, MAINFRAME, PRODUCTION CONTROL, AND MONITORING SERVICES










This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 93

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-2.7

Datacenter, Mainframe, Production Control, and Monitoring Services


1.1
INTRODUCTION

1.1.1
Agreement. This Schedule A-2.7 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.1.2
References.

All references in this Schedule to articles, sections and exhibits shall be to
this Schedule, unless another reference is provided.
1.1.3
Definitions.

Terms used in this Schedule with initial capitalized letters but not defined in
this Schedule shall have the respective meanings set forth in Schedule A-1 to
Supplement A, Schedule 1 to the MSA or the other Schedules to the MSA or
Supplement A.
1.1.4
Overview.

Supplier shall perform the data center, mainframe, production control, and
monitoring services, functions and responsibilities described in this Schedule
as part of the Services (the “Data Center Services”).
1.1.5
Service Availability.

Supplier shall provide the Services on a 24x7 basis, unless otherwise agreed by
the Parties.
1.1.6
Responsibilities.

In the matrices in this Schedule, “P” means “Perform”. The Party identified as
“Perform” for an activity is responsible for the successful and appropriate
completion of such activity.
In the matrices in this Schedule, “A” means “Approve”. Approve means that the
applicable activity performed by the “Perform” Party will be subject to the
review and approval of the “Approve” Party.
1.2
DATA CENTER OPERATIONS

1.2.1
Data Center Facilities and Operations.

This Section details the obligations and responsibilities of the Parties
regarding the Supplier’s and CoreLogic Data Center operations. Except where a
responsibility is identified as a “P” responsibility for CoreLogic in the matrix
below, Supplier shall be responsible for the following activities:


No.
Description
Supplier
CoreLogic
1.2.1.1    
For CoreLogic and Supplier Data Centers identified in Schedule A-7, manage,
maintain, control, and operate designated Data Center environments that meet
Uptime Institute’s Tier *** standards, temperature and humidity conditions with
heating, ventilation and air conditioning (“HVAC”) systems.
P
 
1.2.1.2    
Provide resources and coordinate with CoreLogic as applicable, to meet scheduled
requests, locally or remotely, as required at CoreLogic and Supplier Data
Centers identified in Schedule A-7.
P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 94

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.2.1.3    
Schedule, perform and oversee repairs for CoreLogic and Supplier Data Centers
identified in Schedule A-7, coordinate as applicable with CoreLogic and third
parties (e.g., ***), and inform CoreLogic of any critical repairs to meet
required Service and performance requirements.
P
A
1.2.1.4    
Coordinate with all third-party Equipment and Software suppliers (e.g., ***, ***
and ***, HVAC, maintenance, etc.) and collaborate as applicable with CoreLogic
to Resolve all Incidents and Problems related to Data Center Services.
P
 
1.2.1.5    
Provide operational support for CoreLogic and Supplier Data Centers identified
in Schedule A-7 to Resolve Incidents or as required for new Equipment
implementation.
P
 
1.2.1.6    
For the CoreLogic and Supplier Data Centers identified in Schedule A-7, provide,
manage & maintain redundant power and cooling to meet required Service and
performance requirements.
P
 
1.2.1.7    
In accordance with capacity requirements provided by CoreLogic, provide
sufficient space to meet Infrastructure requirements.
P
 
1.2.1.8    
Restrict unescorted access to secure areas to those with proper authorization
for CoreLogic and Supplier Data Centers identified in Schedule A-7.
P
 
1.2.1.9    
   For CoreLogic and Supplier Data Centers identified in Schedule A-7, provide
physical access to Equipment as requested by CoreLogic and in accordance with
applicable access control policies.
P
 
1.2.1.10    
Provide physical site badge reader access control and management at the
Designated Data Centers.
P
 
1.2.1.11    
At Supplier Data Centers, provide physical site security through premise and
access control and access control lists.
P
 
1.2.1.12    
Manage and maintain monitoring system for the environmental variables for
CoreLogic and Supplier Data Centers identified in Schedule A-7.
P
 
1.2.1.13    
Provide a monthly report, in accordance with Schedule A-12, of the maintenance
performed on environment elements for CoreLogic and Supplier Data Centers
identified in Schedule A-7
P
 
1.2.1.14    
Manage and maintain UPS/generator set and other power Equipment for CoreLogic
and Supplier Data Centers identified in Schedule A-7.
P
 
1.2.1.15    
Retire or decommission data center Equipment, including racks and cabling, in
accordance with CoreLogic standards and guidelines for CoreLogic and Supplier
Data Centers identified in Schedule A-7.
P
 
1.2.1.16    
Perform Equipment cabling, rack and stack operations guidelines for CoreLogic
and Supplier Data Centers identified in Schedule A-7.
P
 
1.2.1.17    
Document all Data Center facilities changes per policy and guidelines for
CoreLogic and Supplier Data Centers identified in Schedule A-7.
P
 

1.3
***MAINFRAME SYSTEMS


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 95

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

This Section details the obligations and responsibilities of the Parties
regarding Mainframe Systems support. Except where a responsibility is identified
as a “P” responsibility for CoreLogic in the matrices below, Supplier shall be
responsible for the following activities such as Mainframe production support,
operations, access, hardware, Software, network, security, storage, and
scheduling:


No.
Description
Supplier
CoreLogic
1.3.1.1    
Perform network Software tasks
•    Define TCP/IP printers
•    Add, change, delete printers
•    Make IP changes
•    Add, change, delete VTAM APPLID’s
P
 
1.3.1.2    
Install authorization keys for program products.
P
 
1.3.1.3    
Install, maintain and support Mainframe Systems’ OS and 3rd-party ISV Systems
Software (z/OS, z/VM, and z/Linux) across LPARS, maintain Software at current
versions and apply PTFs, Highly Pervasive (HIPER) PTFs as required for stability
and to meet the Services.
P
A
1.3.1.4    
Install, maintain and support Mainframe transaction processing Systems (e.g.
CICS, MQ, DB2, etc.). Maintain software at current versions and apply PTFs,
Highly Pervasive (HIPER) PTFs as required for stability and to meet the
Services.
P
 
1.3.1.5    
Install, maintain and support Mainframe network Systems Software to include OSAs
and FEPs including both SNA and TCP/IP environments. Maintain software at
current versions and apply PTFs, Highly Pervasive (HIPER) PTFs as required for
stability and to meet the Services.
P
 
1.3.1.6    
Install, configure, maintain and support middleware (e.g., MQSeries). Maintain
Software at current versions and apply PTFs, Highly Pervasive (HIPER) PTFs as
required for stability and to meet the Services.
P
 
1.3.1.7    
Manage Mainframe Servers for in-scope Software license compliance using Software
license data provided by CoreLogic.
P
 
1.3.1.8    
In accordance with Software license data provided by CoreLogic provide
notification to responsible parties of changes to Mainframe Servers that may
impact any retained Software license compliance.


P
A
1.3.1.9    
Adhere to technical standards as required by the Agreement (e.g., Sections 9.4,
9.5 and Article 13 of the MSA)


P
A
1.3.1.10    
Develop, document, execute and maintain backup and recovery methodologies for
the Mainframe Operating System support, transaction processing (e.g., CICS) and
middleware Systems environments.
P
A
1.3.1.11    
Provide 24x365 technical support for Mainframe Operating Systems (z/OS, z/VM,
and z/Linux), the support environments and transaction processing Systems, such
as CICS, DB2, MQ, etc., and their environments. Perform regular System
maintenance during maintenance windows.
P
 
1.3.1.12    
Through Request and Incident Management procedures, interface with the
Application teams to Resolve Incidents and to perform the Services.
P
 
1.3.1.13    
Propose to CoreLogic new technologies for the Systems environment that improve
performance.
P
A


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 96

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.3.1.14    
Provide Configuration Management for the Mainframe environment, including
hardware configuration, planning, Upgrading, updating, configuring, managing,
installing and de-installing as appropriate in support of all Mainframe
processors and peripherals. All Software/hardware Upgrades will be planned and
implemented in alignment with generally accepted industry best practices.


P
 
1.3.1.15    
Provide ACF2 security administration support for the Mainframe environment.
P
 
1.3.1.16    
The following items will be documented in an appropriate client repository:
-    Software inventory
-    Hardware inventory
-    System Z usage and operation procedures
-    Disaster recovery testing procedures
-    Disaster recovery data replication procedures
P
 
1.3.1.17    
Perform performance/capacity planning to perform Services:
-    Monitor, customize, and maintain z/OS, z/VM, and z/Linux performance as
required.
-    Work collaboratively with CoreLogic to identify potential performance
improvements.
-    Provide capacity planning reports in accordance in Schedule A-12 and as
reasonably requested by CoreLogic.
P
A
1.3.1.18    
Per CoreLogic request, evaluate new Software and hardware products for
acquisition.
P
A

1.4
PRODUCTION MANAGEMENT AND OPERATIONS



1.4.1
Production Control and Scheduling.

This Section details the obligations and responsibilities of the Parties
regarding production control and scheduling for all applicable environments.
Except where a responsibility is identified as a “P responsibility for CoreLogic
in the matrix below, Supplier shall be responsible for the following activities
associated with production control and scheduling:


No.
Description
Supplier
CoreLogic


1.4.1.1    
Develop, manage, adjust and tune job schedules, including backup schedules
•    Identify critical paths based on statistics of execution.
•    Identify jobs eligible for parallel processing (on same CPU or multiple
CPUs) and reorganization of normal batch schedules.
•    Support load balancing across platforms when required and applicable.
•    Support special batch schedules (e.g., for known peak periods).
•    Suggest and implement improvements approved by CoreLogic.
P
A


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 97

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic


1.4.1.2    
Administer and maintain an automated production scheduling system, including
Upgrades, Maintenance and security updates.
P
 
1.4.1.3    
Integrate the schedules in accordance with CoreLogic policies and as necessary
to deliver Services.
P
 
1.4.1.4    
Publish CoreLogic-approved batch job processing schedule and execute across all
applicable environments per CoreLogic’s requirements.
P
A
1.4.1.5    
Identify and Resolve scheduling conflicts in the schedule cycles.
P
A
1.4.1.6    
Schedule ad hoc request batch jobs that require immediate or time-specific
execution.
P
 
1.4.1.7    
Update parameters, holiday schedules and control cards.
P
 
1.4.1.8    
Run, monitor, and maintain processing tasks (including production, development,
quality assurance and other processing tasks) according to the established
schedules.
P
 
1.4.1.9    
Complete processing within published time frames, in the correct sequence and
fulfill requests for expedited and/or special processing needs by Authorized
Users.
P
 
1.4.1.10    
Develop and implement a process to determine job run prioritization and
optimization.
P
A
1.4.1.11    
Develop and implement methods for Application groups to request higher priority
and job scheduling additions for job execution.
P
 
1.4.1.12    
Perform an impact analysis on a request for higher priority for job execution
and make a recommendation to CoreLogic for approval before implementation.
P
 
1.4.1.13    
Administer access to production control and scheduling Software tools such as
***,***
P
 
1.4.1.14    
Generate and provide to CoreLogic *** Reports on production control and
scheduling (in accordance with Schedule A-12 (Reports), including (i) batch
reports for critical Applications, (ii) failed jobs, and (iii) alarms.


P
 
1.4.1.15    
Support and troubleshoot failed/abandoned jobs, diagnose Problems, and implement
solutions to prevent recurrence. CoreLogic to provide job dependencies and
sequence.
P
A
1.4.1.16    
Perform trend analysis to identify production problems; plan and obtain
CoreLogic approval to implement solutions to remediate and prevent issues
proactively.
P
 
1.4.1.17    
Provide CoreLogic with notifications and updates, including the impact of
special requests on the timing of other tasks, and any other identified issues
which may negatively affect the timely completion of batch jobs.
P
 
1.4.1.18    
Identify job dependencies and establish priorities for batch job and report
distribution schedules, and take all steps necessary to prepare Applications job
streams for production scheduling and execution.
 
P
1.4.1.19    
Repair and Resolve abnormal batch terminations when possible, communicate
terminations to Authorized Users and perform job restarts.
P
A


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 98

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic


1.4.1.20    
Manage job schedules during outage windows and maintenance activities.
P
 

1.4.2
Monitoring

1.4.2.1
Monitoring Tools

This Section details the obligations and responsibilities of the Parties
regarding the installation and configuration of monitoring Tools. Except where a
responsibility is identified as a “P” responsibility for CoreLogic in the matrix
below, Supplier shall be responsible for the following activities associated
with the installation and configuration of the monitoring Tools:



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 99

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.4.2.1    
Provide monitoring for Infrastructure-related Equipment, Operating Systems,
Software, Services, databases and Application monitoring.
P
A
1.4.2.2    
Install and configure tools for receiving alerts related to Equipment, Operating
Systems, Services, databases and Applications.
P
 
1.4.2.3    
Perform on-going Systems maintenance activities including patching and Upgrades
for monitoring tools, including database and application monitoring tools.
P
 
1.4.2.4    
Perform troubleshooting activities for Incidents related to monitoring
Systems/tools.
P
 
1.4.2.5    
In accordance with the ITSM System configurations and CoreLogic input,
automatically create Incidents and route to appropriate Resolver Groups based on
alerts generated by the monitoring tools.
P
 
1.4.2.6    
Configure monitoring tools to meet Service Levels, and CoreLogic alerting
requirements at CoreLogic-approved threshold levels and error conditions.
P
A
1.4.2.7    
Through Request Management, create, modify, maintain and implement scripts as
required by CoreLogic to monitor databases and Applications via synthetic
transactions or as required by monitoring tool.
P
 
1.4.2.8    
Participate in CoreLogic-initiated operational readiness tests (add monitored
Servers and related devices from the management console in a manner consistent
with the agreed Incident, Change and Release Management processes).


P
 
1.4.2.9    
Coordinate, attend and document CoreLogic scripting design meetings to determine
the scripting requirements to meet CoreLogic monitoring requirements.
P
 
1.4.2.10    
Perform quarterly review of false alerts and propose corrective actions.
P
 
1.4.2.11    
Implement corrective action resulting from *** review of false alerts.
P
A
1.4.2.12    
With CoreLogic approval, design, implement, and maintain automated Event
Resolution scripts which include auto restart of services and Servers.
P
A
1.4.2.13    
Provide support and guidance for CoreLogic to utilize Supplier’s monitoring
tools by sending alerts to tool(s) for reporting and escalation
P
 

1.4.2.2
Status Monitoring

This Section details the obligations and responsibilities of the Parties
regarding status monitoring, (e.g., the monitoring of Infrastructure status).
Except where a responsibility is identified as a “P” responsibility for
CoreLogic in the matrix below, Supplier shall be responsible for the following
activities associated with status monitoring:



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 100

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.4.2.1    
Monitor, support, and report the status of the in-scope Infrastructure and other
monitoring Events in the respective environments.
P
 
1.4.2.2    
Configure monitoring on the Infrastructure, databases and Applications to
respond to System alerts and Events in accordance with the monitoring
requirements.
P
 
1.4.2.3    
Monitor for and respond to backup failures within the environment.
P
 
1.4.2.4    
Monitor scratch tape queue.
P
 
1.4.2.5    
Escalate third party issues and coordinate Restoration with Third Party
Contractors.
P
 
1.4.2.6    
Analyze and notify CoreLogic or appropriate Third Party Contractor regarding
storage capacity for existing Systems.
P
 
1.4.2.7    
Monitor backup logs in accordance with the backup schedules.
P
 
1.4.2.8    
Perform on-going alert detection and escalation for the in-scope Infrastructure
and other monitoring Events.
P
 
1.4.2.9    
In accordance with Monitoring Levels, add, update, or delete monitored
Infrastructure and database and Applications scripts from the management
console.


P
 
1.4.2.10    
Implement ITIL Event Management processes and procedures.
P
 
1.4.2.11    
Implement Event correlation processes to identify critical Events for immediate
proactive Resolution.
P
 
1.4.2.12    
Assist CoreLogic product teams in setting up alerting using Dell alerting tools
and processes.
P
 
1.4.2.13    
Control and manage monitoring during “black-out” periods as requested by
CoreLogic for System/Application related changes.
P
 
1.4.2.14    
Provide monitoring scripting support during Event alerting and verify Event is
not a false Event before escalating to Application teams.
P
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 101

--------------------------------------------------------------------------------



MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-2.8


ELECTRONIC DATA EXCHANGE SERVICES




This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 102

--------------------------------------------------------------------------------



Schedule A-2.8
Electronic Data Exchange Services
1.1
INTRODUCTION

1.1.1
Agreement.

This Schedule A-2.8 (this “Schedule”) is attached to and incorporated by
reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).
1.1.2
References.

All references in this Schedule to articles, sections and exhibits shall be to
this Schedule, unless another reference is provided.
1.1.3
Definitions.

Terms used in this Schedule with initial capitalized letters but not defined in
this Schedule shall have the respective meanings set forth in Schedule A-1 to
Supplement A, Schedule 1 to the MSA or the other Schedules to the MSA or
Supplement A.
1.1.4
Overview.

Supplier shall perform the media and electronic data exchange services,
functions and responsibilities described in this Schedule as part of the
Services (the “Electronic Data Exchange Services”)
1.1.5
Service Availability.

Supplier shall provide the Services on a 24x7 basis; unless otherwise agreed by
the Parties.
1.1.6
Responsibilities.

In the matrices in this Schedule, “P” means “Perform”. The Party identified as
“Perform” for an activity is responsible for the successful and appropriate
completion of such activity.
In the matrices in this Schedule, “A” means “Approve”. Approve means that the
applicable activity performed by the “Perform” Party will be subject to the
approval of the “Approve” Party.
1.2
ELECTRONIC DATA EXCHANGE SERVICES.

This Section details the obligations and responsibilities of the Parties
regarding Electronic Data Exchange Services, such as file handling. Except where
a responsibility is identified as a “P” responsibility for CoreLogic in the
matrix below, Supplier shall be responsible for the associated activities.
Supplier will:



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 103

--------------------------------------------------------------------------------



No.
Description
Supplier
CoreLogic
1.2.1.1    
Execute and support the inbound and outbound file transmission process,
including performing any programming support to automate the file transmission
processes on appropriate platforms.


P
 
1.2.1.2    
Test and remediate any issues identified for any programs created to automate
the file transmission process for specific files prior to implementing into the
production environment.
P
 
1.2.1.3    
Attend business unit and customer planning and design meetings to determine the
file transmission setup requirements.


P
 
1.2.1.4    
Perform daily and after hours support for file transmission issues, including
researching missing files, trouble-shooting connectivity issues and after
receipt of the information required for Supplier to complete the request,
resending files upon CoreLogic customer or business unit request and supporting
changes in connectivity setup as initiated by CoreLogic customers.
P
 
1.2.1.5    
Report on transmission issues and implement process changes to reduce
errors/failures.
P
 
1.2.1.6    
Provide scripting support for business unit reports and notifications.


P
 
1.2.1.7    
Install and configure Third Party Software for Windows and Unix platforms that
will be used in automated transmissions.
P
 
1.2.1.8    
Coordinate with internal CoreLogic teams for file transmissions that are
configured to monitor for server space and file cleanup.
P
 
1.2.1.9    
Work directly with CoreLogic customers during business hours to configure and
maintain file transmissions.
P
 






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 104

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS





MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-2.9
NETWORK SERVICES




















This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 105

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



Schedule A-2.9
Network Services


1.1
INTRODUCTION

1.1.1
Agreement. This Schedule A-2.9 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MSA or the other Schedules to
the MSA or Supplement A.

1.1.4
Overview. Supplier shall be responsible for performing the network and network
management services, functions and responsibilities described in this Schedule
as part of the Services (the “Network Services”).

1.1.5
Service Availability. Supplier shall provide the Services on a 24x365 basis;
unless otherwise set forth in the Agreement.

1.1.6
Responsibilities. In the matrices in this Schedule, “P” means “Perform”. The
Party identified as “Perform” for an activity is responsible for the successful
and appropriate completion of such activity.

In the matrices in this Schedule, “A” means “Approve”. Approve means that the
applicable activity performed by the “Perform” Party will be subject to the
approval of the “Approve” Party.
1.2
NETWORK MANAGEMENT SUPPORT

This Section details the obligations and responsibilities of the Parties
regarding LAN, WAN, Firewall and telephony support. Except where a
responsibility is identified as a “P” responsibility for CoreLogic in the matrix
below, Supplier shall be responsible for the associated activities.
1.2.1
LAN, WAN, Devices, Network Equipment, and Telephony Support.

This Section details the obligations and responsibilities of the Parties
regarding LAN, WAN, network operations, and telephony support. Except where a
responsibility is identified as a “P” responsibility for CoreLogic in the matrix
below, Supplier shall be responsible for the associated activities. Supplier
shall:




No.
Description
Supplier
CoreLogic
1.2.1.1    
Adhere to CoreLogic network service (data, voice and voice services)
requirements, including:
•    Aligning with or improving current and future architecture technical
specifications
•       Comply with applicable CoreLogic network operational guidelines (that
have been communicated to Supplier) and CoreLogic-approved Supplier policies
•       Following generally accepted original equipment manufacturer (OEM)
standards and industry best practices.


P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 106

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.2.1.2    
Provide operational support, configuration, network design, and monitoring for
in-scope LAN and WAN Devices and Network Equipment.


P
 
1.2.1.3    
Monitor in-scope voice and data network environments to measure availability and
identify Incidents.


P
 
1.2.1.4    
Transport voice, data, and video protocols over the internet protocol (“IP”) LAN
and WAN between in-scope CoreLogic locations and CoreLogic partner locations.


P
 
1.2.1.5    
Provide secure internet communications and terminations per the Information
Security Policy Set and the Compliance Policy Set.


P
 
1.2.1.6    
Provide proxy/caching Services.


P
 
1.2.1.7    
Provide access control list (“ACL”) Services at and within LAN boundaries.


P
 
1.2.1.8    
Manage and maintain wireless local area networks at CoreLogic Facilities
designated in Schedule A-7.


P
 
1.2.1.9    
On a *** basis, review usage data and recommend bandwidth optimization.


P
 
1.2.1.10    
Provide, support, and maintain dynamic host configuration protocol (“DHCP”)
Services.


P
 
1.2.1.11    
Through Request Management procedures, provide appropriate tunneling
capabilities for transport.


P
 
1.2.1.12    
Engineer proper circuit path and carrier diversity for required CoreLogic
Facilities.


P
A
1.2.1.13    
Manage and maintain the secure perimeter structure to comply with Supplier’s
obligations under the MSA to comply with the Information Security Policy Set and
the Compliance Policy Set.


P
 
1.2.1.14    
Manage internet access points of presence at CoreLogic Facilities as requested
by CoreLogic.


P
 
1.2.1.15    
Provide primary and secondary DNS Services for internal domains required for
internet access Services and maintain registration for domains.


P
 
1.2.1.16    
Provide IP address management.


P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 107

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.2.1.17    
Support secure access to the internet, including,
•    Session termination services for secure socket layer (“SSL”) connections
•    Web Acceleration (TCP buffering and offload)
•     File Transfer Protocol
•    Web content filtering


P
 
1.2.1.18    
Manage connectivity to in-scope remote CoreLogic Facilities including third
party connections.


P
 
1.2.1.19    
Administer and provide access controls and auditing for CoreLogic’s network
(data and voice) environments including:
•    Maintaining responsibility for privileged system accounts (e.g. “access
control strings”) and delegating access to Authorized Users
•    Administering IDs to personnel with only those privileges and authorities
required for such IDs
•    Recording the activities of all users, including privileged system
accounts, and providing such records (e.g. domain administrator logs, system
logs, etc.) to CoreLogic upon request


P
 
1.2.1.20    
   Manage the retirement and replacement of Network Equipment at the CoreLogic
Campus Sites (Santa Ana, Westlake, Poway) and Supplier Facilities designated in
Schedule 8, including:
•    Purging data and configurations
•    For Equipment intended to be redeployed, upgrading such Equipment according
to CoreLogic specifications
•    For Equipment subject to a lease, returning such leased Equipment to
lessors at the termination of such lease in accordance with lessor guidelines
and requirements


P
 
1.2.1.21    
At other CoreLogic Facilities, manage the performance of these services by the
responsible CoreLogic Third Party Contractor.


P
 
1.2.1.22    
Perform support for network connectivity issues related to CoreLogic Remote
Sites and CoreLogic-defined external customer sites for data transfer.


P
A
1.2.1.23    
Provide load balancing support and optimization for high available
configurations.


P
 
1.2.1.24    
Perform Software/firmware Upgrades on in scope Network Equipment.


P
 
1.2.1.25    
Configure and maintain Quality of Service (QOS) on the LAN and WAN.


P
 
1.2.1.26    
Configure and manage site-tosite VPN connections to in-scope remote CoreLogic
locations and CoreLogic partners.


P
A


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 108

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.2.1.27    
Monitor and manage intrusion detection systems, intrusion prevention systems,
remote access servers and VPN concentrators.


P
 
1.2.1.28    
Monitor and manage DNS, Load Balancers and proxy Servers.


P
 
1.2.1.29    
Manage and track IP addresses.


P
 
1.2.1.30    
Perform and analyze network packet captures as needed in support of
troubleshooting efforts.


P
 
1.2.1.31    
Maintain and manage network management Systems.


P
 
1.2.1.32    
Configure, manage and maintain the connectivity between Supplier’s network and
the CoreLogic Network.
P
 
1.2.1.33    
Troubleshoot and Resolve all network-related issues and provide support for
determining/resolving Application Operating System-related issues.


P
 
1.2.1.34    
Monitor Network Services for capacity issues and/or react to Incidents regarding
performance, and coordinating Resolution.


P
 
1.2.1.35    
Perform Equipment and Software maintenance in accordance with manufacturer
warranties.


P
 
1.2.1.36    
Maintain appropriate Software patch levels on Equipment as approved by CoreLogic
and permitted during approved patching windows.


P
 
1.2.1.37    
Provide break-fix support in accordance with manufacturer warranty and CoreLogic
requirements.


P
 
1.2.1.38    
In the event Supplier must replace Equipment and/or Software, Restore the
environment to the previous state including configuration and data, and
providing replacement Equipment and/or Software that is identical or an
improvement.


P
 
1.2.1.39    
   Perform Network IMADs in the deployment or rearrangement of existing Network
Equipment and Software, and coordinate with CoreLogic Facilities when planning
for moves.


P
 
1.2.1.40    
Provide Reports on network bandwidth usage by sites and/or by business unit, and
in accordance with Schedule A-12.


P
 

1.2.2
Firewall Support.

This Section details the obligations and responsibilities of the Parties
regarding daily Firewall support. Except where a responsibility is identified as
a “P” responsibility for CoreLogic in the matrix below, Supplier shall be
responsible for the associated activities. Supplier shall:





CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 109

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.2.2.1    
Manage Firewall rules that provide access to network devices and Systems in
accordance with the Information Security Policy Set.


P
 
1.2.2.2    


Implement and verify Firewall configuration.


P
A
1.2.2.3    
Perform Firewall rule support and management


P
 
1.2.2.4    


Provide connectivity to applicable environments through CoreLogic LAN/WAN to
enable Application owners and other CoreLogic Personnel access to Applications.


P
 
1.2.2.5    
Perform *** Firewall audit.


P
 
1.2.2.6    
Perform Software/firmware Upgrades on in-scope Firewalls.


P
 

1.2.3
Telephony.

This Section details the obligations and responsibilities of the Parties
regarding telephony support. Except where a responsibility is identified as a
“P” responsibility for CoreLogic in the matrix below, Supplier shall be
responsible for the associated activities. Supplier shall:


No.
Description
Supplier
CoreLogic
1.2.3.1    
Support voice telephony services including:
•    Inbound and outbound national and international calls
•    Voicemail
•    Enforcing security policies including appropriate password rules
•    Fixed-to-mobile call direction
•    Desk sharing (user specific services) and number portability


P
 
1.2.3.2    
Manage audio and video conferencing services at CoreLogic Facilities (***, ***,
***).
 
P
 
1.2.3.3    
Perform VOIP Systems configuration and new VOIP Phone setup, excluding non-VOIP
systems.


P
 
1.2.3.4    
Maintain and manage in scope VOIP Systems including Software, firmware and patch
Upgrades as approved by CoreLogic and permitted during approved Upgrade windows
excluding non-VOIP systems.


P
 
1.2.3.5    
Consolidate voice and data transport services onto common, redundant access at
sites where it is economical and technically feasible.


P
 
1.2.3.6    
Provide access to all statutory geographic specific emergency services.


P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 110

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier
CoreLogic
1.2.3.7    
Provide telecommunications expense management as it relates to Mobile Devices.


P
A
1.2.3.8    
Review all invoices for CoreLogic’s telecommunications Third Party Contractors.


P
 
1.2.3.9    
Validate that only valid toll charges have been applied to CoreLogic.
P
 
1.2.3.10    
Review telecommunications invoices and report on potential abuses of long
distance services.


P
 
1.2.3.11    
Investigate whenever CoreLogic exceeds designated thresholds and coordinate
activities with the transport provider, including wireless and conferencing
charges.
P
 
1.2.3.12    
Administer CoreLogic Third Party Contractor conferencing services.


P
 
1.2.3.13    
Perform voice System administration.


P
 
1.2.3.14    
Recover extension numbers upon receiving termination notices.


P
 
1.2.3.15    
Manage and maintain in-scope call recording Systems.


P
 
1.2.3.16    
Configure and maintain SIP interfaces with CoreLogic’s data services providers.


P
 
1.2.3.17    
Administer audio conference System (interfacing between *** and ***).


P
 
1.2.3.18    
In accordance with Schedule A-12, report on usage by users and sites coming from
call manager.


P
 






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 111

--------------------------------------------------------------------------------













MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-2.10
RESERVED












This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.
















CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 112

--------------------------------------------------------------------------------













MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-2.11
RESERVED












This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.
















CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 113

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS





MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-2.12
DISASTER RECOVERY SERVICES

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 114

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-2.12
Disaster Recovery Services
    
1.
INTRODUCTION

1.1
Agreement. This Schedule A-2.12 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Services
Agreement by and between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. In the matrices in this Schedule, “P” means “Perform”. The Party
identified as “Perform” for an activity is responsible for the successful and
appropriate completion of such activity. In the matrices in this Schedule, “A”
means “Approve”. Approve means that the applicable activity performed by the
“Perform” Party will be subject to the approval of the “Approve” Party. Terms
used in this Schedule with initial capitalized letters but not defined in this
Schedule shall have the respective meanings set forth in Schedule A-1 to
Supplement A, Schedule 1 to the MSA or the other Schedules to the MSA or
Supplement A.

1.4
Schedules. The following Schedules are incorporate into this Schedule by this
reference:

Schedule A-2.12.1     RTO-RPO: This Schedule identifies the RTO and RPO
            
associated with the applicable Disaster Recover Plan.


2.    GENERAL OBLIGATIONS


No.
Description
Supplier


CoreLogic
2.1
Provide ongoing “Business Continuity” (i.e., the ability of an organization to
provide service and support for its customers and to maintain its viability
before, during, and after a business continuity event) planning with respect to
Eligible Recipients and their businesses.


 
P
2.2
Provide management and overall responsibility for Eligible Recipient Business
Continuity including in the case of a Business Continuity event.


 
P
2.3
Provide ongoing Business Continuity planning with respect to Supplier, Supplier
Affiliate and Subcontractor, and their business.


P
 
2.4
Provide management and overall responsibility for Supplier Business Continuity.


P
 
2.5
Provide coordination and management of overall disaster recovery program for
in-scope Services as described in this Schedule.


P
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 115

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

No.
Description
Supplier


CoreLogic
2.6
With respect to the Disaster Recovery Plans (“DRPs”) identified in Schedule
A-2.12.1  that have been implemented and are in effect as of the Supplement
Effective Date (the “Existing DRPs”), administer a central repository for all
Existing DRPs and associated technical backup, recovery, retention and
contingency procedures documentation which is accessible by CoreLogic.


P
 
2.7
With respect to the new or additional DRPs developed by the Parties pursuant to
the processes described in this Schedule (“New DRPs”), administer a central
repository for all New DRPs and associated technical backup, recovery, retention
and contingency procedures documentation which is accessible by CoreLogic.


P
 
2.8
Provide tool that serves as the repository for DRPs.
P
 
2.9
Communicate to Supplier changes in the business requirements for the DRPs and
request necessary changes thereto.


 
P
2.10
Update Existing DRPs and New DRPs as necessary, but no less than semi-annually,
to address material changes in the environment or DR solution.


P
A
2.11
Maintain all changes to the DRPs.


P
 
2.12
Coordinate and manage planning meetings with CoreLogic staff to align and
communicate all tasks, timelines, dependencies and goals.


P
 
2.13
Provide annual assessment and risk analysis to define industry best practice
disaster management and recovery plans appropriate to the Services. Communicate
analysis to CoreLogic.
P
 
2.14
Develop detailed roles and responsibilities matrix for all parties involved in
disaster recovery planning, maintenance and execution. Review and update
annually or as required.
P
A
2.15
Arrange and schedule for secure shipment pickup and storage of off-site media
during disaster recovery (“DR”) test and DR declaration.
P
 
2.16
Maintain and support current Equipment, Software, Third Party Agreements and
other Infrastructure employed in connection with Existing DRPs and New DRPs.
P
 






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 116

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

3.    DISASTER RECOVERY PLANNING AND IMPLEMENTATION
No.


Description
Supplier
CoreLogic
3.1
Provide disaster recovery (“DR”) requirements based upon information regarding
critical business Applications, prioritization of critical business Applications
and established recovery time objectives (“RTOs”) and recovery point objectives
(“RPOs”).


 
P
3.2
Facilitate the gathering of DR requirements from CoreLogic; manage and maintain
DRP-related documentation provided by CoreLogic.


P
 
3.3
Prepare gap analysis, including cost savings ideas, between DR requirements
identified as per above and scope of Existing DRPs, associated documentation and
existing DR capability.
P
 
3.4
Facilitate and assist in review of CoreLogic’s business impact analyses
regarding gaps identified by Supplier as per above.


P
 
3.5
Develop specific recommendations to address identified gaps to Existing DRPs
including recommendations regarding Equipment, Software, Third Party Contracts
and Services to support Existing DRPs.


P
A
3.6
Finalize gap analysis and DR strategy assessment, and modify Existing DRPs as
required.


P
A
3.7
At CoreLogic’s request, develop additional New DRPs in accordance with Supplier
processes and methodologies.


P
A
3.8
In connection with the Existing DRPs, manage, maintain and test the existing
CoreLogic designated recovery environments.


P
 
3.9
In connection with the New and Existing DRPs and the gap analysis described
above, as requested by CoreLogic, provide specifications and pricing information
for Equipment that is not covered by Resource Unit-Based Charges.


For Equipment and other applicable Infrastructure covered under a Resource
Unit-Based Charge, Supplier shall provide Equipment to remediate identified
gaps.


P
A
3.10
As requested by CoreLogic, implement the Equipment, Software, Third Party
Contracts and Services and update the corresponding DRP promptly after the
completion of such implementation Project to record any changes to the DRP
required by such implementation.


P
A
3.11
Monitor changes to the production environment and update the DR environment
accordingly.
P
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 117

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

4.    DISASTER RECOVERY TESTING
No.


Description
Supplier
CoreLogic
4.1
 After an update to an existing DRP, or the creation of a new DRP, perform table
top DR simulation exercise to test workability.


P
 
4.2
Review backup, recovery and data replication procedures specified in the DRPs
*** each year or as otherwise requested by CoreLogic.


P
 
4.3
Implement changes to backup and recovery system requested by CoreLogic as well
as an agreed upon data replication schedule based on recommendations provided by
Supplier to meet Existing and New RTO/RPO times.


P
A
4.4
In accordance with the CoreLogic established Disaster Recovery Test schedule,
conduct, document and lead functional DRP tests (***) starting in *** and during
the established testing window for all applications within the defined Data
Center environment, and *** DRP tests per year for the CoreLogic business units
unable to meet the scheduled DR test cycle.


P
A
4.5
Confirm that recovery environment is operational and available for CoreLogic
Application recovery and testing activities.


P
A
4.6
Perform business Application recovery activities, including database and
Application restores, data validity checks, executing test scripts, and testing
end user connectivity.


 
P
4.7
Manage and participate in scheduled DRP tests and provide test results in a
CoreLogic-approved format within *** days of test completion that includes (i)
identified deficiencies, (ii) RTO/RPO successes and failures; (iii) actual
recovery and recovery point performance; (iv) detailed timeline of disaster
recovery activities; (v) proposals for improvement and changes (vi) scope and
objectives of test with criteria for measuring their success (vii) performance
against scope and objectives (viii) plans for mitigating any deficiencies
identified in testing to the DRP for CoreLogic’s review and approval. Store
results in central repository accessible by CoreLogic.


P
A
4.8
Coordinate with CoreLogic and CoreLogic business unit personnel in DRP planning,
and testing of DRP tests.


P
 
4.9
In accordance with the DRP, manage, document and coordinate the logistics and
resources to support the execution of recovery plans.


P
 
4.10
For each DRP test, manage and execute disaster recovery activities in accordance
with the DRPs.


P
 
4.11
Coordinate directly with CoreLogic personnel to perform business unit testing
during Disaster Recovery Tests.


P
A


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 118

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

4.12
Create, maintain and update for CoreLogic’s review and approval a document that
provides an overview of the DRP testing program that CoreLogic may distribute to
its customers.


P
A
4.13
If the Existing or New DRP fails to meet its success criteria, promptly identify
any failures, and within *** days, provide a remediation plan for Disaster
Recovery Test failures, including a schedule to revalidate the test, and, if
required, conduct another test of the DRP to validate failure has been
remediated.
P
 
4.14
Identify, create and maintain appropriate test environment to perform required
tests of Existing and New DRP
P
 
4.15
Coordinate as appropriate with CoreLogic customers during DR testing.
P
A
4.16
Make reasonable effort to resolve issues encountered during DRP test.
P
 
4.17
In accordance with DRP, meet all RPO and RTO objectives. Supplier shall provide
and configure Supplier Services and Systems such that a disaster will only
interrupt such Services and Systems for a time no greater than the CoreLogic
defined Recovery Time Objectives (RTO) and loss of data will not exceed
CoreLogic defined Recovery Point Objectives (RPO).
P
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 119

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

5.    ACTUAL DISASTER
No.


Description
Supplier
CoreLogic
5.1
Advise CoreLogic and any applicable third party providing the recovery
infrastructure (if applicable) of Incidents or events that may impact CoreLogic
business, and provide information to assist CoreLogic in the declaration of
disaster.


P
A
5.2
In accordance with the DRPs, provide and coordinate with CoreLogic regarding all
stages of disaster reporting (e.g., executing call trees, communication
protocols, etc.), from notification or knowledge of the disaster through and
including resuming normal operations.


P
 
5.3
Provide business users and other CoreLogic staff specified in the DRP to support
recovery as required under the DRP.


 
P
5.4
Provide Supplier Personnel who will perform the Supplier-required DRP activities
throughout the period of time that the disaster is declared until normal
processing capability is restored.


P
 
5.5
Execute Supplier responsibilities under the applicable DRP by confirming that
recovery environment is operational and available for Application and database
recovery and use.


P
 
5.6
Execute CoreLogic’s responsibilities under the applicable DRP including
performing database restores, data validity check and Application restores,
executing recovery scripts and confirming end user connectivity.


 
P
5.7
 Communicate appropriate messages regarding disaster to Authorized Users as
designated by the CoreLogic Relationship Manager.


P
A
5.8
Provide Supplier staff for the duration of the disaster until processing
capabilities are restored to pre-disaster state.
P
 
5.9
Supplier will support CoreLogic’s declaration of a disaster which will require
Supplier to execute one or all DRPs
 
P
5.10
In accordance with DRP, meet all RPO and RTO objectives. Supplier shall provide
and configure *** such that a disaster will only interrupt such Services and
Systems for a time no greater than the CoreLogic defined Recovery Time
Objectives (RTO) and loss of data will not exceed CoreLogic defined Recovery
Point Objectives (RPO).
P
 






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 120

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

BU Name
DR Application
Actual RPO
Dell
Total End-to-end
RPO Comments
 
 
 
Infrastructure
RTO
 
 
 
 
RTO
(Infrastructure and
 
 
 
 
(Infrastructure)
Apps)
 
Advisory Data Valuations
***
***
***
***
 
Advisory Data Valuations
***
***
***
***
 
Appraisal Management Services
***
***
***
***
 
Appraisal Management Services
***
***
***
***
 
Appraisal Management Services
***
***
***
***
 
Appraisal Management Services
***
***
***
***
 
BPO Services
***
***
***
***
 
BPO Services
***
***
***
*** in last test - project 7237 
***
 
Claims Services
***
***
***
***
 
Claims Services
***
***
***
***
 
Claims Services CMAX
***
***
***
***
 
Commercial Real Estate Services
***
***
***
***
 
Commercial Real Estate Services
***
***
***
***
 
Commercial Real Estate Services
***
***
***
***
 
Commercial Real Estate Services
***
***
***
***
 
Commercial Real Estate Services
***
***
***
***
 
Consumer Services
***
***
***
***
 
Consumer Services
***
***
***
***
 
CoreLogic Financial Systems
***
***
***
***
 
CoreLogic Financial Systems
***
***
***
***
 
CoreLogic Financial Systems
***
***
***
***
 
CoreLogic Financial Systems
***
TBD
 
TBD
In-Flight Project Objectives not set
CoreLogic Financial Systems
***
***
***
***
 
CoreLogic Financial Systems
***
***
***
***
 
CoreLogic Financial Systems
***
***
***
***
 
CoreLogic Financial Systems
***
***
***
***
 
CoreLogic Financial Systems
***
***
***
***
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 121

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

BU Name
DR Application
Actual RPO
Dell
Total End-to-end
RPO Comments
 
 
 
Infrastructure
RTO
 
 
 
 
RTO
(Infrastructure and
 
 
 
 
(Infrastructure)
Apps)
 
CoreLogic Information Solutions
***
RPO Managed by CoreLogic
***
***
RPO Managed by CoreLogic
CoreLogic Information Solutions
***
RPO Managed by CoreLogic
***
***
RPO Managed by CoreLogic
CoreLogic Information Solutions
***
RPO Managed by CoreLogic
***
***
RPO Managed by CoreLogic
CoreLogic Information Solutions
***
RPO Managed by CoreLogic
***
***
RPO Managed by CoreLogic
CoreLogic Information Solutions
***
RPO Managed by CoreLogic
***
***
RPO Managed by CoreLogic
CoreLogic Information Solutions
***
RPO Managed by CoreLogic
***
***
RPO Managed by CoreLogic
CoreLogic Information Solutions
***
RPO Managed by CoreLogic
***
***
RPO Managed by CoreLogic
CoreLogic Information Solutions
***
RPO Managed by CoreLogic
***
***
RPO Managed by CoreLogic
CoreLogic Information Solutions
***
RPO Managed by CoreLogic
***
***
RPO Managed by CoreLogic
CoreLogic Information Solutions
***
RPO Managed by CoreLogic
***
***
RPO Managed by CoreLogic
CoreLogic Information Solutions
***
RPO Managed by CoreLogic
***
***
RPO Managed by CoreLogic
CoreLogic Information Solutions
***
RPO Managed by CoreLogic
***
***
RPO Managed by CoreLogic
CoreLogic Information Solutions
***
RPO Managed by CoreLogic
***
***
RPO Managed by CoreLogic
CoreLogic Information Solutions
***
RPO Managed by CoreLogic
***
***
RPO Managed by CoreLogic
Corporate Services Marketing
***
TBD
 
TBD
In-Flight Project Objectives not set
Credco
***
***
***
***
RPO Managed by CoreLogic
Credco
***
***
***
***
RPO Managed by CoreLogic
Credco
***
***
***
***
RPO Managed by CoreLogic
Credco
***
***
***
***
RPO Managed by CoreLogic
Credco
***
***
***
***
RPO Managed by CoreLogic
Credco
***
***
***
***
RPO Managed by CoreLogic
Credco
***
***
***
***
RPO Managed by CoreLogic
Credco
***
***
***
***
RPO Managed by CoreLogic
Credco
***
***
***
***
RPO Managed by CoreLogic
CredStar
***
***
***
***
RPO Managed by CoreLogic
CredStar
***
***
***
***
RPO Managed by CoreLogic
CredStar
***
***
***
***
RPO Managed by CoreLogic
CredStar
***
***
***
***
RPO Managed by CoreLogic
CredStar
***
***
***
***
RPO Managed by CoreLogic


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 122

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

BU Name
DR Application
Actual RPO
Dell
Total End-to-end
RPO Comments
 
 
 
Infrastructure
RTO
 
 
 
 
RTO
(Infrastructure and
 
 
 
 
(Infrastructure)
Apps)
 
CredStar
***
***
***
***
RPO Managed by CoreLogic
Data Operations
***
TBD
 
TBD
In-Flight Project Objectives not set
Data Operations
***
TBD
 
TBD
In-Flight Project Objectives not set
Data Operations
***
TBD
 
TBD
In-Flight Project Objectives not set
Data Trace
***
***
***
***
Server RPO Managed by First American
Data Trace
***
***
***
***
Server RPO Managed by First American
Data Trace
***
***
***
***
Server RPO Managed by First American
Data Trace
***
***
***
***
Server RPO Managed by First American
Data Trace
***
***
***
***
Server RPO Managed by First American
Data Trace
***
***
***
***
Server RPO Managed by First American
Data Trace
***
***
***
***
Server RPO Managed by First American
Data Trace
***
***
***
***
Server RPO Managed by First American
Data Trace
***
***
***
***
Server RPO Managed by First American
Data Trace
***
***
***
***
Server RPO Managed by First American
Data Trace
***
***
***
***
Server RPO Managed by First American
Default Technologies
***
TBD
 
TBD
In-Flight Project Objectives not set
Default Technologies
***
TBD
 
TBD
In-Flight Project Objectives not set
Default Technologies
***
TBD
 
TBD
In-Flight Project Objectives not set
Default Technologies
***
TBD
 
TBD
In-Flight Project Objectives not set
Document Solutions
***
***
***
***
 
Document Solutions
***
***
***
***
 
Due Diligence
***
TBD
 
TBD
In-Flight Project Objectives not set


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 123

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

BU Name
DR Application
Actual RPO
Dell
Total End-to-end
RPO Comments
 
 
 
Infrastructure
RTO
 
 
 
 
RTO
(Infrastructure and
 
 
 
 
(Infrastructure)
Apps)
 
Enterprise Technology Services
***
***
***
***
 
Enterprise Technology Services
***
***
***
TBD since production upgrade, Goal ***or less.
 
Enterprise Technology Services
***
***
***
More than ***, but less than ***
 
Enterprise Technology Services
***
***
***
***
 
Enterprise Technology Services
***
***
***
***
 
Enterprise Technology Services
***
***
***
***
 
ETS Corporate Systems
***
***
***
***
 
ETS Corporate Systems
***
TBD
 
TBD
In-Flight Project Objectives not set
Field Services
***
***
***
***Minutes
 
Field Services
***
***
***
TBD since 2009 - project 7239 
***
 
Field Services
***
***
***
TBD since 2009 - project 7239
***
 
Field Services
***
***
***
TBD since 2009 - project 7239 
***
 
Finiti
***
TBD
***
TBD
 
Finiti
***
TBD
***
TBD
 
Finiti
***
TBD
***
TBD
 
Finiti
***
TBD
***
TBD
 
Flood Services
***
***
***
***
RPO Managed by CoreLogic
Flood Services
***
***
***
***
RPO Managed by CoreLogic
Flood Services
***
***
***
***
RPO Managed by CoreLogic
Flood Services
***
***
***
***
RPO Managed by CoreLogic
Flood Services
***
***
***
***
RPO Managed by CoreLogic
Flood Services
***
***
***
***
RPO Managed by CoreLogic
Flood Services
***
***
***
***
RPO Managed by CoreLogic


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 124

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

BU Name
DR Application
Actual RPO
Dell
Total End-to-end
RPO Comments
 
 
 
Infrastructure
RTO
 
 
 
 
RTO
(Infrastructure and
 
 
 
 
(Infrastructure)
Apps)
 
Flood Services
***
***
***
***
RPO Managed by CoreLogic
International Tax Service
***
***
***
***
 
International Tax Service
***
***
***
***
 
MarketLinx
***
***
***
***
RPO Managed by CoreLogic
Operational Services
***
***
***
***
 
Operational Services
***
***
***
***
 
Operational Services
***
***
***
***
 
Operational Services
***
***
***
***
 
Operational Services
***
***
***
***
 
Operational Services
***
***
***
***
 
Operational Services
***
***
***
***
 
REO Services
***
***
***
***
 
REO Services
***
***
***
***
 
REO Services
***
***
***
***
 
REO Services
***
***
***
***
 
REO Services
***
***
***
***
 
REO Services
***
***
***
***
 
SafeRent (Multi-Family Services)
***
***
***
TBD
Server RPO Managed by CoreLogic
iSeries RPO Managed by Dell
SafeRent (Multi-Family Services)
***
***
***
TBD
Server RPO Managed by CoreLogic
iSeries RPO Managed by Dell
SafeRent (Multi-Family Services)
***
***
***
TBD
Server RPO Managed by CoreLogiciSeries RPO Managed by Dell
SafeRent (Multi-Family Services)
***
***
***
TBD
Server RPO Managed by CoreLogic
iSeries RPO Managed by Dell
SafeRent (Multi-Family Services)
***
***
***
TBD
Server RPO Managed by CoreLogic
iSeries RPO Managed by Dell
Solutions Express
***
***
***
***
 
STARS
***
TBD
***
TBD
 
STARS
***
TBD
***
TBD
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 125

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

BU Name
DR Application
Actual RPO
Dell
Total End-to-end
RPO Comments
 
 
 
Infrastructure
RTO
 
 
 
 
RTO
(Infrastructure and
 
 
 
 
(Infrastructure)
Apps)
 
STARS
***
TBD
***
TBD
 
STARS
***
TBD
***
TBD
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
TBD
 
TBD
In-Flight Project Objectives not set
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
TBD
 
TBD
In-Flight Project Objectives not set
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
TBD
 
TBD
In-Flight Project Objectives not set
Tax Services
***
***
***
***
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 126

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

BU Name
DR Application
Actual RPO
Dell
Total End-to-end
RPO Comments
 
 
 
Infrastructure
RTO
 
 
 
 
RTO
(Infrastructure and
 
 
 
 
(Infrastructure)
Apps)
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
TBD
 
TBD
In-Flight Project Objectives not set
Tax Services
***
TBD
 
TBD
In-Flight Project Objectives not set
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Tax Services
***
***
***
***
 
Verification Services
***
TBD
 
TBD
In-Flight Project Objectives not set






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 127

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS











MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-3
SERVICE LEVEL METHODOLOGY












This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.












CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 128

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-3
Service Level Methodology
1.
INTRODUCTION

1.1
Agreement. This Schedule A-3 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA, Schedule A-1 to this Supplement, or the other Schedules
to the MSA or this Supplement.

The following terms have the meanings given below:
“At-Risk Amount” shall mean, for any given month during the Term, *** percent
(***%) of the actual Charges payable by CoreLogic to Supplier during such month
(***, ***, and any ***).
“Critical Service Level” shall have the meaning set forth in Schedule 1 to the
MSA.
“Critical Service Level Default” shall have the meaning set forth in Section
5.1(b).
“Key Measurement” means a Service Level identified in Schedule A-3.1 as a “Key
Measurement” that represents a level of performance for which no Service Level
Credit is payable in the event of a Service Level Default, but which is
meaningful to CoreLogic’s business. In many cases, Key Measurements are derived
from CoreLogic’s SLA Books in existence prior to the Supplement Effective Date.
“Key Measurement Default” shall have the meaning set forth in Section 5.1(c).
“Key Measurement Default Threshold” shall have the meaning set forth in Section
5.2(b).
“Low Volume” shall have the meaning set forth in Section 7.
“Measurement Methods” shall have the meaning set forth in Section 1.6.
“Measurement Period” means the time during, or frequency by, which a Service
Level shall be measured. Unless otherwise set forth in Schedule A-3.1 for a
specific Service Level, the Measurement Period for each Service Level shall be
on a monthly basis.
“Measured Volume” shall have the meaning set forth in Section 7.
“Rolling Three Month Period” shall have the meaning set forth in Section 5.2.
“Service Level” shall have the meaning set forth in Schedule 1 to the MSA.
“Service Level Credit” shall have the meaning set forth in Schedule 1 to the
MSA.
“Service Level Credit Allocation” shall have the meaning set forth in Section
5.2.
“Service Level Default” shall mean a Critical Service Level Default or a Key
Measurement Default.

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 129

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

1.4
Schedules. The following Schedules are attached hereto and are hereby
incorporated by reference into this Schedule A-3:

Schedule A-3.1 (Service Level Matrix). Schedule A-3.1 sets forth (a) the
required performance level for each Service Level, as well as the Service Level
Credit Allocation Percentage for such Service Level, (b) description and
definition of each Service Level and (c) the tools and methodologies (including
Measurement Methods) Supplier shall use to monitor and report on the Service
Levels and Supplier’s reporting commitments consistent with the Agreement
(including this Schedule A-3).
Schedule A-3.2 Reserved.
Schedule A-3.3 (Critical Deliverables). Schedule A-3.3 sets forth the Critical
Deliverables for Supplement A, along with the due date and Deliverable Credit
for each Critical Deliverable.
1.5
Cooperation. The achievement of the Service Levels by Supplier may require the
coordinated, collaborative effort of Supplier with Third Party Contractors.
Supplier shall provide a single point of contact for the prompt resolution of
all failures to provide the Services in accordance with the Service Levels,
regardless of whether the reason for each such failure was caused by Supplier or
a Third Party Contractor.

1.6
Measuring and Monitoring Tools.

(a)
Supplier shall measure and monitor its performance of the Services against the
Service Levels using the necessary measurement and monitoring tools and
procedures set forth in Schedule A-3.1 (the “Measurement Methods”). Upon ***
(***) *** prior written notice to CoreLogic and subject to Section 9.6(c) of the
MSA, Supplier may make changes to the Measurement Methods for Service Levels
applicable to *** provided such change is being implemented with respect to all
similarly situated Supplier customers and Supplier can demonstrate that the
Measurement Method accurately measures such Service Level and does not affect
the required level of performance for such Service Level.

(b)
A failure by Supplier to measure Service Level performance for a Critical
Service Level, in accordance with the Measurement Methods shall be a Service
Level Default, and continue to be a Service Level Default each month until
Supplier measures the Service Level performance in accordance with the
Measurement Methods, unless Supplier can otherwise prove that a Service Level
Default did not occur (i.e., by validating that the received Service met the
Critical Service Level) and *** to *** explanation.

(c)
If there are any Critical Service Levels for which the Measurement Methods have
not been agreed upon as of the Supplement Effective Date, and if Supplier fails
to propose and implement a Measurement Method for such Critical Service Level
that is *** in *** prior to the date when Service Level Credits apply to such
Critical Service Level, then such failure shall be a Service Level Default each
month until such time as Supplier proposes and implements a Measurement
Methodology *** in ***.

(d)
Measurement Methods for new Service Levels and changes to Measurement Methods
for existing Service Levels shall be agreed upon by the Parties in connection
with the process described in Section 5.6(a) and implemented in accordance with
the Agreement.

(e)
*** (***) *** following the Supplement Effective Date and every *** (***) ***
thereafter until the *** anniversary of the Supplement Effective Date and
thereafter as agreed by the Parties, Supplier shall review all Service Levels
and related Measurement Methods and assess whether any changes in such
Measurement Methods are required to collect and accurately reflect Supplier’s
performance and related data. Supplier shall promptly notify CoreLogic of any
recommended


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 130

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

changes in Measurement Methods as a result of such assessment, and promptly
implement such changes to the extent approved by CoreLogic.
(f)
Detailed performance information used to calculate each Service Level will be
maintained by Supplier as Contract Records during the period required by Section
9.10(a) of the MSA.

(g)
Upon CoreLogic’s request, Supplier shall provide, or provide access to, such
performance information to allow CoreLogic to verify the accuracy of reported
Service Level measurements.

2.
CRITICAL SERVICE LEVELS

In the event of a Critical Service Level Default in any given month, Supplier
shall issue CoreLogic a Service Level Credit in accordance with Section 5.2.
Supplier’s required level of performance associated with each Critical Service
Level is set forth in Schedule A-3.1.
3.
KEY MEASUREMENTS

The Key Measurements are set forth in Schedule A-3.1. Key Measurements are not
subject to Service Level Credits except as provided in Section 5.1(c) and
Section 5.2(b). All of Supplier’s obligations related to Service Levels shall
apply to Key Measurements. Key Measurement Defaults shall be allocated in
accordance with Section 5.2.
4.
REPORTING

Unless otherwise provided in this Schedule, Supplier shall measure and report on
its performance of the Services against each Critical Service Level and Key
Measurement on a monthly basis. Supplier shall provide, as part of the Services
and Supplier’s monthly performance reports, a set of hard- and soft-copy reports
to verify Supplier’s performance and compliance with such Service Levels. Upon
CoreLogic’s reasonable request, Supplier shall provide detailed supporting
information for each report to CoreLogic in machine-readable form suitable for
use on a personal computer. The raw data and detailed supporting information
shall be CoreLogic Confidential Information (provided that Supplier shall have
the right to use such raw data and detailed supporting information for its
internal business purposes in measuring and improving its service performance
and delivery across Supplier’s customers so long as CoreLogic’s confidentiality
is preserved in accordance with Article 13 of the MSA), and CoreLogic may access
such information at any time during the Term (which access shall be on-line and
real-time, where reasonably feasible).
5.
SERVICE LEVEL CREDITS

5.1
Service Level Defaults.

(a)
Schedule A-3.1 sets forth the information required to calculate Service Level
Credits that Supplier shall apply against monthly Charges in the event of a
Critical Service Level Default and such failure is not excused pursuant to
Section 9.3.

(b)
A “Critical Service Level Default” shall be deemed to occur whenever Supplier’s
level of performance for a particular Critical Service Level fails to meet or
exceed the level performance specified in Schedule A-3.1 for such Critical
Service Level in a given month.

(c)
A “Key Measurement Default” shall be deemed to occur whenever Supplier’s level
of performance for a particular Key Measurement fails to meet or exceed the
level of performance specified in Schedule A-3.1 for such Service Level in a
given month.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 131

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(d)
If Supplier fails to meet a Service Level in a given month, CoreLogic may, in
its discretion and at no additional cost to CoreLogic, require Supplier to
perform a Root Cause Analysis to investigate such failure to meet such Service
Level. CoreLogic may, in its discretion, take reasonable steps to verify the
results of such Root Cause Analysis.

5.2
Calculation of Service Level Credits.

(a)
For each Critical Service Level Default, Supplier shall pay to CoreLogic a
Service Level Credit that will be computed in accordance with the following
formula:

Service Level Credit = A x B x C
Where:
A = The applicable percentage allocated to the applicable Critical Service Level
in which the Critical Service Level Default occurred (the “Service Level Credit
Allocation”). CoreLogic may from time to time during the Term change the Service
Level Credit Allocations in accordance with Section 5.6 of this Schedule;
provided that in no event shall the Service Level Credit Allocation for any
single Service Level be more than *** percent (***%). As of the Supplement
Effective Date, the Service Level Credit Allocations are set forth in Schedule
A-3.1.
B = The monthly At Risk Amount, in dollars.
C = a number determined as follows:
C = *** (***) if during the *** (***) *** months, including the current month in
which the Service Level Default occurred, (the “*** Month Period”) the number of
Critical Service Level Defaults that have occurred with respect to the
applicable Critical Service Level are less than *** (***).
C = *** (***) if during the *** Month Period the number of Critical Service
Level Defaults that have occurred with respect to the applicable Critical
Service Level are equal to *** (***).
C = *** (***) if during the *** Month Period the number of Critical Service
Level Defaults that have occurred with respect to the applicable Critical
Service Level are greater than *** (***).
(b)
For every *** (***) Key Measurement Defaults that occur during a given month
(the “Key Measurement Default Threshold”), Supplier shall pay to CoreLogic a
Service Level Credit equal to *** percent (***%) of the At Risk Amount. For
example, in a given month, if there are between *** (***) and *** (***) Key
Measurement Defaults, Supplier shall pay to CoreLogic a Service Level Credit
equal to *** percent (***%) of the At Risk Amount for such month, and if there
are between *** (***) and *** (***) Key Measurement Defaults, Supplier shall pay
to CoreLogic a Service Level Credit equal to *** percent (***%) of the At Risk
Amount for such month, each as calculated in the prior sentence. If the number
of Key Measurements is in excess of *** (***), the Key Measurement Default
Threshold shall be adjusted to equal *** and *** percent (***%) of the total
number of Key Measurements, rounded down to the largest whole number. For
example, if there are *** (***) Key Measurements, the Key Measurement Default
Threshold would be *** (***).

5.3    Multiple Critical Service Level Defaults, the At Risk Amount,
Notification, Reporting and Invoicing

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 132

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(a)
Subject to Section 9.3, if more than one Critical Service Level Default has
occurred in a single month, the sum of the corresponding Service Level Credits
shall be credited to CoreLogic.

(b)
In no event shall the amount of Service Level Credits credited to CoreLogic with
respect to all Critical Service Level Defaults and Key Measurement Defaults
occurring in a single month exceed, in total, the At Risk Amount.

(c)
Supplier shall notify CoreLogic in writing if CoreLogic becomes entitled to a
Service Level Credit, which notice shall be provided in the monthly performance
report.

(d)
The total Service Level Credits that Supplier will be obligated to pay to
CoreLogic with respect to Service Level Defaults occurring each month shall be
reflected as a credit to CoreLogic on the invoice for the month after the month
in which the Service Level Default(s) giving rise to such credit(s) occurred.
For example, if there is a Service Level Default in January, the Service Level
Credit associated with such Service Level Default shall be credited to CoreLogic
on the invoice submitted in February.***

5.4
Sample Calculation. Assume that Supplier fails to meet the Critical Service
Level with respect to Availability of Production Online Systems (as defined in
the Attachments). Assume that Supplier’s total charges to CoreLogic included in
the At Risk Amount for the month in which the Service Level Default occurred
were $***. The Service Level Credit due to CoreLogic for such Service Level
Default would be computed as follows:

A = ***% (i.e., the Service Level Credit Allocation Availability of Production
Online Systems as shown on Schedule A-3.1),
multiplied by
B = $*** (i.e., *** percent (***%) of $***)
Multiplied by
C = *** (see Section 5.2)
= $*** (i.e., the amount of the Service Level Credit)
5.5
Deletions and Demotions, and Promotions of Service Levels. CoreLogic may delete,
demote or promote Critical Service Levels or Key Measurements as follows:

(a)
Reserved.

(b)
Deletions and Demotions. CoreLogic may delete Key Measurements or demote
Critical Service Levels to become Key Measurements by sending notice to Supplier
at least *** (***) *** prior to the date that such changes are to be effective.

(c)
Promotions. CoreLogic may promote Key Measurements to become Critical Service
Levels by sending notice to Supplier at least *** (***) *** prior to the date
that such promotions of such Key Measurements are to be effective. CoreLogic
will adjust the sum total of the Service level Credit Allocations percentages
for all Critical Service Levels identified in Schedule A-3.1 as necessary to
equal 100%.

5.6
Additions of Service Levels and Modifications of Service Level Credit
Allocations. CoreLogic may add, modify or delete Key Measurement or Critical
Service Levels as follows:


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 133

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(a)
Additions. Except as provided in the next sentence, CoreLogic may add Key
Measurements by sending notice to Supplier at least *** (***) *** prior to the
date that such additions to Service Levels are to be effective. The sum total of
the Service level Credit Allocations percentages for new and existing Critical
Service Levels identified in Schedule A-3.1 will be adjusted as necessary to
equal 100%. The Parties shall agree upon the required level of performance for
each Service Level. In the event that the Parties are unable to reach agreement
upon such Service Levels, such Service Levels shall be established in one of the
following ways:

(i)
Where at least *** (***) months of service measurements exist for the Service
that is being provided by Supplier, the Parties agree that the Critical Service
Level shall be defined as the *** of (A) the *** *** measurement achieved during
those prior *** months and (B) the result of (1) the *** of such service
measurements (excluding the *** measurement) for such *** (***) month period,
*** (2) *** multiplied by the *** of such measurements.

(ii)
Where no measurements exist for a particular Service, the Parties shall attempt
to agree on the Service Level using industry standard measures or third party
advisory services (e.g., Gartner). If the Parties are unable to agree on the
Service Level,

Supplier will implement and report on the actual performance of Supplier as to
the new Service Level for *** (***) months on a monthly basis, and the level of
performance required for such Service Level will be set to the *** of such ***
(***) monthly measures.
(b)
Reserved.

(c)
Modifications. CoreLogic may modify the Service Level Credit Allocations for any
Critical Service Levels by sending notice to Supplier at least *** (***) days
prior to the date that such modifications to the Service Level Credit
Allocations are to be effective. CoreLogic will adjust the sum total of the
Service level Credit Allocations percentages for all Critical Service Levels
identified in Schedule A-3.1 as necessary to equal 100%.

5.7
Notices. CoreLogic may send a notice described in Section 5.5 and Section 5.6
(which notice may contain multiple changes of a type described in either
section) not more than once each calendar month. The Parties acknowledge that
the intent of the changes described in Section 5.5 and Section 5.6 shall be in
order to achieve a fair, accurate, and consistent measurement of Supplier’s
performance of the Services. All new Service Levels shall be quantifiable,
measurable and objective.

6.
CONTINUOUS IMPROVEMENT

The Parties agree to the concept of continuous improvement in Supplier’s
delivery of the Services and that the Service Levels will be modified during the
Term to reflect this concept. To accomplish this, beginning with the ***
anniversary of the Supplement Effective Date and continuing with every
anniversary of the Supplement Effective Date thereafter, the Parties will meet
and, using the previous twelve (12) months’ data, attempt in good faith to
determine appropriate modifications to the Service Levels to reflect, among
other things, improvements in Supplier’s delivery of the Services and
advancements in the market. If, within *** (***) *** after the applicable
anniversary of the Supplement Effective Date, the Parties are unable to agree
upon such modifications, then each Service Level (subject to the following
sentence, and other than Service Levels expressly marked as not being subject to
continuous improvement in Schedule A-3.1, if any) shall be modified in
accordance with the formula set forth below. For any Service Level added after
the Supplement Effective Date, this Section shall apply beginning *** following
the effective date of such Service Level; provided that, if, prior to the
effective date of such Service Level, *** can demonstrate to *** that an
equivalent Service Level exists for which this Section ***, *** may determine
whether *** Service Level

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 134

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(and if *** cannot demonstrate to *** that an equivalent Service Level exists
for which this Section ***, then *** may determine whether this Section ***
Service Level).
(a)
Each Service Level will be reset by adding to such Service Level a sum equal to
*** percent (***%) of the difference between *** percent (***%) and the
then-current Service Level.

(b)
For example, if the Service Level being adjusted were ***%, the increase would
be ***% (i.e., from ***% to ***%).

7.
LOW VOLUMES

Definition and Calculation. With respect to Service Levels identified in
Schedule A-3.1 as “Low Volume Eligible” where the measurement of the Service
Level is based on a volume of data points in any given Measurement Period
(“Measured Volume”) that is so low that a *** would otherwise result in a
Service Level Default (“***”), subject to the additional requirements that apply
in such case as described in the “***” column in Schedule A-3.1, then a *** that
would otherwise result in a Service Level Default shall not result in a Service
Level Default (unless perfect (100%) performance is required): 
7.1
For example, if an applicable “Low Volume Eligible” Service Level is ***%, there
would need to be at least *** measured tasks in order to allow Supplier to meet
the Service Level in a Measurement Period in which it has *** (***) ***.  Thus,
if the Service Level is ***%, and if the total Measured Volume for such Service
Level in the Measurement Period is 18, then a single miss of such Service Level
in such Low Volume Measurement Period would not result in a Service Level
Default.

7.2
Effect of Zero Measured Volumes.  If the Measured Volume for any Critical
Service Level during a Measurement Period is zero (0), then no Service Level
Default shall be deemed to have occurred and there shall be no Service Levels
Credits applicable for such Service Level for such Measurement Period.

7.3
*** Service Levels. When *** Service Level is ***, the Service Level shall be
***, if at all, in a *** with the *** in which *** Service Levels are adjusted
in Schedule A-3.1. If *** Service Levels are not *** low volumes, the ***
Service Level will not be *** low volumes.

8.
CRITICAL DELIVERABLES

8.1
Schedule A-3.3 sets forth the Critical Deliverables for Supplement A and the
Deliverable Credits that shall be payable by Supplier to CoreLogic as specified
in Schedule A-3.3. The Deliverable Credits imposed for Supplier’s failure(s) to
meet Critical Deliverables shall be in addition to, and shall not be included
in, the calculation related to the At Risk Amount. The Deliverable Credits for
Critical Deliverable failures shall be reflected on the monthly invoice
containing Charges for the month after the Critical Deliverable failure
occurred. For example, the amount of a Deliverable Credit payable for a Critical
Deliverable failure in August shall be set forth in the monthly invoice for
September Charges issued in September.

9.
MISCELLANEOUS

9.1
Times. Unless otherwise provided in this Schedule, all references in this
Schedule to times shall refer to Pacific Standard Time or Pacific Daylight Time,
as applicable.



9.2
Single Incident / Multiple Defaults. If a single incident results in the failure
of Supplier to meet more than one Service Level, *** shall have the right to ***
of the associated Service Level Defaults for which it will be entitled to
receive a Service Level Credit. CoreLogic shall not be entitled to a Service
Level Credit for each of such Service Level Defaults.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 135

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

9.3
Excused Performance. Supplier shall not be responsible for a failure to meet a
Service Level or a due date associated with a Critical Deliverable to the extent
such failure is *** attributable to circumstances where Supplier is relieved of
its obligations pursuant to Sections 10.2 (Supplier Excused Performance) or 9.14
(Force Majeure) of the MSA or as provided in the “Exceptions” column of Schedule
A-3.1.

9.4
Commencement of Obligations. Except as provided otherwise in Schedule A-3.1,
Supplier shall commence measuring and reporting its performance against the
Service Levels on the Commencement Date of the applicable Services. Service
Level Credits shall apply with effect from ***, 20*** or such other date as the
Parties may agree (and provided that, if Supplier requests to change the date on
which Service Level Credits will begin to apply for specific Service Levels
based upon good faith business reasons, CoreLogic will not unreasonably withhold
its consent to change such date). Prior to ***, 20*** Supplier shall perform the
Service Levels in accordance with the standard set forth in the second sentence
of Section 7.1 of the MSA.






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 136

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012
SUPPLEMENT A
Schedule A-3.1
Service Level MATRIX
This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 137

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

1.
INTRODUCTION

1.1    Agreement. This Schedule A-3.1 (this “Schedule”) is attached to and
incorporated by reference in Supplement A, dated July 19, 2012, to that certain
Master Services Agreement by and between CoreLogic and Supplier dated July 19,
2012 (the “MSA”).
1.2    References. All references in this Schedule to articles, sections and
attachments shall be to this Schedule, unless another reference is provided.
1.3    Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA, Schedule A‑1 to Supplement A or elsewhere in the
Agreement.
The terms below shall have the following meanings:
“Enterprise Infrastructure Applications” include *** anything defined as
enterprise system in ***.
“High Availability” or “HA” means redundancy such that a single operating system
or device failure will not degrade the performance of a Service or cause a
Service to become unavailable.
“Normal Patch” has the meaning giveb by the applicable product vendor.
“*** Hardware Exception” means Supplier’s failure to meet the timing
requirements of any single Unit that is subject to the applicable Service Level
shall be excused if and to the extent such failure is caused by the failure of a
*** to repair or replace ***, other than *** that is included within Supplier’s
***; but only if (i) Supplier uses commercially reasonable efforts to cause such
*** to perform within the time frame required for such Unit, (ii) Supplier
notifies CoreLogic promptly after such ***’s failure or delay and (iii) Supplier
documents such failure in a Root Cause Analysis after such failure. Any time for
which Supplier’s failure to meet the applicable timing requirement is excused by
the immediately preceding sentence shall be removed (i.e., excluded) from the
calculation of total time to restore such Unit as defined in the Service Level
definition. For purposes of the *** Exception, “Unit” means the applicable unit
of measurement for the applicable Service Level (e.g., Incident or other
applicable unit that is being measured in accordance with the definition and
formula for such Service Level).



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 138

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

2.1
Service Management
 



 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Incident Management
 
 
 
 
 
 
 
 
 
 
 
 
 
Incident Handling - Severity 1 (Critical): Percent of Severity 1 Incidents that
are restored within the target timeframe
Critical Service Level
***% of Incidents are restored within *** hours
Measures the time interval between an Incident record being registered in the
service management tool for Severity 1 Incidents to the time normal service
operation is restored via implementing a solution to the known error or by
employing a workaround
Service Level Achievement = (A/B) * 100%
A = Count of Severity 1 Incidents resolved on time
B = Count of Severity 1 Incidents resolved for the Measurement Period
Restoration Time does not include the following:
* Time that Incident Tickets are in “suspend mode” due to previously unknown
third-party software defects.
* Time that Incident Tickets are in “suspend mode” for equipment-related
failures at non-Supplier Facilities.
* Time incurred restoring Application data and/or functionality from tape media
after Supplier has returned Equipment to service.
* Third Party Hardware Exception
* Adjustments to the Service Levels approved by CoreLogic in its sole discretion
pursuant to the last sentence of Section 4.4 of the MSA in order to permit the
performance of new or additional work activities as contemplated by Section 4.4
of the MSA
OPAS Incident Tickets
24x7
Yes, provided that if any single Incident is not resolved within ***hours, then
this *** exception shall not apply
No
***%


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 139

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Incident Handling - Severity 2 (High): Percent of Severity 2 Incidents that are
restored within the target timeframe
Critical Service Level
***% of Incidents are restored within *** hours
Measures the time interval between an Incident record being registered in the
service management tool for Severity 2 Incidents to the time normal service
operation is restored via implementing a solution to the known error or by
employing a workaround
Service Level Achievement = (A/B) * 100%
A = count of Severity 2 Incidents resolved on time
B = count of Severity 2 Incidents resolved for the Measurement Period
Restoration Time does not include the following:
* Time that Incident Tickets are in “suspend mode” due to previously unknown
third-party software defects.
* Time that Incident Tickets are in “suspend mode” for equipment-related
failures at non-Supplier Facilities.
* Time incurred restoring Application data and/or functionality from tape media
after Supplier has returned Equipment to service.
* Third Party Hardware Exception
* Adjustments to the Service Levels approved by CoreLogic in its sole discretion
pursuant to the last sentence of Section 4.4 of the MSA in order to permit the
performance of new or additional work activities as contemplated by Section 4.4
of the MSA
OPAS Incident Tickets
24x7
Yes, provided that if any single Incident is not resolved within ***hours, then
this *** exception shall not apply
Yes
***%


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 140

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Incident Communication - Initial: Percentage of Severity 1 and Severity 2
Incidents that are communicated within the target timeframe
Key Measurement
***% of Incidents are communicated within *** min
Measures the time interval between an Incident record being registered in the
service management tool for Severity 1 and Severity 2 Incidents and the time a
page/phone and email is sent to CoreLogic via OPAS’s FYI paging functionality.
Elapsed number of minutes between the creation of a Severity Level 1 Incident
and the time that Dell activates the Major Incident Management process (MIM),
including notifying CoreLogic via using the standard High Priority Incident
Notification Email template, to resolve such Severity Level 1 Incident, as
reflected in the corresponding Incident Ticket.
Service Level Achievement = (A/B) * 100%
A = count of all Severity 1 & Severity 2 Incidents communicated within timeframe
B = count of Severity 1 and Severity 2 Incidents for the Measurement Period
* Does not include actual timestamp of receipt or any communication outside the
automated Dell OPAS solution.
OPAS Incident Tickets
24x7
Yes, provided that if any single Incident is not resolved within ***minutes,
then this *** exception shall not apply.
No
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 141

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Percentage of notifications (including automated alerts) that are accurately
***, *** and *** into the appropriate ***
Key Measurement
***% of Severity 1 and 2 Incident notifications are accurately***, *** and ***
into ***
Measures the percentage of incidents that are submitted to the ticketing system
and have initial accurate categorization and assignment. For greatest accuracy,
an Incident record should be created to track each inaccuracy. This would be
measured using OPAS Incidents and reporting exceptions.
Service Level Achievement = (A/B) * 100%
A = count of total Severity 1 and 2 Incidents - count of Severity 1 and 2
inaccurate Incidents
B = total count of Severity 1 and 2 Incidents for the Measurement Period
* Any trusted or custom event source incidents (those submitted from outside the
current Supplier tools or teams) will be agreed upon before being included in
this calculation.
OPAS Incident Tickets
24x7
Yes
Yes
***
 
Incident Communication - Continual: Percentage of Incidents where updates are
sent within the target
Key Measurement
97% of Severity 1 updates sent every *** min
Measures the percentage of Incidents where communication to applicable
stakeholders is performed within the appropriate timeframes for Severity 1
Incidents. Measurement of this will be through an agreed-upon process and
timestamp within the OPAS system or transmission mechanism.
Service Level Achievement = (A/B) * 100%
A = count of total Severity 1 Incidents - count of Severity 1 Incidents with
missed communication targets
B = total count of Severity 1 Incidents for the Measurement Period
* This does not include any communication outside the Supplier Service
Management process.
OPAS Incident Tickets
24x7
Yes, provided that if any single updateis not resolved within ***(***) minutes,
then this *** exception shall not apply.
No
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 142

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



 
Problem Management
 
 
 
 
 
 
 
 
 
 
 
***
 
Percentage of times a service impact document that covers the items listed below
is completed for Severity 1 and Severity 2 Incidents and a Problem Review
Meeting is completed within the target timeframe.
* Incident details through restoration
* Business impact
* RCA - if known
* Long term - fix if known
Key Measurement
***% of service impact documents are created within*** for Severity*** Incidents
Within *** day, an initial Problem record is created (service impact document),
and within *** business days, a draft Root Cause Analysis (RCA) is created.
Measures the percentage of times a service impact document that covers the items
listed below is completed for Severity 1 Incidents and a Problem Review Meeting
is completed within the target timeframe.

* Incident details through restoration
* Business impact
* RCA - if known
* Long term - fix if known

Problem review meeting will be held and draft RCA will be ready within 48 hours.
Actual closure of the RCA and Problem record is dependent on change activities
needed.
Service Level Achievement = (A/B) * 100%
A =count of service impact documents created on time
B = total count of service impact documents required for the measurement period
* Excludes Problem records where CoreLogic critical/key stakeholder
participation was not included within the target timeframe.
OPAS Problem Records
Business Hours
No
Yes
***
 
Asset Management
 
 
 
 
 
 
 
 
 
 
 
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 143

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Asset inventory accuracy percentage
Key Measurement
***%
Measures the accuracy of 10% of CIs and associated attributes (as defined in the
Policy and Procedures Manual) stored in the Supplier Asset Management Database
Service Level Achievement = (A/B) * 100%
A = count of accurate reported CIs and associated attributes within sample set
B = total count of sample set CIs and associated attributes within the asset
database for the Measurement Period
• Any assets within the sample set that are unavailable or inaccessible to
Supplier tools and/or Supplier Personnel will be excluded from this calculation.
OPAS Asset Management and KACE
Business Hours
No
No
***
 
CSAT SLA
 
 
 
 
 
 
 
 
 
 
 
***
 
CoreLogic Operation Managers customer satisfaction
Key Measurement
>=***
Measures Supplier’s performance through a jointly created quarterly survey to
‘CoreLogic Operational Managers’ (Measured on a 1 - 5 scale). Expected survey
set of 15-20 individuals. Average of all of the numeric scores selected by an
Operational Managers in such survey (on a scale of 1 to 5, with 5 representing
the highest level of satisfaction
Service Level Achievement = (A/B) * 100%
A = Sum of score responses from Operational Managers
B = Number of responses received
* Minimum acceptable returned surveys:: ***% of surveys returned
OPAS
NA
No
No
***
 
End User customer satisfaction
Key Measurement
>=***
Measures Supplier’s performance through a survey sent to 30% of ‘End Users’
(Measured on a 1 - 5 scale). Average of all of the numeric scores selected by an
Authorized User in such survey (on a scale of 1 to 5, with 5 representing the
highest level of satisfaction
Service Level Achievement = (A/B) * 100%
A = Sum of score responses from Authorized Users
B = Number of responses received
* Minimum acceptable sample: ***% of surveys distributed
OPAS
NA
No
No
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 144

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
End User customer satisfaction drop
Key Measurement
***
Number of months in a year (measured annually) when end user CSAT dropped below
the prior month. Auto surveys based on services requested across all
towers/functions. Compiled and summarized monthly.
Count of number of months with Auhtorized User satisfaction below prior month
NA
NA
* Measured at the anniversary of Service Commencement Date
* Drops in Authorized User satisfaction due to exceptional business events or
due to CoreLogic directed
OPAS
NA
No
No
***




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 145

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

2.2
Employee Service Desk
 



 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Average Speed to Answer (ASA) - Percentage of help desk calls that are responded
to within a target timeframe
Critical Service Level
***% of calls answered <=*** seconds
Average Speed to Answer (ASA) is the average across all calls to the Service
Desk for the time taken from when a call is deemed to have entered the “wait
queue” (once the caller has made their final selection from the IVR (interactive
voice response) menu) to the time a Service Desk agent answers the call for the
purposes of providing Services
Service Level Achievement = A / B
A = the aggregate elapsed time in the Measurement Period within which telephone
calls placed to the Service Desk by Authorized Users are answered
B = the total number of telephone calls to Service Desk in the applicable
Measurement Period that are answered
Excludes abandoned calls.
Automatic Call Distribution (ACD)
24x7
No
Yes
***%
 
Average Handle Time (AHT) - Percentage of help desk calls that are handled to
within the target timeframe
Key Measurement
KPI
Average Handle Time (AHT) is the average across all calls to the Service Desk
for a Measurement Period of the time taken on the phone by the Service Desk
agent for each call. Need to immediately make this a KPI on Day 1
Service Level Achievement = A / B
A = total time in seconds of all calls answered by a Service Desk agent during
the Measurement Period
B = number of answered calls
None
Automatic Call Distribution (ACD)
24x7
No
Yes, but capped at ***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 146

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Abandon Rate - Maximum percentage of help desk calls that are abandoned
Key Measurement
<=***%
Call Abandon Rate measured as a percentage by adding the total number of calls
to the Service Desk that hang up after selecting an option on the Voice Response
Unit and before the call is answered by a live person and dividing this by the
total number of calls to the Service Desk during the Measurement Period
Service Level Achievement = (A/B) * 100%
A = The number of abandoned calls queued to an agent
B = total calls answered + number of abandoned calls queued
None
Automatic Call Distribution (ACD)
24x7
No
Yes
***
 
First Call Resolution - Percentage of help desk calls that are resolved on the
first call in less than *** minutes.
Critical Service Level
>=***%
First Call Resolution is the measurement of how many calls are resolved by the
Service Desk upon first contact by the Authorized User.
Service Level Achievement = (A/B) * 100%
A = Total Incidents where Authorized User’s Incident is resolved on 1st contact
at the Service Desk
B = Total Incident Tickets received by the Service Desk via phone contact
* Incidents received by the Service Desk by means other than telephone (for
example, e‑mail, fax, self service portal) will be excluded when calculating
attainment for this Service Level; Calls for which a ticket has already been
opened for the same Incident. Incidents that cannot be resolved by the Service
Desk, as defined in a list to be developed by Dell during Transition Period and
updated from time to time, in each case approved by CoreLogic.
OPAS Incident Tickets
24x7
No
Yes
***%



2.3
End User Device Support and Engineering
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 147

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
End User Devices (Desktops, Laptops, Printers, Phones and Wireless Devices)
Note: Includes call center agents
 
 
 
 
 
 
 
 
 
 
 
 
 
End User Device Setup (new user) - Percentage of new user setups that are
successfully completed within the target timeframe
Key Measurement
***% of requests completed within *** days
Measures the percentage of New Authorized User setup requests that are completed
within the required timeframes during the Measurement Period
Service Level Achievement = (A/B) * 100%
A = Number of On-Time End User Device Setup Service Requests
B = Total number of End User Device Setup Service Requests for the Measurement
Period
* Batch new user setups will be excluded from the On-Time Completion percentage
calculation.
* Time before arrival of assets will be excluded from this measurement (i.e.,
ticket is submitted after arrival of all necessary assets.)
OPAS Service Requests
Business Hours
Yes, provided that if any single request is not resolved within *** (***) days,
then this *** exception shall not apply
Yes
***
 
End User Device Services Support - Percentage of end user device service support
Incidents that are successfully completed within the target timeframe
Key Measurement
***% of Incidents completed within *** at staffed sites and within *** *** for
non-staffed sites
Measures the time interval between an Incident record being registered in the
service management tool for Desktop Services related Incidents to the time that
operation is restored
Service Level Achievement = (A/B) * 100%
A = count of Desktop Services related Incidents resolved on time
B = count of Desktop Services related Incidents for the Measurement Period
Restoration Time does not include the following:
* Time that Incident Tickets are in "suspend mode" due to previously unknown
third-party Software defects
* Time that Incident Tickets are in "suspend mode" for equipment-related
failures at non-Dell facilities.
* Time incurred restoring Application data and/or functionality from tape media
after Dell has returned Equipment to service.
* Third Party Hardware Exception
* Adjustments to the Service Levels approved by CoreLogic in its sole discretion
pursuant to the last sentence of Section 4.4 of the MSA in order to permit the
performance of new or additional work activities as contemplated by Section 4.4
of the MSA
OPAS Incident Tickets
Business Hours
Yes, provided that if any single Incident is not resolved within *** (***) days
at staffed sites and more than *** (***) days for non-staffed sites, then this
*** exception shall not apply
Yes
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 148

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
End User Device Termination - Percentage of employee end user device termination
requests that are successfully completed within the target timeframe
Key Measurement
***% of requests completed within *** days
Measures the degree of compliance of request for End User Device termination
within the time period specified. The time period used is the elapsed time from
activation of a task to closure of the Service Management Workflow System
record.
Service Level Achievement = (A/B) * 100%
A = Number of On-Time End User Device Termination Service Requests
B = Total number of End User Device Termination Service Requests for the
Measurement Period
* This excludes any recovery of employee physical assets (for assets not in
CoreLogic offices)
OPAS Service Requests
Business Hours
Yes, if single Incident resulting in default is restored in less than *** days
Yes
***
 
Packaging (Develop and Push) - Percentage of packaging requests that are
successfully completed within the target timeframe
Key Measurement
***% of work requests are completed within *** days
Measures the time taken to package software from the receipt of a request for
new software to the time that the software is available for the Authorized User
to install via the software distribution system
Service Level Achievement = (A/B) * 100%
A = Number of packaging Service Requests completed within the required timeframe
B = Total number of packaging Service Requests for the Measurement Period
* Any time greater than *** business days for CoreLogic to perform applicable
testing of the software package
OPAS Service Requests
Business Hours
Yes, provided that if any single request is not resolved within *** (***) days,
then this *** exception shall not apply
No
***
 
End User Device Moves/Adds/Changes - Percentage of move requests that are
successfully completed within the target timeframe
Key Measurement
***% of requests completed within *** days at staffed sites and *** days at
non-staffed sites
Measures the percentage of Moves/Adds/Changes (MACs) Service Requests completed
within the required timeframes during the Measurement Period
Service Level Achievement = (A/B) * 100%
A = Number of MAC Service Requests completed within the required timeframes
B = Total number of MAC Service Requests received during the Measurement Period
* Batch (*** IMACDs in a day per CoreLogic Facility) Moves/Adds/Changes will be
excluded from the on-Time Completion percentage calculation.
OPAS Service Requests
Business Hours
Yes, provided that if any single Incident is not resolved within *** (***) days
at staffed sites and more than*** (***) days for non-staffed sites, then this
*** exception shall not apply
Yes
***



2.4
Enterprise Services, Exchange & Email
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 149

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Enterprise Services
 
 
 
 
 
 
 
 
 
 
 
 
 
Patch management: Servers - Percentage of servers that are successfully patched
within the target timeframe (from release of patch)
Key Measurement
***% of normal patches applied in *** and critical patches applied in *** hours
Apply Patches to all instances of enterprise infrastructure applications
including acquiring, testing, and installing multiple patches (Service Pack)
Patch management tasks include: maintaining current knowledge of available
patches, deciding what patches are appropriate, ensuring that patches are
installed properly, testing systems after installation, and documenting all
associated procedures, such as specific configurations required
Service Level Achievement = (A/B) * 100%
A = Total number of Enterprise Patches that are successfully installed in
accordance with the Patch Management Policy
B = Total number of Enterprise Patches that are scheduled to be completed during
the Measurement Period
* Post implementation of service pack, if Microsoft through their website
releases a bug notification related to that specific Service Pack & that has
caused unsuccessful implementation of patch.
* Time between Dell’s request for CoreLogic’s approval and when CoreLogic
provides its approval
OPAS Change Records

Measurement Method will be manual and a combination of timestamp release by
Microsoft and change management records. Clock starts at release of patch; clock
stops when patch is successfully applied.
24x7
No
No
***
 
Percentage Availability of Right Fax Service
Key Measurement
***%
Service availability for Right Fax (including SQL server database) server to
send and receive faxes.
Service Level Achievement = (A/B) * 100%
A=Total number of hours of Right Fax Availability excluding Scheduled Downtime
from maintenance
B=Total number of hours in a month
* Single point of failure of hardware, Software, or carrier services
OPAS Incident Tickets

Will be measured using an Incident RCA based measurement approach.
24x7
No
No
***
 
Exchange
 
 
 
 
 
 
 
 
 
 
 
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 150

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Percentage Availability of Exchange E‑mail Service (including domain
authentication and OWA)
Critical Service Level
***%
Service Availability is defined as the ability of an Authorized User on an
Exchange account to (a) access and retrieve information from an individual
mailbox, and (b) send and receive messages via his or her mailbox using the
Services (Outlook MAPI, OWA, IMAP or POP3).
Service Level Achievement = (A/B) * 100%
A=Total number of hours of Exchange availability excluding Scheduled Downtime
from maintenance
B=Total number of hours in a month
* Individual mailbox or mobile device Availability, individual incoming and
outgoing mail delivery time.
* Single point of failure (excluding RAID0 mail stores) of hardware, Software,
or carrier services
OPAS Incident Tickets

Will be measured using an Incident RCA based measurement approach.
24x7
No
No
***%
 
Percentage Availability of Citrix Metaframe Service (Can encompass multiple
farms)
Critical Service Level
***%
Service Availability is defined by availability of core Citrix services like IMA
service, Print spooler, XML service and published applications.
Service Level Achievement = (A/B) * 100%
A=Total number of hours of Citrix Availability excluding Scheduled Downtime from
maintenance
B=Total number of hours in a month
* Individual Citrix clients, individual Citrix Desktop Availability
* For published applications, where the application is the root cause of the
unavailability.
OPAS Incident Tickets

Will be measured using an Incident RCA based measurement approach.
24x7
No
No
***%



2.5
Network
 



 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Data Network
 
 
 
 
 
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 151

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Percentage Availability of Connectivity required for business operations - LAN
(Data Center locations)
Critical Service Level
***%
Availability within data center, common communication between computing and
associated devices. Redundant equipment is required. The service is determined
to be available if either side of the redundancy is up and operational.
Service Level Achievement = (A/B) * 100%
A=Total number of seconds of LAN Availability excluding Scheduled Downtime from
maintenance
B=Total number of seconds in a month excluding Scheduled Downtime from
maintenance
* Third Party Hardware Exception
OPAS Incident Tickets

Will be measured using an Incident RCA based measurement approach.
24x7
No
No
***%
 
Percentage Availability of Connectivity required for business operations - WAN
(Data Center locations)
Critical Service Level
***%
Availability for inter-data center connection, internet, intranet, extranet,
devices and circuits. Reachability; measurement of the total number of hours of
Availability through VLANS and firewalls to internet service provider circuits,
intranet and extranet circuit service providers, communication between data
centers. Redundant equipment is required. The service is determined to be
available if either side of the redundancy is up and operational.
Service Level Achievement = (A/B) * 100%
A=Total number of seconds of WAN Availability excluding Scheduled Downtime from
maintenance
B=Total number of seconds in a month excluding Scheduled Downtime from
maintenance
*Third Party Hardware Exception
OPAS Incident Tickets

Will be measured using an Incident RCA based measurement approach.
24x7
No
No
***%


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 152

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Percentage availability of LAN (Campus Sites)
Key Measurement
***%
Availability within campus buildings, common communication between computing and
associated devices. Assume redundant equipment exists at some level. The service
is determined to be available if either side of the redundancy is up and
operational.
Service Level Achievement = (A/B) * 100%
A=Total number of seconds of LAN Availability excluding Scheduled Downtime from
maintenance
B=Total number of seconds in a month excluding Scheduled Downtime from
maintenance
* Third Party Hardware Exception
OPAS Incident Tickets

Will be measured using an incident RCA based measurement approach
24x7
No
Yes
***
 
IT Security - Percent of Firewall requests, I.P. Address Add, Change or Open
HTTP Port requests that are successfully completed within Target timeframe
Key Measurement
***% of requests completed within***; ***% completed within ***
Measures the time taken between processing of approved request (s)
Service Level Achievement = (A/B) * 100%
A=Number of successfully completed requests
B= Total number of requests in the measurement period
* Any hold in approval processes or change request initiated by CoreLogic
* Supplier’s failure to meet this Service Level in respect of any
hardware-related Incidents shall be excused to the extent that such failure is
caused by any Supplier third party provider’s failure to perform, or delay in
performing, any repair or replacement actions required to be performed by such
third party provider in connection with the resolution of any such Incident;
provided, that (i) Supplier uses commercially reasonable efforts to cause such
third party providers to perform within the required time frame and (ii) to the
extent documented in Supplier’s Root Cause Analysis.”
OPAS Service Requests
24x7
No
No
***
 
Voice Network
 
 
 
 
 
 
 
 
 
 
 
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 153

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Percentage Availability of Voice Service (includes VOIP)
Critical Service Level
***%
Voice Availability consists of time voice communication between users was
available. Includes contact center and end user. Redundant equipment and
circuits are required.
Service Level Achievement = (A/B) * 100%
A=Total number of seconds of VOIP Availability excluding Scheduled Downtime from
maintenance
B=Total number of seconds in a month excluding Scheduled Downtime from
maintenance
* Connection unavailability from provider of the network pipe;
*Third Party Hardware Exception
* Excludes Avaya, Nortel and other non‑enterprise VOIP systems
Cisco operations manager or equivalent

Will be measured using an Incident RCA based measurement approach.
24x7
No
No
***%
 
 New contact center workflow service request.
Key Measurement
***%***complete with in ***
Measures the time taken between processing of approved request(s)
Service Level Achievement = (A/B) * 100%
A=Number of successfully completed requests
B= Total number of requests in the Measurement Period
* Any hold in approval processes or change request initiated by CoreLogic Note:
change requests should be after initial submission
* Excludes batch submissions and limited to <=4 or more call flow requests at
one time.
OPAS Service Requests
24x7
Yes, provided that if any single request is not resolved within***days, then
this *** exception shall not apply
Yes
***



2.6
Midrange
 



 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Overall Server Availability
 
 
 
 
 
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 154

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Server Availability - High
Critical Service Level
***%
Measures the Availability of an individual cluster or System that are classified
as High
Service Level Achievement = (A/B) * 100%
Sum total of individual cluster Actual Uptime or System Actual Uptime classified
as High
Sum total Scheduled Uptime for individual cluster or system classified as High
during the Measurement Period
* Lack of availability caused by CoreLogic or Third Party Contractor as
documented in Supplier’s Root Cause Analysis
* Third Party Hardware Exception
* If any node of the cluster is not available and cluster it self is available
then cluster is considered available.
* Any server classified as High which does not meet the minimal configuration
requirements as defined in Resource Unit Definition Schedule A 4.2 at any time
during the Measurement Period will be excluded
* Unavailability caused by a CoreLogic employee, as documented in the Root Cause
Analysis
OPAS Incident Tickets
24x7
No
No
***%
 
Server Availability - Standard
Critical Service Level
***%
Measures the Availability of an individual cluster or System that are classified
as Standard
Service Level Achievement = (A/B) * 100%
Sum total of individual cluster Actual Uptime or System Actual Uptime classified
as Standard
Sum total Scheduled Uptime for individual cluster or system classified as
Standard during the Measurement Period
* Lack of availability caused by CoreLogic or Third Party Contractors as
documented in Supplier’s Root Cause Analysis
* Third Party Hardware Exception
OPAS Incident Tickets
24x7
No
No
***%


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 155

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Server Availability - Low
Key Measurement
***%
Measures the Availability of servers that are classified as Low Availability
with no single Low server having downtime > 10 hours. Any single server with
downtime >10 hours will result in service level default for “Low” servers.

Note: Availability for servers under the control of application development
staff will be excluded from the measurement and will be treated as a KPI with a
target measurement of 95%
Service Level Achievement = (A/B) * 100% or with single Low server having
downtime > 10 hours
Sum total Actual Uptime for all systems designated as Low Availability
Sum total Scheduled Uptime for all Systems designated as Low Availability during
the Measurement Period
*if the RCA for “Low” category server is not available due to configuration
changes by CoreLogic application development team that server will be excluded
from the measurement.
*Third Party Hardware Exception
OPAS Incident Tickets
24x7
No
Yes, provided that not more than ***% of the servers have an aggregate
availability less than***%
***
 
Physical Server
 
 
 
 
 
 
 
 
 
 
 
***
 
Physical Server Provisioning - Percentage of physical server installation
requests that are successfully completed within the target timeframe (includes
server configuration, backup and other workload automation)
Key Measurement
***% of requests completed within ***
Measures the percentage of Physical Service Provisioning Service Requests that
are fulfilled by Supplier within the required timeframe. This Service Level
applies to standard configuration x86 servers
Service Level Achievement = (A/B) * 100%
Total number of Physical Service Provisioning Service Requests completed within
defined timeframe
Total number of Physical Service Provisioning Service Requests that are
scheduled to be completed during the Measurement Period
* Greater than 10 in single request is batch and will be excluded from the
on-Time Completion percentage calculation.
* Time before arrival of assets will be excluded from this measurement (i.e.
ticket is submitted after arrival of all necessary assets.)
OPAS Service Requests
Business Hours
Yes, provided that if any single request is not resolved within *** (***) hours,
then this *** exception shall not applys
Yes
***
 
Virtual Server
 
 
 
 
 
 
 
 
 
 
 
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 156

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Add server(s) into Cloud Environment: Less than Ten (10) VM’s - Percentage of
server provisioning requests that are successfully completed within the target
timeframe
Key Measurement
***% of requests completed within ***
Measures the percentage of Virtual Service Provisioning Requests (less than ten
{10}) that are fulfilled by Supplier within the required timeframe
Service Level Achievement = (A/B) * 100%
Total number of Virtual Service Provisioning Service Requests that are less than
ten {10} VMs during the Measurement Period for which the Completion Time is met
Total number of Virtual Service Provisioning Service Requests that are less than
ten {10} VM’s that are scheduled to be completed during the Measurement Period
* Any requests for 10 or more VMs will be an exception
OPAS Service Requests
Business Hours
Yes, provided that if any single request is not resolved within *** (***) days,
then this *** exception shall not apply
Yes
***
 
Patch management: Servers - Percentage of servers that are successfully patched
within the target timeframe (from release of patch)

Note: This is for non-Enterprise Servers (employee systems)
Key Measurement
***% of normal patches applied *** and critical patches applied in ***
Patch Management of Non-Enterprise Servers” means a patch scheduled to be
deployed by Dell for Server Operating Systems in accordance with the Patch
Management Policy. This will be a quarterly Service Level.
Service Level Achievement = (A/B) * 100%
Total number of Non-Enterprise Patches that are successfully installed in
accordance with the Patch Management Policy for Server Equipment and Software
Total number of Non-Enterprise Patches that are scheduled to be completed during
the Measurement Period
* Excludes time between Dell’s request for CoreLogic’s approval and when
CoreLogic provides its approval.
OPAS Change Records and associated Server logs.
Business Hours
No
No
***



2.7
Storage
 



 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Storage
 
 
 
 
 
 
 
 
 
 
 
 
 
Percentage Availability of Storage
Crticial Service Level
99.9%
Measures the average percentage of time that Storage Frames are Available for
use during Scheduled Uptime in the applicable Measurement Period
Service Level Achievement = (A/B) * 100%
Sum total of Uptime for all storage Systems
Sum total of Scheduled Uptime for all storage systems during the Measurement
Period
Availability excludes the following:
* Incidents caused by CoreLogic or Third Party Contractors as documented in
Supplier’s Root Cause Analysis
* Third Party Hardware Expense
OPAS Incident Tickets
24x7
No
Yes
***%


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 157

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Tier 1, 2, 3 Storage Provisioning <5% of allocated - Percentage of requests that
are successfully completed within the target timeframe
Key Measurement
***% of requests completed within *** day
Measures the percentage of Tier 1, 2, and 3 storage configuration service
requests, less than 5% of all allocated storage, that are performed within the
required timeframe during the Measurement Period
Service Level Achievement = (A/B) * 100%
Number of On-Time Tier 1, 2, and 3 Storage Provisioning Service Requests that
are <5% of allocated
Number of On-Time Tier 1, 2, and 3 Storage Provisioning Service Requests that
are <5% of allocated Requests
* Any Storage provisioning requests which exceed (in sum) more than 5% of
allocated storage during the designated Measurement Period will be excluded.
* Locally attached storage
* Third Party Hardware Exception
OPAS Service Requests
Business Hours
Yes, provided that if any single request is not resolved within *** (***) days,
then this *** exception shall not apply
Yes
***
 
Tier 1, 2, 3 Storage Provisioning >5% of allocated - Percentage of requests that
are successfully completed within the target timeframe
Key Measurement
***% of requests completed within ***s
Measures the percentage of Tier 1, 2, and 3 storage configuration service
requests, greater than 5% of all allocated storage, that are performed within
the required timeframe during the Measurement Period
Service Level Achievement = (A/B) * 100%
Number of On-Time Tier 1, 2, and 3 Storage Provisioning Service Requests that
are >5% of allocated
Number of On-Time Tier 1, 2, and 3 Storage Provisioning Service Requests that
are >5% of allocated Requests
* Locally attached storage.
OPAS Service Requests
Business Hours
No
Yes
***
 
Backup
 
 
 
 
 
 
 
 
 
 
 
***
 
Add backup service - Percentage of requests to add servers to backup that are
successfully completed within the target timeframe
Key Measurement
***% of requests completed within *** days
Measures the percentage of new backup Service Requests that are performed within
the required timeframe during the Measurement Period
Service Level Achievement = (A/B) * 100%
Number of backup Service Requests completed within the required timeframe
Total number of backup Service Requests for the Measurement Period
* Add backup service requests - If the number of Add backup service requests is
greater than 10 per business day, this will be considered a batch submission and
executed as a project.
OPAS Service Requests
Business Hours
Yes, provided that if any single request is not resolved within ***(***)***days,
then this *** exception shall not applys
Yes
***
 
Emergency Restore Requests - Percentage of restoration requests for business
critical restore of file(s), folder(s), sub directory which is currently offsite
completed within the target timeframe
Key Measurement
***% of requests initiated within*** day
Measures the percentage of emergency restore Service Requests that are
(initiated via the physical restore) within the required timeframe during the
Measurement Period
Service Level Achievement = (A/B) * 100%
Number of emergency physical restore Service Requests initiated within the
required timeframe
Total number of emergency physical restore Service Requests for the Measurement
Period
* Emergency restore requests - If the number of emergency restore requests is
greater than 10 per business day, this will be considered a batch submission and
executed as a project.
OPAS Service Requests
24x7
No
No
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 158

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Business critical, backup job failure - Percentage of backup job failures that
are successfully addressed within the target timeframe
Key Measurement
***% of failures are successfully completed within*** days
Measures the percentage of backup job failures that are successfully completed
within the required timeframe during the Measurement Period
Service Level Achievement = (A/B) * 100%
Number of backup job failures Incident Tickets that are resolved within the
required timeframe
Total number of backup job failures incident tickets for the Measurement Period
Restoration Time does not include the following:
* Time that Incident Tickets are in “suspend mode” due to previously unknown
third party software defects.
* Time that Incident Tickets are in “suspend mode” for equipment related
failures at non‑Dell facilities.
* Third Party Hardware Exception
* Adjustments to the Service Levels approved by CoreLogic in its sole discretion
pursuant to the last sentence of Section 4.4 of the MSA in order to permit the
performance of new or additional work activities as contemplated by Section 4.4
of the MSA
OPAS Incident Tickets
24x7
Yes, provided that if any single failure successfully completed is not resolved
within *** (***) days, then this *** exception shall not apply
No
***
 
CoreLogic requested restore of up to 1.0% of the backup media per/ semiannual or
per compliance policy - Percentage of restores successfully completed within the
target timeframe
Key Measurement
***% of restores are successfully completed without fault and within *** days.
Measures the percentage of random restores that are successfully completed
during designated Change Window
Service Level Achievement = (A/B) * 100%
Number of random restores change tickets completed within the required timeframe
Total number of random restores change tickets executed
 
OPAS Change Tickets
Reported semi-annually
Yes, provided that if any single restore is not resolved within *** (***) days,
then this *** exception shall not apply
No
***




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 159

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

2.8
Mainframe
 



 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
zO/S and Communications Components: Percentage of the agreed upon hours the
System is on the wire and Available
Critical Service Level
***%
Measures the Availability of the mainframe environment, including zO/S and
associated Communication Components
Service Level Achievement = (A/B) * 100%
Total Uptime for all mainframe systems
Total Scheduled Uptime for all mainframe systems during the Measurement Period
Availability excludes the following:
* Non-production environments
*Third Party Hardware Exception
OPAS Incident Tickets
24x7
No
No
***%
 
CICS Production Availability
Critical Service Level
***%
Measures the Availability of the CICS environment
Service Level Achievement = (A/B) * 100%
Total Uptime for all CICS systems
Total Scheduled Uptime for all CICS systems during the Measurement Period
Availability excludes the following:
* Non-production environments
* Third Party Hardware Exception
OPAS Incident Tickets
24x7
No
No
***%
 
Percentage availability of ADABAS
Key Measurement
***%
Measures the Availability of the production ADABAS environment
Service Level Achievement = (A/B) * 100%
Total Uptime for production ADABAS system
Total Scheduled Uptime for production ADABAS systems during the Measurement
Period
Availability excludes the following:
* Non-production environments
* Third Party Hardware Exception
OPAS Incident Tickets
24x7
No
Yes
***




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 160

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

2.9
EAPM
 



 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
EAPM – Percent of monitoring setup (server based) completed in the following
timeframe:
Key Measurement
***% of requests completed in the target timeframe:

*** or fewer servers – ***hrs.
*** to *** servers – *** hrs.
*** or more servers – *** hrs.
Measures the amount of time between receipt of a monitoring setup request and
the completion of the monitoring setup activity
Service Level Achievement = (A/B) * 100%
A = total number of monitoring setup request tickets where the closure time is
greater than the target
B = total number of monitoring setup requests in the Measurement Period
None
OPAS Service Requests
Business Hours
Yes, provided that if any single request is not resolved within *** (***) times,
then this *** exception shall not apply
No
***
 
EAPM – Percent of Synthetic Transaction monitoring setup completed in the
following timeframe:
Key Measurement
***% of transactions (web page calls) completed in the target timeframe:

***or fewer transactions - *** business hours
*** to *** transactions - *** business hours
*** to *** transactions - ***business hours
Measures the amount of time between receipt of a monitoring setup request and
the completion of the monitoring setup activity
Service Level Achievement = (A/B) * 100%
A = total number of monitoring setup request tickets where the closure time is
greater than the target
B = total number of monitoring setup requests in the Measurement Period
None
OPAS Service Requests
Business Hours
Yes, provided that if any single request is not resolved within
***(***)***times, then this *** exception shall not apply
No
***




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 161

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

2.1
Central Account Provisioning
 



 
Service Level
Category
Service Level Metric
Definition
Formula
Formula Variable A
Formula Variable B
Exceptions
Measurement Method
Associated Hours of Operation
*** Eligible
Continuous Improvement Eligible
Weighting
 
Percent of new user account setup requests completed within the target timeframe
Key Measurement
***% of requests completed within *** days
Measures the time taken between processing of approved request to setup the
account(s)
Service Level Achievement = (A/B) * 100%
A=Number of successfully completed requests
B= Total number of requests in the Measurement Period
Any hold in approval processes or Change Request initiated by CoreLogic
OPAS Service Requests
Business Hours
Yes, provided that if any single request is not resolved within *** (***) days,
then this *** exception shall not apply
No
***
 
Percent of user terminations that are completed within the target timeframe
Critical Service Level
***% within *** hours and 100% within ***hours
Measures the time taken between processing of approved request to terminate the
account(s)
Service Level Achievement = (A/B) * 100%
A=Number of successfully completed requests
B= Total number of requests in the Measurement Period
Any hold in approval processes or Change Request initiated by CoreLogic

Any termination requests over 40 during a given day will not be measured
OPAS Service Requests
24x7
No
No
***%






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 162

--------------------------------------------------------------------------------













MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-3.2
RESERVED












This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.














CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 163

--------------------------------------------------------------------------------















MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-3.3
CRITICAL DELIVERABLES












This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.












CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 164

--------------------------------------------------------------------------------



Schedule A-3.3
Critical Deliverables
1.
INTRODUCTION

1.1
Agreement. This Schedule A-3.3 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MSA or the other Schedules to
the MSA or Supplement A.

2.
CRITICAL DELIVERABLES

As of the Supplement Effective Date, there are no Critical Deliverables
applicable to this Supplement.



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 165

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS











MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A
 




SCHEDULE A-4
PRICING AND FINANCIAL PROVISIONS






This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed without
the prior written permission of the Parties.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 166

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-4
Pricing and Financial Provisions


1.
INTRODUCTION.

1.1
Agreement. This Schedule A-4 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA or the other Schedules to the MSA.

2.
SCHEDULES.

The following documents are attached to and incorporated by reference in this
Schedule:
Schedule A-4.1        Baseline Charges
Schedule A-4.2        Resource Unit Definitions
Schedule A-4.3        Baseline Volumes
Schedule A-4.4         ARC/RRC Rates
Schedule A-4.5        Transition Charges and Transformation Charges
Schedule A-4.6        Financial Responsibility Matrix
Schedule A-4.7        Rate Card
Schedule A-4.8         Termination Charges
Schedule A-4.9         Invoicing
Schedule A-4.10     Chargeable Projects
Schedule A-4.11     Project Pool
Schedule A-4.12        ***




3.
DEFINITIONS. The following capitalized terms shall have the meanings set forth
in this Section. Other capitalized terms used in this Schedule shall have the
respective meanings set forth in Schedule 1 to the MSA or Schedule A-1 to
Supplement A.

“Actual RU” has the meaning given in Section 5.2(d).
“Additional Resource Charge” or “ARC” means the additional per Resource Unit
Charge, as calculated in accordance with Section 5.3(b), if the Actual RU for a
Resource Unit is greater than the Resource Unit Baseline applicable to such
Resource Unit.
“ARC Rate” means the rate provided in Schedule A-4.4 to be charged by Supplier
to CoreLogic for any ARC for the applicable Resource Unit. The ARC Rate shall be
equal to the RRC Rate.
“ARC/RRC Rate” means the rate that is the ARC Rate and RRC Rate.
“Band” has the meaning given in Section 5.3(c).

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 167

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

“Baseline Charges” for any Resource Unit and Contract Year (or other time period
as specified in this Supplement) means the fixed Charges to CoreLogic for
CoreLogic’s utilization of the quantity of Resource Units included in the
Resource Baseline for such Resource Unit and Contract Year (or other time period
as specified in this Supplement) as set out in Schedule A-4.1.
“Chargeable Project” has the meaning given in Schedule A-4.10.
“Fixed Fee” means those Charges under this Supplement or a Work Order that are
not subject to adjustment (e.g., by ARCs or RRCs) within the scope of the
associated Service.
“Fixed Fee Breakdown” has the meaning given in Section 7.2(a).
“Fixed Fee Project” has the meaning given in Section 7.2(a).
“***” has the meaning given in Section 5.1(b).
“Productive Hours” has the meaning given in Section 7.3(a).
“Project” means a Chargeable Project or a New Service that the Parties agree to
be performed as a project.
“Project Charges” has the meaning given in Section 7.1.
“Resource Unit” or “RU” means, with respect to Resource Unit-Based Services, a
unit of consumption of resources that is to be measured under Supplement A to
determine CoreLogic’s actual utilization compared to the applicable Resource
Unit Baseline.
“Resource Unit-Based Charges” has the meaning given in Section 5.2(a).
“Resource Unit-Based Services” means Services that are charged on a Resource
Unit basis.
“Resource Unit Baseline” for a Resource Unit means the quantity of such Resource
Units that are included in the Baseline Charges set forth in Schedule A-4.3 for
such Resource Unit.
“Reduced Resource Credit” or “RRC” means the reduced per Resource Unit credit,
as calculated in accordance with Section 5.3(b), if the Actual RU for a Resource
Unit is less than the Resource Unit Baseline applicable to such Resource Unit.
“RRC Rate” means the rate provided in Schedule A-4.4 to be charged by Supplier
to CoreLogic for any RRC for the applicable Resource Unit. The RRC Rate shall be
equal to the ARC Rate.
“Service Area” means the Services associated with a statement of work set forth
in Schedule A-2 (e.g., Cross Functional, Service Management, Service Desk).
“Supplier Overhead Functions” has the meaning given in Section 13.
“T&M Project” has the meaning given in Section 7.2(b).
“Wind Down Costs” has the meaning given in Schedule A-4.8.3.
4.
TYPES OF CHARGES.

4.1
Generally. The Charges for the Services provided under this Supplement for each
month shall consist of the following, as they may be adjusted pursuant to
Sections 9 (Economic Change Adjustment) and 10 (Other Adjustments) and subject
to any applicable credits:


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 168

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(a)
Fixed Fees for such month, in accordance with Section 5.1;

(b)
Resource Unit-Based Charges for such month, in accordance with Section 5;

(c)
Charges for New Services, in accordance with Section 6 (which may include
Charges for New Services performed as Projects, in accordance with Section 7);

(d)
Charges for Projects, in accordance with Section 7;

(e)
Charges for Transition Services, in accordance with Section 8;

(f)
Termination Charges, in accordance with Section 11;

(g)
Charges for Transformation Services, in accordance with Section 14; and

(h)
Charges for Disengagement Services, in accordance with Section 20.8(d) of the
MSA.

4.2
Full Compensation. Except as otherwise expressly specified in the Agreement, the
Charges specified in Section 4.1 shall fully compensate Supplier for providing
the Services, and CoreLogic shall not be required to pay Supplier any amounts
for the Services in addition to such Charges. Supplier is responsible for the
accuracy and completeness of the operational and financial assumptions it has
made in developing its pricing, and if such assumptions, except those
assumptions expressly stated in this Schedule A-4 or the applicable Work Order,
are incorrect or incomplete, Supplier shall not be entitled to adjust its
pricing or any other terms of this Supplement, or to assess additional fees for
the Services. If an assumption is explicitly stated in this Schedule A-4 or the
applicable Work Order, Supplier shall have the right to adjust its pricing or
the other terms of this Supplement or assess additional fees for the Services
only to the extent that the assumption states the consequence of the assumption
being incorrect and, if applicable, the *** for making such adjustment.

4.3
First and Last Month’s Charges. The Charges for the first and last months of the
Supplement Term in which such Charges are owed Supplier under this Supplement
shall be prorated on a per diem basis based on the number of days the applicable
Services are provided by Supplier to CoreLogic in the relevant month.

4.4
Charging Method For Each Service Area. As of the Supplement Effective Date, the
Services for the Service Areas shall be charged as follows:


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 169

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Service Area
Schedule Reference
Charging Method
Cross Functional Services
Schedule A-2.1
***
Service Management Services
Schedule A-2.2
***
Service Desk Services
Schedule A-2.3
***
Server Services
Schedule A-2.4
***
Storage Backup Services
Schedule A-2.5
***
End User Device Support and Messaging Services
Schedule A-2.6
***
Data Center, Mainframe, Production Control, & Monitoring Services
Schedule A-2.7
***
Electronic Data Exchange Services
Schedule A-2.8
***
Network Services
Schedule A-2.9
***
Disaster Recovery Services
Schedule A-2.12
***



5.
CHARGES.

5.1
Fixed Fees.

(a)
If this Supplement specifies a Charge for a Service without specifying a
Resource Unit, such Charge shall be a Fixed Fee. For Services specified to be
performed as a Fixed Fee, unless otherwise specified in this Supplement, Charges
for all resources, Systems, Materials, products and Deliverables *** by Supplier
are included with the Fixed Fees.

(b)
“***” shall mean recurring Fixed Fees that are not subject to adjustment based
on the consumption of Resource Units. Schedule A-4.12 sets forth the *** for
each calendar year of the Supplement Term. For avoidance of doubt, Fixed Fees
for Transition Services are not ***.

(c)
All *** shall be specifically set forth in the applicable Work Order or this
Supplement. If the applicable Work Order or this Supplement specifies a ***,
Supplier shall invoice the amount of such *** for the applicable month as
provided in Section 12.1(a) of the MSA. If the applicable Work Order or this
Supplement specifies an ***, unless otherwise expressly specified in such Work
Order or this Supplement, Supplier shall invoice CoreLogic in each month when
such *** applies an amount equal to such Ongoing Fixed Fee divided by twelve
(12).

5.2
Overview of Resource Unit-Based Charges.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 170

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(a)
Resource Unit-Based Charges. All Resource Unit-Based Services shall be charged
in accordance with this Section 5 (such Charges, “Resource Unit-Based Charges”).
Resource Unit-Based Charges consist of Baseline Charges, as adjusted by
Additional Resource Charges and Reduced Resource Credits. For clarity, Resource
Unit-Based Charges shall be calculated in accordance with Section 5.2(b) below
(i.e., based upon the actual number of Resource Units consumed by CoreLogic).

(b)
Calculation of Resource Unit-Based Charges. The total Resource Unit-Based
Charges for each applicable Service Area shall be equal to the sum of all
Baseline Charges and incremental Additional Resource Charges for such Service
Area, less any Reduced Resource Credits for such Service Area, all as described
in this Section 5.

(c)
Resource Unit-Based Charges are Cost-Inclusive. For the avoidance of doubt, the
Resource Unit-Based Charges include:

(i)
All labor costs (e.g., overhead and management) of Supplier with respect to the
Supplier Personnel performing the Resource Unit-Based Services.

(ii)
All other costs and expenses for all resources, supplies, Systems, Materials,
products and deliverables *** by Supplier in the provision of the Resource
Unit-Based Services.

(d)
Measurement and Reporting of Actual Resource Units. Subject to and without
limiting Section 5.1(a), Supplier shall, on the *** (***) day of each calendar
month of the Supplement Term, track the number of Resource Units consumed by
Service Area during such month (“Actual RUs”) and Supplier shall provide such
information to CoreLogic as part of the applicable monthly invoice.

5.3
Resource Unit Baseline and Baseline Charges. Schedule A-4.3 sets forth the
Resource Unit Baseline for each month of the Term. Schedule A-4.1 lists the
Baseline Charge for each Service Area.

(a)
Reserved.

(b)
Additional Resource Charges and Reduced Resource Credits

(i)
To calculate Additional Resource Charges, Supplier shall compare the Actual RUs
during each month of the Term with the Resource Unit Baseline for that Resource
Unit as specified in Schedule A-4.3. If Actual RUs for a Resource Unit for a
month exceeds the Resource Unit Baseline for such Resource Unit, the Additional
Resource Charge shall be equal to A x (B - C), where:

A
=    the ARC/RRC Rate for such Resource Unit during such month,

B
=    the Actual RUs for such Resource Unit for such month, and

C
=     the Resource Unit Baseline for such Resource Unit for such month.

For avoidance of doubt, if B < C, the ARC will be zero.
For example, if:
A.
Actual RUs = 120;

B.
The Resource Unit Baseline = 100; and

C.
The ARC/RRC Rate = $5.00;


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 171

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

then
D.
ARC = (120 - 100) x $5

E.
ARC = 20 x $5

F.
ARC = $100.

(ii)
To calculate Reduced Resource Credits, Supplier shall compare the Actual RUs
during each month of the Term with the Resource Baseline for that Resource Unit
as specified in Schedule A-4.3. If the Actual RUs for a Resource Unit for a
month are less than the Resource Baseline for such Resource Unit, the Reduced
Resource Credit shall be A x (C - B), where:

A
=    the ARC/RRC Rate for such Resource Unit during such month,

B
=    the Actual RUs for such Resource Unit for such month, and

C
=     the Resource Unit Baseline for such Resource Unit for such month.

For avoidance of doubt, if B > C, the RRC will be zero.
For example, if:
A.
Actual RUs are 80;

B.
The Resource Unit Baseline is 100; and

C.
The ARC/RRC Rate is $5.00;

then
D.
RRC = (100 - 80) x $5

E.
RRC = 20 x $5

F.
RRC = $100.

(c)
The “***” Resource Unit identified in Schedule A-4.3 has a “Band” or number of
Resource Units associated with such Resource Unit and the applicable ARC/RRC
Rates. The Band for such Resource Unit shall be calculated as follows: (i) the
upper end of the Band shall be calculated as the largest whole number included
within the Band percentage and (ii) the lower end of the Band shall be
calculated as the smallest whole number included within the Band percentage. If
the number of Resource Units in any Resource Category is outside the Band for
any *** (***) *** months, then:

(1)
Supplier shall prepare and present to CoreLogic a written proposal at least ***
(***) *** prior to the proposed effective date of the *** described in such
proposal, which proposal will set forth *** to the applicable ***, ***, ***, ***
and *** based upon the *** of the *** upon ***, including the effect of any ***,
and any ***, ***, *** and *** that have been lost or can be achieved;

(2)
CoreLogic will have at least *** (***) days to review and respond to such ***;


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 172

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(3)
the Parties shall attempt to agree upon *** to the applicable ***, ***, ***, ***
and *** described in Supplier’s ***;

(4)
if the Parties are unable to agree upon the *** within *** (***) *** after
CoreLogic responds to Supplier’s ***, the matter shall be addressed through the
*** set forth in ***; and

(5)
until the matter is so resolved, the ***, ***, ***, ***, and *** (as the case
may be) that shall apply to the Resource Unit outside of the Band shall ***.

6.
NEW SERVICES.

If, and to the extent that, CoreLogic requires Supplier to perform any New
Services in accordance with the Agreement, the Charges for such New Services
shall be priced in accordance with the applicable Change Order, Work Order, or
this Supplement in accordance with Section 4.3 of the MSA. CoreLogic may ***
Supplier to perform activities that constitute New Services on a Project basis
in accordance with Section *** of the MSA and Section 7 below.
7.
NEW SERVICES PERFORMED AS PROJECTS.

7.1
Overview. Work activities can only be performed and charged by Supplier as a
Project (a) as specified in Schedule A-4.10 with respect to Chargeable Projects
or (b) to the extent such activities are New Services, and only if such New
Services are to be performed as a Project in accordance with this Section 7. If
CoreLogic *** Supplier to perform such New Services on a Project basis, Supplier
shall perform such New Services in accordance with this Section 7, and such New
Services will be charged as “Project Charges”.

7.2
Remuneration Models for Projects.

CoreLogic may engage Supplier to perform Projects or New Services as Projects in
accordance with an applicable Work Order that will be established by the Parties
for such Project. The specific pricing mechanism applicable to such Work Order
(e.g., one of the mechanisms described below in this Section or another
mechanism mutually agreed by the Parties) will be agreed by the Parties and
specified therein. Examples of pricing mechanisms that may be used for such
Projects are as follows:
(a)
Fixed Fee Projects. To the extent that a Project is identified as a “Fixed Fee
Project”, Supplier shall perform the New Services specified in the applicable
Work Order for the Fixed Fees that are specified in such Work Order. Fixed Fees
are not adjusted based on the actual time expended by Supplier Personnel in the
performance of the New Services. Unless otherwise specified in a Work Order, the
Fixed Fee shall be invoiced based upon CoreLogic’s Acceptance of Deliverables.
Each Work Order should specify the portion of the Fixed Fees to be invoiced by
Supplier upon CoreLogic’s Acceptance of a Deliverable. If the applicable Work
Order does not specify the portion of the Fixed Fees associated with each
Deliverable, then Supplier shall invoice the portion of the Fixed Fees allocated
to a specific month in the month after the month *** all *** Deliverables. With
respect to each Fixed Fee Project, Supplier shall provide a *** breakdown of the
estimated effort required to complete each Deliverable for such Project, by
resource category, skill type, skill level and location (the “Fixed Fee
Breakdown”). The Fixed Fee Breakdown must demonstrate that the Fixed Fee is
based on the applicable hourly rates in Schedule A-4.7, with an additional risk
contingency applied as Supplier reasonably deems appropriate, and any pricing
for specific Supplier assets.

(b)
Time and Materials (T&M) Projects. To the extent a Project is identified as a
“T&M Project”, payment shall be based, subject to Section 7.3, on the number of
Productive Hours spent by Supplier Personnel in performing the Services and
providing CoreLogic the applicable Deliverables as defined in the applicable
Work Order.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 173

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

7.3
T&M Project Calculation Rules.

(a)
“Productive Hours” means the number of hours actually worked by Supplier
Personnel to provide the Services. Productive Hours do not include:

(i)
Vacation time, holiday time, medical leave, jury duty, military leave,
non-productive commuter travel time, or other analogous time,

(ii)
Time not authorized under an applicable Work Order or otherwise in writing
(including, for clarity, by email) by CoreLogic, or

(iii)
Time devoted to any Supplier Overhead Functions (as defined below).

(b)
Supplier will invoice CoreLogic in each month for, and CoreLogic will pay in
accordance with Sections 12.1 and 12.2 of the MSA, with respect to each
individual Supplier Personnel, the product of:

(i)
the hourly rate applicable to him or her in his or her role in such month as set
forth in the hourly rate card set forth in Schedule A-4.7

multiplied by
(ii)
subject to the limitations in Section 7.3(c), the number of Productive Hours
that he or she devoted to providing Services during such month.

(c)
Invoicing is subject to the following limitation:

(i)
If the Parties have expressly agreed on a maximum number of Productive Hours in
a Work Order (i.e., a fee cap and not an estimate), Supplier will not charge for
Productive Hours beyond such maximum.

7.4
Productive Hours Reports. Supplier shall provide a monthly report showing all
Productive Hours worked by Supplier Personnel for all work performed for T&M
Projects and capped T&M Projects.

7.5
Project Termination.

(a)
Unless otherwise provided in a Work Order, CoreLogic may terminate a Work Order
for Project Services for convenience by providing Supplier at least *** (***)
business days’ notice prior to the effective date of such termination.

(b)
In such case, CoreLogic shall pay (i) with respect to all such Work Orders
except Fixed Fee Project Work Orders, for all Services rendered by Supplier
under such Work Order through the effective date of such termination in
accordance with the pricing mechanism specified in such Work Order, (ii) with
respect to Fixed Fee Project Work Orders, (A) the Fixed Fees attributable to
completed Project deliverables that have been Accepted prior to the effective
date of termination; and (B) a pro rata portion of the Fixed Fees associated
with any Project deliverables in progress or not yet Accepted as of the
effective date of termination (based upon the actual percentage of the work
performed and to the extent Supplier has not, without CoreLogic approval, begun
work on a Project deliverable in advance of the Project schedule). The maximum
number of hours included in the calculation of such early termination payment
shall not exceed the planned Supplier hours (in accordance with the then-current
Project plan) through the effective date of such termination by more than ***
percent (***%).


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 174

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(c)
If a Work Order for Project Services performed under a T&M Project is terminated
by CoreLogic for convenience, the applicable hourly rates for the Supplier
Personnel performing the terminated Project Services shall be deemed to be the
rates that would have applied had the initial commitment been for a period of
time ending on the date of actual termination. With respect to Fixed Fee Project
Work Orders terminated by CoreLogic for convenience, the Fixed Fee shall be ***
in the same way based upon the *** and the rates that would have applied had the
initial commitment been for a period of time ending on the date of actual
termination.

(d)
If CoreLogic terminates a Work Order for Project Services for convenience,
CoreLogic shall reimburse Supplier for any travel and living expenses identified
as “non cancelable” travel and living expenses in such Work Order that would
otherwise be due under Section 7.6. If the Work Order specified that Supplier
was to procure third party Equipment or Third Party Software in order to provide
the Project Services, *** shall *** *** for the *** of the Equipment or Software
but only to the extent such *** would qualify as *** under Schedule ***. Upon
*** of such ***, Supplier shall cause the title and ownership of such third
party Equipment or Third Party Software to pass to CoreLogic.

7.6
Project Services Out-of-Pocket Expenses. Unless otherwise agreed in the
applicable Work Order, CoreLogic shall reimburse Supplier for actual and
necessary travel and living expenses reasonably incurred by Supplier Personnel
in providing Project Services, subject to and in accordance with the terms set
forth below:

(a)
The travel and living expenses to be reimbursed by CoreLogic shall not exceed
the cap agreed upon and specified in the applicable Work Order. The actual
amount of reimbursable expenses shall not thereafter exceed such agreed cap by
greater than *** of the budgeted Charges under such Work Order, unless agreed
otherwise.

(b)
Supplier will comply with CoreLogic’s travel policies. If compliance with
Supplier’s travel policies will result in lower reimbursable expenses for
CoreLogic, Supplier shall report such policies to CoreLogic and, upon
CoreLogic’s approval, comply with such policies.

(c)
CoreLogic shall not be obligated to pay or reimburse Supplier or Supplier
Personnel for non-productive commuter travel time.

(d)
CoreLogic shall not be obligated to reimburse Supplier for travel and living
expenses incurred by Supplier Personnel in performing Project Services at any
CoreLogic Facility located within the same number of miles for a round trip
between that individual’s place of residence and his or her local office.

(e)
CoreLogic shall not be obligated to pay moving expenses or other relocation
expenses incurred by Supplier Personnel who are working on a Project (e.g., if
Supplier elects to transfer an existing Supplier employee from one city to
another instead of using a local employee or hiring a new employee locally, or
if Supplier hires a new employee from elsewhere in the country who thus must
move to start work).

(f)
Entertainment by or on behalf of Supplier Personnel shall be at no cost to
CoreLogic or the Eligible Recipients.

(g)
Supplier shall provide a summary report of expenses broken down by major
categories (e.g., airfare, hotels and meals). CoreLogic or Eligible
Recipient-specific requirements for this report may vary by Work Order. Without
limitation of Section 9.10(a) of the MSA, Supplier shall maintain documentation
for all invoiced travel and living expenses and, at CoreLogic’s request, shall
provide CoreLogic with copies of such documentation.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 175

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

8.
TRANSITION SERVICES

CoreLogic shall pay fixed Charges for Transition Services (“Transition Charges”)
as set forth in Schedule A-4.5.
9.
ECONOMIC CHANGE ADJUSTMENT.

9.1
Definitions.

(a)
“Actual Economic Change Percentage” means the percentage calculated by comparing
the then-current December Economic Change Index as of the date of applicable
Annual ECA Event with the Economic Change Index published in *** the previous
year. For example, for an Annual ECA Event on January 1, ***, the Actual
Economic Change Percentage would be calculated by comparing the *** index with
the *** index.

(b)
“Annual ECA Event” has the meaning given in Section 9.2(a).

(c)
“ECA Element” means an element of the Charges described in this Schedule A-4
that is subject to Economic Change Adjustments. The only ECA Elements for
Supplement A are identified in Section 9.3.

(d)
“ECA Percentage” means, for each ECA Element, the applicable Actual Economic
Change Percentage; provided, that if the Actual Economic Change Percentage is
*** than *** percent (***%), the ECA Percentage shall equal *** percent (***%)
plus *** of the percentage by which the *** exceeds *** percent (***%). For
example, if *** is *** percent (***%), the ECA Percentage would be *** percent
(***%).

(e)
“Economic Change Adjustment” or “ECA” means a change to the amount or rate of an
ECA Element in accordance with this Section 9.

(f)
“Economic Change Index” means percent change in *** for *** city average, ***
(***) by the *** (available at ***).

(g)
“Sensitivity-Adjusted Economic Change Percentage” has the meaning given in
Section 9.2(b).

(h)
“Sensitivity Factor” means, for each ECA Element, the percentage identified in
Section 9.3 for such ECA Element, which represents the portion of the ECA
Element costs that are sensitive to economic change. The Sensitivity Factors
shall not be adjusted except as agreed by the Parties.

9.2
Application of ECA to ECA Elements.

(a)
Annual Application. On January 1, ***, and annually thereafter (each, an “Annual
ECA Event”), the Parties will apply an Economic Change Adjustment to each of the
ECA Elements in accordance with this Section 9.2. The Parties will calculate
such Economic Change Adjustment in accordance with this Section 9.2 after the
*** publishes the then-current *** Economic Change Index (which may occur on or
after the date of the applicable Annual ECA Event); provided, however, that such
Economic Change Adjustments shall be retroactively effective as of January 1 of
the calendar year of such Annual ECA Event (e.g., January 1, ***, January 1,
***).

(b)
Calculation of ECA. For each ECA Element, the Economic Change Adjustment shall
be calculated by multiplying the ECA Percentage (using the applicable ECA
Percentage for such ECA Element, as identified in Section 9.3) with the
applicable Sensitivity Factor for such ECA Element to create the
“Sensitivity-Adjusted Economic Change Percentage”. For example, if there is an
ECA Percentage of 3% with a Sensitivity Factor of 50%, the Sensitivity-Adjusted


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 176

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Economic Change Percentage would be ((0.03 * 0.5) * 100), or 1.5%. The new value
of the ECA Element shall be equal to (A * (1 + B)), where A is the value of the
ECA Element prior to the Annual ECA Event and B is the Sensitivity-Adjusted
Economic Change Percentage. For example, if a monthly Baseline Charge is $100
prior to the Annual ECA Event and the Sensitivity-Adjusted Economic Change
Percentage is 1.5%, the updated value of such monthly Baseline Charge shall be
(100 * (1 + 0.03)), or $101.5.
9.3
ECA Elements and Sensitivity Factors.

ECA Element
Sensitivity Factor
***
***%
***
***%
*** as set forth in Schedule ***
***%



10.
OTHER ADJUSTMENTS.

The pricing in this Schedule A-4 may be subject to additional adjustments
pursuant to Section 11.4 (Extraordinary Events) and Section 11.6 (CoreLogic
Benchmarking Reviews) of the MSA.
11.
TERMINATION CHARGES.

The Termination Charges associated with this Supplement A are set forth in (a)
Schedule A-4.8 and (b) Section 7.5 above with respect to the payment of amounts
identified therein in connection of a termination of a Work Order for Project
Services, and the Parties agree that there are no additional Termination Charges
that are applicable to this Supplement A.
12.
INVOICING.

All invoices shall be in accordance with Section 12.1 of the MSA and in the
applicable format set forth in Schedule A-4.9.
13.
SUPPLIER OVERHEAD FUNCTIONS.

Supplier shall *** Supplier Overhead Functions *** of the Services. Subject to
Section 13(b) below, Supplier Overhead Functions shall not constitute *** or
***, unless otherwise expressly agreed by the Parties. “Supplier Overhead
Functions” mean functions performed by Supplier to support its business or
delivery of Services, including the following:
(a)
Management other than by project managers, project staff, team
leaders/supervisors and their immediate managers;

(b)
Performing any *** functions, except to the extent that CoreLogic has
specifically engaged Supplier to perform *** functions in a Project or as New
Services);

(c)
Performing monitoring, measurement and reporting activities required by the
Agreement to measure Supplier’s performance and resource usage, including
Service Level administration, monitoring, and metrics/measurement tools
implementation related to the delivery of the Services,


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 177

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

except to the extent CoreLogic has specifically engaged Supplier to perform such
activities in a Project or as New Services (and as specifically set forth in the
pricing for such Project or New Services);
(d)
Performing resource management activities internal to Supplier such as
Supplier-dictated recruiting and Supplier internal human resources functions;

(e)
Performing Supplier’s internal account management functions, such as performing
as a member of Supplier’s pricing, financial or accounting teams;

(f)
Performing Supplier’s internal administrative functions, such as billing
functions, administrative and secretarial assistance, promotion, publicity and
internal management;

(g)
Performing quality assurance activities to monitor Supplier’s performance;

(h)
Reserved.

(i)
All Supplier ***-related activities (technology, business, financial/budget,
data center capacity support, etc.);

(j)
Performing activities required to train Supplier Personnel, including skills
training, orientation on all applicable CoreLogic safety, security and
environmental rules, policies and procedures, and orientation to the CoreLogic
environment, but not including training required by CoreLogic that is specific
to CoreLogic’s business and not general to the Services provided by Supplier;

(k)
The development, implementation and execution of *** programs for Supplier
Personnel and the *** of standard project management processes and
methodologies;

(l)
Implementing activities and tools to promote *** of *** except to the extent
CoreLogic has specifically engaged Supplier to perform such activities in a
Project or as New Services (and as specifically set forth in the pricing for
such Project or New Services);

(m)
Performing work to develop *** as a result of any Service Level Default and work
associated with rework that is due to the fault of Supplier or for which
Supplier is otherwise responsible for the cost of performing under the MSA;

(n)
Using *** or other *** groups within Supplier’s organization, so long as such
use is in connection with the performance of the Services, where such use has
been approved by the Supplier or where such use is required to enable Supplier
to provide the Services;

(o)
Activities and tools implemented by Supplier either at its discretion or as
required to meet its obligations under the MSA;

(p)
Managing *** relationships and resources as required under the MSA;

(q)
Preparing all *** and proposals for Projects and/or New Services; and

(r)
Performing all activities associated with transitioning Supplier Personnel to
the CoreLogic account, including with respect to new or replacement personnel,
and associated knowledge transfer and training as necessary or appropriate for
the provision of the Services.

14.
TRANSFORMATION SERVICES.

CoreLogic shall pay Charges for Transformation (“Transformation Charges”) as set
forth in Schedule A-4.5.

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 178

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 179

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-4.1 Baseline Charges
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Baseline Charges
2012
2013
2014 **
2015
2016
2017
2018
2019
2020 *
Total
***
 
 
 
 
 
 
 
 
 
***
Account and Service Management
-
***
***
***
***
***
***
***
***
***
DR
-
***
***
***
***
***
***
***
***
***
Chargeable Project Management
-
***
***
***
***
***
***
***
***
***
Telecom Expense Management
-
***
***
***
***
***
***
***
***
***
***
 
 
 
 
 
 
 
 
 
***
Network
-
***
***
***
***
***
***
***
***
***
End User Device Support and Messaging
-
***
***
***
***
***
***
***
***
***
Employee Service Desk
-
***
***
***
***
***
***
***
***
***
Mainframe
-
***
***
***
***
***
***
***
***
***
Midrange and Server
-
***
***
***
***
***
***
***
***
***
Storage
-
***
***
***
***
***
***
***
***
***
Backup
-
***
***
***
***
***
***
***
***
***
Cross Functional and Media Center
-
***
***
***
***
***
***
***
***
***
Security
-
***
***
***
***
***
***
***
***
***
 
 
 
 
 
 
 
 
 
 
***
Totals
-
***
***
***
***
***
***
***
***
***
 
*
2020 fees represent charges for January of 2020 only
 
 
 
 
 
 
**
2014 Mainframe fees cover charges for the first six months of the year.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
On the January 2013 invoice, *** will provide a*** to *** in the amount of $***
 
 
 
 
 
 
 






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 180

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS







MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-4.2
RESOURCE UNIT DEFINITIONS






This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.



***

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 181

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-4.2
Resource Unit Definitions


1.1
Introduction.

1.1.1
Agreement. This Schedule A-4.2 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule A-1 to Supplement A, Schedule 1 to the MSA or the other Schedules to
the MSA or Supplement A.

The following terms have the meanings specified below:
“Configuration Management Database” or “CMDB” is a database that identifies and
tracks relevant information and relationships about Configuration Items (CI) and
any changes made to CI in a comprehensive and systematic fashion.


“FTE” or “Full Time Equivalent” means the full-time equivalent of a Supplier
Personnel performing Services for a minimum of *** Hours per Contract Year
effort (whether by one person or more than one person). Each dedicated FTE shall
be deemed to be a fraction of an FTE equal to the number of *** Hours worked by
such dedicated FTE in a Contract Year divided by ***.


“Service Request” means any request from the authorized user to add, remove or
change to a service. One request may contain one or more related tasks.


1.1.4
General. This Schedule describes the terms and definitions of billable Resource
Units applicable to Supplement A. There are no other billable Resource Units
applicable to Supplement A.

1.2
Network Services

This Section details the Resource Units associated with Schedule A-2.9 (Network
Services)
1.2.1
Network Switch/Router

“Network Switch/Router” means a network switch/router device for which Supplier
performs Network Services that is installed and located outside of a Supplier
Data Center. For clarity, Supplier owned routers and switches located within a
Supplier Facility are supported in accordance with Schedule A-2, but are
excluded from the measurement of this Resource Unit unless the router or switch
is specifically requested by CoreLogic and is not otherwise required to provide
Services in accordance with this Agreement and Service Levels.
Resource Unit Definition: Each Network Switch/Router as measured using data from
the CMDB (excluding Network Switch/Routers that do not meet the definition
above) on the fifteenth day of the applicable calendar month shall be equal to
one (1) Resource Unit.
1.2.2
Physical Firewall - Clustered

“Physical Firewall - Clustered” means a physical firewall device that is
configured in an active/passive or active/active pair with failover mode, for
which

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 182

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Supplier performs Network Services that is installed and located outside of a
Supplier Data Center. For clarity, Supplier provided Firewalls located within a
Supplier Facility are supported in accordance with Schedule A-2, but are
excluded from the measurement of this Resource Unit unless the additional
Physical Firewall - Clustered is specifically requested by CoreLogic and is not
otherwise required to provide Services in accordance with this Agreement and
Service Levels.
Resource Unit Definition: Each Physical Firewall - Clustered as measured using
data from the CMDB (excluding Firewalls that do not meet the definition above)
on the fifteenth day of the applicable calendar month shall be equal to one (1)
Resource Unit.
1.2.3
Physical Firewall - Standalone

“Physical Firewall - Standalone” means a single standalone physical firewall
device for which Supplier performs Network Services that is installed and
located outside of a Supplier Data Center. For clarity, Supplier provided
Firewalls located within a Supplier Facility are supported in accordance with
Schedule A-2, but are excluded from the measurement of this Resource Unit unless
the additional Physical Firewall - Standalone is specifically requested by
CoreLogic and is not otherwise required to provide Services in accordance with
this Agreement and Service Levels.
Resource Unit Definition: Each Physical Firewall - Standalone as measured using
data from the CMDB (excluding Firewalls that do not meet the definition above)
on the fifteenth day of the applicable calendar month shall be equal to one (1)
Resource Unit.
1.2.4
Virtual Firewall - Clustered

“Virtual Firewall - Clustered” means a virtual firewall device that is
configured in an active/passive or active/activepair with failover mode, for
which Supplier performs Network Services that is installed and located outside
of a Supplier Data Center. For clarity, Supplier provided Firewalls located
within a Supplier Facility are supported in accordance with Schedule A-2, but
are excluded from the measurement of this Resource Unit unless the additional
Virtual Firewall - Clustered is specifically requested by CoreLogic and is not
otherwise required to provide Services in accordance with this Agreement and
Service Levels.
Resource Unit Definition: Each Virtual Firewall - Clustered as measured using
data from the CMDB (excluding Firewalls that do not meet the definition above)
on the fifteenth day of the applicable calendar month shall be equal to one (1)
Resource Unit.
1.2.5
Virtual Firewall - Standalone

“Virtual Firewall - Standalone” means a single standalone physical firewall
device for which Supplier performs Network Services that is installed and
located outside of a Supplier Data Center. For clarity, Supplier provided
Firewalls located within a Supplier Facility are supported in accordance with
Schedule A-2, but are excluded from the measurement of this Resource Unit unless
the additional Virtual Firewall - Standalone is specifically requested by
CoreLogic and is not otherwise required to provide Services in accordance with
this Agreement and Service Levels.
Resource Unit Definition: Each Virtual Firewall - Standalone as measured using
data from the CMDB (excluding Firewalls that do not meet the definition above)
on the fifteenth day of the applicable calendar month shall be equal to one (1)
Resource Unit.

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 183

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

1.2.6
Security Appliances

“Security Appliance” means a purpose built Security Appliance including adaptive
security appliances, web security appliances, key management appliances,
encryption appliances, IPS devices, IDS devices, Security Information and Event
Management appliances, and content filters that are in production and located
outside of a Supplier Data Center. For clarity, Supplier provided Security
Appliances located within a Supplier Facility are supported in accordance with
Schedule A-2, but are excluded from the measurement of this Resource Unit unless
the additional Security Appliance is specifically requested by CoreLogic and is
not otherwise required to provide Services in accordance with this Agreement and
Service Levels
Resource Unit Definition: Each Security Appliance as measured using data from
the CMDB (excluding Security Appliances that do not meet the definition above)
on the fifteenth day of the applicable calendar month shall be equal to one (1)
Resource Unit.
1.2.7
VOIP Phone

“VOIP Phone” means a VOIP phone device at supported Facilities for which
Supplier performs VOIP Services.
Resource Unit Definition: Each VOIP Phone as measured using data from the call
management system on the fifteenth day of the applicable calendar month shall be
equal to one (1) Resource Unit.
1.2.8
Miscellaneous Network Devices

“Miscellaneous Network Device” means a purpose-built network device for which
Supplier performs Network Services which is not included in the other network
device charges in this Schedule A-4.2. Miscellaneous Network Devices include ***
and ***. For clarity, Supplier provided Miscellaneous Network Devices located
within a Supplier Facility are supported in accordance with Schedule A-2, but
are excluded from the measurement of this Resource Unit unless the additional
Miscellaneous Network Device is specifically requested by CoreLogic and is not
otherwise required to provide Services in accordance with this Agreement and
Service Levels.
Resource Unit Definition: Each Miscellaneous Network Device as measured using
data from the CMDB (excluding Miscellaneous Network Devices that do not meet the
definition above) on the fifteenth day of the applicable calendar month shall be
equal to one (1) Resource Unit.
1.2.9
Load Balancer - Clustered

“Load Balancer - Clustered” means two purpose-built devices configured in an
active/passive or active/active pair with failover mode used to manage and
distribute workload across multiple computing resources. For clarity, Supplier
provided Load Balancers located within a Supplier Facility are supported in
accordance with Schedule A-2, but are excluded from the measurement of this
Resource Unit unless the additional Load Balancer - Clustered is specifically
requested by CoreLogic and is not otherwise required to provide Services in
accordance with this Agreement and Service Levels.
Resource Unit Definition: Each Load Balancer – Clustered as measured using data
from the CMDB (excluding Load Balancers that do not meet the definition above)
on the fifteenth day of the applicable calendar month shall be equal to one (1)
Resource Unit.

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 184

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

1.2.10
Load Balancer - Standalone

“Load Balancer - Standalone” means a purpose-built device used to manage and
distribute workload across multiple computing resources. For clarity, Supplier
provided Load Balancers located within a Supplier Facility are supported in
accordance with Schedule A-2, but are excluded from the measurement of this
Resource Unit unless the additional Load Balancer - Standalone is specifically
requested by CoreLogic, and is not otherwise required to provide Services in
accordance with this Agreement and Service Levels.
Resource Unit Definition: Each Load Balancer - Standalone as measured using data
from the CMDB (excluding Load Balancers that do not meet the definition above)
on the fifteenth day of the applicable calendar month shall be equal to one (1)
Resource Unit.
1.2.11
Wireless Access Points

“Wireless Access Point” means a Network wireless access point device located at
CoreLogic Facilities for which Supplier performs Network wireless Services.
Resource Unit Definition: Each Wireless Access Point as measured using data from
CMDB on the fifteenth day of the applicable calendar month shall be equal to one
(1) Resource Unit.
1.2.12
Network IMADS

“Network IMAD” means installs, moves, adds or removals (deletes) of Network
devices as requested by CoreLogic excluding IMADs resulting from activities
performed under Schedule A-13.
Resource Unit Definition: Each Network IMAD as measured using data from the
Supplier’s service management system during the applicable calendar month shall
be equal to one (1) Resource Unit.
1.3
End User Desktop Support.

This Section details the Resource Units associated with Schedule A-2.6 (End User
Desktop Support and Messaging Services).
1.3.1
EUC (Desktop/Laptop)

“EUC Device” means an end user computing device that is a desktop or laptop
personal computing device running a single Microsoft or Apple Operating System.
EUC Device Resource Unit represents the Charges for the Services (e.g., EUC
Services and Network Services) for all EUC Devices (other than Mobile Devices
and Thin Clients).
Resource Unit Definition: Each EUC Device as measured using data from the CMDB
on the fifteenth day of the applicable calendar month shall be equal to one (1)
Resource Unit.
1.3.2
Network Printer

“Network Printer” means: (A) a printing device that: (i) is connected to the
CoreLogic Network via Ethernet, (ii) is located at a CoreLogic Facility, and
(iii) to which Authorized Users are able to print using a EUC Device; and (B) is
in-service.
Resource Unit Definition: Each Network Printer as measured using data from CMDB
on the fifteenth day of the applicable calendar month shall be equal to one (1)
Resource Unit.
1.3.3
***Email Account


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 185

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

“Email Mailbox” means an authorized account on the CoreLogic email system for
which Supplier is required to provide content-filtering, including user
mailboxes, group mailboxes, or system mailboxes. *** Email Accounts shall not
include any accounts on the CoreLogic email system allocated to Supplier.
Resource Unit Definition: Each Email Mailbox as measured using data from
Exchange Messaging System (excluding Email Mailboxes that do not meet the
definition above) on the fifteenth day of the applicable calendar month shall be
equal to one (1) Resource Unit.
1.3.4
Mobile Device

A “Mobile Device” means a personal hand-held device used by an Authorized User
that provides the functions of a cellular phone and/or also allows the receipt
and creation of email messages. Mobile Devices exclude bar code readers, digital
scanners and RFI devices. The Resource Unit includes support of the Enterprise
Server for Active Sync.
Resource Unit Definition: Each Mobile Device as measured using data from the
Supplier’s mobile device management system (excluding Mobile Device that do not
meet the definition above) on the fifteenth day of the applicable calendar month
shall be equal to one (1) Resource Unit.
1.3.5
Desktop Application Packages

“Desktop Application Package” means any custom compilation of a
commercial-off-the-self ("COTS") or custom in-house application, packaged for
automated delivery and requested by CoreLogic, by image type as applicable
(e.g., *** variations, etc.). Desktop Application Packages include de-install
packages required for proper installation to an end user device. The pricing for
the Desktop Applications Package Resource Unit categories is on a services-only
basis.
Resource Unit Definition: Each Desktop Application Package as measured using
data from the Supplier’s service management system during the applicable
calendar month shall be equal to one (1) Resource Unit.
1.3.6
Desktop Image Management

“Desktop Image Management” means a pre-configured, deployable image validated on
one (1) or more currently supported desktop hardware platforms in the CoreLogic
environment. The pricing for the Desktop Image Management Resource Unit
categories is on a services-only basis.
Resource Unit Definition: Each Desktop Image Management as measured using data
from the Supplier Desktop Management System on the fifteenth day of the
applicable calendar month shall be equal to one (1) Resource Unit.
1.3.7
End User IMACDs - Campus

“End User IMACD - Campus” means physical installs, moves, adds, changes or
deletions for End User Devices as requested by CoreLogic at sites designated as
Campus facilities.
Resource Unit Definition: Each End User IMACD – Campus as measured using data
from the Supplier’s service management system during the applicable calendar
month shall be equal to one (1) Resource Unit.
1.3.8
End User IMACDs - Remote


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 186

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

“End User IMACD - Remote” means physical installs, moves, adds, changes or
deletions for End User Devices as requested by CoreLogic at sites not designated
as Campus facilities.
Resource Unit Definition: Each End User IMACD – Remote as measured using data
from the Supplier’s service management system during the applicable calendar
month shall be equal to one (1) Resource Unit.


1.4
Service Desk.

This Section details the Resource Units associated with Schedule A-2.3 (Service
Desk Services).
1.4.1
Service Desk Tickets

“Service Desk Ticket” means a ticket created by a Service Desk agent that is
initiated by the Authorized User by telephone or Self Service. One (1) such
Ticket equals one (1) Resource Unit. Tickets that are routed by the Supplier’s
service management system to Resolver Groups other than the Service Desk are
excluded from this Resource Unit.
Resource Unit Definition: Each Service Desk Ticket as measured using data from
the Supplier’s service management system during the applicable calendar month
shall be equal to one (1) Resource Unit.
1.5
Mainframe Services.

This Section details the Resource Units associated with Schedule A-2.7 (,
Mainframe, Services).
1.5.1
Mainframe Service

“Mainframe Services Unit” means a Mainframe Service that provides installed
mainframe processing capabilities of *** Millions of Instructions Per Second
(MIPS) and useable Direct Access Storage Drive (DASD) storage of *** terabytes.
Resource Unit Definition: Each Mainframe Services Unit as measured using data
from the CMDB on the fifteenth day of the applicable calendar month shall be
equal to one (1) Resource Unit.
1.5.2
Mainframe Tape

“ Mainframe Tape” means a physical tape mount associated with the mainframe.
Resource Unit Definition: Each Mainframe Tape as measured using data from the
mainframe system management facility records (SMF) during the applicable
calendar month shall be equal to one (1) Resource Unit.
1.6
Server (Services Only). This Section details the Resource Units associated with
Schedule A-2.4 (Server Services). Any Operating System instances that are used
to deliver Services already charged by different Resource Units (e.g., *** Email
Mailboxes, monitoring, DLP, etc.) as identified in CMDB will be excluded from
the device count.

1.6.1
Linux High OS Instance

“Linux High OS Instance” means an Operating System instance that operates on a
Linux Operating System platform on a Server at a CoreLogic Data Center or
Supplier Facility that CoreLogic has designated to (i) receive the “Linux High
OS Instance” Services described in Schedule A-2.4 (Server Services); and (ii)
have the applicable minimum computing requirements described in Appendix A
below.

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 187

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Resource Unit Definition: Each Linux High OS Instance as measured using data
from the CMDB on the fifteenth day of the applicable calendar month shall be
equal to one (1) Resource Unit.
1.6.2
Linux Standard OS Instance

“Linux Standard OS Instance” means an Operating System instance that operates on
a Linux Operating System platform on a Server at a CoreLogic Data Center or
Supplier Facility that CoreLogic has designated to (i) receive the “Linux
Standard OS Instance” described in Schedule A-2.4 (Server Services); and (ii)
have the applicable minimum computing requirements described in Appendix A
below.
Resource Unit Definition: Each Linux Standard OS Instance as measured using data
from the CMDB on the fifteenth day of the applicable calendar month shall be
equal to one (1) Resource Unit.
1.6.3
Linux Low OS Instance

“Linux Low OS Instance” means an Operating System instance that operates on a
Linux Operating System platform on a Server at a CoreLogic Data Center or
Supplier Facility that CoreLogic has designated to (i) receive the “Linux Low OS
Instance” described in Schedule A-2.4 (Server Services); and (ii) have the
applicable minimum computing requirements described in Appendix A below.
Resource Unit Definition: Each Linux Low OS Instance as measured using data from
the CMDB on the fifteenth day of the applicable calendar month shall be equal to
one (1) Resource Unit.
1.6.4
Windows High OS Instance

“Windows High OS Instance” means an Operating System instance that operates on a
Microsoft Windows Operating System platform on a Server at a CoreLogic Data
Center or Supplier Facility that CoreLogic has designated to (i) receive the
“Windows High OS Instance” described in Schedule A-2.4 (Server Services); and
(ii) have the applicable minimum computing requirements described in Appendix A)
Resource Unit Definition: Each Windows High OS Instance as measured using data
from the CMDB on the fifteenth day of the applicable calendar month shall be
equal to one (1) Resource Unit.
1.6.5
Windows Standard OS Instance

“Windows Standard OS Instance” means an Operating System instance that operates
on a Microsoft Windows Operating System platform on a Server at a CoreLogic Data
Center or Supplier Facility that CoreLogic has designated to (i) receive the
“Windows Standard OS Instance” described in Schedule A-2.4 (Server Services);
and (ii) have the applicable minimum computing requirements described in
Appendix A below.
Resource Unit Definition: Each Windows Standard OS Instance as measured using
data from the CMDB on the fifteenth day of the applicable calendar month shall
be equal to one (1) Resource Unit.
1.6.6
Windows Low OS Instance

“Windows Low OS Instance” means an Operating System instance that operates on a
Microsoft Windows Operating System platform on a Server at a CoreLogic Data
Center or Supplier Facility that CoreLogic has designated to (i) receive the
“Windows Low OS Instance” described in Schedule A-2.4 (Server Services); and

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 188

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(ii) have the applicable minimum computing requirements described in Appendix A
below.
Resource Unit Definition: Each Windows Low OS Instance as measured using data
from the CMDB on the fifteenth day of the applicable calendar month shall be
equal to one (1) Resource Unit.
1.6.7
UNIX High OS Instance

“UNIX High OS Instance” means an Operating System instance that operates on the
Solaris or AIX Operating System platform on a Server at a CoreLogic Data Center
or Supplier Facility that CoreLogic has designated to (i) receive the “UNIX High
OS Instance” described in Schedule A-2.4 (Server Services); and (ii) have the
applicable minimum computing requirements described in Appendix A below.
Resource Unit Definition: Each Unix High OS Instance as measured using data from
the CMDB on the fifteenth day of the applicable calendar month shall be equal to
one (1) Resource Unit.
1.6.8
UNIX Standard OS Instance

“UNIX Standard OS Instance” means an Operating System instance that operates on
a the Solaris or AIX Operating System platform on a Server at a CoreLogic Data
Center or Supplier Facility that CoreLogic has designated to (i) receive the
“UNIX Standard OS Instance” described in Schedule A-2.4 (Server Services); and
(ii) have the applicable minimum computing requirements described in Appendix A
below.
Resource Unit Definition: Each Unix Standard OS Instance as measured using data
from the CMDB on the fifteenth day of the applicable calendar month shall be
equal to one (1) Resource Unit.
1.6.9
UNIX Low OS Instance

“UNIX Low OS Instance” means an Operating System Instance that operates on a the
Solaris or AIX Operating System platform on a Server at a CoreLogic Data Center
or Supplier Facility that CoreLogic has designated to (i) receive the “UNIX Low
OS Instance” described in Schedule A-2.4 (Server Services); and (ii) have the
applicable minimum computing requirements described in Appendix A below.
Resource Unit Definition: Each Unix Low OS Instance as measured using data from
the CMDB on the fifteenth day of the applicable calendar month shall be equal to
one (1) Resource Unit.
1.6.10
ESX/Xen Host

“ESX/Xen Host” means device running the ESX or XenServer Operating System
platform on a Server at a CoreLogic Data Center or Supplier Facility that
CoreLogic has designated to receive the “ESX /XenServer OS Instance” described
in Schedule A-2.4 (Server Services).
Resource Unit Definition: Each ESX /Xen Host Instance as measured using data
from the CMDB on the fifteenth day of the applicable calendar month shall be
equal to one (1) Resource Unit.
1.6.11
iSeries OS Instance

“iSeries OS Instance” means an Operating System instance that operates on a the
iSeries (AS 400) Operating System platform on a Server at a CoreLogic Data
Center or Supplier Facility that CoreLogic has designated to receive the
“iSeries OS Instance” described in Schedule A-2.4 (Server Services).

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 189

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

1.7
Resource Unit Definition: Each iSeries OS Instance as measured using data from
the CMDB on the fifteenth day of the applicable calendar month shall be equal to
one (1) Resource Unit.Supplier Server Hardware

This Section details the Resource Units associated with Schedule A-2.4 (Server
Services). All of the *** and *** associated with providing the Server Services
are included in the Charges for the Resource Units covered in this Section.
1.7.1
Physical Server Small Server

“Physical Server Small” means a physical Server that operates on a Microsoft
Windows or Linux Standard OS platform and has a baseline of computing resources
up to *** GB MEM and up to *** Cores of CPU and boot drive storage (which is not
*** to CoreLogic).
Resource Unit Definition: Each Physical Server Small as measured using data from
the CMDB on the fifteenth day of the applicable calendar month shall be equal to
one (1) Resource Unit.
1.7.2
Physical Server Medium Server

“Physical Server Medium” means a physical Server that operates on a Microsoft
Windows or Linux Standard OS platform and has a baseline of computing resources
greater than ***- but less than *** GB MEM and up to *** Cores of CPU and boot
drive storage (which is not *** to CoreLogic).
Resource Unit Definition: Each Physical Server Medium as measured using data
from the CMDB on the fifteenth day of the applicable calendar month shall be
equal to one (1) Resource Unit.
1.7.3
Physical Server Large Server

“Physical Server Large” means a physical Server that operates on a Microsoft
Windows or Linux Standard OS platform and has a baseline of computing resources
equal to or greater than ***- but less than ***- GB MEM and up to *** Cores of
CPU and boot drive storage (which is not *** to CoreLogic).
Resource Unit Definition: Each Physical Server Large as measured using data from
the CMDB on the fifteenth day of the applicable calendar month shall be equal to
one (1) Resource Unit.
1.7.4
Physical Server Extra-Large Server

“Physical Server Extra-Large” means a physical Server that operates on a
Microsoft Windows or Linux Standard OS platform and has a baseline of computing
resources equal to or greater than *** GB MEM and up to *** Cores of CPU and
boot drive storage (which is *** to CoreLogic).
Resource Unit Definition: Each Physical Server Extra-Large as measured using
data from the CMDB on the fifteenth day of the applicable calendar month shall
be equal to one (1) Resource Unit.
1.8
Private Cloud

All of the *** and *** associated with providing private cloud Services are
included in the Charges for the Resource Units covered in this Section.


1.8.1
Private Cloud Small Server


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 190

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

“Private Cloud Small Server” means a Virtual Server that operates on a Microsoft
Windows or Linux Non-Standard OS platform in the Private Cloud Environment that
has a baseline of computing resources up to *** GB vMEM and *** – *** Cores of
vCPU.
Resource Unit Definition: Each Private Cloud Small Server as measured using data
from the CMDB on the fifteenth day of the applicable calendar month shall be
equal to one (1) Resource Unit.
1.8.2
Private Cloud Medium Server

“Private Cloud Medium Server” means a Virtual Server that operates on a
Microsoft Windows or Linux Non-Standard OS platform in the Private Cloud
Environment that has a baseline of computing resources between *** and *** GB
vMEM and up to *** Cores of vCPU.
Resource Unit Definition: Each Private Cloud Medium Server as measured using
data from the CMDB on the fifteenth day of the applicable calendar month shall
be equal to one (1) Resource Unit.
1.8.3
Private Cloud Large Server

“Private Cloud Large Server” means a Virtual Server that operates on a Microsoft
Windows or Linux Non-Standard OS platform in the Private Cloud Environment that
has a baseline of computing resources between *** and *** GB vMEM and up to ***
Cores of vCPU.
Resource Unit Definition: Each Private Cloud Large Server as measured using data
from the CMDB on the fifteenth day of the applicable calendar month shall be
equal to one (1) Resource Unit.


1.9
Cross Functional.

This Section details the Resource Units associated with Schedule A-2.1 (Cross
Functional Services).
1.9.1
Service Management Resolver Licenses

“Service Management Resolver License” means a license required for CoreLogic
employees and contractors (“Resolvers”) to create, update, and/or close tickets
in the Supplier’s service management system. For clarity, (i) a resolver license
is not required for CoreLogic employees and contractors to open and check status
for Incidents and Requests, and (ii) a resolver license for Supplier employees
and contractors is excluded.
Resource Unit Definition: Each Service Management Resolver License as measured
using data from the Supplier’s service management system (excluding Service
Management Resolver Licenses that do not meet the definition above) on the
fifteenth day of the applicable calendar month shall be equal to one (1)
Resource Unit.
1.9.2
Electronic Data Exchange (EDE)

“Electronic Data Exchange” means the number of dedicated FTEs required to
perform file transfer Services as defined in Schedule A-2.8
Resource Unit Definition: Each named FTE supporting file transfer service as set
forth in Schedule A-2.8 within the applicable calendar month, shall be equal to
one (1) Resource Unit.

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 191

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

1.10
Security Administration Services

This Section details the Resource Units associated with Security Administration
Services.
1.10.1
User Security Administration:

A "User Security Administration Request" means an add, delete or change for
access or secure authentication to an Application or Systems Software.
Resource Unit Definition: Each User Security Administration Request measured in
Supplier’s service management system in the applicable calendar month shall be
equal to one (1) Resource Unit.
1.10.2
End Point Log Retention and Monitoring Sources

“End Point Log Retention and Monitoring Source” means an end point log source
captured and monitored by the Supplier’s security information event management
system. All end points must be directly connected to the CoreLogic network and
be approved for consolidated logging by the CoreLogic security team.
Resource Unit Definition: Each End Point Log Retention and Monitoring Source as
measured using data from Supplier’s security information and event management
system on the fifteenth day of the applicable calendar month shall be equal to
one (1) Resource Unit.
1.10.3
Firewall Rule Changes

“Firewall Rule Change” means a Service Request covering additions, changes or
deletions to the Firewall rules, including system or group definitions, Network
routing tables, access control lists and authentication configurations.
Resource Unit Definition: Each Firewall Rule Change as measured by Supplier’s
service management system during the applicable calendar month shall be equal to
one (1) Resource Unit.
1.11
Storage and Backup Services.

This Section details the Resource Units associated with Schedule A-2.5 (Storage
and Backup Services).
1.11.1
Storage Management (Services Only)

“Storage Management (Services Only)” means CoreLogic provided storage for which
Supplier performs Services.
Storage Management (Services Only) is measured based on the aggregate amount of
usable TBs of CoreLogic storage identified in the Storage Management software
that is allocated to a Server.
Resource Unit Definition: Each usable TB of Storage Management (Service Only)
allocated to a server measured in the storage management system on the fifteenth
day of the applicable calendar month shall be equal to one (1) Resource Unit.
1.11.2
Backup Management (Services Only)

“Backup Management (Services Only)” means operation, support and management of
the CoreLogic provided backup systems by the Supplier as set forth in Schedule
A-2.5.

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 192

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Resource Unit Definition: Each gigabyte of data that is processed by the Backup
Management System during applicable calendar month as measured by CoreLogic’s
Backup Management System shall be equal to one (1) Resource Unit.
1.11.3
Tier 1 Storage (Services and Hardware)

“Tier 1 Supplier SAN Storage” means Supplier-owned, configured and
CoreLogic-usable SAN Supplier storage (with a drive geometry of ***GB or ***GB @
*** RPM and a redundant array of independent disks (RAID) level of ***) that is
allocated to a Server. Tier 1 Supplier SAN Storage is measured based on usable
TBs of Tier 1 Supplier SAN Storage identified in the Storage Management Software
that is allocated to Servers.
The Tier 1 Storage Resource Unit represents the Charges for all of the
Equipment, Software and Services associated with Tier 1 Supplier Storage.
Resource Unit Definition: Each usable TB of Tier 1 Supplier SAN Storage
allocated to a Server measured by Supplier’s storage management system on the
fifteenth day of the applicable calendar month shall be equal to one (1)
Resource Unit.
 
1.11.4
Tier 2 Storage (Services and Hardware)

“Tier 2 Supplier SAN Storage” means Supplier-owned, configured and
CoreLogic-usable Supplier storage (with a drive geometry of ***GB or ***GB @
***RPM and a redundant array of independent disks (RAID) level of ***) that is
allocated to a Server.
Tier 2 Supplier SAN Storage is measured based on usable TBs of Tier 2 Supplier
SAN Storage identified in the Storage Management Software that is allocated to
Servers.
The Tier 2 Storage Resource Unit represents the Charges for all of the
Equipment, Software and Services associated with Tier 2 Supplier Storage.
Resource Unit Definition: Each usable TB of Tier 2 Supplier SAN Storage measured
by Supplier’s storage management system allocated to Server on the fifteenth day
of the applicable calendar month shall be equal to one (1) Resource Unit.
1.11.5
Tier 3 Storage (Services and Hardware)

“Tier 3 Supplier SAN Storage” means Supplier-owned, configured and
CoreLogic-usable Supplier storage (with a drive geometry of ***, ***, or *** @
***RPM and a redundant array of independent disks (RAID) level of ***) that is
allocated to a Server. Tier 3 Supplier SAN Storage is measured based on TBs of
Tier 3 Supplier Storage identified in the Storage Management software that is
allocated to Servers.
The Tier 3 Storage Resource Unit represents the Charges for all of the
Equipment, Software and Services associated with Tier 2 Supplier Storage.
Resource Unit Definition: Each TB of Tier 3 Supplier SAN Storage allocated to a
Server as measured by Supplier’s storage management system on the fifteenth day
of the applicable calendar month shall be equal to one (1) Resource Unit.
1.11.6
Backup Management (Services and Hardware)

“Backup Management (Services and Hardware)” means a backup of CoreLogic Data to
tape media that is performed by Supplier using Supplier-owned Backup

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 193

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Management Systems and that is managed by Supplier on-site at a Supplier
Facility or off-site at a Supplier vaulting service provider.
Backup Management (Services and Hardware) Resource Unit represents the Charges
for all of the Equipment (e.g., Supplier’s management Systems), Software and
Services associated with Backup Management (Services and Hardware).
.Resource Unit Definition: Each gigabyte of data that is processed by the Backup
Management System during applicable calendar month as measured by Supplier’s
Backup Management System shall be equal to one (1) Resource Unit.





CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 194

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS





Appendix A – Minimum Server Requirements


 
Windows, UNIX Linux OS High
Windows, UNIX Linux OS Standard
Windows, UNIX Linux OS Low
Clustering Required


***
***
***
Software Requirements
***
***
***
Hardware Requirements
***
***
***
LAN
***
***
***
SAN & Storage
***
***
***
Load Balancer (if required by application)
***
***
***
Firewall
***
***
***
IDS/ IPS
***
***
***    
Vendor 24x7, 4 hour response Maintenance and Support Required
***
***
***
Dell Data Center Location / CoreLogic Location / Both
***
***
***






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 195

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



Schedule A-4.3 Baseline Volumes
 
 
 
 
 
 
 
 
 
 
 
The definitions associated with these Resource Units are set forth in Schedule
A-4.2
 
 
 
 
 
 
 
 
 
Description
Banding
 
 2013 Monthly Volumes
 
Network
 
 
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sept
Oct
Nov
Dec
 
Network Switch /Router
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Physical Firewall - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Physical Firewall - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Virtual Firewall - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Virtual Firewall - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Security Appliances
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Wireless Access Points
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Load Balancer - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Load Balancer - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Misc. Network Device
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
VoIP Phones
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Network IMADS
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
#
End User Device Support and Messaging
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EUC (Desktop/Laptop)
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Desktop IMACS - Campus
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Desktop IMACS - Remote
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Network Printer
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Exchange Email Account
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Mobile Device
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Desktop Application Package
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Desktop Image Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Employee Service Desk
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Desk Tickets
***
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Mainframe
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mainframe Service
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Mainframe Tapes
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Midrange and Server
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Physical Server Small
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Physical Server Medium
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Physical Server Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Physical Server Extra Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 196

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Cloud Server Small
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
#
Cloud Server Medium
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
#
Cloud Server Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Linux OS Low
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Linux OS Standard
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Linux OS High
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Windows OS Low
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Windows OS Standard
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Windows OS High
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
UNIX Low OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
UNIX Medium OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
UNIX High OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
i-Series
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
ESX/Xen Host
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Storage and Backup Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Services Only
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Storage Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Backup Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Services and Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tier 1 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Tier 2 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Tier 3 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Backup Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Cross Functional Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Electronic Data Exchange (EDE)
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Security Administration Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
User Security Administration
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
End Point Log Retention & Monitoring
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 
Firewall Rule Changes
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
 



Description
Banding
 
 2014 Monthly Volumes
Network
 
 
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sept
Oct
Nov
Dec
Network Switch /Router
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Firewall - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Firewall - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 197

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Virtual Firewall - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Virtual Firewall - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Security Appliances
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Wireless Access Points
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Load Balancer - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Load Balancer - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Misc. Network Device
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
VoIP Phones
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Network IMADS
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
End User Device Support and Messaging
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EUC (Desktop/Laptop)
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop IMACS - Campus
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop IMACS - Remote
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Network Printer
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Exchange Email Account
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Mobile Device
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop Application Package
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop Image Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Employee Service Desk
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Desk Tickets
***
 
***
***
***
***
***
***
***
***
***
***
***
***
Mainframe
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mainframe Service
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Mainframe Tapes
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Midrange and Server
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Physical Server Small
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Server Medium
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Server Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Server Extra Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Small
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Medium
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Linux OS Low
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Linux OS Standard
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Linux OS High
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Windows OS Low
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Windows OS Standard
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 198

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Windows OS High
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX Low OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX Medium OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX High OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
i-Series
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
ESX/Xen Host
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Storage and Backup Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Services Only
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Storage Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Backup Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Services and Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tier 1 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Tier 2 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Tier 3 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Backup Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cross Functional Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Electronic Data Exchange (EDE)
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Security Administration Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
User Security Administration
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
End Point Log Retention & Monitoring
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Firewall Rule Changes
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***



Description
Banding
 
 2015 Monthly Volumes
Network
 
 
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sept
Oct
Nov
Dec
Network Switch /Router
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Firewall - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Firewall - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Virtual Firewall - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Virtual Firewall - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Security Appliances
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Wireless Access Points
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Load Balancer - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Load Balancer - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Misc. Network Device
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
VoIP Phones
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Network IMADS
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 199

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

End User Device Support and Messaging
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EUC (Desktop/Laptop)
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop IMACS - Campus
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop IMACS - Remote
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Network Printer
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Exchange Email Account
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Mobile Device
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop Application Package
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop Image Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Employee Service Desk
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Desk Tickets
***
 
***
***
***
***
***
***
***
***
***
***
***
***
Mainframe
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mainframe Service
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Mainframe Tapes
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Midrange and Server
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Physical Server Small
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Server Medium
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Server Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Server Extra Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Small
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Medium
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Linux OS Low
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Linux OS Standard
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Linux OS High
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Windows OS Low
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Windows OS Standard
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Windows OS High
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX Low OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX Medium OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX High OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
i-Series
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
ESX/Xen Host
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Storage and Backup Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Services Only
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Storage Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 200

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Backup Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Services and Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tier 1 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Tier 2 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Tier 3 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Backup Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cross Functional Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Electronic Data Exchange (EDE)
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Security Administration Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
User Security Administration
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
End Point Log Retention & Monitoring
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Firewall Rule Changes
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***



Description
Banding
 
 2016 Monthly Volumes
Network
 
 
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sept
Oct
Nov
Dec
Network Switch /Router
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Firewall - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Firewall - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Virtual Firewall - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Virtual Firewall - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Security Appliances
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Wireless Access Points
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Load Balancer - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Load Balancer - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Misc. Network Device
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
VoIP Phones
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Network IMADS
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
End User Device Support and Messaging
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EUC (Desktop/Laptop)
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop IMACS - Campus
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop IMACS - Remote
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Network Printer
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Exchange Email Account
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Mobile Device
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop Application Package
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop Image Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 201

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Employee Service Desk
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Desk Tickets
***
 
***
***
***
***
***
***
***
***
***
***
***
***
Mainframe
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mainframe Service
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Mainframe Tapes
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Midrange and Server
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Physical Server Small
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Server Medium
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Server Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Server Extra Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Small
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Medium
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Linux OS Low
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Linux OS Standard
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Linux OS High
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Windows OS Low
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Windows OS Standard
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Windows OS High
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX Low OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX Medium OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX High OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
i-Series
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
ESX/Xen Host
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Storage and Backup Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Services Only
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Storage Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Backup Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Services and Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tier 1 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Tier 2 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Tier 3 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Backup Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cross Functional Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Electronic Data Exchange (EDE)
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 202

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Security Administration Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
User Security Administration
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
End Point Log Retention & Monitoring
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Firewall Rule Changes
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***



Description
Banding
 
 2017 Monthly Volumes
Network
 
 
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sept
Oct
Nov
Dec
Network Switch /Router
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Firewall - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Firewall - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Virtual Firewall - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Virtual Firewall - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Security Appliances
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Wireless Access Points
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Load Balancer - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Load Balancer - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Misc. Network Device
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
VoIP Phones
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Network IMADS
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
End User Device Support and Messaging
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EUC (Desktop/Laptop)
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop IMACS - Campus
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop IMACS - Remote
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Network Printer
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Exchange Email Account
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Mobile Device
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop Application Package
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop Image Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Employee Service Desk
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Desk Tickets
***
 
***
***
***
***
***
***
***
***
***
***
***
***
Mainframe
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mainframe Service
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Mainframe Tapes
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Midrange and Server
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Physical Server Small
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Server Medium
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 203

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Physical Server Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Server Extra Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Small
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Medium
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Linux OS Low
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Linux OS Standard
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Linux OS High
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Windows OS Low
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Windows OS Standard
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Windows OS High
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX Low OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX Medium OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX High OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
i-Series
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
ESX/Xen Host
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Storage and Backup Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Services Only
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Storage Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Backup Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Services and Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tier 1 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Tier 2 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Tier 3 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Backup Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cross Functional Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Electronic Data Exchange (EDE)
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Security Administration Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
User Security Administration
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
End Point Log Retention & Monitoring
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Firewall Rule Changes
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***



Description
Banding
 
 2018 Monthly Volumes
Network
 
 
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sept
Oct
Nov
Dec
Network Switch /Router
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 204

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Physical Firewall - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Firewall - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Virtual Firewall - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Virtual Firewall - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Security Appliances
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Wireless Access Points
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Load Balancer - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Load Balancer - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Misc. Network Device
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
VoIP Phones
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Network IMADS
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
End User Device Support and Messaging
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EUC (Desktop/Laptop)
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop IMACS - Campus
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop IMACS - Remote
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Network Printer
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Exchange Email Account
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Mobile Device
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop Application Package
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop Image Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Employee Service Desk
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Desk Tickets
***
 
***
***
***
***
***
***
***
***
***
***
***
***
Mainframe
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mainframe Service
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Mainframe Tapes
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Midrange and Server
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Physical Server Small
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Server Medium
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Server Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Server Extra Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Small
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Medium
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Linux OS Low
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Linux OS Standard
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Linux OS High
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 205

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Windows OS Low
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Windows OS Standard
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Windows OS High
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX Low OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX Medium OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX High OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
i-Series
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
ESX/Xen Host
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Storage and Backup Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Services Only
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Storage Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Backup Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Services and Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tier 1 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Tier 2 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Tier 3 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Backup Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cross Functional Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Electronic Data Exchange (EDE)
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Security Administration Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
User Security Administration
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
End Point Log Retention & Monitoring
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Firewall Rule Changes
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***



Description
Banding
 
 2019 Monthly Volumes
Network
 
 
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sept
Oct
Nov
Dec
Network Switch /Router
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Firewall - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Firewall - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Virtual Firewall - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Virtual Firewall - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Security Appliances
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Wireless Access Points
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Load Balancer - Clustered
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Load Balancer - Standalone
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Misc. Network Device
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 206

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

VoIP Phones
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Network IMADS
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
End User Device Support and Messaging
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EUC (Desktop/Laptop)
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop IMACS - Campus
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop IMACS - Remote
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Network Printer
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Exchange Email Account
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Mobile Device
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop Application Package
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Desktop Image Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Employee Service Desk
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Desk Tickets
***
 
***
***
***
***
***
***
***
***
***
***
***
***
Mainframe
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mainframe Service
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Mainframe Tapes
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Midrange and Server
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Physical Server Small
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Server Medium
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Server Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Physical Server Extra Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Small
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Medium
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cloud Server Large
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Linux OS Low
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Linux OS Standard
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Linux OS High
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Windows OS Low
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Windows OS Standard
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Windows OS High
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX Low OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX Medium OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
UNIX High OS Instance
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
i-Series
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
ESX/Xen Host
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Storage and Backup Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 207

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Services Only
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Storage Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Backup Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Services and Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Tier 1 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Tier 2 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Tier 3 Storage
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Backup Management
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Cross Functional Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Electronic Data Exchange (EDE)
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Security Administration Services
 
 
 
 
 
 
 
 
 
 
 
 
 
 
User Security Administration
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
End Point Log Retention & Monitoring
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***
Firewall Rule Changes
No Band
 
***
***
***
***
***
***
***
***
***
***
***
***



Description
Banding
 
 2020 Monthly Volumes
Network
 
 
Jan
Network Switch /Router
No Band
 
***
Physical Firewall - Clustered
No Band
 
***
Physical Firewall - Standalone
No Band
 
***
Virtual Firewall - Clustered
No Band
 
***
Virtual Firewall - Standalone
No Band
 
***
Security Appliances
No Band
 
***
Wireless Access Points
No Band
 
***
Load Balancer - Clustered
No Band
 
***
Load Balancer - Standalone
No Band
 
***
Misc. Network Device
No Band
 
***
VoIP Phones
No Band
 
***
Network IMADS
No Band
 
***
End User Device Support and Messaging
 
 
 
EUC (Desktop/Laptop)
No Band
 
***
Desktop IMACS - Campus
No Band
 
***
Desktop IMACS - Remote
No Band
 
***
Network Printer
No Band
 
***
Exchange Email Account
No Band
 
***
Mobile Device
No Band
 
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 208

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Desktop Application Package
No Band
 
***
Desktop Image Management
No Band
 
***
Employee Service Desk
 
 
 
Service Desk Tickets
***
 
***
Mainframe
 
 
 
Mainframe Service
No Band
 
***
Mainframe Tapes
No Band
 
***
Midrange and Server
 
 
 
Hardware
 
 
 
Physical Server Small
No Band
 
***
Physical Server Medium
No Band
 
***
Physical Server Large
No Band
 
***
Physical Server Extra Large
No Band
 
***
Cloud Server Small
No Band
 
***
Cloud Server Medium
No Band
 
***
Cloud Server Large
No Band
 
***
Services
 
 
 
Linux OS Low
No Band
 
***
Linux OS Standard
No Band
 
***
Linux OS High
No Band
 
***
Windows OS Low
No Band
 
***
Windows OS Standard
No Band
 
***
Windows OS High
No Band
 
***
UNIX Low OS Instance
No Band
 
***
UNIX Medium OS Instance
No Band
 
***
UNIX High OS Instance
No Band
 
***
i-Series
No Band
 
***
ESX/Xen Host
No Band
 
***
Storage and Backup Services
 
 
 
Services Only
 
 
 
Storage Management
No Band
 
***
Backup Management
No Band
 
***
Services and Hardware
 
 
 
Tier 1 Storage
No Band
 
***
Tier 2 Storage
No Band
 
***
Tier 3 Storage
No Band
 
***
Backup Management
No Band
 
***
Cross Functional Services
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 209

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Service Management Resolver Licenses
No Band
 
***
Electronic Data Exchange (EDE)
No Band
 
***
Security Administration Services
 
 
 
User Security Administration
No Band
 
***
End Point Log Retention & Monitoring
No Band
 
***
Firewall Rule Changes
No Band
 
***




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 210

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

The definitions associated with these Resource Units are set forth in Schedule
A-4.2
ARC/RRC Rates
2012
2013
2014
2015
2016
2017
2018
2019
2020
Network
 
 
 
 
 
 
 
 
 
Network Switch /Router
***
***
***
***
***
***
***
***
***
Physical Firewall - Clustered
***
***
***
***
***
***
***
***
***
Physical Firewall - Standalone
***
***
***
***
***
***
***
***
***
Virtual Firewall - Clustered
***
***
***
***
***
***
***
***
***
Virtual Firewall - Standalone
***
***
***
***
***
***
***
***
***
Security Appliances
***
***
***
***
***
***
***
***
***
Wireless Access Points
***
***
***
***
***
***
***
***
***
Load Balancer - Clustered
***
***
***
***
***
***
***
***
***
Load Balancer - Standalone
***
***
***
***
***
***
***
***
***
Miscellaneous Network Device
***
***
***
***
***
***
***
***
***
VoIP Phones
***
***
***
***
***
***
***
***
***
Network IMACS
***
***
***
***
***
***
***
***
***
End User Device Support and Messaging
 
 
 
 
 
 
 
 
 
EUC (Desktop/Laptop)
***
***
***
***
***
***
***
***
***
Desktop IMACS - Campus
***
***
***
***
***
***
***
***
***
Desktop IMACS - Remote
***
***
***
***
***
***
***
***
***
Network Printer
***
***
***
***
***
***
***
***
***
Exchange Email Account
***
***
***
***
***
***
***
***
***
Mobile Device
***
***
***
***
***
***
***
***
***
Desktop Application Package
***
***
***
***
***
***
***
***
***
Desktop Image Management
***
***
***
***
***
***
***
***
***
Employee Service Desk
 
 
 
 
 
 
 
 
 
Service Desk Tickets
***
***
***
***
***
***
***
***
***
Mainframe
 
 
 
 
 
 
 
 
 
Mainframe Service
***
***
***
***
***
***
***
***
***
Mainframe Tapes
***
***
***
***
***
***
***
***
***
Midrange and Server
 
 
 
 
 
 
 
 
 
Hardware
 
 
 
 
 
 
 
 
 
Physical Server Small
***
***
***
***
***
***
***
***
***
Physical Server Medium
***
***
***
***
***
***
***
***
***
Physical Server Large
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 211

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

The definitions associated with these Resource Units are set forth in Schedule
A-4.2
ARC/RRC Rates
2012
2013
2014
2015
2016
2017
2018
2019
2020
Physical Server Extra Large
***
***
***
***
***
***
***
***
***
Cloud Server Small
***
***
***
***
***
***
***
***
***
Cloud Server Medium
***
***
***
***
***
***
***
***
***
Cloud Server Large
***
***
***
***
***
***
***
***
***
Services
 
 
 
 
 
 
 
 
 
Linux Low OS Instance
***
***
***
***
***
***
***
***
***
Linux Medium OS Instance
***
***
***
***
***
***
***
***
***
Linux High OS Instance
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
Windows Low OS Instance
***
***
***
***
***
***
***
***
***
Windows Medium OS Instance
***
***
***
***
***
***
***
***
***
Windows High OS Instance
***
***
***
***
***
***
***
***
***
 
***
***
***
***
***
***
***
***
***
UNIX Low OS Instance
***
***
***
***
***
***
***
***
***
UNIX Medium OS Instance
***
***
***
***
***
***
***
***
***
UNIX High OS Instance
***
***
***
***
***
***
***
***
***
 
 
 
 
 
 
 
 
 
 
i-Series
***
***
***
***
***
***
***
***
***
ESX/Xen Host
***
***
***
***
***
***
***
***
***
Storage and Backup Services
 
 
 
 
 
 
 
 
 
Services Only
 
 
 
 
 
 
 
 
 
Storage Management
***
***
***
***
***
***
***
***
***
Backup Management
***
***
***
***
***
***
***
***
***
Services and Hardware
 
 
 
 
 
 
 
 
 
Tier 1 Storage
***
***
***
***
***
***
***
***
***
Tier 2 Storage
***
***
***
***
***
***
***
***
***
Tier 3 Storage
***
***
***
***
***
***
***
***
***
Backup Management
***
***
***
***
***
***
***
***
***
Cross Functional Services
 
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
***
***
***
***
***
***
***
***
***
Electronic Data Exchange (EDE)
***
***
***
***
***
***
***
***
***
Security Administration Services
 
 
 
 
 
 
 
 
 
User Security Administration
***
***
***
***
***
***
***
***
***
End Point Log Retention & Monitoring
***
***
***
***
***
***
***
***
***
Firewall Rule Changes
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 212

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS











MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-4.5
TRANSITION CHARGES AND TRANSFORMATION CHARGES










This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 213

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



Schedule A-4.5


Transition Charges and Transformation Charges


1.
INTRODUCTION.

1.1
Agreement. This Schedule A-4.5 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA or the other Schedules to the MSA.



2.
TRANSFORMATION CHARGES AND TRANSFORMATION MILESTONES

2.1
Transformation Charges. The Transformation Charges are set forth in Schedule
A-4.5.2. Supplier will invoice CoreLogic at the beginning of each month for the
amount corresponding to such month as set forth in Schedule A-4.5.2, and in
accordance with Section 12.1 of the MSA.

2.2
Transformation Milestones. If Supplier fails to meet the Transformation
Milestones set forth in this Section 2.2 (and further described in Schedule
A-13), Supplier shall pay the applicable Deliverable Credits set forth this
Section 2.2. If Supplier is entitled to the “additional monthly payments”
described in this Section2.2, CoreLogic shall pay such amounts as further
described in this Section 2.2.

(a)
*** Transformation Milestone - Mainframe Resource Units

If Supplier fails to meet *** System Transformation Milestone Number 4 within
Schedule A-13.2 and migrate the in-scope Application components identified in
Section 2.3 of Schedule A-13 prior to the applicable “Completion Date”, to the
“Target Platforms” described therein, *** shall not *** for the *** during the
period of *** beyond the ***
(ii)    If, in the performance of the *** Transformation Services, Supplier is
able to migrate the in-scope Application components identified in Section 2.3 of
Schedule A-13 before the “Completion Date” listed for *** System Transformation
Milestone Number 4 within Schedule A-13.2 , notwithstanding Section 5.3(b)(ii)
of Schedule A-04, *** will continue to *** the *** through the *** within
Schedule A-13.2.    
(b)
Midrange Environment Transformation Milestone

(i)
The midrange environment resulting from the *** System Transformation Services
is expected to consist of no more than *** physical Servers Resource Units, ***
Private Cloud Servers (*** Private Cloud Small Servers, *** Private Cloud Medium
Servers, *** Private Cloud Large Servers), *** Linux OS Instances (*** Linux Low
OS Instance, *** Linux Medium OS Instances, *** Linux High OS Instances), and
*** Windows OS Instances (*** Windows Medium OS Instances, and *** Windows High
OS Instances).


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 214

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(ii)
With respect to Supplier’s performance of the *** Transformation Services, (a)
if and to the extent there are no material increases in *** after the
commencement of the *** Transformation Services, and (b) if there are more
physical Servers, Private Cloud Servers, Linux OS Instances or Windows OS
Instances in the CoreLogic environment than the amounts listed in Section
2.2(b)(i), *** shall *** a *** for *** such Resource Unit that is greater than
the applicable amount depicted in Section 2.2(b)(i) multiplied by the applicable
*** for *** shown in the table in Section 2.2(b)(iv). Any such *** shall
continue to apply for *** or until the applicable Resource Unit is *** by ***.

(iii)
With respect to Supplier’s performance of the *** Transformation Services, (a)
if and to the extent there are no material decreases in CoreLogic’s business
volumes after the commencement of the *** Transformation Services, and (b) if
Supplier achieves an environment which is less than the volumes of physical
Servers, Private Cloud Servers, Linux OS Instances, or Windows OS Instances set
forth in Section 2.2(b)(i), *** shall *** an ***, equal to the applicable ***
for *** shown in the table in Section 2.2(b)(iv), multiplied by the volume each
Resource Unit is less than the maximum applicable amount permitted under Section
2.2(b)(i). Any such *** shall continue to apply for ***.

(iv)
The following table shall be used to calculate the Deliverable Credits or
payments under this Section 2.2(b):



Resource Unit
Volume Limit
Credit Rate as set forth in Schedule A-4.4
Physical Servers (small, medium, and large)
*** physical servers
Physical Server – Medium rate
Cloud Servers (small, medium, and large)
*** Cloud servers
Cloud Server – Medium rate
OS Instances (Windows and Linux)
*** OS Instances
Windows OS Standard rate



(c)
U2L Transformation Milestone – UNIX and Linux Physical Server Resource Units

(i)
If Supplier fails to meet U2L Transformation Milestone 4 for *** and ***within
Schedule A-13.2 and does not transform the UNIX OS instances on at least ***
Physical Servers (“UNIX Physical Servers”) to servers operating Linux OS
Instances (such that the UNIX Physical Server can be removed from service)
before the applicable “Completion Date”, *** shall *** a *** for each such UNIX
Physical Server for which the UNIX OS Instances cannot be so transitioned
multiplied by the *** for a *** ***. Any such *** shall continue to apply ***
are transitioned by Supplier or the *** is *** by ***.

(ii)
If, in the performance of the U2L Transformation Services, Supplier is able to
transition more than *** UNIX Physical Servers onto Linux Servers before the
“Completion Date” listed for U2LTransformation Milestone 4 for *** and ***within
Schedule A-13, *** shall *** an ***, equal to the *** for a ***, for each such
additional UNIX Physical Server greater than *** for which the UNIX OS Instances
have been transitioned. Any such *** shall continue to apply for ***.

(iii)
If, as part of the U2L Transformation Services, Supplier requires more than ***
Linux Servers after the “Completion Date” listed for U2L Transformation
Milestone 4 for *** and ***within Schedule A-13 to host the Applications
previously hosted on the UNIX Physical Servers in service as of the Supplement
Effective Date, *** shall *** a *** for


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 215

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

each such Linux Server required multiplied by the *** for a ***. Any such ***
shall continue to apply until the *** is *** by CoreLogic.
(iv)
If, as part of the U2L Transformation Services, Supplier requires less than ***
Linux Servers after the “Completion Date” listed for U2L Transformation
Milestone 4 for *** and ***within Schedule A-13 to host the Applications
previously hosted on the UNIX Physical Servers in service as of the Supplement
Effective Date, *** shall *** an ***, equal to the *** for a ***, for each such
Linux Server (i.e., less than ***) that is not required. Any such *** shall
continue to apply for ***.

(v)
By way of example, if after the “Completion Date” listed for U2L Transformation
Milestone 4 for *** and ***within Schedule A-13, the UNIX OS instances on ***
UNIX Physical Servers are transitioned to *** Linux Servers, *** would (i) *** a
*** equal to four (*** target Unix Physical Servers minus *** actual Linux
Servers) multiplied by the *** for a Unix Standard OS Instance Resource Unit and
(ii) *** an *** to four multiplied by the *** for a ***.

3.
TRANSITION CHARGES AND TRANSITION MILESTONES

3.1
Transition Charges. The Transition Charges are set forth in Schedule A-04.5.1.
Supplier will invoice CoreLogic at the beginning of each month during the
Transition Period for the amount corresponding to such month as set forth in
Schedule A-4.5.1 and in accordance with Section 12.1 of the MSA.

3.2
Credits for Transition Services. If Supplier fails to meet the Transition
Milestones set forth this Section 3.2 (and further described in Schedule A-10),
Supplier shall pay the applicable Deliverable Credits set forth this Section
3.2. If Supplier is entitled to the “additional monthly payments” described in
this Section 3.2, CoreLogic shall pay such amounts as further described in this
Section 3.2 .

(a)
DCTMV Transition Milestone – Linux Physical to Virtual Server Resource Units

(i)
If Supplier fails to meet DCTMV Transition Milestone 7 within Schedule A-10 and
does not transform the OS Instances on less than *** Linux Physical Servers to
operate as a Virtual Server after the applicable “Completion Date”, *** shall
*** a *** for each such Linux Physical Server for which the OS Instances cannot
be so transitioned multiplied by the *** for a ***. Any such *** shall continue
to apply until *** on the *** are *** by *** or the *** is *** by CoreLogic.

(ii)
If, in the performance of the DCTMV Services, Supplier is able to transition the
OS Instances on more than *** Physical Linux Servers to operate as a Virtual
Server before the “Completion Date” for DCTMV Transition Milestone 7 within
Schedule A-10 , *** shall *** an *** for each such additional Physical Linux
Server transitioned. The amount of the *** shall equal the *** for a Physical
Server Medium Resource Unit. Any such *** shall continue to apply ***.

(iii)
By way of example, if after the date listed for DCTMV Transition Milestone 7
within Schedule A-10, the OS instances on *** Linux Physical Servers are
transitioned to Virtual Servers, *** would *** a *** equal to eight (*** target
Linux Physical Servers minus *** actual Linux Physical Servers) multiplied by
the *** for ***.

(b)
DCTMV Transition Milestone – Windows Physical to Virtual Server Resource Units

(i)
If Supplier fails to transform the Windows OS Instances on less than ***
Physical Servers (“Windows Physical Servers”) to operate as a Virtual Server
after the “Completion


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 216

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Date” for DCTMV Transition Milestone 7 within Schedule A-10 , *** shall *** a
*** for each such Windows Physical Server for which the OS Instances are not
transitioned multiplied by the *** *** for a ***. Any such *** shall continue to
apply until the *** on the *** are *** by *** or the *** is *** by CoreLogic.
(ii)
If, in the performance of the DCTMV Services, Supplier is able to transition the
OS Instances on more than *** Physical Windows Servers to operate as a Virtual
Server before the “Completion Date” for DCTMV Transition Milestone 7 within
Schedule A-10 , *** shall *** an *** for each such additional Physical Windows
Server transitioned. The amount of the *** shall equal the *** for a ***. Any
such *** shall continue to apply for ***.

(iii)
By way of example, if after the date listed for DCTMV Transition Milestone 7
within Schedule A-10, the OS instances on *** Windows Physical Servers are
transitioned to Virtual Servers, *** would *** a *** equal to nine (*** target
Windows Physical Servers minus *** actual Windows Physical Servers) multiplied
by the *** for ***.

(c)
Storage Transition Milestone

(i)
For the production storage environment that is tiered using auto tier, starting
on July 1, 2014, and every six months thereafter, Supplier shall use the
invoicing reports for storage during the previous six months and calculate the
average amount of Tier 1, Tier 2, and Tier 3 storage over such six month period.
For clarity, any storage that CoreLogic specifies to a specific tier will not be
counted in such average and will be excluded from the calculation of this
Section 3.2(c).

(ii)
If such report indicates that greater than ***% of such storage is categorized
as Tier 1 and Tier 2, then Supplier shall provide a Deliverable Credit to
CoreLogic as follows:

(1)
If Tier 1 TB storage is greater than ***% of the total auto tier storage
environment, the Deliverable Credit shall be equal to (i) the number of Tier 1TB
storage that exceeds ***% of the total auto tier storage environment multiplied
by (ii) $*** (delta in *** between *** and ***) multiplied by (iii) six (6).

(2)
If Tier 2 TB storage is greater than ***% of the total auto tier storage
environment, the Deliverable Credit shall be equal to (i) the number of Tier 2TB
storage that exceeds ***% of the total auto tier storage environment multiplied
by (ii) $*** (delta in *** between *** and *** multiplied by (iii) six (6).

(3)
For clarity, if Tier 1 TB storage is greater than ***% of the total auto tier
storage environment and if Tier 2 TB storage is greater than ***% of the total
auto tier storage environment, then Supplier shall pay Deliverable Credits to
CoreLogic in accordance with both (1) and (2) above.

(iii)
If such report indicates that less than ***% of such storage is categorized as
Tier 1 and Tier 2 storage, but more than ***% of such storage is categorized as
Tier 1 storage, Supplier shall provide a Deliverable Credit to CoreLogic as
follows:

If Tier 1 TB storage is greater than ***% of the total auto tier storage
environment, the credit shall be equal to (i) the number of Tier 1TB storage
that exceeds ***% of the total auto tier storage environment multiplied by (ii)
$*** (delta in *** between *** and ***) multiplied by (iii) six (6).

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 217

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

3.3
DCTMV Transition Milestones. Schedule A-10 sets forth the Transition Milestones
applicable to Supplier’s performance of the DCTMV Services (the “DCTMV
Transition Milestones”) and the associated Deliverable Credit if Supplier fails
to meet the applicable Transition Milestone (the “DCTMV Deliverable Credits”).
The portion of the applicable DCTMV Deliverable Credit to be provided to
CoreLogic will depend on the ultimate Transition Milestone completion date of
the applicable DCTMV Transition Milestone, as described in the following
sentence. Specifically, ***% of the total DCTMV Deliverable Credit amounts set
forth in the table below shall be provided to CoreLogic if the applicable DCTMV
Transition Milestone is not completed by Supplier on or before each of (1) the
date that is *** days after the Transition Milestone completion date, (2) the
date that is *** days after the Transition Milestone completion date. Any DCTMV
Deliverable Credit to be provided to CoreLogic will be reflected on the first
monthly invoice that Supplier provides to CoreLogic after completion of the
final DCTMV Transition Milestone. If the DCTMV Transition Plan is changed with
CoreLogic’s approval in accordance with the processes described in Schedule
A-10, the associated completion date of such Transition Milestone shall be
appropriately adjusted based upon the change and without the necessity of
amending this Schedule.



Transition Milestone
Deliverable Credit Amount
Transition Milestone 1 -Data Center Move Project/ Final Project Schedule
***
Transition Milestone 2-Data Center Move Project (West Lake Data Center Phase)/
Move Package Planning Complete
***
Transition Milestone 3- Data Center Move Project (West Lake Data Center Phase)/
One-half of DCM Move Packages Complete
***
Transition Milestone 4-Data Center Move Project (West Lake Data Center Phase)/
DCM Complete
***
Transition Milestone 5 Data Center Move Project (Santa Ana Data Center Phase)/
Move Package Planning Complete
***
Transition Milestone 6-Data Center Move Project (Santa Ana Data Center Phase)/
One-half of DCM Move Packages Complete
***
Transition Milestone 7-Data Center Move Project (Santa Ana Data Center Phase)/
DCM Complete
***



3.4
Deliverable Credits for Operational Transition Services. If Supplier fails to
meet the below Transition Milestone in accordance with Schedule A-10, Supplier
shall pay to CoreLogic the associated Deliverable Credit as set forth in the
table below. Any such Deliverable Credit to be provided to CoreLogic will be
reflected on the first monthly invoice that Supplier provides to CoreLogic after
completion of the Transition Milestone. If the Transition Plan is changed with
CoreLogic’s approval in accordance with the processes described in Schedule
A-10, the associated completion date of such Transition Milestone shall be
appropriately adjusted based upon the change and without the necessity of
amending this Schedule.



Transition Milestone
Deliverable Credit Amount
Transition Milestone 27 - Transition complete and (FMO) Future Model Go-live
$ ***






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 218

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



Schedule 4-5.1 Transition Charges
 
 
 
Month
Operational Transition
Stabilization and reboot
DCTMV Planning
DCTMV Migration
Total
Aug-12
$ ***
$ ***
$ -
$ ***
$ ***
Sep-12
$ ***
$ ***
$ ***
$ ***
$ ***
Oct-12
$ ***
$ ***
$ ***
$ ***
$ ***
Nov-12
$ ***
$ ***
$ ***
$ ***
$ ***
Dec-12
$ ***
$ ***
$ ***
$ ***
$ ***
Jan-13
$ ***
 
$ ***
$ ***
$ ***
Feb-13
 
 
 
$ ***
$ ***
Mar-13
 
 
 
$ ***
$ ***
Apr-13
 
 
 
$ ***
$ ***
May-13
 
 
 
$ ***
$ ***
Jun-13
 
 
 
$ ***
$ ***
Jul-13
 
 
 
$ ***
$ ***
Aug-13
 
 
 
$ ***
$ ***
Sep-13
 
 
 
$ ***
$ ***
Oct-13
 
 
 
$ ***
$ ***
Nov-13
 
 
 
$ ***
$ ***
Dec-13
 
 
 
$ ***
$ ***
Jan-14
 
 
 
$ ***
$ ***
Feb-14
 
 
 
$ ***
$ ***
Mar-14
 
 
 
$ ***
$ ***
Apr-14
 
 
 
$ ***
$ ***
May-14
 
 
 
$ ***
$ ***
Jun-14
 
 
 
$ ***
$ ***
Total
$ ***
$ ***
$ ***
$ ***
$ ***




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 219

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Month
Mainframe Planning and Assessment
Mainframe Configuration, Coding and Testing
U2L Planning and Assessment
U2L Configuration, Coding and Testing
Total Transformation
Aug-12
$***
$***
$***
$***
$***
Sep-12
$***
$***
$***
$***
$***
Oct-12
$***
$***
$***
$***
$***
Nov-12
$***
$***
$***
$***
$***
Dec-12
$***
$***
$***
$***
$***
Jan-13
$***
$***
$***
$***
$***
Feb-13
$***
$***
$***
$***
$***
Mar-13
$***
$***
$***
$***
$***
Apr-13
$***
$***
$***
$***
$***
May-13
$***
$***
$***
$***
$***
Jun-13
$***
$***
$***
$***
$***
Jul-13
$***
$***
$***
$***
$***
Aug-13
$***
$***
$***
$***
$***
Sep-13
$***
$***
$***
$***
$***
Oct-13
$***
$***
$***
$***
$***
Nov-13
$***
$***
$***
$***
$***
Dec-13
$***
$***
$***
$***
$***
Jan-14
$***
$***
$***
$***
$***
Feb-14
$***
$***
$***
$***
$***
Mar-14
$***
$***
$***
$***
$***
Apr-14
$***
$***
$***
$***
$***
May-14
$***
$***
$***
$***
$***
Jun-14
$***
$***
$***
$***
$***
Jul-14
$***
$***
$***
$***
$***
Aug-14
$***
$***
$***
$***
$***
Sep-14
$***
$***
$***
$***
$***
Oct-14
$***
$***
$***
$***
$***
Nov-14
$***
$***
$***
$***
$***
Total
$***
$***
$***
$***
$***
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 220

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Optional Pricing Section per Schedule A.13
 
 
 
 
 
 
 
 
 
 
 
Natural to COBOL Optional Pricing
 
 
 
 
 
$***
 
 
 
 






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 221

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012
SUPPLEMENT A
Schedule A-4.6
FINANCIAL RESPONSIBILITY MATRIX

--------------------------------------------------------------------------------

This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.

--------------------------------------------------------------------------------




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 222

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

1. INTRODUCTION
1.1 Agreement. This Schedule A-4.6 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Services
Agreement by and between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).
1.2 References. All references in this Schedule to articles, sections and
attachments shall be to this Schedule, unless another reference is provided.
1.3 Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA, Schedule A-1 to Supplement A or elsewhere in the
Agreement.
1.4. Shipping Expenses. Shipping costs associated with the Equipment will be the
responsibility of the party that owns the Equipment.


Mainframe
 
 
CoreLogic Facilities
Supplier Facilities
#
Details
Supplier
CoreLogic
Supplier
CoreLogic
Hardware
 
 
 
 
1
CPU
 
***
***
 
2
DASD
 
***
***
 
3
Tapes
 
***
***
 
4
Maintenance
 
***
***
 
5
Upgrades
 
***
***
 
6
Replacements
 
***
***
 
7
Administrative Procurement
 
***
***
 
Software
 
 
 
 
8
Software AG and maintenance
 
***
 
***
9
Content Management Software and maintenance
 
***
 
***
10
Clerity Software License + maintenance
 
 
 
***
11
Ateras and maintenance
 
***
 
***
12
IBM (Websphere, Tivoli, DB2) and maintenance
 
***
 
***
13
IBM OS (zOS, CICS, IBM Compiler / Library,OGL,PPFA,PSAF,PSF,QFM) and maintenance
 
***
***
 
14
CA Technologies and maintenance
 
***
 
***
15
Applications Software and maintenance
 
***
 
***
16
Job scheduling and maintenance
 
***
 
***
17
Monitoring and management Software and maintenance
 
***
 
***
18
Tools and Software to provide Services
***
 
***
 
19
Administrative Procurement
 
***
***
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 223

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Midrange and Server
 
 
CoreLogic Facilities
Supplier Facilities
#
Details
Supplier
CoreLogic
Supplier
CoreLogic
Linux and Windows Servers
 
 
 
 
Hardware
 
 
 
 
1
CoreLogic owned and leased assets, including Upgrades and replacement parts
 
***
***
***
2
Supplier owned and leased assets including Upgrades and replacement parts
***
 
***
 
3
Refreshes of hardware at end of lease or end of depreciation
***
 
***
 
4
Maintenance on CoreLogic owned assets
 
***
***
***
5
Maintenance on Supplier owned assets
***
 
***
 
6
Administrative procurement
 
***
***
 
Software
 
 
 
 
7
System Software and maintenance, including Operating Systems for CoreLogic owned
assets
 
***
***
***
8
System Software and maintenance, including Operating Systems for Supplier owned
assets
 
***
 
***
9
VMWare / Hypervisor and Software maintenance for CoreLogic owned assets
 
***
***
***
10
VMWare/Hypervisor and Software maintenance for Supplier owned assets
***
 
***
 
11
Application, Middleware & DB Software and maintenance
 
***
 
***
12
Monitoring and management Tools /Software maintenance
***
 
***
 
13
Tools and Software to provide Services
***
 
***
 
14
Administrative procurement for LINUX and Windows
 
***
***
 
AS/400 (iSeries) Servers
 
 
 
 
Hardware
 
 
 
 
1
Existing leases and owned assets (until end of life)
 
***
 
***
2
Future leases and owned assets
 
***
 
***
3
Maintenance
 
***
 
***
4
Upgrades
 
***
 
***
5
Replacements
 
***
 
***
6
Administrative procurement For AS400
 
***
 
***
7
Procurement assistance for AS400
***
 
***
 
Software
 
 
 
 
8
System Software and maintenance, including Operating Systems for CoreLogic owned
assets
 
***
 
***
9
Virtualization Tools
 
***
 
***
10
Application, middleware & DB Software and maintenance
 
***
 
***
11
Monitoring and management tools / Software maintenance
***
 
***
 
12
Tools and Software to provide Services
***
 
***
 
13
Administrative procurement For AS400
 
***
 
***
14
Procurement assistance for AS400
***
 
***
 
Unix Servers
 
 
 
 
Hardware
 
 
 
 
1
Existing leases and owned assets (until end of life)
 
***
 
***
2
Future leases and owned assets
 
***
 
***
3
Maintenance
 
***
 
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 224

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
CoreLogic Facilities
Supplier Facilities
4
Upgrades
 
***
 
***
5
Replacements
 
***
 
***
6
Administrative procurement For UNIX
 
***
 
***
7
Procurement assistance for UNIX
***
 
***
 
Software
 
 
 
 
8
System Software and maintenance, including Operating Systems for CoreLogic owned
assets
 
***
 
***
9
Virtualization Tools
 
***
 
***
10
Application, middleware & DB Software and maintenance
 
***
 
***
11
Monitoring and management tools / Software maintenance
***
 
***
 
12
Tools and Software to provide Services
***
 
***
 
13
Administrative procurement For UNIX
 
***
 
***
14
Procurement assistance for UNIX
***
 
***
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 225

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Storage and Backup
 
 
CoreLogic Facilities
Supplier Facilities
#
Details
Supplier
CoreLogic
Supplier
CoreLogic
Storage Equipment
 
 
 
 
Hardware
 
 
 
 
1
CoreLogic owned and leased storage and backup assets, including Upgrades and
replacement parts
 
***
***
***
2
Supplier owned and leased storage assets including Upgrades, refreshes and
replacement parts
***
 
***
 
3
Refresh of storage assets at end of lease or end of depreciation
***
 
***
 
4
Supplier owned and leased backup assets including Upgrades, refreshes and
replacement parts
 
 
***
 
5
Refresh of backup assets at end of lease or end of depreciation
***
 
***
 
6
Maintenance on CoreLogic owned assets
 
***
 
 
7
Maintenance on Supplier owned assets
***
 
***
 
8
Consumables (tape media)
 
***
***
 
9
Administrative procurement
 
***
***
 
Software 
 
 
 
 
10
CoreLogic owned backup Software and maintenance (Symantec NetBackup, Enterprise,
etc.)
 
***
***
***
11
Supplier owned backup Software and maintenance
 
 
***
 
12
CoreLogic owned storage Software, Tools and maintenance (Netapp, EMC, etc.)
 
***
 
***
13
Supplier owned storage Software, Tools and maintenance
***
 
***
 
14
Tools and Software to provide Services
***
 
***
 
15
Administrative procurement
 
***
***
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 226

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Desktop and Laptops
 
 
CoreLogic Facilities
Supplier Facilities
#
Details
Supplier
CoreLogic
Supplier
CoreLogic
Desktop and Laptops for CoreLogic Personnel
 
 
 
 
Hardware
 
 
 
 
1
CoreLogic owned equipment
 
***
***
***
2
Existing leases
 
***
***
***
3
Future leases
 
***
***
***
4
Maintenance
 
***
***
***
5
Upgrades
 
***
***
***
6
Replacements
 
***
***
***
Software
 
 
 
 
7
Existing licenses
 
***
***
***
8
New licenses
 
***
***
***
9
Upgrades
 
***
***
***
10
Replacements
 
***
***
***
11
Maintenance fees
 
***
***
***
Desktop and Laptops for Supplier Personnel
 
 
 
 
Hardware
 
 
 
 
1
Supplier owned Equipment
***
 
***
 
2
Existing leases
***
 
***
 
3
Future leases
***
 
***
 
4
Maintenance
***
 
***
 
5
Upgrades
***
 
***
 
6
Replacements
***
 
***
 
Software
 
 
 
 
7
Existing licenses
***
 
***
 
8
New licenses
***
 
***
 
9
Upgrades
***
 
***
 
10
Replacements
***
 
***
 
11
Maintenance fees
***
 
***
 
Printers (desktop and network), Scanners, Fax machines, plasma screens,
tele-presence Equipment, Desk phones, PDA's and Mobile phones, etc.)
 
 
 
 
Hardware
 
 
 
 
1
CoreLogic owned Equipment
 
***
***
***
2
Existing leases
 
***
***
***
3
Future leases
 
***
***
***
4
Maintenance
 
***
***
***
5
Upgrades
 
***
***
***
5
Replacements
 
***
***
***
6
Consumables (ink, paper, cables etc.)
 
***
***
***
Software
 
 
 
 
7
Existing licenses
 
***
***
***
8
New licenses
 
***
***
***
9
Upgrades
 
***
***
***
10
Replacements
 
***
***
***
11
Maintenance fees
 
***
***
***
Electronic Fax services and Citrix
 
 
 
 
1
Existing licenses
 
***
***
***
2
New licenses
 
***
***
***
3
Upgrades
 
***
***
***
4
Replacements
 
***
***
***
5
Maintenance fees
 
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 227

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Network
 
 
CoreLogic Facilities
Supplier Facilities
#
Details
Supplier
CoreLogic
Supplier
CoreLogic
Data Network (Switches/Routers, Firewalls, Load Balancers, Misc. Network
Devices, WAP)
 
 
 
 
Hardware
 
 
 
 
1
CoreLogic owned and leased assets, including Upgrades and replacement parts
 
***
 
***
2
Supplier owned and leased assets including Upgrades, refreshes and replacement
parts
 
 
***
 
3
Maintenance on CoreLogic owned assets
 
***
 
***
4
Maintenance on Supplier owned assets
 
 
***
 
5
Administrative procurement for CoreLogic owned assets
 
***
 
***
6
Procurement assistance for CoreLogic owned assets
***
 
***
 
7
Administrative procurement for Supplier owned assets
 
 
***
 
Software
 
 
 
 
8
System Software and maintenance, including Operating Systems for CoreLogic owned
assets
 
***
 
***
9
System Software and maintenance, including Operating Systems for Supplier owned
assets
 
 
***
 
Voice Systems
 
 
 
 
Hardware
 
 
 
 
1
Existing leases and CoreLogic owned assets
 
***
 
***
2
Future leases and CoreLogic owned assets
 
***
 
***
3
VOIP Infrastructure hardware and maintenance
 
***
***
 
4
Maintenance on CoreLogic owned assets
 
***
 
***
5
Upgrades
 
***
 
***
6
Replacements
 
***
 
***
Software
 
 
 
 
7
Licenses
 
***
 
***
8
Maintenance
 
***
 
***
9
Upgrades
 
***
 
***
10
Replacements
 
***
 
***
11
Contact center Software
 
***
 
***
Lines/Circuits
 
 
 
 
1
Internet connectivity
 
***
 
***
2
Dedicated bandwidth for data migration only between Supplier and CoreLogic Data
Centers (until completion of data center migration)
***
 
***
 
3
Dedicated bandwidth between Supplier Data Centers and CoreLogic offices and
partners (such as MPLS and dedicated circuits).
 
***
 
***
4
Dedicated bandwidth between Supplier Data Centers.
 
 
***
 
Security Equipment
 
 
 
 
Hardware
 
 
 
 
1
CoreLogic owned and leased assets, including Upgrades and replacement parts
 
***
 
***
2
Supplier owned and leased assets including Upgrades, refreshes and replacement
parts
 
 
***
 
3
Maintenance on CoreLogic owned assets
 
***
 
***
4
Maintenance on Supplier owned assets
 
 
***
 
5
Administrative procurement for CoreLogic owned assets
 
***
 
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 228

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
CoreLogic Facilities
Supplier Facilities
6
Procurement assistance for CoreLogic owned assets
***
 
***
 
7
Administrative procurement for Supplier owned assets
***
 
***
 
Software 
 
 
 
 
8
System Software and maintenance, including Operating Systems for CoreLogic owned
assets
 
***
 
***
9
System Software and maintenance, including Operating Systems for Supplier owned
assets
 
 
***
 
Appliances(IDS and IPS)
 
 
 
 
1
Owned Equipment and leases
 
***
***
 
2
Existing Leases
 
***
***
 
3
Future Leases
 
***
***
 
4
Maintenance
 
***
***
 
5
Upgrades
 
***
***
 
6
Replacements
 
***
***
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 229

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Facilities
 
 
CoreLogic Facilities
Supplier Facilities
#
Details
Supplier
CoreLogic
Supplier
CoreLogic
Data Center Facilities
 
 
 
 
1
Environmental (e.g., HVAC, PDUs, fire suppression)
 
***
***
 
2
Space upgrades, additions, set-up
 
***
***
 
3
Furniture & fixtures
 
***
***
 
4
Wiring & cabling
 
***
***
 
5
Building depreciation/lease
 
***
***
 
6
Office Equipment
 
***
***
 
7
Building maintenance/security
 
***
***
 
8
Utilities
 
***
***
 
9
Other space Charges
 
***
***
 
10
Facilities management staff
 
***
***
 
Office Space
 
 
 
 
1
Environmental (e.g., HVAC, PDUs, fire suppression)
 
***
***
 
2
Space upgrades, additions, set-up
 
***
***
 
3
Furniture & fixtures
 
***
***
 
4
Wiring & cabling
 
***
***
 
5
Building depreciation/lease
 
***
***
 
6
Office Equipment
 
***
***
 
7
Building maintenance/security
 
***
***
 
8
Utilities
 
***
***
 
9
Other space Charges
 
***
***
 
Supplier Personnel CoreLogic Facilities During Data Center Migration (As
outlined in Schedule A-7.1)
 
 
 
 
1
Long-distance phone calls
 
***
***
***
2
International phone calls
***
 
***
***
3
Local phone calls
 
***
***
***
4
Use of office space
 
***
***
***
5
Use of other office Equipment
 
***
***
***
6
Laptop/desktop/PDAs/tablets for rebadged Personnel until OT Go Live
 
***
***
***
7
Laptop/desktop/PDAs/tablets for rebadged Personnel after OT Go Live
***
 
***
***
8
Laptop/desktop/PDAs/tablets for non rebadged Supplier Personnel
***
 
***
***
Supplier Personnel at CoreLogic Facilities Following Data Center Migration (As
outlined in Schedule A‑7.1)
 
 
 
 
1
Long-distance phone calls
 
***
***
***
2
International phone calls
***
 
***
***
3
Local phone calls
 
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 230

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

4
Use of office space
 
***
***
***
5
Use of other office Equipment
 
***
***
***
6
Laptop/desktop/PDAs/tablets
***
 
***
***



Personnel
#
Details
CoreLogic
Supplier
Change Control
Transitioned Employees
 
 
 
1
Salary & benefits
 
***
 
2
Incentive pay/bonus
 
***
 
3
Travel
 
***
 
4
Training
 
***
 
5
Relocation
 
***
 
6
Staffing increase /decrease
 
***
 
7
Severance1
 
***
 
8
Retention payments
 
***
 
9
Payroll Taxes
 
***
 
10
All other employee expenses not defined in Schedule A-5
 
***
 
Supplemental Supplier Personnel (Employees and Subcontractors)
 
 
 
1
Salary & benefits
 
***
 
2
Incentive pay/bonus
 
***
 
3
Travel
 
***
 
4
Training
 
***
 
5
Relocation
 
***
 
6
Staffing increase/decrease
 
***
 
7
Severance1
 
***
 
8
Retention payments
 
***
 
9
Payroll taxes
 
***
 
10
All other employee expenses
 
***
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 231

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

CoreLogic Services Agreements with third parties
#
Details
Supplier
CoreLogic
1
First American Financial Services Agreement
 
***
2
MMC Colocation Services Agreement
 
***



Note:
1
First American Financial(FAF) TSA agreement - Contractual agreement between
CoreLogic (CITG) and FAF to provide mainframe services to FA

2
MMC Colocation contract - Contractual agreement between CoreLogic and MMC for
subleasing Datacenter space to MMC






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 232

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Resource Type
Resource Location
Role Description
 Years of Experience
 Bill Rate (per FTE/Hr) for a project of LESS than 3 months of duration
 Bill Rate (per FTE/Hr) for a project of GREATER than 3 months of duration
Help Desk Agent
Onsite
Service Desk Support - T1
US 1-5
$ ***
$ ***
Offshore
Service Desk Support - T1
India 1-5
$ ***
$ ***
Unix Midrange Engineer - Senior
Onsite
Systems Engineering - T3
US 8+
$ ***
$ ***
Offshore
Systems Engineering - T3
Malaysia 8+
$ ***
$ ***
Unix Midrange Engineer - Junior
Onsite
Systems Engineering - T1
US 1-3
$ ***
$ ***
Offshore
Systems Engineering - T1
Malaysia 1-3
$ ***
$ ***
Wintel Midrange Engineer - Senior
Onsite
Systems Engineering - T3
US 8+
$ ***
$ ***
Offshore
Systems Engineering - T3
Malaysia 8+
$ ***
$ ***
Wintel Midrange Engineer - Junior
Onsite
Systems Engineering - T1
US 1-3
$ ***
$ ***
Offshore
Systems Engineering - T1
Malaysia 1-3
$ ***
$ ***
SAN/Backup Storage Engineer - Senior
Onsite
Storage Services Open - T3
US 8+
$ ***
$ ***
Offshore
Storage Services Open - T3
India 8+
$ ***
$ ***
SAN/Backup Storage Engineer - Junior
Onsite
Storage Services Open - T1
US 1-3
$ ***
$ ***
Offshore
Storage Services Open - T1
India 1-3
$ ***
$ ***
Messaging Engineer - Senior
Onsite
Messaging Services - T3
US 8+
$ ***
$ ***
Offshore
Messaging Services - T3
Malaysia 8+
$ ***
$ ***
Messaging Engineer - Junior
Onsite
Messaging Services - T1
US 1-3
$ ***
$ ***
Offshore
Messaging Services - T1
Malaysia 1-3
$ ***
$ ***
Network (Data) Engineer - Senior
Onsite
Network Design - T3
US 8+
$ ***
$ ***
Offshore
Network Design - T3
India 8+
$ ***
$ ***
Network (Data) Engineer - Junior
Onsite
Network Design - T1
US 1-3
$ ***
$ ***
Offshore
Network Design - T1
India 1-3
$ ***
$ ***
Network (Voice) Engineer - Senior
Onsite
Network Convergence - T3
US 8+
$ ***
$ ***
Offshore
Network Design - T3
India 8+
$ ***
$ ***
Network (Voice) Engineer - Junior
Onsite
Network Convergence - T1
US 1-3
$ ***
$ ***
Offshore
Network Convergence - T1
India 1-3
$ ***
$ ***
EUC Technician - Senior
Onsite
Client Technical Support - T3
US 8+
$ ***
$ ***
Offshore
Client Technical Support - T3
India 8+
$ ***
$ ***
EUC Technician - Junior
Onsite
Client Technical Support - T1
US 1-3
$ ***
$ ***
Offshore
Client Technical Support - T1
India 1-3
$ ***
$ ***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 233

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Resource Type
Resource Location
Role Description
 Years of Experience
 Bill Rate (per FTE/Hr) for a project of LESS than 3 months of duration
 Bill Rate (per FTE/Hr) for a project of GREATER than 3 months of duration
Project Manager - Senior
Onsite
Project Services - T3
US 5+
$ ***
$ ***
Offshore
Project Services - T3
India 5+
$ ***
$ ***
Nearshore
Project Services - T3
Mexico 5+
$ ***
$ ***
Project Manager - Junior
Onsite
Project Services - T1
US 2-5
$ ***
$ ***
Offshore
Project Services - T1
India 2-5
$ ***
$ ***
Nearshore
Project Services - T1
Mexico 2-5
$ ***
$ ***




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 234

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS







MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-4.8
TERMINATION CHARGES








This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed without
the prior written permission of the Parties.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 235

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-4.8
Termination Charges


1.INTRODUCTION
1.1    Agreement. This Schedule A-4.8 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Services
Agreement by and between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).
1.2    References. All references in this Schedule to articles, sections and
exhibits shall be to this Schedule, unless another reference is provided.
1.3    Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA or Schedule A-1 to Supplement A.
2.    SCHEDULES.
The following documents are attached to and incorporated by reference in this
Schedule:
Schedule A-4.8.1
    General Termination Charge Table



Schedule A-4.8.2
Unconditional Termination Charge Table



Schedule A-4.8.3
Wind Down Costs Termination Charge Provisions



3.    TERMINATION CHARGES
3.1    General. This Schedule sets forth the Termination Charges due under
Supplement A and methodology to be used by the Parties to calculate the
Termination Charges. Termination Charges shall consist of (a) the General
Termination Charge as described in Section 4, (b) the Unconditional Termination
Charge as described in Section 4, and (c) if applicable, the Wind Down Costs
Termination Charge as described in Schedule A-4.8.3. Except as provided in this
Schedule, there are no Termination Charges payable upon a termination or
expiration of the Services.
3.2    Methodology. If CoreLogic is required to pay a Termination Charge under
the MSA, such Termination Charge shall be calculated for the portion of the
Services that are Affected Services. The Termination Charge shall equal the
applicable percentage specified in the Termination Charge Percentages Table in
Schedule 13 to the MSA (the “Termination Charge Percentage”) multiplied by each
of the following:
(a)
the applicable amount specified in the General Termination Charge Table in
Schedule A-4.8.1 for the Affected Services determined in accordance with Section
4.2 (the “General Termination Charge”);

(b)
the applicable amount specified in the Unconditional Termination Charge Table in
Schedule A-4.8.2 for the Affected Services determined in accordance with Section
4.3 (the “Unconditional Termination Charge”); and

(c)
the calculated Termination Charge for the Affected Services determined in
accordance with Schedule A-4.8.3 (the “Wind Down Costs Termination Charge”); and

4.
CALCULATION AND PAYMENT OF TERMINATION CHARGES.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 236

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

4.1
General. The General Termination Charge and Unconditional Termination Charge
shall be calculated and invoiced in accordance with this Section. Wind Down
Costs Termination Charge shall be calculated and invoiced as and when specified
in Schedule A-4.8.3.

4.2
Calculation of General Termination Charge. The General Termination Charge shall
include the amount set forth in Schedule A-4.8.1 for the last month in which the
Affected Services at issue are performed (including any such Services performed
as Disengagement Services for Resource Unit-Based Charges) (“Termination
Effective Date”),calculated as per the following formula when the Termination
Effective Date is after 2012:

(a)
General Termination Charge in the year following the Termination *** Date as
defined *** plus ((General Termination Charge in the current year minus General
Termination Charge in the year following the Termination *** Date), divided by
12, multiplied by the number of months remaining in the current calendar year
(e.g., August would be 4)).

4.3
Calculation of Unconditional Termination Charge. The Unconditional Termination
Charge shall include the amount set forth in Schedule A-4.8.2 for the month of
the applicable Termination Effective Date calculated per the following formula
when the Termination Effective Date is after 2012:

Unconditional Termination Charge in the year following the Termination *** Date
as defined below plus ((Unconditional Termination Charge in the current year
minus Unconditional Termination Charge in the year following the Termination ***
Date), divided by 12, multiplied by the number of months remaining in the
current calendar year (e.g., August would be 4))
4.4
Calculation of Wind Down Costs Termination Charge. The Wind Down Costs
Termination Charge shall be calculated as of the dates specified in Schedule
A-4.8.3.

4.5
Partial Termination. If the Affected Services include less than all of the
Services (a) the General Termination Charge shall include a portion of the
applicable amount set forth in Schedule A-4.8.1 proportional to the Charges
eliminated as a result of the termination, as determined as of the month prior
to the month in which the notice of termination is provided (the “Termination
*** Date”); (b) the Unconditional Termination Charge shall include a portion of
the applicable amount set forth in Schedule A-4.8.2 proportional to the Charges
eliminated as a result of the termination, as determined as of the month prior
to the Termination *** Date, and (c) the Wind Down Costs Termination Charge
shall be calculated based upon the Affected Services as described in Schedule
A-4.8.3.

4.6
Invoicing. Supplier shall invoice CoreLogic for the General Termination Charge
and Unconditional Termination Charge within *** (***) *** after the effective
date of termination of the Affected Services. Supplier shall invoice CoreLogic
for the Wind Down Costs Termination Charge as provided in Schedule A-4.8.3. Any
such invoice shall be due and payable in accordance with Section 12.2 of the
MSA.

 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 237

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-4.8.1
General Termination Charge Table


Category of Services
Jan-13
Jan-14
Jan-15
Jan-16
Jan-17
Jan-18
Jan-19
Jan-20
Termination Fees
 
 
 
 
 
 
 
 
Network
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
Desktop Support and Engineering
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
Employee Service Desk
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
Mainframe
$ -
$ ***
$ ***
$ -
$ -
$ -
$ -
$ -
Midrange and Server
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
Project Management
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
Storage
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
Media Center Services
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***



 

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 238

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-4.8.2
Unconditional Termination Charge Table


Category of Services
Aug-12
Jan-13
Jan-14
Jan-15
Jan-16
Jan-17
Jan-18
Jan-19
Jan-20
Unconditional Termination Fees
$ ***
$ ***
$ ***
$ ***
$ ***
$ ***
$ -
$ -
$ -



Schedule A-4.8.3


Wind Down Costs Termination Charge Provisions




1.    General.
1.1
Definitions.

“Eligible Equipment” shall mean (a) *** and *** Equipment and (b) *** Equipment.
“Eligible Materials” shall mean (a) *** Software and (b) *** Software.
“Wind-Down Costs” or “Wind Down Costs Termination Charge” shall mean the
following actual direct costs as described in this Schedule A-4.8.3 with respect
to the Eligible Equipment and the Eligible Materials only, and subject to any
limitations herein, that are reasonably incurred by Supplier, Supplier
Subcontractors or Supplier Affiliates (each, a “Supplier Party”) as a direct
result of the early termination of Affected Services.
1.2
Invoicing and Audit. Within *** (***) *** after the Termination *** Date,
Supplier shall prepare and deliver to CoreLogic an itemized calculation of
Supplier’s good faith estimate of the Wind Down Costs Termination Charge for the
Affected Services as of the Termination Date. Supplier shall provide sufficient
supporting documentation to allow CoreLogic to validate such calculation.
CoreLogic shall be entitled to audit Supplier’s actual Wind Down Costs
Termination Charge and supporting documentation in accordance with
Section 9.10(c) of the MSA. Supplier shall invoice CoreLogic for amounts payable
under this Schedule as they are incurred by a Supplier Party and such invoice
shall be due and payable in accordance with Section 12.2 of the MSA.

2.
Supplier Mitigation. Supplier Parties shall use commercially reasonable efforts
to avoid incurring any Wind Down Costs and to minimize the costs incurred
including, for *** (***) *** after the Termination *** Date, seeking to recover
amounts previously paid to a third party where appropriate.

2.1
General. The commercially reasonable efforts to be employed by a Supplier Party
shall include, to the extent applicable:

(a)
providing CoreLogic with a list of all Eligible Equipment and Eligible Materials
used exclusively to provide the Affected Services and the costs associated with
each within *** (***) *** after the Termination *** Date;

(b)
working with CoreLogic to identify commercially reasonable means to avoid or
minimize such costs, including using commercially reasonable efforts to avoid
agreeing in any applicable Third-Party Software licenses, Equipment leases or
other Third Party Contracts for the Eligible Equipment and the Eligible
Materials to termination or cancellation fees or non-cancelable Charges;

(c)
offering to make such Eligible Equipment, Eligible Materials and any such
leases, licenses and other Third Party Contracts available to CoreLogic;


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 239

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(d)
for *** (***) *** after the applicable Termination *** Date, redeploying the
remainder of any such Eligible Equipment or Eligible Materials within Supplier’s
organization if, and as soon as, commercially reasonable;

(e)
for *** (***) *** after the applicable Termination *** Date, negotiating with
any applicable third party to eliminate or reduce the fees or charges to be
incurred; and

(f)
subject to any limitations contained in the applicable lease, licenses or other
Third Party Contracts and for *** (***) *** after the applicable Termination
Effective Date, selling, canceling or otherwise disposing of any such Eligible
Equipment and Eligible Materials and any such leases, licenses and other Third
Party Contracts that cannot be redeployed.

2.2
Exception for Assets Purchased by CoreLogic. Notwithstanding the foregoing, Wind
Down Costs Termination Charge shall not include any amounts paid to Supplier
with respect to Eligible Equipment and Eligible Materials to the extent
CoreLogic elects to purchase such Eligible Equipment or Eligible Materials
pursuant to Section 20.8(b) of the MSA.

3.
Eligible Equipment. The Wind Down Costs Termination Charge shall include the
following for Eligible Equipment that Supplier is unable to *** or otherwise ***
pursuant to Section 2 of this Schedule.

3.1
Leased Eligible Equipment. With respect to such Eligible Equipment that is
leased by Supplier, the Wind Down Costs Termination Charge shall consist of:

(a)
any *** or *** charges (or similar amounts) that Supplier is contractually
required to pay to *** in connection with the *** of such lease,

(b)
subject to clause (c), any *** charges that Supplier is contractually required
to pay to *** *** during the *** of such lease; and

(c)
any *** or *** payments previously paid by Supplier under Eligible Equipment
leases which are not *** (on the basis regularly and consistently used by
Supplier for such items) as of the date that such Eligible Equipment leases are
no longer used in the provision of Services.

3.2
Supplier Owned Eligible Equipment. With respect to such Eligible Equipment that
is owned by Supplier, the Wind Down Costs Termination Charge shall consist of
the *** of such Eligible Equipment as of the Termination Effective Date
(calculated using a *** over a period *** to the applicable ***), whereupon
title to such Eligible Equipment shall be transferred to CoreLogic pursuant to
Section 20.8(b) of the MSA.

4.
Eligible Materials. The Wind Down Costs Termination Charge shall include the
following for any Eligible Materials or Third Party Contract that requires a
Supplier Party to pay termination or cancellation charges:

(a)
any *** or *** charges (or similar amounts) that a Supplier Party is
contractually required to pay to *** in connection with the *** of such lease,
license or other contract;

(b)
subject to clause (c), any *** charges that a Supplier Party is contractually
required to pay to *** during the *** of such lease, license or other contract;
and

(c)
any ***, *** or *** or *** payments previously paid by a Supplier Party under
the Third Party Contract which are not *** (on the basis regularly and
consistently used by a Supplier Party for such items) as of the date that the
same are no longer used in the provision of Services.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 240

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS









MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING, L.P.
July 19, 2012








SUPPLEMENT A








SCHEDULE A-4.9
INVOICING PROVISIONS




This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 241

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-4.9
Invoicing Provisions
1.
INTRODUCTION.

1.1
Agreement. This Schedule A-4.9 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA, Schedule A-1 to Supplement A or elsewhere in the
Agreement.

1.4
Schedules. The following documents are attached to and incorporated by reference
in this Schedule:

Schedule A-4.9.1        Form of Invoice
Schedule A-4.9.2        Form of Chargeback
2.
INVOICING PROVISIONS:

2.1
General. Invoices shall be provided in accordance with Section 12.1 of the MSA.

2.2
Detail. Without limiting any requirements set forth in Section 12 of the MSA,
each invoice shall separately identify, to the extent applicable for the period
covered by the invoice, and for each Resource Unit Category, fees and
adjustments to fees with respect to the following:

(a)
Fixed Fees for such month;

(b)
Resource Unit-Based Charges for such month;

(i)
Monthly Baseline Charges;

(ii)
ARC/RRCs;

(c)
Charges for New Services;

(d)
Charges for Projects;

(e)
Charges for Transition Services;

(f)
Termination Charges;

(g)
Charges for Transformation Services


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 242

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(h)
Charges for Disengagement Services;

(i)
Applicable taxes;

(j)
Credits due to Customer;

(k)
Pass-Through Expenses and incidental expenses; and

(l)
Time and materials charges by assignment;

3.
Form of Chargeback.

3.1
General. *** shall provide a chargeback report along with each invoice to
provide *** to *** the invoice and chargeback to business units.

3.2
Chargeback Reports. Supplier acknowledges that CoreLogic intends to use *** that
all business units are accountable for their respective use of the Services.
Accordingly, *** shall provide chargeback reports to *** as shown in Schedule
A-4.9.2 (Form of Chargeback). The information should be provided in a readable
electronic form with *** for ***.

3.3
Changes to Chargeback Reports. *** shall adjust the business units included in
the monthly chargeback report to stay current with the CoreLogic environment.
Updates will be made based on acquisitions, divestitures, and changes in
CoreLogic business units.






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 243

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS









MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING, L.P.
July 19, 2012








SUPPLEMENT A








SCHEDULE A-4.9.1
FORM OF INVOICE




This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 244

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

1. INTRODUCTION


1.1 Agreement. This Schedule A-4.9.1 (this “Schedule”) is attached to and
incorporated by reference in
Supplement A to that certain Master Services Agreement by and between CoreLogic
and Supplier dated July 19,
2012 (the “MSA”).


1.2 References. All references in this Schedule to articles, sections and
attachments shall be to this Schedule, unless another reference is provided.


1.3 Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA, Schedule A-1 to Supplement A or elsewhere in the
Agreement.


Invoice Summaries and volume information need to be broken down into the
following 19 categories


BU
BU Company Code
Data & Analytics
Core Logic info Solutions
Data & Analytics
Multifamily Services (multiple company codes)
Data & Analytics
RP Data
Data & Analytics
MarketLinx (MLS)
Data & Analytics
Teletrack
Data & Analytics
Data & Analytics
Mortgage Origination Services
Tax
Mortgage Origination Services
Lender Services (CredCo)
Mortgage Origination Services
Flood (includes Spatial)
Mortgage Origination Services
Dorado Network Systems
Mortgage Origination Services
BIS Holding with NJV (multiple company codes)
Mortgage Origination Services
Mortgage Origination Services
Default Services
Field Services
Default Services
Default Services
Default Services
Residential Value View (BPO)
Default Services
RealtyBid
Default Services
Default Services
Corporate
ETS Retained Org
Corporate
Corp Shared Services


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 245

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
Supplier Name:
 
 
 
Supplier Address:
 
 
 
 
 
 
 
 
 
 
 
Supplier Tax ID:
 
 
Form of Invoice
 
 
 
 
 
 
Customer ID:
TBD
Client Contact:
 
Customer Name:
CoreLogic Solutions, LLC
Client Contact Phone:
 
Business Unit
All Business Units
Supplier Contact:
 
Contract:
TBD
Supplier Contact Phone:
 
Billing period from:
7th Jan 2013
 
 
Billing period To:
31st Jan 2013
 
 
PO NO:
TBD
 
 
SOW No:
CoreLogic Schedule A
 
 
SOW Date:
16th July 2012
 
 
Invoice Descr:
DC Services
 
 
 
 
 
 
Type of Charge
Tower
Associated SOW
 Amount
***
Account and Service Management
 
—


***
DR
 
—


***
Project Management
 
—


***
Telecom Expense Management
 
—


***
Employee Service Desk
 
—


***
Desktop Support and Engineering
 
—


***
Mainframe
 
—


***
Midrange and Server
 
—


***
Storage
 
—


***
Backup
 
—


***
Security
 
—


***
Network
 
—


***
Media Center Services
 
—


***
Various
 
 X,XXX,XXX.XX
 
 
 
 X,XXX,XXX.XX
 
 
 
 
 
 
 
 
Remarks:
 
 
 
 
 
 
 
PAYABLE
 
 
 
 
 
 
 
By Check Mailing Address
 
By Wire Transfer
 
 
 
Bank Name:
 
 
 
Routing Number:
 
 
 
Account Name:
 
 
 
Account Number:
 
 
 
Swift Code:
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 246

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
Supplier Name:
 
 
 
Supplier Address:
 
 
 
 
 
 
 
 
 
 
 
Supplier Tax ID:
 
 
Form of Invoice
 
 
 
 
 
 
Customer ID:
TBD
Client Contact:
 
Customer Name:
CoreLogic Solutions, LLC
Client Contact Phone:
 
Business Unit
Mortgage Origination Services
Supplier Contact:
 
Contract:
TBD
Supplier Contact Phone:
 
Billing period from:
7th Jan 2013
 
 
Billing period To:
31st Jan 2013
 
 
PO NO:
TBD
 
 
SOW No:
CoreLogic Schedule A
 
 
SOW Date:
16th July 2012
 
 
Invoice Descr:
DC Services
 
 
 
 
 
 
Type of Charge
Tower
Associated SOW
 Amount
***
Account and Service Management
 
—


***
DR
 
—


***
Project Management
 
—


***
Telecom Expense Management
 
—


***
Employee Service Desk
 
—


***
Desktop Support and Engineering
 
—


***
Mainframe
 
—


***
Midrange and Server
 
—


***
Storage
 
—


***
Backup
 
—


***
Security
 
—


***
Network
 
—


***
Media Center Services
 
—


***
Various
 
 X,XXX,XXX.XX
 
 
 
 X,XXX,XXX.XX
 
 
 
 
 
 
 
 
Remarks:
 
 
 
 
 
 
 
PAYABLE
 
 
 
 
 
 
 
By Check Mailing Address
 
By Wire Transfer
 
 
 
Bank Name:
 
 
 
Routing Number:
 
 
 
Account Name:
 
 
 
Account Number:
 
 
 
Swift Code:
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 247

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
Supplier Name:
 
 
 
Supplier Address:
 
 
 
 
 
 
 
 
 
 
 
Supplier Tax ID:
 
 
Form of Invoice
 
 
 
 
 
 
Customer ID:
TBD
Client Contact:
 
Customer Name:
CoreLogic Solutions, LLC
Client Contact Phone:
 
Business Unit
Data and Analytics
Supplier Contact:
 
Contract:
TBD
Supplier Contact Phone:
 
Billing period from:
7th Jan 2013
 
 
Billing period To:
31st Jan 2013
 
 
PO NO:
TBD
 
 
SOW No:
CoreLogic Schedule A
 
 
SOW Date:
16th July 2012
 
 
Invoice Descr:
DC Services
 
 
 
 
 
 
Type of Charge
Tower
Associated SOW
 Amount
***
Account and Service Management
 
—


***
DR
 
—


***
Project Management
 
—


***
Telecom Expense Management
 
—


***
Employee Service Desk
 
—


***
Desktop Support and Engineering
 
—


***
Mainframe
 
—


***
Midrange and Server
 
—


***
Storage
 
—


***
Backup
 
—


***
Security
 
—


***
Network
 
—


***
Media Center Services
 
—


***
Various
 
 X,XXX,XXX.XX
 
 
 
 X,XXX,XXX.XX
 
 
 
 
 
 
 
 
Remarks:
 
 
 
 
 
 
 
PAYABLE
 
 
 
 
 
 
 
By Check Mailing Address
 
By Wire Transfer
 
 
 
Bank Name:
 
 
 
Routing Number:
 
 
 
Account Name:
 
 
 
Account Number:
 
 
 
Swift Code:
 
 
 
 
 






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 248

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



 
 
Supplier Name:
 
 
 
Supplier Address:
 
 
 
 
 
 
 
 
 
 
 
Supplier Tax ID:
 
 
Form of Invoice
 
 
 
 
 
 
Customer ID:
TBD
Client Contact:
 
Customer Name:
CoreLogic Solutions, LLC
Client Contact Phone:
 
Business Unit
Default Services
Supplier Contact:
 
Contract:
TBD
Supplier Contact Phone:
 
Billing period from:
7th Jan 2013
 
 
Billing period To:
31st Jan 2013
 
 
PO NO:
TBD
 
 
SOW No:
CoreLogic Schedule A
 
 
SOW Date:
16th July 2012
 
 
Invoice Descr:
DC Services
 
 
 
 
 
 
Type of Charge
Tower
Associated SOW
 Amount
***
Account and Service Management
 
—


***
DR
 
—


***
Project Management
 
—


***
Telecom Expense Management
 
—


***
Employee Service Desk
 
—


***
Desktop Support and Engineering
 
—


***
Mainframe
 
—


***
Midrange and Server
 
—


***
Storage
 
—


***
Backup
 
—


***
Security
 
—


***
Network
 
—


***
Media Center Services
 
—


***
Various
 
 X,XXX,XXX.XX
 
 
 
 X,XXX,XXX.XX
 
 
 
 
 
 
 
 
Remarks:
 
 
 
 
 
 
 
PAYABLE
 
 
 
 
 
 
 
By Check Mailing Address
 
By Wire Transfer
 
 
 
Bank Name:
 
 
 
Routing Number:
 
 
 
Account Name:
 
 
 
Account Number:
 
 
 
Swift Code:
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 249

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
Supplier Name:
 
 
 
Supplier Address:
 
 
 
 
 
 
 
 
 
 
 
Supplier Tax ID:
 
 
Form of Invoice
 
 
 
 
 
 
Customer ID:
TBD
Client Contact:
 
Customer Name:
CoreLogic Solutions, LLC
Client Contact Phone:
 
Business Unit
Corporate
Supplier Contact:
 
Contract:
TBD
Supplier Contact Phone:
 
Billing period from:
7th Jan 2013
 
 
Billing period To:
31st Jan 2013
 
 
PO NO:
TBD
 
 
SOW No:
CoreLogic Schedule A
 
 
SOW Date:
16th July 2012
 
 
Invoice Descr:
DC Services
 
 
 
 
 
 
Type of Charge
Tower
Associated SOW
 Amount
***
Account and Service Management
 
—


***
DR
 
—


***
Project Management
 
—


***
Telecom Expense Management
 
—


***
Employee Service Desk
 
—


***
Desktop Support and Engineering
 
—


***
Mainframe
 
—


***
Midrange and Server
 
—


***
Storage
 
—


***
Backup
 
—


***
Security
 
—


***
Network
 
—


***
Media Center Services
 
—


***
Various
 
 X,XXX,XXX.XX
 
 
 
 X,XXX,XXX.XX
 
 
 
 
 
 
 
 
Remarks:
 
 
 
 
 
 
 
PAYABLE
 
 
 
 
 
 
 
By Check Mailing Address
 
By Wire Transfer
 
 
 
Bank Name:
 
 
 
Routing Number:
 
 
 
Account Name:
 
 
 
Account Number:
 
 
 
Swift Code:
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 250

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

ARC & RRC Summary
Jan-13
Description
Unit of Measure
Baseline Volume
Actual Volumes
Delta
 
ARC / RRC Rate
Monthly ARC / RRC
Network
 
 
 
 
 
 
 
Network Switch/Router
Devices Per Month
X
 
X
 
X
X
Physical Firewall - Clustered
Devices Per Month
X
 
X
 
X
X
Physical Firewall - Standalone
Devices Per Month
X
 
X
 
X
X
Virtual Firewall - Clustered
Devices Per Month
X
 
X
 
X
X
Virtual Firewall - Standalone
Devices Per Month
X
 
X
 
X
X
Security Appliances
Devices Per Month
X
 
X
 
X
X
Wireless Access Points
Devices Per Month
X
 
X
 
X
X
Load Balancer - Clustered
Devices Per Month
X
 
X
 
X
X
Load Balancer - Standalone
Devices Per Month
X
 
X
 
X
X
 Misc. Network Device
Devices Per Month
X
 
X
 
X
X
VoIP Phones
 Phone devices Per Month
X
 
X
 
X
X
Network IMADS
IMADs Per Month
X
 
X
 
X
X
End User Support
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
Devices Per Month
X
 
X
 
X
X
Desktop IMACDS - Campus
Per Month
X
 
X
 
X
X
Desktop IMACDS - Remote
Per Month
X
 
X
 
X
X
Network Printer
Devices Per Month
X
 
X
 
X
X
Exchange Email Account
Accounts Per Month
X
 
X
 
X
X
Mobile Device
Devices Per Month
X
 
X
 
X
X
Desktop Applications Package
Applications Packaged Per Month
X
 
X
 
X
X
Desktop Image Management
Images Per Month
X
 
X
 
X
X
Employee Service Desk
 
 
 
 
 
 
 
Service Desk Tickets
Tickets per month
X
 
X
 
X
X
Mainframe
 
 
 
 
 
 
 
Mainframe Service
Installed Mainframe Service per month
X
 
X
 
X
X
Mainframe DASD
Installed Mainframe DASD TB Per Month
X
 
X
 
X
X
Mainframe Tapes
Mainframe Tapes per Month
X
 
X
 
X
X
Midrange and Server
 
 
 
 
 
 
 
Hardware
 
 
 
 
 
 
 
Physical Server Small
Servers Per Month
X
 
X
 
X
X
Physical Server Medium
Servers Per Month
X
 
X
 
X
X
Physical Server Large
Servers Per Month
X
 
X
 
X
X
Physical Server Extra Large
Servers Per Month
X
 
X
 
X
X
Cloud Server Small
Servers Per Month
X
 
X
 
X
X
Cloud Server Medium
Servers Per Month
X
 
X
 
X
X
Cloud Server Large
Servers Per Month
X
 
X
 
X
X
Services
 
 
 
 
 
 
 
Linux OS Low
OS Instances Per Month
X
 
X
 
X
X
Linux OS Standard
a
X
 
X
 
X
X


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 251

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Description
Unit of Measure
Baseline Volume
Actual Volumes
Delta
 
ARC / RRC Rate
Monthly ARC / RRC
Linux OS High
OS Instances Per Month
X
 
X
 
X
X
 
 
 
 
 
 
 
 
Windows OS Low
OS Instances Per Month
X
 
X
 
X
X
Windows OS Standard
OS Instances Per Month
X
 
X
 
X
X
Windows OS High
OS Instances Per Month
X
 
X
 
X
X
 
 
 
 
 
 
 
 
UNIX Low OS Instance
OS Instances Per Month
X
 
X
 
X
X
UNIX Medium OS Instance
OS Instances Per Month
X
 
X
 
X
X
UNIX High OS Instance
OS Instances Per Month
X
 
X
 
X
X
 
 
 
 
 
 
 
 
i-Series
OS Instances Per Month
X
 
X
 
X
X
ESX/Xen Host
Servers Per Month
X
 
X
 
X
X
Storage and Backup Services
 
 
 
 
 
 
 
Services Only
 
 
 
 
 
 
 
Storage Management
Allocated TB per month
X
 
X
 
X
X
Backup Management
GBs Per Month
X
 
X
 
X
X
Services and Hardware
 
 
 
 
 
 
 
Tier 1 Storage
Allocated TB per month
X
 
X
 
X
X
Tier 2 Storage
Allocated TB per month
X
 
X
 
X
X
Tier 3 Storage
Allocated TB per month
X
 
X
 
X
X
Backup Management
GBs Per Month
X
 
X
 
X
X
Cross Functional Services
 
 
 
 
 
 
 
Service Management Resolver Licenses
Licenses Per Month
X
 
X
 
X
X
Electronic Data Exchange (EDE)
FTE Per Month
X
 
X
 
X
X
Security Administration Services
 
 
 
 
 
 
 
User Security Administration
Touches per Month
X
 
X
 
X
X
End Point Log Retention & Monitoring
Devices Logging Per Month
X
 
X
 
X
X
Firewall Rule Changes
Changes Per Month
X
 
X
 
X
X
 
 
 
 
 
 
 
 
Total Monthly ARC or (RRC)
 
 
 
 
 
 
 XXXX




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 252

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Network
Detail to include each chargeable unit with detail sufficient for CoreLogic
sign-off


Service Desk
Detail to include each chargable unit with detail sufficient for CoreLogic
sign-off


End User Device Support and Messaging
Detail to include each chargable unit with detail sufficient for CoreLogic
sign-off


Data Center, Mainframe, Production Control & Monitoring
Detail to include each chargable unit with detail sufficient for CoreLogic
sign-off


Server
Detail to include each chargable unit with detail sufficient for CoreLogic
sign-off


Storage
Detail to include each chargable unit with detail sufficient for CoreLogic
sign-off


Storage Backup
Detail to include each chargable unit with detail sufficient for CoreLogic
sign-off


Security
Detail to include each chargeable unit with detail sufficient for CoreLogic
sign-off


Cross Functional and Media Center
Detail to include each chargable unit with detail sufficient for CoreLogic
sign-off









CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 253

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS





MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING, L.P.
July 19, 2012








SUPPLEMENT A








SCHEDULE A-4.9.2
FORM OF CHARGEBACK




This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 254

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

1. INTRODUCTION


1.1 Agreement. This Schedule A-4.9.2 (this “Schedule”) is attached to and
incorporated by reference in
Supplement A to that certain Master Services Agreement by and between CoreLogic
and Supplier dated July 19,
2012 (the “MSA”).


1.2 References. All references in this Schedule to articles, sections and
attachments shall be to this Schedule, unless another reference is provided.


1.3 Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA, Schedule A-1 to Supplement A or elsewhere in the
Agreement.


Volume and Invoice detail need to be broken down into the following 19 Business
Units for chargeback purposesr


BU
BU Company
3 Digit Identifier
Data & Analytics
Core Logic info Solutions
TBD
Data & Analytics
Multifamily Services (multiple company codes)
TBD
Data & Analytics
RP Data
TBD
Data & Analytics
MarketLinx (MLS)
TBD
Data & Analytics
Teletrack
TBD
Data & Analytics
Data & Analytics
TBD
Mortgage Origination Services
Tax
TBD
Mortgage Origination Services
Lender Services (CredCo)
TBD
Mortgage Origination Services
Flood (includes Spatial)
TBD
Mortgage Origination Services
Dorado Network Systems
TBD
Mortgage Origination Services
BIS Holding with NJV (multiple company codes)
TBD
Mortgage Origination Services
Mortgage Origination Services
TBD
Default Services
Field Services
TBD
Default Services
Residential Value View (BPO)
TBD
Default Services
RealtyBid
TBD
Default Services
Default Services
TBD
Corporate
ETS Retained Org
TBD
Corporate
Corp Shared Services
TBD






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 255

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Month of January 2013
Volume and Invoice detail need to be broken down into the following 19 Business
Units for chargeback purposes


 
 
 
 
Month of January 2013
Description
Dell Expense Type
Chargeback Metric
 
 CL Price (MSC + ARC/RRC)
Total CL Volumes
Account and Service Management
***
# Headcount
 
 XXXX
 XXXX
DR
***
# Headcount
 
 XXXX
 XXXX
Project Management
***
# Headcount
 
 XXXX
 XXXX
Telecom Expense Management
***
# Headcount
 
 XXXX
 XXXX
 
 
 
 
 
 
Service Desk
 
 
 
 
 
Support Center
***
# Headcount
 
 XXXX
 XXXX
 
 
 
 
 
 
End User Computing
 
 
 
 
 
EUC (Desktops / Laptops)
***
# of Devices
 
 XXXX
 XXXX
Desktop IMACDS - Campus
***
# of Desktop IMACDs
 
 XXXX
 XXXX
Desktop IMACDS - Remote
***
# of Desktop IMACDs
 
 XXXX
 XXXX
Network Printer
***
# of Printers
 
 XXXX
 XXXX
Exchange Email Account
***
# Headcount
 
 XXXX
 XXXX
Mobile Device
***
# Headcount
 
 XXXX
 XXXX
Desktop Applications Package
***
# Headcount
 
 XXXX
 XXXX
Desktop Image Management
***
# Headcount
 
 XXXX
 XXXX
 
 
 
 
 
 
Mainframe
 
 
 
 
 
Mainframe Service
***
# MIPS
 
 XXXX
 XXXX
Mainframe Tapes
***
# TAPES
 
 XXXX
 XXXX
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
Physical Server Small
***
# of Servers
 
 XXXX
 XXXX
Physical Server Medium
***
# of Servers
 
 XXXX
 XXXX
Physical Server Large
***
# of Servers
 
 XXXX
 XXXX
Physical Server Extra Large
***
# of Servers
 
 XXXX
 XXXX
Cloud Server Small
***
# of Servers
 
 XXXX
 XXXX
Cloud Server Medium
***
# of Servers
 
 XXXX
 XXXX


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 256

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
Month of January 2013
Description
Dell Expense Type
Chargeback Metric
 
 CL Price (MSC + ARC/RRC)
Total CL Volumes
Cloud Server Large
***
# of Servers
 
 XXXX
 XXXX
Midrange and Server - Software
 
 
 
 
 
Linux OS Low
***
# OS Instances
 
 XXXX
 XXXX
Linux OS Standard
***
# OS Instances
 
 XXXX
 XXXX
Linux OS High
***
# OS Instances
 
 XXXX
 XXXX
Windows OS Low
***
# OS Instances
 
 XXXX
 XXXX
Windows OS Standard
***
# OS Instances
 
 XXXX
 XXXX
Windows OS High
***
# OS Instances
 
 XXXX
 XXXX
UNIX Low OS Instance
***
# OS Instances
 
 XXXX
 XXXX
UNIX Medium OS Instance
***
# OS Instances
 
 XXXX
 XXXX
UNIX High OS Instance
***
# OS Instances
 
 XXXX
 XXXX
i-Series
***
# OS Instances
 
 XXXX
 XXXX
ESX/Xen Host
***
# of Servers
 
 XXXX
 XXXX
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
Storage Management
***
# Terabytes
 
 XXXX
 XXXX
Backup Management (Svcs Only)
***
# Gigabytes
 
 XXXX
 XXXX
Backup Management (Svcs & Hardware)
***
# Gigabytes
 
 XXXX
 XXXX
Storage - Tier 1
***
# Terabytes
 
 XXXX
 XXXX
Storage - Tier 2
***
# Terabytes
 
 XXXX
 XXXX
Storage - Tier 3
***
# Terabytes
 
 XXXX
 XXXX
 
 
 
 
 
 
Network
 
 
 
 
 
Network Switch/Router
***
# Devices
 
 XXXX
 XXXX
Physical Firewall - Clustered
***
# Devices
 
 XXXX
 XXXX
Physical Firewall - Standalone
***
# Devices
 
 XXXX
 XXXX
Virtual Firewall - Clustered
***
# Devices
 
 XXXX
 XXXX
Virtual Firewall - Standalone
***
# Devices
 
 XXXX
 XXXX
Security Appliances
***
# Devices
 
 XXXX
 XXXX
Wireless Access Points
***
# Devices
 
 XXXX
 XXXX
Load Balancer - Clustered
***
# Devices
 
 XXXX
 XXXX
Load Balancer - Standalone
***
# Devices
 
 XXXX
 XXXX


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 257

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
Month of January 2013
Description
Dell Expense Type
Chargeback Metric
 
 CL Price (MSC + ARC/RRC)
Total CL Volumes
Misc. Network Device
***
# Devices
 
 XXXX
 XXXX
VoIP Phones
***
Devices
 
 XXXX
 XXXX
Network IMADS
***
# of IMADs
 
 XXXX
 XXXX
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
Service Management Resolver Licenses
***
# Headcount
 
 XXXX
 XXXX
Electronic Data Exchange (EDE)
***
# Headcount
 
 XXXX
 XXXX
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
User Security Administration
***
# Headcount
 
 XXXX
 XXXX
End Point Log Retention & Monitoring
***
# Headcount
 
 XXXX
 XXXX
Firewall Rule Changes
***
# Changes
 
 XXXX
 XXXX
 
 
 
 
 
 
Total
 
 
 
 XXXX
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 258

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
Metric Count
Description
Dell Expense Type
Chargeback Metric
 
Data and Analytics
Core Logic info Solutions
Multifamily Services (multiple company codes)
RP Data
MarketLinx (MLS)
Teletrack
Tax
Lender Services (CredCo)
Flood (includes Spatial)
Dorado Network Systems
Account and Service Management
***
# Headcount
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


DR
***
# Headcount
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Project Management
***
# Headcount
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Telecom Expense Management
***
# Headcount
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


 
 
 
 
 XXXX
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 XXXX
 
 
 
 
 
 
 
 
 
Support Center
***
# Headcount
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


 
 
 
 
 XXXX
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 XXXX
 
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
***
# of Devices
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Desktop IMACDS - Campus
***
# of Desktop IMACDs
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Desktop IMACDS - Remote
***
# of Desktop IMACDs
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Network Printer
***
# of Printers
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Exchange Email Account
***
# Headcount
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Mobile Device
***
# Headcount
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Desktop Applications Package
***
# Headcount
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Desktop Image Management
***
# Headcount
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


 
 
 
 
 XXXX
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 XXXX
 
 
 
 
 
 
 
 
 
Mainframe Service
***
# MIPS
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Mainframe Tapes
***
# TAPES
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


 
 
 
 
 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
Physical Server Small
***
# of Servers
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
3,509


3,509


3,509


3,509


Physical Server Medium
***
# of Servers
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Physical Server Large
***
# of Servers
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Physical Server Extra Large
***
# of Servers
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Cloud Server Small
***
# of Servers
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Cloud Server Medium
***
# of Servers
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Cloud Server Large
***
# of Servers
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Midrange and Server - Software
 
 
 
 
 
 
 
 
 
 
 
 
 
Linux OS Low
***
# OS Instances
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
3,509


3,509


3,509


3,509




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 259

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Linux OS Standard
***
# OS Instances
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
3,509


3,509


3,509


3,509


Linux OS High
***
# OS Instances
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Windows OS Low
***
# OS Instances
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Windows OS Standard
***
# OS Instances
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Windows OS High
***
# OS Instances
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


UNIX Low OS Instance
***
# OS Instances
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


UNIX Medium OS Instance
***
# OS Instances
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


UNIX High OS Instance
***
# OS Instances
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


i-Series
***
# OS Instances
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


ESX/Xen Host
***
# of Servers
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


 
 
 
 
 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 
 
 
 
 
 
 
Storage Management
***
# Terabytes
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Backup Management (Svcs Only)
***
# Gigabytes
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Backup Management (Svcs & Hardware)
***
# Gigabytes
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Storage - Tier 1
***
# Terabytes
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Storage - Tier 2
***
# Terabytes
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Storage - Tier 3
***
# Terabytes
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


 
 
 
 
 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
 
 
 
 
 
Network Switch/Router
***
# Devices
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Physical Firewall - Clustered
***
# Devices
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Physical Firewall - Standalone
***
# Devices
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Virtual Firewall - Clustered
***
# Devices
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Virtual Firewall - Standalone
***
# Devices
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Security Appliances
***
# Devices
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Wireless Access Points
***
# Devices
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Load Balancer - Clustered
***
# Devices
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Load Balancer - Standalone
***
# Devices
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Misc. Network Device
***
# Devices
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


VoIP Phones
***
Devices
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Network IMADS
***
# of IMADs
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
***
# Headcount
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 260

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Electronic Data Exchange (EDE)
***
# Headcount
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


 
 
 
 
 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
 
 
 
 
 
User Security Administration
***
# Headcount
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


End Point Log Retention & Monitoring
***
# Headcount
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


Firewall Rule Changes
***
# Changes
 
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
 XXXX
4,840


4,840


4,840


4,840


 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 
 



 
 
 
 
Metric Count
Description
Dell Expense Type
Chargeback Metric
 
BIS Holding with NJV (multiple company codes)
Mortgage Origination Services
Field Services
Residential Value View (BPO)
RealtyBid
Default Services
ETS Retained Org
Corp Shared Services
Total
Account and Service Management
***
# Headcount
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


DR
***
# Headcount
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Project Management
***
# Headcount
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Telecom Expense Management
***
# Headcount
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


 
 
 
 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
 
 
 
 
Support Center
***
# Headcount
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


 
 
 
 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
***
# of Devices
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Desktop IMACDS - Campus
***
# of Desktop IMACDs
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Desktop IMACDS - Remote
***
# of Desktop IMACDs
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Network Printer
***
# of Printers
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Exchange Email Account
***
# Headcount
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Mobile Device
***
# Headcount
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Desktop Applications Package
***
# Headcount
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Desktop Image Management
***
# Headcount
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


 
 
 
 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
 
 
 
 
Mainframe Service
***
# MIPS
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Mainframe Tapes
***
# TAPES
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


 
 
 
 
 
 
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 261

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Midrange and Server - Hardware
 
 
 
 
 
 
 
 
 
 
 
 
Physical Server Small
***
# of Servers
 
3,509


3,509


3,509


3,509


3,509


3,509


3,509


3,509


42,108


Physical Server Medium
***
# of Servers
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Physical Server Large
***
# of Servers
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Physical Server Extra Large
***
# of Servers
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Cloud Server Small
***
# of Servers
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Cloud Server Medium
***
# of Servers
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Cloud Server Large
***
# of Servers
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Midrange and Server - Software
 
 
 
 
 
 
 
 
 
 
 
 
Linux OS Low
***
# OS Instances
 
3,509


3,509


3,509


3,509


3,509


3,509


3,509


3,509


42,108


Linux OS Standard
***
# OS Instances
 
3,509


3,509


3,509


3,509


3,509


3,509


3,509


3,509


42,108


Linux OS High
***
# OS Instances
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Windows OS Low
***
# OS Instances
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Windows OS Standard
***
# OS Instances
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Windows OS High
***
# OS Instances
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


UNIX Low OS Instance
***
# OS Instances
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


UNIX Medium OS Instance
***
# OS Instances
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


UNIX High OS Instance
***
# OS Instances
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


i-Series
***
# OS Instances
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


ESX/Xen Host
***
# of Servers
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


 
 
 
 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 
 
 
 
 
 
Storage Management
***
# Terabytes
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Backup Management (Svcs Only)
***
# Gigabytes
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Backup Management (Svcs & Hardware)
***
# Gigabytes
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Storage - Tier 1
***
# Terabytes
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Storage - Tier 2
***
# Terabytes
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Storage - Tier 3
***
# Terabytes
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


 
 
 
 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
 
 
 
 
Network Switch/Router
***
# Devices
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Physical Firewall - Clustered
***
# Devices
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Physical Firewall - Standalone
***
# Devices
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Virtual Firewall - Clustered
***
# Devices
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Virtual Firewall - Standalone
***
# Devices
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Security Appliances
***
# Devices
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Wireless Access Points
***
# Devices
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Load Balancer - Clustered
***
# Devices
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 262

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Load Balancer - Standalone
***
# Devices
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Misc. Network Device
***
# Devices
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


VoIP Phones
***
Devices
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Network IMADS
***
# of IMADs
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


 
 
 
 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
***
# Headcount
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Electronic Data Exchange (EDE)
***
# Headcount
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


 
 
 
 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
 
 
 
 
User Security Administration
***
# Headcount
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


End Point Log Retention & Monitoring
***
# Headcount
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


Firewall Rule Changes
***
# Changes
 
4,840


4,840


4,840


4,840


4,840


4,840


4,840


4,840


58,080


 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
 
 
 
 
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 263

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
Chargeback Cost
Description
Dell Expense Type
Chargeback Metric
 
Data and Analytics
Core Logic info Solutions
Multifamily Services (multiple company codes)
RP Data
MarketLinx (MLS)
Teletrack
Tax
Lender Services (CredCo)
Flood (includes Spatial)
Account and Service Management
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
DR
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Project Management
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Telecom Expense Management
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
 
 
 
 
Support Center
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
***
# of Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Desktop IMACDS - Campus
***
# of Desktop IMACDs
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Desktop IMACDS - Remote
***
# of Desktop IMACDs
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Network Printer
***
# of Printers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Exchange Email Account
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Mobile Device
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Desktop Applications Package
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Desktop Image Management
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
 
 
 
 
Mainframe Service
***
# MIPS
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Mainframe Tapes
***
# TAPES
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
 
 
 
 
Physical Server Small
***
# of Servers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Physical Server Medium
***
# of Servers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Physical Server Large
***
# of Servers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Physical Server Extra Large
***
# of Servers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Cloud Server Small
***
# of Servers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Cloud Server Medium
***
# of Servers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Cloud Server Large
***
# of Servers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Midrange and Server - Software
 
 
 
 
 
 
 
 
 
 
 
 
Linux OS Low
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Linux OS Standard
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Linux OS High
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 264

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Windows OS Low
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Windows OS Standard
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Windows OS High
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
UNIX Low OS Instance
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
UNIX Medium OS Instance
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
UNIX High OS Instance
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
i-Series
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
ESX/Xen Host
***
# of Servers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 
 
 
 
 
 
Storage Management
***
# Terabytes
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Backup Management (Svcs Only)
***
# Gigabytes
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Backup Management (Svcs & Hardware)
***
# Gigabytes
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Storage - Tier 1
***
# Terabytes
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Storage - Tier 2
***
# Terabytes
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Storage - Tier 3
***
# Terabytes
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
 
 
 
 
Network Switch/Router
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Physical Firewall - Clustered
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Physical Firewall - Standalone
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Virtual Firewall - Clustered
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Virtual Firewall - Standalone
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Security Appliances
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Wireless Access Points
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Load Balancer - Clustered
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Load Balancer - Standalone
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Misc. Network Device
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
VoIP Phones
***
Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Network IMADS
***
# of IMADs
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Electronic Data Exchange (EDE)
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
 
 
 
 
User Security Administration
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
End Point Log Retention & Monitoring
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 265

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Firewall Rule Changes
***
# Changes
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!

 
 
 
 
Chargeback Cost
Description
Dell Expense Type
Chargeback Metric
 
Dorado Network Systems
BIS Holding with NJV (multiple company codes)
Mortgage Origination Services
Field Services
Residential Value View (BPO)
RealtyBid
Default Services
ETS Retained Org
Corp Shared Services
Total
Account and Service Management
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
DR
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Project Management
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Telecom Expense Management
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
 
 
 
 
 
Support Center
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
***
# of Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Desktop IMACDS - Campus
***
# of Desktop IMACDs
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Desktop IMACDS - Remote
***
# of Desktop IMACDs
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Network Printer
***
# of Printers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Exchange Email Account
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Mobile Device
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Desktop Applications Package
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Desktop Image Management
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
 
 
 
 
 
Mainframe Service
***
# MIPS
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Mainframe Tapes
***
# TAPES
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
 
 
 
 
 
Physical Server Small
***
# of Servers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Physical Server Medium
***
# of Servers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Physical Server Large
***
# of Servers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Physical Server Extra Large
***
# of Servers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Cloud Server Small
***
# of Servers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Cloud Server Medium
***
# of Servers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Cloud Server Large
***
# of Servers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Midrange and Server - Software
 
 
 
 
 
 
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 266

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Linux OS Low
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Linux OS Standard
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Linux OS High
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Windows OS Low
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Windows OS Standard
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Windows OS High
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
UNIX Low OS Instance
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
UNIX Medium OS Instance
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
UNIX High OS Instance
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
i-Series
***
# OS Instances
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
ESX/Xen Host
***
# of Servers
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 
 
 
 
 
 
 
Storage Management
***
# Terabytes
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Backup Management (Svcs Only)
***
# Gigabytes
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Backup Management (Svcs & Hardware)
***
# Gigabytes
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Storage - Tier 1
***
# Terabytes
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Storage - Tier 2
***
# Terabytes
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Storage - Tier 3
***
# Terabytes
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
 
 
 
 
 
Network Switch/Router
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Physical Firewall - Clustered
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Physical Firewall - Standalone
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Virtual Firewall - Clustered
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Virtual Firewall - Standalone
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Security Appliances
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Wireless Access Points
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Load Balancer - Clustered
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Load Balancer - Standalone
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Misc. Network Device
***
# Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
VoIP Phones
***
Devices
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Network IMADS
***
# of IMADs
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Electronic Data Exchange (EDE)
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
 
 
 
 
 
User Security Administration
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
End Point Log Retention & Monitoring
***
# Headcount
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
Firewall Rule Changes
***
# Changes
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 267

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
 
 
 
 
 
Total
 
 
 
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!
#VALUE!


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 268

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
Corporate Shares Services
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 269

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 270

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
ETS
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 271

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 272

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
Default Services - Summary
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 273

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 274

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
Reality- Summary
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 275

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 276

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
Residential VV - Summary
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 277

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 278

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
Field Services - Summary
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 279

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 280

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
Mortgage Origination Services - Summary
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 281

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 282

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
BIS Holding - Summary
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 283

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 284

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
Dorado - Summary
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 285

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 286

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
Flood - Summary
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 287

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 X
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 X
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 X
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 X
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 X
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 288

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
Credco - Summary
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 289

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 290

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
Tax - Summary
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 291

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 292

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
TeleTrack - Summary
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 293

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 294

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
MarketLinx - Summary
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 295

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 296

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
RP Data - Summary
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 297

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 298

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
MultiFamily- Summary
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 299

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 300

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
CL Info Solution - Summary
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 301

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 302

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
 
 
 
 
 
 
 
 
Data and Analytics - Summary
 
 
 
 
 
 
 
 
 
 
Business Unit Name:
 
 
 
 
 
 
 
 
Service Line
 
Metric
 
Recovery Unit Price
 
Metric Count
Monthly Allocation
 
 
 
 
 
 
 
 
 
 
Account and Service Management
 
Headcount
 
 X
 
 X
 X


 
DR
 
Headcount
 
 X
 
 X
 X


 
Project Management
 
Headcount
 
 X
 
 X
 X


 
Telecom Expense Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Service Desk
 
 
 
 
 
 
 
 
Support Center
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
End User Computing
 
 
 
 
 
 
 
 
EUC (Desktops / Laptops)
 
Desktops / Laptops
 
 X
 
 X
 X


 
Desktop IMACDS - Campus
 
Desktop IMACDs
 
 X
 
 X
 X


 
Desktop IMACDS - Remote
 
Desktop IMACDs
 
 X
 
 X
 X


 
Network Printer
 
Printers
 
 X
 
 X
 X


 
Exchange Email Account
 
Headcount
 
 X
 
 X
 X


 
Mobile Device
 
Headcount
 
 X
 
 X
 X


 
Desktop Applications Package
 
Headcount
 
 X
 
 X
 X


 
Desktop Image Management
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Mainframe
 
 
 
 
 
 
 
 
Mainframe Service
 
MIPS
 
 X
 
 X
 X


 
Mainframe Tapes
 
Tapes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Midrange and Server - Hardware
 
 
 
 
 
 
 
 
Physical Server Small
 
Servers
 
 X
 
 X
 X


 
Physical Server Medium
 
Servers
 
 X
 
 X
 X


 
Physical Server Large
 
Servers
 
 X
 
 X
 X


 
Physical Server Extra Large
 
Servers
 
 X
 
 X
 X


 
Cloud Server Small
 
Servers
 
 X
 
 X
 X


 
Cloud Server Medium
 
Servers
 
 X
 
 X
 X


 
Cloud Server Large
 
Servers
 
 X
 
 X
 X


 
Midrange and Server - Software
 
 
 
 
 
 
 
 
Linux OS Low
 
OS Instances
 
 X
 
 X
 X


 
Linux OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Linux OS High
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Low
 
OS Instances
 
 X
 
 X
 X


 
Windows OS Standard
 
OS Instances
 
 X
 
 X
 X


 
Windows OS High
 
OS Instances
 
 X
 
 X
 X


 
UNIX Low OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX Medium OS Instance
 
OS Instances
 
 X
 
 X
 X


 
UNIX High OS Instance
 
OS Instances
 
 X
 
 X
 X


 
i-Series
 
OS Instances
 
 X
 
 X
 X


 
ESX/Xen Host
 
Servers
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Storage and Backup Services
 
 
 
 
 
 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 303

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

 
Storage Management
 
Terabytes
 
 X
 
 X
 X


 
Backup Management (Svcs Only)
 
Gigabytes
 
 X
 
 X
 X


 
Backup Management (Svcs & Hardware)
 
Gigabytes
 
 X
 
 X
 X


 
Storage - Tier 1
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 2
 
Terabytes
 
 X
 
 X
 X


 
Storage - Tier 3
 
Terabytes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Network
 
 
 
 
 
 
 
 
Network Switch/Router
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Physical Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Clustered
 
Devices
 
 X
 
 X
 X


 
Virtual Firewall - Standalone
 
Devices
 
 X
 
 X
 X


 
Security Appliances
 
Devices
 
 X
 
 X
 X


 
Wireless Access Points
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Clustered
 
Devices
 
 X
 
 X
 X


 
Load Balancer - Standalone
 
Devices
 
 X
 
 X
 X


 
Misc. Network Device
 
Devices
 
 X
 
 X
 X


 
VoIP Phones
 
Headcount
 
 X
 
 X
 X


 
Network IMACDS
 
IMACs
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Cross Functional Services
 
 
 
 
 
 
 
 
Service Management Resolver Licenses
 
Headcount
 
 X
 
 X
 X


 
Electronic Data Exchange (EDE)
 
Headcount
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Security Administration Services
 
 
 
 
 
 
 
 
User Security Administration
 
Headcount
 
 X
 
 X
 X


 
End Point Log Retention & Monitoring
 
Headcount
 
 X
 
 X
 X


 
Firewall Rule Changes
 
Changes
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation Before G&A and Corp Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
General & Administrative
 
 
 
 
 
 
 
 
Gen., Admin., & Corp.
 
% of IT Spend
 
 X
 
 X
 X


 
Telephony
 
% of Telecom Spend
 
 X
 
 X
 X


 
Corp. SW Licensing & Corp. Email
 
% of Revenue
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Corporate Systems
 
 
 
 
 
 
 
 
Financial Systems
 
% of Revenue
 
 X
 
 X
 X


 
Corporate Systems
 
% of IT Spend
 
 X
 
 X
 X


 
 
 
 
 
 
 
 
 
 
Total Estimated General, Administrative and Corporate Systems
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
Total Estimated Monthly Allocation
 
 
 
 
 
 
$
—


 
Comments
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 304

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS











MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-4.10
CHARGEABLE PROJECTS












This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.












CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 305

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-4.10
Chargeable Projects
1.
INTRODUCTION

1.1
Agreement. This Schedule A-4.10 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Services
Agreement by and between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA, Schedule A-1 to this Supplement, or the other Schedules
to the MSA or this Supplement. The following terms have the meanings given
below:

“Annual Carryover Amount” has the meaning given in Section 2.6.
“Annual Chargeable Project Pool” has the meaning given in Section 2.5.
“Chargeable Project” means (a) a Supplier obligation expressly identified to be
performed as a Chargeable Project in the Supplement (including in any Statement
of Work in which work above a defined threshold shall be identified as being a
Chargeable Project) or separately agreed in writing by the Parties to be
performed as a Chargeable Project or (b) any other discrete unit of
non-recurring (i.e., not recurring on a regular basis unless otherwise agreed by
the Parties) work expressly requested or approved by CoreLogic’s VP, ETS that
(i) is not an inherent, necessary or *** of the day-to-day (i.e., regular, not
daily) Services, (ii) is not required to be performed by Supplier to meet the
existing Service Levels (other than Service Levels related to Chargeable Project
performance), (iii) is not otherwise part of the Services to be provided within
the Charges, as provided in this Supplement, and (iv) requires more than ***
(***) hours of effort (***). A Chargeable Project may consist of or include work
that would otherwise be treated as New Services.
“Chargeable Project Management” has the meaning given in Section 2.3.
“Monthly Predicted Hours” has the meaning given in Section 2.7.
“Plus-*** Chargeable Project” has the meaning given in Section 2.4.
“Project Initiation Time” has the meaning given in Section 2.4.
1.4
General. This Schedule A-4.10 sets forth the means by which CoreLogic may
request, and Supplier shall perform, Chargeable Projects.

1.5
Resource Units. For clarity, any Services performed as Chargeable Projects shall
not also be charged as Resource Units, even if Supplier would otherwise have the
right to charge a Resource Unit pursuant to Schedule A-4.

1.6
Application Only As of Commencement Date. This Schedule A-4.10 shall not be
applicable for periods prior to January 1, 2013.

2.
CHARGEABLE PROJECTS.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 306

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

2.1
General. From time to time during the Term, CoreLogic may request, and Supplier
shall perform, Chargeable Projects. Schedule A-4.10.1 sets forth a list of the
Services that are deemed to be Chargeable Projects as of the Supplement
Effective Date.

2.2
Charges. Unless otherwise agreed by the Parties, Supplier shall perform all
Chargeable Projects on an hourly services basis in accordance with the charging
mechanisms set forth in Section 7.3 (T&M Project Calculation Rules) of Schedule
A-4 (i.e., as a T&M Project). If the Parties mutually agree that a Chargeable
Project shall be performed on a *** basis, such Chargeable Project shall be
charged as a Fixed Fee Project in accordance with Section 7.2(a) of Schedule
A-4.

2.3
Support *** of Chargeable Projects. Notwithstanding Section 7.3 of Schedule A-4,
time expended by Supplier Personnel *** Chargeable Projects (“Chargeable Project
Management”) *** as part of the Chargeable Project being managed. Rather, such
*** shall be performed and charged for through the Chargeable Project ***;
provided, however, any Supplier Personnel support needed for *** then-active
Chargeable Projects that are in excess of the *** of the *** (***) *** FTEs
funded by the *** (as determined by the Supplier PMO and the CoreLogic PMO using
Project Management Institute standards) shall be chargeable as part of the
Chargeable Project being managed on a Productive Hours basis at the applicable
project management hourly rate set forth in Schedule A-4.7. The *** (***) ***
FTEs funded by the *** shall be full-time Supplier Personnel dedicated to ***.

2.4
Chargeable Project Descriptions. For each Chargeable Project, the Parties shall
meet and agree to a description of the activities to be performed for such
Chargeable Project, a project plan, an estimate of the hours to be expended in
the performance of such activities, as well as the skill type and applicable
hourly rates (in accordance with Schedule A-4.7) for such estimated hours (or,
for ***, the *** and associated milestones and credits), and the project
management time and requirements, if any, required to complete such Chargeable
Project. All Supplier Personnel time associated with discussing and agreeing to
the elements described above in this Section 2.4 (“Project Initiation Time”)
shall be *** and the hours expended in the performance of the Chargeable Project
(i.e., such time shall not ***); provided that, with respect to any Chargeable
Project that is reasonably expected to require *** (***) or more Productive
Hours to complete (a “Plus-*** Chargeable Project”), if Supplier spends Project
Initiation Time and CoreLogic then decides not to proceed with the Chargeable
Project or elects not to have Supplier perform such Chargeable Project, then all
actual and reasonable Project Initiation Time shall be charged as a Chargeable
Project in accordance with this Schedule A-4.10, except as provided otherwise in
the immediately following sentence. Notwithstanding the foregoing, ***.

2.5
Annual Chargeable Project Pool. For each of the Contract Years 2013 through
2019, CoreLogic shall be charged no less than $*** for Supplier’s performance of
Chargeable Projects (each such $*** commitment, an “Annual Chargeable Project
Pool”) in accordance with this Schedule A-4.10. For the avoidance of doubt, the
Annual Chargeable Project Pool shall not be an ECA Element. For each Contract
Year, Charges associated with Supplier’s performance of Chargeable Projects
during such Contract Year shall result in a debit (i.e., a reduction) of such
Annual Chargeable Project Pool equal to the Charges that have been invoiced by
Supplier and paid by CoreLogic for such Chargeable Projects. For example, if
during Contract Year 2013, CoreLogic requests two (2) T&M Chargeable Projects
performed by Supplier for $*** and $*** respectively and one (1) Fixed Fee
Chargeable Project performed by Supplier for $***, then $*** of the 2013 Annual
Chargeable Project Pool would be debited and $*** would remain in the 2013
Annual Chargeable Project Pool.

2.6
The Annual Chargeable Project Pool shall be subject to the following rules:

(a)
CoreLogic may elect to carry over up to a maximum of $*** of the Annual
Chargeable Project Pool for any Contract Year (an “Annual Carryover Amount”) to
the subsequent Contract Year. In such case, in the subsequent Contract Year,
CoreLogic shall be responsible for such Annual Carryover Amount in addition to
the Annual Chargeable Project Pool for the subsequent Contract


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 307

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Year. For example, if, at the end of Contract Year 2013, there is an Annual
Carryover Amount of $***, in Contract Year 2014, CoreLogic would be responsible
for such $*** in addition to the $*** Annual Chargeable Project Pool for
Contract Year 2013. Notwithstanding the foregoing, no such carryover shall be
permitted from Contract Year 2019. If, at the end of Contract Year 2019,
CoreLogic (i) has not satisfied the Annual Chargeable Project Pool for such
Contract Year (including any Annual Carryover Amount from Contract Year 2018)
and (ii) had requested Chargeable Projects within the Monthly Predicted Hours
during the last *** (***) months of Contract Year 2019, and Supplier failed to
provide Supplier Personnel to perform such Chargeable Projects by the end of
Contract Year 2019, then the Parties will discuss and agree to an equitable
remedy (e.g., a credit against other Charges or a commitment by Supplier to
provide additional Services) to account for any lost portions of the Annual
Chargeable Project Pool for Contract Year 2019; provided, however, that such
equitable remedy shall only be available if the Monthly Predicted Hours during
the last *** (***) months of Contract Year 2019 were no greater than the average
of Monthly Predicted Hours for such two-month period during Contract Year 2018.
(b)
At the end of each Contract Year, any unutilized amount of the Annual Chargeable
Project Pool that is (i) in excess of the Annual Carryover Amount or (ii)
existing at the end of Contract Year 2019, shall be invoiced by Supplier and
paid by CoreLogic subject to and in accordance with Article 12 of the MSA. If
any such unutilized amounts are due to Supplier’s failure to perform Chargeable
Projects that were requested by CoreLogic within the applicable Monthly
Predicted Hours during the last *** (***) months of the applicable Contract
Year, then the Parties will discuss and agree to an equitable remedy (e.g., a
credit against other Charges or a commitment by Supplier to provide additional
Services) to account for any lost portions of the Annual Chargeable Project Pool
for such Contract Year; provided, however, that such equitable remedy shall only
be available if the Monthly Predicted Hours during the last *** (***) months of
the applicable Contract Year were no greater than the average of Monthly
Predicted Hours for the *** (***) months in the applicable Contract Year
preceding such *** (***) month period.

(c)
If, during any applicable Contract Year, the Chargeable Project Pool is
depleted, then Supplier shall charge for such Chargeable Projects in accordance
with Section 7.3 of Schedule A-4 for T&M Projects or Section 7.2(a) of Schedule
A-4 for Fixed Fee Projects.

2.7
Monthly Predicted Hours. With respect to any Contract Year where there is an
Annual Chargeable Project Pool, within the first five (5) days of each month,
CoreLogic will provide to Supplier a forecast of expected Chargeable Projects to
be performed by Supplier during each of the next three (3) subsequent months
(i.e., a rolling 3-month forecast). For example, CoreLogic would provide a
forecast to Supplier by January 5th for forecasting possible work to be
performed by Supplier in February, March and April. Such forecast shall not be
binding on CoreLogic and shall not constitute a commitment by CoreLogic to have
Supplier perform any particular Chargeable Project contemplated by the forecast.
The Parties will jointly scope the estimated hours required for such work for
each of the three (3) forecasted months, with the first month of such forecast
being the “Monthly Predicted Hours”. For example, after receiving CoreLogic’s
forecast provided in January for February through April, the Parties would
establish the Monthly Predicted Hours for February and begin planning for March
and April. If, in any month, the number of Chargeable Project hours requested by
CoreLogic to be performed in such month is substantially higher than the number
of Monthly Predicted Hours established by the Parties for such month, Supplier
shall use commercially reasonable efforts to provide such chargeable resources
substantially in excess of the Monthly Predicted Hours to accommodate such
additional requested Chargeable Project work above the Monthly Predicted Hours,
but only to the extent Supplier Personnel are available to perform such
Chargeable Projects.

2.8
Reporting. Promptly after the end of each month (and as otherwise requested by
CoreLogic), Supplier shall report to CoreLogic the Productive Hours expended in
the performance of each Chargeable Project during the preceding month, together
with a report of the aggregate number of Productive Hours expended in the
performance of all Chargeable Projects during such month and to date for such
Contract Year.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 308

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

2.9
Scheduling. CoreLogic shall have the right to reprioritize or reset the schedule
for existing Chargeable Projects, or to terminate any Chargeable Project in
accordance with Section 7.5 (Project Termination) of Schedule A-4.

2.10
Disputes. Any disputes regarding Chargeable Projects shall be subject to the
dispute resolution procedures set forth in Article 19 of the MSA.    






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 309

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS











MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19,2012


SUPPLEMENT A






SCHEDULE A-4.10.1
DEEMED CHARGEABLE PROJECTS










This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 310

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

1.
INTRODUCTION.

1.1
Agreement. This Schedule A-4.10.1 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Services
Agreement by and between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA, Schedule A-1 to this Supplement, or the other Schedules
to the MSA or this Supplement.

2.
DEEMED CHARGEABLE PROJECTS.

Pursuant to clause (a) of the definition of Chargeable Projects, the following
Services shall be deemed to be Chargeable Projects that are charged in
accordance with Schedule A-4.10:
a)
Supplier’s installation, at CoreLogic’s direction, of CoreLogic-provided
Equipment at Supplier Data Centers or CoreLogic Facilities (excluding Services
that are described in Schedules A-10 or 13) that do not have a corresponding
one-time installation Resource Unit rate, but only where the scope of such
installation is not covered by, or is not otherwise required for the performance
of the Services, and only if the particular request requires more than *** (***)
Productive Hours of effort.

b)
Supplier’s installation of new CoreLogic-retained circuits or changes to
CoreLogic-provided circuits for CoreLogic Facilities that are not covered by any
Resource Unit, but only where the scope of such installation is not covered by,
or is not otherwise required for the performance of the Services, and only if
the particular request requires more than *** (***) Productive Hours of effort.

c)
Supplier’s coordination and execution of disaster recovery testing, at
CoreLogic’s request, beyond the *** or *** as documented in ***.

d)
Supplier’s creation of new disaster recovery plans (DRPs) for new Applications,
in accordance with Schedule A-2.12, but only if the particular request requires
more than *** (***) Productive Hours of effort.

e)
Pursuant to Section 11.1(e)(ii) of the MSA, in connection with an acquisition of
an Entity by an Eligible Recipient, Supplier’s assistance, at CoreLogic’s
request, in planning, preparing and implementing any transition or changes
related to the Services as a result of an acquisition, including performing an
analysis of the current IT services of the acquired Entity and impacts to the
acquired Entity and CoreLogic, but only if the particular request requires more
than *** (***) Productive Hours of effort. Such assistance may include: (i)
performing infrastructure migrations resulting from the acquisition; (ii) making
changes to the ITSM System and CMDB; and (iii) assessing skills of the acquired
Entity’s IT personnel.

f)
Pursuant to Section 11.1(e)(iii) of the MSA, Supplier’s assistance, at
CoreLogic’s request, in planning, preparing and implementing any transition or
changes related to the Services as a result of the divestiture of an Entity by
an Eligible Recipient, including the performance of infrastructure changes due
to such divestiture, but only if the particular request requires more than ***
(***) Productive Hours of effort.

g)
OPAS Integration. Supplier’s creation, at CoreLogic’s request, of non-standard,
custom Application Programming Interfaces (APIs) or OPAS work requests, but only
if the particular request requires more than *** (***) Productive Hours of
effort.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 311

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



h)
End User Device IMACD. Supplier’s performance of more than *** (***) Desktop
IMACD Service Requests for an individual Designated remote Sites and *** (***)
Desktop IMACD Service Requests for an individual Designated Campus Sites ***,
but only where CoreLogic has directed Supplier to perform all such End User
Device IMACD Service Requests ***.



i)
Virtual Server Provisioning. Supplier’s performance of more than *** (***)
Provisioning Requests for Virtual Servers ***, but only where CoreLogic has
directed Supplier to perform all such Server Provisioning Service Requests ***.



j)
Physical Server Provisioning. Supplier’s performance of more than *** (***)
Provisioning Requests ***, but only where CoreLogic has directed Supplier to
perform all such Server Provisioning Service Requests ***.



k)
Infrastructure Support & Architecture. Supplier’s performance, at CoreLogic’s
request, of architecture assistance services with respect to CoreLogic-retained
Equipment or Systems, but only if the particular request requires more than ***
(***) business hours of effort over the course of *** (***) ***. Notwithstanding
the foregoing, any such assistance services that are performed (a) in connection
with the Managed Services or (b) by Supplier Personnel responsible for
performing Service and Account Management Services, shall not be considered
Chargeable Projects. For clarity, “in connection with” above shall not be
considered to mean that architecture assistance with respect to an Application
fits within the exception set forth in clause (a), solely on the basis that such
Application runs on a hosted server being provided by Supplier as a Managed
Service.



l)
Central Account Provisioning. Supplier’s performance of more than *** (***)
Central Account Provisioning Service Requests for Employee Termination Requests,
but only where CoreLogic has directed Supplier to perform all such Central
Account Provisioning Service Requests ***.



m)
Supplier’s performance of more than *** (***) Central Account Provisioning
Service Requests for New Employee Setup, but only where CoreLogic has directed
Supplier to perform all such Central Account Provisioning Service Requests ***.






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 312

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-4.11 Project Pool
 
 
 
 
 
 
 
 
 
 
 
Discretionary Projects
2012
2013
2014
2015
2016
2017
2018
2019
2020
Total
Discretionary Project Pool
 
***
***
***
***
***
***
***
 
***




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 313

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS











MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-4.12
***










This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 314

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



Schedule A-4.12


***


1.
INTRODUCTION.

1.1
Agreement. This Schedule A-4.12 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Services
Agreement by and between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA or the other Schedules to the MSA.

1.4
Purpose. This Schedule sets forth the definitions of the *** that are set forth
in Schedule A-4.1.

2.
***.

2.1
Account and Service Management. The *** identified as “Account and Service
Management” in Schedule A-4.1 shall be *** for the Service Management tools,
support, reporting, OPAS licenses for Supplier Personnel and the performance of
the Services described in Schedule A-2.2, as well as all account management
function and overhead costs associated with *** under the Supplement.

2.2
Chargeable Project Management. The *** identified as “Chargeable Project
Management” in Schedule A-4.1 shall be *** for Supplier’s provision of *** (***)
*** project management Supplier Personnel resources to manage Supplier’s
performance of Chargeable Projects as provided for in Schedule A-4.10.

2.3
Disaster Recovery (DR). The *** identified as “Disaster Recovery” in Schedule
A-4.1 shall be *** for Supplier’s performance of the Services described in
Schedule A-2.12.

2.4
Telecom Expense Management. The *** identified as “Telecom Expense Management”
shall be *** for Supplier’s performance of the Services described in Sections
1.2.3.7 through Section 1.2.3.11 of Schedule A-2.9.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 315

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS









MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING, L.P.
July 19, 2012






SUPPLEMENT A
 








SCHEDULE A-5
HUMAN RESOURCES PROVISIONS




This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 316

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



Schedule A-5
Human Resources Provisions


1.
INTRODUCTION.

1.1
Agreement. This Schedule A-5 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and exhibits
shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA or the other Schedules to the MSA.

(a)
“Benefit Plan” has the meaning given in Section 3.1(a).

(b)
“Initial Stabilization Period” has the meaning given in Section 2.4.

(c)
“Visa Transitioned Employee” has the meaning given in Section 3.11.

1.4
Schedules. The following documents are attached to and incorporated by reference
in this Schedule:

Schedule A-5.1    Key Supplier Personnel
Schedule A-5.2    Affected Employees
Schedule A-5.3    Severance Formula




2.
TRANSITIONED EMPLOYEES.

2.1
Supplier Offers of Employment. Within 48 hours of an employee satisfactorily
completing Supplier’s standard new hire process (i.e., the employee’s completion
of all screens in Supplier’s on-line employee intake tool), Supplier shall offer
employment to each of the employees of CoreLogic or its applicable Affiliate
designated in Schedule A-5.2 as an “Affected Employee” on the terms provided in
this Section 2.1 and Section 2.2. All such offers shall be made subject to, the
employee’s satisfactory completion of Supplier’s standard new hire process
(i.e., the employee’s completion of all screens in Supplier’s on-line employee
intake tool), ***, credit checks and drug testing and/or medical examinations,
but including execution of Supplier’s form of associate agreement and other
authorizations that are generally applicable to other similarly situated
potential employees of Supplier.

2.2
Terms of Offer. Each such offer shall be for employment with Supplier commencing
***, 20***, in a *** and *** that he or she held with CoreLogic, and with ***,
and *** (i.e., *** (“***”) ***, where applicable) that is *** to the *** as of
the date of such offer (except in ***, for those *** for whom *** have ***), and
*** and ***, and *** that, ***, are *** to the *** as of the ***. To the extent
that the Affected Employee is not actively at work with CoreLogic as of the
planned date of the offer due to a CoreLogic-approved leave of absence, such
Affected Employee shall remain an employee of CoreLogic until he or she returns
to active employment with physician’s release or other appropriate
documentation, as applicable, releasing such Affected Employee to resume his or
her prior work schedule. If such leave of absence expires within two (2) months
of the Supplement


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 317

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Effective Date, Supplier shall extend an offer of employment to such Affected
Employee as set forth in Sections 2.1 and 2.2 for such Affected Employee to
become an employee of Supplier on the date upon which he or she returns to
active employment (as provided in the preceding sentence). Without limiting
Section 21.14 of the MSA, for a period of *** (***) *** after the Supplement
Effective Date, unless otherwise approved by CoreLogic, Supplier shall not (and
shall not permit its Affiliates to) (i) offer employment to any employee of
CoreLogic or another Eligible Recipient, including any such employees who, prior
to the Supplement Effective Date, performed any of the Services to be provided
by Supplier after the Supplement Effective Date, other than the Affected
Employees in accordance with the provisions of this Schedule A-5 and (ii)
notwithstanding clause (i), make an offer of employment to any of the Affected
Employees who do not accept Supplier’s initial offer of employment made pursuant
to Section 2.1 above.
2.3
Offers to Comply with Laws. Each of CoreLogic and Supplier will comply with all
applicable Laws, including local, state, and federal laws and regulations
related to employment requirements and employment transfers, in offering
employment to and employing the Affected Employees and the processes
contemplated by this Schedule.

2.4
Minimum Retention. From their Employment Effective Date until ***, 20***
(“Initial Stabilization Period”), Supplier shall employ and retain the
Transitioned Employees in accordance with the requirements set forth in this
Schedule A-5, provided that nothing shall require Supplier to retain a
Transitioned Employee whose employment is terminated due to (i) a violation of
generally applicable work rules and policies of Supplier; (ii) insubordination
or misconduct; or (iii) violation of Supplier policies or other circumstances
reasonably viewed as constituting cause for termination under Supplier’s human
resource policies (including job performance-related cause for termination) (the
items in clauses (i)-(iii) collectively being referred to as “cause”).

2.5
Interviewing of Transitioned Employees. During the first three (3) months of the
Initial Stabilization Period, Supplier *** interview all Transitioned Employees
for consideration for continued placement with Supplier after the end of the
Initial Stabilization Period (either in positions on CoreLogic’s account or for
other comparable positions within Supplier). Supplier shall *** to ***. Subject
to preceding sentence, ***, at *** (i) *** and (ii) ***.

2.6
*** for Transitioned Employees. Subject to Supplier’s obligations in Section
2.5, if (i) a Transitioned Employee’s employment ends on or before ***, ***,
(ii) such Transitioned Employee is working on CoreLogic’s account as of the date
such Transitioned Employee’s employment ends, and (iii) *** is ***, *** will pay
*** (and any other ***) to such Transitioned Employee, and *** shall *** the ***
with the *** set forth in Schedule ***. *** shall *** for *** associated with
*** the *** the *** of *** set forth in Schedule *** and ***.

2.7
Notification. If any of the Transitioned Employees employment with Supplier is
terminated during the Initial Stabilization Period, Supplier shall notify
CoreLogic within twenty-four (24) hours of such termination.

2.8
Reserved.

2.9
Reserved.

2.10
Additional Transitioned Employees. During the *** (***) *** following the
Supplement Effective Date, *** may *** additional employees of CoreLogic or an
Eligible Recipient to whom offers of employment are to be extended by Supplier.

2.11
Reemployment of Transitioned Employees. During the *** (***) *** following the
Supplement Effective Date, *** may *** one or more Transitioned Employees to
whom CoreLogic or another Eligible Recipient may extend offers of reemployment
that were hired by Supplier or its Affiliates


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 318

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

or Subcontractors. Supplier shall not interfere with efforts by CoreLogic or
another Eligible Recipient to reemploy any such Transitioned Employee.
2.12
*** to CoreLogic *** or ***. As a condition to employment by Supplier, *** may
require each Transitioned Employee to acknowledge in writing to CoreLogic that
his or her employment *** to have been “***” by *** and, therefore, such
Transitioned Employee’s acceptance of Supplier’s offer of employment *** a ***
under any *** or ***.

3.
GENERAL.

3.1
Employment Status.

(a)
Transitioned Employees will be employees of Supplier or its applicable Affiliate
for all purposes on and after their Employment Effective Date. In addition,
Supplier shall conduct its business in a manner to ***, following any
Transitioned Employee’s Employment Effective Date, CoreLogic (or the applicable
Eligible Recipient) will be considered an employer, co-employer or joint
employer of any Transitioned Employees. On and after their Employment Effective
Date, Transitioned Employees will not be deemed employees or agents of CoreLogic
for any purpose including, without limitation, for: (i) federal, state or local
tax, employment, withholding or reporting; (ii) provident fund, gratuity, bonus,
workers’ compensation, employee state insurance or disability coverage,
severance pay and paid vacation or sick pay; or (iii) eligibility or entitlement
to participate in Benefit Plans. “Benefit Plans” means employee benefit plans,
incentive, compensation and other employee programs and policies.

(b)
Prior to the Employment Effective Date, Transitioned Employees shall be
employees of CoreLogic or its applicable Affiliate for all purposes. Prior to
their Employment Effective Date, Transitioned Employees will not be deemed
employees or agents of Supplier or its Affiliates for any purpose including,
without limitation, for: (i) federal, state or local tax, employment,
withholding or reporting; (ii) provident fund, gratuity, bonus, workers’
compensation, employee state insurance or disability coverage, severance pay and
paid vacation or sick pay; or (iii) eligibility or entitlement to participate in
Benefit Plans.

3.2
Merit Increases. Supplier shall provide each Transitioned Employee with
performance appraisal and merit reviews consistent with its policies generally
applicable to similarly situated employees.

3.3
Tuition Assistance. As of their Employment Effective Date, Transitioned
Employees shall be eligible to participate in any tuition assistance or
reimbursement programs provided by Supplier to its similarly situated employees
subject to Supplier rules, procedures and policies as set each year for Supplier
employees. CoreLogic shall remain financially responsible, in accordance with
CoreLogic’s policy, for courses which are in progress prior to the enrolled
Transitioned Employee’s Employment Effective Date and for which tuition
assistance has been approved by CoreLogic. Courses approved for Transitioned
Employees by Supplier after the Employment Effective Date shall be reimbursed by
Supplier in accordance with Supplier’s rules, procedures and policies for such
benefits.

3.4
Training and Skill Development. Supplier shall provide training, skill
development and career growth opportunities to Transitioned Employees consistent
with its policies generally applicable to similarly situated Supplier employees.

3.5
Reserved.

3.6
Equal Employment Opportunity Employers Statement. Each of CoreLogic and Supplier
represents and warrants to the other that it is an equal employment opportunity
employer and is in compliance in all material respects with any and all
applicable employment anti-discrimination laws, rules and regulations related to
the provisioning of Services under this Agreement. In regards to the


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 319

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

delivery of the Services, each of CoreLogic and Supplier agrees not to harass,
discriminate against or retaliate against any of the other Party’s employees on
the grounds of race, national origin, age, sex, religion, disability, marital
status or other category protected by law, nor shall it cause or request such
other Party to engage in such discrimination, harassment or retaliation in its
provisioning of the Services (including but not limited to any refusal to use or
remove any Transitioned Employee for reasons not permitted by applicable
employment laws).
3.7
Other Employee Matters. *** shall be responsible for *** and ***, *** with ***,
*** and *** and *** the Transitioned Employees. In addition, Supplier shall be
responsible for funding and distributing benefits under the benefit plans in
which Transitioned Employees participate on or after the Transitioned Employee’s
Employment Effective Date (except to the limited extent provided in Section 2.6)
and, for paying any compensation and remitting any income, disability,
withholding and other employment taxes for such Transitioned Employees beginning
on the Employment Effective Date.

3.8
Employee Benefit Plans.

(a)
General. Supplier shall provide Transitioned Employees with employee benefits at
least comparable to the benefits provided generally by Supplier to other
similarly situated Supplier employees.

(b)
***. Unless otherwise noted and agreed by the Parties, Transitioned Employees
shall *** under each employee benefit plan for purposes of career advancement
and promotion consideration, vesting, participation, eligibility for benefits,
retiree medical, benefit *** and/or optional forms of payment.

(c)
Employee Welfare Benefit Plans. Each Transitioned Employee shall be eligible as
of his or her Employment Effective Date to *** in Supplier’s employee welfare
benefit plans (“welfare plans”), which shall include ***. Subject to the general
comparability requirements of Section 3.8(a), eligibility for, the benefits of,
and the amount, if any, of employee contributions toward welfare plan coverage
will be determined by Supplier; provided, however, that each of Supplier’s
welfare plans shall *** for each such Transitioned Employee and, subject to
Supplier’s policies, any eligible spouse or covered dependents. Any deductible,
co-payment or co-insurance amounts, or out of pocket expenses paid by any
Transitioned Employee in the calendar year of his or her Employment Effective
Date *** be applied toward any deductible, co-payment or co-insurance amounts,
or out of pocket requirement by Supplier’s group insurance program for the
calendar year of his or her Employment Effective Date.

(d)
Paid-Time-Off (Vacation/Sick Leave). Beginning on his or her Employment
Effective Date, Supplier shall make available to each Transitioned Employee
paid-time-off benefits for vacation and sick leave under its applicable plans,
with *** of such Transitioned Employee determined in accordance with Section
***, pro-rated for calendar year 2012. The paid-time-off benefits provided by
Supplier shall be comparable to the vacation and sick leave benefits generally
available to similarly situated employees of Supplier. Supplier shall recognize
documented vacation plans made by any Transitioned Employee and approved by
CoreLogic or another Eligible Recipient prior to his or her Employment Effective
Date and shall permit such Transitioned Employee to incur negative leave
balances for this purpose.

(e)
Holidays. Transitioned Employees will be eligible for the Supplier holiday
schedule of eight (8) days.

(f)
Reserved.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 320

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

(g)
Supplier 401(k) Savings Plan. Each Transitioned Employee shall be eligible to
participate *** in Supplier’s 401(k) Savings Program pursuant to the plans and
policies applicable to similarly situated Supplier employees. All Transitioned
Employees who enroll in Supplier’s 401(k) Savings Program will become *** their
respective Employment Effective Dates for Supplier matching contributions and
earnings. Supplier matching contributions will ***. Each Transitioned Employee
may rollover his/her from a CoreLogic’s qualified 401(k) into the Supplier’s
401(k) Savings Plan at any time pursuant to the plans and policies applicable to
similarly situated Supplier employees.

(h)
Bonus Programs. Supplier shall provide that each Transitioned Employee will be
eligible for variable compensation (i.e., bonus and LTI targets, where
applicable) *** to that provided to the Affected Employee as of the date of
offer (except for those Transitioned Employees for whom *** adjustments to base
salary have been made to account for a ***).

(i)
Severance Pay Plans. Subject to Section 2.6 above, beginning on his or her
Employment Effective Date, Supplier shall make available to all Transitioned
Employees severance pay plans consistent with its plans generally applicable to
similarly situated employees of Supplier.

(j)
Retiree Medical. Beginning on his or her Employment Effective Date, Supplier
shall make available to all Transitioned Employees retiree medical plans
consistent with its plans generally applicable to similarly situated employees
of Supplier.

3.9
Union Agreements and WARN Act.

(a)
Reserved.

(b)
WARN Act Commitment. Supplier shall not after their Employment Effective Dates,
cause any of the Transitioned Employees to suffer “employment loss” as that term
is construed under the WARN Act (or any equivalent federal or state Law), if
such employment loss could create any ***, unless Supplier delivers notices
under the WARN Act (or the applicable equivalent federal or state Law) in a
manner and at a time *** with respect thereto.

3.10
Responsibility. Supplier shall be responsible for any liability, cost, claim,
expense, obligation or sanction attributable to any breach by Supplier of
Section 3.9(b) that results in *** being in violation of the WARN Act or the
regulations promulgated thereunder.

3.11
Immigration. For each Transitioned Employee possessing an H1-B visa to work in
the United States (each, a “Visa Transitioned Employee”), *** shall be solely
liable for all costs, fees and requirements relating to the transfer of such
H1-B visa from CoreLogic to Supplier and *** will pay all legal costs and
government filing fees associated with such Transitioned Employee’s H1-B visa
process. For each Visa Transitioned Employee who does not secure continued
placement with Supplier pursuant to Section 2.5 above, will receive severance in
accordance with Section 2.6 above and will be provided with an airplane ticket
to his or her home country by ***.

4.
KEY SUPPLIER PERSONNEL

The Key Supplier Personnel under this Supplement are set forth in Schedule
A-5.1.





CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 321

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS











MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-5.1
KEY SUPPLIER PERSONNEL










This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 322

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-5.1
Key Supplier Personnel


1.
INTRODUCTION

1.1
Agreement. This Schedule A-5.1 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and
attachments shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA, Schedule A-1 to Supplement A or elsewhere in the
Agreement.

1.4
General. This Schedule sets forth the Key Supplier Personnel under this
Supplement.

2.
KEY SUPPLIER PERSONNEL

In accordance with Section 8.2 of the MSA, the following positions are Key
Supplier Personnel positions under this Supplement and, to the extent
applicable, an individual listed for a position is approved by CoreLogic to hold
such position as of the Supplement Effective Date:
Key Supplier Personnel Position
Individual Approved for Position
Level of Effort
Committed Period
Customer Executive
***
Full Time
***
Infrastructure Customer Delivery Executive
***
Full Time
***
Deputy Infrastructure Customer Delivery Executive
TBD in accordance with Section 8.2 of the MSA.
Full Time
***
Transformation Leader
***
Full Time
***
PMO Leader
TBD in accordance with Section 8.2 of the MSA.
Full Time
***
Service Manager
TBD in accordance with Section 8.2 of the MSA.
Full Time
***
Solution and Innovation Leader
***
1/3 Time
***






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 323

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS











MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-5.2
AFFECTED EMPLOYEES










This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 324

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-5.2
Affected Employees


1.
INTRODUCTION

1.1
Agreement. This Schedule A-5.2 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and
attachments shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA, Schedule A-1 to Supplement A or elsewhere in the
Agreement.

2.
AFFECTED EMPLOYEES

In accordance with Schedule A-5, the Affected Employees under this Supplement as
of the Supplement Effective Date are as follows:
First Name
Last Name
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 325

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

First Name
Last Name
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 326

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

First Name
Last Name
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 327

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

First Name
Last Name
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 328

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

First Name
Last Name
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 329

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

First Name
Last Name
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 330

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

First Name
Last Name
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 331

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

First Name
Last Name
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 332

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

First Name
Last Name
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***








CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 333

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS











MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012


SUPPLEMENT A




SCHEDULE A-5.3
SEVERANCE FORMULA










This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 334

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Schedule A-5.3
Severance Formula


1.
INTRODUCTION

1.1
Agreement. This Schedule A-5.3 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and
attachments shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA, Schedule A-1 to Supplement A or elsewhere in the
Agreement.

1.4
Schedules. The following Schedules are incorporated to this Schedule by
reference:

Schedule A-5.3.1    Enhanced *** Benefits
2.
SEVERANCE FORMULA

2.1    The following formulas shall be used to calculate the amount that ***will
***to ***in connection with ***of ***to a Transitioned Employee in accordance
with Section 2.6 of Schedule A-5:
(a)    For those Transitioned Employees set forth on Schedule A-5.3.1, the
***shall be equal to: *** (***of salary per ***of service *** *** (***) ***of
salary, up to a maximum of *** (***of salary. 
(b)    For all other Transitioned Employees, the ***shall be equal to: *** (***)
***of salary per ***of service *** *** (***) ***of salary, up to a maximum of
*** (***) ***of salary.











CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 335

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS









MASTER SERVICES
AGREEMENT


between
CORELOGIC
SOLUTIONS, LLC


and
DELL MARKETING L.P.
July 19, 2012


SUPPLEMENT A




SCHEDULE A-5.3.1
ENHANCED SEVERANCE BENEFITS










This document contains proprietary and confidential information of CoreLogic and
Supplier The information contained in this document may not be disclosed outside
either Party without the prior written permission of the other Party.






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 336

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



1. INTRODUCTION

1.1 Agreement. This Schedule A-5.3.1 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Services
Agreement by and between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.2 References. All references in this Schedule to articles, sections and
attachments shall be to this Schedule, unless another reference is provided.

1.3 Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA, Schedule A-1 to Supplement A or elsewhere in the
Agreement.



CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 337

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Employee Number*
Job Title**
Location
Job Title
Location
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
***
 
 
 
 
 
* Employee Number as an employee of CoreLogic or one of its Affiliates prior to
the Employment Effective Date.
** Job Title as an employee of CoreLogic or one of its Affiliates prior to the
Employment Effective Date.






CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 338

--------------------------------------------------------------------------------













MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-6
RESERVED












This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.














CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 339

--------------------------------------------------------------------------------













MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-7
FACILITIES










This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 340

--------------------------------------------------------------------------------



Schedule A-7
Facilities


1.
INTRODUCTION

1.1
Agreement. This Schedule A-7 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and
attachments shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA, Schedule A-1 to Supplement A or elsewhere in the
Agreement.

1.4
Schedules. The following documents are attached to and incorporated by reference
in this Schedule:

Schedule A-7.1    CoreLogic Facilities
Schedule A-7.2    Supplier Facilities





CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 341

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-7.1
CORELOGIC FACILITIES










This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 342

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

1. INTRODUCTION

1.1 Agreement. This Schedule A-7.1 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Services
Agreement by and between CoreLogic and Supplier dated dated July 19, 2012 (the
“MSA”).

1.2 References. All references in this Schedule to articles, sections and
attachments shall be to this Schedule, unless another reference is provided.

1.3 Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA, Schedule A-1 to Supplement A or elsewhere in the
Agreement.


Office
Business Unit
Onsite Support Staff
Data Center CoreLogic Managed / Data Center Supplier Managed / No
Space Required for Transitioned Employees
Other Space To Be Provided
***
***
Dispatch
No
5 cubicles
-
***
***
Dispatch
No
1 cubicle
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
1 cubicle
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 343

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Office
Business Unit
Onsite Support Staff
Data Center CoreLogic Managed / Data Center Supplier Managed / No
Space Required for Transitioned Employees
Other Space To Be Provided
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
1 cubicle
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Onsite
No
1 office and 7 cubicles
2 cubicles and 5X5 (approximate) sq ft lockable storage closet
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
1 cubicle
-
***
***
Dispatch
No
 
-
***
***
Dispatch
No
1 cubicle
-
***
***
Dispatch
No
1 cubicle
-
***
***
Dispatch
No
1 cubicle
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
2 cubicles
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Onsite
No
-
-


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 344

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Office
Business Unit
Onsite Support Staff
Data Center CoreLogic Managed / Data Center Supplier Managed / No
Space Required for Transitioned Employees
Other Space To Be Provided
***
***
Onsite
Data Center Supplier Managed
16 offices and 66 cubicles
1 office space, 8 cubicles, and 20X20 (approximate) sq ft lockable storage
space; One 12-person (approximate) conference room
***
***
Onsite
No
-
-
***
***
Onsite
No
-
-
***
***
Onsite
Data Center Supplier Managed
10 offices and 59 cubicles
9 cubicles and 10X10 (approximate) sq ft lockable storage space; One 12-person
conference room
***
***
Dispatch
No
1 cubicle
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-
***
***
Dispatch
No
-
-


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 345

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS



MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-7.2
SUPPLIER FACILITIES






This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 346

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Note: Supplier may only change locations from which it delivers Services to
CoreLogic in accordance with Section 6.1(a) of the MSA.
Supplier Facility Name and Address
SSAE16 Facility and Controls Audit Report Provided by Supplier to its Customers
Cross Functional Services
Service Management and Security Services
Service Desk Services
Server Services
Storage Backup Services
Desktop End User Services
Data Center, Mainframe, Production Control, and Monitoring
Media Services
Network Services
Transition Services
Transformation Services
Supplier Data Center
Notes
***
Yes
***
***
***
***
***
***
***
***
***
***
***
***
 
***
Yes
***
***
***
***
***
***
***
***
***
***
***
***
 
***
No
***
***
***
***
***
***
***
***
***
***
***
***
 
***
No
***
***
***
***
***
***
***
***
***
***
***
***
 
***
Yes
***
***
***
***
***
***
***
***
***
***
***
***
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 347

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Supplier Facility Name and Address
SSAE16 Facility and Controls Audit Report Provided by Supplier to its Customers
Cross Functional Services
Service Management and Security Services
Service Desk Services
Server Services
Storage Backup Services
Desktop End User Services
Data Center, Mainframe, Production Control, and Monitoring
Media Services
Network Services
Transition Services
Transformation Services
Supplier Data Center
Notes
***
No
***
***
***
***
***
***
***
***
***
***
***
***
 
***
No
***
***
***
***
***
***
***
***
***
***
***
***
 
***
No
***
***
***
***
***
***
***
***
***
***
***
***
 
***
No
***
***
***
***
***
***
***
***
***
***
***
***
 
***
No
***
***
***
***
***
***
***
***
***
***
***
***
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 348

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Supplier Facility Name and Address
SSAE16 Facility and Controls Audit Report Provided by Supplier to its Customers
Cross Functional Services
Service Management and Security Services
Service Desk Services
Server Services
Storage Backup Services
Desktop End User Services
Data Center, Mainframe, Production Control, and Monitoring
Media Services
Network Services
Transition Services
Transformation Services
Supplier Data Center
Notes
***
Yes
***
***
***
***
***
***
***
***
***
***
***
***
 
***
No
***
***
***
***
***
***
***
***
***
***
***
***
 
***
Yes
***
***
***
***
***
***
***
***
***
***
***
***
 
***
No
***
***
***
***
***
***
***
***
***
***
***
***
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 349

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Supplier Facility Name and Address
SSAE16 Facility and Controls Audit Report Provided by Supplier to its Customers
Cross Functional Services
Service Management and Security Services
Service Desk Services
Server Services
Storage Backup Services
Desktop End User Services
Data Center, Mainframe, Production Control, and Monitoring
Media Services
Network Services
Transition Services
Transformation Services
Supplier Data Center
Notes
***
No
***
***
***
***
***
***
***
***
***
***
***
***
 
***
No
***
***
***
***
***
***
***
***
***
***
***
***
 
***
Yes
***
***
***
***
***
***
***
***
***
***
***
***
Pursuant to Section 6.1(a) of the MSA, Supplier will not store and process
CoreLogic Data at these locations unless approved in writing by CoreLogic
***
No
***
***
***
***
***
***
***
***
***
***
***
***


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 350

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Supplier Facility Name and Address
SSAE16 Facility and Controls Audit Report Provided by Supplier to its Customers
Cross Functional Services
Service Management and Security Services
Service Desk Services
Server Services
Storage Backup Services
Desktop End User Services
Data Center, Mainframe, Production Control, and Monitoring
Media Services
Network Services
Transition Services
Transformation Services
Supplier Data Center
Notes
***
Yes
***
***
***
***
***
***
***
***
***
***
***
***
 



1The following shall apply with respects to audits of the *** under Section 9.10
of the MSA and access under Sections 4.7 and 6.4 of the MSA to the Supplier
Facility that is the ***, from which the *** will be performed or delivered. In
the event of a conflict between this Section and the provisions of Sections 4.7,
6.4 and 9.10 of the MSA, the provisions of this Section shall control.

(a) CoreLogic, the other Eligible Recipients, their customers and Third Party
Contractors shall *** to (i) the secured ***at the *** from which the*** is
delivered (“Security Facilities”) and to which only *** are ***under the
requirements of the Federal Financial Institutions Examination Council (“FFIEC”)
and Supplier’s *** (“Restricted Security Areas”) or (ii) the leveraged ***
and/or *** located within the Restricted Security Areas used to provide the ***
(“Restricted Security Area Systems”). For clarity, CoreLogic shall
otherwise***to such Supplier Facilities and ***the Restricted Security Area and
Restricted Security Area Systems from the *** within the Supplier Facilities and
access to Supplier knowledgeable personnel who can answer questions relating to
***.

(b) Documentation regarding the Restricted Security Area and Restricted Security
Area Systems (e.g., the control framework and other materials audited by the
FFIEC) may be examined by Permitted Auditors but may not be removed from the
premises. These materials shall not be disclosed or made available to CoreLogic
or Eligible Recipient customers or Permitted Auditors who are not parties to a
non-disclosure agreement with either Supplier or CoreLogic that contains terms
at least as restrictive as the terms set forth in Section 13.1. However,
CoreLogic or Eligible Recipient customers and Permitted Auditors shall be
permitted to remove *** summary documentation and collateral materials generally
available to *** customers.

(c) CoreLogic may not require the installation or operation of *** on Restricted
Security Area Systems.

(d) Unless otherwise approved by Supplier, (i) CoreLogic shall provide Supplier
with reasonable advance notice of not less than*** days of an audit requiring
access to a Security Facility, (ii) access to a Security Facility shall be
limited to *** per calendar quarter and (iii) audits of the Restricted Security
Area and Restricted Security Area Systems under Section 9.10(b) of the MSA shall
not be conducted more than *** in any *** (***) *** period unless there has been
a Security Incident ***.

(e) Subsection (d) shall not apply with respect to audits and access to a
Security Facility by CoreLogic or Eligible Recipient customers required under
the terms of CoreLogic’s ***. However, the Parties shall work together in good
faith to minimize the number of *** and schedule *** so that they do not
unreasonably interfere with Supplier’s other regulatory and SSAE 16 audit
requirements.

CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 351

--------------------------------------------------------------------------------













MASTER SERVICES AGREEMENT
by and between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012




SUPPLEMENT A




SCHEDULE A-8
SOFTWARE AND EQUIPMENT INVENTORY








This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.




CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 352

--------------------------------------------------------------------------------



Schedule A-8
Software and Equipment Inventory


1.
INTRODUCTION

1.1
Agreement. This Schedule A-8 (this “Schedule”) is attached to and incorporated
by reference in Supplement A to that certain Master Services Agreement by and
between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).

1.2
References. All references in this Schedule to articles, sections and
attachments shall be to this Schedule, unless another reference is provided.

1.3
Definitions. Terms used in this Schedule with initial capitalized letters but
not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA, Schedule A-1 to Supplement A or elsewhere in the
Agreement.

1.4
Schedules. The following documents are attached to and incorporated by reference
in this Schedule:

Schedule A-8.1 Equipment Inventory
Schedule A-8.2 Supplier Tools and CoreLogic Tools









CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 353

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS







 
MASTER SERVICES AGREEMENT
between
CORELOGIC SOLUTIONS, LLC
and
DELL MARKETING L.P.
July 19, 2012
 
 
 
 
 
SUPPLEMENT A
 
 
 
 
 
 
SCHEDULE A-8.1
EQUIPMENT INVENTORY
 
 
 
This document contains proprietary and confidential information of CoreLogic and
Dell. The information contained in this document may not be disclosed outside
your company without the prior written permission of CoreLogic and Dell.


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 354

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS





1. INTRODUCTION


1.1 Agreement. This Schedule A-8.1 (this “Schedule”) is attached to and
incorporated by reference in Supplement A to that certain Master Services
Agreement by and between CoreLogic and Supplier dated July 19, 2012 (the “MSA”).


1.2 References. All references in this Schedule to articles, sections and
attachments shall be to this Schedule, unless another reference is provided.


1.3 Definitions. Terms used in this Schedule with initial capitalized letters
but not defined in this Schedule shall have the respective meanings set forth in
Schedule 1 to the MSA, Schedule A-1 to Supplement A or elsewhere in the
Agreement.


1.4 General. This Schedule A-8.1 identifies the Equipment that, as of the
Supplement Effective Date, CoreLogic will provide to Supplier in support of
Supplier’s provision of the Services under this Supplement.





CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 355

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

Servers
HostName
Location
Role
OS Type
Availability Level
HW Type
HW Level
Environment
DeviceType
VirtualDeviceType
ManufacturerName
Model
SerialNumber
AssetTagNumber
OSVersion
TotalNumberOfSockets
TotalNumberOfCores
total CPU core
RamInGB
U2L App Grouping
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
530795
VMWare ESX
4


24


 
64


 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
530772
VMWare ESX
4


24


 
64


 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
530791
VMWare ESX
4


24


 
64


 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
530771
VMWare ESX
4


24


 
64


 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
530800
VMWare ESX
4


24


 
64


 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
530798
VMWare ESX
4


24


 
64


 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
530776
VMWare ESX
4


24


 
64


 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
530773
VMWare ESX
4


24


 
64


 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
530792
VMWare ESX
4


24


 
64


 
***
SATC
Test
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
530789
VMWare ESX
4


24


 
64


 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
530794
VMWare ESX
4


24


 
64


 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
530790
VMWare ESX
4


24


 
64


 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
530765
VMWare ESX
4


24


 
64


 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
530763
VMWare ESX
4


24


 
64


 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
530762
VMWare ESX
4


24


 
64


 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
530761
VMWare ESX
4


24


 
64


 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
530764
VMWare ESX
4


24


 
64


 
***
SATC
Test
Windows
Low
Physical
Medium
Physical
Server
PHYSICAL
HP
BL680c
***
530788
W2003 ENT
4


24


24


64


 
***
DTC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
1


1


1


1


 
***
DTC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
1


1


1


1


 
***
DTC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
2


2


2


2


 
***
DTC
Production
Windows
Standard
Virtual
Medium
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


2


 
***
DTC
Production
Windows
Standard
Physical
Small
Physical
Server
Physical
Dell
2,900
***
N/A
W2003 Std
2


—


2


3


 
***
SATC
Production
Windows
Standard
Physical
Large
Physical
Server
PHYSICAL
HP
DL785
***
530878
W2003 Ent
8


4


32


128


 
***
SATC
Production
Linux
Standard
Physical
Large
Physical
Server
Physical
HP
BL495c
***
530722
Suse Linux Ent Server 9
8


4


32


16


 
***
SATC
Production
Linux
Standard
Physical
Large
Physical
Server
Physical
HP
BL495c
***
530708
Suse Linux Ent Server 9
8


4


32


16


 
***
SATC
Production
Windows
Standard
Physical
Small
Physical
Server
PHYSICAL
HP
BL460c
***
530815
W2003 ENT
2


1


2


32


 
***
SATC
Production
Windows
Standard
Physical
Medium
Physical
Server
PHYSICAL
HP
BL460c
***
530803
W2003 ENT
2


1


2


68


 
***
SATC
Production
Windows
Standard
Physical
Small
Physical
Server
PHYSICAL
HP
BL460c
***
530818
W2003 ENT
2


1


2


32


 
***
SATC
Development
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


2


 
***
SATC
Test
Linux
Low
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


8


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


4


 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 356

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

***
SATC
Test
Windows
Low
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


4


 
***
SATC
Test
Windows
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
1


1


1


2


 
***
SATC
Test
Windows
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
1


1


1


2


 
***
SATC
Test
Linux
Low
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


8


 
***
SATC
Production
Linux
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
4


4


4


8


 
***
SATC
Test
Windows
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2008 Std
2


2


2


4


 
***
SATC
Development
Windows
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
2


2


2


2


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
4


4


4


6


 
***
SATC
Test
Windows
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
1


1


1


1


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
1


1


1


1


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Red Hat Enterprise Server 3
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 11
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Red Hat Enterprise Server 3
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


8


 
***
SATC
production
Windows
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
1


1


1


2


 
***
SATC
production
Windows
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
1


1


1


2


 
***
SATC
production
Windows
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
2


2


2


4


 
***
SATC
Production
Windows
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
1


1


1


1


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


3


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


3


 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 357

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


3


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


3


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


3


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


3


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


3


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


3


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


3


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


3


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


3


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


3


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


3


 
***
SATC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2008 Std
1


1


1


2


 
***
SATC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2008 Std
1


1


1


—


 
***
SATC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2008 Std
2


2


2


2


 
***
SATC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2008 Std
1


1


1


1


 
***
SATC
Production
Linux
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Red Hat Enterprise Server 3
2


2


2


4


 
***
SATC
Production
Linux
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Red Hat Enterprise Server 3
2


2


2


4


 
***
SATC
Production
Linux
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Red Hat Enterprise Server 3
2


2


2


4


 
***
SATC
Production
Linux
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Red Hat Enterprise Server 3
2


2


2


4


 
***
SATC
Production
Linux
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Red Hat Enterprise Server 3
2


2


2


4


 
***
SATC
Production
Linux
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Red Hat Enterprise Server 3
2


2


2


4


 
***
SATC
Production
Linux
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Red Hat Enterprise Server 3
2


2


2


4


 
***
SATC
Production
Linux
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Red Hat Enterprise Server 3
2


2


2


4


 
***
SATC
Production
Linux
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Red Hat Enterprise Server 3
2


2


2


4


 
***
SATC
Production
Windows
Standard
Physical
Small
Physical
Server
PHYSICAL
HP
DL380
***
521558
W2003 Ent
2


2


4


 
 
***
SATC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 STD
1


1


1


1


 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 358

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

***
SATC
Production
Linux
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Red Hat Enterprise Server 3
2


2


2


4


 
***
SATC
Production
Linux
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Red Hat Enterprise Server 3
2


2


2


4


 
***
SATC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 STD
2


2


2


4


 
***
SATC
Production
Windows
Standard
Physical
Small
Physical
Server
PHYSICAL
HP
DL380
***
521555
W2003 Ent
2


2


4


 
 
***
SATC
Production
Windows
Standard
Physical
Small
Physical
Server
PHYSICAL
HP
DL380
***
521556
W2003 Ent
2


2


4


 
 
***
SATC
Production
Windows
Standard
Physical
Small
Physical
Server
PHYSICAL
HP
DL380
***
521557
W2003 Ent
2


2


4


 
 
***
SATC
Production
Windows
Standard
Physical
Small
Physical
Server
PHYSICAL
HP
BL460c
***
521016
W2003 Ent
2


4


8


4


 
***
SATC
Production
Windows
Standard
Physical
Small
Physical
Server
PHYSICAL
HP
BL460c
***
521026
W2003 Ent
2


4


8


4


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
1


1


1


1


 
***
SATC
Test
Linux
Low
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
4


4


4


4


 
***
SATC
Test
Linux
Low
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
4


4


4


4


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
1


1


1


1


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
1


1


1


1


 
***
SATC
Production
Linux
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Red Hat Enterprise Server
4


4


4


4


 
***
SATC
Production
Linux
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Red Hat Enterprise Server
4


4


4


4


 
***
SATC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
2


2


2


2


 
***
SATC
Production
Windows
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
2


2


2


3


 
***
SATC
Production
Windows
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
2


2


2


3


 
***
SATC
Production
Windows
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
2


2


2


3


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


4


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


4


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 ENT
4


4


4


6


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 ENT
2


2


2


16


 
***
SATC
Production
Windows
Standard
Virtual
Large
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 ENT
4


4


4


32


 
***
SATC
Production
Linux
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


4


 
***
DTC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 STD
1


1


1


1


 
***
DTC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 STD
1


1


1


1


 
***
DTC
Test
Windows
Low
Physical
Small
Physical
Server
PHYSICAL
HP
BL460c
***
100732
W2003 STD
2


4


8


 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 359

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

***
DTC
Test
Windows
Low
Physical
Small
Physical
Server
PHYSICAL
HP
BL460c
***
100485
W2003 STD
2


4


8


 
 
***
DTC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 STD
1


1


1


2


 
***
DTC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 STD
2


2


2


2


 
***
DTC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 ENT
2


2


2


2


 
***
DTC
Test
Windows
Low
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 STD
2


2


2


4


 
***
DTC
Test
Windows
Low
Virtual
Medium
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 ENT
4


4


4


3


 
***
SATC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 ENT
2


2


2


4


 
***
SATC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 ENT
2


2


2


4


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Multi-Tenant - Virtualization
 
CLUSTER
N/A
N/A
***
N/A
W2003 Ent
—


—


 
 
 
***
SATC
Production
Windows
Standard
Virtual
Medium
Multi-Tenant - Virtualization
 
CLUSTER
N/A
N/A
***
N/A
W2003 Ent
—


—


 
 
 
***
SATC
Production
Windows
Standard
Physical
Medium
Physical
Server
PHYSICAL
HP
DL380
***
530700
W2003 ENT
2


8


16


8


 
***
SATC
Production
Windows
Standard
Physical
Medium
Physical
Server
PHYSICAL
HP
DL380
***
530701
W2003 ENT
2


8


16


8


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Multi-Tenant - Virtualization
 
CLUSTER
N/A
N/A
***
N/A
W2003 Ent
—


—


 
 
 
***
SATC
Development
Windows
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
WXP
1


1


1


2


 
***
SATC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
1


1


1


2


 
***
SATC
Production
Windows
Standard
Physical
Medium
Physical
Server
PHYSICAL
HP
DL580
***
530586
W2003 Ent
4


6


24


16


 
***
SATC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 STD
1


1


1


2


 
***
SATC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 STD
2


2


2


4


 
***
SATC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 STD
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
4


4


4


6


 
***
SATC
Test
Linux
Low
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
4


4


4


6


 
***
SATC
Test
Linux
Low
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


6


 
***
SATC
Test
Linux
Low
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
4


4


4


6


 
***
SATC
Test
Linux
Low
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


6


 
***
SATC
Production
Windows
Standard
Physical
Small
Physical
Server
PHYSICAL
HP
DL380
***
520464
W2003 Ent
2


2


4


 
 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 360

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

***
SATC
Production
Windows
Standard
Physical
Small
Physical
Server
PHYSICAL
HP
DL380
***
520465
W2003 Ent
2


2


4


 
 
***
SATC
Production
Windows
Standard
Virtual
Medium
Multi-Tenant - Virtualization
 
CLUSTER
N/A
N/A
***
N/A
W2003 Ent
—


—


 
 
 
***
SATC
Production
N/A
N/A
N/A
N/A
Physical
Appliance
PHYSICAL
Bluecat
Proteus 5000
***
530914
Proprietary
1


—


 
 
 
***
SATC
Production
N/A
N/A
N/A
N/A
Physical
Appliance
PHYSICAL
Bluecat
Adonis 750
***
530908
Proprietary
1


—


 
 
 
***
SATC
Production
N/A
N/A
N/A
N/A
Physical
Appliance
PHYSICAL
Bluecat
Adonis 750
***
530909
Proprietary
1


—


 
 
 
***
SATC
Production
N/A
N/A
N/A
N/A
Physical
Server
Physical
Cisco
MCS 7845
***
521290
Cisco VOS
1


—


1


 
 
***
SATC
Production
N/A
N/A
N/A
N/A
Physical
Server
Physical
Cisco
MCS 7845
***
521299
Cisco VOS
1


—


1


2


 
***
SATC
Production
Windows
Standard
Physical
Small
Physical
Server
PHYSICAL
HP
BL460c
***
520916
W2003 Std
2


4


8


4


 
***
DTC
DR
Windows
Low
Physical
Small
Physical
Server
PHYSICAL
HP
DL385
***
520367
W2003 Std
2


2


4


 
 
***
DTC
DR
Windows
Low
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
1


—


1


 
 
***
DTC
DR
Windows
Low
Physical
Small
Physical
Server
PHYSICAL
HP
BL465c
***
100962
W2003 Std
2


4


8


 
 
***
SATC
Test
Windows
Low
Physical
Small
Physical
Server
PHYSICAL
HP
DL380
***
316558
W2008 Std
2


2


4


 
 
***
SATC
Test
Windows
Low
Physical
Small
Physical
Server
PHYSICAL
HP
DL380
***
313947
W2008 Std
2


2


4


 
 
***
SATC
Test
Windows
Low
Physical
Small
Physical
Server
PHYSICAL
HP
DL380
***
316556
W2008 Std
2


2


4


 
 
***
SATC
Test
Windows
Low
Physical
Small
Physical
Server
PHYSICAL
HP
DL380
***
316559
W2008 Std
2


2


4


 
 
***
SATC
Test
Windows
Low
Physical
Small
Physical
Server
PHYSICAL
HP
DL380
***
316557
W2008 Std
2


2


4


 
 
***
SATC
Test
Windows
Low
Physical
Small
Physical
Server
PHYSICAL
HP
DL380
***
318778
W2008 Std
2


2


4


 
 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
521428
VMWare ESX
4


16


 
64


 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
BL680c
***
521427
VMWare ESX
4


16


 
64


 
***
SATC
Production
Virtual Host
N/A
Physical
N/A
Physical
Server
VMware Host
HP
DL585
***
521515
VMWare ESX
4


4


 
 
 
***
SATC
Staging
Windows
Low
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2008 Std
2


2


2


2


 
***
SATC
Staging
Windows
Low
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2008 Std
1


1


1


2


 
***
SATC
Production
N/A
N/A
N/A
N/A
Physical
Server
Physical
Cisco
MCS 7845
***
319126
Cisco VOS
 
—


1


 
 
***
SATC
Production
N/A
N/A
N/A
N/A
Physical
Server
Physical
Cisco
MCS 7845
***
319131
Cisco VOS
 
—


1


 
 
***
SATC
Production
N/A
N/A
N/A
N/A
Physical
Server
Physical
Cisco
MCS 7845
***
319127
Cisco VOS
 
—


1


 
 
***
SATC
Production
Linux
Standard
Physical
Small
Physical
Server
Physical
HP
DL580
***
521397
Red Hat Enterprise Server 4
—


—


1


 
 
***
SATC
Production
Windows
Standard
Physical
Small
Physical
Server
PHYSICAL
Dell
PowerEdge 1850
***
521416
W2003 Std
2


1


2


 
 
***
SATC
Test
Windows
Low
Virtual
Small
Single-Tenant - Virtualization
Server
MS Guest
N/A
N/A
***
N/A
W2003 Std
1


—


1


 
 
***
SATC
Test
Windows
Low
Virtual
Small
Single-Tenant - Virtualization
Server
MS Guest
N/A
N/A
***
N/A
W2003 Std
1


—


1


 
 
***
SATC
Test
Windows
Low
Virtual
Small
Single-Tenant - Virtualization
Server
MS Guest
N/A
N/A
***
N/A
W2003 Std
1


—


1


 
 
***
SATC
Production
Windows
Standard
Physical
Small
Physical
Server
PHYSICAL
Dell
PowerEdge 750
***
521419
W2003 Ent
1


1


1


 
 
***
SATC
Test
Windows
Low
Virtual
Small
Single-Tenant - Virtualization
Server
MS Guest
N/A
N/A
***
N/A
W2003 Std
1


—


1


 
 
***
SATC
Production
Unix - Solaris
Standard
Physical
N/A
Physical
Server
Physical
Fujitsu
PP450
***
522966
Solaris
4


—


4


 
Misc
***
SATC
Production
Linux
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
XEN Guest
N/A
N/A
***
N/A
Red Hat Enterprise Server 4
 
4


4


5


 


CORELOGIC AND DELL CONFIDENTIAL
Supplement A
Page 361

--------------------------------------------------------------------------------

CONFIDENTIAL MATERIAL APPEARING IN THIS DOCUMENT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION IN ACCORDANCE WITH THE
SECURITIES ACT OF 1933, AS AMENDED, AND RULE 24B-2 PROMULGATED THEREUNDER.
OMITTED INFORMATION HAS BEEN REPLACED WITH ASTERISKS

***
SATC
Production
Windows
Standard
Physical
Small
Physical
Server
PHYSICAL
HP
BL460c
***
520809
W2003 Ent
2


4


8


 
 
***
SATC
Production
Windows
Standard
Physical
Small
Physical
Server
PHYSICAL
HP
BL460c
***
520811
W2003 Ent
2


4


8


 
 
***
SATC
Production
Linux
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Red Hat Enterprise Server 5
4


4


4


4


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
2


2


2


4


 
***
SATC
Test
Linux
Low
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
4


4


4


8


 
***
SATC
Test
Linux
Low
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
Suse Linux Ent Server 9
4


4


4


8


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


4


 
***
SATC
Production
Windows
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
1


1


1


4


 
***
SATC
Production
Windows
Standard
Virtual
Small
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
2


2


2


4


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


4


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


4


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


4


 
***
SATC
Test
Linux
Low
Physical
Small
Physical
Server
Physical
HP
BL685c
***
530743
Red Hat Enterprise Server 4
 
—


1


 
 
***
SATC
Production
Windows
Standard
Virtual
Small
Multi-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2008 Std
1


1


1


2


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Ent
4


4


4


32


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


4


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


4


 
***
SATC
Production
Windows
Standard
Virtual
Medium
Single-Tenant - Virtualization
Server
VMware Guest
N/A
N/A
***
N/A
W2003 Std
4


4


4


4


 